                  EXHIBIT 2
__________________________________


           Remainder of State Court and
                  Federal Court Files




Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 1 of 502
           File in Case No. 2016-CV10644
in the Circuit Court of Jackson County, Missouri




 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 2 of 502
Case.net: 2016-CV10644 - Docket Entries                                                           https://www.courts.mo.gov/casenet/cases/searchDockets.do




                                                                                                Search for Cases by:

         Judicial Links   | eFiling    | Help   | Contact Us | Print                                     GrantedPublicAccess Logoff S_J_MOORE_

                          2016-CV10644 - RHONDA CHEATEM V LANDMARK REALTY OF MISSOURI LLC (E-
                                                         CASE)

           FV

         Click here to eFile on Case                             Sort Date Entries:      Descending       Display Options:
         Click here to Respond to Selected Documents                                  Ascending


         04/13/2020           Pet Filed in Circuit Ct
                              Petition.
                                 On Behalf Of: RHONDA CHEATEM
                              Filing Info Sheet eFiling
                                  Filed By: ALAN J. STECKLEIN
                              Judge Assigned
                              Request for Jury Trial Filed
                                Filed By: ALAN J. STECKLEIN
                              Case Mgmt Conf Scheduled
                                Associated Entries: 05/13/2020 - Hearing/Trial Cancelled
                                Scheduled For: 08/05/2020; 1:30 PM ; ADAM CAINE; Jackson - Kansas City
                              Correspondence Sent
                              Letter to Attorney for Service Instructions
                              Correspondence Sent
                              Mailed Notice and Copy of Petition to Attorney General by First Class Mail on April 13, 2020
                              Motion Special Process Server
                              Motion and Order for Private Process Server.
                                Filed By: ALAN J. STECKLEIN
                                On Behalf Of: RHONDA CHEATEM
                              Order - Special Process Server
                              Summons Issued-Circuit
                              Document ID: 20-SMCC-3257, for LANDMARK REALTY OF MISSOURI LLC.

         04/22/2020           Corporation Served
                              Document ID - 20-SMCC-3257; Served To - LANDMARK REALTY OF MISSOURI LLC; Server - ; Served Date
                              - 15-APR-20; Served Time - 11:12:00; Service Type - Special Process Server; Reason Description - Served;
                              Service Text - Edie Ferrara, Lefal Assistant/Authorized to accept
                              Notice of Service
                              Return of Service.
                                Filed By: ALAN J. STECKLEIN
                                On Behalf Of: RHONDA CHEATEM

         05/05/2020           Entry of Appearance Filed
                              Entry of Appearances; Electronic Filing Certificate of Service.
                                 Filed By: AMY SWEENY DAVIS

         05/07/2020           Judge Assigned

         05/13/2020           Notice




1 of 2                                                                                                                               12/4/2020, 11:05 AM
                      Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 3 of 502
Case.net: 2016-CV10644 - Docket Entries                                                        https://www.courts.mo.gov/casenet/cases/searchDockets.do



                             Notice of Removal to Federal Court with attached exhibits; Electronic Filing Certificate of Service.
                               Filed By: NICHOLAS JOSEPH PORTO
                               On Behalf Of: LANDMARK REALTY OF MISSOURI LLC
                             Order
                             Hearing/Trial Cancelled
                               Scheduled For: 08/05/2020; 1:30 PM ; ADAM CAINE; Jackson - Kansas City

         11/18/2020          Received of:
                             REMANDED BACK TO JACKSON COUNTY CIRCUIT COURT
         Case.net Version 5.14.12                                  Return to Top of Page                                      Released 11/10/2020




2 of 2                                                                                                                               12/4/2020, 11:05 AM
                      Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 4 of 502
                                                                                                       Electronically Filed - Jackson - Kansas City - April 13, 2020 - 09:41 AM
                                                                                2016-CV10644

             IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                              AT KANSAS CITY

 Rhonda K. Cheatem, individually and on behalf of
 all others similarly situated,                           Case Number:

                                               Plaintiff, Division:

 vs.                                                      CLASS ACTION PETITION

 Landmark Realty of Missouri, LLC                         JURY TRIAL DEMAND
 D/B/A Willow Creek
 D/B/A Willow Creek Apartments
 D/B/A Landmark Realty

 Serve:
 Registered Agent, Nicholas Porto
 1600 Baltimore Suite
 Kansas City, Missouri 64108,

                                             Defendant.


                                  CLASS ACTION PETITION

       COMES NOW Plaintiff Rhonda K. Cheatem (“Plaintiff”), through counsel, and for

Plaintiff’s causes of action against Defendant KC Willow Creek LLC d/b/a Willow Creek

Apartments (“Defendant”) states:

                                 JURISDICTION AND VENUE

       1.      This is a class action under the Missouri Merchandising Practices Act, RSMo

§ 407.025.

       2.      This Court has jurisdiction over the subject matter of this lawsuit under Article V,

§14 of the Missouri Constitution and § 407.025.1 RSMo.

       3.      Venue in this district is proper because Defendant conducts business in this district

and the events upon which this action is based transpired in this district.

                                             PARTIES


                                                  1



   Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 5 of 502
                                                                                                    Electronically Filed - Jackson - Kansas City - April 13, 2020 - 09:41 AM
       4.      Plaintiff is a resident of the State of Missouri.

       5.      Defendant KC Willow Creek LLC d/b/a Willow Creek Apartments is a Missouri

Limited Liability Company.

       6.      At all times, Defendant rented and managed residential real estate to consumers in

the State of Missouri.

       7.      As of November 2019, Defendant owned and operated an apartment complex at

201 W. 99th Terrace, Kansas City, Missouri 64114(“leased premises”).

                            FACTS COMMON TO ALL COUNTS

       8.      In November 2019, Plaintiff applied for an apartment with Defendant.

       9.      The application Plaintiff signed with Defendant read, in part: Administration Fee,

  Application Fee, and Security Deposit This portion of the Application concerns certain fee(s)

  and/or deposits that may be non-refundable. As such, it is important that you very carefully

  read and understand each of the following paragraphs. By initialing under each paragraph, you

  acknowledge that you have read each paragraph and understand that certain fee(s) and/or

  deposits may be non-refundable.

       10.     Under this provision, Plaintiff paid an Administration free of $40.00.

       11.     The application Plaintiff signed with Defendant read, in part: Nonrefundable Fees:

  As part of this Application, I understand that I am required to submit a nonrefundable

  administration fee of ONE HUNDRED AND FIFTY DOLLARS AND NO CENTS

  ($150.00) (hereinafter the “Administration Fee”). As further part of this Application, I

  understand that I am also required to submit a nonrefundable application fee of either

  FORTY DOLLARS AND NO CENTS ($40.00) or FIFTY DOLLARS AND NO CENTS

  ($50.00) per applicant (hereinafter the “Application Fee”), the precise amount which shall




                                                  2



   Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 6 of 502
                                                                                                   Electronically Filed - Jackson - Kansas City - April 13, 2020 - 09:41 AM
solely be determined by Landmark. I understand that both the Administration Fee and

Application Fee are nonrefundable.

     12.    Under this provision, Plaintiff paid an Administrative Fee of $150.00.

     13.    The application Plaintiff signed with Defendant read, in part: “Security Deposit

that May Be Refundable As part of this Application, I understand that I will be required to

submit a Security Deposit equal to (the “Security Deposit”).1 I also understand that

Landmark, in Landmark’s sole discretion, may require an additional Security Deposit if the

information submitted in this Application does not satisfy Landmark’s rental criteria. I

understand that the Security Deposit (and any additional Security Deposit) is refundable

if I cancel, in writing, the Application within 48 hours of the submission of the Application

and any fees/deposits required by Landmark. I further understand that the Security Deposit

may be refundable if Landmark denies my Application because the information I have

submitted does not satisfy Landmark’s application criteria. If I fail to cancel, in writing, the

Application within 48 hours of submission of the Application and any fees/deposits required

by Landmark, I understand that the Security Deposit is nonrefundable. Finally, I understand

that I will be required to submit both a completed Application and any supporting information

required by Landmark, including, but not limited to, a verification of identity, a verification

of employment, a verification of income, and an authorization to obtain my rental history. If

I fail to submit the aforementioned items within 48 hours of submitting my Application and

any fees/deposits required by Landmark, or if any of the information I have submitted is false,

inaccurate, or misleading in any way, the Security Deposit is nonrefundable.

     14.    Under this provision, Plaintiff paid a Security Deposit of $450.00.

     15.    On November 26, 2019, Defendant declined to application the property to Plaintiff



                                              3



Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 7 of 502
                                                                                                      Electronically Filed - Jackson - Kansas City - April 13, 2020 - 09:41 AM
and issued a “Move Out Statement”, which withheld the Application Fee of $40.00, the

Administrative Fee of $150.00, and the Security Deposit $450.00.

       16.     The November 26, 2019 Move Out Statement stated that the “security deposit is

non-refundable due to falsification on application. Your security deposit of $450.00 has been

retained and liquidated damages for our time and expense”.

                                        COUNT I
                              VIOLATION OF RSMo. § 535.300
                              Non-Refundable Security Deposits

       COMES NOW Plaintiff, on behalf of herself and those similarly situated, and for Count I

against Defendant, states and alleges:

       17.     Plaintiff incorporates by reference the preceding allegations in this petition.

       18.     RSMo. § 535.300, entitled security deposits, places restrictions and requirements

on landlords regarding security deposits.

       19.     RSMo. § 535.300(3) lists what a landlord may legally withhold from a tenant’s

security deposit.

       20.     RSMo. § 535.300(3) states that the landlord may withhold from the security deposit

only such amounts as are reasonably necessary because :

       (1) To remedy a tenant's default in the payment of rent due to the landlord, pursuant to the

rental agreement;

       (2) To restore the dwelling unit to its condition at the commencement of the tenancy,

ordinary wear and tear excepted; or

       (3) To compensate the landlord for actual damages sustained as a result of the tenant's

failure to give adequate notice to terminate the tenancy pursuant to law or the rental agreement;

provided that the landlord makes reasonable efforts to mitigate damages.



                                                 4



   Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 8 of 502
                                                                                                           Electronically Filed - Jackson - Kansas City - April 13, 2020 - 09:41 AM
       21.     RSMo. §535.300(3) does not allow a landlord to designate part of the security

deposit as non-refundable before the end of the application term.

       22.     RSMo. §535.300(3) does not allow a landlord to designate part of the security

deposit as non-refundable because the tenant “fail[ed] to cancel, in writing, the Application within

48 hours of submission of the Application and any fees/deposits required by Landmark, I

understand that the Security Deposit is nonrefundable”.

       23.     RSMo. §535.300(3) does not allow a landlord to designate part of the security

deposit as non-refundable because the landlord alleges the tenant misrepresented anything on her

security deposit.

       24.     The language of the application states that $450.00 of the security deposit may be

non-refundable if the tenant fail[ed] to cancel, in writing, the Application within 48 hours of

submission of the Application and any fees/deposits required by Landmark, I understand that the

Security Deposit is nonrefundable”.

       25.     Under the application, the security deposit paid by the Plaintiff was $450.00.

       26.     RSMo. § 535.300.5 states that if the landlord wrongfully withholds all or any

portion of the security deposit in violation of this section, the tenant shall recover as damages not

more than twice the amount wrongfully withheld.

       27.     Under RSMo. § 535.300.5, Defendant is liable to Plaintiff for $900.00.

       WHEREFORE, Plaintiff prays for judgment against Defendant and the putative class for

such damages as are fair and reasonable for violations of the RSMo. § 535.300; for other statutory

relief as provided for in RSMo. § 535.300 of twice the non-refundable security deposits withheld

for the past five years; for Plaintiff’s reasonable attorney’s fees and expenses; for injunctive relief,

and for the costs of this action; and for such relief as the Court considers just and proper.




                                                   5



   Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 9 of 502
                                                                                                          Electronically Filed - Jackson - Kansas City - April 13, 2020 - 09:41 AM
                                      COUNT II
                  MERCHANDISING PRACTICES ACT, § 407.020 RSMo.
                      Collecting Non-refundable Security Deposits

       COMES NOW Plaintiff, on behalf of herself and those similarly situated, and for Count

II against Defendant, states and alleges:

       28.     Plaintiff incorporates by reference the preceding allegations in this petition.

       29.     Defendant is subject to the requirements and provisions of the Missouri

Merchandising Practices Act.

       30.     Defendant is deceptively assessing, collecting, and retaining non-refundable

security deposits in violation of RSMo. § 535.300.

       31.     RSMo § 407.020.1 states that the act, use or employment by any person of any

deception, fraud, false pretense, false promise, misrepresentation, unfair practice or the

concealment, suppression, or omission of any material fact in connection with the sale or

advertisement of any merchandise in trade or commerce or the solicitation of any funds for any

charitable purpose, as defined in section § 407.453, in or from the state of Missouri, is declared to

be an unlawful practice. The use by any person, in connection with the sale or advertisement of

any merchandise in trade or commerce or the solicitation of any funds for any charitable purpose,

as defined in section § 407.453, in or from the state of Missouri of the fact that the attorney general

has approved any filing required by this chapter as the approval, sanction or endorsement of any

activity, project or action of such person, is declared to be an unlawful practice. Any act, use or

employment declared unlawful by this subsection violates this subsection whether committed

before, during or after the sale, advertisement or solicitation.

       32.     Defendant’s conduct as described herein constitutes violations of RSMo.

§ 407.020.




                                                  6



  Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 10 of 502
                                                                                                         Electronically Filed - Jackson - Kansas City - April 13, 2020 - 09:41 AM
          33.    Defendant’s acts use and employment of deception, false pretenses, false promises,

misrepresentation, unfair practices and concealment, suppression, or omission of material facts for

the sale of consumer products in trade and commerce, is an unlawful practice.

          34.    The unlawful practices caused the Plaintiff to suffer an ascertainable loss in that

Plaintiff lost the amount of her security deposit.

          35.    The Plaintiff attempted to lease housing for personal, family or household purposes

in that the housing she sought was residential and would be used for her own personal shelter.

          36.    Under RSMo. § 407.020, Plaintiff may recover actual damages; punitive damages;

attorney’s fees and expenses for Defendant’s violations of RSMo. § 407.020; and to equitable

relief.

          37.    Because of Defendant’s unlawful acts and practices, Plaintiff incurred actual

damages.

          38.    Plaintiff has incurred attorney’s fees and continues to incur said fees, which can be

recovered under the Missouri Merchandising Practices Act, RSMo. § 407.020.

          WHEREFORE, Plaintiff prays for judgment against Defendant and the putative class for

such actual and punitive damages as are fair and reasonable for violations of the RSMo. § 407.020;

for Plaintiff’s reasonable attorney’s fees and expenses; for injunctive relief, and for the costs of

this action; and for such relief as the Court considers just and proper.

                                      COUNT III
                   MERCHANDISING PRACTICES ACT, § 407.020 RSMo.
                        Misrepresenting the status of the contract

          COMES NOW Plaintiff, on behalf of herself and those similarly situated, and for Count III

against Defendant, states and alleges:

          39.    Plaintiff incorporates by reference the preceding allegations in this petition.




                                                     7



  Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 11 of 502
                                                                                                            Electronically Filed - Jackson - Kansas City - April 13, 2020 - 09:41 AM
       40.      Upon determining that Defendant wrongfully withheld Plaintiff’s security deposit,

Plaintiff telephoned Defendant and spoke to Johnathan L/N/U, who advised Plaintiff:

             a. Defendant was “going by the book” by withholding the security deposit and was

                confident in their representation that “their I’s are dotted and their T’s are crossed”;

             b. There is no exposure to Defendant and that Plaintiff’s sole remedy was with a past

                landlord alleging an eviction that was the basis for Defendant withholding

                Plaintiff’s $450.00 security deposit.

             c. That Defendant has given Plaintiff all the information that Defendant is required to

                and that it is not Defendant’s fault, but solely the responsibility of the prior landlord

                alleging an eviction that was the basis for Defendant withholding Plaintiff’s

                $450.00 security deposit.

       41.      Defendant is subject to the requirements and provisions of the Missouri

Merchandising Practices Act.

       42.      After her security deposit was unlawfully withheld, Plaintiff inquired with

Defendant as to the reasons for withholding the security deposit.

       43.      Defendant misrepresented to Plaintiff that the non-refundable deposit was legal.

       44.      Defendant misrepresented the status of the non-refundable deposit to Plaintiff.

       45.      The Missouri Attorney General has declared all unconscionable practices to be

unfair practices in violation of the Missouri Merchandising Practices Act. 15 C.S.R. § 60-

8.080(1).

       46.      It is unconscionable to “take advantage of an unequal bargaining position and to

obtain a contract or term which results in gross disparity of values exchanged.” 15 C.S.R. § 60-

8.080(2).




                                                   8



  Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 12 of 502
                                                                                                           Electronically Filed - Jackson - Kansas City - April 13, 2020 - 09:41 AM
          47.    These non-refundable security deposits are unconscionable.

          48.    These fees are unconscionable in that high in relation to the value of the application.

          49.    Defendant’s conduct as described herein constitutes violations of RSMo.

§ 407.020.

          50.    Defendant’s acts use and employment of deception, false pretenses, false promises,

misrepresentation, unfair practices and concealment, suppression, or omission of material facts for

the sale of consumer products in trade and commerce, is an unlawful practice.

          51.    The unlawful practices caused the Plaintiff to suffer an ascertainable loss in that

Plaintiff lost the amount of her security deposit.

          52.    The Plaintiff attempted to lease housing for personal, family or household purposes

in that the housing she sought was residential and would be used for her own personal shelter.

          53.    Under RSMo. § 407.020, Plaintiff may recover actual damages; punitive damages;

attorney’s fees and expenses for Defendant’s violations of RSMo. § 407.020; and to equitable

relief.

          54.    Because of Defendant’s unlawful acts and practices, Plaintiff incurred actual

damages.

          55.    Plaintiff has incurred attorney’s fees and continues to incur said fees, which can be

recovered under the Missouri Merchandising Practices Act, RSMo. § 407.020.

          WHEREFORE, Plaintiff prays for judgment against Defendant for such actual and punitive

damages as are fair and reasonable for violations of the RSMo. § 407.020; for Plaintiff’s

reasonable attorney’s fees and expenses; for injunctive relief, and for the costs of this action; and

for such relief as the Court considers just and proper.

                                  COUNT IV
                   MERCHANDISING PRACTICES ACT, § 407.020 RSMo.



                                                     9



  Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 13 of 502
                                                                                                      Electronically Filed - Jackson - Kansas City - April 13, 2020 - 09:41 AM
                       Collecting Unconscionable Application Fees Generally

        COMES NOW Plaintiff, on behalf of herself and those similarly situated, and for Count

IV against Defendant, states and alleges:

        56.     Plaintiff incorporates by reference the preceding allegations in this petition.

        57.     In addition to charging the Plaintiff an nonrefundable deposit fee, Defendant

additionally charged a $40 application fee and, on top of that, a $150 Administrative Fee.

        58.     Defendant is subject to the requirements and provisions of the Missouri

Merchandising Practices Act.

        59.     The Missouri Attorney General has declared all unconscionable practices to be

unfair practices in violation of the Missouri Merchandising Practices Act. 15 C.S.R. § 60-

8.080(1).

        60.     It is unconscionable to “take advantage of an unequal bargaining position and to

obtain a contract or term which results in gross disparity of values exchanged.” 15 C.S.R. § 60-

8.080(2).

        61.     A $150 Administrative Fee, especially when combined with the application fee and

nonrefundable deposit, is unconscionably high in relation to the value of the application.

        62.     Defendant’s conduct as described herein constitutes violations of RSMo.

§ 407.020.

        63.     Defendant’s acts use and employment of deception, false pretenses, false promises,

misrepresentation, unfair practices and concealment, suppression, or omission of material facts for

the sale of consumer products in trade and commerce, is an unlawful practice.

        64.     The unlawful practices caused the Plaintiff to suffer an ascertainable loss in that

Plaintiff lost $150.




                                                 10



  Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 14 of 502
                                                                                                            Electronically Filed - Jackson - Kansas City - April 13, 2020 - 09:41 AM
          65.    The Plaintiff attempted to lease housing for personal, family or household purposes

in that the housing she sought was residential and would be used for her own personal shelter.

          66.    Under RSMo. § 407.020, Plaintiff may recover actual damages; punitive damages;

attorney’s fees and expenses for Defendant’s violations of RSMo. § 407.020; and to equitable

relief.

          67.    Because of Defendant’s unlawful acts and practices, Plaintiff incurred actual

damages.

          68.    Plaintiff has incurred attorney’s fees and continues to incur said fees, which can be

recovered under the Missouri Merchandising Practices Act, RSMo. § 407.020.

          WHEREFORE, Plaintiff prays for judgment against Defendant for such actual and punitive

damages as are fair and reasonable for violations of the RSMo. § 407.020; for Plaintiff’s

reasonable attorney’s fees and expenses; for injunctive relief, and for the costs of this action; and

for such relief as the Court considers just and proper.



                                CLASS ACTION ALLEGATIONS

          69.    Plaintiff restates each allegation in the preceding paragraphs as if set forth at length

herein.

          70.    Under Missouri Supreme Court Rule 52.08, Plaintiff sues for herself and on behalf

of a class (the “Class A”) for Counts I, II, initially defined:

                 All Missouri tenants from whom Defendant collected a security

                 deposit deemed nonrefundable under the application in the past five

                 years and the security deposit was retained by Defendant.

                 71.     Under Missouri Supreme Court Rule 52.08, Plaintiff sues for herself and on




                                                   11



  Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 15 of 502
                                                                                                            Electronically Filed - Jackson - Kansas City - April 13, 2020 - 09:41 AM
       behalf of a class (the “Class B”) for Counts I, II, initially defined: All Missouri tenants

        from whom Defendant collected a security deposit wherein a portion of that deposit was

        deemed nonrefundable under the application in the past five years and the security deposit

        was retained by Defendant and, upon inquiry by the class member, Defendant informed the

        class member that retaining the non-refundable deposit was legal or legally appropriate.

                72.     Class actions in Missouri are governed by Rule 52.08, which sets out four

        requirements for class certification: One or more members of a class may sue or be sued

        as representative parties on behalf of all only if (1) the class is so numerous that joinder of

        all members is impracticable, (2) there are questions of law or fact common to the class,

        (3) the claims or defenses of the representative parties are typical of the claims or defenses

        of the class, and (4) the representative parties will fairly and adequately protect the interests

        of the class.

        73.     Numerosity. Defendant owns and operates multi-unit apartment complexes using

form applications and standardized procedures. The Class members are so numerous that joinder

of all is impractical. The names and addresses of the Class members are identifiable through

documents maintained by Defendant, and the Class members may be notified of the pendency of

this action by published and/or mailed notice. Numerosity can be inferred by Defendant’ size, that

it manages hundreds of apartment units using standardized contracts and procedures, and the fact

that its omissions are part of its routine business practice.

        74.     Existence and Predominance of Common Questions of Law and Fact. Common

questions of law and fact exist as to all members of the Class. These questions predominate over

the questions affecting only individual members. Defendant uses standardized application

provisions and procedures in managing hundreds of residential units. These common legal and




                                                   12



  Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 16 of 502
                                                                                                        Electronically Filed - Jackson - Kansas City - April 13, 2020 - 09:41 AM
factual questions include and without limitation:

                a.     Did Defendant collect and retain a non-refundable security deposit?

                b.     Did Defendant retain a security deposit for any reason other than those

         enumerated in § 535.300.5.

         75.    Typicality. Plaintiff’s claims are typical of the claims of each Class member. Their

contract was a standardized application and the provision wrongfully withholding a portion of the

security deposit as “non-refundable” would apply to each member of the putative Class. In

addition, Plaintiff is entitled to relief under the same causes of action as the other members of the

Class.

         76.    Adequacy. Plaintiff is an adequate representative of the Class because his interests

coincide with, and are not antagonistic to, the interests of the members of the Class he seeks to

represent, he has retained counsel competent and experienced in such litigation, and he intends to

prosecute this action vigorously. Plaintiff and his counsel will fairly and adequately protect the

interests of the members of the Class.

         77.    Superiority. Questions of law and fact common to the Class members predominate

over questions affecting only individual members, and a class action is superior to other available

methods for fair and efficient adjudication of the controversy. The damages sought by each

member are such that individual prosecution would prove burdensome and expensive given the

complex and extensive litigation necessitated by Defendant’s conduct. Even if the members of the

Class themselves could afford such individual litigation, it would be an unnecessary burden on the

courts. Furthermore, individualized litigation presents a potential for inconsistent or contradictory

judgments and increases the delay and expense to all parties and to the court system presented by

the complex legal and factual issues raised by Defendant’s conduct. By contrast, the class action




                                                 13



  Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 17 of 502
                                                                                                         Electronically Filed - Jackson - Kansas City - April 13, 2020 - 09:41 AM
device will cause substantial benefits to the litigants and the Court by allowing the Court to resolve

numerous individual claims based upon a single set of proof in just one case.

       78.     Injunctive Relief Appropriate for the Class. Class certification is appropriate

because Defendant has acted on grounds generally applicable to the Class, making appropriate

equitable injunctive relief regarding Plaintiff and the Class members.

       WHEREFORE, Plaintiff and the Class members pray for relief:

       1.      An order certifying the proposed classes herein under Missouri Supreme Court Rule

52.08 and appointing Plaintiff and his undersigned counsel of record to represent same;

       2.      The creation of a common fund available to provide notice of and remedy

Defendant’s violations;

       3.      Punitive damages as authorized by the MMPA;

       4.      Equitable and/or declaratory relief; including that Defendant be restrained from

engaging in future conduct in violation of the MMPA;

       5.      Attorney’s fees, expenses and costs;

       6.      An Order that Defendant, its agents, and anyone acting on Defendant’s behalf, be

immediately restrained from altering, deleting, or destroying any documents or records that could

identify Class members;

       7.      Pre-judgment and post-judgment interest as provided by law; and

       8.      Such other relief the Court does deem just, equitable and proper.




                                                 14



  Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 18 of 502
                                                                                Electronically Filed - Jackson - Kansas City - April 13, 2020 - 09:41 AM
                                      JURY DEMAND

   Plaintiff demands trial by jury.

                                         Respectfully submitted,


                                         By: /s/ A.J. Stecklein
                                         A.J. Stecklein          #46663
                                         Michael Rapp            #66688
                                         Matthew Robertson #70442
                                         Stecklein & Rapp Chartered
                                         748 Ann Avenue
                                         Kansas City, KS 66101
                                         Telephone:     (913) 371-0727
                                         Facsimile:     (913) 371-0727
                                         Email: aj@kcconsumerlawyer.com
                                                 mr@kcconsumerlawyer.com
                                                 msr@kcconsumerlawyer.com
                                         Attorneys for Plaintiff



                                         By: /s/ Gina Chiala
                                         GINA CHIALA               # 59112
                                         HEARTLAND CENTER
                                         FOR JOBS AND FREEDOM, INC.
                                         4047 Central Street
                                         Kansas City, MO 64111
                                         Telephone: (816) 278-1092
                                         Facsimile: (816) 278-5785
                                         Email: ginachiala@jobsandfreedom.org
                                         Attorneys for Plaintiff




                                           15



Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 19 of 502
             IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                              AT KANSAS CITY

RHONDA CHEATEM

                        PLAINTIFF(S),                            CASE NO. 2016-CV10644
VS.                                                              DIVISION 11

LANDMARK REALTY OF MISSOURI LLC

                        DEFENDANT(S),

       NOTICE OF CASE MANAGEMENT CONFERENCE FOR CIVIL CASE
                        AND ORDER FOR MEDIATION
______________________________________________________________________________

          NOTICE IS HEREBY GIVEN that a Case Management Conference will be held with the
Honorable GEORGE EDGAR WOLF on 05-AUG-2020 in DIVISION 11 at 01:30 PM. All
Applications for Continuance of a Case Management Conference should be filed on or before
Wednesday of the week prior to the case management setting. Applications for Continuance of a
Case Management Conference shall comply with Supreme Court Rule and 16th Cir. R. 34.1.
Continuance of a Case Management Conference will only be granted for good cause shown because
it is the desire of the Court to meet with counsel and parties in all cases within the first 4 months that
a case has been on file. All counsel and parties are directed to check Case.NET on the 16th Judicial
Circuit web site at www.16thcircuit.org after filing an application for continuance to determine
whether or not it has been granted.

        A lead attorney of record must be designated for each party as required by Local Rule 3.5.1.
 A separate pleading designating the lead attorney of record shall be filed by each party as described
in Local Rule 3.5.2. The parties are advised that if they do not file a separate pleading designating
lead counsel, even in situations where there is only one attorney representing the party, JIS will not
be updated by civil records department, and copies of orders will be sent to the address currently
shown in JIS. Civil Records does not update attorney information from answers or other pleadings.
The Designation of Lead Attorney pleading shall contain the name of lead counsel, firm name,
mailing address, phone number, FAX number and E-mail address of the attorney who is lead
counsel.
       At the Case Management Conference, counsel should be prepared to address at least the
following:

        a.      A trial setting;
        b.      Expert Witness Disclosure Cutoff Date;
        c.      A schedule for the orderly preparation of the case for trial;
        d.      Any issues which require input or action by the Court;
        e.      The status of settlement negotiations.



2016-CV10644                                  Page 1 of 2                          DMSNCMCIV (2/2017)




  Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 20 of 502
                                           MEDIATION
        The parties are ordered to participate in mediation pursuant to Supreme Court Rule 17.
Mediation shall be completed within 10 months after the date the case if filed for complex cases,
and 6 months after the date the case is filed for other circuit cases, unless otherwise ordered by
the Court. Each party shall personally appear at the mediation and participate in the process. In
the event a party does not have the authority to enter into a settlement, then a representative of
the entity that does have actual authority to enter into a settlement on behalf of the party shall
also personally attend the mediations with the party.

        The parties shall confer and select a mutually agreeable person to act as mediator in this
case. If the parties are unable to agree on a mediator the court will appoint a mediator at the
Case Management Conference.

       Each party shall pay their respective pro-rata cost of the mediation directly to the
mediator.

                                  POLICIES/PROCEDURES
       Please refer to the Court’s web page www.16thcircuit.org for division policies and
procedural information listed by each judge.


                                              /S/ GEORGE EDGAR WOLF
                                              GEORGE EDGAR WOLF, Circuit Judge


                                          Certificate of Service
         This is to certify that a copy of the foregoing was mailed postage pre-paid or hand
delivered to the plaintiff with the delivery of the file-stamped copy of the petition. It is further
certified that a copy of the foregoing will be served with the summons on each defendant named
in this action.

Attorney for Plaintiff(s):
ALAN J. STECKLEIN, 748 ANN AVENUE, KANSAS CITY, KS 66101

Defendant(s):
LANDMARK REALTY OF MISSOURI LLC

Dated: 13-APR-2020                                            MARY A. MARQUEZ
                                                              Court Administrator




2016-CV10644                                Page 2 of 2                        DMSNCMCIV (2/2017)




  Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 21 of 502
                        IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                                             AT KANSAS CITY               AT INDEPENDENCE

RE:  RHONDA CHEATEM V LANDMARK REALTY OF MISSOURI LLC
CASE NO: 2016-CV10644

TO:     ALAN J. STECKLEIN
        748 ANN AVENUE
        KANSAS CITY, KS 66101

We have received pleadings, which you submitted for filing in the case and they have been file-stamped on April 13,
2020. However, your pleading cannot be processed further until the following action is taken:

RULE 3.2 - STYLE                                                          RULE 68.7 – VITAL STATISTICS REPORT
  Additional service instructions are needed.                               Need Certificate of dissolution of marriage form.
  Incorrect case number/filed in wrong county.
  Document is unreadable.                                                 RULE 74.14 SUPREME CT – FOREIGN JUDGMENT
                                                                            Authentication of foreign judgment required.
RULE 4.2 (2)                                                                Affidavit pursuant to Supreme Court Rule 74.14
  Need Circuit Court Form 4
                                                                          RULE 54.12 SERVICE IN REM OR QUASI IN REM
RULE 5.6 – COLLECTIONS OF DEPOSIT                                         ACTIONS
  No fee, or incorrect fee, received; fee required is $______.              Affidavit for Service by Publication required pursuant to
  Insufficient Filing Fee; Please Remit $______                              Supreme Court Rule 54.12c.
  No signature on check/form 1695.                                          Order for Service by Publication required pursuant to
  No request to proceed in forma pauperis.                                   Supreme Court Rule 54.12c.
  No personal checks accepted.                                              Notice for Service by Publication required pursuant to
                                                                             Supreme Court Rule 54.12c.
RULE 68.1                                                                   Affidavit for Service by Certified/Registered Mail
  Need Circuit Court Form 17                                                 pursuant to Supreme Court Rule 54.12b.

    OTHER: Before your case can be processed further you will need to eFile service instructions for the
defendant. If service will be done by the Jackson County Sheriff you will need to eFile the required service fee of
$36.00. If service will be done by a private process server you will need to eFile a Motion and Order for
Appointment of Private Process Server with the required PPS20 number(s) on it.
    Please take the actions necessary to comply with the Circuit Court Rules and your request will be processed.
    The private process server listed is not on our approved list.
    Execution in effect. Return date _________. Request may be resubmitted within one week prior to return date.
    Supreme Court Rule 90.13 requires interrogatories be served with summons of garnishment.

If the filing was a new case, please be advised that unless the additional information marked is received within 30
days of the date of this notice this case will be dismissed pursuant to Rule 37.4 for failure to prosecute without
prejudice, at the Plaintiff’s cost. Collection efforts will be pursued for these costs.
Please refer to the Court’s website at www.16thcircuit.org for Court Rules or Forms.
Copies electronic noticed, faxed, emailed and/or mailed APRIL 13, 2020 to:
                                                                       COURT ADMINISTRATOR’S OFFICE
                                                                       DEPARTMENT OF CIVIL RECORDS
                                                                 CIRCUIT COURT OF JACKSON COUNTY, MISSOURI


               APRIL 13, 2020                                    By
                   Date
                                                                                  Peggy Holley, 816-881-6491
                                                                                  Deputy Court Administrator
                                                                            415 East 12th St., Kansas City, Missouri 64106
                                                                            308 W. Kansas, Independence, Missouri 64050




Case no. 2016-CV10644                                       Page 1 of 1                                              DMSLCI5 (8/2014)



           Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 22 of 502
          CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                                       415 E 12TH
                               KANSAS CITY, MISSOURI 64106
MARY A. MARQUEZ                                                  ANGELA E. WERKOWITCH
 Court Administrator                                               Director of Civil Records




                                    APRIL 13, 2020

  Eric Schmitt, Attorney General
  Supreme Court Building
  PO Box 899
  Jefferson City, Missouri 65102


  RE :    RHONDA CHEATEM V LANDMARK REALTY OF MISSOURI LLC
          Case No: 2016-CV10644




  Enclosed is a copy of the petition filed in the above case. You are being notified of this
  action in accordance with Section 407.25 R.S.Mo.


                                COURT ADMINISTRATOR’S OFFICE
                                 DEPARTMENT OF CIVIL RECORDS
                          CIRCUIT COURT OF JACKSON COUNTY, MISSOURI



                                DEPUTY COURT ADMINISTRATOR




  Enclosure
  Mc: Case File Folder



  Case no. 2016-CV10644                 Page 1 of 1                            DMSLCI3 (2/2017)




Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 23 of 502
                                                                                                                    Electronically Filed - Jackson - Kansas City - April 13, 2020 - 02:01 PM
                IN THE ASSOCIATE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                                       AT KANSAS CITY

 RHONDA K. CHEATEM, individually and on
 behalf of all others similarly situated,
                                          Plaintiff,
 vs.                                                 Case Number: 2016-CV10644

 LANDMARK REALTY OF MISSOURI, LLC d/b/a Division: 11
 WILLOW CREEK
 d/b/a WILLOW CREEK APARTMENTS
 d/b/a LANDMARK REALTY,
                             Defendant.


                       MOTION FOR APPOINTMENT OF PRIVATE PROCESS SERVER
COMES NOW Plaintiff, by and through counsel, and pursuant to Local Rule 4.9 of Jackson County Court Rules, hereby
moves for the appointment of HPS Process Service & Investigations, Inc.:

     Will Acree                 PPS20-0275                       Randy Burrow               PPS20-0021
     Jan Adams                  PPS20-0276                       Gory Burt                  PPS20-0022
     Roger Adams                PPS20-0277                       Maurice Burton             PPS20-0298
     Randy Adkins               PPS20-0225                       Steve Butcher              PPS20-0581
     Bobby Ali                  PPS20-0278                       William Caputo             PPS20-0299
     Gregory Allen              PPS20-0279                       Kyle Carter                PPS20-0023
     Victor Aponte              PPS20-0280                       Charles Casey              PPS20-0300
     Brandon Aschenbrenner      PPS20-0281                       George Castillo            PPS20-0301
     Julia Ascorra              PPS20-0282                       Fidel A Cervantes          PPS20-0302
     Teresa Bailly              PPS20-0283                       Trenia Cherry              PPS20-0303
     Joseph Baska               PPS20-0284                       Joyce Clemmons             PPS20-0304
     Robert Bassler             PPS20-0578                       John Clor                  PPS20-0305
     Carrington Bell            PPS20-0012                       Kathleen Clor              PPS20-0306
     George Bell                PPS20-0286                       Chad Compton               PPS20-0307
     Carlos Bialet              PPS20-0579                       Kenneth V Condrey          PPS20-0308
     Dianna Blea                PPS20-0287                       Sharon R Condrey           PPS20-0309
     Richard J Blea             PPS20-0288                       Theodore Cordasco          PPS20-0310
     Robert Blixt               PPS20-0289                       Cesar Corral               PPS20-0311
     Brent Bohnhoff             PPS20-0014                       George H Covert            PPS20-0312
     Ann Bollino                PPS20-0291                       Dennis Dahlberg            PPS20-0026
     Donnie C Briley            PPS20-0292                       Mary Dahlberg              PPS20-0027
     Kathy Broom                PPS20-0293                       Patricia Dambach-Cirko     PPS20-0313
     Kenneth Brown              PPS20-0294                       Bert Daniels, Jr.          PPS20-0028
     Douglas S Brower           PPS20-0580                       Alterck Davenport          PPS20-0314
     Hester Bryant              PPS20-0019                       Richard Davis              PPS20-0029
     Nicholas Bull              PPS20-0020                       Duane D Day                PPS20-0315
     James F Burke              PPS20-0296                       Gerald R Deadwyles         PPS20-0316




  Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 24 of 502
                                                                            Electronically Filed - Jackson - Kansas City - April 13, 2020 - 02:01 PM
 Bryce Dearborn         PPS20-0317    Douglas Hays             PPS20-0051
 Robert DeLacy, Jr.     PPS20-0318    Grace Hazell             PPS20-0353
 Robert E DeLacy, III   PPS20-0319    Richard Heimerich, Jr.   PPS20-0354
 Kathleen Dnunno        PPS20-0320    Stephen Heitz            PPS20-0052
 Marrissa Doan          PPS20-0034    Charles Helms            PPS20-0356
 Claudia Dohn           PPS20-0321    Austen Hendrickson       PPS20-0357
 Dale Dorning           PPS20-0322    Jonathan Hennings        PPS20-0358
 Valentina Dorning      PPS20-0323    Jesse J Hernandez        PPS20-0359
 Catherine Drake        PPS20-0324    Michael Hibler           PPS20-0360
 Alex Duaine            PPS20-0325    Anthonio Hightower       PPS20-0361
 Roland Duff            PPS20-0326    Cherrod T Hindsman       PPS20-0362
 Rochelle D Earthrise   PPS20-0327    James Hise               PPS20-0054
 Daniel Eberle          PPS20-0328    Gary F Hodges            PPS20-0363
 Shawn Edwards          PPS20-0035    Alex Holland             PPS20-0057
 Jessica Ellison        PPS20-0330    Leonard Horseman         PPS20-0364
 Abel Emiru             PPS20-0331    Ulonda Howard            PPS20-0365
 Donald C Eskra, Jr.    PPS20-0332    Martin Hueckel           PPS20-0366
 Leticia Estrada        PPS20-0333    Damion Hugher            PPS20-0367
 David S Felter         PPS20-0334    William Humble           PPS20-0590
 William Ferrell        PPS20-0037    Mary Hurley              PPS20-0058
 Robert Finley          PPS20-0335    George Illidge           PPS20-0368
 Stephen Folcher        PPS20-0336    Frank James              PPS20-0369
 Ryan D Fortune         PPS20-0337    Matthew Jankowski        PPS20-0370
 Chris Fowler           PPS20-0338    Betty Johnson            PPS20-0059
 James Frago            PPS20-0038    Edward Johnson           PPS20-0060
 John Frago             PPS20-0039    James Johnson            PPS20-0061
 Kelsey Garrett         PPS20-0582    Jordan Johnson           PPS20-0372
 Thomas Garrett         PPS20-0339    Justin L Johnson         PPS20-0373
 Andrew Garza           PPS20-0041    Randy Johnson            PPS20-0374
 Charles Gay            PPS20-0340    Samuel Johnson           PPS20-0375
 Richard Gerber         PPS20-0341    Haile Kahssu             PPS20-0376
 Louis Gerrick          PPS20-0342    Kenneth Kearney          PPS20-0377
 Paul Gizel             PPS20-0343    Michael Keating          PPS20-0378
 Ronda Godard           PPS20-0344    Christopher Keilbart     PPS20-0591
 Adam Golden            PPS20-0345    Elizabeth A Kidd         PPS20-0379
 Bradley Gordon         PPS20-0042    Donna Jo King            PPS20-0371
 Tom Gorgone            PPS20-0044    Kenneth Klewicki         PPS20-0380
 Paul O Grimes          PPS20-0348    George Kotsiras          PPS20-0592
 Charles Gunning        PPS20-0046    Wyman Kroft              PPS20-0381
 Aloysivs Guy, Sr.      PPS20-0583    Jo Ann Lane              PPS20-0382
 David Hahn             PPS20-0584    Linda Langville          PPS20-0593
 Eric Hahn              PPS20-0585    Eric B Layton            PPS20-0383
 Stefanie Hahn          PPS20-0586    Kristie Lewis            PPS20-0384
 Darnell Hamilton       PPS20-0143    John D Lichtenegger      PPS20-0385
 Kimberly Hamilton      PPS20-0351    Bert Lott                PPS20-0386
 Natalie Hawks          PPS20-0050    Robert Lutren            PPS20-0387
 Larry Haynes           PPS20-0352    Daniel Maglothin         PPS20-0069




Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 25 of 502
                                                                          Electronically Filed - Jackson - Kansas City - April 13, 2020 - 02:01 PM
 Matthews J Manlich    PPS20-0388     Timothy Pinney         PPS20-0424
 Robert Manning        PPS20-0389     Joshua Pitts           PPS20-0425
 Deborah Martin        PPS20-0072     Craig Podgurski        PPS20-0598
 Michael Martin        PPS20-0073     Rocellious Pope        PPS20-0426
 Ryan Martin           PPS20-0193     Nancy A Porter         PPS20-0427
 Susie Martin          PPS20-0390     Andre Powell           PPS20-0428
 Thomas Matthews       PPS20-0391     Benjamin Purses        PPS20-0429
 Casey McKee           PPS20-0076     Richard Ramirez        PPS20-0430
 Michael McMahon       PPS20-0392     Charles Reardon        PPS20-0431
 Michael Meade         PPS20-0393     Derek L Reddick        PPS20-0432
 Michael Meador        PPS20-0077     Angela Reed            PPS20-0433
 Kenny Medlin          PPS20-0078     Christopher Reed       PPS20-0434
 Arsalan Memon         PPS20-0396     Edward Reed            PPS20-0435
 Eric Mendenhall       PPS20-0397     Betty G Rice           PPS20-0436
 Jenna Mendoza         PPS20-0398     Karen L Rice           PPS20-0437
 Matthew Millhollin    PPS20-0081     Cheryl Richey          PPS20-0439
 Carla M Monehain      PPS20-0400     Terri Richards         PPS20-0106
 Carlos Moreno         PPS20-0401     Debra Rios             PPS20-0440
 Michael S Morrison    PPS20-0402     David M Roberts        PPS20-0206
 Zachary P. Mueller    PPS20-0596     Patricia Roberts       PPS20-0207
 Kelly Murski          PPS20-0403     Jeroy Robinson         PPS20-0441
 Andrew Myers          PPS20-0087     Sammie Robinson        PPS20-0108
 Frederick Myers       PPS20-0088     Adrienne Rodriguez     PPS20-0442
 James Myers           PPS20-0089     Gabriel Rodriguez      PPS20-0443
 Stephanie Myers       PPS20-0090     Mateo F Rodriguez      PPS20-0444
 Paul Nardizzi         PPS20-0404     Richard C Ross         PPS20-0445
 Wendy Neff            PPS20-0405     Melissa Ruiz           PPS20-0446
 Christopher New       PPS20-0091     Antonio Ruque          PPS20-0447
 Jillian Newkirk       PPS20-0406     Geena Christine Rupp   PPS20-0599
 Jeremy Nicholas       PPS20-0092     Edna Russell           PPS20-0110
 Michael Noble         PPS20-0093     Lee H Russell          PPS20-0448
 Michael C Nolon       PPS20-0409     Mark A Russell         PPS20-0449
 Colter Norris         PPS20-0410     John Sadler            PPS20-0450
 Dennis Norris         PPS20-0411     Ligno Sanchez          PPS20-0451
 Kody Norris           PPS20-0412     Virginia Saxon-Ford    PPS20-0452
 Trinity Olson         PPS20-0413     Greg Schermerhorn      PPS20-0453
 Craig Palmer          PPS20-0414     Brenda Schiwitz        PPS20-0111
 Cynthia Paris         PPS20-0415     Michael Schuller       PPS20-0454
 Douglas W Patterson   PPS20-0416     Nathaniel Scott        PPS20-0455
 Antonio Perez         PPS20-0417     Grant Selvey           PPS20-0600
 Jaron Perkins         PPS20-0418     Quratulain Shoukat     PPS20-0456
 Anha Pham             PPS20-0419     Jeremy Small           PPS20-0457
 Thai Pham             PPS20-0420     Monica Smith           PPS20-0458
 Bonnie Phillippi      PPS20-0597     Anthony Spada          PPS20-0459
 Gregory Piazza        PPS20-0421     Melissa Spencer        PPS20-0460
 Vincent A Piazza      PPS20-0422     Jamie Stallo           PPS20-0461
 Brian T Pierce        PPS20-0423     Marc A Starks          PPS20-0462




Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 26 of 502
                                                                                                                            Electronically Filed - Jackson - Kansas City - April 13, 2020 - 02:01 PM
     Barbara Steil                PPS20-0463                          Clinton Turpen               PPS20-0473
     Kelvin Stinyard              PPS20-0464                          Henry J Valladares Cruz      PPS20-0474
     Randy Stone                  PPS20-0117                          Margarita Vasquez            PPS20-0475
     Sonja Stone                  PPS20-0118                          Robert E Vick, II            PPS20-0476
     Steven Stosur                PPS20-0465                          Bradley Votaw                PPS20-0477
     Robert T Stover              PPS20-0006                          Joseph T Wachowski           PPS20-0478
     Jeanie Straessler            PPS20-0466                          Ambiko Wallace               PPS20-0479
     Chance Strawser              PPS20-0467                          Vance M Warren, Sr.          PPS20-0480
     David Taliaferro             PPS20-0119                          Barbara West                 PPS20-0481
     Ramona Rose Talvacchio       PPS20-0468                          Pamela K Wheetley            PPS20-0007
     Katherina M Tan              PPS20-0469                          Jennifer White               PPS20-0482
     Berhane Tassaw               PPS20-0470                          Gregory Willing              PPS20-0130
     Michael Taylor               PPS20-0120                          Conni Wilson                 PPS20-0131
     Courtney S. Thiemann         PPS20-0601                          Deborah A Wilson             PPS20-0484
     Robert Hayes Thomas          PPS20-0602                          Jerry Wilson                 PPS20-0132
     Walter Thomas                PPS20-0603                          Mitchell Wirth               PPS20-0485
     William Wyatt Thomas         PPS20-0604                          Debra Woodhouse              PPS20-0133
     Christina Tiffany            PPS20-0471                          Jerry Wooten                 PPS20-0487
     Stephen M Troutz             PPS20-0472                          Kimary Ann Zappia            PPS20-0606


as private process servers in the above-captioned matter. In support of said motion, Plaintiff/Petitioner states that the
above-named individuals are on the Court’s list of approved process servers and the information contained in their
applications and affidavits on file is current and still correct.
                                                                  Respectfully Submitted,

                                                                 By: /s/ A.J. Stecklein
                                                                 A.J. Stecklein #46663
                                                                 Michael H. Rapp #66688
                                                                 Matthew S. Robertson #70442
                                                                 Stecklein & Rapp Chartered
                                                                 748 Ann Avenue, Suite 101
                                                                 Kansas City, Kansas 66101
                                                                 Telephone: 913-371-0727
                                                                 Facsimile: 913-371-0727
                                                                 Email: aj@kcconsumerlawyer.com
                                                                          mr@kcconsumerlawyer.com
                                                                          msr@kcconsumerlawyer.com
                                                                 Attorneys for Plaintiff



                          ORDER FOR APPOINTMENT OF PRIVATE PROCESS SERVER
It is hereby ordered that Petitioner/Plaintiff’s Motion for Appointment of Private Process Server is sustained and the
above named individuals are hereby appointed to serve process in the above captioned matter.

DATE:                                                            ______________________________
                                                                 Judge or Circuit Clerk




  Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 27 of 502
                                                                                                                    Electronically Filed - Jackson - Kansas City - April 13, 2020 - 02:01 PM
                IN THE ASSOCIATE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                                       AT KANSAS CITY

 RHONDA K. CHEATEM, individually and on
 behalf of all others similarly situated,
                                          Plaintiff,
 vs.                                                 Case Number: 2016-CV10644

 LANDMARK REALTY OF MISSOURI, LLC d/b/a Division: 11
 WILLOW CREEK
 d/b/a WILLOW CREEK APARTMENTS
 d/b/a LANDMARK REALTY,
                             Defendant.


                       MOTION FOR APPOINTMENT OF PRIVATE PROCESS SERVER
COMES NOW Plaintiff, by and through counsel, and pursuant to Local Rule 4.9 of Jackson County Court Rules, hereby
moves for the appointment of HPS Process Service & Investigations, Inc.:

     Will Acree                 PPS20-0275                       Randy Burrow               PPS20-0021
     Jan Adams                  PPS20-0276                       Gory Burt                  PPS20-0022
     Roger Adams                PPS20-0277                       Maurice Burton             PPS20-0298
     Randy Adkins               PPS20-0225                       Steve Butcher              PPS20-0581
     Bobby Ali                  PPS20-0278                       William Caputo             PPS20-0299
     Gregory Allen              PPS20-0279                       Kyle Carter                PPS20-0023
     Victor Aponte              PPS20-0280                       Charles Casey              PPS20-0300
     Brandon Aschenbrenner      PPS20-0281                       George Castillo            PPS20-0301
     Julia Ascorra              PPS20-0282                       Fidel A Cervantes          PPS20-0302
     Teresa Bailly              PPS20-0283                       Trenia Cherry              PPS20-0303
     Joseph Baska               PPS20-0284                       Joyce Clemmons             PPS20-0304
     Robert Bassler             PPS20-0578                       John Clor                  PPS20-0305
     Carrington Bell            PPS20-0012                       Kathleen Clor              PPS20-0306
     George Bell                PPS20-0286                       Chad Compton               PPS20-0307
     Carlos Bialet              PPS20-0579                       Kenneth V Condrey          PPS20-0308
     Dianna Blea                PPS20-0287                       Sharon R Condrey           PPS20-0309
     Richard J Blea             PPS20-0288                       Theodore Cordasco          PPS20-0310
     Robert Blixt               PPS20-0289                       Cesar Corral               PPS20-0311
     Brent Bohnhoff             PPS20-0014                       George H Covert            PPS20-0312
     Ann Bollino                PPS20-0291                       Dennis Dahlberg            PPS20-0026
     Donnie C Briley            PPS20-0292                       Mary Dahlberg              PPS20-0027
     Kathy Broom                PPS20-0293                       Patricia Dambach-Cirko     PPS20-0313
     Kenneth Brown              PPS20-0294                       Bert Daniels, Jr.          PPS20-0028
     Douglas S Brower           PPS20-0580                       Alterck Davenport          PPS20-0314
     Hester Bryant              PPS20-0019                       Richard Davis              PPS20-0029
     Nicholas Bull              PPS20-0020                       Duane D Day                PPS20-0315
     James F Burke              PPS20-0296                       Gerald R Deadwyles         PPS20-0316




  Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 28 of 502
                                                                            Electronically Filed - Jackson - Kansas City - April 13, 2020 - 02:01 PM
 Bryce Dearborn         PPS20-0317    Douglas Hays             PPS20-0051
 Robert DeLacy, Jr.     PPS20-0318    Grace Hazell             PPS20-0353
 Robert E DeLacy, III   PPS20-0319    Richard Heimerich, Jr.   PPS20-0354
 Kathleen Dnunno        PPS20-0320    Stephen Heitz            PPS20-0052
 Marrissa Doan          PPS20-0034    Charles Helms            PPS20-0356
 Claudia Dohn           PPS20-0321    Austen Hendrickson       PPS20-0357
 Dale Dorning           PPS20-0322    Jonathan Hennings        PPS20-0358
 Valentina Dorning      PPS20-0323    Jesse J Hernandez        PPS20-0359
 Catherine Drake        PPS20-0324    Michael Hibler           PPS20-0360
 Alex Duaine            PPS20-0325    Anthonio Hightower       PPS20-0361
 Roland Duff            PPS20-0326    Cherrod T Hindsman       PPS20-0362
 Rochelle D Earthrise   PPS20-0327    James Hise               PPS20-0054
 Daniel Eberle          PPS20-0328    Gary F Hodges            PPS20-0363
 Shawn Edwards          PPS20-0035    Alex Holland             PPS20-0057
 Jessica Ellison        PPS20-0330    Leonard Horseman         PPS20-0364
 Abel Emiru             PPS20-0331    Ulonda Howard            PPS20-0365
 Donald C Eskra, Jr.    PPS20-0332    Martin Hueckel           PPS20-0366
 Leticia Estrada        PPS20-0333    Damion Hugher            PPS20-0367
 David S Felter         PPS20-0334    William Humble           PPS20-0590
 William Ferrell        PPS20-0037    Mary Hurley              PPS20-0058
 Robert Finley          PPS20-0335    George Illidge           PPS20-0368
 Stephen Folcher        PPS20-0336    Frank James              PPS20-0369
 Ryan D Fortune         PPS20-0337    Matthew Jankowski        PPS20-0370
 Chris Fowler           PPS20-0338    Betty Johnson            PPS20-0059
 James Frago            PPS20-0038    Edward Johnson           PPS20-0060
 John Frago             PPS20-0039    James Johnson            PPS20-0061
 Kelsey Garrett         PPS20-0582    Jordan Johnson           PPS20-0372
 Thomas Garrett         PPS20-0339    Justin L Johnson         PPS20-0373
 Andrew Garza           PPS20-0041    Randy Johnson            PPS20-0374
 Charles Gay            PPS20-0340    Samuel Johnson           PPS20-0375
 Richard Gerber         PPS20-0341    Haile Kahssu             PPS20-0376
 Louis Gerrick          PPS20-0342    Kenneth Kearney          PPS20-0377
 Paul Gizel             PPS20-0343    Michael Keating          PPS20-0378
 Ronda Godard           PPS20-0344    Christopher Keilbart     PPS20-0591
 Adam Golden            PPS20-0345    Elizabeth A Kidd         PPS20-0379
 Bradley Gordon         PPS20-0042    Donna Jo King            PPS20-0371
 Tom Gorgone            PPS20-0044    Kenneth Klewicki         PPS20-0380
 Paul O Grimes          PPS20-0348    George Kotsiras          PPS20-0592
 Charles Gunning        PPS20-0046    Wyman Kroft              PPS20-0381
 Aloysivs Guy, Sr.      PPS20-0583    Jo Ann Lane              PPS20-0382
 David Hahn             PPS20-0584    Linda Langville          PPS20-0593
 Eric Hahn              PPS20-0585    Eric B Layton            PPS20-0383
 Stefanie Hahn          PPS20-0586    Kristie Lewis            PPS20-0384
 Darnell Hamilton       PPS20-0143    John D Lichtenegger      PPS20-0385
 Kimberly Hamilton      PPS20-0351    Bert Lott                PPS20-0386
 Natalie Hawks          PPS20-0050    Robert Lutren            PPS20-0387
 Larry Haynes           PPS20-0352    Daniel Maglothin         PPS20-0069




Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 29 of 502
                                                                          Electronically Filed - Jackson - Kansas City - April 13, 2020 - 02:01 PM
 Matthews J Manlich    PPS20-0388     Timothy Pinney         PPS20-0424
 Robert Manning        PPS20-0389     Joshua Pitts           PPS20-0425
 Deborah Martin        PPS20-0072     Craig Podgurski        PPS20-0598
 Michael Martin        PPS20-0073     Rocellious Pope        PPS20-0426
 Ryan Martin           PPS20-0193     Nancy A Porter         PPS20-0427
 Susie Martin          PPS20-0390     Andre Powell           PPS20-0428
 Thomas Matthews       PPS20-0391     Benjamin Purses        PPS20-0429
 Casey McKee           PPS20-0076     Richard Ramirez        PPS20-0430
 Michael McMahon       PPS20-0392     Charles Reardon        PPS20-0431
 Michael Meade         PPS20-0393     Derek L Reddick        PPS20-0432
 Michael Meador        PPS20-0077     Angela Reed            PPS20-0433
 Kenny Medlin          PPS20-0078     Christopher Reed       PPS20-0434
 Arsalan Memon         PPS20-0396     Edward Reed            PPS20-0435
 Eric Mendenhall       PPS20-0397     Betty G Rice           PPS20-0436
 Jenna Mendoza         PPS20-0398     Karen L Rice           PPS20-0437
 Matthew Millhollin    PPS20-0081     Cheryl Richey          PPS20-0439
 Carla M Monehain      PPS20-0400     Terri Richards         PPS20-0106
 Carlos Moreno         PPS20-0401     Debra Rios             PPS20-0440
 Michael S Morrison    PPS20-0402     David M Roberts        PPS20-0206
 Zachary P. Mueller    PPS20-0596     Patricia Roberts       PPS20-0207
 Kelly Murski          PPS20-0403     Jeroy Robinson         PPS20-0441
 Andrew Myers          PPS20-0087     Sammie Robinson        PPS20-0108
 Frederick Myers       PPS20-0088     Adrienne Rodriguez     PPS20-0442
 James Myers           PPS20-0089     Gabriel Rodriguez      PPS20-0443
 Stephanie Myers       PPS20-0090     Mateo F Rodriguez      PPS20-0444
 Paul Nardizzi         PPS20-0404     Richard C Ross         PPS20-0445
 Wendy Neff            PPS20-0405     Melissa Ruiz           PPS20-0446
 Christopher New       PPS20-0091     Antonio Ruque          PPS20-0447
 Jillian Newkirk       PPS20-0406     Geena Christine Rupp   PPS20-0599
 Jeremy Nicholas       PPS20-0092     Edna Russell           PPS20-0110
 Michael Noble         PPS20-0093     Lee H Russell          PPS20-0448
 Michael C Nolon       PPS20-0409     Mark A Russell         PPS20-0449
 Colter Norris         PPS20-0410     John Sadler            PPS20-0450
 Dennis Norris         PPS20-0411     Ligno Sanchez          PPS20-0451
 Kody Norris           PPS20-0412     Virginia Saxon-Ford    PPS20-0452
 Trinity Olson         PPS20-0413     Greg Schermerhorn      PPS20-0453
 Craig Palmer          PPS20-0414     Brenda Schiwitz        PPS20-0111
 Cynthia Paris         PPS20-0415     Michael Schuller       PPS20-0454
 Douglas W Patterson   PPS20-0416     Nathaniel Scott        PPS20-0455
 Antonio Perez         PPS20-0417     Grant Selvey           PPS20-0600
 Jaron Perkins         PPS20-0418     Quratulain Shoukat     PPS20-0456
 Anha Pham             PPS20-0419     Jeremy Small           PPS20-0457
 Thai Pham             PPS20-0420     Monica Smith           PPS20-0458
 Bonnie Phillippi      PPS20-0597     Anthony Spada          PPS20-0459
 Gregory Piazza        PPS20-0421     Melissa Spencer        PPS20-0460
 Vincent A Piazza      PPS20-0422     Jamie Stallo           PPS20-0461
 Brian T Pierce        PPS20-0423     Marc A Starks          PPS20-0462




Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 30 of 502
                                                                                                                            Electronically Filed - Jackson - Kansas City - April 13, 2020 - 02:01 PM
     Barbara Steil                PPS20-0463                          Clinton Turpen               PPS20-0473
     Kelvin Stinyard              PPS20-0464                          Henry J Valladares Cruz      PPS20-0474
     Randy Stone                  PPS20-0117                          Margarita Vasquez            PPS20-0475
     Sonja Stone                  PPS20-0118                          Robert E Vick, II            PPS20-0476
     Steven Stosur                PPS20-0465                          Bradley Votaw                PPS20-0477
     Robert T Stover              PPS20-0006                          Joseph T Wachowski           PPS20-0478
     Jeanie Straessler            PPS20-0466                          Ambiko Wallace               PPS20-0479
     Chance Strawser              PPS20-0467                          Vance M Warren, Sr.          PPS20-0480
     David Taliaferro             PPS20-0119                          Barbara West                 PPS20-0481
     Ramona Rose Talvacchio       PPS20-0468                          Pamela K Wheetley            PPS20-0007
     Katherina M Tan              PPS20-0469                          Jennifer White               PPS20-0482
     Berhane Tassaw               PPS20-0470                          Gregory Willing              PPS20-0130
     Michael Taylor               PPS20-0120                          Conni Wilson                 PPS20-0131
     Courtney S. Thiemann         PPS20-0601                          Deborah A Wilson             PPS20-0484
     Robert Hayes Thomas          PPS20-0602                          Jerry Wilson                 PPS20-0132
     Walter Thomas                PPS20-0603                          Mitchell Wirth               PPS20-0485
     William Wyatt Thomas         PPS20-0604                          Debra Woodhouse              PPS20-0133
     Christina Tiffany            PPS20-0471                          Jerry Wooten                 PPS20-0487
     Stephen M Troutz             PPS20-0472                          Kimary Ann Zappia            PPS20-0606


as private process servers in the above-captioned matter. In support of said motion, Plaintiff/Petitioner states that the
above-named individuals are on the Court’s list of approved process servers and the information contained in their
applications and affidavits on file is current and still correct.
                                                                  Respectfully Submitted,

                                                                 By: /s/ A.J. Stecklein
                                                                 A.J. Stecklein #46663
                                                                 Michael H. Rapp #66688
                                                                 Matthew S. Robertson #70442
                                                                 Stecklein & Rapp Chartered
                                                                 748 Ann Avenue, Suite 101
                                                                 Kansas City, Kansas 66101
                                                                 Telephone: 913-371-0727
                                                                 Facsimile: 913-371-0727
                                                                 Email: aj@kcconsumerlawyer.com
                                                                          mr@kcconsumerlawyer.com
                                                                          msr@kcconsumerlawyer.com
                                                                 Attorneys for Plaintiff



                          ORDER FOR APPOINTMENT OF PRIVATE PROCESS SERVER
It is hereby ordered that Petitioner/Plaintiff’s Motion for Appointment of Private Process Server is sustained and the
above named individuals are hereby appointed to serve process    ss in the above captioned
                                                                                      o ed matter.
                                                                                 caption   mat
                                                                                            a teer.

DATE:          13-Apr-2020                                       ______________________________
                                                                 ______
                                                                      ___
                                                                        ____
                                                                          _ __
                                                                             ____
                                                                               _ _________________




  Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 31 of 502
              IN THE 16TH JUDICIAL CIRCUIT COURT, JACKSON COUNTY, MISSOURI


 Judge or Division:                                                 Case Number: 2016-CV10644
 GEORGE EDGAR WOLF
 Plaintiff/Petitioner:                                              Plaintiff’s/Petitioner’s Attorney/Address
 RHONDA CHEATEM                                                     ALAN J. STECKLEIN
                                                                    748 ANN AVENUE
                                                              vs.   KANSAS CITY, KS 66101
 Defendant/Respondent:                                              Court Address:
 LANDMARK REALTY OF MISSOURI LLC                                    415 E 12th
 DBA: WILLOW CREEK                                                  KANSAS CITY, MO 64106
 DBA: WILLOW CREEK APARTMENTS
 DBA: LANDMARK REALTY
 Nature of Suit:
 CC Other Tort                                                                                                                        (Date File Stamp)

                                                              Summons in Civil Case
      The State of Missouri to: LANDMARK REALTY OF MISSOURI LLC
                                      DBA: WILLOW CREEK
                                      DBA: WILLOW CREEK APARTMENTS
                                      DBA: LANDMARK REALTY
  R/A NICHOLAS J PORTO
  1600 BALTIMORE, SUITE 200A
  KANSAS CITY, MO 64101

         COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                       which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                       above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                       file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                                    13-APR-2020                                _________________________________________
                                                        Date                                                    Clerk
        JACKSON COUNTY                 Further Information:

                                                                Sheriff’s or Server’s Return
      Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
      I certify that I have served the above summons by: (check one)
          delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
          leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
            _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
            permanently resides with the Defendant/Respondent.
          (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
      ____________________________________________                                      _____________________________________________
                     Printed Name of Sheriff or Server                                                    Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________              _____________________________________________
                                                                              Date                                     Notary Public




OSCA (7/2018) SM30 (JAKSMCC) For Court Use Only: Document Id # 20-SMCC-3257 1 of 1Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                   54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo



               Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 32 of 502
      Sheriff’s Fees
      Summons                      $
      Non Est                      $
      Sheriff’s Deputy Salary
      Supplemental Surcharge       $    10.00
      Mileage                      $                    (______ miles @ $.______ per mile)
      Total                        $
      A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
      suits, see Supreme Court Rule 54.




OSCA (7/2018) SM30 (JAKSMCC) For Court Use Only: Document Id # 20-SMCC-3257 1 of 1Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                   54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo



               Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 33 of 502
                   SUMMONS/GARNISHMENT SERVICE PACKETS
                         ATTORNEY INFORMATION



Under the Missouri e-filing system now utilized by the 16th Judicial Circuit Court, once a case has been
accepted for filing, a clerk prepares the necessary documents for service. The summons/garnishment is
sent to the attorney by an e-mail containing a link so that the filer may print and deliver the
summons/garnishment, pleadings and any other necessary documents to the person designated to serve
the documents.

Pursuant to State statutes, Supreme Court Rules and Local Court Rules, attorneys are required to print,
attach and serve specific documents with certain types of Petitions and other filings.

Please refer to the Court’s website for instructions on how to assemble the service packets at:

16thcircuit.org ĺ Electronic Filing Information ĺ Required Documents for Service – eFiled cases ĺ
Summons/Garnishment Service Packet Information.

Please review this information periodically, as revisions are frequently made. Thank you.



                                                      Circuit Court of Jackson County




Revised 7/3/13            Service Information - Attorney


      Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 34 of 502
                                                                                                     Electronically Filed - Jackson - Kansas City - April 22, 2020 - 10:42 AM
          IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                             KANSAS CITY

 RHONDA K. CHEATEM, individually and
 on behalf of all others similarly situated,
                                       Plaintiffs, Case Number: 2016-CV10644
 vs.

 LANDMARK REALTY OF MISSOURI,
 LLC, d/b/a WILLOW CREEK, d/b/a
 WILLOW CREEK APARTMENTS, and
 d/b/a LANDMARK REALTY,
                            Defendant.


                                   RETURN OF SERVICE

        I hereby certify that service of a Summons and Petition in a Class Action were served upon
Defendant Landmark Realty of Missouri, LLC d/b/a Willow Creek, d/b/a Willow Creek
Apartments and d/b/a Landmark Realty by delivering a copy of the pleadings to Edie Ferrara, legal
assistant/authorized to accept process, on the 15th day of April 2020; (2) the address of the
registered agent, where service was perfected is Nicholas J. Porto, 1600 Baltimore, Suite 200A,
Kansas City, Missouri 64101. The Server’s Return and Affidavit of Service are attached hereto.

                                             Respectfully submitted,


                                             By: /s/ A.J. Stecklein
                                             A.J. Stecklein #46663
                                             Michael H. Rapp #66688
                                             Matthew S. Robertson #70442
                                             Stecklein & Rapp Chartered
                                             748 Ann Avenue, Suite 101
                                             Kansas City, Kansas 66101
                                             Telephone: 913-371-0727
                                             Facsimile: 913-371-0727
                                             Email: AJ@KCconsumerlawyer.com
                                                     MR@KCconsumerlawyer.com
                                                     MSR@KCconsumerlawyer.com
                                             Attorneys for Plaintiff




  Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 35 of 502
Electronically Filed - Jackson - Kansas City - April 22, 2020 - 10:42 AM




                                                                           Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 36 of 502
Electronically Filed - Jackson - Kansas City - April 22, 2020 - 10:42 AM




                                                                           Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 37 of 502
                                                                                                     Electronically Filed - Jackson - Kansas City - April 22, 2020 - 10:42 AM
          IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                             KANSAS CITY

 RHONDA K. CHEATEM, individually and
 on behalf of all others similarly situated,
                                       Plaintiffs, Case Number: 2016-CV10644
 vs.

 LANDMARK REALTY OF MISSOURI,
 LLC, d/b/a WILLOW CREEK, d/b/a
 WILLOW CREEK APARTMENTS, and
 d/b/a LANDMARK REALTY,
                            Defendant.


                                   RETURN OF SERVICE

        I hereby certify that service of a Summons and Petition in a Class Action were served upon
Defendant Landmark Realty of Missouri, LLC d/b/a Willow Creek, d/b/a Willow Creek
Apartments and d/b/a Landmark Realty by delivering a copy of the pleadings to Edie Ferrara, legal
assistant/authorized to accept process, on the 15th day of April 2020; (2) the address of the
registered agent, where service was perfected is Nicholas J. Porto, 1600 Baltimore, Suite 200A,
Kansas City, Missouri 64101. The Server’s Return and Affidavit of Service are attached hereto.

                                             Respectfully submitted,


                                             By: /s/ A.J. Stecklein
                                             A.J. Stecklein #46663
                                             Michael H. Rapp #66688
                                             Matthew S. Robertson #70442
                                             Stecklein & Rapp Chartered
                                             748 Ann Avenue, Suite 101
                                             Kansas City, Kansas 66101
                                             Telephone: 913-371-0727
                                             Facsimile: 913-371-0727
                                             Email: AJ@KCconsumerlawyer.com
                                                     MR@KCconsumerlawyer.com
                                                     MSR@KCconsumerlawyer.com
                                             Attorneys for Plaintiff




  Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 38 of 502
Electronically Filed - Jackson - Kansas City - April 22, 2020 - 10:42 AM




                                                                           Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 39 of 502
Electronically Filed - Jackson - Kansas City - April 22, 2020 - 10:42 AM




                                                                           Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 40 of 502
                                                                                          Electronically Filed - Jackson - Kansas City - May 05, 2020 - 05:00 PM
            IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                             AT KANSAS CITY

 Rhonda K. Cheatem, individually and on behalf of
 all others similarly situated,
                                                         Case Number: 2016-CV10644
                                            Plaintiff,
                                                         Division: 11
 vs.

 Landmark Realty of Missouri, LLC


                                          Defendant.


                               ENTRY OF APPEARANCES

       COMES NOW Gina Chiala and Amy Sweeny Davis and hereby enter their appearances in

the above-captioned matter on behalf of the Plaintiff, Rhonda Cheatem.



                                            By: /s/ Amy Sweeny Davis
                                            GINA CHIALA               # 59112
                                            AMY SWEENY DAVIS # 45766
                                            HEARTLAND CENTER
                                            FOR JOBS AND FREEDOM, INC.
                                            4047 Central Street
                                            Kansas City, MO 64111
                                            Telephone: (816) 278-1092
                                            Facsimile: (816) 278-5785
                                            Email: amysweenydavis@jobsandfreedom.org
                                            Attorneys for Plaintiff




                                               1



  Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 41 of 502
                                                                                                     Electronically Filed - Jackson - Kansas City - May 13, 2020 - 11:49 AM
             IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                              AT KANSAS CITY

 RHONDA CHEATEM,

                        Plaintiff,

 v.                                                    Case No. 2016-CV10644
 LANDMARK REALTY OF MISSOURI,
 LLC

                        Defendant.

                      NOTICE OF REMOVAL TO FEDERAL COURT

       TO:     CLERK OF THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI

       PLEASE TAKE NOTICE that on May 13, 2020, Defendant Landmark Realty of Missouri,

LLC filed its Notice of Removal to remove this matter to the United States District Court for the

Western District of Missouri. A copy of this Notice of Removal (without exhibits) filed in federal

court is attached hereto as Exhibit A.




  Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 42 of 502
                                                                                Electronically Filed - Jackson - Kansas City - May 13, 2020 - 11:49 AM
                             Respectfully submitted,

                             THE PORTO LAW FIRM

                             By:     /s/ Nicholas J. Porto                  .
                                     Nicholas J. Porto       MO #56938
                                     1600 Baltimore, Suite 200A
                                     Kansas City, Missouri 64108
                                     Telephone: 816.463.2311
                                     Facsimile: 816.463.9567
                                     nporto@portloaw.com
                                     Attorneys for Defendant
                                     Landmark Realty of Missouri, LLC

                             -and-


                             SHANK & MOORE, LLC

                             By:      /s/ Stephen J. Moore                  .
                                     Stephen J. Moore        MO #59080
                                     1968 Shawnee Mission Pkwy, Suite 100
                                     Mission Woods, Kansas 66205
                                     Telephone: 816.471.0909
                                     Facsimile: 816.471.3888
                                     sjm@shankmoore.com
                                     Attorneys for Defendant
                                     Landmark Realty of Missouri, LLC




Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 43 of 502
                                                                                                   Electronically Filed - Jackson - Kansas City - May 13, 2020 - 11:49 AM
                               CERTIFICATE OF SERVICE

      The undersigned attorney hereby certifies that the foregoing document was served this 13th
of May, 2020 via United States mail and electronic mail to the following counsel of record:

       Counsel for Plaintiff
       A.J. Stecklein
       Stecklein & Rapp, Chartered
       748 Ann Avenue
       Kansas City, Kansas 66101
       aj@kcconsumerlawyer.com

       Counsel for Plaintiff
       Gina Chiala
       Heartland Center for Jobs and Freedom
       4047 Central Street
       Kansas City, Missouri 64111
       ginachiala@jobsandfreedom.org



                                            Nicholas J. Porto                            .
                                            Attorney for Defendant




  Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 44 of 502
                                                                                                            Electronically Filed - Jackson - Kansas City - May 13, 2020 - 11:49 AM
                                          EXHIBIT A

                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MISSOURI
                                  WESTERN DIVISION

 RHONDA CHEATEM,

                         Plaintiff,

 v.                                                       Case No. _________________

 LANDMARK REALTY OF MISSOURI,
 LLC

                         Defendant.

                                      NOTICE OF REMOVAL

        PLEASE TAKE NOTICE that Defendant Landmark Realty of Missouri, LLC (hereinafter

“Defendant”), pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, hereby removes the above-captioned

action to this Court from the Circuit Court of Jackson County, Missouri. As grounds for removal,

Defendant states as follows:

        1.      On April 13, 2020, Plaintiff commenced a civil action in the Circuit Court of

Jackson County, Missouri, styled: Rhonda Cheatem v. Landmark Realty of Missouri, LLC, d/b/a

Willow Creek, d/b/a Willow Creek Apartments d/b/a Landmark Realty, Case No. 2016-CV10644.

A copy of the petition filed in state court is attached hereto as Exhibit 1. Copies of all other process,

pleadings, and orders on file in the state court are attached hereto as Exhibit 2.

        2.      Defendant was served with a copy of the Summons and Petition on April 15, 2020.

This matter is timely removed under 28 U.S.C. § 1446(b), which requires the removing party to

file the notice of removal within thirty (30) days of service of the summons and petition.

        3.      28 U.S.C. § 1441(a) provides for removal of “any civil action in a State court of

which the district courts of the United States have original jurisdiction.” Pursuant to the federal




  Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 45 of 502
                                                                                                         Electronically Filed - Jackson - Kansas City - May 13, 2020 - 11:49 AM
diversity statute, 28 U.S.C. § 1332(a), the federal district courts “have original jurisdiction of all

civil actions where the matter in controversy exceeds the sum or value of $75,000, exclusive of

interest and costs, and is between . . . citizens of different States.” Here, both elements of federal

diversity jurisdiction are satisfied.

        4.      This action involves an amount in controversy that exceeds $75,000, exclusive of

interest and costs. This matter stems from an incident in November 2019 in which Plaintiff alleges

Defendant wrongfully withheld an administration fee of $40.00, an application fee of $150.00, and

a non-refundable security deposit of $450.00. Plaintiff asserts four (4) claims: (1) violation of

Section 535.300 of the Missouri Revised Statutes for allegedly collecting non-refundable security

deposits (Count I); violation of the Missouri Merchandising Practices Act (“MMPA”), Mo. Rev.

Stat. § 407.020 for allegedly collecting non-refundable security deposits (Count II); violation of

the MMPA for allegedly misrepresenting the status of a contract (Count III); and violation of the

MMPA for allegedly collecting unconscionable application fees (Count IV). For her claims under

the MMPA, Plaintiff seeks to recover actual damages, punitive damages and attorneys’ fees.

        5.      Although Defendant denies all liability in this case, the claims alleged by Plaintiff

put more than $75,000 in controversy. If she prevails, the MMPA authorizes Plaintiff to recover

attorneys’ fees based on the amount of time reasonably expended by counsel. See Mo. Rev. Stat.

§ 407.025.1. Attorneys’ fee awards in MMPA cases are not required to be proportional to the

amount of actual damages, and even small-value cases can result in fee awards well beyond the

$75,000 jurisdictional threshold. See, e.g., Kerr v. Vatterott Educ. Ctrs., Inc., 439 S.W.3d 802, 808

(Mo. Ct. App. 2014) (noting attorneys’ fee award of $388,059 in case with actual damages of just

$27,696.96); Peel v. Credit Acceptance Corp., 408 S.W.3d 191, 213 (Mo. Ct. App. 2013) (noting

attorneys’ fee award of $165,350 in case with actual damages of just $11,007.81). Plaintiff also is




                                                  2



  Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 46 of 502
                                                                                                         Electronically Filed - Jackson - Kansas City - May 13, 2020 - 11:49 AM
authorized to recover punitive damages on her MMPA claims. See Mo. Rev. Stat. § 407.025.1.

Awards of such damages in MMPA cases can also far exceed the required amount in controversy.

See, e.g., Kerr, 439 S.W.3d at 815-17 (affirming punitive damages award of $2,078,679.80); Peel,

408 S.W.3d at 213-14 (affirming punitive damages award of $881,789.05). Together, the potential

awards of attorneys’ fees and punitive damages are more than sufficient to satisfy the jurisdictional

threshold of Section 1332(a).

       6.      The parties in this case are also completely diverse:

               a.      As alleged in the Petition, Plaintiff is a resident and citizen of the State of

                       Missouri.

               b.      Defendant is a limited liability company and its citizenship for diversity

                       purposes is determined by the citizenship of its members. Little Otters of

                       Love, LLC v. Rosenberg, 724 Fed. App’x 498, 501 (8th Cir. 2018) (“For

                       purposes of establishing diversity, a limited liability company’s citizenship

                       is the citizenship of each of its members.” (citing OnePoint Solutions, LLC.

                       v. Borchert, 486 F.3d 342, 346 (8th Cir. 2007))). The sole member of

                       Defendant is Robert Imhoff, who is a citizen of the State of California.

               c.      Because Plaintiff is a citizen of Missouri and Defendant is a citizen of

                       California, complete diversity exists in this case.

       7.      In light of the amount in controversy and the complete diversity of citizenship, the

Court has original jurisdiction over this case under Section 1332(a) and the matter is removable

under Sections 1441 and 1446. Removal to this Court is not prohibited under Section 1441(b)(2)

because Defendant is not a citizen of the State of Missouri. The requirements of Section 1446 are




                                                  3



  Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 47 of 502
                                                                                                          Electronically Filed - Jackson - Kansas City - May 13, 2020 - 11:49 AM
satisfied because this Notice of Removal is timely filed, and Defendant is the lone defendant in

the case and the consent of any other parties to removal is therefore unnecessary.

        8.      In accordance with Section 1446(a), copies of the record and proceedings in the

state court action —including all process, pleadings and orders—are attached to this Notice of

Removal.

        9.      In accordance with Section 1446(d), Defendant will promptly serve written notice

of removal to Plaintiff’s attorneys of record in the state court action and file with the state court a

copy of this Notice of Removal.

        10.     In accordance with Section 1441(a), Defendant has removed this case to the

Western Division of this Court and designates Kansas City as the place of trial. Defendant requests

a trial by jury on all issues so triable.

        11.     By this Notice of Removal, Defendant does not waive any affirmative defense that

it may possess. Defendant does not concede that Plaintiff has stated any viable claim for relief

against it, and Defendant denies any and all liability in this action.

        WHEREFORE, Defendant Landmark Realty of Missouri, LLC files this Notice of

Removal and requests that the Court assume full jurisdiction over the claims asserted in this action

under 28 U.S.C. §§ 1332, 1441 and 1446.




                                                  4



  Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 48 of 502
                                                                                                    Electronically Filed - Jackson - Kansas City - May 13, 2020 - 11:49 AM
                                            Respectfully submitted,

                                            THE PORTO LAW FIRM

                                            By:     /s/ Nicholas J. Porto                       .
                                                    Nicholas J. Porto      MO #56938
                                                    1600 Baltimore, Suite 200A
                                                    Kansas City, Missouri 64108
                                                    Telephone: 816.463.2311
                                                    Facsimile: 816.463.9567
                                                    nporto@portloaw.com

                                            -and-

                                            SHANK & MOORE, LLC

                                            By:      /s/ Stephen J. Moore                       .
                                                    Stephen J. Moore      MO #59080
                                                    1968 Shawnee Mission Pkwy, Suite 100
                                                    Mission Woods, Kansas 66205
                                                    Telephone: 816.471.0909
                                                    Facsimile: 816.471.3888
                                                    sjm@shankmoore.com

                                            Attorneys for Defendant Landmark Realty of
                                            Missouri, LLC

                               CERTIFICATE OF SERVICE

       The undersigned attorney hereby certifies that the foregoing document was served this 13th
day of May, 2020 via United States mail and electronic mail to the following counsel of record:

       Counsel for Plaintiff
       A.J. Stecklein
       Stecklein & Rapp, Chartered
       748 Ann Avenue
       Kansas City, Kansas 66101
       aj@kcconsumerlawyer.com

       Gina Chiala
       Heartland Center for Jobs and Freedom
       4047 Central Street
       Kansas City, Missouri 64111
       ginachiala@jobsandfreedom.org

                                            Nicholas J. Porto                             .
                                            Attorney for Defendant


                                               5



  Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 49 of 502
Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 50 of 502
Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 51 of 502
Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 52 of 502
Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 53 of 502
Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 54 of 502
Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 55 of 502
Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 56 of 502
Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 57 of 502
Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 58 of 502
Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 59 of 502
        File in Case No. 4:20-cv-00381-BP
   in the United States District Court for the
            Western District of Missouri




Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 60 of 502
                                                                                        CLOSED,MAPN
                                U.S. District Court
                     Western District of Missouri (Kansas City)
                  CIVIL DOCKET FOR CASE #: 4:20ícví00381íBP

Cheatem v. Landmark Realty of Missouri, LLC                   Date Filed: 05/13/2020
Assigned to: Chief District Judge Beth Phillips               Date Terminated: 11/12/2020
Demand: $75,000                                               Jury Demand: Both
Case in other court: Circuit Court for Jackson County,        Nature of Suit: 360 P.I.: Other
                     Missouri, 2016ícv10644                   Jurisdiction: Diversity
Cause: 28:1441 Petition for Removalí Tort/NoníMotor Vehic
Plaintiff
Rhonda Cheatem                               represented by Alan J. Stecklein
                                                            Stecklein & Rapp Chartered
                                                            748 Ann Avenue
                                                            Suite 101
                                                            Kansas City, KS 66101
                                                            913í371í0727
                                                            Fax: 913í371í0727
                                                            Email: aj@kcconsumerlawyer.com
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED

                                                              Amy Sweeny Davis
                                                              28 E. 56th St.
                                                              Kansas City, MO 64113
                                                              (816) 309í0665
                                                              Email: amysweenydavis@jobsandfreedom.org
                                                              ATTORNEY TO BE NOTICED

                                                              Gina Chiala
                                                              Heartland Center for Jobs and Freedom
                                                              4047 Central St
                                                              Kansas City, MO 64111
                                                              816í278í1092
                                                              Email: ginachiala@jobsandfreedom.org
                                                              ATTORNEY TO BE NOTICED

                                                              Matthew S. Robertson
                                                              Stecklein & Rapp Chartered
                                                              748 Ann Avenue
                                                              Kansas City, KS 66101
                                                              913í371í0727
                                                              Fax: 913í371í0727
                                                              Email: msr@kcconsumerlawyer.com
                                                              ATTORNEY TO BE NOTICED

                                                              Michael H Rapp
                                                              Stecklein & Rapp Chartered
                                                              748 Ann Avenue
                                                              Suite 101
                                                              Kansas City, KS 66101
                                                              913í371í0727
                                                              Fax: 913í371í0727
                                                              Email: mr@kcconsumerlawyer.com
                                                              ATTORNEY TO BE NOTICED


V.
Defendant
                                             represented by



Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 61 of 502
Landmark Realty of Missouri, LLC                             Stephen J. Moore
doing business as                                            Shank & Moore, LLC
Willow Creek                                                 1968 Shawnee Mission Parkway
doing business as                                            Suite 100
Willow Creek Apartments                                      Mission Woods, KS 66205
doing business as                                            (816) 471í0909
Landmark Realty                                              Fax: (816) 471í3888
                                                             Email: sjm@shankmoore.com
                                                             ATTORNEY TO BE NOTICED
                                                             Nicholas Porto
                                                             The Porto Law Firm
                                                             1600 Baltimore
                                                             Suite 200A
                                                             Kansas City, MO 64108
                                                             816í463í2311
                                                             Fax: 816í463í9567
                                                             Email: nporto@portolaw.com
                                                             ATTORNEY TO BE NOTICED


Date Filed    #   Docket Text
05/13/2020     1 NOTICE OF REMOVAL from Jackson County, Missouri County, case number
                 2016ícv10644, Landmark Realty of Missouri, LLC. Filing fee $ 400, receipt number
                 AMOWDCí6856710. (Attachments: # 1 State Court Petition State Court Petition, # 2
                 Supplement State Court File)(Porto, Nicholas) (Additional attachment(s) added on
                 5/13/2020: # 3 Civil Cover Sheet) (Kern, Kendra). (Entered: 05/13/2020)
05/13/2020     2 DISCLOSURE OF CORPORATE INTERESTS filed by Nicholas Porto on behalf of
                 Defendant Landmark Realty of Missouri, LLC.(Porto, Nicholas) (Entered: 05/13/2020)
05/13/2020     3 NOTICE OF INCLUSION FOR MEDIATION AND ASSESSMENT
                 PROGRAM (MAP). REVIEW NOTICE AND MAP GENERAL ORDER
                 CAREFULLY FOR DEADLINES AND REQUIREMENTS.

                  Notice of MAP assignment to United States Magistrate Judge John T. Maughmer.
                  (Attachments: # 1 MAP General Order)(Woods, Gloria) (Entered: 05/13/2020)
05/14/2020     4 ORDER. RULE 16 NOTICE. Proposed scheduling order due by 6/30/2020. Rule 26
                 conference due by 6/16/2020. Signed on 5/14/20 by Chief District Judge Beth Phillips.
                 (Cordell, Annette) (Main Document 4 replaced on 5/14/2020) (Cordell, Annette).
                 (Entered: 05/14/2020)
05/20/2020     5 ORDER setting Settlement Conference set for 8/18/2020 at 10:30 AM in Courtroom
                 7E, Kansas City (JTM) before Magistrate Judge John T. Maughmer. Signed on
                 5/20/2020 by Magistrate Judge John T. Maughmer. (Stepp, Jane) (Entered:
                 05/20/2020)
05/20/2020     6 ANSWER to Complaint on behalf of Landmark Realty of Missouri, LLC.(Moore,
                 Stephen) (Entered: 05/20/2020)
06/04/2020     7 DEMAND for Trial by Jury by Rhonda Cheatem. (Stecklein, Alan) (Entered:
                 06/04/2020)
06/30/2020     8 Joint PROPOSED SCHEDULING ORDER by Rhonda Cheatem. (Stecklein, Alan)
                 (Entered: 06/30/2020)
07/02/2020     9 SCHEDULING ORDER: Discovery due by 5/28/2021. Dispositive Motions due by
                 7/2/2021. Teleconference set for 12/27/2021 10:30 AM. Pretrial Conference set for
                 1/14/2022, 1:30 PM Courtroom 7A, Kansas City (BP) before Chief District Judge Beth
                 Phillips. Jury Trial set for 1/24/2022, 8:30 AM in Courtroom 7A, Kansas City (BP)
                 before Chief District Judge Beth Phillips. Signed on 7/2/20 by Chief District Judge
                 Beth Phillips. (Cordell, Annette) (Entered: 07/02/2020)
07/14/2020    10 CERTIFICATE OF SERVICE OF INITIAL RULE 26 DISCLOSURES filed by Alan
                 J. Stecklein on behalf of Plaintiff Rhonda Cheatem.(Stecklein, Alan) (Entered:




Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 62 of 502
                 07/14/2020)
07/14/2020   11 CERTIFICATE OF SERVICE OF INITIAL RULE 26 DISCLOSURES filed by
                Nicholas Porto on behalf of Defendant Landmark Realty of Missouri, LLC.(Porto,
                Nicholas) (Entered: 07/14/2020)
07/15/2020       NOTICE OF HEARING CANCELLATION í The Settlement Conference scheduled
                 for 8/18/2020 at 10:30 a.m. has been cancelled. This is a TEXT ONLY ENTRY. No
                 document is attached. (Stepp, Jane) (Entered: 07/15/2020)
07/16/2020   12 AMENDED NOTICE OF INCLUSION FOR MEDIATION AND ASSESSMENT
                PROGRAM (MAP). REVIEW NOTICE AND MAP GENERAL ORDER
                CAREFULLY FOR IMPORTANT CHANGES, DEADLINES AND
                REQUIREMENTS.

                 Notice of MAP reíassignment to an outside mediator. (Attachments: # 1 MAP
                 General Order)(Woods, Gloria) (Entered: 07/16/2020)
07/20/2020   13 MOTION to dismiss case and/or for Judgment on the Pleadings filed by Stephen J.
                Moore on behalf of Landmark Realty of Missouri, LLC. Suggestions in
                opposition/response due by 8/3/2020 unless otherwise directed by the court. (Moore,
                Stephen) (Entered: 07/20/2020)
07/20/2020   14 SUGGESTIONS in support re 13 MOTION to dismiss case and/or for Judgment on
                the Pleadings filed by Stephen J. Moore on behalf of Defendant Landmark Realty of
                Missouri, LLC. (Attachments: # 1 Exhibit 1 í Marcus Declaration (with Exs. 1íA,
                1íB and 1íC), # 2 Exhibit 2 í Cheatem Account Statement)(Related document(s) 13 )
                (Moore, Stephen) (Entered: 07/20/2020)
07/24/2020   15 CERTIFICATE OF SERVICE by Rhonda Cheatem of Plaintiff's first set of discovery
                to Defendant filed by Matthew S. Robertson on behalf of Plaintiff Rhonda
                Cheatem.(Robertson, Matthew) (Entered: 07/24/2020)
08/03/2020   16 DESIGNATION OF MEDIATOR naming John Phillips(Stecklein, Alan) (Entered:
                08/03/2020)
08/03/2020   17 AMENDED COMPLAINT íí Class Action against Landmark Realty of Missouri,
                LLC filed by Alan J. Stecklein on behalf of Rhonda Cheatem.(Stecklein, Alan)
                (Entered: 08/03/2020)
08/03/2020   18 MOTION to withdraw document 17 Amended Complaint filed by Alan J. Stecklein on
                behalf of Rhonda Cheatem. Suggestions in opposition/response due by 8/17/2020
                unless otherwise directed by the court. (Related document(s) 17 ) (Stecklein, Alan)
                (Entered: 08/03/2020)
08/03/2020   19 Consent MOTION for extension of time to file response/reply as to 13 MOTION to
                dismiss case and/or for Judgment on the Pleadings filed by Matthew S. Robertson on
                behalf of Rhonda Cheatem. Suggestions in opposition/response due by 8/17/2020
                unless otherwise directed by the court. (Related document(s) 13 ) (Robertson,
                Matthew) (Entered: 08/03/2020)
08/04/2020   20 ORDER granting 18 motion to withdraw document and 19 motion for extension of
                time to file response/reply re 13 MOTION to dismiss case and/or for Judgment on the
                Pleadings. The Amended Complaint filed on 8/3/2020 (Doc. 17) is withdrawn, and the
                Petition filed in state court (Doc. 1í1) will become Plaintiff's operative pleading.
                Suggestions in opposition/response to the Motion to Dismiss are due by 8/17/2020
                unless otherwise directed by the court. Signed on 8/4/20 by Chief District Judge Beth
                Phillips. This is a TEXT ONLY ENTRY. No document is attached. (Wolfe, Steve)
                (Entered: 08/04/2020)
08/05/2020       NOTICE of filing: Mediation and Assessment Program Reminder: Your
                 postímediation status report is due within 10 calendar days after the mediation. See
                 MAP FAQs on Court's website for specifics and submit report(s) to:
                 map@mow.uscourts.gov. (ADI, MAP) (Entered: 08/05/2020)
08/17/2020   21 SUGGESTIONS in opposition re 13 MOTION to dismiss case and/or for Judgment on
                the Pleadings filed by Matthew S. Robertson on behalf of Plaintiff Rhonda Cheatem.
                Reply suggestions due by 8/31/2020 unless otherwise directed by the court.




Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 63 of 502
                 (Attachments: # 1 Exhibit A í Appellants Brief)(Related document(s) 13 ) (Robertson,
                 Matthew) (Entered: 08/17/2020)
08/27/2020   22 MOTION to amend/correct 1 Notice of Removal, í Class Action Petition filed by
                Matthew S. Robertson on behalf of Rhonda Cheatem. Suggestions in
                opposition/response due by 9/10/2020 unless otherwise directed by the court.
                (Attachments: # 1 Exhibit A í Proposed Amended Complaint)(Related document(s) 1
                ) (Robertson, Matthew) (Entered: 08/27/2020)
08/27/2020   23 SUGGESTIONS in support re 22 MOTION to amend/correct 1 Notice of Removal, í
                Class Action Petition filed by Matthew S. Robertson on behalf of Plaintiff Rhonda
                Cheatem. (Related document(s) 22 ) (Robertson, Matthew) (Entered: 08/27/2020)
08/31/2020   24 REPLY SUGGESTIONS to motion re 13 MOTION to dismiss case and/or for
                Judgment on the Pleadings filed by Stephen J. Moore on behalf of Defendant
                Landmark Realty of Missouri, LLC. (Related document(s) 13 ) (Moore, Stephen)
                (Entered: 08/31/2020)
09/03/2020   25 NOTICE of appearance by Amy Sweeny Davis on behalf of All Plaintiffs (Attorney
                Amy Sweeny Davis added to party Rhonda Cheatem(pty:pla))(Davis, Amy) (Entered:
                09/03/2020)
09/04/2020   26 SUGGESTIONS in opposition re 22 MOTION to amend/correct 1 Notice of Removal,
                í Class Action Petition filed by Stephen J. Moore on behalf of Defendant Landmark
                Realty of Missouri, LLC. Reply suggestions due by 9/18/2020 unless otherwise
                directed by the court. (Attachments: # 1 Exhibit A í Credit Card Account Statement
                (redacted))(Related document(s) 22 ) (Moore, Stephen) (Entered: 09/04/2020)
09/15/2020   27 CERTIFICATE OF SERVICE by Landmark Realty of Missouri, LLC filed by
                Nicholas Porto on behalf of Defendant Landmark Realty of Missouri, LLC.(Porto,
                Nicholas) (Entered: 09/15/2020)
09/18/2020   28 REPLY SUGGESTIONS to motion re 22 MOTION to amend/correct 1 Notice of
                Removal, í Class Action Petition filed by Matthew S. Robertson on behalf of Plaintiff
                Rhonda Cheatem. (Attachments: # 1 Exhibit A í Redacted)(Related document(s) 22 )
                (Robertson, Matthew) (Entered: 09/18/2020)
09/23/2020   29 Consent MOTION for leave to file suríreply suggestions in opposition to Plaintiff's
                motion for leave to file amended complaint filed by Stephen J. Moore on behalf of
                Landmark Realty of Missouri, LLC. Suggestions in opposition/response due by
                10/7/2020 unless otherwise directed by the court. (Attachments: # 1 Exhibit 1 í
                Proposed SuríReply Suggestions)(Moore, Stephen) (Entered: 09/23/2020)
10/05/2020   30 ORDER granting 22 motion to file Amended Complaint; denying 29 motion for leave
                to file surreply. Plaintiff shall have three business days to file her Amended Complaint.
                Signed on 10/5/20 by Chief District Judge Beth Phillips. (Wolfe, Steve) (Entered:
                10/05/2020)
10/05/2020   31 AMENDED COMPLAINT í Class Action against Landmark Realty of Missouri,
                LLC filed by Alan J. Stecklein on behalf of Rhonda Cheatem.(Stecklein, Alan)
                (Entered: 10/05/2020)
10/06/2020   32 ORDER finding as moot 13 motion to dismiss case, in light of Plaintiff's filing of an
                Amended Complaint. Signed on 10/6/20 by Chief District Judge Beth Phillips. This is
                a TEXT ONLY ENTRY. No document is attached. (Wolfe, Steve) (Entered:
                10/06/2020)
10/07/2020   33 MOTION to dismiss for lack of jurisdiction , MOTION TO DISMISS FOR FAILURE
                TO STATE A CLAIM filed by Stephen J. Moore on behalf of Landmark Realty of
                Missouri, LLC. Suggestions in opposition/response due by 10/21/2020 unless
                otherwise directed by the court. (Moore, Stephen) (Entered: 10/07/2020)
10/07/2020   34 SUGGESTIONS in support re 33 MOTION to dismiss for lack of jurisdiction
                MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM filed by Stephen J.
                Moore on behalf of Defendant Landmark Realty of Missouri, LLC. (Attachments: # 1
                Exhibit 1 í Marcus Declaration (with Exs. 1íA, 1íB and 1íC), # 2 Exhibit 2 í
                Cheatem Account Statement)(Related document(s) 33 ) (Moore, Stephen) (Entered:
                10/07/2020)




Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 64 of 502
10/21/2020   35 SUGGESTIONS in opposition re 33 MOTION to dismiss for lack of jurisdiction
                MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM filed by Matthew S.
                Robertson on behalf of Plaintiff Rhonda Cheatem. Reply suggestions due by
                11/4/2020 unless otherwise directed by the court. (Attachments: # 1 Exhibit A, # 2
                Exhibit B)(Related document(s) 33 ) (Robertson, Matthew) (Entered: 10/21/2020)
11/04/2020   36 REPLY SUGGESTIONS to motion re 33 MOTION to dismiss for lack of jurisdiction
                MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM filed by Stephen J.
                Moore on behalf of Defendant Landmark Realty of Missouri, LLC. (Related
                document(s) 33 ) (Moore, Stephen) (Entered: 11/04/2020)
11/12/2020   37 ORDER REMANDING CASE TO STATE COURT Signed on 11/12/2020 by Chief
                District Judge Beth Phillips. (McIlvain, Kelly) (Entered: 11/12/2020)
11/12/2020   38 CLERK'S JUDGMENT (McIlvain, Kelly) (Entered: 11/12/2020)
11/13/2020   39 MOTION for reconsideration re 37 Order Remanding Case to State Court filed by
                Stephen J. Moore on behalf of Landmark Realty of Missouri, LLC. Suggestions in
                opposition/response due by 11/27/2020 unless otherwise directed by the court.
                (Related document(s) 37 ) (Moore, Stephen) (Entered: 11/13/2020)
11/13/2020   40 NOTICE of filing of Exhibit 1 to Motion for Reconsidertaion (Doc. #39) by Landmark
                Realty of Missouri, LLC re 39 MOTION for reconsideration re 37 Order Remanding
                Case to State Court (Moore, Stephen) (Entered: 11/13/2020)
11/13/2020       Remand letter and instructions sent to Circuit Court of Jackson County, Missouri, by
                 certified mail, article No. 7012 3460 0001 7395 5025. This is a text entry only í no
                 document is attached (Melvin, Greg) (Entered: 11/13/2020)
11/27/2020   41 SUGGESTIONS in opposition re 39 MOTION for reconsideration re 37 Order
                Remanding Case to State Court filed by Matthew S. Robertson on behalf of Plaintiff
                Rhonda Cheatem. Reply suggestions due by 12/11/2020 unless otherwise directed by
                the court. (Related document(s) 39 ) (Robertson, Matthew) (Entered: 11/27/2020)
11/30/2020   42 GREEN CARD showing return of service re 37 Order. 16th Circuit Court of Jackson
                County Mo served on 11/17/2020. (Related document(s) 37 ) (Melvin, Greg) (Entered:
                11/30/2020)




Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 65 of 502
                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MISSOURI
                                  WESTERN DIVISION

 RHONDA CHEATEM,

                         Plaintiff,

 v.                                                       Case No. _________________

 LANDMARK REALTY OF MISSOURI,
 LLC

                         Defendant.

                                      NOTICE OF REMOVAL

        PLEASE TAKE NOTICE that Defendant Landmark Realty of Missouri, LLC (hereinafter

“Defendant”), pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, hereby removes the above-captioned

action to this Court from the Circuit Court of Jackson County, Missouri. As grounds for removal,

Defendant states as follows:

        1.      On April 13, 2020, Plaintiff commenced a civil action in the Circuit Court of

Jackson County, Missouri, styled: Rhonda Cheatem v. Landmark Realty of Missouri, LLC, d/b/a

Willow Creek, d/b/a Willow Creek Apartments d/b/a Landmark Realty, Case No. 2016-CV10644.

A copy of the petition filed in state court is attached hereto as Exhibit 1. Copies of all other process,

pleadings, and orders on file in the state court are attached hereto as Exhibit 2.

        2.      Defendant was served with a copy of the Summons and Petition on April 15, 2020.

This matter is timely removed under 28 U.S.C. § 1446(b), which requires the removing party to

file the notice of removal within thirty (30) days of service of the summons and petition.

        3.      28 U.S.C. § 1441(a) provides for removal of “any civil action in a State court of

which the district courts of the United States have original jurisdiction.” Pursuant to the federal




             Case 4:20-cv-00381-BP Document 1 Filed 05/13/20 Page 1 of 5


  Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 66 of 502
diversity statute, 28 U.S.C. § 1332(a), the federal district courts “have original jurisdiction of all

civil actions where the matter in controversy exceeds the sum or value of $75,000, exclusive of

interest and costs, and is between . . . citizens of different States.” Here, both elements of federal

diversity jurisdiction are satisfied.

        4.      This action involves an amount in controversy that exceeds $75,000, exclusive of

interest and costs. This matter stems from an incident in November 2019 in which Plaintiff alleges

Defendant wrongfully withheld an administration fee of $40.00, an application fee of $150.00, and

a non-refundable security deposit of $450.00. Plaintiff asserts four (4) claims: (1) violation of

Section 535.300 of the Missouri Revised Statutes for allegedly collecting non-refundable security

deposits (Count I); violation of the Missouri Merchandising Practices Act (“MMPA”), Mo. Rev.

Stat. § 407.020 for allegedly collecting non-refundable security deposits (Count II); violation of

the MMPA for allegedly misrepresenting the status of a contract (Count III); and violation of the

MMPA for allegedly collecting unconscionable application fees (Count IV). For her claims under

the MMPA, Plaintiff seeks to recover actual damages, punitive damages and attorneys’ fees.

        5.      Although Defendant denies all liability in this case, the claims alleged by Plaintiff

put more than $75,000 in controversy. If she prevails, the MMPA authorizes Plaintiff to recover

attorneys’ fees based on the amount of time reasonably expended by counsel. See Mo. Rev. Stat.

§ 407.025.1. Attorneys’ fee awards in MMPA cases are not required to be proportional to the

amount of actual damages, and even small-value cases can result in fee awards well beyond the

$75,000 jurisdictional threshold. See, e.g., Kerr v. Vatterott Educ. Ctrs., Inc., 439 S.W.3d 802, 808

(Mo. Ct. App. 2014) (noting attorneys’ fee award of $388,059 in case with actual damages of just

$27,696.96); Peel v. Credit Acceptance Corp., 408 S.W.3d 191, 213 (Mo. Ct. App. 2013) (noting

attorneys’ fee award of $165,350 in case with actual damages of just $11,007.81). Plaintiff also is




                                        2
             Case 4:20-cv-00381-BP Document 1 Filed 05/13/20 Page 2 of 5


  Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 67 of 502
authorized to recover punitive damages on her MMPA claims. See Mo. Rev. Stat. § 407.025.1.

Awards of such damages in MMPA cases can also far exceed the required amount in controversy.

See, e.g., Kerr, 439 S.W.3d at 815-17 (affirming punitive damages award of $2,078,679.80); Peel,

408 S.W.3d at 213-14 (affirming punitive damages award of $881,789.05). Together, the potential

awards of attorneys’ fees and punitive damages are more than sufficient to satisfy the jurisdictional

threshold of Section 1332(a).

       6.      The parties in this case are also completely diverse:

               a.      As alleged in the Petition, Plaintiff is a resident and citizen of the State of

                       Missouri.

               b.      Defendant is a limited liability company and its citizenship for diversity

                       purposes is determined by the citizenship of its members. Little Otters of

                       Love, LLC v. Rosenberg, 724 Fed. App’x 498, 501 (8th Cir. 2018) (“For

                       purposes of establishing diversity, a limited liability company’s citizenship

                       is the citizenship of each of its members.” (citing OnePoint Solutions, LLC.

                       v. Borchert, 486 F.3d 342, 346 (8th Cir. 2007))). The sole member of

                       Defendant is Robert Imhoff, who is a citizen of the State of California.

               c.      Because Plaintiff is a citizen of Missouri and Defendant is a citizen of

                       California, complete diversity exists in this case.

       7.      In light of the amount in controversy and the complete diversity of citizenship, the

Court has original jurisdiction over this case under Section 1332(a) and the matter is removable

under Sections 1441 and 1446. Removal to this Court is not prohibited under Section 1441(b)(2)

because Defendant is not a citizen of the State of Missouri. The requirements of Section 1446 are




                                       3
            Case 4:20-cv-00381-BP Document 1 Filed 05/13/20 Page 3 of 5


  Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 68 of 502
satisfied because this Notice of Removal is timely filed, and Defendant is the lone defendant in

the case and the consent of any other parties to removal is therefore unnecessary.

        8.      In accordance with Section 1446(a), copies of the record and proceedings in the

state court action —including all process, pleadings and orders—are attached to this Notice of

Removal.

        9.      In accordance with Section 1446(d), Defendant will promptly serve written notice

of removal to Plaintiff’s attorneys of record in the state court action and file with the state court a

copy of this Notice of Removal.

        10.     In accordance with Section 1441(a), Defendant has removed this case to the

Western Division of this Court and designates Kansas City as the place of trial. Defendant requests

a trial by jury on all issues so triable.

        11.     By this Notice of Removal, Defendant does not waive any affirmative defense that

it may possess. Defendant does not concede that Plaintiff has stated any viable claim for relief

against it, and Defendant denies any and all liability in this action.

        WHEREFORE, Defendant Landmark Realty of Missouri, LLC files this Notice of

Removal and requests that the Court assume full jurisdiction over the claims asserted in this action

under 28 U.S.C. §§ 1332, 1441 and 1446.




                                         4
              Case 4:20-cv-00381-BP Document 1 Filed 05/13/20 Page 4 of 5


  Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 69 of 502
                                            Respectfully submitted,

                                            THE PORTO LAW FIRM

                                            By:     /s/ Nicholas J. Porto                       .
                                                    Nicholas J. Porto      MO #56938
                                                    1600 Baltimore, Suite 200A
                                                    Kansas City, Missouri 64108
                                                    Telephone: 816.463.2311
                                                    Facsimile: 816.463.9567
                                                    nporto@portloaw.com

                                            -and-

                                            SHANK & MOORE, LLC

                                            By:      /s/ Stephen J. Moore                       .
                                                    Stephen J. Moore      MO #59080
                                                    1968 Shawnee Mission Pkwy, Suite 100
                                                    Mission Woods, Kansas 66205
                                                    Telephone: 816.471.0909
                                                    Facsimile: 816.471.3888
                                                    sjm@shankmoore.com

                                            Attorneys for Defendant Landmark Realty of
                                            Missouri, LLC

                               CERTIFICATE OF SERVICE

       The undersigned attorney hereby certifies that the foregoing document was served this 13th
day of May, 2020 via United States mail and electronic mail to the following counsel of record:

       Counsel for Plaintiff
       A.J. Stecklein
       Stecklein & Rapp, Chartered
       748 Ann Avenue
       Kansas City, Kansas 66101
       aj@kcconsumerlawyer.com

       Gina Chiala
       Heartland Center for Jobs and Freedom
       4047 Central Street
       Kansas City, Missouri 64111
       ginachiala@jobsandfreedom.org

                                            Nicholas J. Porto                             .
                                            Attorney for Defendant


                                      5
           Case 4:20-cv-00381-BP Document 1 Filed 05/13/20 Page 5 of 5


  Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 70 of 502
                                                                                                        Electronically Filed - Jackson - Kansas City - April 13, 2020 - 09:41 AM
                                                                                 2016-CV10644

              IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                               AT KANSAS CITY

 Rhonda K. Cheatem, individually and on behalf of
 all others similarly situated,                           Case Number:

                                               Plaintiff, Division:

 vs.                                                      CLASS ACTION PETITION

 Landmark Realty of Missouri, LLC                         JURY TRIAL DEMAND
 D/B/A Willow Creek
 D/B/A Willow Creek Apartments
 D/B/A Landmark Realty

 Serve:
 Registered Agent, Nicholas Porto
 1600 Baltimore Suite
 Kansas City, Missouri 64108,

                                             Defendant.


                                  CLASS ACTION PETITION

       COMES NOW Plaintiff Rhonda K. Cheatem (“Plaintiff”), through counsel, and for

Plaintiff’s causes of action against Defendant KC Willow Creek LLC d/b/a Willow Creek

Apartments (“Defendant”) states:

                                 JURISDICTION AND VENUE

       1.       This is a class action under the Missouri Merchandising Practices Act, RSMo

§ 407.025.

       2.       This Court has jurisdiction over the subject matter of this lawsuit under Article V,

§14 of the Missouri Constitution and § 407.025.1 RSMo.

       3.       Venue in this district is proper because Defendant conducts business in this district

and the events upon which this action is based transpired in this district.

                                             PARTIES


                                                  1
            Case 4:20-cv-00381-BP Document 1-1 Filed 05/13/20 Page 1 of 15


  Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 71 of 502
                                                                                                     Electronically Filed - Jackson - Kansas City - April 13, 2020 - 09:41 AM
       4.       Plaintiff is a resident of the State of Missouri.

       5.       Defendant KC Willow Creek LLC d/b/a Willow Creek Apartments is a Missouri

Limited Liability Company.

       6.       At all times, Defendant rented and managed residential real estate to consumers in

the State of Missouri.

       7.       As of November 2019, Defendant owned and operated an apartment complex at

201 W. 99th Terrace, Kansas City, Missouri 64114(“leased premises”).

                             FACTS COMMON TO ALL COUNTS

       8.       In November 2019, Plaintiff applied for an apartment with Defendant.

       9.       The application Plaintiff signed with Defendant read, in part: Administration Fee,

  Application Fee, and Security Deposit This portion of the Application concerns certain fee(s)

  and/or deposits that may be non-refundable. As such, it is important that you very carefully

  read and understand each of the following paragraphs. By initialing under each paragraph, you

  acknowledge that you have read each paragraph and understand that certain fee(s) and/or

  deposits may be non-refundable.

       10.      Under this provision, Plaintiff paid an Administration free of $40.00.

       11.      The application Plaintiff signed with Defendant read, in part: Nonrefundable Fees:

  As part of this Application, I understand that I am required to submit a nonrefundable

  administration fee of ONE HUNDRED AND FIFTY DOLLARS AND NO CENTS

  ($150.00) (hereinafter the “Administration Fee”). As further part of this Application, I

  understand that I am also required to submit a nonrefundable application fee of either

  FORTY DOLLARS AND NO CENTS ($40.00) or FIFTY DOLLARS AND NO CENTS

  ($50.00) per applicant (hereinafter the “Application Fee”), the precise amount which shall




                                                   2
            Case 4:20-cv-00381-BP Document 1-1 Filed 05/13/20 Page 2 of 15


  Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 72 of 502
                                                                                                   Electronically Filed - Jackson - Kansas City - April 13, 2020 - 09:41 AM
solely be determined by Landmark. I understand that both the Administration Fee and

Application Fee are nonrefundable.

     12.    Under this provision, Plaintiff paid an Administrative Fee of $150.00.

     13.    The application Plaintiff signed with Defendant read, in part: “Security Deposit

that May Be Refundable As part of this Application, I understand that I will be required to

submit a Security Deposit equal to (the “Security Deposit”).1 I also understand that

Landmark, in Landmark’s sole discretion, may require an additional Security Deposit if the

information submitted in this Application does not satisfy Landmark’s rental criteria. I

understand that the Security Deposit (and any additional Security Deposit) is refundable

if I cancel, in writing, the Application within 48 hours of the submission of the Application

and any fees/deposits required by Landmark. I further understand that the Security Deposit

may be refundable if Landmark denies my Application because the information I have

submitted does not satisfy Landmark’s application criteria. If I fail to cancel, in writing, the

Application within 48 hours of submission of the Application and any fees/deposits required

by Landmark, I understand that the Security Deposit is nonrefundable. Finally, I understand

that I will be required to submit both a completed Application and any supporting information

required by Landmark, including, but not limited to, a verification of identity, a verification

of employment, a verification of income, and an authorization to obtain my rental history. If

I fail to submit the aforementioned items within 48 hours of submitting my Application and

any fees/deposits required by Landmark, or if any of the information I have submitted is false,

inaccurate, or misleading in any way, the Security Deposit is nonrefundable.

     14.    Under this provision, Plaintiff paid a Security Deposit of $450.00.

     15.    On November 26, 2019, Defendant declined to application the property to Plaintiff



                                              3
       Case 4:20-cv-00381-BP Document 1-1 Filed 05/13/20 Page 3 of 15


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 73 of 502
                                                                                                      Electronically Filed - Jackson - Kansas City - April 13, 2020 - 09:41 AM
and issued a “Move Out Statement”, which withheld the Application Fee of $40.00, the

Administrative Fee of $150.00, and the Security Deposit $450.00.

       16.     The November 26, 2019 Move Out Statement stated that the “security deposit is

non-refundable due to falsification on application. Your security deposit of $450.00 has been

retained and liquidated damages for our time and expense”.

                                        COUNT I
                              VIOLATION OF RSMo. § 535.300
                              Non-Refundable Security Deposits

       COMES NOW Plaintiff, on behalf of herself and those similarly situated, and for Count I

against Defendant, states and alleges:

       17.     Plaintiff incorporates by reference the preceding allegations in this petition.

       18.     RSMo. § 535.300, entitled security deposits, places restrictions and requirements

on landlords regarding security deposits.

       19.     RSMo. § 535.300(3) lists what a landlord may legally withhold from a tenant’s

security deposit.

       20.     RSMo. § 535.300(3) states that the landlord may withhold from the security deposit

only such amounts as are reasonably necessary because :

       (1) To remedy a tenant's default in the payment of rent due to the landlord, pursuant to the

rental agreement;

       (2) To restore the dwelling unit to its condition at the commencement of the tenancy,

ordinary wear and tear excepted; or

       (3) To compensate the landlord for actual damages sustained as a result of the tenant's

failure to give adequate notice to terminate the tenancy pursuant to law or the rental agreement;

provided that the landlord makes reasonable efforts to mitigate damages.



                                                 4
         Case 4:20-cv-00381-BP Document 1-1 Filed 05/13/20 Page 4 of 15


  Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 74 of 502
                                                                                                           Electronically Filed - Jackson - Kansas City - April 13, 2020 - 09:41 AM
       21.     RSMo. §535.300(3) does not allow a landlord to designate part of the security

deposit as non-refundable before the end of the application term.

       22.     RSMo. §535.300(3) does not allow a landlord to designate part of the security

deposit as non-refundable because the tenant “fail[ed] to cancel, in writing, the Application within

48 hours of submission of the Application and any fees/deposits required by Landmark, I

understand that the Security Deposit is nonrefundable”.

       23.     RSMo. §535.300(3) does not allow a landlord to designate part of the security

deposit as non-refundable because the landlord alleges the tenant misrepresented anything on her

security deposit.

       24.     The language of the application states that $450.00 of the security deposit may be

non-refundable if the tenant fail[ed] to cancel, in writing, the Application within 48 hours of

submission of the Application and any fees/deposits required by Landmark, I understand that the

Security Deposit is nonrefundable”.

       25.     Under the application, the security deposit paid by the Plaintiff was $450.00.

       26.     RSMo. § 535.300.5 states that if the landlord wrongfully withholds all or any

portion of the security deposit in violation of this section, the tenant shall recover as damages not

more than twice the amount wrongfully withheld.

       27.     Under RSMo. § 535.300.5, Defendant is liable to Plaintiff for $900.00.

       WHEREFORE, Plaintiff prays for judgment against Defendant and the putative class for

such damages as are fair and reasonable for violations of the RSMo. § 535.300; for other statutory

relief as provided for in RSMo. § 535.300 of twice the non-refundable security deposits withheld

for the past five years; for Plaintiff’s reasonable attorney’s fees and expenses; for injunctive relief,

and for the costs of this action; and for such relief as the Court considers just and proper.




                                                   5
          Case 4:20-cv-00381-BP Document 1-1 Filed 05/13/20 Page 5 of 15


  Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 75 of 502
                                                                                                          Electronically Filed - Jackson - Kansas City - April 13, 2020 - 09:41 AM
                                      COUNT II
                  MERCHANDISING PRACTICES ACT, § 407.020 RSMo.
                      Collecting Non-refundable Security Deposits

       COMES NOW Plaintiff, on behalf of herself and those similarly situated, and for Count

II against Defendant, states and alleges:

       28.     Plaintiff incorporates by reference the preceding allegations in this petition.

       29.     Defendant is subject to the requirements and provisions of the Missouri

Merchandising Practices Act.

       30.     Defendant is deceptively assessing, collecting, and retaining non-refundable

security deposits in violation of RSMo. § 535.300.

       31.     RSMo § 407.020.1 states that the act, use or employment by any person of any

deception, fraud, false pretense, false promise, misrepresentation, unfair practice or the

concealment, suppression, or omission of any material fact in connection with the sale or

advertisement of any merchandise in trade or commerce or the solicitation of any funds for any

charitable purpose, as defined in section § 407.453, in or from the state of Missouri, is declared to

be an unlawful practice. The use by any person, in connection with the sale or advertisement of

any merchandise in trade or commerce or the solicitation of any funds for any charitable purpose,

as defined in section § 407.453, in or from the state of Missouri of the fact that the attorney general

has approved any filing required by this chapter as the approval, sanction or endorsement of any

activity, project or action of such person, is declared to be an unlawful practice. Any act, use or

employment declared unlawful by this subsection violates this subsection whether committed

before, during or after the sale, advertisement or solicitation.

       32.     Defendant’s conduct as described herein constitutes violations of RSMo.

§ 407.020.




                                                  6
         Case 4:20-cv-00381-BP Document 1-1 Filed 05/13/20 Page 6 of 15


  Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 76 of 502
                                                                                                         Electronically Filed - Jackson - Kansas City - April 13, 2020 - 09:41 AM
          33.    Defendant’s acts use and employment of deception, false pretenses, false promises,

misrepresentation, unfair practices and concealment, suppression, or omission of material facts for

the sale of consumer products in trade and commerce, is an unlawful practice.

          34.    The unlawful practices caused the Plaintiff to suffer an ascertainable loss in that

Plaintiff lost the amount of her security deposit.

          35.    The Plaintiff attempted to lease housing for personal, family or household purposes

in that the housing she sought was residential and would be used for her own personal shelter.

          36.    Under RSMo. § 407.020, Plaintiff may recover actual damages; punitive damages;

attorney’s fees and expenses for Defendant’s violations of RSMo. § 407.020; and to equitable

relief.

          37.    Because of Defendant’s unlawful acts and practices, Plaintiff incurred actual

damages.

          38.    Plaintiff has incurred attorney’s fees and continues to incur said fees, which can be

recovered under the Missouri Merchandising Practices Act, RSMo. § 407.020.

          WHEREFORE, Plaintiff prays for judgment against Defendant and the putative class for

such actual and punitive damages as are fair and reasonable for violations of the RSMo. § 407.020;

for Plaintiff’s reasonable attorney’s fees and expenses; for injunctive relief, and for the costs of

this action; and for such relief as the Court considers just and proper.

                                      COUNT III
                   MERCHANDISING PRACTICES ACT, § 407.020 RSMo.
                        Misrepresenting the status of the contract

          COMES NOW Plaintiff, on behalf of herself and those similarly situated, and for Count III

against Defendant, states and alleges:

          39.    Plaintiff incorporates by reference the preceding allegations in this petition.




                                                     7
           Case 4:20-cv-00381-BP Document 1-1 Filed 05/13/20 Page 7 of 15


  Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 77 of 502
                                                                                                            Electronically Filed - Jackson - Kansas City - April 13, 2020 - 09:41 AM
       40.      Upon determining that Defendant wrongfully withheld Plaintiff’s security deposit,

Plaintiff telephoned Defendant and spoke to Johnathan L/N/U, who advised Plaintiff:

             a. Defendant was “going by the book” by withholding the security deposit and was

                confident in their representation that “their I’s are dotted and their T’s are crossed”;

             b. There is no exposure to Defendant and that Plaintiff’s sole remedy was with a past

                landlord alleging an eviction that was the basis for Defendant withholding

                Plaintiff’s $450.00 security deposit.

             c. That Defendant has given Plaintiff all the information that Defendant is required to

                and that it is not Defendant’s fault, but solely the responsibility of the prior landlord

                alleging an eviction that was the basis for Defendant withholding Plaintiff’s

                $450.00 security deposit.

       41.      Defendant is subject to the requirements and provisions of the Missouri

Merchandising Practices Act.

       42.      After her security deposit was unlawfully withheld, Plaintiff inquired with

Defendant as to the reasons for withholding the security deposit.

       43.      Defendant misrepresented to Plaintiff that the non-refundable deposit was legal.

       44.      Defendant misrepresented the status of the non-refundable deposit to Plaintiff.

       45.      The Missouri Attorney General has declared all unconscionable practices to be

unfair practices in violation of the Missouri Merchandising Practices Act. 15 C.S.R. § 60-

8.080(1).

       46.      It is unconscionable to “take advantage of an unequal bargaining position and to

obtain a contract or term which results in gross disparity of values exchanged.” 15 C.S.R. § 60-

8.080(2).




                                                   8
            Case 4:20-cv-00381-BP Document 1-1 Filed 05/13/20 Page 8 of 15


  Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 78 of 502
                                                                                                           Electronically Filed - Jackson - Kansas City - April 13, 2020 - 09:41 AM
          47.    These non-refundable security deposits are unconscionable.

          48.    These fees are unconscionable in that high in relation to the value of the application.

          49.    Defendant’s conduct as described herein constitutes violations of RSMo.

§ 407.020.

          50.    Defendant’s acts use and employment of deception, false pretenses, false promises,

misrepresentation, unfair practices and concealment, suppression, or omission of material facts for

the sale of consumer products in trade and commerce, is an unlawful practice.

          51.    The unlawful practices caused the Plaintiff to suffer an ascertainable loss in that

Plaintiff lost the amount of her security deposit.

          52.    The Plaintiff attempted to lease housing for personal, family or household purposes

in that the housing she sought was residential and would be used for her own personal shelter.

          53.    Under RSMo. § 407.020, Plaintiff may recover actual damages; punitive damages;

attorney’s fees and expenses for Defendant’s violations of RSMo. § 407.020; and to equitable

relief.

          54.    Because of Defendant’s unlawful acts and practices, Plaintiff incurred actual

damages.

          55.    Plaintiff has incurred attorney’s fees and continues to incur said fees, which can be

recovered under the Missouri Merchandising Practices Act, RSMo. § 407.020.

          WHEREFORE, Plaintiff prays for judgment against Defendant for such actual and punitive

damages as are fair and reasonable for violations of the RSMo. § 407.020; for Plaintiff’s

reasonable attorney’s fees and expenses; for injunctive relief, and for the costs of this action; and

for such relief as the Court considers just and proper.

                                  COUNT IV
                   MERCHANDISING PRACTICES ACT, § 407.020 RSMo.



                                                     9
           Case 4:20-cv-00381-BP Document 1-1 Filed 05/13/20 Page 9 of 15


  Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 79 of 502
                                                                                                      Electronically Filed - Jackson - Kansas City - April 13, 2020 - 09:41 AM
                       Collecting Unconscionable Application Fees Generally

        COMES NOW Plaintiff, on behalf of herself and those similarly situated, and for Count

IV against Defendant, states and alleges:

        56.     Plaintiff incorporates by reference the preceding allegations in this petition.

        57.     In addition to charging the Plaintiff an nonrefundable deposit fee, Defendant

additionally charged a $40 application fee and, on top of that, a $150 Administrative Fee.

        58.     Defendant is subject to the requirements and provisions of the Missouri

Merchandising Practices Act.

        59.     The Missouri Attorney General has declared all unconscionable practices to be

unfair practices in violation of the Missouri Merchandising Practices Act. 15 C.S.R. § 60-

8.080(1).

        60.     It is unconscionable to “take advantage of an unequal bargaining position and to

obtain a contract or term which results in gross disparity of values exchanged.” 15 C.S.R. § 60-

8.080(2).

        61.     A $150 Administrative Fee, especially when combined with the application fee and

nonrefundable deposit, is unconscionably high in relation to the value of the application.

        62.     Defendant’s conduct as described herein constitutes violations of RSMo.

§ 407.020.

        63.     Defendant’s acts use and employment of deception, false pretenses, false promises,

misrepresentation, unfair practices and concealment, suppression, or omission of material facts for

the sale of consumer products in trade and commerce, is an unlawful practice.

        64.     The unlawful practices caused the Plaintiff to suffer an ascertainable loss in that

Plaintiff lost $150.




                                                 10
         Case 4:20-cv-00381-BP Document 1-1 Filed 05/13/20 Page 10 of 15


  Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 80 of 502
                                                                                                            Electronically Filed - Jackson - Kansas City - April 13, 2020 - 09:41 AM
          65.    The Plaintiff attempted to lease housing for personal, family or household purposes

in that the housing she sought was residential and would be used for her own personal shelter.

          66.    Under RSMo. § 407.020, Plaintiff may recover actual damages; punitive damages;

attorney’s fees and expenses for Defendant’s violations of RSMo. § 407.020; and to equitable

relief.

          67.    Because of Defendant’s unlawful acts and practices, Plaintiff incurred actual

damages.

          68.    Plaintiff has incurred attorney’s fees and continues to incur said fees, which can be

recovered under the Missouri Merchandising Practices Act, RSMo. § 407.020.

          WHEREFORE, Plaintiff prays for judgment against Defendant for such actual and punitive

damages as are fair and reasonable for violations of the RSMo. § 407.020; for Plaintiff’s

reasonable attorney’s fees and expenses; for injunctive relief, and for the costs of this action; and

for such relief as the Court considers just and proper.



                                CLASS ACTION ALLEGATIONS

          69.    Plaintiff restates each allegation in the preceding paragraphs as if set forth at length

herein.

          70.    Under Missouri Supreme Court Rule 52.08, Plaintiff sues for herself and on behalf

of a class (the “Class A”) for Counts I, II, initially defined:

                 All Missouri tenants from whom Defendant collected a security

                 deposit deemed nonrefundable under the application in the past five

                 years and the security deposit was retained by Defendant.

                 71.     Under Missouri Supreme Court Rule 52.08, Plaintiff sues for herself and on




                                                   11
           Case 4:20-cv-00381-BP Document 1-1 Filed 05/13/20 Page 11 of 15


  Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 81 of 502
                                                                                                           Electronically Filed - Jackson - Kansas City - April 13, 2020 - 09:41 AM
       behalf of a class (the “Class B”) for Counts I, II, initially defined: All Missouri tenants

       from whom Defendant collected a security deposit wherein a portion of that deposit was

       deemed nonrefundable under the application in the past five years and the security deposit

       was retained by Defendant and, upon inquiry by the class member, Defendant informed the

       class member that retaining the non-refundable deposit was legal or legally appropriate.

               72.     Class actions in Missouri are governed by Rule 52.08, which sets out four

       requirements for class certification: One or more members of a class may sue or be sued

       as representative parties on behalf of all only if (1) the class is so numerous that joinder of

       all members is impracticable, (2) there are questions of law or fact common to the class,

       (3) the claims or defenses of the representative parties are typical of the claims or defenses

       of the class, and (4) the representative parties will fairly and adequately protect the interests

       of the class.

       73.     Numerosity. Defendant owns and operates multi-unit apartment complexes using

form applications and standardized procedures. The Class members are so numerous that joinder

of all is impractical. The names and addresses of the Class members are identifiable through

documents maintained by Defendant, and the Class members may be notified of the pendency of

this action by published and/or mailed notice. Numerosity can be inferred by Defendant’ size, that

it manages hundreds of apartment units using standardized contracts and procedures, and the fact

that its omissions are part of its routine business practice.

       74.     Existence and Predominance of Common Questions of Law and Fact. Common

questions of law and fact exist as to all members of the Class. These questions predominate over

the questions affecting only individual members. Defendant uses standardized application

provisions and procedures in managing hundreds of residential units. These common legal and




                                                  12
         Case 4:20-cv-00381-BP Document 1-1 Filed 05/13/20 Page 12 of 15


  Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 82 of 502
                                                                                                        Electronically Filed - Jackson - Kansas City - April 13, 2020 - 09:41 AM
factual questions include and without limitation:

                a.     Did Defendant collect and retain a non-refundable security deposit?

                b.     Did Defendant retain a security deposit for any reason other than those

         enumerated in § 535.300.5.

         75.    Typicality. Plaintiff’s claims are typical of the claims of each Class member. Their

contract was a standardized application and the provision wrongfully withholding a portion of the

security deposit as “non-refundable” would apply to each member of the putative Class. In

addition, Plaintiff is entitled to relief under the same causes of action as the other members of the

Class.

         76.    Adequacy. Plaintiff is an adequate representative of the Class because his interests

coincide with, and are not antagonistic to, the interests of the members of the Class he seeks to

represent, he has retained counsel competent and experienced in such litigation, and he intends to

prosecute this action vigorously. Plaintiff and his counsel will fairly and adequately protect the

interests of the members of the Class.

         77.    Superiority. Questions of law and fact common to the Class members predominate

over questions affecting only individual members, and a class action is superior to other available

methods for fair and efficient adjudication of the controversy. The damages sought by each

member are such that individual prosecution would prove burdensome and expensive given the

complex and extensive litigation necessitated by Defendant’s conduct. Even if the members of the

Class themselves could afford such individual litigation, it would be an unnecessary burden on the

courts. Furthermore, individualized litigation presents a potential for inconsistent or contradictory

judgments and increases the delay and expense to all parties and to the court system presented by

the complex legal and factual issues raised by Defendant’s conduct. By contrast, the class action




                                                 13
          Case 4:20-cv-00381-BP Document 1-1 Filed 05/13/20 Page 13 of 15


  Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 83 of 502
                                                                                                         Electronically Filed - Jackson - Kansas City - April 13, 2020 - 09:41 AM
device will cause substantial benefits to the litigants and the Court by allowing the Court to resolve

numerous individual claims based upon a single set of proof in just one case.

       78.     Injunctive Relief Appropriate for the Class. Class certification is appropriate

because Defendant has acted on grounds generally applicable to the Class, making appropriate

equitable injunctive relief regarding Plaintiff and the Class members.

       WHEREFORE, Plaintiff and the Class members pray for relief:

       1.      An order certifying the proposed classes herein under Missouri Supreme Court Rule

52.08 and appointing Plaintiff and his undersigned counsel of record to represent same;

       2.      The creation of a common fund available to provide notice of and remedy

Defendant’s violations;

       3.      Punitive damages as authorized by the MMPA;

       4.      Equitable and/or declaratory relief; including that Defendant be restrained from

engaging in future conduct in violation of the MMPA;

       5.      Attorney’s fees, expenses and costs;

       6.      An Order that Defendant, its agents, and anyone acting on Defendant’s behalf, be

immediately restrained from altering, deleting, or destroying any documents or records that could

identify Class members;

       7.      Pre-judgment and post-judgment interest as provided by law; and

       8.      Such other relief the Court does deem just, equitable and proper.




                                                 14
         Case 4:20-cv-00381-BP Document 1-1 Filed 05/13/20 Page 14 of 15


  Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 84 of 502
                                                                                Electronically Filed - Jackson - Kansas City - April 13, 2020 - 09:41 AM
                                      JURY DEMAND

   Plaintiff demands trial by jury.

                                         Respectfully submitted,


                                         By: /s/ A.J. Stecklein
                                         A.J. Stecklein          #46663
                                         Michael Rapp            #66688
                                         Matthew Robertson #70442
                                         Stecklein & Rapp Chartered
                                         748 Ann Avenue
                                         Kansas City, KS 66101
                                         Telephone:     (913) 371-0727
                                         Facsimile:     (913) 371-0727
                                         Email: aj@kcconsumerlawyer.com
                                                 mr@kcconsumerlawyer.com
                                                 msr@kcconsumerlawyer.com
                                         Attorneys for Plaintiff



                                         By: /s/ Gina Chiala
                                         GINA CHIALA               # 59112
                                         HEARTLAND CENTER
                                         FOR JOBS AND FREEDOM, INC.
                                         4047 Central Street
                                         Kansas City, MO 64111
                                         Telephone: (816) 278-1092
                                         Facsimile: (816) 278-5785
                                         Email: ginachiala@jobsandfreedom.org
                                         Attorneys for Plaintiff




                                           15
    Case 4:20-cv-00381-BP Document 1-1 Filed 05/13/20 Page 15 of 15


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 85 of 502
                                                               &DVHQHW&9'RFNHW(QWULHV




                                                                                                6HDUFKIRU&DVHVE\ 6HOHFW6HDUFK0HWKRG

 -XGLFLDO/LQNV   _H)LOLQJ _+HOS _&RQWDFW8V_3ULQW                            *UDQWHG3XEOLF$FFHVV/RJRII1,&.32572/$:

 
                     &95+21'$&+($7(09/$1'0$5.5($/7<2)0,66285, 
                                              //& (&$6(


                                       7KLVLQIRUPDWLRQLVSURYLGHGDVDVHUYLFHDQGLVQRWFRQVLGHUHGDQRIILFLDOFRXUWUHFRUG

 &OLFNKHUHWRH)LOHRQ&DVH               6RUW'DWH(QWULHV                                                 'LVSOD\2SWLRQV
                                                                'HVFHQGLQJ                                                         $OO(QWULHV
 &OLFNKHUHWR5HVSRQGWR6HOHFWHG'RFXPHQWV
                                                                                                  $VFHQGLQJ

                                                                                   
               -XGJH$VVLJQHG                                                                                                         
                                                                      
               (QWU\RI$SSHDUDQFH)LOHG                                                                                              
                         (QWU\RI$SSHDUDQFHV(OHFWURQLF)LOLQJ&HUWLILFDWHRI6HUYLFH
                         )LOHG%\$0<6:((1<'$9,6
                                                                      
               1RWLFHRI6HUYLFH                                                                                                      
                         5HWXUQRI6HUYLFH
                         )LOHG%\$/$1-67(&./(,1
                          2Q%HKDOI2I5+21'$&+($7(0
                         &RUSRUDWLRQ6HUYHG                                                                                                     
                         'RFXPHQW,'60&&6HUYHG7R/$1'0$5.5($/7<2)0,66285,//&6HUYHU
                          6HUYHG'DWH$356HUYHG7LPH6HUYLFH7\SH6SHFLDO3URFHVV6HUYHU5HDVRQ
                          'HVFULSWLRQ6HUYHG6HUYLFH7H[W(GLH)HUUDUD/HIDO$VVLVWDQW$XWKRUL]HGWRDFFHSW
                                                                      
               6XPPRQV,VVXHG&LUFXLW                                                                                                 
                         'RFXPHQW,'60&&IRU/$1'0$5.5($/7<2)0,66285,//&
                         2UGHU6SHFLDO3URFHVV6HUYHU                                                                                         
                         0RWLRQ6SHFLDO3URFHVV6HUYHU                                                                                          
                         0RWLRQDQG2UGHUIRU3ULYDWH3URFHVV6HUYHU
                         )LOHG%\$/$1-67(&./(,1
                          2Q%HKDOI2I5+21'$&+($7(0
                         &RUUHVSRQGHQFH6HQW                                                                                                    
                         0DLOHG1RWLFHDQG&RS\RI3HWLWLRQWR$WWRUQH\*HQHUDOE\)LUVW&ODVV0DLORQ$SULO
                         &RUUHVSRQGHQFH6HQW                                                                                                    
                         /HWWHUWR$WWRUQH\IRU6HUYLFH,QVWUXFWLRQV
                         &DVH0JPW&RQI6FKHGXOHG                                                                                               
                          6FKHGXOHG)RU30$'$0/</(&$,1(-DFNVRQ.DQVDV&LW\
                         5HTXHVWIRU-XU\7ULDO)LOHG                                                                                           
                         )LOHG%\$/$1-67(&./(,1
                         -XGJH$VVLJQHG                                                                                                         
                         )LOLQJ,QIR6KHHWH)LOLQJ                                                                                              
                         )LOHG%\$/$1-67(&./(,1
                         3HW)LOHGLQ&LUFXLW&W                                                                                                
                           Case 4:20-cv-00381-BP Document 1-2 Filed 05/13/20 Page 1 of 24
KWWSVZZZFRXUWVPRJRYFDVHQHWFDVHVVHDUFK'RFNHWVGR                                                                                         


               Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 86 of 502
                                                  &DVHQHW&9'RFNHW(QWULHV
                     3HWLWLRQ
                      2Q%HKDOI2I5+21'$&+($7(0
 &DVHQHW9HUVLRQ                                5HWXUQWR7RSRI3DJH                     5HOHDVHG




                       Case 4:20-cv-00381-BP Document 1-2 Filed 05/13/20 Page 2 of 24
KWWSVZZZFRXUWVPRJRYFDVHQHWFDVHVVHDUFK'RFNHWVGR                                                              


              Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 87 of 502
             IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                              AT KANSAS CITY

RHONDA CHEATEM

                        PLAINTIFF(S),                            CASE NO. 2016-CV10644
VS.                                                              DIVISION 11

LANDMARK REALTY OF MISSOURI LLC

                        DEFENDANT(S),

       NOTICE OF CASE MANAGEMENT CONFERENCE FOR CIVIL CASE
                        AND ORDER FOR MEDIATION
______________________________________________________________________________

          NOTICE IS HEREBY GIVEN that a Case Management Conference will be held with the
Honorable GEORGE EDGAR WOLF on 05-AUG-2020 in DIVISION 11 at 01:30 PM. All
Applications for Continuance of a Case Management Conference should be filed on or before
Wednesday of the week prior to the case management setting. Applications for Continuance of a
Case Management Conference shall comply with Supreme Court Rule and 16th Cir. R. 34.1.
Continuance of a Case Management Conference will only be granted for good cause shown because
it is the desire of the Court to meet with counsel and parties in all cases within the first 4 months that
a case has been on file. All counsel and parties are directed to check Case.NET on the 16th Judicial
Circuit web site at www.16thcircuit.org after filing an application for continuance to determine
whether or not it has been granted.

        A lead attorney of record must be designated for each party as required by Local Rule 3.5.1.
 A separate pleading designating the lead attorney of record shall be filed by each party as described
in Local Rule 3.5.2. The parties are advised that if they do not file a separate pleading designating
lead counsel, even in situations where there is only one attorney representing the party, JIS will not
be updated by civil records department, and copies of orders will be sent to the address currently
shown in JIS. Civil Records does not update attorney information from answers or other pleadings.
The Designation of Lead Attorney pleading shall contain the name of lead counsel, firm name,
mailing address, phone number, FAX number and E-mail address of the attorney who is lead
counsel.
       At the Case Management Conference, counsel should be prepared to address at least the
following:

        a.      A trial setting;
        b.      Expert Witness Disclosure Cutoff Date;
        c.      A schedule for the orderly preparation of the case for trial;
        d.      Any issues which require input or action by the Court;
        e.      The status of settlement negotiations.



2016-CV10644                    Page 1 of 2                DMSNCMCIV (2/2017)
       Case 4:20-cv-00381-BP Document 1-2 Filed 05/13/20 Page 3 of 24


  Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 88 of 502
                                           MEDIATION
        The parties are ordered to participate in mediation pursuant to Supreme Court Rule 17.
Mediation shall be completed within 10 months after the date the case if filed for complex cases,
and 6 months after the date the case is filed for other circuit cases, unless otherwise ordered by
the Court. Each party shall personally appear at the mediation and participate in the process. In
the event a party does not have the authority to enter into a settlement, then a representative of
the entity that does have actual authority to enter into a settlement on behalf of the party shall
also personally attend the mediations with the party.

        The parties shall confer and select a mutually agreeable person to act as mediator in this
case. If the parties are unable to agree on a mediator the court will appoint a mediator at the
Case Management Conference.

       Each party shall pay their respective pro-rata cost of the mediation directly to the
mediator.

                                  POLICIES/PROCEDURES
       Please refer to the Court’s web page www.16thcircuit.org for division policies and
procedural information listed by each judge.


                                              /S/ GEORGE EDGAR WOLF
                                              GEORGE EDGAR WOLF, Circuit Judge


                                          Certificate of Service
         This is to certify that a copy of the foregoing was mailed postage pre-paid or hand
delivered to the plaintiff with the delivery of the file-stamped copy of the petition. It is further
certified that a copy of the foregoing will be served with the summons on each defendant named
in this action.

Attorney for Plaintiff(s):
ALAN J. STECKLEIN, 748 ANN AVENUE, KANSAS CITY, KS 66101

Defendant(s):
LANDMARK REALTY OF MISSOURI LLC

Dated: 13-APR-2020                                            MARY A. MARQUEZ
                                                              Court Administrator




2016-CV10644                    Page 2 of 2                DMSNCMCIV (2/2017)
       Case 4:20-cv-00381-BP Document 1-2 Filed 05/13/20 Page 4 of 24


  Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 89 of 502
                        IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                                             AT KANSAS CITY           AT INDEPENDENCE

RE:  RHONDA CHEATEM V LANDMARK REALTY OF MISSOURI LLC
CASE NO: 2016-CV10644

TO:     ALAN J. STECKLEIN
        748 ANN AVENUE
        KANSAS CITY, KS 66101

We have received pleadings, which you submitted for filing in the case and they have been file-stamped on April 13,
2020. However, your pleading cannot be processed further until the following action is taken:

RULE 3.2 - STYLE                                                      RULE 68.7 – VITAL STATISTICS REPORT
  Additional service instructions are needed.                           Need Certificate of dissolution of marriage form.
  Incorrect case number/filed in wrong county.
  Document is unreadable.                                             RULE 74.14 SUPREME CT – FOREIGN JUDGMENT
                                                                        Authentication of foreign judgment required.
RULE 4.2 (2)                                                            Affidavit pursuant to Supreme Court Rule 74.14
  Need Circuit Court Form 4
                                                                      RULE 54.12 SERVICE IN REM OR QUASI IN REM
RULE 5.6 – COLLECTIONS OF DEPOSIT                                     ACTIONS
  No fee, or incorrect fee, received; fee required is $______.          Affidavit for Service by Publication required pursuant to
  Insufficient Filing Fee; Please Remit $______                          Supreme Court Rule 54.12c.
  No signature on check/form 1695.                                      Order for Service by Publication required pursuant to
  No request to proceed in forma pauperis.                               Supreme Court Rule 54.12c.
  No personal checks accepted.                                          Notice for Service by Publication required pursuant to
                                                                         Supreme Court Rule 54.12c.
RULE 68.1                                                               Affidavit for Service by Certified/Registered Mail
  Need Circuit Court Form 17                                             pursuant to Supreme Court Rule 54.12b.

    OTHER: Before your case can be processed further you will need to eFile service instructions for the
defendant. If service will be done by the Jackson County Sheriff you will need to eFile the required service fee of
$36.00. If service will be done by a private process server you will need to eFile a Motion and Order for
Appointment of Private Process Server with the required PPS20 number(s) on it.
    Please take the actions necessary to comply with the Circuit Court Rules and your request will be processed.
    The private process server listed is not on our approved list.
    Execution in effect. Return date _________. Request may be resubmitted within one week prior to return date.
    Supreme Court Rule 90.13 requires interrogatories be served with summons of garnishment.

If the filing was a new case, please be advised that unless the additional information marked is received within 30
days of the date of this notice this case will be dismissed pursuant to Rule 37.4 for failure to prosecute without
prejudice, at the Plaintiff’s cost. Collection efforts will be pursued for these costs.
Please refer to the Court’s website at www.16thcircuit.org for Court Rules or Forms.
Copies electronic noticed, faxed, emailed and/or mailed APRIL 13, 2020 to:
                                                                       COURT ADMINISTRATOR’S OFFICE
                                                                       DEPARTMENT OF CIVIL RECORDS
                                                                 CIRCUIT COURT OF JACKSON COUNTY, MISSOURI


               APRIL 13, 2020                                    By
                   Date
                                                                              Peggy Holley, 816-881-6491
                                                                              Deputy Court Administrator
                                                                        415 East 12th St., Kansas City, Missouri 64106
                                                                        308 W. Kansas, Independence, Missouri 64050




                   Case
Case no. 2016-CV10644      4:20-cv-00381-BP Document
                                                Page 1 of1-2
                                                          1  Filed 05/13/20 Page 5 of 24                         DMSLCI5 (8/2014)



           Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 90 of 502
          CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                                       415 E 12TH
                               KANSAS CITY, MISSOURI 64106
MARY A. MARQUEZ                                                  ANGELA E. WERKOWITCH
 Court Administrator                                               Director of Civil Records




                                    APRIL 13, 2020

  Eric Schmitt, Attorney General
  Supreme Court Building
  PO Box 899
  Jefferson City, Missouri 65102


  RE :    RHONDA CHEATEM V LANDMARK REALTY OF MISSOURI LLC
          Case No: 2016-CV10644




  Enclosed is a copy of the petition filed in the above case. You are being notified of this
  action in accordance with Section 407.25 R.S.Mo.


                                COURT ADMINISTRATOR’S OFFICE
                                 DEPARTMENT OF CIVIL RECORDS
                          CIRCUIT COURT OF JACKSON COUNTY, MISSOURI



                                DEPUTY COURT ADMINISTRATOR




  Enclosure
  Mc: Case File Folder



  Case no. 2016-CV10644                 Page 1 of 1                            DMSLCI3 (2/2017)



         Case 4:20-cv-00381-BP Document 1-2 Filed 05/13/20 Page 6 of 24


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 91 of 502
                                                                                                                    Electronically Filed - Jackson - Kansas City - April 13, 2020 - 02:01 PM
                IN THE ASSOCIATE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                                       AT KANSAS CITY

 RHONDA K. CHEATEM, individually and on
 behalf of all others similarly situated,
                                          Plaintiff,
 vs.                                                 Case Number: 2016-CV10644

 LANDMARK REALTY OF MISSOURI, LLC d/b/a Division: 11
 WILLOW CREEK
 d/b/a WILLOW CREEK APARTMENTS
 d/b/a LANDMARK REALTY,
                             Defendant.


                       MOTION FOR APPOINTMENT OF PRIVATE PROCESS SERVER
COMES NOW Plaintiff, by and through counsel, and pursuant to Local Rule 4.9 of Jackson County Court Rules, hereby
moves for the appointment of HPS Process Service & Investigations, Inc.:

     Will Acree                 PPS20-0275                       Randy Burrow                PPS20-0021
     Jan Adams                  PPS20-0276                       Gory Burt                   PPS20-0022
     Roger Adams                PPS20-0277                       Maurice Burton              PPS20-0298
     Randy Adkins               PPS20-0225                       Steve Butcher               PPS20-0581
     Bobby Ali                  PPS20-0278                       William Caputo              PPS20-0299
     Gregory Allen              PPS20-0279                       Kyle Carter                 PPS20-0023
     Victor Aponte              PPS20-0280                       Charles Casey               PPS20-0300
     Brandon Aschenbrenner      PPS20-0281                       George Castillo             PPS20-0301
     Julia Ascorra              PPS20-0282                       Fidel A Cervantes           PPS20-0302
     Teresa Bailly              PPS20-0283                       Trenia Cherry               PPS20-0303
     Joseph Baska               PPS20-0284                       Joyce Clemmons              PPS20-0304
     Robert Bassler             PPS20-0578                       John Clor                   PPS20-0305
     Carrington Bell            PPS20-0012                       Kathleen Clor               PPS20-0306
     George Bell                PPS20-0286                       Chad Compton                PPS20-0307
     Carlos Bialet              PPS20-0579                       Kenneth V Condrey           PPS20-0308
     Dianna Blea                PPS20-0287                       Sharon R Condrey            PPS20-0309
     Richard J Blea             PPS20-0288                       Theodore Cordasco           PPS20-0310
     Robert Blixt               PPS20-0289                       Cesar Corral                PPS20-0311
     Brent Bohnhoff             PPS20-0014                       George H Covert             PPS20-0312
     Ann Bollino                PPS20-0291                       Dennis Dahlberg             PPS20-0026
     Donnie C Briley            PPS20-0292                       Mary Dahlberg               PPS20-0027
     Kathy Broom                PPS20-0293                       Patricia Dambach-Cirko      PPS20-0313
     Kenneth Brown              PPS20-0294                       Bert Daniels, Jr.           PPS20-0028
     Douglas S Brower           PPS20-0580                       Alterck Davenport           PPS20-0314
     Hester Bryant              PPS20-0019                       Richard Davis               PPS20-0029
     Nicholas Bull              PPS20-0020                       Duane D Day                 PPS20-0315
     James F Burke              PPS20-0296                       Gerald R Deadwyles          PPS20-0316




          Case 4:20-cv-00381-BP Document 1-2 Filed 05/13/20 Page 7 of 24


  Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 92 of 502
                                                                                 Electronically Filed - Jackson - Kansas City - April 13, 2020 - 02:01 PM
 Bryce Dearborn         PPS20-0317         Douglas Hays             PPS20-0051
 Robert DeLacy, Jr.     PPS20-0318         Grace Hazell             PPS20-0353
 Robert E DeLacy, III   PPS20-0319         Richard Heimerich, Jr.   PPS20-0354
 Kathleen Dnunno        PPS20-0320         Stephen Heitz            PPS20-0052
 Marrissa Doan          PPS20-0034         Charles Helms            PPS20-0356
 Claudia Dohn           PPS20-0321         Austen Hendrickson       PPS20-0357
 Dale Dorning           PPS20-0322         Jonathan Hennings        PPS20-0358
 Valentina Dorning      PPS20-0323         Jesse J Hernandez        PPS20-0359
 Catherine Drake        PPS20-0324         Michael Hibler           PPS20-0360
 Alex Duaine            PPS20-0325         Anthonio Hightower       PPS20-0361
 Roland Duff            PPS20-0326         Cherrod T Hindsman       PPS20-0362
 Rochelle D Earthrise   PPS20-0327         James Hise               PPS20-0054
 Daniel Eberle          PPS20-0328         Gary F Hodges            PPS20-0363
 Shawn Edwards          PPS20-0035         Alex Holland             PPS20-0057
 Jessica Ellison        PPS20-0330         Leonard Horseman         PPS20-0364
 Abel Emiru             PPS20-0331         Ulonda Howard            PPS20-0365
 Donald C Eskra, Jr.    PPS20-0332         Martin Hueckel           PPS20-0366
 Leticia Estrada        PPS20-0333         Damion Hugher            PPS20-0367
 David S Felter         PPS20-0334         William Humble           PPS20-0590
 William Ferrell        PPS20-0037         Mary Hurley              PPS20-0058
 Robert Finley          PPS20-0335         George Illidge           PPS20-0368
 Stephen Folcher        PPS20-0336         Frank James              PPS20-0369
 Ryan D Fortune         PPS20-0337         Matthew Jankowski        PPS20-0370
 Chris Fowler           PPS20-0338         Betty Johnson            PPS20-0059
 James Frago            PPS20-0038         Edward Johnson           PPS20-0060
 John Frago             PPS20-0039         James Johnson            PPS20-0061
 Kelsey Garrett         PPS20-0582         Jordan Johnson           PPS20-0372
 Thomas Garrett         PPS20-0339         Justin L Johnson         PPS20-0373
 Andrew Garza           PPS20-0041         Randy Johnson            PPS20-0374
 Charles Gay            PPS20-0340         Samuel Johnson           PPS20-0375
 Richard Gerber         PPS20-0341         Haile Kahssu             PPS20-0376
 Louis Gerrick          PPS20-0342         Kenneth Kearney          PPS20-0377
 Paul Gizel             PPS20-0343         Michael Keating          PPS20-0378
 Ronda Godard           PPS20-0344         Christopher Keilbart     PPS20-0591
 Adam Golden            PPS20-0345         Elizabeth A Kidd         PPS20-0379
 Bradley Gordon         PPS20-0042         Donna Jo King            PPS20-0371
 Tom Gorgone            PPS20-0044         Kenneth Klewicki         PPS20-0380
 Paul O Grimes          PPS20-0348         George Kotsiras          PPS20-0592
 Charles Gunning        PPS20-0046         Wyman Kroft              PPS20-0381
 Aloysivs Guy, Sr.      PPS20-0583         Jo Ann Lane              PPS20-0382
 David Hahn             PPS20-0584         Linda Langville          PPS20-0593
 Eric Hahn              PPS20-0585         Eric B Layton            PPS20-0383
 Stefanie Hahn          PPS20-0586         Kristie Lewis            PPS20-0384
 Darnell Hamilton       PPS20-0143         John D Lichtenegger      PPS20-0385
 Kimberly Hamilton      PPS20-0351         Bert Lott                PPS20-0386
 Natalie Hawks          PPS20-0050         Robert Lutren            PPS20-0387
 Larry Haynes           PPS20-0352         Daniel Maglothin         PPS20-0069



      Case 4:20-cv-00381-BP Document 1-2 Filed 05/13/20 Page 8 of 24


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 93 of 502
                                                                               Electronically Filed - Jackson - Kansas City - April 13, 2020 - 02:01 PM
 Matthews J Manlich    PPS20-0388          Timothy Pinney         PPS20-0424
 Robert Manning        PPS20-0389          Joshua Pitts           PPS20-0425
 Deborah Martin        PPS20-0072          Craig Podgurski        PPS20-0598
 Michael Martin        PPS20-0073          Rocellious Pope        PPS20-0426
 Ryan Martin           PPS20-0193          Nancy A Porter         PPS20-0427
 Susie Martin          PPS20-0390          Andre Powell           PPS20-0428
 Thomas Matthews       PPS20-0391          Benjamin Purses        PPS20-0429
 Casey McKee           PPS20-0076          Richard Ramirez        PPS20-0430
 Michael McMahon       PPS20-0392          Charles Reardon        PPS20-0431
 Michael Meade         PPS20-0393          Derek L Reddick        PPS20-0432
 Michael Meador        PPS20-0077          Angela Reed            PPS20-0433
 Kenny Medlin          PPS20-0078          Christopher Reed       PPS20-0434
 Arsalan Memon         PPS20-0396          Edward Reed            PPS20-0435
 Eric Mendenhall       PPS20-0397          Betty G Rice           PPS20-0436
 Jenna Mendoza         PPS20-0398          Karen L Rice           PPS20-0437
 Matthew Millhollin    PPS20-0081          Cheryl Richey          PPS20-0439
 Carla M Monehain      PPS20-0400          Terri Richards         PPS20-0106
 Carlos Moreno         PPS20-0401          Debra Rios             PPS20-0440
 Michael S Morrison    PPS20-0402          David M Roberts        PPS20-0206
 Zachary P. Mueller    PPS20-0596          Patricia Roberts       PPS20-0207
 Kelly Murski          PPS20-0403          Jeroy Robinson         PPS20-0441
 Andrew Myers          PPS20-0087          Sammie Robinson        PPS20-0108
 Frederick Myers       PPS20-0088          Adrienne Rodriguez     PPS20-0442
 James Myers           PPS20-0089          Gabriel Rodriguez      PPS20-0443
 Stephanie Myers       PPS20-0090          Mateo F Rodriguez      PPS20-0444
 Paul Nardizzi         PPS20-0404          Richard C Ross         PPS20-0445
 Wendy Neff            PPS20-0405          Melissa Ruiz           PPS20-0446
 Christopher New       PPS20-0091          Antonio Ruque          PPS20-0447
 Jillian Newkirk       PPS20-0406          Geena Christine Rupp   PPS20-0599
 Jeremy Nicholas       PPS20-0092          Edna Russell           PPS20-0110
 Michael Noble         PPS20-0093          Lee H Russell          PPS20-0448
 Michael C Nolon       PPS20-0409          Mark A Russell         PPS20-0449
 Colter Norris         PPS20-0410          John Sadler            PPS20-0450
 Dennis Norris         PPS20-0411          Ligno Sanchez          PPS20-0451
 Kody Norris           PPS20-0412          Virginia Saxon-Ford    PPS20-0452
 Trinity Olson         PPS20-0413          Greg Schermerhorn      PPS20-0453
 Craig Palmer          PPS20-0414          Brenda Schiwitz        PPS20-0111
 Cynthia Paris         PPS20-0415          Michael Schuller       PPS20-0454
 Douglas W Patterson   PPS20-0416          Nathaniel Scott        PPS20-0455
 Antonio Perez         PPS20-0417          Grant Selvey           PPS20-0600
 Jaron Perkins         PPS20-0418          Quratulain Shoukat     PPS20-0456
 Anha Pham             PPS20-0419          Jeremy Small           PPS20-0457
 Thai Pham             PPS20-0420          Monica Smith           PPS20-0458
 Bonnie Phillippi      PPS20-0597          Anthony Spada          PPS20-0459
 Gregory Piazza        PPS20-0421          Melissa Spencer        PPS20-0460
 Vincent A Piazza      PPS20-0422          Jamie Stallo           PPS20-0461
 Brian T Pierce        PPS20-0423          Marc A Starks          PPS20-0462



      Case 4:20-cv-00381-BP Document 1-2 Filed 05/13/20 Page 9 of 24


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 94 of 502
                                                                                                                            Electronically Filed - Jackson - Kansas City - April 13, 2020 - 02:01 PM
     Barbara Steil                PPS20-0463                          Clinton Turpen               PPS20-0473
     Kelvin Stinyard              PPS20-0464                          Henry J Valladares Cruz      PPS20-0474
     Randy Stone                  PPS20-0117                          Margarita Vasquez            PPS20-0475
     Sonja Stone                  PPS20-0118                          Robert E Vick, II            PPS20-0476
     Steven Stosur                PPS20-0465                          Bradley Votaw                PPS20-0477
     Robert T Stover              PPS20-0006                          Joseph T Wachowski           PPS20-0478
     Jeanie Straessler            PPS20-0466                          Ambiko Wallace               PPS20-0479
     Chance Strawser              PPS20-0467                          Vance M Warren, Sr.          PPS20-0480
     David Taliaferro             PPS20-0119                          Barbara West                 PPS20-0481
     Ramona Rose Talvacchio       PPS20-0468                          Pamela K Wheetley            PPS20-0007
     Katherina M Tan              PPS20-0469                          Jennifer White               PPS20-0482
     Berhane Tassaw               PPS20-0470                          Gregory Willing              PPS20-0130
     Michael Taylor               PPS20-0120                          Conni Wilson                 PPS20-0131
     Courtney S. Thiemann         PPS20-0601                          Deborah A Wilson             PPS20-0484
     Robert Hayes Thomas          PPS20-0602                          Jerry Wilson                 PPS20-0132
     Walter Thomas                PPS20-0603                          Mitchell Wirth               PPS20-0485
     William Wyatt Thomas         PPS20-0604                          Debra Woodhouse              PPS20-0133
     Christina Tiffany            PPS20-0471                          Jerry Wooten                 PPS20-0487
     Stephen M Troutz             PPS20-0472                          Kimary Ann Zappia            PPS20-0606


as private process servers in the above-captioned matter. In support of said motion, Plaintiff/Petitioner states that the
above-named individuals are on the Court’s list of approved process servers and the information contained in their
applications and affidavits on file is current and still correct.
                                                                  Respectfully Submitted,

                                                                 By: /s/ A.J. Stecklein
                                                                 A.J. Stecklein #46663
                                                                 Michael H. Rapp #66688
                                                                 Matthew S. Robertson #70442
                                                                 Stecklein & Rapp Chartered
                                                                 748 Ann Avenue, Suite 101
                                                                 Kansas City, Kansas 66101
                                                                 Telephone: 913-371-0727
                                                                 Facsimile: 913-371-0727
                                                                 Email: aj@kcconsumerlawyer.com
                                                                          mr@kcconsumerlawyer.com
                                                                          msr@kcconsumerlawyer.com
                                                                 Attorneys for Plaintiff



                          ORDER FOR APPOINTMENT OF PRIVATE PROCESS SERVER
It is hereby ordered that Petitioner/Plaintiff’s Motion for Appointment of Private Process Server is sustained and the
above named individuals are hereby appointed to serve process in the above captioned matter.

DATE:                                                            ______________________________
                                                                 Judge or Circuit Clerk




          Case 4:20-cv-00381-BP Document 1-2 Filed 05/13/20 Page 10 of 24


  Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 95 of 502
                                                                                                                    Electronically Filed - Jackson - Kansas City - April 13, 2020 - 02:01 PM
                IN THE ASSOCIATE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                                       AT KANSAS CITY

 RHONDA K. CHEATEM, individually and on
 behalf of all others similarly situated,
                                          Plaintiff,
 vs.                                                 Case Number: 2016-CV10644

 LANDMARK REALTY OF MISSOURI, LLC d/b/a Division: 11
 WILLOW CREEK
 d/b/a WILLOW CREEK APARTMENTS
 d/b/a LANDMARK REALTY,
                             Defendant.


                       MOTION FOR APPOINTMENT OF PRIVATE PROCESS SERVER
COMES NOW Plaintiff, by and through counsel, and pursuant to Local Rule 4.9 of Jackson County Court Rules, hereby
moves for the appointment of HPS Process Service & Investigations, Inc.:

     Will Acree                 PPS20-0275                       Randy Burrow                PPS20-0021
     Jan Adams                  PPS20-0276                       Gory Burt                   PPS20-0022
     Roger Adams                PPS20-0277                       Maurice Burton              PPS20-0298
     Randy Adkins               PPS20-0225                       Steve Butcher               PPS20-0581
     Bobby Ali                  PPS20-0278                       William Caputo              PPS20-0299
     Gregory Allen              PPS20-0279                       Kyle Carter                 PPS20-0023
     Victor Aponte              PPS20-0280                       Charles Casey               PPS20-0300
     Brandon Aschenbrenner      PPS20-0281                       George Castillo             PPS20-0301
     Julia Ascorra              PPS20-0282                       Fidel A Cervantes           PPS20-0302
     Teresa Bailly              PPS20-0283                       Trenia Cherry               PPS20-0303
     Joseph Baska               PPS20-0284                       Joyce Clemmons              PPS20-0304
     Robert Bassler             PPS20-0578                       John Clor                   PPS20-0305
     Carrington Bell            PPS20-0012                       Kathleen Clor               PPS20-0306
     George Bell                PPS20-0286                       Chad Compton                PPS20-0307
     Carlos Bialet              PPS20-0579                       Kenneth V Condrey           PPS20-0308
     Dianna Blea                PPS20-0287                       Sharon R Condrey            PPS20-0309
     Richard J Blea             PPS20-0288                       Theodore Cordasco           PPS20-0310
     Robert Blixt               PPS20-0289                       Cesar Corral                PPS20-0311
     Brent Bohnhoff             PPS20-0014                       George H Covert             PPS20-0312
     Ann Bollino                PPS20-0291                       Dennis Dahlberg             PPS20-0026
     Donnie C Briley            PPS20-0292                       Mary Dahlberg               PPS20-0027
     Kathy Broom                PPS20-0293                       Patricia Dambach-Cirko      PPS20-0313
     Kenneth Brown              PPS20-0294                       Bert Daniels, Jr.           PPS20-0028
     Douglas S Brower           PPS20-0580                       Alterck Davenport           PPS20-0314
     Hester Bryant              PPS20-0019                       Richard Davis               PPS20-0029
     Nicholas Bull              PPS20-0020                       Duane D Day                 PPS20-0315
     James F Burke              PPS20-0296                       Gerald R Deadwyles          PPS20-0316




          Case 4:20-cv-00381-BP Document 1-2 Filed 05/13/20 Page 11 of 24


  Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 96 of 502
                                                                                 Electronically Filed - Jackson - Kansas City - April 13, 2020 - 02:01 PM
 Bryce Dearborn         PPS20-0317         Douglas Hays             PPS20-0051
 Robert DeLacy, Jr.     PPS20-0318         Grace Hazell             PPS20-0353
 Robert E DeLacy, III   PPS20-0319         Richard Heimerich, Jr.   PPS20-0354
 Kathleen Dnunno        PPS20-0320         Stephen Heitz            PPS20-0052
 Marrissa Doan          PPS20-0034         Charles Helms            PPS20-0356
 Claudia Dohn           PPS20-0321         Austen Hendrickson       PPS20-0357
 Dale Dorning           PPS20-0322         Jonathan Hennings        PPS20-0358
 Valentina Dorning      PPS20-0323         Jesse J Hernandez        PPS20-0359
 Catherine Drake        PPS20-0324         Michael Hibler           PPS20-0360
 Alex Duaine            PPS20-0325         Anthonio Hightower       PPS20-0361
 Roland Duff            PPS20-0326         Cherrod T Hindsman       PPS20-0362
 Rochelle D Earthrise   PPS20-0327         James Hise               PPS20-0054
 Daniel Eberle          PPS20-0328         Gary F Hodges            PPS20-0363
 Shawn Edwards          PPS20-0035         Alex Holland             PPS20-0057
 Jessica Ellison        PPS20-0330         Leonard Horseman         PPS20-0364
 Abel Emiru             PPS20-0331         Ulonda Howard            PPS20-0365
 Donald C Eskra, Jr.    PPS20-0332         Martin Hueckel           PPS20-0366
 Leticia Estrada        PPS20-0333         Damion Hugher            PPS20-0367
 David S Felter         PPS20-0334         William Humble           PPS20-0590
 William Ferrell        PPS20-0037         Mary Hurley              PPS20-0058
 Robert Finley          PPS20-0335         George Illidge           PPS20-0368
 Stephen Folcher        PPS20-0336         Frank James              PPS20-0369
 Ryan D Fortune         PPS20-0337         Matthew Jankowski        PPS20-0370
 Chris Fowler           PPS20-0338         Betty Johnson            PPS20-0059
 James Frago            PPS20-0038         Edward Johnson           PPS20-0060
 John Frago             PPS20-0039         James Johnson            PPS20-0061
 Kelsey Garrett         PPS20-0582         Jordan Johnson           PPS20-0372
 Thomas Garrett         PPS20-0339         Justin L Johnson         PPS20-0373
 Andrew Garza           PPS20-0041         Randy Johnson            PPS20-0374
 Charles Gay            PPS20-0340         Samuel Johnson           PPS20-0375
 Richard Gerber         PPS20-0341         Haile Kahssu             PPS20-0376
 Louis Gerrick          PPS20-0342         Kenneth Kearney          PPS20-0377
 Paul Gizel             PPS20-0343         Michael Keating          PPS20-0378
 Ronda Godard           PPS20-0344         Christopher Keilbart     PPS20-0591
 Adam Golden            PPS20-0345         Elizabeth A Kidd         PPS20-0379
 Bradley Gordon         PPS20-0042         Donna Jo King            PPS20-0371
 Tom Gorgone            PPS20-0044         Kenneth Klewicki         PPS20-0380
 Paul O Grimes          PPS20-0348         George Kotsiras          PPS20-0592
 Charles Gunning        PPS20-0046         Wyman Kroft              PPS20-0381
 Aloysivs Guy, Sr.      PPS20-0583         Jo Ann Lane              PPS20-0382
 David Hahn             PPS20-0584         Linda Langville          PPS20-0593
 Eric Hahn              PPS20-0585         Eric B Layton            PPS20-0383
 Stefanie Hahn          PPS20-0586         Kristie Lewis            PPS20-0384
 Darnell Hamilton       PPS20-0143         John D Lichtenegger      PPS20-0385
 Kimberly Hamilton      PPS20-0351         Bert Lott                PPS20-0386
 Natalie Hawks          PPS20-0050         Robert Lutren            PPS20-0387
 Larry Haynes           PPS20-0352         Daniel Maglothin         PPS20-0069



      Case 4:20-cv-00381-BP Document 1-2 Filed 05/13/20 Page 12 of 24


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 97 of 502
                                                                              Electronically Filed - Jackson - Kansas City - April 13, 2020 - 02:01 PM
 Matthews J Manlich    PPS20-0388         Timothy Pinney         PPS20-0424
 Robert Manning        PPS20-0389         Joshua Pitts           PPS20-0425
 Deborah Martin        PPS20-0072         Craig Podgurski        PPS20-0598
 Michael Martin        PPS20-0073         Rocellious Pope        PPS20-0426
 Ryan Martin           PPS20-0193         Nancy A Porter         PPS20-0427
 Susie Martin          PPS20-0390         Andre Powell           PPS20-0428
 Thomas Matthews       PPS20-0391         Benjamin Purses        PPS20-0429
 Casey McKee           PPS20-0076         Richard Ramirez        PPS20-0430
 Michael McMahon       PPS20-0392         Charles Reardon        PPS20-0431
 Michael Meade         PPS20-0393         Derek L Reddick        PPS20-0432
 Michael Meador        PPS20-0077         Angela Reed            PPS20-0433
 Kenny Medlin          PPS20-0078         Christopher Reed       PPS20-0434
 Arsalan Memon         PPS20-0396         Edward Reed            PPS20-0435
 Eric Mendenhall       PPS20-0397         Betty G Rice           PPS20-0436
 Jenna Mendoza         PPS20-0398         Karen L Rice           PPS20-0437
 Matthew Millhollin    PPS20-0081         Cheryl Richey          PPS20-0439
 Carla M Monehain      PPS20-0400         Terri Richards         PPS20-0106
 Carlos Moreno         PPS20-0401         Debra Rios             PPS20-0440
 Michael S Morrison    PPS20-0402         David M Roberts        PPS20-0206
 Zachary P. Mueller    PPS20-0596         Patricia Roberts       PPS20-0207
 Kelly Murski          PPS20-0403         Jeroy Robinson         PPS20-0441
 Andrew Myers          PPS20-0087         Sammie Robinson        PPS20-0108
 Frederick Myers       PPS20-0088         Adrienne Rodriguez     PPS20-0442
 James Myers           PPS20-0089         Gabriel Rodriguez      PPS20-0443
 Stephanie Myers       PPS20-0090         Mateo F Rodriguez      PPS20-0444
 Paul Nardizzi         PPS20-0404         Richard C Ross         PPS20-0445
 Wendy Neff            PPS20-0405         Melissa Ruiz           PPS20-0446
 Christopher New       PPS20-0091         Antonio Ruque          PPS20-0447
 Jillian Newkirk       PPS20-0406         Geena Christine Rupp   PPS20-0599
 Jeremy Nicholas       PPS20-0092         Edna Russell           PPS20-0110
 Michael Noble         PPS20-0093         Lee H Russell          PPS20-0448
 Michael C Nolon       PPS20-0409         Mark A Russell         PPS20-0449
 Colter Norris         PPS20-0410         John Sadler            PPS20-0450
 Dennis Norris         PPS20-0411         Ligno Sanchez          PPS20-0451
 Kody Norris           PPS20-0412         Virginia Saxon-Ford    PPS20-0452
 Trinity Olson         PPS20-0413         Greg Schermerhorn      PPS20-0453
 Craig Palmer          PPS20-0414         Brenda Schiwitz        PPS20-0111
 Cynthia Paris         PPS20-0415         Michael Schuller       PPS20-0454
 Douglas W Patterson   PPS20-0416         Nathaniel Scott        PPS20-0455
 Antonio Perez         PPS20-0417         Grant Selvey           PPS20-0600
 Jaron Perkins         PPS20-0418         Quratulain Shoukat     PPS20-0456
 Anha Pham             PPS20-0419         Jeremy Small           PPS20-0457
 Thai Pham             PPS20-0420         Monica Smith           PPS20-0458
 Bonnie Phillippi      PPS20-0597         Anthony Spada          PPS20-0459
 Gregory Piazza        PPS20-0421         Melissa Spencer        PPS20-0460
 Vincent A Piazza      PPS20-0422         Jamie Stallo           PPS20-0461
 Brian T Pierce        PPS20-0423         Marc A Starks          PPS20-0462



     Case 4:20-cv-00381-BP Document 1-2 Filed 05/13/20 Page 13 of 24


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 98 of 502
                                                                                                                            Electronically Filed - Jackson - Kansas City - April 13, 2020 - 02:01 PM
     Barbara Steil                PPS20-0463                          Clinton Turpen               PPS20-0473
     Kelvin Stinyard              PPS20-0464                          Henry J Valladares Cruz      PPS20-0474
     Randy Stone                  PPS20-0117                          Margarita Vasquez            PPS20-0475
     Sonja Stone                  PPS20-0118                          Robert E Vick, II            PPS20-0476
     Steven Stosur                PPS20-0465                          Bradley Votaw                PPS20-0477
     Robert T Stover              PPS20-0006                          Joseph T Wachowski           PPS20-0478
     Jeanie Straessler            PPS20-0466                          Ambiko Wallace               PPS20-0479
     Chance Strawser              PPS20-0467                          Vance M Warren, Sr.          PPS20-0480
     David Taliaferro             PPS20-0119                          Barbara West                 PPS20-0481
     Ramona Rose Talvacchio       PPS20-0468                          Pamela K Wheetley            PPS20-0007
     Katherina M Tan              PPS20-0469                          Jennifer White               PPS20-0482
     Berhane Tassaw               PPS20-0470                          Gregory Willing              PPS20-0130
     Michael Taylor               PPS20-0120                          Conni Wilson                 PPS20-0131
     Courtney S. Thiemann         PPS20-0601                          Deborah A Wilson             PPS20-0484
     Robert Hayes Thomas          PPS20-0602                          Jerry Wilson                 PPS20-0132
     Walter Thomas                PPS20-0603                          Mitchell Wirth               PPS20-0485
     William Wyatt Thomas         PPS20-0604                          Debra Woodhouse              PPS20-0133
     Christina Tiffany            PPS20-0471                          Jerry Wooten                 PPS20-0487
     Stephen M Troutz             PPS20-0472                          Kimary Ann Zappia            PPS20-0606


as private process servers in the above-captioned matter. In support of said motion, Plaintiff/Petitioner states that the
above-named individuals are on the Court’s list of approved process servers and the information contained in their
applications and affidavits on file is current and still correct.
                                                                  Respectfully Submitted,

                                                                 By: /s/ A.J. Stecklein
                                                                 A.J. Stecklein #46663
                                                                 Michael H. Rapp #66688
                                                                 Matthew S. Robertson #70442
                                                                 Stecklein & Rapp Chartered
                                                                 748 Ann Avenue, Suite 101
                                                                 Kansas City, Kansas 66101
                                                                 Telephone: 913-371-0727
                                                                 Facsimile: 913-371-0727
                                                                 Email: aj@kcconsumerlawyer.com
                                                                          mr@kcconsumerlawyer.com
                                                                          msr@kcconsumerlawyer.com
                                                                 Attorneys for Plaintiff



                          ORDER FOR APPOINTMENT OF PRIVATE PROCESS SERVER
It is hereby ordered that Petitioner/Plaintiff’s Motion for Appointment of Private Process Server is sustained and the
above named individuals are hereby appointed to serve process    sss in the above captioned
                                                                                       o ed matter.
                                                                                  caption   matteer.

DATE:          13-Apr-2020                                       ______________________________
                                                                 ______
                                                                      ___
                                                                        ____
                                                                          _ __
                                                                             ____
                                                                               _ _________________




          Case 4:20-cv-00381-BP Document 1-2 Filed 05/13/20 Page 14 of 24


  Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 99 of 502
              IN THE 16TH JUDICIAL CIRCUIT COURT, JACKSON COUNTY, MISSOURI


 Judge or Division:                                                 Case Number: 2016-CV10644
 GEORGE EDGAR WOLF
 Plaintiff/Petitioner:                                              Plaintiff’s/Petitioner’s Attorney/Address
 RHONDA CHEATEM                                                     ALAN J. STECKLEIN
                                                                    748 ANN AVENUE
                                                              vs.   KANSAS CITY, KS 66101
 Defendant/Respondent:                                              Court Address:
 LANDMARK REALTY OF MISSOURI LLC                                    415 E 12th
 DBA: WILLOW CREEK                                                  KANSAS CITY, MO 64106
 DBA: WILLOW CREEK APARTMENTS
 DBA: LANDMARK REALTY
 Nature of Suit:
 CC Other Tort                                                                                                                        (Date File Stamp)

                                                              Summons in Civil Case
      The State of Missouri to: LANDMARK REALTY OF MISSOURI LLC
                                      DBA: WILLOW CREEK
                                      DBA: WILLOW CREEK APARTMENTS
                                      DBA: LANDMARK REALTY
  R/A NICHOLAS J PORTO
  1600 BALTIMORE, SUITE 200A
  KANSAS CITY, MO 64101

         COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                       which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                       above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                       file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                                    13-APR-2020                                _________________________________________
                                                        Date                                                    Clerk
        JACKSON COUNTY                 Further Information:

                                                                Sheriff’s or Server’s Return
      Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
      I certify that I have served the above summons by: (check one)
          delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
          leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
            _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
            permanently resides with the Defendant/Respondent.
          (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
      ____________________________________________                                      _____________________________________________
                     Printed Name of Sheriff or Server                                                    Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________              _____________________________________________
                                                                              Date                                     Notary Public




                      Case 4:20-cv-00381-BP Document 1-2 Filed 05/13/20                                 Page 15 of 24
OSCA (7/2018) SM30 (JAKSMCC) For Court Use Only: Document Id # 20-SMCC-3257 1 of 1Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                   54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo



              Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 100 of 502
      Sheriff’s Fees
      Summons                      $
      Non Est                      $
      Sheriff’s Deputy Salary
      Supplemental Surcharge       $    10.00
      Mileage                      $                    (______ miles @ $.______ per mile)
      Total                        $
      A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
      suits, see Supreme Court Rule 54.




                      Case 4:20-cv-00381-BP Document 1-2 Filed 05/13/20                                 Page 16 of 24
OSCA (7/2018) SM30 (JAKSMCC) For Court Use Only: Document Id # 20-SMCC-3257 1 of 1Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                   54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo



              Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 101 of 502
                   SUMMONS/GARNISHMENT SERVICE PACKETS
                         ATTORNEY INFORMATION



Under the Missouri e-filing system now utilized by the 16th Judicial Circuit Court, once a case has been
accepted for filing, a clerk prepares the necessary documents for service. The summons/garnishment is
sent to the attorney by an e-mail containing a link so that the filer may print and deliver the
summons/garnishment, pleadings and any other necessary documents to the person designated to serve
the documents.

Pursuant to State statutes, Supreme Court Rules and Local Court Rules, attorneys are required to print,
attach and serve specific documents with certain types of Petitions and other filings.

Please refer to the Court’s website for instructions on how to assemble the service packets at:

16thcircuit.org ĺ Electronic Filing Information ĺ Required Documents for Service – eFiled cases ĺ
Summons/Garnishment Service Packet Information.

Please review this information periodically, as revisions are frequently made. Thank you.



                                                      Circuit Court of Jackson County




            Case 4:20-cv-00381-BP Document 1-2 Filed 05/13/20 Page 17 of 24
Revised 7/3/13            Service Information - Attorney


     Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 102 of 502
                                                                                                     Electronically Filed - Jackson - Kansas City - April 22, 2020 - 10:42 AM
          IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                             KANSAS CITY

 RHONDA K. CHEATEM, individually and
 on behalf of all others similarly situated,
                                       Plaintiffs, Case Number: 2016-CV10644
 vs.

 LANDMARK REALTY OF MISSOURI,
 LLC, d/b/a WILLOW CREEK, d/b/a
 WILLOW CREEK APARTMENTS, and
 d/b/a LANDMARK REALTY,
                            Defendant.


                                   RETURN OF SERVICE

        I hereby certify that service of a Summons and Petition in a Class Action were served upon
Defendant Landmark Realty of Missouri, LLC d/b/a Willow Creek, d/b/a Willow Creek
Apartments and d/b/a Landmark Realty by delivering a copy of the pleadings to Edie Ferrara, legal
assistant/authorized to accept process, on the 15th day of April 2020; (2) the address of the
registered agent, where service was perfected is Nicholas J. Porto, 1600 Baltimore, Suite 200A,
Kansas City, Missouri 64101. The Server’s Return and Affidavit of Service are attached hereto.

                                             Respectfully submitted,


                                             By: /s/ A.J. Stecklein
                                             A.J. Stecklein #46663
                                             Michael H. Rapp #66688
                                             Matthew S. Robertson #70442
                                             Stecklein & Rapp Chartered
                                             748 Ann Avenue, Suite 101
                                             Kansas City, Kansas 66101
                                             Telephone: 913-371-0727
                                             Facsimile: 913-371-0727
                                             Email: AJ@KCconsumerlawyer.com
                                                     MR@KCconsumerlawyer.com
                                                     MSR@KCconsumerlawyer.com
                                             Attorneys for Plaintiff




        Case 4:20-cv-00381-BP Document 1-2 Filed 05/13/20 Page 18 of 24


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 103 of 502
                                                                       Electronically Filed - Jackson - Kansas City - April 22, 2020 - 10:42 AM




     Case 4:20-cv-00381-BP Document 1-2 Filed 05/13/20 Page 19 of 24


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 104 of 502
                                                                       Electronically Filed - Jackson - Kansas City - April 22, 2020 - 10:42 AM




     Case 4:20-cv-00381-BP Document 1-2 Filed 05/13/20 Page 20 of 24


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 105 of 502
                                                                                                     Electronically Filed - Jackson - Kansas City - April 22, 2020 - 10:42 AM
          IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                             KANSAS CITY

 RHONDA K. CHEATEM, individually and
 on behalf of all others similarly situated,
                                       Plaintiffs, Case Number: 2016-CV10644
 vs.

 LANDMARK REALTY OF MISSOURI,
 LLC, d/b/a WILLOW CREEK, d/b/a
 WILLOW CREEK APARTMENTS, and
 d/b/a LANDMARK REALTY,
                            Defendant.


                                   RETURN OF SERVICE

        I hereby certify that service of a Summons and Petition in a Class Action were served upon
Defendant Landmark Realty of Missouri, LLC d/b/a Willow Creek, d/b/a Willow Creek
Apartments and d/b/a Landmark Realty by delivering a copy of the pleadings to Edie Ferrara, legal
assistant/authorized to accept process, on the 15th day of April 2020; (2) the address of the
registered agent, where service was perfected is Nicholas J. Porto, 1600 Baltimore, Suite 200A,
Kansas City, Missouri 64101. The Server’s Return and Affidavit of Service are attached hereto.

                                             Respectfully submitted,


                                             By: /s/ A.J. Stecklein
                                             A.J. Stecklein #46663
                                             Michael H. Rapp #66688
                                             Matthew S. Robertson #70442
                                             Stecklein & Rapp Chartered
                                             748 Ann Avenue, Suite 101
                                             Kansas City, Kansas 66101
                                             Telephone: 913-371-0727
                                             Facsimile: 913-371-0727
                                             Email: AJ@KCconsumerlawyer.com
                                                     MR@KCconsumerlawyer.com
                                                     MSR@KCconsumerlawyer.com
                                             Attorneys for Plaintiff




        Case 4:20-cv-00381-BP Document 1-2 Filed 05/13/20 Page 21 of 24


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 106 of 502
                                                                       Electronically Filed - Jackson - Kansas City - April 22, 2020 - 10:42 AM




     Case 4:20-cv-00381-BP Document 1-2 Filed 05/13/20 Page 22 of 24


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 107 of 502
                                                                       Electronically Filed - Jackson - Kansas City - April 22, 2020 - 10:42 AM




     Case 4:20-cv-00381-BP Document 1-2 Filed 05/13/20 Page 23 of 24


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 108 of 502
                                                                                          Electronically Filed - Jackson - Kansas City - May 05, 2020 - 05:00 PM
            IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                             AT KANSAS CITY

 Rhonda K. Cheatem, individually and on behalf of
 all others similarly situated,
                                                         Case Number: 2016-CV10644
                                            Plaintiff,
                                                         Division: 11
 vs.

 Landmark Realty of Missouri, LLC


                                          Defendant.


                               ENTRY OF APPEARANCES

       COMES NOW Gina Chiala and Amy Sweeny Davis and hereby enter their appearances in

the above-captioned matter on behalf of the Plaintiff, Rhonda Cheatem.



                                            By: /s/ Amy Sweeny Davis
                                            GINA CHIALA               # 59112
                                            AMY SWEENY DAVIS # 45766
                                            HEARTLAND CENTER
                                            FOR JOBS AND FREEDOM, INC.
                                            4047 Central Street
                                            Kansas City, MO 64111
                                            Telephone: (816) 278-1092
                                            Facsimile: (816) 278-5785
                                            Email: amysweenydavis@jobsandfreedom.org
                                            Attorneys for Plaintiff




                                               1
        Case 4:20-cv-00381-BP Document 1-2 Filed 05/13/20 Page 24 of 24


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 109 of 502
                                                          0LVVRXUL:HVWHUQ&LYLO&RYHU6KHHW

  -6 5HY


                                         81,7('67$7(6',675,&7&2857
                                         :(67(51',675,&72)0,66285,
                                                         &,9,/&29(56+((7

  7KLVDXWRPDWHG-6FRQIRUPVJHQHUDOO\WRWKHPDQXDO-6DSSURYHGE\WKH-XGLFLDO&RQIHUHQFHRIWKH8QLWHG6WDWHVLQ6HSWHPEHU
  7KHGDWDLVUHTXLUHGIRUWKHXVHRIWKH&OHUNRI&RXUWIRUWKHSXUSRVHRILQLWLDWLQJWKHFLYLOGRFNHWVKHHW7KHLQIRUPDWLRQFRQWDLQHG
  KHUHLQQHLWKHUUHSODFHVQRUVXSSOHPHQWVWKHILOLQJDQGVHUYLFHRISOHDGLQJVRURWKHUSDSHUVDVUHTXLUHGE\ODZ7KLVIRUPLVDXWKRUL]HGIRU
  XVHRQO\LQWKH:HVWHUQ'LVWULFWRI0LVVRXUL

  7KHFRPSOHWHGFRYHUVKHHWPXVWEHVDYHGDVDSGIGRFXPHQWDQGILOHGDVDQDWWDFKPHQWWRWKH&RPSODLQW
  RU1RWLFHRI5HPRYDO

  3ODLQWLII V                                                 'HIHQGDQW V 
  )LUVW/LVWHG3ODLQWLII                                     )LUVW/LVWHG'HIHQGDQW
  5KRQGD&KHDWHP                                             /DQGPDUN5HDOW\RI0LVVRXUL//&
  &LWL]HQRI7KLV6WDWH                                    &LWL]HQRI$QRWKHU6WDWH&DOLIRUQLD
  &RXQW\RI5HVLGHQFH-DFNVRQ&RXQW\                          &RXQW\RI5HVLGHQFH2XWVLGH7KLV'LVWULFW

                                           
  &RXQW\:KHUH&ODLP)RU5HOLHI$URVH-DFNVRQ&RXQW\
                                           
  3ODLQWLII V$WWRUQH\ V                   'HIHQGDQW V$WWRUQH\ V 
  $-6WHFNOHLQ 5KRQGD&KHDWHP                               1LFKRODV3RUWR /DQGPDUN5HDOW\RI0LVVRXUL//&
  6WHFNOHLQ 5DSS                                             7KH3RUWR/DZ)LUP
  $QQ$YHQXH                                               %DOWLPRUH6XLWH$
  .DQVDV&LW\.DQVDV                                    .DQVDV&LW\0LVVRXUL
  3KRQH                                            3KRQH
  )D[                                                        )D[
  (PDLODM#NFFRQVXPHUODZ\HUFRP                               (PDLOQSRUWR#SRUWRODZFRP

  *LQD&KLDOD 5KRQGD&KHDWHP                                  6WHSKHQ0RRUH /DQGPDUN5HDOW\RI0LVVRXUL//&
  +HDUWODQG&HQWHU                                             6KDQNDQG0RRUH
  &HQWUDO$YHQXH                                          6KDZQHH0LVVLRQ3DUNZD\
  .DQVDV&LW\0LVVRXUL                                  0LVVLRQ:RRGV.DQVDV
  3KRQH                                            3KRQH
  )D[                                              )D[
  (PDLOJLQDFKLDOD#MREVDQGIUHHGRPRUJ                         (PDLOVMP#VKDQNPRRUHFRP
                                                              
  %DVLVRI-XULVGLFWLRQ'LYHUVLW\RI&LWL]HQVKLS
  
  &LWL]HQVKLSRI3ULQFLSDO3DUWLHV 'LYHUVLW\&DVHV2QO\
  3ODLQWLII&LWL]HQRI7KLV6WDWH                                                                                             
  'HIHQGDQW&LWL]HQRI$QRWKHU6WDWH                                                                                          
                                                                                                                                          
  2ULJLQ5HPRYHG)URP6WDWH&RXUW                                                                                                      
  6WDWH5HPRYDO&RXQW\-DFNVRQ&RXQW\                                                                                           
  6WDWH5HPRYDO&DVH1XPEHUFY                                                                                        
  1DWXUHRI6XLW2WKHU6WDWXWRU\$FWLRQV
  &DXVHRI$FWLRQ86&DQG                                                                                                  
                          Case 4:20-cv-00381-BP Document 1-3 Filed 05/13/20 Page 1 of 2
                                                                                                                                                   


             Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 110 of 502
                                                                         0LVVRXUL:HVWHUQ&LYLO&RYHU6KHHW

  5HTXHVWHGLQ&RPSODLQW                                                                                                                                                        
  &ODVV$FWLRQ&ODVV$FWLRQXQGHU6WDWH6WDWXWHRU5XOH
  0RQHWDU\'HPDQG LQ7KRXVDQGV                                                                                                                                    
  -XU\'HPDQG<HV                                                                                                                                                           
  5HODWHG&DVHV,V127DUHILOLQJRIDSUHYLRXVO\GLVPLVVHGDFWLRQ


  6LJQDWXUH1LFKRODV3RUWR

  'DWH0D\
            ,IDQ\RIWKLVLQIRUPDWLRQLVLQFRUUHFWSOHDVHFORVHWKLVZLQGRZDQGJREDFNWRWKH&LYLO&RYHU6KHHW,QSXWIRUPWRPDNHWKHFRUUHFWLRQDQGJHQHUDWHWKHXSGDWHG
            -62QFHFRUUHFWHGSULQWWKLVIRUPVLJQDQGGDWHLWDQGVXEPLWLWZLWK\RXUQHZFLYLODFWLRQ




                              Case 4:20-cv-00381-BP Document 1-3 Filed 05/13/20 Page 2 of 2
                                                                                                                                                                                        


                Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 111 of 502
                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

 RHONDA CHEATEM,

                        Plaintiff,

 v.                                                     Case No. 4:20-cv00381-BP

 LANDMARK REALTY OF MISSOURI,
 LLC

                        Defendant.


               DEFENDANT LANDMARK REALTY OF MISSOURI, LLC’S
                     CORPORATE DISCLOSURE STATEMENT

       Defendant Landmark Realty of Missouri, LLC, pursuant to Fed. R. Civ. P. 7.1 and Local

Rule 7.1, states that it is a limited liability company that does not issue stock and that it has no

parent companies, subsidiaries or affiliates that have issued stock to the public.




           Case 4:20-cv-00381-BP Document 2 Filed 05/13/20 Page 1 of 3


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 112 of 502
                                Respectfully submitted,

                                THE PORTO LAW FIRM

                                By:     /s/ Nicholas J. Porto                  .
                                        Nicholas J. Porto       MO #56938
                                        1600 Baltimore, Suite 200A
                                        Kansas City, Missouri 64108
                                        Telephone: 816.463.2311
                                        Facsimile: 816.463.9567
                                        nporto@portloaw.com
                                        Attorneys for Defendant
                                        Landmark Realty of Missouri, LLC

                                -and-


                                SHANK & MOORE, LLC

                                By:      /s/ Stephen J. Moore                  .
                                        Stephen J. Moore        MO #59080
                                        1968 Shawnee Mission Pkwy, Suite 100
                                        Mission Woods, Kansas 66205
                                        Telephone: 816.471.0909
                                        Facsimile: 816.471.3888
                                        sjm@shankmoore.com
                                        Attorneys for Defendant
                                        Landmark Realty of Missouri, LLC




      Case 4:20-cv-00381-BP Document 2 Filed 05/13/20 Page 2 of 3


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 113 of 502
                               CERTIFICATE OF SERVICE

      The undersigned attorney hereby certifies that the foregoing document was served this 13th
of May, 2020 via United States mail and electronic mail to the following counsel of record:

       Counsel for Plaintiff
       A.J. Stecklein
       Stecklein & Rapp, Chartered
       748 Ann Avenue
       Kansas City, Kansas 66101
       aj@kcconsumerlawyer.com

       Counsel for Plaintiff
       Gina Chiala
       Heartland Center for Jobs and Freedom
       4047 Central Street
       Kansas City, Missouri 64111
       ginachiala@jobsandfreedom.org



                                            Nicholas J. Porto                            .
                                            Attorney for Defendant




           Case 4:20-cv-00381-BP Document 2 Filed 05/13/20 Page 3 of 3


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 114 of 502
                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI

Case Number: 4:20-cv-00381-BP

NOTICE OF INCLUSION IN THE MEDIATION AND ASSESSMENT PROGRAM

This is notice that your case is included in the Western District of Missouri’s Mediation and
Assessment Program or “MAP.” For MAP requirements, including required in-person
attendance, carefully review the Court’s General Order attached.

Your case has been randomly assigned to the following category in MAP:

____   Outside Mediator

__X__ United States District Judge John T. Maughmer

____   Director of the Mediation and Assessment Program


OUTSIDE MEDIATOR ASSIGNMENT

If your case has been assigned to the Outside Mediator category, the parties have 14 calendar
days after the Rule 26 meeting to select an Outside Mediator, schedule the mediation and
file a Designation of Mediator (ADR event in ECF). The Designation of Mediator should
contain the name of the Outside Mediator, the date, time and place of the in-person mediation;
and it must be signed by or on behalf of each party. The mediation shall occur no later than 75
calendar days after the Rule 26 meeting.

The Mediator and parties (pro se or by counsel) shall submit a post-mediation status report
to the Director within 10 calendar days after the mediation (separately or jointly, and preferably
by email to map@mow.uscourts.gov). The report should state: how long the mediation lasted;
whether all required parties were present in person; the outcome of the mediation; and if the case
did not settle, whether additional settlement discussions would be productive and at what point in
time or after what specific events.

JUDGE ASSIGNMENT

If your case has been assigned to a Judge for mediation, you will be notified by the Judge’s
office of the date, time and place of a settlement conference. The mediation shall occur no later
than 75 calendar days after the Rule 26 meeting, unless otherwise scheduled by the Judge.

DIRECTOR ASSIGNMENT

If your case has been assigned to the Director of MAP for mediation, you will be notified by the
Director’s office of the date, time and place of either a teleconference or the mediation. The
mediation shall occur no later than 75 calendar days after the Rule 26 meeting, unless otherwise
scheduled by the Director.

           Case 4:20-cv-00381-BP Document 3 Filed 05/13/20 Page 1 of 2


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 115 of 502
MEDIATION

Mediation is a process in which a neutral third party assists the parties in developing and
exploring their underlying interests, legal positions, and options toward resolving the case
through negotiations. As a party to a lawsuit in this Court, you are entitled to pursue all claims
or defenses to claims that you have asserted until a disposition of the claims or defenses is made
by the Court or a jury. However, most of the lawsuits filed in this and other courts are resolved
by voluntary settlement of the parties before trial. With a settlement, the expense and
inconvenience of litigation is reduced and the uncertainty of the outcome is eliminated. Good
faith participation in MAP is required, but you are not required to settle the case. It is important
that you carefully review and evaluate your case prior to the mediation or other ADR option
session, and that you come prepared to discuss and negotiate the settlement of your case.

ATTENDANCE AT MEDIATION

Please note that lead trial counsel and all named parties are required to attend mediation in
person. In-person attendance of additional individuals is also required when applicable (e.g.
insurance company representatives). See Section V.E. of the General Order. The failure to
attend mediation or other ADR option session, or the refusal to cooperate or timely cooperate in
MAP, may result in the imposition of sanctions by the assigned Judge.

CONTINUING OBLIGATIONS

Inclusion in MAP does not relieve you of any obligations or deadlines that you have in this
lawsuit. If you have been served, you must file a timely response in order to avoid the risk of a
default judgment.

QUESTIONS

For questions concerning MAP requirements, please review the MAP General Order and the
MAP FAQs:

http://www.mow.uscourts.gov/district/map
http://www.mow.uscourts.gov/sites/mow/files/MAP_FAQs.pdf.

You may also contact the MAP office.

Mediation and Assessment Program
Jill A. Morris, Director
Charles Evans Whittaker Courthouse
400 E. 9th Street, Room 3238
Kansas City, Missouri 64106
map@mow.uscourts.gov (E-mail)
816-512-5080 (Telephone)
816-512-5089 (Facsimile)



                                                 2

           Case 4:20-cv-00381-BP Document 3 Filed 05/13/20 Page 2 of 2


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 116 of 502
                                                                                                      

                                       *HQHUDO2UGHU
                                :HVWHUQ'LVWULFWRI0LVVRXUL
                             0HGLDWLRQDQG$VVHVVPHQW3URJUDP
                            5HVWDWHPHQW(IIHFWLYH$XJXVW
                           $PHQGPHQW(IIHFWLYH6HSWHPEHU
                           $PHQGPHQW(IIHFWLYH1RYHPEHU 
                                             
                                             
    ,     385326(

           7KH&RXUW¶V0HGLDWLRQDQG$VVHVVPHQW3URJUDP ³0$3´RUWKH³3URJUDP´ LV
           GHVLJQHGWRHQFRXUDJHSDUWLHVWR FRQIURQWWKHIDFWVDQGLVVXHVLQWKHLUFDVH
           EHIRUHHQJDJLQJLQXQQHFHVVDULO\H[SHQVLYHDQGWLPHFRQVXPLQJGLVFRYHU\
           SURFHGXUHV HQJDJHLQHDUO\DQGPHDQLQJIXOGLVFXVVLRQVRIWKHLVVXHV 
           FRQVLGHUWKHYLHZVRIWKHRSSRVLQJVLGH FRQVLGHUWKHSURMHFWHGFRVWVRIIXWXUH
           SURFHHGLQJVLQDQHIIRUWWRVHWWOHWKHFDVHEHIRUHFRVWVDQGODZ\HUV¶IHHVKDYH
           PDGHVHWWOHPHQWPRUHGLIILFXOWDQG FRQVLGHURWKHUPHWKRGVRIUHVROYLQJWKHLU
           GLVSXWHV,WUHFRJQL]HVWKDWIXOOIRUPDOOLWLJDWLRQRIFLYLOFODLPVFDQLPSRVHODUJH
           HFRQRPLFDQGRWKHUEXUGHQVRQSDUWLHVDQGFDQGHOD\WKHUHVROXWLRQRIGLVSXWHV,W
           ZLOOEHDGPLQLVWUDWHGE\D³'LUHFWRU´DQGDOOUHIHUHQFHVKHUHLQWR³'LUHFWRU´VKDOO
           EHGHHPHGWREHUHIHUULQJWRWKH'LUHFWRURIWKH3URJUDP

    ,,    352*5$029(59,(:

            $    0HGLDWLRQ0HGLDWLRQLVWKHSULPDU\PHWKRGRI$OWHUQDWLYH'LVSXWH
                  5HVROXWLRQ ³$'5´ RIIHUHGE\WKH&RXUWXQGHUWKLV3URJUDP

                        0HGLDWLRQLVDSURFHVVLQZKLFKDQHXWUDOWKLUGSDUW\DVVLVWVWKH
                         SDUWLHVLQGHYHORSLQJDQGH[SORULQJWKHLUXQGHUO\LQJLQWHUHVWV LQ
                         DGGLWLRQWRWKHLUOHJDOSRVLWLRQV SURPRWHVWKHGHYHORSPHQWRI
                         RSWLRQVDQGDVVLVWVWKHSDUWLHVWRZDUGVHWWOLQJWKHFDVHWKURXJK
                         QHJRWLDWLRQV7KHPHGLDWLRQSURFHVVGRHVQRWQRUPDOO\ 
                         FRQWHPSODWHSUHVHQWDWLRQVE\ZLWQHVVHV

                      7KH'LUHFWRU0HGLDWLQJ-XGJHRU2XWVLGH0HGLDWRU FROOHFWLYHO\
                        ³0HGLDWRU´ PD\JLYHWRDQ\RUDOOSDUWLHV

                        D      DQHVWLPDWHZKHUHIHDVLEOHRIWKHOLNHOLKRRGRIOLDELOLW\
                               DQGWKHGROODUUDQJHRIGDPDJHV

                        E      DQRSLQLRQRIWKHYHUGLFWLIKHRUVKHZHUHWKHWULHURIIDFW

                        F      DQDVVHVVPHQWRINH\HYLGHQWLDU\DQGWDFWLFDOLVVXHVDQG

                        G      DQRQELQGLQJUHDVRQHGHYDOXDWLRQRIWKHFDVHRQLWVPHULWV

                      7KH0HGLDWRUGRHVQRWUHYLHZRUUXOHXSRQTXHVWLRQVRIIDFWRU
                        ODZRUUHQGHUDQ\ILQDOGHFLVLRQLQWKHFDVH
                                                  
    
        Case 4:20-cv-00381-BP Document 3-1 Filed 05/13/20 Page 1 of 12


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 117 of 502
                                                                                                 

                    7KH0HGLDWRUGRHVQRWKDYHSRZHUWRLPSRVHDVHWWOHPHQWRUWR
                      GLFWDWHDQ\DJUHHPHQWUHJDUGLQJWKHSUHWULDOPDQDJHPHQWRIWKH
                      FDVH7KLVSURYLVLRQVKDOOQRWSUHFOXGHWKHSDUWLHVIURPUHDFKLQJ
                      DQDJUHHPHQWZLWKDVVLVWDQFHIURPWKH0HGLDWRUDVWRZKDW
                      LQIRUPDWLRQVKRXOGEHH[FKDQJHGSULRUWRPHGLDWLRQVRORQJDVLW
                      GRHVQRWFRQWUDGLFWRUFRQIOLFWZLWKWKH6FKHGXOLQJ2UGHURUDQ\
                      RWKHURUGHUDVWRWKHPDQDJHPHQWRIWKHFDVH

           %   2WKHU2SWLRQV,IDQ\SDUWLFLSDQWLQWKH3URJUDPLVLQWHUHVWHGLQDQ$'5
                RSWLRQRWKHUWKDQPHGLDWLRQVXFKDVHDUO\QHXWUDOHYDOXDWLRQPLQLWULDOV
                VXPPDU\MXU\WULDOVDUELWUDWLRQRUVRPHRWKHUK\EULGIRUPRI$'5 ³RWKHU
                $'5RSWLRQVHVVLRQV´ WKDWSDUWLFLSDQWVKRXOGFRQWDFWWKH'LUHFWRUWR
                GLVFXVVVXIILFLHQWO\LQDGYDQFHRIWKHPHGLDWLRQRUSUHPHGLDWLRQ 
                FRQIHUHQFHLIDSSOLFDEOH,IWKHSDUWLHVDUHXQDEOHWRDJUHHWKH'LUHFWRULQ
                KLVRUKHUGLVFUHWLRQDIWHUFRQVXOWDWLRQZLWKRQHRUDOOWKHSDUWLHVPD\
                VHOHFWVRPHRWKHUIRUPRI$'57KH'LUHFWRUPD\QRWVHOHFWELQGLQJ
                DUELWUDWLRQXQOHVVDOOSDUWLHVDJUHHLQZULWLQJ

    ,,,   52/(2)',5(&725

           $   6HOHFWLRQ7KH3URJUDP'LUHFWRUVKDOOEHVHOHFWHGE\WKH&RXUW

           %   'LUHFWRU5HVSRQVLELOLWLHV,QDGGLWLRQWRDQ\UHVSRQVLELOLWLHVRUGXWLHV
                QRWHGHOVHZKHUHLQWKLV*HQHUDO2UGHURUDVDVVLJQHGE\WKH&KLHI-XGJH
                WKH'LUHFWRUVKDOOKDYHWKHIROORZLQJUHVSRQVLELOLWLHV

                    'LUHFWDQGDGPLQLVWHUWKH3URJUDPLQFOXGLQJGHYHORSLQJ 
                      JXLGHOLQHVDQGUXOHVFRQVLVWHQWZLWKWKLV*HQHUDO2UGHUDQG
                      FRRUGLQDWLRQRIDOODFWLYLWLHVZLWKWKHRIILFHRIWKH:HVWHUQ'LVWULFW
                      &OHUN

                    6HWDQGFRQGXFWPHGLDWLRQVHVVLRQVRURWKHU$'5RSWLRQVHVVLRQV
                      DVWLPHSHUPLWV6HUYHDVDPHGLDWRUDWDQ\VXEVHTXHQWPHGLDWLRQ
                      RURWKHU$'5RSWLRQVHVVLRQVLQKLVRUKHUGLVFUHWLRQ

                    2YHUVHHWKHDVVLJQPHQWDQGZKHUHQHFHVVDU\UHDVVLJQPHQWRI
                      FDVHVLQWKH0HGLDWLRQDQG$VVHVVPHQW3URJUDP7RWKHH[WHQWQRW
                      RWKHUZLVHKDQGOHGDXWRPDWLFDOO\E\&0(&)DVVLJQFDVHVIRU
                      PHGLDWLRQRUIRURWKHUDSSURSULDWH$'5RSWLRQVHVVLRQVWR8QLWHG
                      6WDWHV0DJLVWUDWH-XGJHV8QLWHG6WDWHV%DQNUXSWF\-XGJHV
                      2XWVLGH0HGLDWRUVWKH'LUHFWRUDQGLID8QLWHG6WDWHV'LVWULFW
                      &RXUW-XGJHFRQVHQWVWRWKHDVVLJQPHQWFDVHVPD\EHDVVLJQHGWRD
                      8QLWHG6WDWHV'LVWULFW&RXUW-XGJH

                    $VVLVWLQPRQLWRULQJWKHHYDOXDWLRQRIWKH3URJUDPLQFOXGLQJ
                      SDUWLFLSDWLRQLQWKHGHYHORSPHQWFRPSLODWLRQDQGDQDO\VLVRI
                      VXUYH\VTXHVWLRQQDLUHVDQGIRFXVJURXSVIRUFRXQVHODQGFOLHQWV


                                                 
    
        Case 4:20-cv-00381-BP Document 3-1 Filed 05/13/20 Page 2 of 12


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 118 of 502
                                                                                                

                    5HTXLUHPHGLDWRUVRQWKH/LVWRI0HGLDWRUVWRWDNHVHOHFWHGFDVHV
                      SURERQRLIQHHGHG6XFKDVVLJQPHQWVKDOOEHPDGHXVLQJDIDLU
                      SURFHVVLQWKHVROHGLVFUHWLRQRIWKH'LUHFWRU7KH'LUHFWRUVKDOO
                      GHYHORSJXLGHOLQHVIRUGHWHUPLQLQJZKHWKHUDFDVHTXDOLILHVIRUSUR
                      ERQRDVVLJQPHQW

                    5HSRUWWRWKH&RXUWRQWKHVWDWXVRIWKH3URJUDPDQGPDNH 
                      DSSURSULDWHUHFRPPHQGDWLRQVIRUPRGLILFDWLRQVRIWKH3URJUDP

                    'HFLGHLQKLVRUKHUGLVFUHWLRQDWDQ\WLPHLQWKHSURFHVVWR
                      H[HPSWWHPSRUDULO\VXVSHQGH[WHQGWKHGHDGOLQHVRUZLWKGUDZD
                      FDVHIURPWKH3URJUDPLIIRUDQ\UHDVRQWKHFDVHLVQRWVXLWDEOH
                      IRUWKH3URJUDP

                    3HUPLWLQKLVRUKHUGLVFUHWLRQSDUWLHVWRVXEPLWZULWWHQPHGLDWLRQ
                      RURWKHU$'5VWDWHPHQWVQRORQJHUWKDQWKUHHSDJHVWKUHHEXVLQHVV
                      GD\VSULRUWRWKHVHVVLRQ

                    2UJDQL]HDQGFRQGXFWLQKLVRUKHUGLVFUHWLRQWUDLQLQJRURWKHU
                      VHVVLRQVIRU0HGLDWRUVDQGSDUWLFLSDQWVDVQHHGHGDQGDVWLPH
                      SHUPLWV

                   6HOHFWRUJDQL]HDQGOHDGLQKLVRUKHUGLVFUHWLRQDJURXSRU
                      DGYLVRU\ERDUGWRSURYLGHLQSXWDQGVXJJHVWLRQVIRUWKH3URJUDPDV
                      QHHGHGDQGDVWLPHSHUPLWV

                   'HYHORSDSROLF\ZKLFKZLOODGGUHVVWKHFROOHFWLRQRIILOHVZULWWHQ
                      VWDWHPHQWVDQGRWKHUFRQILGHQWLDOPDWHULDOVIRUVWRUDJHDQG
                      GHVWUXFWLRQ

    ,9    ,1&/8'('&$6(6

           $   &DVH6HOHFWLRQ$OOQRQH[FOXGHGFLYLOFDVHVILOHGLQWKH:HVWHUQ'LVWULFW
                VKDOOEHLQFOXGHGLQWKH0HGLDWLRQDQG$VVHVVPHQW3URJUDP

           %   ([FOXGHG&DVHV7KHIROORZLQJFDVHVDUHH[FOXGHGIURPWKH3URJUDP

                    0XOWLGLVWULFWFDVHV

                    6RFLDO6HFXULW\DSSHDOV

                    %DQNUXSWF\DSSHDOV

                    +DEHDV&RUSXVDFWLRQV

                    3ULVRQHUSURVHFDVHV

                    2WKHUSURVHFDVHVZKHUHPRWLRQIRUDSSRLQWPHQWRIFRXQVHOLV
                      SHQGLQJ
                                                  
    
        Case 4:20-cv-00381-BP Document 3-1 Filed 05/13/20 Page 3 of 12


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 119 of 502
                                                                                                 

                    3ULVRQHUFDVHV

                    6WXGHQW/RDQFDVHV

                    &LWL]HQVKLSRU,PPLJUDWLRQFDVHV

           &   &ODVVDQG&ROOHFWLYH$FWLRQV7KH'LUHFWRUPD\GHWHUPLQHLQKLVRUKHU
                GLVFUHWLRQZKHQDQGKRZWRLQYROYHFODVVDQGFROOHFWLYHDFWLRQFDVHVLQWKH
                3URJUDP

           '   $GGLWLRQV7KH'LUHFWRURUDQ\:HVWHUQ'LVWULFW-XGJHPD\LQKLVRUKHU
                GLVFUHWLRQDGGDGGLWLRQDOFDVHVWRWKH3URJUDPZKLFKDUHQRWDXWRPDWLFDOO\
                DVVLJQHGWRWKH3URJUDP 

    9     *(1(5$/352&('85(6

           $   1RWLFHWR3DUWLHV1RWLFHWRSDUWLHVRIFDVHVHOHFWLRQIRUWKH3URJUDP
                VKDOOEHSURYLGHGDVIROORZV

                    :KHQDQRQH[FOXGHGFDVHLVILOHGWKHSDUWLHVZLOOUHFHLYH 
                      HOHFWURQLF1RWLFHRI,QFOXVLRQLQWKH3URJUDPDQGDVVLJQPHQWRI
                      WKHLUFDVHWRWKH3URJUDP'LUHFWRUD:HVWHUQ'LVWULFW-XGJHRUWKH
                      2XWVLGH0HGLDWRUFDWHJRU\IRUSXUSRVHVRIPHGLDWLRQ

                    7KH&OHUNVKDOOPDLODFRS\RIWKH1RWLFHRI,QFOXVLRQWRDQ\SURVH
                      OLWLJDQWZKRGRHVQRWXWLOL]H&0(&)

                    ,QSURVHPDWWHUVRURWKHUPDWWHUVLQZKLFKWKH&OHUNLVUHTXLUHGWR
                      LVVXHVHUYLFHWKH1RWLFHRI,QFOXVLRQVKDOOEHDWWDFKHGE\WKH&OHUN
                      WRHDFKVXPPRQVLVVXHGLQVXFKDFWLRQ

                    3ODLQWLII¶VFRXQVHOVKDOOVHUYHDFRS\RIWKH1RWLFHRI,QFOXVLRQRQ
                      GHIHQVHFRXQVHOLQFRQMXQFWLRQZLWKVHUYLFHRIWKH&RPSODLQWRULI
                      DSSOLFDEOH'HIHQGDQW¶VFRXQVHOVKDOOVHUYHDFRS\RIWKH1RWLFHRI
                      ,QFOXVLRQRQ3ODLQWLII¶VFRXQVHOLQFRQMXQFWLRQZLWKVHUYLFHRIWKH
                      1RWLFHRI5HPRYDO

           %   7LPLQJ7KHLQLWLDOPHGLDWLRQRURWKHU$'5RSWLRQVHVVLRQFRQGXFWHG
                SXUVXDQWWRWKLV3URJUDPVKDOORFFXUQRODWHUWKDQFDOHQGDUGD\VDIWHU
                WKH5XOHPHHWLQJXQOHVVDQH[WHQVLRQRIWLPHLVJUDQWHGSXUVXDQWWR
                6HFWLRQ9&EHORZ

           &   ([WHQVLRQV

                    ([WHQVLRQVRI'HDGOLQHVDQG(YHQWVLQ2XWVLGH0HGLDWRU&DVHVDQG
                      'LUHFWRU&DVHV5HTXHVWVIRUH[WHQVLRQVRI3URJUDPGHDGOLQHVDQG
                      HYHQWVVKDOOEHPDGHLQZULWLQJ HPDLODQGIDFVLPLOHDUH 
                      DFFHSWDEOH WRWKH'LUHFWRUZLWKLQILYHEXVLQHVVGD\VRIUHFHLYLQJ
                      QRWLFHRIWKHGHDGOLQHRUHYHQWXQOHVVDQRWKHUWLPHIUDPHLVVHWE\
                                               
    
        Case 4:20-cv-00381-BP Document 3-1 Filed 05/13/20 Page 4 of 12


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 120 of 502
                                                                                                 

                      WKH'LUHFWRU7KHUHTXHVWVKDOOLQFOXGHWKHGHWDLOHGJRRGFDXVH
                      UHDVRQIRUWKHUHTXHVWHGH[WHQVLRQDQGWKHRSSRVLQJSDUW\¶V
                      SRVLWLRQRQWKHUHTXHVWHGH[WHQVLRQ7KH'LUHFWRUPD\JUDQWRU
                      GHQ\WKHUHTXHVWLQKLVRUKHUGLVFUHWLRQ$SSHDOVIURPWKH
                      'LUHFWRU VGHFLVLRQZKLOHGLVFRXUDJHGPD\EHPDGHE\ZULWWHQ
                      PRWLRQWRWKH-XGJHWRZKRPWKHFDVHLVDVVLJQHG

                    ([WHQVLRQVRU&KDQJHVWRD0HGLDWLRQ'DWHZLWKD0HGLDWLQJ
                      -XGJH,IJRRGFDXVHH[LVWVWRUHTXHVWDFKDQJHLQWKHPHGLDWLRQ
                      GDWHVHWE\WKH0HGLDWLQJ-XGJHVXFKUHTXHVWVKDOOEHPDGHLQ
                      ZULWLQJWRWKH0HGLDWLQJ-XGJHZLWKLQILYHEXVLQHVVGD\VRIQRWLFH
                      RIWKHPHGLDWLRQRURWKHU$'5RSWLRQVHVVLRQRUZLWKLQWKH
                      WLPHIUDPHRWKHUZLVHUHTXLUHGE\WKH0HGLDWLQJ-XGJH

                    0HGLDWLRQ'DWHV6HWE\'LUHFWRURU0HGLDWLQJ-XGJHV,IWKH
                      'LUHFWRURUD0HGLDWLQJ-XGJHVFKHGXOHVDPHGLDWLRQRURWKHU$'5
                      RSWLRQVHVVLRQRXWVLGHWKHFDOHQGDUGD\SHULRGIROORZLQJWKH
                      5XOHPHHWLQJVXFKVFKHGXOLQJZLOORSHUDWHDVDQDXWRPDWLFDQG
                      DFFHSWDEOHH[WHQVLRQXQGHUWKLV6HFWLRQZLWKRXWDQ\DGGLWLRQDO
                      DFWLRQRQWKHSDUWRIFRXQVHORUWKHSDUWLHV

           '   2SWLQJ2XW&DVHVZLOOQRWQRUPDOO\EHDOORZHGWRRSWRXWRIWKH
                3URJUDP+RZHYHUWKHUHPD\EHFDVHVZKHUHJRRGFDXVHFDQ             
                EHGHPRQVWUDWHGIRURSWLQJRXW$OOUHTXHVWVWRRSWRXWVKDOOEHLQZULWLQJ
                DQGVKDOOVHWIRUWKLQGHWDLOWKHUHDVRQVIRUWKHUHTXHVW$ZULWWHQUHTXHVW
                 HPDLODQGIDFVLPLOHDUHDFFHSWDEOH DVNLQJWRRSWRXWVKDOOEHVHQWWRWKH
                'LUHFWRUZLWKLQWHQFDOHQGDUGD\VRIUHFHLYLQJWKHLQLWLDO1RWLFHRI
                ,QFOXVLRQWKDWWKHFDVHLVDVVLJQHGWRWKH3URJUDP6XEMHFWWRWKH 
                FRQVLGHUDWLRQVVWDWHGKHUHLQWKH'LUHFWRUPD\JUDQWRUGHQ\WKHUHTXHVWLQ
                KLVRUKHUGLVFUHWLRQ$SSHDOVIURPWKH'LUHFWRU VGHFLVLRQZKLOH 
                GLVFRXUDJHGPD\EHPDGHE\ZULWWHQPRWLRQWRWKH-XGJHWRZKRPWKH
                FDVHLVDVVLJQHG

           (   $WWHQGDQFHDW3URJUDP6HVVLRQVDQG/RFDWLRQ

                    3DUWLHVDQG5HSUHVHQWDWLYHV

                      D      3DUWLHV,WLVWKHLQWHQWRIWKH&RXUWWKDWWKHSDUWLHVDWWHQG
                             DOOPHGLDWLRQRURWKHU$'5RSWLRQVHVVLRQVLQSHUVRQZKHUH
                             WKHUHZLOOEHVLJQLILFDQWGLVFXVVLRQDERXWUHVROYLQJWKH
                             FDVH

                      E      3DUW\$OWHUQDWH$SDUW\RWKHUWKDQDQDWXUDOSHUVRQ
                             VDWLVILHVWKHDWWHQGDQFHUHTXLUHPHQWLIUHSUHVHQWHGE\D
                             SHUVRQRUSHUVRQV RWKHUWKDQRXWVLGHRUORFDOFRXQVHO ZLWK
                             DXWKRULW\WRHQWHULQWRVWLSXODWLRQVZLWKUHDVRQDEOH 
                             VHWWOHPHQWDXWKRULW\DQGZLWKVXIILFLHQWVWDWXUHLQWKH

                                                
    
        Case 4:20-cv-00381-BP Document 3-1 Filed 05/13/20 Page 5 of 12


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 121 of 502
                                                                                               

                             RUJDQL]DWLRQWRKDYHGLUHFWDFFHVVWRWKRVHZKRPDNHWKH
                             XOWLPDWHGHFLVLRQDERXWVHWWOHPHQW

                      F      ,QVXUHU,IDQLQVXUDQFHFRPSDQ\¶VDSSURYDOLVUHTXLUHGE\
                             DQ\SDUW\WRVHWWOHDFDVHDUHSUHVHQWDWLYHRIWKHLQVXUDQFH
                             FRPSDQ\ZLWKVLJQLILFDQWVHWWOHPHQWDXWKRULW\VKDOODWWHQG
                             WKHPHGLDWLRQRURWKHU$'5RSWLRQVHVVLRQVLQSHUVRQ

                    3URSHU5HSUHVHQWDWLYH,ILWDSSHDUVWRWKH0HGLDWRUWKDWDFDVHLV
                      QRWEHLQJUHDVRQDEO\HYDOXDWHGE\WKHUHSUHVHQWDWLYHSUHVHQWWKH
                      0HGLDWRUPD\PHHWSULYDWHO\ZLWKRQHRUERWKVLGHVWRGHWHUPLQH
                      WKHDQDO\VLVWKDWKDVJRQHLQWRWKHHYDOXDWLRQRIWKHFDVHLQFOXGLQJ
                      WKHQDPHVDQGWKHDXWKRULW\RIWKHLQGLYLGXDOLQYROYHGLQWKH
                      DQDO\VLV7KH0HGLDWRUPD\UHTXHVWLGHQWLILHGLQGLYLGXDOVRU
                      GHVLJQDWHDOHYHORIDXWKRULW\WREHSUHVHQWLIVXEVHTXHQW3URJUDP
                      VHVVLRQVDUHVFKHGXOHG

                      &RXQVHO(DFKSDUW\VKDOOEHDFFRPSDQLHGLQSHUVRQE\WKHODZ\HU
                         H[SHFWHGWREHSULPDULO\UHVSRQVLEOHIRUKDQGOLQJWKHWULDORIWKH
                         PDWWHU ³OHDGWULDOFRXQVHO´ /RFDOFRXQVHOLVQRWW\SLFDOO\
                         UHTXLUHGWRDWWHQGWKHPHGLDWLRQRURWKHU$'5RSWLRQVHVVLRQEXW
                         PD\EHUHTXLUHGWRDWWHQGWKHPHGLDWLRQRURWKHU$'5VHVVLRQLQ 
                         WKH'LUHFWRU¶VGLVFUHWLRQ,IDQLQGLYLGXDOLVQRWUHSUHVHQWHGE\
                         FRXQVHOWKDWSDUW\PD\DSSHDURQKLVRUKHURZQEHKDOI

                    $WWHQGDQFH7KHSDUWLHVSDUW\DOWHUQDWH ZKHQDSSOLFDEOH LQVXUHU
                       ZKHQDSSOLFDEOH DQGOHDGWULDOFRXQVHOVKDOODWWHQGDOOPHGLDWLRQV
                      RURWKHU$'5RSWLRQVHVVLRQVLQSHUVRQXQOHVVWKHLUDWWHQGDQFHKDV
                      EHHQH[FXVHGLQDGYDQFHE\WKH'LUHFWRURU0HGLDWLQJ-XGJH7KLV
                      DWWHQGDQFHUHTXLUHPHQWUHIOHFWVWKH&RXUW VYLHZWKDWDFRXSOHRI
                      WKHSULQFLSOHSXUSRVHVRIWKH3URJUDPVHVVLRQVDUHWRDIIRUG
                      OLWLJDQWVDQRSSRUWXQLW\WRDUWLFXODWHWKHLUSRVLWLRQVDQGWROHDUQ
                      DERXWRSSRVLQJSDUWLHV SRVLWLRQVDQGWREHSURSHUO\SRVLWLRQHGWR
                      PDNHHIIHFWLYHSURJUHVVWRZDUGUHVROYLQJWKHFDVH6HH6HFWLRQ
                      9,%IRUOLPLWDWLRQVRQH[FXVDODQGPRGLILFDWLRQRIWKHVH
                      UHTXLUHPHQWVE\2XWVLGH0HGLDWRUV

                      /RFDWLRQ0HGLDWLRQVKDOOEHKHOGLQWKHFLW\RIWKHGLYLVLRQDO
                         RIILFHLQZKLFKWKHFDVHLVSHQGLQJXQOHVVRWKHUZLVHDJUHHGWRLQ
                         DGYDQFHE\WKHSDUWLHVDQGDSSURYHGE\WKH0HGLDWRURUXQOHVV
                         RWKHUZLVHVHOHFWHGE\WKH0HGLDWLQJ-XGJHRU'LUHFWRU

           )   $GGLWLRQDO6HVVLRQV$GGLWLRQDOPHGLDWLRQVHVVLRQVRURWKHU$'5RSWLRQ
                VHVVLRQVPD\EHUHTXLUHGDWWKHGLVFUHWLRQRIWKH'LUHFWRU0HGLDWLQJ-XGJH
                RUWKH-XGJHWRZKRPWKHFDVHLVDVVLJQHG




                                               
    
        Case 4:20-cv-00381-BP Document 3-1 Filed 05/13/20 Page 6 of 12


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 122 of 502
                                                                                                   

           *   0HGLDWLRQ6WDWHPHQWV,IUHTXLUHGPHGLDWLRQVWDWHPHQWVVKDOOQRWEH
                ILOHGZLWKWKH&RXUWDQGWKH-XGJHDVVLJQHGWRKHDUWKH       
                FDVHVKDOOQRWKDYHDFFHVVWRWKHP

           +   0HGLDWLRQ5HODWHG$FWLYLWLHV7KH0HGLDWRUPD\LQKLVRUKHUGLVFUHWLRQ
                FRQGXFWSUHDQGSRVWPHGLDWLRQDFWLYLWLHVLQFOXGLQJEXWQRWOLPLWHGWRD
                SUHPHGLDWLRQFRQIHUHQFHWRGLVFXVVZLWKWKHSDUWLHVVHSDUDWHO\RUMRLQWO\
                ZKDWGLVFRYHU\RUDGGLWLRQDOGLVFRYHU\LVQHHGHGDQGPD\GHYLVHDSODQ
                IRUVKDULQJWKHLPSRUWDQWLQIRUPDWLRQDQGRUFRQGXFWLQJWKHNH\GLVFRYHU\
                WKDWZLOOHTXLSWKHPDVH[SHGLWLRXVO\DVSRVVLEOHWRHQWHUPHDQLQJIXO
                VHWWOHPHQWGLVFXVVLRQV

           ,   6WDWXV5HSRUWV7KH'LUHFWRUPD\UHTXHVWDVWDWXVUHSRUWIURPWKHSDUWLHV
                FRXQVHORUWKH0HGLDWRUDWDQ\WLPH)DLOXUHRIWKHSDUWLHVFRXQVHORU
                2XWVLGH0HGLDWRUWRWLPHO\SURYLGHUHTXHVWHGLQIRUPDWLRQPD\EHJURXQGV
                IRUVDQFWLRQVXQGHU6HFWLRQ;

           -   1RWLFHRI6HWWOHPHQW,IWKHSDUWLHVVHWWOHWKHFDVHSULRUWRWKHPHGLDWLRQ
                RURWKHU$'5RSWLRQVHVVLRQWKH0HGLDWRUWKH'LUHFWRUDQG         
                WKH&RXUWVKDOOEHDGYLVHGSURPSWO\

           .   5HSRUWVRI9LRODWLRQV0HGLDWRUVSDUWLHVDQGFRXQVHOVKDOOSURPSWO\
                UHSRUWLQZULWLQJYLRODWLRQVRIWKLV*HQHUDO2UGHUWRWKH'LUHFWRUDQGWKH
                &RXUW

    9,    352&('85(6$33/,&$%/(72&$6(60(',$7('%<$12876,'(
            0(',$725

           $   6HOHFWLRQRI2XWVLGH0HGLDWRU

                    0HGLDWRU'HVLJQDWLRQ:KHQDFDVHLVDVVLJQHGIRUPHGLDWLRQZLWK
                      DQ2XWVLGH0HGLDWRUWKHSDUWLHVRUWKHLUFRXQVHOVKDOOZLWKLQ
                      IRXUWHHQFDOHQGDUGD\VDIWHUWKH5XOHPHHWLQJHOHFWURQLFDOO\ILOH
                      D'HVLJQDWLRQRI0HGLDWRUQRWLFH DVDQ$'5HYHQWLQ&0(&) 
                      LGHQWLI\LQJWKHLUVHOHFWHG2XWVLGH0HGLDWRUDQGWKHGDWHWLPHDQG
                      VSHFLILFORFDWLRQRIWKHPHGLDWLRQ,IWKH'LUHFWRUDSSURYHVLQ
                      ZULWLQJDQGLQDGYDQFHWKHSDUWLHVPD\VHOHFWDVDPHGLDWRUD
                      SHUVRQQRWRQWKH/LVWRI0HGLDWRUV        

                    1R$JUHHPHQW,IWKHSDUWLHVGRQRWDJUHHRQRUFKRRVHQRWWR
                      VHOHFWDQ2XWVLGH0HGLDWRUWKH'LUHFWRUZLOOJLYHWKHSDUWLHVDOLVW
                      RISRWHQWLDOPHGLDWRUVVHOHFWHGE\WKH'LUHFWRU7KHQXPEHURI
                      SRWHQWLDOPHGLDWRUVRQWKHOLVWZLOOEHWZLFHWKHQXPEHURIVLGHV
                      LQWKHOLWLJDWLRQSOXVRQH )RUH[DPSOHLQOLWLJDWLRQKDYLQJWZR
                      VLGHVWKHOLVWZLOOFRQWDLQILYHQDPHV 7KHSDUWLHVVKDOOKDYH
                      VHYHQFDOHQGDUGD\VIURPWKHGDWHRQWKHOLVWRISRWHQWLDOPHGLDWRUV
                      WR


                                                
    
        Case 4:20-cv-00381-BP Document 3-1 Filed 05/13/20 Page 7 of 12


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 123 of 502
                                                                                                  

                         D     DJUHHDVWRDPHGLDWRURQWKHOLVWDQGWRUHSRUWWKHVHOHFWLRQ
                               RIWKHDJUHHGPHGLDWRUWRWKH'LUHFWRULQZULWLQJRU

                         E     GHVLJQDWHDVWULNHRIWKHQDPHVRIWZRSRWHQWLDOPHGLDWRUV
                               RQWKHOLVWRISRWHQWLDOPHGLDWRUV7KHVWULNHVVKDOOEHLQ
                               ZULWLQJDQGVKDOOEHGHOLYHUHGWRWKH'LUHFWRUSUHIHUDEO\E\
                               HPDLORUIDFVLPLOH

                         8QOHVVWKHSDUWLHVKDYHDJUHHGRQDPHGLDWRUDVVHWRXWDERYHWKH
                         'LUHFWRUVKDOOGHVLJQDWHRQHRIWKHSHUVRQVUHPDLQLQJRQWKHOLVWRI
                         SRWHQWLDOPHGLDWRUVDQGVKDOOSURPSWO\QRWLI\WKHSDUWLHVDQGWKH
                         PHGLDWRURIWKHGHVLJQDWLRQ

                         8SRQIDLOXUHRIFRXQVHOWRILOHWKH'HVLJQDWLRQRI0HGLDWRUZLWKDOO
                         UHTXLUHGLQIRUPDWLRQRUWRVHFXUHDPXWXDOO\DJUHHDEOHGDWHWKH
                         'LUHFWRUPD\IL[WKHGDWHWLPHDQGSODFHIRUWKHPHGLDWLRQRURWKHU
                         $'5RSWLRQVHVVLRQ

               %   0HGLDWLRQZLWK2XWVLGH0HGLDWRUV

                       'DWHRI0HGLDWLRQ6HFWLRQ9%JRYHUQVWKHWLPHIUDPHZLWKLQ
                         ZKLFKWKHPHGLDWLRQRURWKHU$'5RSWLRQVHVVLRQVKDOORFFXU7KH
                         2XWVLGH0HGLDWRUPD\ZLWKWKHFRQVHQWRIDOOSDUWLHVDQGFRXQVHO
                         UHVFKHGXOHWKHPHGLDWLRQWRDGDWHFHUWDLQQRWODWHUWKDQWHQ
                         FDOHQGDUGD\VDIWHUWKHVFKHGXOHGGDWH$Q\FRQWLQXDQFHEH\RQG
                         WKDWWLPHRUDQ\FRQWLQXDQFHRIWKHPHGLDWLRQGHDGOLQHLWVHOIPXVW
                         EHDSSURYHGE\WKH'LUHFWRULQDFFRUGDQFHZLWK6HFWLRQ9&

                       /LPLWVRQ([FXVLQJ$WWHQGDQFH5HTXLUHPHQWV2XWVLGH0HGLDWRUV
                         PD\QRWH[FXVHWKHSDUWLFLSDWLRQRUDSSHDUDQFHRUDOORZDQ
                         DOWHUQDWHPRGHRIDSSHDUDQFHRIDSDUW\SDUW\DOWHUQDWHLQVXUHURU
                         OHDGWULDOFRXQVHOIURPPHGLDWLRQZLWKRXWZULWWHQDSSURYDOIURP
                         WKH'LUHFWRUVXIILFLHQWO\LQDGYDQFHRIWKHPHGLDWLRQRURWKHU$'5
                         RSWLRQVHVVLRQ

                       3RVW0HGLDWLRQ6WDWXV5HSRUW:LWKLQWHQFDOHQGDUGD\VIROORZLQJ
                         WKHFRQFOXVLRQRIWKHPHGLDWLRQRURWKHU$'5RSWLRQVHVVLRQWKH
                         0HGLDWRUDQGSDUWLHV SURVHRUE\FRXQVHO VKDOOVXEPLWDVWDWXV
                         UHSRUWWRWKH'LUHFWRUVWDWLQJZKHWKHUDOOUHTXLUHGSDUWLHVZHUH
                         SUHVHQWWKHRXWFRPHRIWKHVHVVLRQZKHWKHUDGGLWLRQDOVHWWOHPHQW
                         GLVFXVVLRQVZRXOGEHSURGXFWLYHDQGDWZKDWSRLQWLQWLPHRUDIWHU
                         ZKDWVSHFLILFHYHQWVLQDGGLWLRQWRRWKHULQIRUPDWLRQWKH'LUHFWRU
                         PD\UHTXLUHIRUHYDOXDWLRQRUIROORZXSSXUSRVHV7KH'LUHFWRU
                         PD\UHTXHVWDVWDWXVUHSRUWIURPWKHFRXQVHORUWKH0HGLDWRUDW
                         DQ\WLPH




                                                  
        
            Case 4:20-cv-00381-BP Document 3-1 Filed 05/13/20 Page 8 of 12


    Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 124 of 502
                                                                                               

    9,,   /,672)2876,'(0(',$7256

           $   /LVWRI0HGLDWRUV7KH'LUHFWRUVKDOOSUHSDUHDOLVWRISHUVRQVZKRDSSHDU
                WRKDYHWKHPLQLPXPUHTXLUHPHQWVWRVHUYHDVD0HGLDWRUDVGHVFULEHG
                EHORZ7KH'LUHFWRUPD\DGGRUGHOHWHSHUVRQVIURPWKH/LVWRI0HGLDWRUV
                $FRS\RIWKH/LVWRI0HGLDWRUVZLOOEHDYDLODEOHRQWKH&RXUW¶VLQWHUQHW
                VLWH%HLQJRQWKH/LVWRI0HGLDWRUVLVQRWDQLQGLFDWLRQWKDWDSHUVRQLVD
                TXDOLILHGPHGLDWRU7KH&RXUWLVQRWFHUWLI\LQJRUUHSUHVHQWLQJWKDW
                SHUVRQVRQWKH/LVWRI0HGLDWRUVDUHTXDOLILHG

           %   0LQLPXP5HTXLUHPHQWVWREHRQWKH/LVWRI0HGLDWRUV

                    $OODSSOLFDQWVIRUWKH/LVWRI0HGLDWRUVPXVWFRPSOHWHWKHUHTXLUHG
                      DSSOLFDWLRQIRUP

                    $SHUVRQPD\EHSODFHGRQWKH/LVWRI0HGLDWRUVLI                

                      D      WKHSHUVRQKDVEHHQD8QLWHG6WDWHV'LVWULFW-XGJHD8QLWHG
                             6WDWHV$SSHOODWH-XGJHD8QLWHG6WDWHV0DJLVWUDWH-XGJHD
                             8QLWHG6WDWHV%DQNUXSWF\-XGJHD0LVVRXUL&LUFXLW&RXUW
                             -XGJHRUD0LVVRXUL$SSHOODWH-XGJHKDVKDG       
                             DUELWUDWLRQRUPHGLDWLRQH[SHULHQFHDQGKDVQRW 
                             GHPRQVWUDWHGDQ\WUDLWRUEHKDYLRUWKDWLVUHDVRQDEO\
                             EHOLHYHGE\WKH'LUHFWRUWREHFRQWUDU\WRWKHHIIHFWLYHDQG
                             HIILFLHQWPDQDJHPHQWRIWKLV3URJUDP

                      E      WKHSHUVRQLVFXUUHQWO\DGPLWWHGWRWKH%DURIWKLV&RXUWKDV
                             EHHQDPHPEHURIDVWDWHEDUIRUDWOHDVWHLJKWFRQVHFXWLYH
                             \HDUVKDVFRPSOHWHGKRXUVRI&RQWLQXLQJ/HJDO
                             (GXFDWLRQWUDLQLQJFHUWLILHGXQGHU0LVVRXUL6XSUHPH&RXUW
                             5XOHRUE\WKLV&RXUWRUWKHUHDVRQDEOHHTXLYDOHQW
                             WKHUHRIDQGKDVQRWGHPRQVWUDWHGDQ\WUDLWRUEHKDYLRUWKDW
                             LVUHDVRQDEO\EHOLHYHGE\WKH'LUHFWRUWREHFRQWUDU\WRWKH
                             HIIHFWLYHDQGHIILFLHQWPDQDJHPHQWRIWKLV3URJUDPRU

                        F      WKHSHUVRQLVQRWDQDWWRUQH\EXWKDVREWDLQHGDGHJUHHRU
                                H[WHQVLYHVSHFLDOL]HGWUDLQLQJLQDOWHUQDWLYHGLVSXWH
                                UHVROXWLRQFRQIOLFWPDQDJHPHQWRUDQRWKHUGLVFLSOLQHKDV
                                KDGPHGLDWLRQH[SHULHQFHLVNQRZOHGJHDEOHDERXWFLYLO
                                OLWLJDWLRQLQIHGHUDOFRXUWDQGKDVQRWGHPRQVWUDWHGDQ\
                                WUDLWRUEHKDYLRUWKDWLVUHDVRQDEO\EHOLHYHGE\WKH'LUHFWRU
                                WREHFRQWUDU\WRWKHHIIHFWLYHDQGHIILFLHQWPDQDJHPHQWRI
                                WKLV3URJUDP

    

    


                                                
    
        Case 4:20-cv-00381-BP Document 3-1 Filed 05/13/20 Page 9 of 12


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 125 of 502
                                                                                                

           &   5HPRYDOIURP/LVWRI0HGLDWRUV7KH'LUHFWRUPD\UHPRYHDQ\SHUVRQ
                IURPWKH/LVWRI0HGLDWRUVIRUDQ\UHDVRQFRQVLVWHQWZLWKWKHHIIHFWLYH
                PDQDJHPHQWRIWKH3URJUDPLQFOXGLQJEXWQRWOLPLWHGWRWKH2XWVLGH
                0HGLDWRU¶VIDLOXUHWRSURYLGHUHTXLUHGUHSRUWVDWWHQGDQ\UHTXLUHG
                WUDLQLQJVHVVLRQVFRQWULEXWHSURERQRPHGLDWLRQWLPHLIUHTXHVWHGWLPHO\
                PHGLDWHFDVHVRUHQIRUFHDSSOLFDEOHUHTXLUHPHQWVIRUPHGLDWLRQLQ2XWVLGH
                0HGLDWRUFDVHV

           '   2DWK(DFK0HGLDWRUVKDOOWDNHDQGVLJQWKHRDWKRUDIILUPDWLRQ 
                SUHVFULEHGE\86&EHIRUHDFWLQJDVD0HGLDWRU

           (   'LVTXDOLILFDWLRQ

                    7LWOH86&PD\EHXWLOL]HGWRVHHNWKHGLVTXDOLILFDWLRQ
                      RID0HGLDWRU

                    1RSHUVRQVKDOOVHUYHDVD0HGLDWRULQDQ\DFWLRQLQZKLFKDQ\RI
                      WKHFLUFXPVWDQFHVVSHFLILHGLQ86&H[LVWDQGZRXOG
                      DSSO\LIWKHPHGLDWRUZHUHDMXGJH

                    $Q\SDUW\ZKREHOLHYHVWKDWD0HGLDWRUKDVDFRQIOLFWRILQWHUHVWRU
                      VKRXOGEHGLVTXDOLILHGVKDOOLPPHGLDWHO\EULQJWKHPDWWHUWRWKH
                      DWWHQWLRQRIWKH'LUHFWRU

           )   &RPSHQVDWLRQ

                    1RUPDOO\2XWVLGH0HGLDWRUVVKDOOEHFRPSHQVDWHGDWQRPRUHWKDQ
                      WKHKRXUO\UDWHOLVWHGE\WKHPLQWKHLUDSSOLFDWLRQILOHGZLWKWKH
                      'LUHFWRUDQGVKRZQRQWKH/LVWRI0HGLDWRUVZKLFKPD\EH
                      XSGDWHGRQWKH/LVWRI0HGLDWRUVDWWKHUHTXHVWRIWKH2XWVLGH
                      0HGLDWRU+RZHYHULIDJUHHGLQZULWLQJDQGLQDGYDQFHEHWZHHQ
                      WKH2XWVLGH0HGLDWRUDQGWKHSDUWLHVWKH2XWVLGH0HGLDWRUPD\EH
                      FRPSHQVDWHGDWDGLIIHUHQWKRXUO\UDWHRUE\DQDOWHUQDWLYH 
                      DUUDQJHPHQWDVVWDWHGLQVXFKDJUHHPHQW

                    7KH'LUHFWRUPD\SURPXOJDWHDGGLWLRQDOJXLGHOLQHVIRU2XWVLGH
                      0HGLDWRUVIRUDOORZDEOHFKDUJHV HJIRUUHVHDUFKSUHSDUDWLRQ
                      RSLQLRQZULWLQJHWF DQGH[SHQVHV

                    $EVHQWDJUHHPHQWWRWKHFRQWUDU\RUXQOHVVWKH'LUHFWRU 
                      GHWHUPLQHVRWKHUZLVHWKHFRVWRIWKH2XWVLGH0HGLDWRU¶VVHUYLFHV
                      VKDOOEHERUQHHTXDOO\E\WKHSDUWLHV

                    ([FHSWDVSURYLGHGLQWKLVVHFWLRQD0HGLDWRUVKDOOQRWFKDUJHRU
                      DFFHSWDQ\WKLQJRIYDOXHIURPDQ\VRXUFHZKDWVRHYHUIRURU
                      UHODWLQJWRDFWLQJDVD0HGLDWRU



                                              
    
        Case 4:20-cv-00381-BP Document 3-1 Filed 05/13/20 Page 10 of 12


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 126 of 502
                                                                                                 

                     $VDFRQGLWLRQWRLQFOXVLRQRQWKH/LVWRI0HGLDWRUVPDLQWDLQHGE\
                       WKH'LUHFWRUD0HGLDWRUVKDOODJUHHWRVHUYHSURERQRSHULRGLFDOO\
                       DVDVVLJQHGE\WKH'LUHFWRU

            *   0HGLDWRUVDV&RXQVHOLQ2WKHU&DVHV$Q\SHUVRQZKRLVGHVLJQDWHGDV
                 DQ2XWVLGH0HGLDWRUSXUVXDQWWRWKLV*HQHUDO2UGHUVKDOOQRWIRUWKDW
                 UHDVRQEHGLVTXDOLILHGIURPDSSHDULQJDVFRXQVHOLQDQ\RWKHUXQUHODWHG
                 FDVHSHQGLQJEHIRUHWKH&RXUW

    9,,, &21),'(17,$/,7<

             $   *HQHUDO3URYLVLRQ7KLV&RXUWWKHSDUWLHVWKHLUFRXQVHOWKH0HGLDWRU
                   DQGDQ\RWKHUSDUWLFLSDQWLQWKH3URJUDPVKDOOWUHDWDVFRQILGHQWLDOWKH
                   FRQWHQWVRIDQ\ZULWWHQPHGLDWLRQVWDWHPHQWDQGDQ\WKLQJVDLGLQ
                   PHGLDWLRQLQFOXGLQJDQ\SRVLWLRQWDNHQDQGDQ\YLHZVRIWKHFDVHDV
                   H[SUHVVHGE\DQ\SDUWLFLSDQWRU0HGLDWRU&RQILGHQWLDOLQIRUPDWLRQVKDOO
                   QRWEHGLVFORVHGWR DQ\RQHQRWLQYROYHGLQWKHOLWLJDWLRQ WKH
                   DVVLJQHG-XGJHRU IRUDQ\LPSHDFKPHQWLQDQ\SHQGLQJRUIXWXUH
                   SURFHHGLQJLQWKLV&RXUWRUDQ\RWKHUIRUXPXQOHVVRWKHUZLVHH[FHSWHGLQ
                   6HFWLRQ9,,,%EHORZ7KH0HGLDWRUVKDOOQRWEHLQTXLUHGRIRUFDOOHGDV
                   DZLWQHVVRUGHSRQHQWLQDQ\SURFHHGLQJUHODWHGWRWKHGLVSXWHLQZKLFKWKH
                   0HGLDWRUVHUYHGRUEHFRPSHOOHGWRSURGXFHGRFXPHQWVWKDWWKH0HGLDWRU
                   UHFHLYHGRUSUHSDUHGIRUPHGLDWLRQRURWKHU$'5VHVVLRQ
         
             %   ([FHSWLRQV7KHFRQILGHQWLDOLW\SURYLVLRQVGRQRWSURKLELW
    
                       'LVFORVXUHDVVWLSXODWHGWRE\DOOSDUWLHVFRXQVHODQGWKH0HGLDWRU
         
                       'LVFORVXUHRIDIXOO\H[HFXWHGWHUPVKHHWVHWWOHPHQWDJUHHPHQWRU
                          UHVROXWLRQSODFHGRQWKHUHFRUGWRHQIRUFHDVHWWOHPHQW
    
                       'LVFORVXUHDVUHTXLUHGE\ODZRUFRXUWRUGHU
                   
                       'LVFORVXUHRIDWKUHDWRUSODQWRLQIOLFWERGLO\KDUPRUFRPPLWD
                          YLROHQWFULPH
                   
                       'LVFORVXUHPDGHLQDVXEVHTXHQWFRQILGHQWLDOPHGLDWLRQRURWKHU
                          $'5VHVVLRQLQWKDWVDPHFDVH
                   
                       'LVFORVXUHGLVFRYHUDELOLW\RUDGPLVVLELOLW\RILQIRUPDWLRQRU
                          GRFXPHQWVRWKHUZLVHGLVFRYHUDEOHXQGHUWKH)HGHUDO5XOHVRI&LYLO
                          3URFHGXUHVLPSO\EHFDXVHRILWVLQWURGXFWLRQRUXVHLQPHGLDWLRQRU
                          RWKHU$'5VHVVLRQ
                   

                                               
    
        Case 4:20-cv-00381-BP Document 3-1 Filed 05/13/20 Page 11 of 12


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 127 of 502
                                                                                                       

                          7KHSDUWLHVDQGFRXQVHOSURYLGLQJ$'5VWDWXVUHSRUWVRURWKHUZLVH
                             SURYLGLQJLQIRUPDWLRQWRWKH'LUHFWRUUHJDUGLQJDSRVVLEOH
                             YLRODWLRQRIWKLV*HQHUDO2UGHU
                     
                          7KH0HGLDWRUIURPSURYLGLQJ$'5VWDWXVUHSRUWVRURWKHUZLVH
                             SURYLGLQJLQIRUPDWLRQWRWKH'LUHFWRUWKHDVVLJQHG-XGJHRU&RXUW
                             HQEDQFUHJDUGLQJQRQFRPSOLDQFHE\WKHSDUWLHVFRXQVHORUWKH
                             0HGLDWRUZLWKWKLV*HQHUDO2UGHU
                     
                          7KH'LUHFWRUIURPDWWHQGLQJDQ\3URJUDPVHVVLRQDQGGLVFXVVLQJ
                             ZLWKDQ\0HGLDWRUSDUW\RUFRXQVHODQ\FRPPXQLFDWLRQFRPPHQW
                             DVVHVVPHQWHYDOXDWLRQRUUHFRPPHQGDWLRQ
                     
                         7KHSDUWLHVFRXQVHO0HGLDWRURU'LUHFWRUIURPUHVSRQGLQJWR
                             LQTXLULHVE\SHUVRQVGXO\DXWKRUL]HGE\WKH&RXUWWRDQDO\]HDQG
                             HYDOXDWHWKH3URJUDP7KHQDPHVRIWKHSHRSOHUHVSRQGLQJDQG
                             DQ\LQIRUPDWLRQWKDWFRXOGEHXVHGWRLGHQWLI\VSHFLILFFDVHVRU
                             SDUWLHVVKDOOEHFRQILGHQWLDO
          
              &    1R5HFRUGLQJ1RUHFRUGLQJVKDOOEHPDGHRIDQ\RIWKHPHGLDWLRQRU
                     RWKHU$'5RSWLRQVHVVLRQVKHOGXQGHUWKH3URJUDPQRUVKDOOSDUWLHV
                     XWLOL]HSULYDWHFRXUWUHSRUWHUVRUDQ\RWKHUW\SHRIUHFRUGLQJWHFKQRORJ\
                     GXULQJWKH3URJUDPVHVVLRQVXQOHVVDOOSDUWLHVDJUHHRUXQOHVVWKH
                     UHFRUGLQJLVPDGHXQGHUQRQELQGLQJDUELWUDWLRQRUXQOHVVWKHSDUWLHVKDYH
                     DJUHHGWRELQGLQJDUELWUDWLRQ
    
              '    &RQILGHQWLDOLW\$JUHHPHQW7KH0HGLDWRUPD\DVNFRXQVHOWKHSDUWLHV
                     DQGDOOSHUVRQVDWWHQGLQJWKHPHGLDWLRQRURWKHU$'5RSWLRQVHVVLRQWR
                     VLJQDFRQILGHQWLDOLW\DJUHHPHQW

    ,;     (9$/8$7,21
             7KH&RXUWPD\UHTXLUHHYDOXDWLRQRIWKH3URJUDPWR D GHWHUPLQHWKHVXFFHVVRI
             WKH3URJUDPLQH[SHGLWLQJWKHSURFHVVLQJRIFDVHVDQGUHGXFLQJFRVWV E PHDVXUH
             WKHVDWLVIDFWLRQRIWKHSDUWLHVZLWKWKH3URJUDP F H[SORUHHQKDQFHPHQWVRU
             FKDQJHVWRWKH3URJUDPDQG G FRPSDUHFRPSRQHQWVRUHOHPHQWVRIWKH3URJUDP

    ;       6$1&7,216

             ,IDSDUW\RUFRXQVHOIDLOVWRPDNHDJRRGIDLWKHIIRUWWRSDUWLFLSDWHLQWKH3URJUDP
             LQDFFRUGDQFHZLWKWKHSURYLVLRQVDQGVSLULWRIWKLV2UGHUWKHDVVLJQHG-XGJHRU
             &RXUWPD\LPSRVHDSSURSULDWHVDQFWLRQV

    


                                                   
    
        Case 4:20-cv-00381-BP Document 3-1 Filed 05/13/20 Page 12 of 12


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 128 of 502
                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION

RHONDA CHEATEM,                                   )
                                                  )
                               Plaintiff,         )
       v.                                         )           No. 20-00381-CV-W-BP
                                                  )
LANDMARK REALTY OF MISSOURI,                      )
LLC,                                              )
                                                  )
                               Defendant.         )

            ORDER SETTING DEADLINES FOR FILING OF JOINT PROPOSED
              SCHEDULING ORDER AND FOR RULE 26(f) CONFERENCE

       Pursuant to Rule 26(f) and Local Rule 26.1(a) the parties shall meet to discuss settlement,

make or arrange for Rule 26(a)(1) disclosures, and develop a proposed discovery plan as

required by Rule 26(f). This meeting shall take place no later than June 16, 2020. Discovery

shall commence immediately after this conference is held.

       The parties shall file a joint proposed scheduling order/discovery plan by June 30, 2020.

Plaintiff’s counsel shall take the lead in preparing the proposed plan. The proposed plan shall

comply with Local Rules 16.1 (d), 16.1(f), 26.1(c) and 26.1(d). The proposed plan shall state

whether the case will be tried to the Court or to a jury and the anticipated length of the trial. The

proposed trial date shall not be sooner than 150 days after the deadline proposed for filing of

dispositive motions.     Please refer to the document entitled “Procedures as to Proposed

Scheduling     Orders   and    Pretrial     Conferences”   located    on   the    Court’s    website

(www.mow.uscourts.gov). In the District Court section, select the “Judges” tab, and choose

Judge Beth Phillips. You can also follow this link: http://www.mow.uscourts.gov/judges/phillips.

       The parties are expected to review the Principles for the Discovery of Electronically

Stored Information prior to the Rule 26(f) conference and to discuss the corresponding Checklist




             Case 4:20-cv-00381-BP Document 4 Filed 05/14/20 Page 1 of 4


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 129 of 502
for Rule 26(f) Meet and Confer during the conference. Both documents are available on the

Court’s website under “Local Rules, ESI Principles, Procedures & Fees.

          Pursuant to Rule 26(f)(3)(C) the proposed plan should address any concerns or issues

relating to electronically stored information (ESI). If applicable, the plan should address (1)

what ESI is available and where it resides; (2) preservation of information; (3) the ease/difficulty

and cost of producing such information; (4) the schedule and format of production; and (5)

agreements about privilege or work-product protection.

          Within fifteen (15) days from the date of this Order, each non-governmental corporate

party (including LLC's and other entities) must file a statement identifying all parent companies,

subsidiaries (except wholly owned subsidiaries) and affiliates that have issued shares to the

public.     If a non-governmental corporate party has no parent companies, subsidiaries, or

affiliates, counsel shall file a statement to that effect. See Local Rule 7.1.

          If this case has been removed from state court, and if a jury trial has not already been

specifically requested on the face of the Complaint or in a separate filing, pursuant to FRCP Rule

81(c) the parties shall have twenty (20) days from the date of this Order to file a jury demand.

Failure to file a jury demand shall constitute a waiver of the right to a trial by jury. See Bruns v.

Amana, 131 F.3d 761 (8th Cir. 1997).

          In cases assigned to the Court’s Mediation and Assessment Program (MAP), the MAP

General Order requires that parties assigned to the outside mediator category electronically file

the Designation of Mediator within fourteen (14) calendar days after the Rule 26 meeting and

mediate the case within seventy-five (75) calendar days after the Rule 26 meeting.




                                                  2

             Case 4:20-cv-00381-BP Document 4 Filed 05/14/20 Page 2 of 4


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 130 of 502
       These deadlines will not be stayed absent leave of court. Counsel are directed that the

filing of motions, including motions to dismiss or remand, does not automatically stay any of the

preceding deadlines.

       Counsel are advised that the Court does not wish to receive courtesy copies of motions

and other filings unless requested.

       With respect to discovery, counsel are reminded that:

       1.      The number and form of interrogatories and depositions are governed by Rules
               30, 31, and 33.

       2       The procedure for resolving discovery disputes is governed by Local Rule 37.1.

       3.      The form of answers to certain discovery requests and the disclosures required by
               Rule 26 are provided in Local Rule 26.2.

       4.      The filing of motions does not postpone discovery. See Local Rule 26.1(b).


       The Court will consider any requests for oral argument on motions made in accordance

with Local Rule 7.0(e). In addition, the Court will automatically grant a request for oral

argument on a contested motion if the requesting party certifies that the argument will be

presented by a lawyer who graduated from law school within six years prior to the motion being

filed. This policy is intended to promote opportunities for new lawyers who practice before this

Court to develop their oral advocacy skills. Any request under this provision must specifically

invoke this provision and must be made (1) by the filing party, on the first page of either the

motion or the suggestions in support, or (2) by the responding party, on the first page of the first




                                                  3

            Case 4:20-cv-00381-BP Document 4 Filed 05/14/20 Page 3 of 4


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 131 of 502
filing addressing the motion (the suggestions in opposition, a request for more time to respond,

etc.).


IT IS SO ORDERED.


                                                 /s/ Beth Phillips
                                                 BETH PHILLIPS, CHIEF JUDGE
Date: May 14, 2020                               UNITED STATES DISTRICT COURT




                                                4

           Case 4:20-cv-00381-BP Document 4 Filed 05/14/20 Page 4 of 4


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 132 of 502
                   ,17+(81,7('67$7(6',675,&7&2857)257+(
                                        :(67(51',675,&72)0,66285,
                                                          :(67(51',9,6,21

5+21'$&+($7(0                                                                
                                                                               
                                                                                   
                                              3ODLQWLII                         
                                                                                     &LYLO$FWLRQ1R  
    Y                                                                        &9:%3
                                                                                   
/$1'0$5.5($/7<2)0,66285,//& 
                                                                          
                                              'HIHQGDQW                    

                                                                          25'(5

    ,WLV                                    

         25'(5('WKDWDVHWWOHPHQWFRQIHUHQFHLQWKLVFDVHLVVFKHGXOHGEHIRUHWKHXQGHUVLJQHG

RQ$XJXVWDWDPLQ&RXUWURRP( WK)ORRU &KDUOHV(YDQV:KLWWDNHU8QLWHG

6WDWHV&RXUWKRXVH(WK6WUHHW.DQVDV&LW\0LVVRXUL    7KLVVHWWOHPHQW

FRQIHUHQFHZLOOEHKHOGLQSHUVRQZLWKVRFLDOGLVWDQFLQJUHTXLUHPHQWV  &RXQVHODQGSDUWLHVDUH

DOORZHGWRZHDUIDFHPDVNVLIWKH\FKRRVH  ,WLVIXUWKHU

         25'(5('WKDWWKHSDUWLHVZLWKVHWWOHPHQWDXWKRULW\DVZHOODVFRXQVHODWWHQGWKH

VHWWOHPHQWFRQIHUHQFH  $SDUW\RWKHUWKDQDQDWXUDOSHUVRQVDWLVILHVWKHDWWHQGDQFHUHTXLUHPHQW

LILWLVUHSUHVHQWHGE\DSHUVRQRUSHUVRQVRWKHUWKDQRXWVLGHRUORFDOFRXQVHOZKRKDV

UHDVRQDEOHVHWWOHPHQWDXWKRULW\DQGKDVVXIILFLHQWVWDWXUHLQWKHRUJDQL]DWLRQWRKDYHGLUHFWDFFHVV

WRWKRVHZKRPDNHWKHXOWLPDWHGHFLVLRQDERXWVHWWOHPHQW  $GGLWLRQDOO\LILQVXUDQFHFRPSDQ\

RUZRUNHU VFRPSHQVDWLRQFDUULHUDSSURYDORUDXWKRULW\WRVHWWOHLVUHTXLUHGE\DQ\SDUW\D

UHSUHVHQWDWLYHRIWKDWLQVXUDQFHFRPSDQ\RUZRUNHU VFRPSHQVDWLRQFDUULHUVKDOODWWHQGWKH

VHWWOHPHQWFRQIHUHQFH  $YDLODELOLW\E\WHOHSKRQHGRHVQRWVDWLVI\WKHDWWHQGDQFHUHTXLUHPHQW 

)DLOXUHWRFRPSO\ZLWKWKHDWWHQGDQFHUHTXLUHPHQWZLOOVXEMHFWDSDUW\DQGRUFRXQVHOWR




              Case 4:20-cv-00381-BP Document 5 Filed 05/20/20 Page 1 of 4


  Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 133 of 502
WKHLPSRVLWLRQRIDSSURSULDWHVDQFWLRQVLQFOXGLQJWKHSD\PHQWRIDWWHQGDQFHFRVWVDQGIHHV

LQFXUUHGE\RSSRVLQJSDUWLHV

        &RXQVHOVKDOODGYLVHWKH&RXUWQRODWHUWKDQKRXUVEHIRUHWKHVHWWOHPHQWFRQIHUHQFH

GDWHLIWKHSDUWLHVRUWKHLUUHSUHVHQWDWLYHVZLVKWREULQJHOHFWURQLFVLQWRWKHFRXUWKRXVH  3OHDVH

FDOOP\FKDPEHUVDWRUHPDLOMDQHBVWHSS#PRZXVFRXUWVJRYZLWKWKHQDPHVRI

WKRVHSHUVRQVZLVKLQJWREULQJLQHOHFWURQLFV  &RXQVHODUHDOORZHGWREULQJHOHFWURQLFVLQWR

WKHFRXUWKRXVHSURYLGHGWKH\KDYHWKHLU%DUFDUGVZLWKWKHPIRULGHQWLILFDWLRQ   

        7KHSXUSRVHRIWKHVHWWOHPHQWFRQIHUHQFHLVWRSUHFLSLWDWHVHWWOHPHQWRIWKLVFDVHLIWKDWLV

DSSURSULDWH  ,WZLOOEHFRQGXFWHGLQVXFKDPDQQHUDVQRWWRSUHMXGLFHDQ\SDUW\LQWKHHYHQW

VHWWOHPHQWLVQRWUHDFKHG  7RWKDWHQGDOOPDWWHUVFRPPXQLFDWHGWRWKHXQGHUVLJQHGLQ

FRQILGHQFHZLOOEHNHSWFRQILGHQWLDOE\KLPDQGZLOOQRWEHGLVFORVHGWRDQ\RWKHUSDUW\RUWR

WKHWULDOMXGJH  $GGLWLRQDOO\LWLVH[SHFWHGDQGUHTXLUHGWKDWWKHSDUWLHVDQGWKHLUFRXQVHOZLOO

NHHSPDWWHUVGLVFXVVHGDWWKHVHWWOHPHQWFRQIHUHQFHFRQILGHQWLDO  &RXQVHODUHDOORZHGEXWQRW

UHTXLUHGWRVXEPLWDFRQILGHQWLDOPHGLDWLRQVWDWHPHQWWRWKH&RXUW  7KH\PD\GRE\HPDLOLQJ

WKHVWDWHPHQWWRMDQHBVWHSS#PRZXVFRXUWVJRY

        $WWKHVHWWOHPHQWFRQIHUHQFHWKHSDUWLHVE\FRXQVHOZLOOEHJLYHQWKHRSSRUWXQLW\WR

PDNHDEULHISUHVHQWDWLRQRXWOLQLQJWKHIDFWXDODQGOHJDOKLJKOLJKWVRIWKHLUFDVH  7KHQVHSDUDWH

FRQILGHQWLDOFDXFXVHVZLOOEHKHOGZLWKHDFKSDUW\DQGWKHSDUW\ VUHSUHVHQWDWLYH V %HORZDUHWKH

6HWWOHPHQW&RQIHUHQFH,VVXHVIRUFRXQVHOWRUHYLHZZLWKWKHLUFOLHQWVSULRUWRWKHVHWWOHPHQW

FRQIHUHQFHWRPDNHWKHEHVWXVHRIWKHWLPHDOORWWHG

        ,IQRVHWWOHPHQWGLVFXVVLRQVKDYHWDNHQSODFHWKH&RXUWHQFRXUDJHVDQH[FKDQJHRI

GHPDQGVDQGRIIHUVSULRUWRWKHVHWWOHPHQWFRQIHUHQFH


                                                   2




            Case 4:20-cv-00381-BP Document 5 Filed 05/20/20 Page 2 of 4


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 134 of 502
                           6(77/(0(17&21)(5(1&(,668(6

        ([SHULHQFHVKRZVWKDWLQQHJRWLDWLRQVWKHSDUW\ZKRLVEHVWSUHSDUHGXVXDOO\REWDLQVWKH
PRVWVDWLVIDFWRU\UHVXOW  6HWWOHPHQWFRQIHUHQFHVFDQEHKHOGPRUHHIILFLHQWO\LIDOOSDUWLHVDQG
FRXQVHODUHSUHSDUHG  7KHIROORZLQJDUHVRPHDUHDVWRFRQVLGHULQRUGHUWRDLGLQWKH
HIIHFWLYHQHVVRIWKLVVHWWOHPHQWFRQIHUHQFH

        $     )250$7

                      3DUWLHVZLWKVHWWOHPHQWDXWKRULW\DVGHVFULEHGLQWKHRUGHUVHWWLQJWKH
VHWWOHPHQWFRQIHUHQFHPXVWEHSHUVRQDOO\SUHVHQW

                      7KH&RXUWZLOOXVHDPHGLDWLRQIRUPDWLQFOXGLQJSULYDWHFDXFXVLQJZLWK
HDFKVLGHWKHMXGJHPD\DGGUHVV\RXUFOLHQWGLUHFWO\

        %     ,668(6

                      :KDWLVVXHV LQDQGRXWVLGHRIWKLVODZVXLW QHHGWREHUHVROYHG"

                      :KDWDUHWKHVWUHQJWKVDQGZHDNQHVVHVRIHDFKLVVXH"  :KDWLV\RXUPRVW
SHUVXDVLYHDUJXPHQW"  :KDWLV\RXURSSRQHQW VPRVWSHUVXDVLYHDUJXPHQW"

                      :KDWUHPHGLHVDUHDYDLODEOH"

                      ,VWKHUHDQ\DQFLOODU\OLWLJDWLRQSHQGLQJSODQQHGZKLFKDIIHFWVFDVHYDOXH"

                      'R\RXKDYHHQRXJKLQIRUPDWLRQWRYDOXHWKHFDVH"  ,IQRWKRZDUH\RX
JRLQJWRJHWPRUHLQIRUPDWLRQEHIRUHWKHFRQIHUHQFH"

                      'RDWWRUQH\VIHHVRWKHUH[SHQVHVRUOLHQVDIIHFWVHWWOHPHQW"  +DYH\RX
FRPPXQLFDWHGWKLVWRWKHRWKHUVLGH"  :K\QRW"

        &     $87+25,7<

                      $UHWKHUHRXWVWDQGLQJOLHQV"  +DYH\RXYHULILHGDPRXQWVDQGZKHWKHU
WKH\DUHQHJRWLDEOH"  ,VLWQHFHVVDU\WRLQFOXGHDUHSUHVHQWDWLYHRIWKHOLHQKROGHULQVHWWOHPHQW
QHJRWLDWLRQV"  ,IVRFRQWDFWWKHFRXUWLPPHGLDWHO\

                      ,VWKHUHYDOLGLQVXUDQFHFRYHUDJH"  ,QZKDWDPRXQW"  ,IFRYHUDJHLVDW
LVVXHRUWKHDPRXQWW\SHDIIHFWVVHWWOHPHQWYDOXHKDYH\RXQRWLILHGWKHRWKHUVLGH"  ,VLW
QHFHVVDU\WRLQFOXGHWKHUHSUHVHQWDWLYHIURPPRUHWKDQRQHFRPSDQ\FDUULHULQVHWWOHPHQW
QHJRWLDWLRQV"  ,IVRQRWLI\WKHFRXUWLPPHGLDWHO\

        '     1(*27,$7,216

                                                 3




           Case 4:20-cv-00381-BP Document 5 Filed 05/20/20 Page 3 of 4


    Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 135 of 502

                    :KHUHGLG\RXUODVWGLVFXVVLRQVHQG"  $UH\RXVXUH"

                       6KRXOG\RXKDYHDQ\GLVFXVVLRQVEHIRUHWKHVHWWOHPHQWFRQIHUHQFHWRPDNH
LWSURFHHGPRUHHIILFLHQWO\"

                       :KDWYDOXHGR\RXZDQWWRVWDUWZLWK"  :K\"  +DYH\RXGLVFXVVHGWKLV
ZLWK\RXUFOLHQW"

                       :KDWYDOXHGR\RXZDQWWRHQGZLWK"  :K\"  +DYH\RXGLVFXVVHGWKLV
ZLWK\RXUFOLHQW"  ,VLWVLJQLILFDQWO\GLIIHUHQWIURPYDOXHV\RXKDYHSODFHGRQWKLVFDVHDWRWKHU
WLPHV"  +RZGR\RXH[SODLQWRWKHRWKHUSDUW\WKHFKDQJHLQYDOXH"

                       ,VWKHUHFRQILGHQWLDOLQIRUPDWLRQZKLFKDIIHFWVFDVHYDOXH"  :K\
FDQ WZRQ WVKRXOGQ WLWEHGLVFORVHG"  +RZFDQWKHRWKHUVLGHEHSHUVXDGHGWRFKDQJHYDOXHLILW
GRHVQ WKDYHWKLVLQIRUPDWLRQ"

                       :KDWKDSSHQVLI\RXGRQ WVHWWOHWKHFDVHDWWKHFRQIHUHQFH"  :KDWLV\RXU
EHVWDOWHUQDWLYHWRDQHJRWLDWHGVHWWOHPHQW"  :K\"

                       :KDWDUHWKHWUDQVDFWLRQDOFRVWVWRFRQWLQXHWKLVOLWLJDWLRQ"

        (     &/26,1*

                       ,IVHWWOHPHQWLVUHDFKHGGR\RXZDQWLWRQWKHUHFRUG"

                       +DYH\RXGLVFXVVHGVHWWOHPHQWIRUPDWVZLWK\RXUFOLHQW"  'RHVWKHFOLHQW
XQGHUVWDQGVWUXFWXUHGVHWWOHPHQWVDQQXLWLHV5XOHRIIHUVWRFRPSURPLVH"

                       +RZVRRQFRXOGFKHFNVFORVLQJGRFXPHQWVEHUHFHLYHG"

                       ,IVHWWOHPHQWLVQRWUHDFKHGDQGIXUWKHUGLVFRYHU\LVQHHGHGZKDWLV\RXU
SODQIRUFRQWLQXHGVHWWOHPHQWGLVFXVVLRQV"  'R\RXZDQWFRXUWLQYROYHPHQWLQWKHVHWDONV"



                                                      /s/ JOHN T. MAUGHMER                                
                                                                -2+170$8*+0(5
                                                      8QLWHG6WDWHV0DJLVWUDWH-XGJH

.DQVDV&LW\0LVVRXUL 



                                                  4




           Case 4:20-cv-00381-BP Document 5 Filed 05/20/20 Page 4 of 4


    Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 136 of 502
                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION

 RHONDA CHEATEM,

                         Plaintiff,

 v.                                                    Case No. 4:20-cv-00381-BP

 LANDMARK REALTY OF MISSOURI,
 LLC

                         Defendant.

                                            ANSWER

       Defendant, Landmark Realty of Missouri, LLC (“Landmark”) answers Plaintiff’s Class

Action Petition as follows:

                                      JURISDICTION AND VENUE

       1.      Paragraph No. 1 states a legal conclusion to which no response is required. To the

extent a response is required, Landmark denies the allegations contained in Paragraph No. 1.

       2.      Denied.

       3.      Denied.

                                            PARTIES

       4.      Landmark is without sufficient information to admit or deny the allegations

contained in Paragraph No. 4 and therefore denies the same.

       5.      Defendant Landmark admits that KC Willow Creek, LLC is a Missouri limited

liability company.

       6.      Defendant Landmark admits that it rents residential real estate to individuals in the

State of Missouri. Defendant Landmark denies that these individuals are consumers.




            Case 4:20-cv-00381-BP Document 6 Filed 05/20/20 Page 1 of 12


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 137 of 502
       7.      Defendant Landmark admits that it operates an apartment complex at 201 W. 99th

Terrace, Kansas City, Missouri 64114. Landmark denies that it owns this apartment complex.

                            FACTS COMMON TO ALL COUNTS

       8.      Admitted.

       9.      Admitted.

       10.     Landmark admits that Plaintiff made a payment of $40.00.

       11.     Admitted.

       12.     Landmark admits that Plaintiff made a payment of $150.00.

       13.     Denied. The cited portion omits the following operative language: “Until such time

as a Lease Agreement is entered into by the parties, any Security Deposit deposited does not

constitute a security deposit as that term is defined by Missouri or Kansas law.”

       14.     Landmark admits that Plaintiff originally paid $450.00. However, Landmark

denies that this sum constitutes a “security deposit” as that term is defined by Missouri or Kansas

law. Landmark further states that this sum was refunded to Plaintiff.

       15.     Landmark admits it declined to rent the subject property to Plaintiff and issued a

“move out” statement to Plaintiff and withheld charges of $40.00, $150.00, and $450.00.

However, Landmark denies that it withheld a “security deposit” as that term is defined by Missouri

or Kansas law.” Landmark further states that $450.00 was refunded to Plaintiff.

       16.     Landmark admits that the Move Out Statement states that “The security deposit is

non-refundable due to falsification on the application. Your security deposit of $450.00 has been

retained and liquidated damages for our time and expense.” However, Landmark denies that it

withheld a security deposit as that term is defined by Missouri law. Landmark further states that

$450.00 was refunded to Plaintiff.




                                        2
            Case 4:20-cv-00381-BP Document 6 Filed 05/20/20 Page 2 of 12


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 138 of 502
                                        COUNT I
                              VIOLATION OF RSMo. § 535.300
                              Non-Refundable Security Deposits

       17.     Landmark incorporates each of the above paragraphs as if fully restated herein.

       18.     Paragraph No. 18 states a legal conclusion to which no response is required. To

the extent a response is required, Landmark denies the allegations contained in Paragraph No. 18.

       19.     Paragraph No. 19 states a legal conclusion to which no response is required. To

the extent a response is required, Landmark denies the allegations contained in Paragraph No. 19.

       20.     Paragraph No. 20 states a legal conclusion to which no response is required. To

the extent a response is required, Landmark denies the allegations contained in Paragraph No. 20.

       21.     Paragraph No. 21 states a legal conclusion to which no response is required. To

the extent a response is required, Landmark denies the allegations contained in Paragraph No. 21.

       22.     Paragraph No. 22 states a legal conclusion to which no response is required. To

the extent a response is required, Landmark denies the allegations contained in Paragraph No. 22.

       23.     Paragraph No. 23 states a legal conclusion to which no response is required. To

the extent a response is required, Landmark denies the allegations contained in Paragraph No. 23.

       24.     Denied.

       25.     Denied.

       26.     Paragraph No. 26 states a legal conclusion to which no response is required. To

the extent a response is required, Landmark denies the allegations contained in Paragraph No. 26.

       27.     Denied.

       WHEREFORE, Landmark requests judgment in its favor, along with its costs and

reasonable attorneys’ fees expended, and for such other relief as the Court deems just and proper.




                                      3
          Case 4:20-cv-00381-BP Document 6 Filed 05/20/20 Page 3 of 12


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 139 of 502
                                     COUNT II
                 MERCHANDISING PRACTICES ACT § 407.020 RSMo.
                     Collecting Non-Refundable Security Deposits

       28.     Landmark incorporates each of the above paragraphs as if fully restated herein.

       29.     Denied.

       30.     Denied.

       31.     Paragraph No. 31 states a legal conclusion to which no response is required. To

the extent a response is required, Landmark denies the allegations contained in Paragraph No. 31.

       32.     Denied.

       33.     Denied.

       34.     Denied.

       35.     Denied.

       36.     Paragraph No. 36 states a legal conclusion to which no response is required. To

the extent a response is required, Landmark denies the allegations contained in Paragraph No. 36.

       37.     Denied.

       38.     Denied.

       WHEREFORE, Landmark requests judgment in its favor, along with its costs and

reasonable attorneys’ fees expended, and for such other relief as the Court deems just and proper.

                                    COUNT III
                 MERCHANDISING PRACTICES ACT § 407.020 RSMo.
                      Misrepresenting the status of the contract

       39.     Landmark incorporates each of the above paragraphs as if fully restated herein.

       40.     Denied.

       41.     Denied.

       42.     Denied.




                                      4
          Case 4:20-cv-00381-BP Document 6 Filed 05/20/20 Page 4 of 12


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 140 of 502
       43.     Denied.

       44.     Denied.

       45.     Paragraph No. 45 states a legal conclusion to which no response is required. To

the extent a response is required, Landmark denies the allegations contained in Paragraph No. 45.

       46.     Paragraph No. 46 states a legal conclusion to which no response is required. To

the extent a response is required, Landmark denies the allegations contained in Paragraph No. 46.

       47.     Denied.

       48.     Denied.

       49.     Denied.

       50.     Denied.

       51.     Denied.

       52.     Denied.

       53.     Denied.

       54.     Denied.

       55.     Denied.

       WHEREFORE, Landmark requests judgment in its favor, along with its costs and

reasonable attorneys’ fees expended, and for such other relief as the Court deems just and proper.

                                      COUNT IV
                 MERCHANDISING PRACTICES ACT § 407.020 RSMo.
                  Collecting Unconscionable Application Fees Generally

       56.     Landmark incorporates each of the above paragraphs as if fully restated herein.

       57.     Denied.

       58.     Denied.

       59.     Denied.




                                      5
          Case 4:20-cv-00381-BP Document 6 Filed 05/20/20 Page 5 of 12


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 141 of 502
       60.     Denied.

       61.     Denied.

       62.     Denied.

       63.     Denied.

       64.     Denied.

       65.     Denied.

       66.     Denied.

       67.     Denied.

       68.     Denied.

       WHEREFORE, Landmark requests judgment in its favor, along with its costs and

reasonable attorneys’ fees expended, and for such other relief as the Court deems just and proper.

                              CLASS ACTION ALLEGATIONS

       69.     Landmark incorporates each of the above paragraphs as if fully restated herein.

       70.     Paragraph No. 70 recites the scope of the class Plaintiff seeks to represent and the

legal authority upon which Plaintiff brings this lawsuit. As such no response is required. To the

extent a response is required, Landmark denies the allegations contained in Paragraph No. 70.

       71.     Paragraph No. 71 recites the scope of the class Plaintiff seeks to represent and the

legal authority upon which Plaintiff brings this lawsuit. As such no response is required. To the

extent a response is required, Landmark denies the allegations contained in Paragraph No. 71.

       72.     Paragraph No. 72 states a legal conclusion to which no response is required. To

the extent a response is required, Landmark denies the allegations contained in Paragraph No. 72.




                                      6
          Case 4:20-cv-00381-BP Document 6 Filed 05/20/20 Page 6 of 12


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 142 of 502
       73.     Paragraph No. 73 asserts the numerosity of the proposed class. As such no response

is required. To the extent a response is required, Landmark denies the allegations contained in

Paragraph No. 73.

       74.     Paragraph No. 74 asserts that common questions of law and fact exist as to all

members of the proposed class. As such no response is required. To the extent a response is

required, Landmark denies the allegations contained in Paragraph No. 74.

       75.     Paragraph No. 75 asserts that Plaintiff’s claims are typical of the claims of each

member of the proposed class. As such no response is required. To the extent a response is

required, Landmark denies the allegations contained in Paragraph No. 75.

       76.     Paragraph No. 76 asserts that Plaintiff is an adequate representative of the proposed

class. As such no response is required. To the extent a response is required, Landmark denies the

allegations contained in Paragraph No. 76.

       77.     Paragraph No. 77 asserts that questions of law and fact common to the Class

members predominate questions affecting only individual members. As such no response is

required. To the extent a response is required, Landmark denies the allegations contained in

Paragraph No. 77.

       78.     Paragraph No. 78 states a legal conclusion to which no response is required. To

the extent a response is required, Landmark denies the allegations contained in Paragraph No. 78.

       WHEREFORE, Landmark requests judgment in its favor, along with its costs and

reasonable attorneys’ fees expended, and for such other relief as the Court deems just and proper.




                                      7
          Case 4:20-cv-00381-BP Document 6 Filed 05/20/20 Page 7 of 12


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 143 of 502
                                       Affirmative Defenses

       1.      Having answered the allegations of the Petition and having denied any liability

whatsoever, Landmark further denies any allegations that have not been expressly admitted and

asserts the following affirmative defenses.

       2.      Plaintiff’s claims must fail as a matter of law because Plaintiff did not deposit a

“security deposit” as that term is defined by § 535.300(7) RSMo.

       3.      The Petition fails to state a claim upon which relief can be granted.

       4.      Plaintiff’s and/or putative class members’ claims are barred, in whole or in part,

because they lack standing to sue for their alleged damages.

       5.      Landmark’s business practices alleged in the Petition are not unfair, unlawful, or

fraudulent in that the practices, if any, were justified because they were made in a good faith effort

to protect this Landmark’s legitimate business interests.

       6.      Insofar as Plaintiff and/or putative class members suffered any losses or damages,

all which are vehemently denied, those losses or damages were not proximately caused by any act

or omission of Landmark.

       7.      Plaintiff and/or putative class members’ damages, if any, were proximately caused

by unforeseeable, independent, intervening and/or superseding acts beyond the control and related

to any actions or conduct of Landmark.

       8.      Plaintiff cannot meet the requirements to maintain a class action because the alleged

classes do not have sufficient numerosity and common issues of law and fact do not sufficiently

predominate, do not have sufficient commonality of injuries and damages, the Plaintiff does not

adequately represent the putative class, there is no benefit to litigants or the Court in maintaining




                                        8
            Case 4:20-cv-00381-BP Document 6 Filed 05/20/20 Page 8 of 12


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 144 of 502
this action as a class action, and/or class action status is not superior to maintaining this action as

an individual action in the normal course of the judicial system.

       9.      Plaintiff’s and/or putative class members’ claims are barred, in whole or in part,

because they have not suffered any “injury in fact” or “ascertainable loss.”

       10.     Plaintiff’s and/or putative class members’ claims are barred in whole or in part to

the extent such claims have been compromised, released or settled or that Plaintiff and/or putative

class members have entered into accords and satisfaction.

       11.     Plaintiff’s and/or putative class members’ damages, all of which are denied, have

been mitigated, in whole or in part, by reimbursement from collateral sources.

       12.     To the extent that Plaintiff’s and/or putative class members’ claims are based upon

alleged fraud or fraudulent misrepresentation, they must be dismissed because Plaintiff has failed

to plead those claims with the requisite particularity.

       13.     To the extent Plaintiff’s and/or putative class members claims are based on fraud

or fraudulent misrepresentation, such claims are barred because Plaintiff has not pointed to any

alleged representations and actions that were material or otherwise likely to mislead consumers

acting reasonably under the circumstances. Further, Plaintiff has not pointed to any alleged

representations or actions that did nor were likely to either affect Plaintiff’s and/or putative class

members decisions and/or proximately and/or actually cause consumers, or Plaintiff and/or

putative class members, to act differently.

       14.     The claim for punitive damages is grossly out of proportion to the severity of the

alleged conduct, bears no rational relationship to claimed compensatory damages and is thus and

otherwise unconstitutional in that it denies due process of law and equal protection of the laws in




                                        9
            Case 4:20-cv-00381-BP Document 6 Filed 05/20/20 Page 9 of 12


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 145 of 502
violation of the Fifth, Eight, and Fourteenth Amendments to the United States Constitution and

similar applicable provisions of the Missouri Constitution.

       15.     The claim for punitive damages violates the Due Process Clauses of the Fifth and

Fourteenth Amendments of the United States Constitution and Article I, Sec. 10 of the Constitution

of Missouri because the procedures for assessing punitive damages, facially and as applied to the

facts of this case, violate constitutional due process requirements.

       16.     Plaintiff’s and/or putative class members’ claims are barred to the extent that such

claims and their alleged damages are too speculative to be recoverable at law.

       17.     Landmark did not act with scienter and thus did not engage in any unfair or

unlawful business practices that have scienter as an essential element.

       18.     Plaintiff’s and/or putative class members’ damages, all of which are denied, must

be reduced to the extent that they failed to mitigate their damages.

       19.     Plaintiff’s putative class definition is overly broad.

       20.     Landmark presently has insufficient knowledge and/or information with which to

form a belief as to whether they may have additional as yet unstated affirmative defenses.

Landmark, therefore, reserves its right to amend its Answer to add additional affirmative defenses.




                                      10
          Case 4:20-cv-00381-BP Document 6 Filed 05/20/20 Page 10 of 12


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 146 of 502
                                Respectfully submitted,

                                THE PORTO LAW FIRM

                                By: /s/ Nicholas J. Porto                    .
                                    Nicholas J. Porto      MO #56938
                                    1600 Baltimore, Suite 200A
                                    Kansas City, Missouri 64108
                                    Telephone: 816.463.2311
                                    Facsimile: 816.463.9567
                                    nporto@portloaw.com

                                -and-

                                SHANK & MOORE, LLC

                                By: /s/ Stephen J. Moore                     .
                                    Stephen J. Moore     MO #59080
                                    1968 Shawnee Mission Pkwy, Suite 100
                                    Mission Woods, Kansas 66205
                                    Telephone: 816.471.0909
                                    Facsimile: 816.471.3888
                                    sjm@shankmoore.com

                                Attorneys for Defendant Landmark Realty of
                                Missouri, LLC




                                 11
     Case 4:20-cv-00381-BP Document 6 Filed 05/20/20 Page 11 of 12


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 147 of 502
                               CERTIFICATE OF SERVICE
        The undersigned attorney hereby certifies that the foregoing document was filed this 20th
day of May, 2020, via the Court’s CM/ECF system, which shall send electronic notice of the same
to the following counsel of record:

       Counsel for Plaintiff
       A.J. Stecklein
       Stecklein & Rapp, Chartered
       748 Ann Avenue
       Kansas City, Kansas 66101
       aj@kcconsumerlawyer.com

       Gina Chiala
       Heartland Center for Jobs and Freedom
       4047 Central Street
       Kansas City, Missouri 64111
       ginachiala@jobsandfreedom.org

                                             Stephen J. Moore                              .
                                            Attorney for Defendant




                                     12
         Case 4:20-cv-00381-BP Document 6 Filed 05/20/20 Page 12 of 12


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 148 of 502
                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MISSOURI

 RHONDA CHEATEM,
                                       Plaintiff,

 v.                                                 Case Number: 20-CV-00381 BP

 LANDMARK REALTY OF MISSOURI, LLC,
                         Defendant.


                            PLAINTIFF’S DEMAND FOR JURY TRIAL

        Plaintiff Rhonda Cheatem asserts her right under the Seventh Amendment to the U.S.

Constitution and demands, in accordance with Federal Rule of Civil Procedure 38, a trial by jury

on all issues so triable.


                                             Respectfully submitted,


                                             By: /s/ A.J. Stecklein
                                             A.J. Stecklein #46663
                                             Michael H. Rapp #66688
                                             Matthew S. Robertson #70442
                                             Stecklein & Rapp Chartered
                                             748 Ann Avenue, Suite 101
                                             Kansas City, Kansas 66101
                                             Telephone: 913-371-0727
                                             Facsimile: 913-371-0727
                                             Email: AJ@KCconsumerlawyer.com
                                                     MR@KCconsumerlawyer.com
                                                     MSR@KCconsumerlawyer.com
                                             Attorneys for Plaintiff




            Case 4:20-cv-00381-BP Document 7 Filed 06/04/20 Page 1 of 2


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 149 of 502
                               CERTIFICATE OF SERVICE

        I hereby certify that on June 4, 2020, a true and correct copy of the above and foregoing
was filed electronically with the Clerk of the Court, which will automatically notify counsel of
record.



                                                    /s/ A.J. Stecklein
                                                    A.J. Stecklein #46663




           Case 4:20-cv-00381-BP Document 7 Filed 06/04/20 Page 2 of 2


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 150 of 502
                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF MISSOURI

 RHONDA CHEATEM, individually and on
 behalf of all others similarly situated,
                                          Plaintiffs,
                                                        Case Number: 20-CV-00381 BP
 v.

 LANDMARK REALTY OF MISSOURI, LLC,
                         Defendant.


                  PROPOSED SCHEDULING AND TRIAL ORDER

       Pursuant to Order Setting Deadlines for Filing of Joint Proposed Scheduling Order

and for Rule 26(f) Conference (Doc. 4), and Rules 16(b) and 26(f) of the Federal Rules of

Civil Procedure, parties submit the following Proposed Scheduling and Trial Order:

       1.      TRIAL SETTING. Parties suggest that jury trial commence on or about

December 6, 2021, at the United States District Courthouse in Kansas City, Missouri. The

trial is expected to last three days.

       2.      INITIAL DISCLOSURES. The parties have agreed to exchange their initial

disclosures pursuant to Rule 26(a)(1) on or before July 14, 2020.

       3.      MOTION TO AMEND PLEADINGS. Motions to amend the pleadings shall

be filed on or before September 30, 2020.

       4.      MOTION TO JOIN ADDITIONAL PARTIES. Motions to join additional

parties shall be filed on or before September 30, 2020.

       5.      DISCOVERY DEADLINE. All pretrial discovery authorized by the Federal

Rules of Civil Procedure shall be completed on or before May 28, 2021. This means that




            Case 4:20-cv-00381-BP Document 8 Filed 06/30/20 Page 1 of 9


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 151 of 502
all discovery shall be completed, not simply submitted, on the date specified by this

paragraph.

       The Court will not entertain any discovery motion absent full compliance with Local

Rule 37.1. In the event that a teleconference is needed, parties shall email their request to

Judge Phillips’ judicial assistant at annette_cordell@mow.uscourts.gov. A memorandum

of the discovery dispute, not to exceed one page in length, should be electronically

submitted by each party no later than forty-eight hours prior to the teleconference.

       6.     ELECTRONICALLY STORED INFORMATION. Plaintiff and Defendant

have agreed to and anticipate producing and receiving requested documents in hard copy

and/or searchable PDF format. Once the parties have had the opportunity to review such

documents, the parties agree, if necessary, to confer amongst themselves regarding any

additional exchange or production any party believes is necessary. The parties do not

anticipate any specific difficulties with regard to ESI at this time.

       7.     PRIVILEGE OR WORK-PRODUCT PROTECTION. With regard to claims

of privilege or of protection as trial-preparation material asserted after production, the

parties have agreed to an order as follows: Inadvertent disclosure of information or any

documents (including electronic data) that contain information protected by the attorney-

client privilege and/or the work product doctrine shall not waive any attorney-client

privilege or work product privilege applicable to that information, document, or subject

matter. As soon as practicable, the producing party shall inform the receiving party, in

writing, that the information or document is subject to a legitimate claim of privilege and

the return of the information or document is promptly requested. As soon as practicable



            Case 4:20-cv-00381-BP Document 8 Filed 06/30/20 Page 2 of 9


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 152 of 502
upon determining that privileged or work product information or documents have been

produced, the receiving party shall inform the producing party in writing of its receipt of

privileged or work product information.

       Upon receiving written notice of the producing party’s claim of privilege, or when

the receiving party receives information produced by the other party which the receiving

party recognizes as containing privileged or work product information, the receiving party

shall treat the information as privileged and either: (1) promptly return the information or

document to the producing party, (2) destroy all copies of the information or document, or

(3) if the receiving party has a good faith basis to believe the information is not privileged,

may challenge the producing party’s claim. Until an agreement is reached or a

determination is made by this Court, such information shall be treated as privileged and

may not be used or disclosed in any manner. In the event the receiving party destroys the

information, the receiving party shall so inform the producing party in writing within ten

(10) days that the information has been destroyed.

       8.     EXPERT DESIGNATION DEADLINES. The Plaintiff shall designate any

expert witnesses she intends to call at trial on or before November 18, 2020, and the

Defendant shall designate any expert witnesses it intends to call at trial on or before

January 21, 2021. This paragraph applies to all witnesses retained or non-retained from

whom expert opinions will be elicited at trial.

       Along with each party’s designation of expert witnesses, each party shall provide

the other parties with a report, pursuant to Rule 26(a)(2)(B), Fed. R. Civ. P., from each

expert witness designated. Expert witnesses may testify only as to matters contained in the



            Case 4:20-cv-00381-BP Document 8 Filed 06/30/20 Page 3 of 9


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 153 of 502
report described above unless leave of Court is granted upon good cause shown.

       With respect to treating physicians, coroners and like professionals not retained to

testify for a party, the report requirements of this Order may be satisfied by providing a

copy of all the treating physician’s files, records and notes relating to the treating

physician’s patient to the opposing party. For the purpose of this paragraph, a “treating

physician” is a doctor (including psychiatrist, dentist or other practitioner of the healing

arts) retained by a party prior to retaining counsel in this matter. A treating physician will

not be allowed to give expert testimony beyond the treatment provided by said physician

unless designated as an expert. A treating physician who will provide expert testimony

beyond the treatment provided by said physician must further comply with the

requirements of this Order.

       9.      PROTECTIVE ORDER. The parties will submit a joint proposed Protective

 Order on or before July 15, 2020.

       10.     CLASS CERTIFICATION. Any motion for class certification shall be filed

 on or before December 31, 2020. In the event any party wishes to submit expert testimony

 with respect to the motion for class certification, such testimony shall be disclosed and

 supported by a report (if applicable) in the same manner as regular expert designations

 addressed above.

       11.     DISPOSITIVE MOTION DEADLINE. All dispositive motions, except

those under Rule 12(h)(2) or (3), shall be filed on or before July 2, 2021. All dispositive

motions shall have a separate section wherein each statement of fact is individually

numbered so that any party opposing such motion may refer specifically to a genuine issue



             Case 4:20-cv-00381-BP Document 8 Filed 06/30/20 Page 4 of 9


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 154 of 502
of material fact. Suggestions in opposition to a dispositive motion shall begin with a

concise listing of material facts as to which the party contends a genuine dispute exists. All

motions for summary judgment shall comply with Local Rules 7.0 and 56.1.

       12.     PRETRIAL CONFERENCE DOCUMENT DEADLINES. The documents

listed below shall be filed prior to the pretrial conference.

               a.     Motions in Limine. Motions in limine shall be filed at least ten (10)
                      days prior to the pretrial conference. Responses to motions in limine
                      shall be filed at least three (3) days prior to the pretrial conference.

               b.     Stipulation of Uncontroverted Facts. At least three (3) days prior to
                      the date the pretrial conference is to be held, the parties shall file a
                      stipulation of any uncontroverted facts. If no stipulated facts can be
                      agreed upon, including facts related to the Court’s subject matter
                      jurisdiction, the parties shall file a joint statement to that effect.
                      Notwithstanding the fact that the time for discovery will have closed,
                      a request to stipulate, if preserved in the record, will constitute a
                      request for admission under Rule 26 and failure to stipulate may be
                      subject to sanctions under Rule 37(c).

               c.     Witness List. At least five (5) days prior to the date the pretrial
                      conference is to be held, each party shall file and serve a list of all
                      witnesses who may be called to testify at trial. If a witness is not listed
                      by a party, that witness will not be permitted to testify absent leave of
                      Court and then only for the purpose of unanticipated rebuttal or
                      impeachment. After the time for filing lists of witnesses has expired,
                      no supplemental or amended list will be filed without leave of Court
                      and for good cause.

               d.     Exhibit List. At least five (5) days prior to the date the pretrial
                      conference is to be held, each party will file and serve a list of all
                      exhibits which may be offered at trial. The parties shall additionally
                      prepare and provide to the courtroom deputy an exhibit index, with
                      said index being prepared on a form provided by the clerk’s office.
                      Each exhibit will be designated as either “Plaintiff’s” or
                      “Defendant’s”, numbered with an Arabic numeral and described
                      following the enumeration. If an exhibit consists of more than one
                      page or part, the number of pages or parts shall be included in the
                      description on the exhibit index. The exhibit number must be marked



             Case 4:20-cv-00381-BP Document 8 Filed 06/30/20 Page 5 of 9


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 155 of 502
              on each exhibit at the time of listing. It is not necessary to list exhibits
              to be used only for rebuttal purposes. Except by leave of Court for
              good cause, no exhibit will be received in evidence which is not listed
              by the counsel offering the exhibit. After the time for filing lists of
              exhibits has expired, no supplemental or amended lists of exhibits will
              be file without leaver of Court for good cause.

         e.   Stipulation as to the Admissibility of Evidence. At least three (3) days
              before the pretrial conference, the parties shall file a stipulation as to
              the admissibility of evidence, when the identification and foundation
              of the exhibit is not to be contested. Notwithstanding the fact that the
              time for discovery will have closed, a request to stipulate, if preserved
              in the record, will constitute a request for admission under Rule 26
              and failure to stipulate may be subject to sanctions under Rule 37(c).

         f.   Designation of Deposition Testimony. Ten (10) days before pretrial
              conference, each party asserting an affirmative claim or claims for
              relief (plaintiff, third-party plaintiff, counterclaiming defendant, etc.)
              shall file and serve a designation, by page and line number, of any
              deposition testimony to be offered in evidence as a part of that party’s
              case.

         g.   Objections to Designated Deposition Testimony and Counter
              Designation. At least ten (10) days prior to the pretrial conference,
              each party defending against an affirmative claim for relief shall file
              and serve:

              1.     Any objections to proposed deposition testimony designated
                     by any other party;

              2.     A designation, by page and line number, of any deposition
                     testimony to be offered as cross-examination to deposition
                     testimony designated by other parties; and


              3.     A designation, by page and line number, of any deposition
                     testimony to be offered in evidence as part of that party’s case-
                     in-chief in connection with such defense.

         h.   Submission of Deposition Designations. Five (5) days prior to the
              pretrial conference, each party shall file, serve and deliver to all other
              parties and the Court, its objections to any deposition testimony
              designated pursuant to subparagraphs g 1, 2 and 3 above.



      Case 4:20-cv-00381-BP Document 8 Filed 06/30/20 Page 6 of 9


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 156 of 502
              The Court should receive deposition designations in the following
              manner:

              1.     The parties are to jointly submit one copy of each designated
                     deposition.

              2.     Each party is to highlight the portion of the deposition they
                     want to designate, including counter-designations.

              3.     Each party should use a different highlight color to indicate
                     their designations (for example, plaintiff uses yellow;
                     defendant uses blue).

              4.     Each party should also indicate their objections on the actual
                     deposition by bracketing those portions in the margin of the
                     deposition, again using a different color to indicate the portion
                     to which each party objects.

              5.     Each party should submit to the Court a Word version
                     document of the Objections to Deposition Designations that
                     you filed in CM/ECF. Send that via email to judicial assistant
                     at annette_cordell@mow.uscourts.gov.

         i.   Jury Instructions. Three (3) days prior to the pretrial conference, the
              parties shall jointly file an original (without sources) and an annotated
              (with sources) set of proposed jury instructions. Proposed annotated
              instructions shall reflect the authorities upon which the instruction is
              based and should be taken from or drawn in the manner of Model Civil
              Jury Instructions for the District of Courts of the Eighth Circuit and/or
              Missouri Approved Instructions (MAI) where available and
              appropriate. All instructions shall be designated as Instruction No. ___
              without indicating which party proposed the instruction.

              Parties also shall submit instructions electronically to the courtroom
              deputy. The instructions should be typed in Word format.

              The Court prefers to receive joint instructions from the parties.
              Separate instructions are appropriate only when the parties cannot
              agree upon a specific instruction. In that instance, counsel shall state
              in writing the reason for the objection with authority cited as well as
              an alternative instruction. The deadline for submitting objections and
              alternative proposed instructions in one week before the date of trial.



      Case 4:20-cv-00381-BP Document 8 Filed 06/30/20 Page 7 of 9


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 157 of 502
               j.    Trial Brief. At least five (5) days prior to the pretrial conference,
                     counsel for each party may file a trial brief stating the factual and legal
                     contentions for the party for whom the trial brief is filed.

               k.    Voir Dire Questions. At least five (5) days prior to the pretrial
                     conference, counsel for each party is requested to file a list of
                     questions or topics for voir dire. Objections to opposing party’s voir
                     dire questions shall be filed at least five days prior to trial.

       10.     SETTLEMENT DEADLINE. Unless otherwise ordered, the Court imposes

a settlement deadline of 12:00 Noon on the business day before trial. If the case is settled

after that date, the court may enter an order to show cause why certain costs should not be

imposed on the party or parties causing the delay in settlement.

Respectfully submitted,

 By: /s/ A.J. Stecklein                         THE PORTO LAW FIRM
 A.J. Stecklein #46663
 Michael H. Rapp #66688                         By:      /s/ Nicholas J. Porto               .
 Matthew S. Robertson #70442                            Nicholas J. Porto       MO #56938
 Stecklein & Rapp Chartered                             1600 Baltimore, Suite 200A
 748 Ann Avenue, Suite 101                              Kansas City, Missouri 64108
 Kansas City, Kansas 66101                              Telephone: 816.463.2311
 Telephone:     913-371-0727                            Facsimile: 816.463.9567
 Facsimile:     913-371-0727                            nporto@portloaw.com
 Email: AJ@KCconsumerlawyer.com
         MR@KCconsumerlawyer.com                -and-
         MSR@KCconsumerlawyer.com
                                                SHANK & MOORE, LLC
 and
                                                By:      /s/ Stephen J. Moore              .
 By: /s/ Gina Chiala                                    Stephen J. Moore      MO #59080
 Gina Chiala #59112                                     1968 Shawnee Mission Pkwy, Suite 100
 Heartland Center for Jobs and Freedom, Inc.            Mission Woods, Kansas 66205
 4047 Central Street                                    Telephone: 816.471.0909
 Kansas City, Missouri 64111                            Facsimile: 816.471.3888
 Telephone: 816-278-1092                                sjm@shankmoore.com
 Facsimile: 816-278-5785
 Email: ginachiala@jobsandfreedom.org           Attorneys for Defendant Landmark Realty of
 Attorneys for Plaintiffs                       Missouri, LLC




             Case 4:20-cv-00381-BP Document 8 Filed 06/30/20 Page 8 of 9


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 158 of 502
                              CERTIFICATE OF FILING
       I hereby certify that the foregoing document was filed electronically with the United
States District Court for the Western District of Missouri on June 30, 2020, which will
automatically generate notice of filing to all counsel of record.


                                                  /s/ A.J. Stecklein
                                                 A.J. Stecklein #46663




          Case 4:20-cv-00381-BP Document 8 Filed 06/30/20 Page 9 of 9


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 159 of 502
                     IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION

RHONDA CHEATEM,                                  )
                                                 )
                              Plaintiff,         )
       v.                                        )           No. 20-00381-CV-W-BP
                                                 )
LANDMARK REALTY OF MISSOURI,                     )
LLC,                                             )
                                                 )
                              Defendant.         )

                            SCHEDULING AND TRIAL ORDER

       Pursuant to Rules 16(b) and 26(f) of the Federal Rules of Civil Procedure, and upon

consideration of the parties’ views in the matter, the following schedule is hereby established:

       1.      TRIAL SETTING. This case is scheduled for a jury trial, commencing at 8:30

a.m., on January 24, 2022, at the United States District Courthouse in Kansas City, Missouri.

       2.      TELECONFERENCE. A teleconference is set at 10:30 a.m., on December 27,

2021 to discuss the progress of the case and possible court ordered mediation.

       3.      PRETRIAL CONFERENCE. A final pretrial conference in this case will be held

at 1:30 p.m., on January 14, 2022, at the United States District Courthouse in Kansas City,

Missouri.

       4.      MOTION TO AMEND PLEADINGS. Any motion to amend the pleadings shall

be filed on or before September 30, 2020.

       5.      MOTION TO JOIN ADDITIONAL PARTIES. Any motion to join additional

parties shall be filed on or before September 30, 2020.




            Case 4:20-cv-00381-BP Document 9 Filed 07/02/20 Page 1 of 6


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 160 of 502
        6.       DISCOVERY DEADLINE. All pretrial discovery authorized by the Federal

Rules of Civil Procedure shall be completed on or before May 28, 2021. This means that all

discovery shall be completed, not simply submitted, on the date specified by this paragraph.

        The Court will not entertain any discovery motion absent full compliance with Local

Rule 37.1. In the event that a teleconference is needed, email your request to my judicial

assistant at annette_cordell@mow.uscourts.gov. A memorandum of the discovery dispute, not

to exceed one page in length, should be electronically submitted by each party no later than

forty-eight hours prior to the teleconference.

        Prior to bringing any discovery dispute before the Court, the parties are reminded to

consult the Principles for the Discovery of Electronically Stored Information available on the

Court’s website under “Local Rules, ESI Principles, Procedures & Fees.”

        7.       EXPERT DESIGNATION DEADLINES. The plaintiff shall designate any

expert witnesses it intends to call at trial on or before November 18, 2020, and the defendant

shall designate any expert witnesses it intends to call at trial on or before January 21, 2021. This

paragraph applies to all witnesses retained or non-retained from whom expert opinions will be

elicited at trial.

        Along with each party’s designation of expert witnesses, each party shall provide the

other parties with a report, pursuant to Rule 26(a)(2)(B), Fed. R. Civ. P., from each expert

witness designated. Expert witnesses may testify only as to matters contained in the report

described above unless leave of Court is granted upon good cause shown.

        With respect to treating physicians, coroners and like professionals not retained to testify

for a party, the report requirements of this Order may be satisfied by providing a copy of all the

treating physician’s files, records and notes relating to the treating physician’s patient to the


                                                  2

             Case 4:20-cv-00381-BP Document 9 Filed 07/02/20 Page 2 of 6


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 161 of 502
opposing party. For the purpose of this paragraph, a “treating physician” is a doctor (including

psychiatrist, dentist or other practitioner of the healing arts) retained by a party prior to retaining

counsel in this matter. A treating physician will not be allowed to give expert testimony beyond

the treatment provided by said physician unless designated as an expert. A treating physician

who will provide expert testimony beyond the treatment provided by said physician must further

comply with the requirements of this Order.

        8.      CLASS CERTIFICATION MOTION. Any motion for class certification shall

be filed on or before December 31, 2020. In the event any party wishes to submit expert

testimony with respect to the motion for class certification, such testimony shall be

disclosed and supported by a report (if applicable) in the same manner as regular expert

designations addressed above.

        9.      DISPOSITIVE MOTION DEADLINE. All dispositive motions, except those

under Rule 12(h)(2) or (3), shall be filed on or before July 2, 2021. All dispositive motions shall

have a separate section wherein each statement of fact is individually numbered so that any party

opposing such motion may refer specifically to a genuine issue of material fact. Suggestions in

opposition to a dispositive motion shall begin with a concise listing of material facts as to which

the party contends a genuine dispute exists. All motions for summary judgment shall comply

with Local Rules 7.0 and 56.1.

        10.     PRETRIAL CONFERENCE DOCUMENT DEADLINES. The documents listed

below shall be filed prior to the pretrial conference. All deadlines listed are business days.

                a.      Motions in Limine. Motions in limine shall be filed at least ten (10) days
                        prior to the pretrial conference. Responses to motions in limine shall be
                        filed at least three (3) days prior to the pretrial conference.

                b.      Stipulation of Uncontroverted Facts. At least three (3) days prior to the
                        date the pretrial conference is to be held, the parties shall file a stipulation
                                                  3

              Case 4:20-cv-00381-BP Document 9 Filed 07/02/20 Page 3 of 6


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 162 of 502
                           of any uncontroverted facts. If no stipulated facts can be agreed upon,
                           including facts related to the Court’s subject matter jurisdiction, the parties
                           shall file a joint statement to that effect.

                  c.       Witness List. At least five (5) days prior to the date the pretrial
                           conference is to be held, each party shall file and serve a list of all
                           witnesses who may be called to testify at trial. If a witness is not listed by
                           a party, that witness will not be permitted to testify absent leave of Court
                           and then only for the purpose of unanticipated rebuttal or impeachment.

                  d.       Exhibit List. At least five (5) days prior to the date the pretrial conference
                           is to be held, each party will file and serve a list of all exhibits which may
                           be offered at trial. If an exhibit is not listed by a party, that exhibit will
                           not be admitted absent leave of Court. Please use the form Exhibit Index
                           listed on the Court’s website.

                  e.       Stipulation as to the Admissibility of Evidence. At least three (3) days
                           before the pretrial conference, the parties shall file a stipulation as to the
                           admissibility of evidence, when the identification and foundation of the
                           exhibit is not to be contested.

                  f.       Designation of Deposition Testimony. Fifteen (15) days before pretrial
                           conference, each party shall file and serve a designation, by page and line
                           number, of any deposition testimony to be offered in evidence by that
                           party.1

                  g.       Objections to Designated Deposition Testimony and Counter Designation.
                            At least ten (10) days prior to the pretrial conference, each party shall file
                           and serve:

                           1.        Any objections to proposed deposition testimony designated
                                     by any other party; and

                           2.        A designation, by page and line number, of any deposition
                                     testimony to be offered as counter-designation to deposition
                                     testimony designated by other parties.

                  h.       Submission of Deposition Designations. Seven (7) days prior to the
                           pretrial conference, each party shall file, serve, and deliver to all other
                           parties and the Court, its objections to any deposition testimony
                           designated pursuant to subparagraphs g. 1. and 2. above.

                           The Court should receive deposition designations in the following manner:

1 The parties are advised that the Court does not permit the use of a deposition in place of testimony from a witness who
is available to testify at trial. See Dhyne v. Meiners Thriftway, Inc., 184 F.3d 983, 989-90 (8th Cir. 1999); Maddox v.
Patterson, 905 F.2d 1178, 1180-81 (8th Cir. 1990); Crimm v. Missouri Pac. R. Co., 750 F.3d 703, 709 (8th Cir. 1984).
                                                           4

             Case 4:20-cv-00381-BP Document 9 Filed 07/02/20 Page 4 of 6


  Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 163 of 502
              1.     The parties are to jointly submit one copy of each designated
                     deposition.

              2.     Each party is to highlight the portion of the deposition they want to
                     designate, including counter-designations.

              3.     Each party should also indicate their objections on the actual
                     deposition by bracketing those portions in the margin of the
                     deposition.

              4.     Each party should submit to the Court a Word version document of
                     the Objections to Deposition Designations that you filed in
                     CM/ECF. Send that via email to my judicial assistant at
                     annette_cordell@mow.uscourts.gov.

         i.   Jury Instructions. Three (3) days prior to the pretrial conference, the
              parties shall jointly file an annotated (with sources) set of proposed jury
              instructions. Proposed instructions shall reflect the authorities upon which
              the instruction is based and should be taken from or drawn in the manner
              of Model Civil Jury Instructions for the District of Courts of the Eighth
              Circuit and/or Missouri Approved Instructions (MAI) where available and
              appropriate. All instructions shall be designated as Instruction No. ___.

              The Court prefers to receive joint instructions from the parties. Separate
              instructions are appropriate only when the parties cannot agree upon a
              specific instruction. In that instance, the parties shall jointly submit the
              instructions upon which they agree. Each party shall submit its proposed
              version of the instructions upon which the parties do not agree, along with
              a written objection to the other party’s version.

              The instructions should also be submitted to the Court electronically, in a
              Word document. Send the instructions via email to my judicial assistant at
              annette_cordell@mow.uscourts.gov.

         j.   Trial Brief. At least five (5) days prior to the pretrial conference, counsel
              for each party may file a trial brief stating the factual and legal contentions
              in the case.

         k.   Voir Dire Questions. At least five (5) days prior to the pretrial conference,
              counsel for each party shall file a list of questions or topics for voir dire.
              Objections to opposing party’s voir dire questions shall be filed at least
              three (3) days prior to the pretrial conference.

              At the pretrial conference, the Court will discuss the manner in which voir
              dire will be conducted. In appropriate cases, the court will permit counsel

                                         5

      Case 4:20-cv-00381-BP Document 9 Filed 07/02/20 Page 5 of 6


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 164 of 502
                       for the parties to conduct questioning of the panel members. However,
                       questions will be limited to those filed with the court, and the court will
                       limit the amount of time each party will be permitted to conduct
                       questioning.


       11.     SETTLEMENT DEADLINE. Unless otherwise ordered, the court hereby

imposes a settlement deadline of 12:00 Noon on the business day before trial. If the case is

settled after that date, the court may enter an order to show cause why certain costs should not be

imposed on the party or parties causing the delay in settlement.

       12.     COURTROOM EQUIPMENT. If any party wants to use the audio/visual

courtroom equipment it is important that they contact the Court’s IT department (816-512-5740)

for training, and provide notice to Kelly McIlvain, Courtroom Deputy by email to

kelly_mcilvain@mow.uscourts.gov.

       Parties must notify the Court two days prior to the Pretrial Conference and one week

prior to the Trial for any audio/visual use.

IT IS SO ORDERED.

                                                      /s/ Beth Phillips
                                                      BETH PHILLIPS, CHIEF JUDGE
                                                      UNITED STATES DISTRICT COURT

DATE: July 2, 2020




                                                 6

             Case 4:20-cv-00381-BP Document 9 Filed 07/02/20 Page 6 of 6


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 165 of 502
                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI

 RHONDA CHEATEM,
                                        Plaintiff,

 v.                                                  Case Number: 20-CV-00381 BP

 LANDMARK REALTY OF MISSOURI,
 LLC,
                         Defendant.


                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that Plaintiff’s initial Rule 26(a)(1) disclosure, along with

the referenced documents and media, were sent via email on July 14, 2020 to:

       Nicholas J. Porto
       The Porto Law Firm
       1600 Baltimore, Suite 200A
       Kansas City, Missouri 64108
       Email: nporto@portolaw.com

       and

       Stephen J. Moore
       Shank & Moore, LLC
       1968 Shawnee Mission Parkway, Suite 100
       Mission Woods, Kansas 66205
       Email: sem@shankmoore.com
       Attorneys for Defendant




          Case 4:20-cv-00381-BP Document 10 Filed 07/14/20 Page 1 of 2


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 166 of 502
                                                      Respectfully submitted,

                                                      By: /s/ A.J. Stecklein
                                                      A.J. Stecklein #46663
                                                      Michael H. Rapp #66688
                                                      Matthew S. Robertson #70442
                                                      Stecklein & Rapp Chartered
                                                      748 Ann Avenue, Suite 101
                                                      Kansas City, Kansas 66101
                                                      Telephone: 913-371-0727
                                                      Facsimile: 913-371-0727
                                                      Email: AJ@KCconsumerlawyer.com
                                                              MR@KCconsumerlawyer.com
                                                              MSR@KCconsumerlawyer.com

                                                      and

                                                      Gina Chiala #59112
                                                      Heartland Center for Jobs and Freedom, Inc.
                                                      4047 Central Street
                                                      Kansas City, Missouri 64111
                                                      Telephone: 816-278-1092
                                                      Facsimile: 816-278-5785
                                                      Email: ginachiala@jobsandfreedom.org
                                                      Attorneys for Plaintiff




                                   CERTIFICATE OF FILING

       I hereby certify that the foregoing document was filed electronically with the United States

District Court for the Western District of Missouri on July 14, 2020, which will automatically

generate notice of filing to all counsel of record.



                                                      /s/ A.J. Stecklein
                                                      A.J. Stecklein #46663




           Case 4:20-cv-00381-BP Document 10 Filed 07/14/20 Page 2 of 2


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 167 of 502
                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MISSOURI
                                WESTERN DIVISION

 RHONDA CHEATEM                                  )
                                                 )
                               Plaintiffs,       )
                                                 )
 v.                                              )      Case No. 4:20-cv-00381-BP
                                                 )
 LANDMARK REALTY OF MISSOURI,                    )
 LLC                                             )
                                                 )
                               Defendant.


                                CERTIFICATE OF SERVICE

       I hereby certify that on July 14, 2020, I mailed via electronic mail and United States Postal

Service, Defendant’s Initial Disclosures, Pursuant to Rule 26(a)(1) of the Federal Rules of Civil

Procedure, to the following:

              Counsel for Plaintiff
              A.J. Stecklein
              Stecklein & Rapp, Chartered
              748 Ann Avenue
              Kansas City, Kansas 66101
              aj@kcconsumerlawyer.com

              Counsel for Plaintiff
              Gina Chiala
              Heartland Center for Jobs and Freedom
              4047 Central Street
              Kansas City, Missouri 64111
              ginachiala@jobsandfreedom.org

                                                      Respectfully submitted:

                                                      /s/ Nicholas J. Porto
                                                      Nicholas J. Porto, MO #56938
                                                      1600 Baltimore, Suite 200A
                                                      Kansas City, MO 64108
                                                      Telephone: (816)463-2311
                                                      Fax Number:(816)463-9567
                                                      nporto@portolaw.com
                                                      ATTORNEYS FOR DEFENDANT


          Case 4:20-cv-00381-BP Document 11 Filed 07/14/20 Page 1 of 1


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 168 of 502



                     ,17+(81,7('67$7(6',675,&7&2857)257+(
                             :(67(51',675,&72)0,66285,

&DVH1XPEHUFY%3

              $0(1'('127,&(2),1&/86,21,17+(0(',$7,21$1'
                                        $66(660(17352*5$0

7KLV LV QRWLFH WKDW \RXU FDVH LV LQFOXGHG LQ WKH :HVWHUQ 'LVWULFW RI 0LVVRXUL¶V 0HGLDWLRQ DQG
$VVHVVPHQW 3URJUDP RU ³0$3´  )RU 0$3 UHTXLUHPHQWV LQFOXGLQJ UHTXLUHG LQSHUVRQ
DWWHQGDQFHFDUHIXOO\UHYLHZWKH&RXUW¶V*HQHUDO2UGHUDWWDFKHG

<RXUFDVHKDVEHHQUHDVVLJQHGWRWKHIROORZLQJFDWHJRU\LQ0$3

BB;BB2XWVLGH0HGLDWRU

BBBB 8QLWHG6WDWHV'LVWULFWRU8QLWHG6WDWHV%DQNUXSWF\-XGJH

BBBB 'LUHFWRURIWKH0HGLDWLRQDQG$VVHVVPHQW3URJUDP


2876,'(0(',$725$66,*10(17

,I\RXUFDVHKDVEHHQDVVLJQHGWRWKH2XWVLGH0HGLDWRUFDWHJRU\WKHSDUWLHVKDYHFDOHQGDU
GD\VDIWHUWKH5XOHPHHWLQJWRVHOHFWDQ2XWVLGH0HGLDWRUVFKHGXOHWKHPHGLDWLRQDQG
ILOH D 'HVLJQDWLRQ RI 0HGLDWRU $'5 HYHQW LQ (&)   7KH 'HVLJQDWLRQ RI 0HGLDWRU VKRXOG
FRQWDLQWKHQDPHRIWKH2XWVLGH0HGLDWRUWKHGDWHWLPHDQGSODFHRIWKHLQSHUVRQPHGLDWLRQ
DQGLWPXVWEHVLJQHGE\RURQEHKDOIRIHDFKSDUW\7KHPHGLDWLRQVKDOORFFXUQRODWHUWKDQ
FDOHQGDUGD\VDIWHUWKH5XOHPHHWLQJ

7KH0HGLDWRUDQGSDUWLHV SURVHRUE\FRXQVHO VKDOOVXEPLWDSRVWPHGLDWLRQVWDWXVUHSRUW
WRWKH'LUHFWRUZLWKLQFDOHQGDUGD\VDIWHUWKHPHGLDWLRQ VHSDUDWHO\RUMRLQWO\DQGSUHIHUDEO\
E\HPDLOWRPDS#PRZXVFRXUWVJRY 7KHUHSRUWVKRXOGVWDWHKRZORQJWKHPHGLDWLRQODVWHG
ZKHWKHUDOOUHTXLUHGSDUWLHVZHUHSUHVHQWLQSHUVRQWKHRXWFRPHRIWKHPHGLDWLRQDQGLIWKHFDVH
GLGQRWVHWWOHZKHWKHUDGGLWLRQDOVHWWOHPHQWGLVFXVVLRQVZRXOGEHSURGXFWLYHDQGDWZKDWSRLQWLQ
WLPHRUDIWHUZKDWVSHFLILFHYHQWV

-8'*($66,*10(17

,I \RXU FDVH KDV EHHQ DVVLJQHG WR D -XGJH IRU PHGLDWLRQ \RX ZLOO EH QRWLILHG E\ WKH -XGJH¶V
RIILFHRIWKHGDWHWLPHDQGSODFHRIDVHWWOHPHQWFRQIHUHQFH7KHPHGLDWLRQVKDOORFFXUQRODWHU
WKDQFDOHQGDUGD\VDIWHUWKH5XOHPHHWLQJXQOHVVRWKHUZLVHVFKHGXOHGE\WKH-XGJH

',5(&725$66,*10(17

,I\RXUFDVHKDVEHHQDVVLJQHGWRWKH'LUHFWRURI0$3IRUPHGLDWLRQ\RXZLOOEHQRWLILHGE\WKH
'LUHFWRU¶V RIILFH RI WKH GDWH WLPH DQG SODFH RI HLWKHU D WHOHFRQIHUHQFH RU WKH PHGLDWLRQ  7KH
PHGLDWLRQVKDOORFFXUQRODWHUWKDQFDOHQGDUGD\VDIWHUWKH5XOHPHHWLQJXQOHVVRWKHUZLVH
VFKHGXOHGE\WKH'LUHFWRU
            Case 4:20-cv-00381-BP Document 12 Filed 07/16/20 Page 1 of 2


    Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 169 of 502

0(',$7,21

0HGLDWLRQ LV D SURFHVV LQ ZKLFK D QHXWUDO WKLUG SDUW\ DVVLVWV WKH SDUWLHV LQ GHYHORSLQJ DQG
H[SORULQJ WKHLU XQGHUO\LQJ LQWHUHVWV OHJDO SRVLWLRQV DQG RSWLRQV WRZDUG UHVROYLQJ WKH FDVH
WKURXJKQHJRWLDWLRQV$VDSDUW\WRDODZVXLWLQWKLV&RXUW\RXDUHHQWLWOHGWRSXUVXHDOOFODLPV
RUGHIHQVHVWRFODLPVWKDW\RXKDYHDVVHUWHGXQWLODGLVSRVLWLRQRIWKHFODLPVRUGHIHQVHVLVPDGH
E\WKH&RXUWRUDMXU\+RZHYHUPRVWRIWKHODZVXLWVILOHGLQWKLVDQGRWKHUFRXUWVDUHUHVROYHG
E\ YROXQWDU\ VHWWOHPHQW RI WKH SDUWLHV EHIRUH WULDO  :LWK D VHWWOHPHQW WKH H[SHQVH DQG
LQFRQYHQLHQFH RI OLWLJDWLRQ LV UHGXFHGDQGWKHXQFHUWDLQW\RIWKH RXWFRPH LV HOLPLQDWHG  *RRG
IDLWKSDUWLFLSDWLRQLQ0$3LVUHTXLUHGEXW\RXDUHQRWUHTXLUHGWRVHWWOHWKHFDVH,WLVLPSRUWDQW
WKDW \RX FDUHIXOO\ UHYLHZ DQG HYDOXDWH \RXU FDVH SULRU WR WKH PHGLDWLRQ RU RWKHU $'5 RSWLRQ
VHVVLRQDQGWKDW\RXFRPHSUHSDUHGWRGLVFXVVDQGQHJRWLDWHWKHVHWWOHPHQWRI\RXUFDVH

$77(1'$1&($70(',$7,21

3OHDVH QRWH WKDW OHDG WULDO FRXQVHO DQG DOO QDPHG SDUWLHV DUH UHTXLUHG WR DWWHQG PHGLDWLRQ LQ
SHUVRQ  ,QSHUVRQ DWWHQGDQFH RI DGGLWLRQDO LQGLYLGXDOV LV DOVR UHTXLUHG ZKHQ DSSOLFDEOH HJ
LQVXUDQFH FRPSDQ\ UHSUHVHQWDWLYHV   6HH 6HFWLRQ 9( RI WKH *HQHUDO 2UGHU  7KH IDLOXUH WR
DWWHQGPHGLDWLRQRURWKHU$'5RSWLRQVHVVLRQRUWKHUHIXVDOWRFRRSHUDWHRUWLPHO\FRRSHUDWHLQ
0$3PD\UHVXOWLQWKHLPSRVLWLRQRIVDQFWLRQVE\WKHDVVLJQHG-XGJH

&217,18,1*2%/,*$7,216

,QFOXVLRQ LQ 0$3 GRHV QRW UHOLHYH \RX RI DQ\ REOLJDWLRQV RU GHDGOLQHV WKDW \RX KDYH LQ WKLV
ODZVXLW,I\RXKDYHEHHQVHUYHG\RXPXVWILOHDWLPHO\UHVSRQVHLQRUGHUWRDYRLGWKHULVNRID
GHIDXOWMXGJPHQW

48(67,216

)RU TXHVWLRQV FRQFHUQLQJ 0$3 UHTXLUHPHQWV SOHDVH UHYLHZ WKH 0$3 *HQHUDO 2UGHU DQG WKH
0$3)$4V

KWWSZZZPRZXVFRXUWVJRYGLVWULFWPDS
KWWSZZZPRZXVFRXUWVJRYVLWHVPRZILOHV0$3B)$4VSGI

<RXPD\DOVRFRQWDFWWKH0$3RIILFH

0HGLDWLRQDQG$VVHVVPHQW3URJUDP
-LOO$0RUULV'LUHFWRU
&KDUOHV(YDQV:KLWWDNHU&RXUWKRXVH
(WK6WUHHW5RRP
.DQVDV&LW\0LVVRXUL
PDS#PRZXVFRXUWVJRY (PDLO 
 7HOHSKRQH 
 )DFVLPLOH 


                                                     

           Case 4:20-cv-00381-BP Document 12 Filed 07/16/20 Page 2 of 2


    Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 170 of 502
                                                                                                      

                                       *HQHUDO2UGHU
                                :HVWHUQ'LVWULFWRI0LVVRXUL
                             0HGLDWLRQDQG$VVHVVPHQW3URJUDP
                            5HVWDWHPHQW(IIHFWLYH$XJXVW
                           $PHQGPHQW(IIHFWLYH6HSWHPEHU
                           $PHQGPHQW(IIHFWLYH1RYHPEHU 
                                             
                                             
    ,     385326(

           7KH&RXUW¶V0HGLDWLRQDQG$VVHVVPHQW3URJUDP ³0$3´RUWKH³3URJUDP´ LV
           GHVLJQHGWRHQFRXUDJHSDUWLHVWR FRQIURQWWKHIDFWVDQGLVVXHVLQWKHLUFDVH
           EHIRUHHQJDJLQJLQXQQHFHVVDULO\H[SHQVLYHDQGWLPHFRQVXPLQJGLVFRYHU\
           SURFHGXUHV HQJDJHLQHDUO\DQGPHDQLQJIXOGLVFXVVLRQVRIWKHLVVXHV 
           FRQVLGHUWKHYLHZVRIWKHRSSRVLQJVLGH FRQVLGHUWKHSURMHFWHGFRVWVRIIXWXUH
           SURFHHGLQJVLQDQHIIRUWWRVHWWOHWKHFDVHEHIRUHFRVWVDQGODZ\HUV¶IHHVKDYH
           PDGHVHWWOHPHQWPRUHGLIILFXOWDQG FRQVLGHURWKHUPHWKRGVRIUHVROYLQJWKHLU
           GLVSXWHV,WUHFRJQL]HVWKDWIXOOIRUPDOOLWLJDWLRQRIFLYLOFODLPVFDQLPSRVHODUJH
           HFRQRPLFDQGRWKHUEXUGHQVRQSDUWLHVDQGFDQGHOD\WKHUHVROXWLRQRIGLVSXWHV,W
           ZLOOEHDGPLQLVWUDWHGE\D³'LUHFWRU´DQGDOOUHIHUHQFHVKHUHLQWR³'LUHFWRU´VKDOO
           EHGHHPHGWREHUHIHUULQJWRWKH'LUHFWRURIWKH3URJUDP

    ,,    352*5$029(59,(:

            $    0HGLDWLRQ0HGLDWLRQLVWKHSULPDU\PHWKRGRI$OWHUQDWLYH'LVSXWH
                  5HVROXWLRQ ³$'5´ RIIHUHGE\WKH&RXUWXQGHUWKLV3URJUDP

                        0HGLDWLRQLVDSURFHVVLQZKLFKDQHXWUDOWKLUGSDUW\DVVLVWVWKH
                         SDUWLHVLQGHYHORSLQJDQGH[SORULQJWKHLUXQGHUO\LQJLQWHUHVWV LQ
                         DGGLWLRQWRWKHLUOHJDOSRVLWLRQV SURPRWHVWKHGHYHORSPHQWRI
                         RSWLRQVDQGDVVLVWVWKHSDUWLHVWRZDUGVHWWOLQJWKHFDVHWKURXJK
                         QHJRWLDWLRQV7KHPHGLDWLRQSURFHVVGRHVQRWQRUPDOO\ 
                         FRQWHPSODWHSUHVHQWDWLRQVE\ZLWQHVVHV

                      7KH'LUHFWRU0HGLDWLQJ-XGJHRU2XWVLGH0HGLDWRU FROOHFWLYHO\
                        ³0HGLDWRU´ PD\JLYHWRDQ\RUDOOSDUWLHV

                        D      DQHVWLPDWHZKHUHIHDVLEOHRIWKHOLNHOLKRRGRIOLDELOLW\
                               DQGWKHGROODUUDQJHRIGDPDJHV

                        E      DQRSLQLRQRIWKHYHUGLFWLIKHRUVKHZHUHWKHWULHURIIDFW

                        F      DQDVVHVVPHQWRINH\HYLGHQWLDU\DQGWDFWLFDOLVVXHVDQG

                        G      DQRQELQGLQJUHDVRQHGHYDOXDWLRQRIWKHFDVHRQLWVPHULWV

                      7KH0HGLDWRUGRHVQRWUHYLHZRUUXOHXSRQTXHVWLRQVRIIDFWRU
                        ODZRUUHQGHUDQ\ILQDOGHFLVLRQLQWKHFDVH
                                                  
    
        Case 4:20-cv-00381-BP Document 12-1 Filed 07/16/20 Page 1 of 12


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 171 of 502
                                                                                                 

                    7KH0HGLDWRUGRHVQRWKDYHSRZHUWRLPSRVHDVHWWOHPHQWRUWR
                      GLFWDWHDQ\DJUHHPHQWUHJDUGLQJWKHSUHWULDOPDQDJHPHQWRIWKH
                      FDVH7KLVSURYLVLRQVKDOOQRWSUHFOXGHWKHSDUWLHVIURPUHDFKLQJ
                      DQDJUHHPHQWZLWKDVVLVWDQFHIURPWKH0HGLDWRUDVWRZKDW
                      LQIRUPDWLRQVKRXOGEHH[FKDQJHGSULRUWRPHGLDWLRQVRORQJDVLW
                      GRHVQRWFRQWUDGLFWRUFRQIOLFWZLWKWKH6FKHGXOLQJ2UGHURUDQ\
                      RWKHURUGHUDVWRWKHPDQDJHPHQWRIWKHFDVH

           %   2WKHU2SWLRQV,IDQ\SDUWLFLSDQWLQWKH3URJUDPLVLQWHUHVWHGLQDQ$'5
                RSWLRQRWKHUWKDQPHGLDWLRQVXFKDVHDUO\QHXWUDOHYDOXDWLRQPLQLWULDOV
                VXPPDU\MXU\WULDOVDUELWUDWLRQRUVRPHRWKHUK\EULGIRUPRI$'5 ³RWKHU
                $'5RSWLRQVHVVLRQV´ WKDWSDUWLFLSDQWVKRXOGFRQWDFWWKH'LUHFWRUWR
                GLVFXVVVXIILFLHQWO\LQDGYDQFHRIWKHPHGLDWLRQRUSUHPHGLDWLRQ 
                FRQIHUHQFHLIDSSOLFDEOH,IWKHSDUWLHVDUHXQDEOHWRDJUHHWKH'LUHFWRULQ
                KLVRUKHUGLVFUHWLRQDIWHUFRQVXOWDWLRQZLWKRQHRUDOOWKHSDUWLHVPD\
                VHOHFWVRPHRWKHUIRUPRI$'57KH'LUHFWRUPD\QRWVHOHFWELQGLQJ
                DUELWUDWLRQXQOHVVDOOSDUWLHVDJUHHLQZULWLQJ

    ,,,   52/(2)',5(&725

           $   6HOHFWLRQ7KH3URJUDP'LUHFWRUVKDOOEHVHOHFWHGE\WKH&RXUW

           %   'LUHFWRU5HVSRQVLELOLWLHV,QDGGLWLRQWRDQ\UHVSRQVLELOLWLHVRUGXWLHV
                QRWHGHOVHZKHUHLQWKLV*HQHUDO2UGHURUDVDVVLJQHGE\WKH&KLHI-XGJH
                WKH'LUHFWRUVKDOOKDYHWKHIROORZLQJUHVSRQVLELOLWLHV

                    'LUHFWDQGDGPLQLVWHUWKH3URJUDPLQFOXGLQJGHYHORSLQJ 
                      JXLGHOLQHVDQGUXOHVFRQVLVWHQWZLWKWKLV*HQHUDO2UGHUDQG
                      FRRUGLQDWLRQRIDOODFWLYLWLHVZLWKWKHRIILFHRIWKH:HVWHUQ'LVWULFW
                      &OHUN

                    6HWDQGFRQGXFWPHGLDWLRQVHVVLRQVRURWKHU$'5RSWLRQVHVVLRQV
                      DVWLPHSHUPLWV6HUYHDVDPHGLDWRUDWDQ\VXEVHTXHQWPHGLDWLRQ
                      RURWKHU$'5RSWLRQVHVVLRQVLQKLVRUKHUGLVFUHWLRQ

                    2YHUVHHWKHDVVLJQPHQWDQGZKHUHQHFHVVDU\UHDVVLJQPHQWRI
                      FDVHVLQWKH0HGLDWLRQDQG$VVHVVPHQW3URJUDP7RWKHH[WHQWQRW
                      RWKHUZLVHKDQGOHGDXWRPDWLFDOO\E\&0(&)DVVLJQFDVHVIRU
                      PHGLDWLRQRUIRURWKHUDSSURSULDWH$'5RSWLRQVHVVLRQVWR8QLWHG
                      6WDWHV0DJLVWUDWH-XGJHV8QLWHG6WDWHV%DQNUXSWF\-XGJHV
                      2XWVLGH0HGLDWRUVWKH'LUHFWRUDQGLID8QLWHG6WDWHV'LVWULFW
                      &RXUW-XGJHFRQVHQWVWRWKHDVVLJQPHQWFDVHVPD\EHDVVLJQHGWRD
                      8QLWHG6WDWHV'LVWULFW&RXUW-XGJH

                    $VVLVWLQPRQLWRULQJWKHHYDOXDWLRQRIWKH3URJUDPLQFOXGLQJ
                      SDUWLFLSDWLRQLQWKHGHYHORSPHQWFRPSLODWLRQDQGDQDO\VLVRI
                      VXUYH\VTXHVWLRQQDLUHVDQGIRFXVJURXSVIRUFRXQVHODQGFOLHQWV


                                                 
    
        Case 4:20-cv-00381-BP Document 12-1 Filed 07/16/20 Page 2 of 12


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 172 of 502
                                                                                                

                    5HTXLUHPHGLDWRUVRQWKH/LVWRI0HGLDWRUVWRWDNHVHOHFWHGFDVHV
                      SURERQRLIQHHGHG6XFKDVVLJQPHQWVKDOOEHPDGHXVLQJDIDLU
                      SURFHVVLQWKHVROHGLVFUHWLRQRIWKH'LUHFWRU7KH'LUHFWRUVKDOO
                      GHYHORSJXLGHOLQHVIRUGHWHUPLQLQJZKHWKHUDFDVHTXDOLILHVIRUSUR
                      ERQRDVVLJQPHQW

                    5HSRUWWRWKH&RXUWRQWKHVWDWXVRIWKH3URJUDPDQGPDNH 
                      DSSURSULDWHUHFRPPHQGDWLRQVIRUPRGLILFDWLRQVRIWKH3URJUDP

                    'HFLGHLQKLVRUKHUGLVFUHWLRQDWDQ\WLPHLQWKHSURFHVVWR
                      H[HPSWWHPSRUDULO\VXVSHQGH[WHQGWKHGHDGOLQHVRUZLWKGUDZD
                      FDVHIURPWKH3URJUDPLIIRUDQ\UHDVRQWKHFDVHLVQRWVXLWDEOH
                      IRUWKH3URJUDP

                    3HUPLWLQKLVRUKHUGLVFUHWLRQSDUWLHVWRVXEPLWZULWWHQPHGLDWLRQ
                      RURWKHU$'5VWDWHPHQWVQRORQJHUWKDQWKUHHSDJHVWKUHHEXVLQHVV
                      GD\VSULRUWRWKHVHVVLRQ

                    2UJDQL]HDQGFRQGXFWLQKLVRUKHUGLVFUHWLRQWUDLQLQJRURWKHU
                      VHVVLRQVIRU0HGLDWRUVDQGSDUWLFLSDQWVDVQHHGHGDQGDVWLPH
                      SHUPLWV

                   6HOHFWRUJDQL]HDQGOHDGLQKLVRUKHUGLVFUHWLRQDJURXSRU
                      DGYLVRU\ERDUGWRSURYLGHLQSXWDQGVXJJHVWLRQVIRUWKH3URJUDPDV
                      QHHGHGDQGDVWLPHSHUPLWV

                   'HYHORSDSROLF\ZKLFKZLOODGGUHVVWKHFROOHFWLRQRIILOHVZULWWHQ
                      VWDWHPHQWVDQGRWKHUFRQILGHQWLDOPDWHULDOVIRUVWRUDJHDQG
                      GHVWUXFWLRQ

    ,9    ,1&/8'('&$6(6

           $   &DVH6HOHFWLRQ$OOQRQH[FOXGHGFLYLOFDVHVILOHGLQWKH:HVWHUQ'LVWULFW
                VKDOOEHLQFOXGHGLQWKH0HGLDWLRQDQG$VVHVVPHQW3URJUDP

           %   ([FOXGHG&DVHV7KHIROORZLQJFDVHVDUHH[FOXGHGIURPWKH3URJUDP

                    0XOWLGLVWULFWFDVHV

                    6RFLDO6HFXULW\DSSHDOV

                    %DQNUXSWF\DSSHDOV

                    +DEHDV&RUSXVDFWLRQV

                    3ULVRQHUSURVHFDVHV

                    2WKHUSURVHFDVHVZKHUHPRWLRQIRUDSSRLQWPHQWRIFRXQVHOLV
                      SHQGLQJ
                                                  
    
        Case 4:20-cv-00381-BP Document 12-1 Filed 07/16/20 Page 3 of 12


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 173 of 502
                                                                                                 

                    3ULVRQHUFDVHV

                    6WXGHQW/RDQFDVHV

                    &LWL]HQVKLSRU,PPLJUDWLRQFDVHV

           &   &ODVVDQG&ROOHFWLYH$FWLRQV7KH'LUHFWRUPD\GHWHUPLQHLQKLVRUKHU
                GLVFUHWLRQZKHQDQGKRZWRLQYROYHFODVVDQGFROOHFWLYHDFWLRQFDVHVLQWKH
                3URJUDP

           '   $GGLWLRQV7KH'LUHFWRURUDQ\:HVWHUQ'LVWULFW-XGJHPD\LQKLVRUKHU
                GLVFUHWLRQDGGDGGLWLRQDOFDVHVWRWKH3URJUDPZKLFKDUHQRWDXWRPDWLFDOO\
                DVVLJQHGWRWKH3URJUDP 

    9     *(1(5$/352&('85(6

           $   1RWLFHWR3DUWLHV1RWLFHWRSDUWLHVRIFDVHVHOHFWLRQIRUWKH3URJUDP
                VKDOOEHSURYLGHGDVIROORZV

                    :KHQDQRQH[FOXGHGFDVHLVILOHGWKHSDUWLHVZLOOUHFHLYH 
                      HOHFWURQLF1RWLFHRI,QFOXVLRQLQWKH3URJUDPDQGDVVLJQPHQWRI
                      WKHLUFDVHWRWKH3URJUDP'LUHFWRUD:HVWHUQ'LVWULFW-XGJHRUWKH
                      2XWVLGH0HGLDWRUFDWHJRU\IRUSXUSRVHVRIPHGLDWLRQ

                    7KH&OHUNVKDOOPDLODFRS\RIWKH1RWLFHRI,QFOXVLRQWRDQ\SURVH
                      OLWLJDQWZKRGRHVQRWXWLOL]H&0(&)

                    ,QSURVHPDWWHUVRURWKHUPDWWHUVLQZKLFKWKH&OHUNLVUHTXLUHGWR
                      LVVXHVHUYLFHWKH1RWLFHRI,QFOXVLRQVKDOOEHDWWDFKHGE\WKH&OHUN
                      WRHDFKVXPPRQVLVVXHGLQVXFKDFWLRQ

                    3ODLQWLII¶VFRXQVHOVKDOOVHUYHDFRS\RIWKH1RWLFHRI,QFOXVLRQRQ
                      GHIHQVHFRXQVHOLQFRQMXQFWLRQZLWKVHUYLFHRIWKH&RPSODLQWRULI
                      DSSOLFDEOH'HIHQGDQW¶VFRXQVHOVKDOOVHUYHDFRS\RIWKH1RWLFHRI
                      ,QFOXVLRQRQ3ODLQWLII¶VFRXQVHOLQFRQMXQFWLRQZLWKVHUYLFHRIWKH
                      1RWLFHRI5HPRYDO

           %   7LPLQJ7KHLQLWLDOPHGLDWLRQRURWKHU$'5RSWLRQVHVVLRQFRQGXFWHG
                SXUVXDQWWRWKLV3URJUDPVKDOORFFXUQRODWHUWKDQFDOHQGDUGD\VDIWHU
                WKH5XOHPHHWLQJXQOHVVDQH[WHQVLRQRIWLPHLVJUDQWHGSXUVXDQWWR
                6HFWLRQ9&EHORZ

           &   ([WHQVLRQV

                    ([WHQVLRQVRI'HDGOLQHVDQG(YHQWVLQ2XWVLGH0HGLDWRU&DVHVDQG
                      'LUHFWRU&DVHV5HTXHVWVIRUH[WHQVLRQVRI3URJUDPGHDGOLQHVDQG
                      HYHQWVVKDOOEHPDGHLQZULWLQJ HPDLODQGIDFVLPLOHDUH 
                      DFFHSWDEOH WRWKH'LUHFWRUZLWKLQILYHEXVLQHVVGD\VRIUHFHLYLQJ
                      QRWLFHRIWKHGHDGOLQHRUHYHQWXQOHVVDQRWKHUWLPHIUDPHLVVHWE\
                                               
    
        Case 4:20-cv-00381-BP Document 12-1 Filed 07/16/20 Page 4 of 12


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 174 of 502
                                                                                                 

                      WKH'LUHFWRU7KHUHTXHVWVKDOOLQFOXGHWKHGHWDLOHGJRRGFDXVH
                      UHDVRQIRUWKHUHTXHVWHGH[WHQVLRQDQGWKHRSSRVLQJSDUW\¶V
                      SRVLWLRQRQWKHUHTXHVWHGH[WHQVLRQ7KH'LUHFWRUPD\JUDQWRU
                      GHQ\WKHUHTXHVWLQKLVRUKHUGLVFUHWLRQ$SSHDOVIURPWKH
                      'LUHFWRU VGHFLVLRQZKLOHGLVFRXUDJHGPD\EHPDGHE\ZULWWHQ
                      PRWLRQWRWKH-XGJHWRZKRPWKHFDVHLVDVVLJQHG

                    ([WHQVLRQVRU&KDQJHVWRD0HGLDWLRQ'DWHZLWKD0HGLDWLQJ
                      -XGJH,IJRRGFDXVHH[LVWVWRUHTXHVWDFKDQJHLQWKHPHGLDWLRQ
                      GDWHVHWE\WKH0HGLDWLQJ-XGJHVXFKUHTXHVWVKDOOEHPDGHLQ
                      ZULWLQJWRWKH0HGLDWLQJ-XGJHZLWKLQILYHEXVLQHVVGD\VRIQRWLFH
                      RIWKHPHGLDWLRQRURWKHU$'5RSWLRQVHVVLRQRUZLWKLQWKH
                      WLPHIUDPHRWKHUZLVHUHTXLUHGE\WKH0HGLDWLQJ-XGJH

                    0HGLDWLRQ'DWHV6HWE\'LUHFWRURU0HGLDWLQJ-XGJHV,IWKH
                      'LUHFWRURUD0HGLDWLQJ-XGJHVFKHGXOHVDPHGLDWLRQRURWKHU$'5
                      RSWLRQVHVVLRQRXWVLGHWKHFDOHQGDUGD\SHULRGIROORZLQJWKH
                      5XOHPHHWLQJVXFKVFKHGXOLQJZLOORSHUDWHDVDQDXWRPDWLFDQG
                      DFFHSWDEOHH[WHQVLRQXQGHUWKLV6HFWLRQZLWKRXWDQ\DGGLWLRQDO
                      DFWLRQRQWKHSDUWRIFRXQVHORUWKHSDUWLHV

           '   2SWLQJ2XW&DVHVZLOOQRWQRUPDOO\EHDOORZHGWRRSWRXWRIWKH
                3URJUDP+RZHYHUWKHUHPD\EHFDVHVZKHUHJRRGFDXVHFDQ             
                EHGHPRQVWUDWHGIRURSWLQJRXW$OOUHTXHVWVWRRSWRXWVKDOOEHLQZULWLQJ
                DQGVKDOOVHWIRUWKLQGHWDLOWKHUHDVRQVIRUWKHUHTXHVW$ZULWWHQUHTXHVW
                 HPDLODQGIDFVLPLOHDUHDFFHSWDEOH DVNLQJWRRSWRXWVKDOOEHVHQWWRWKH
                'LUHFWRUZLWKLQWHQFDOHQGDUGD\VRIUHFHLYLQJWKHLQLWLDO1RWLFHRI
                ,QFOXVLRQWKDWWKHFDVHLVDVVLJQHGWRWKH3URJUDP6XEMHFWWRWKH 
                FRQVLGHUDWLRQVVWDWHGKHUHLQWKH'LUHFWRUPD\JUDQWRUGHQ\WKHUHTXHVWLQ
                KLVRUKHUGLVFUHWLRQ$SSHDOVIURPWKH'LUHFWRU VGHFLVLRQZKLOH 
                GLVFRXUDJHGPD\EHPDGHE\ZULWWHQPRWLRQWRWKH-XGJHWRZKRPWKH
                FDVHLVDVVLJQHG

           (   $WWHQGDQFHDW3URJUDP6HVVLRQVDQG/RFDWLRQ

                    3DUWLHVDQG5HSUHVHQWDWLYHV

                      D      3DUWLHV,WLVWKHLQWHQWRIWKH&RXUWWKDWWKHSDUWLHVDWWHQG
                             DOOPHGLDWLRQRURWKHU$'5RSWLRQVHVVLRQVLQSHUVRQZKHUH
                             WKHUHZLOOEHVLJQLILFDQWGLVFXVVLRQDERXWUHVROYLQJWKH
                             FDVH

                      E      3DUW\$OWHUQDWH$SDUW\RWKHUWKDQDQDWXUDOSHUVRQ
                             VDWLVILHVWKHDWWHQGDQFHUHTXLUHPHQWLIUHSUHVHQWHGE\D
                             SHUVRQRUSHUVRQV RWKHUWKDQRXWVLGHRUORFDOFRXQVHO ZLWK
                             DXWKRULW\WRHQWHULQWRVWLSXODWLRQVZLWKUHDVRQDEOH 
                             VHWWOHPHQWDXWKRULW\DQGZLWKVXIILFLHQWVWDWXUHLQWKH

                                                
    
        Case 4:20-cv-00381-BP Document 12-1 Filed 07/16/20 Page 5 of 12


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 175 of 502
                                                                                               

                             RUJDQL]DWLRQWRKDYHGLUHFWDFFHVVWRWKRVHZKRPDNHWKH
                             XOWLPDWHGHFLVLRQDERXWVHWWOHPHQW

                      F      ,QVXUHU,IDQLQVXUDQFHFRPSDQ\¶VDSSURYDOLVUHTXLUHGE\
                             DQ\SDUW\WRVHWWOHDFDVHDUHSUHVHQWDWLYHRIWKHLQVXUDQFH
                             FRPSDQ\ZLWKVLJQLILFDQWVHWWOHPHQWDXWKRULW\VKDOODWWHQG
                             WKHPHGLDWLRQRURWKHU$'5RSWLRQVHVVLRQVLQSHUVRQ

                    3URSHU5HSUHVHQWDWLYH,ILWDSSHDUVWRWKH0HGLDWRUWKDWDFDVHLV
                      QRWEHLQJUHDVRQDEO\HYDOXDWHGE\WKHUHSUHVHQWDWLYHSUHVHQWWKH
                      0HGLDWRUPD\PHHWSULYDWHO\ZLWKRQHRUERWKVLGHVWRGHWHUPLQH
                      WKHDQDO\VLVWKDWKDVJRQHLQWRWKHHYDOXDWLRQRIWKHFDVHLQFOXGLQJ
                      WKHQDPHVDQGWKHDXWKRULW\RIWKHLQGLYLGXDOLQYROYHGLQWKH
                      DQDO\VLV7KH0HGLDWRUPD\UHTXHVWLGHQWLILHGLQGLYLGXDOVRU
                      GHVLJQDWHDOHYHORIDXWKRULW\WREHSUHVHQWLIVXEVHTXHQW3URJUDP
                      VHVVLRQVDUHVFKHGXOHG

                      &RXQVHO(DFKSDUW\VKDOOEHDFFRPSDQLHGLQSHUVRQE\WKHODZ\HU
                         H[SHFWHGWREHSULPDULO\UHVSRQVLEOHIRUKDQGOLQJWKHWULDORIWKH
                         PDWWHU ³OHDGWULDOFRXQVHO´ /RFDOFRXQVHOLVQRWW\SLFDOO\
                         UHTXLUHGWRDWWHQGWKHPHGLDWLRQRURWKHU$'5RSWLRQVHVVLRQEXW
                         PD\EHUHTXLUHGWRDWWHQGWKHPHGLDWLRQRURWKHU$'5VHVVLRQLQ 
                         WKH'LUHFWRU¶VGLVFUHWLRQ,IDQLQGLYLGXDOLVQRWUHSUHVHQWHGE\
                         FRXQVHOWKDWSDUW\PD\DSSHDURQKLVRUKHURZQEHKDOI

                    $WWHQGDQFH7KHSDUWLHVSDUW\DOWHUQDWH ZKHQDSSOLFDEOH LQVXUHU
                       ZKHQDSSOLFDEOH DQGOHDGWULDOFRXQVHOVKDOODWWHQGDOOPHGLDWLRQV
                      RURWKHU$'5RSWLRQVHVVLRQVLQSHUVRQXQOHVVWKHLUDWWHQGDQFHKDV
                      EHHQH[FXVHGLQDGYDQFHE\WKH'LUHFWRURU0HGLDWLQJ-XGJH7KLV
                      DWWHQGDQFHUHTXLUHPHQWUHIOHFWVWKH&RXUW VYLHZWKDWDFRXSOHRI
                      WKHSULQFLSOHSXUSRVHVRIWKH3URJUDPVHVVLRQVDUHWRDIIRUG
                      OLWLJDQWVDQRSSRUWXQLW\WRDUWLFXODWHWKHLUSRVLWLRQVDQGWROHDUQ
                      DERXWRSSRVLQJSDUWLHV SRVLWLRQVDQGWREHSURSHUO\SRVLWLRQHGWR
                      PDNHHIIHFWLYHSURJUHVVWRZDUGUHVROYLQJWKHFDVH6HH6HFWLRQ
                      9,%IRUOLPLWDWLRQVRQH[FXVDODQGPRGLILFDWLRQRIWKHVH
                      UHTXLUHPHQWVE\2XWVLGH0HGLDWRUV

                      /RFDWLRQ0HGLDWLRQVKDOOEHKHOGLQWKHFLW\RIWKHGLYLVLRQDO
                         RIILFHLQZKLFKWKHFDVHLVSHQGLQJXQOHVVRWKHUZLVHDJUHHGWRLQ
                         DGYDQFHE\WKHSDUWLHVDQGDSSURYHGE\WKH0HGLDWRURUXQOHVV
                         RWKHUZLVHVHOHFWHGE\WKH0HGLDWLQJ-XGJHRU'LUHFWRU

           )   $GGLWLRQDO6HVVLRQV$GGLWLRQDOPHGLDWLRQVHVVLRQVRURWKHU$'5RSWLRQ
                VHVVLRQVPD\EHUHTXLUHGDWWKHGLVFUHWLRQRIWKH'LUHFWRU0HGLDWLQJ-XGJH
                RUWKH-XGJHWRZKRPWKHFDVHLVDVVLJQHG




                                               
    
        Case 4:20-cv-00381-BP Document 12-1 Filed 07/16/20 Page 6 of 12


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 176 of 502
                                                                                                   

           *   0HGLDWLRQ6WDWHPHQWV,IUHTXLUHGPHGLDWLRQVWDWHPHQWVVKDOOQRWEH
                ILOHGZLWKWKH&RXUWDQGWKH-XGJHDVVLJQHGWRKHDUWKH       
                FDVHVKDOOQRWKDYHDFFHVVWRWKHP

           +   0HGLDWLRQ5HODWHG$FWLYLWLHV7KH0HGLDWRUPD\LQKLVRUKHUGLVFUHWLRQ
                FRQGXFWSUHDQGSRVWPHGLDWLRQDFWLYLWLHVLQFOXGLQJEXWQRWOLPLWHGWRD
                SUHPHGLDWLRQFRQIHUHQFHWRGLVFXVVZLWKWKHSDUWLHVVHSDUDWHO\RUMRLQWO\
                ZKDWGLVFRYHU\RUDGGLWLRQDOGLVFRYHU\LVQHHGHGDQGPD\GHYLVHDSODQ
                IRUVKDULQJWKHLPSRUWDQWLQIRUPDWLRQDQGRUFRQGXFWLQJWKHNH\GLVFRYHU\
                WKDWZLOOHTXLSWKHPDVH[SHGLWLRXVO\DVSRVVLEOHWRHQWHUPHDQLQJIXO
                VHWWOHPHQWGLVFXVVLRQV

           ,   6WDWXV5HSRUWV7KH'LUHFWRUPD\UHTXHVWDVWDWXVUHSRUWIURPWKHSDUWLHV
                FRXQVHORUWKH0HGLDWRUDWDQ\WLPH)DLOXUHRIWKHSDUWLHVFRXQVHORU
                2XWVLGH0HGLDWRUWRWLPHO\SURYLGHUHTXHVWHGLQIRUPDWLRQPD\EHJURXQGV
                IRUVDQFWLRQVXQGHU6HFWLRQ;

           -   1RWLFHRI6HWWOHPHQW,IWKHSDUWLHVVHWWOHWKHFDVHSULRUWRWKHPHGLDWLRQ
                RURWKHU$'5RSWLRQVHVVLRQWKH0HGLDWRUWKH'LUHFWRUDQG         
                WKH&RXUWVKDOOEHDGYLVHGSURPSWO\

           .   5HSRUWVRI9LRODWLRQV0HGLDWRUVSDUWLHVDQGFRXQVHOVKDOOSURPSWO\
                UHSRUWLQZULWLQJYLRODWLRQVRIWKLV*HQHUDO2UGHUWRWKH'LUHFWRUDQGWKH
                &RXUW

    9,    352&('85(6$33/,&$%/(72&$6(60(',$7('%<$12876,'(
            0(',$725

           $   6HOHFWLRQRI2XWVLGH0HGLDWRU

                    0HGLDWRU'HVLJQDWLRQ:KHQDFDVHLVDVVLJQHGIRUPHGLDWLRQZLWK
                      DQ2XWVLGH0HGLDWRUWKHSDUWLHVRUWKHLUFRXQVHOVKDOOZLWKLQ
                      IRXUWHHQFDOHQGDUGD\VDIWHUWKH5XOHPHHWLQJHOHFWURQLFDOO\ILOH
                      D'HVLJQDWLRQRI0HGLDWRUQRWLFH DVDQ$'5HYHQWLQ&0(&) 
                      LGHQWLI\LQJWKHLUVHOHFWHG2XWVLGH0HGLDWRUDQGWKHGDWHWLPHDQG
                      VSHFLILFORFDWLRQRIWKHPHGLDWLRQ,IWKH'LUHFWRUDSSURYHVLQ
                      ZULWLQJDQGLQDGYDQFHWKHSDUWLHVPD\VHOHFWDVDPHGLDWRUD
                      SHUVRQQRWRQWKH/LVWRI0HGLDWRUV        

                    1R$JUHHPHQW,IWKHSDUWLHVGRQRWDJUHHRQRUFKRRVHQRWWR
                      VHOHFWDQ2XWVLGH0HGLDWRUWKH'LUHFWRUZLOOJLYHWKHSDUWLHVDOLVW
                      RISRWHQWLDOPHGLDWRUVVHOHFWHGE\WKH'LUHFWRU7KHQXPEHURI
                      SRWHQWLDOPHGLDWRUVRQWKHOLVWZLOOEHWZLFHWKHQXPEHURIVLGHV
                      LQWKHOLWLJDWLRQSOXVRQH )RUH[DPSOHLQOLWLJDWLRQKDYLQJWZR
                      VLGHVWKHOLVWZLOOFRQWDLQILYHQDPHV 7KHSDUWLHVVKDOOKDYH
                      VHYHQFDOHQGDUGD\VIURPWKHGDWHRQWKHOLVWRISRWHQWLDOPHGLDWRUV
                      WR


                                                
    
        Case 4:20-cv-00381-BP Document 12-1 Filed 07/16/20 Page 7 of 12


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 177 of 502
                                                                                                  

                         D     DJUHHDVWRDPHGLDWRURQWKHOLVWDQGWRUHSRUWWKHVHOHFWLRQ
                               RIWKHDJUHHGPHGLDWRUWRWKH'LUHFWRULQZULWLQJRU

                         E     GHVLJQDWHDVWULNHRIWKHQDPHVRIWZRSRWHQWLDOPHGLDWRUV
                               RQWKHOLVWRISRWHQWLDOPHGLDWRUV7KHVWULNHVVKDOOEHLQ
                               ZULWLQJDQGVKDOOEHGHOLYHUHGWRWKH'LUHFWRUSUHIHUDEO\E\
                               HPDLORUIDFVLPLOH

                         8QOHVVWKHSDUWLHVKDYHDJUHHGRQDPHGLDWRUDVVHWRXWDERYHWKH
                         'LUHFWRUVKDOOGHVLJQDWHRQHRIWKHSHUVRQVUHPDLQLQJRQWKHOLVWRI
                         SRWHQWLDOPHGLDWRUVDQGVKDOOSURPSWO\QRWLI\WKHSDUWLHVDQGWKH
                         PHGLDWRURIWKHGHVLJQDWLRQ

                         8SRQIDLOXUHRIFRXQVHOWRILOHWKH'HVLJQDWLRQRI0HGLDWRUZLWKDOO
                         UHTXLUHGLQIRUPDWLRQRUWRVHFXUHDPXWXDOO\DJUHHDEOHGDWHWKH
                         'LUHFWRUPD\IL[WKHGDWHWLPHDQGSODFHIRUWKHPHGLDWLRQRURWKHU
                         $'5RSWLRQVHVVLRQ

               %   0HGLDWLRQZLWK2XWVLGH0HGLDWRUV

                       'DWHRI0HGLDWLRQ6HFWLRQ9%JRYHUQVWKHWLPHIUDPHZLWKLQ
                         ZKLFKWKHPHGLDWLRQRURWKHU$'5RSWLRQVHVVLRQVKDOORFFXU7KH
                         2XWVLGH0HGLDWRUPD\ZLWKWKHFRQVHQWRIDOOSDUWLHVDQGFRXQVHO
                         UHVFKHGXOHWKHPHGLDWLRQWRDGDWHFHUWDLQQRWODWHUWKDQWHQ
                         FDOHQGDUGD\VDIWHUWKHVFKHGXOHGGDWH$Q\FRQWLQXDQFHEH\RQG
                         WKDWWLPHRUDQ\FRQWLQXDQFHRIWKHPHGLDWLRQGHDGOLQHLWVHOIPXVW
                         EHDSSURYHGE\WKH'LUHFWRULQDFFRUGDQFHZLWK6HFWLRQ9&

                       /LPLWVRQ([FXVLQJ$WWHQGDQFH5HTXLUHPHQWV2XWVLGH0HGLDWRUV
                         PD\QRWH[FXVHWKHSDUWLFLSDWLRQRUDSSHDUDQFHRUDOORZDQ
                         DOWHUQDWHPRGHRIDSSHDUDQFHRIDSDUW\SDUW\DOWHUQDWHLQVXUHURU
                         OHDGWULDOFRXQVHOIURPPHGLDWLRQZLWKRXWZULWWHQDSSURYDOIURP
                         WKH'LUHFWRUVXIILFLHQWO\LQDGYDQFHRIWKHPHGLDWLRQRURWKHU$'5
                         RSWLRQVHVVLRQ

                       3RVW0HGLDWLRQ6WDWXV5HSRUW:LWKLQWHQFDOHQGDUGD\VIROORZLQJ
                         WKHFRQFOXVLRQRIWKHPHGLDWLRQRURWKHU$'5RSWLRQVHVVLRQWKH
                         0HGLDWRUDQGSDUWLHV SURVHRUE\FRXQVHO VKDOOVXEPLWDVWDWXV
                         UHSRUWWRWKH'LUHFWRUVWDWLQJZKHWKHUDOOUHTXLUHGSDUWLHVZHUH
                         SUHVHQWWKHRXWFRPHRIWKHVHVVLRQZKHWKHUDGGLWLRQDOVHWWOHPHQW
                         GLVFXVVLRQVZRXOGEHSURGXFWLYHDQGDWZKDWSRLQWLQWLPHRUDIWHU
                         ZKDWVSHFLILFHYHQWVLQDGGLWLRQWRRWKHULQIRUPDWLRQWKH'LUHFWRU
                         PD\UHTXLUHIRUHYDOXDWLRQRUIROORZXSSXUSRVHV7KH'LUHFWRU
                         PD\UHTXHVWDVWDWXVUHSRUWIURPWKHFRXQVHORUWKH0HGLDWRUDW
                         DQ\WLPH




                                                  
        
            Case 4:20-cv-00381-BP Document 12-1 Filed 07/16/20 Page 8 of 12


    Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 178 of 502
                                                                                               

    9,,   /,672)2876,'(0(',$7256

           $   /LVWRI0HGLDWRUV7KH'LUHFWRUVKDOOSUHSDUHDOLVWRISHUVRQVZKRDSSHDU
                WRKDYHWKHPLQLPXPUHTXLUHPHQWVWRVHUYHDVD0HGLDWRUDVGHVFULEHG
                EHORZ7KH'LUHFWRUPD\DGGRUGHOHWHSHUVRQVIURPWKH/LVWRI0HGLDWRUV
                $FRS\RIWKH/LVWRI0HGLDWRUVZLOOEHDYDLODEOHRQWKH&RXUW¶VLQWHUQHW
                VLWH%HLQJRQWKH/LVWRI0HGLDWRUVLVQRWDQLQGLFDWLRQWKDWDSHUVRQLVD
                TXDOLILHGPHGLDWRU7KH&RXUWLVQRWFHUWLI\LQJRUUHSUHVHQWLQJWKDW
                SHUVRQVRQWKH/LVWRI0HGLDWRUVDUHTXDOLILHG

           %   0LQLPXP5HTXLUHPHQWVWREHRQWKH/LVWRI0HGLDWRUV

                    $OODSSOLFDQWVIRUWKH/LVWRI0HGLDWRUVPXVWFRPSOHWHWKHUHTXLUHG
                      DSSOLFDWLRQIRUP

                    $SHUVRQPD\EHSODFHGRQWKH/LVWRI0HGLDWRUVLI                

                      D      WKHSHUVRQKDVEHHQD8QLWHG6WDWHV'LVWULFW-XGJHD8QLWHG
                             6WDWHV$SSHOODWH-XGJHD8QLWHG6WDWHV0DJLVWUDWH-XGJHD
                             8QLWHG6WDWHV%DQNUXSWF\-XGJHD0LVVRXUL&LUFXLW&RXUW
                             -XGJHRUD0LVVRXUL$SSHOODWH-XGJHKDVKDG       
                             DUELWUDWLRQRUPHGLDWLRQH[SHULHQFHDQGKDVQRW 
                             GHPRQVWUDWHGDQ\WUDLWRUEHKDYLRUWKDWLVUHDVRQDEO\
                             EHOLHYHGE\WKH'LUHFWRUWREHFRQWUDU\WRWKHHIIHFWLYHDQG
                             HIILFLHQWPDQDJHPHQWRIWKLV3URJUDP

                      E      WKHSHUVRQLVFXUUHQWO\DGPLWWHGWRWKH%DURIWKLV&RXUWKDV
                             EHHQDPHPEHURIDVWDWHEDUIRUDWOHDVWHLJKWFRQVHFXWLYH
                             \HDUVKDVFRPSOHWHGKRXUVRI&RQWLQXLQJ/HJDO
                             (GXFDWLRQWUDLQLQJFHUWLILHGXQGHU0LVVRXUL6XSUHPH&RXUW
                             5XOHRUE\WKLV&RXUWRUWKHUHDVRQDEOHHTXLYDOHQW
                             WKHUHRIDQGKDVQRWGHPRQVWUDWHGDQ\WUDLWRUEHKDYLRUWKDW
                             LVUHDVRQDEO\EHOLHYHGE\WKH'LUHFWRUWREHFRQWUDU\WRWKH
                             HIIHFWLYHDQGHIILFLHQWPDQDJHPHQWRIWKLV3URJUDPRU

                        F      WKHSHUVRQLVQRWDQDWWRUQH\EXWKDVREWDLQHGDGHJUHHRU
                                H[WHQVLYHVSHFLDOL]HGWUDLQLQJLQDOWHUQDWLYHGLVSXWH
                                UHVROXWLRQFRQIOLFWPDQDJHPHQWRUDQRWKHUGLVFLSOLQHKDV
                                KDGPHGLDWLRQH[SHULHQFHLVNQRZOHGJHDEOHDERXWFLYLO
                                OLWLJDWLRQLQIHGHUDOFRXUWDQGKDVQRWGHPRQVWUDWHGDQ\
                                WUDLWRUEHKDYLRUWKDWLVUHDVRQDEO\EHOLHYHGE\WKH'LUHFWRU
                                WREHFRQWUDU\WRWKHHIIHFWLYHDQGHIILFLHQWPDQDJHPHQWRI
                                WKLV3URJUDP

    

    


                                                
    
        Case 4:20-cv-00381-BP Document 12-1 Filed 07/16/20 Page 9 of 12


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 179 of 502
                                                                                                 

            &   5HPRYDOIURP/LVWRI0HGLDWRUV7KH'LUHFWRUPD\UHPRYHDQ\SHUVRQ
                 IURPWKH/LVWRI0HGLDWRUVIRUDQ\UHDVRQFRQVLVWHQWZLWKWKHHIIHFWLYH
                 PDQDJHPHQWRIWKH3URJUDPLQFOXGLQJEXWQRWOLPLWHGWRWKH2XWVLGH
                 0HGLDWRU¶VIDLOXUHWRSURYLGHUHTXLUHGUHSRUWVDWWHQGDQ\UHTXLUHG
                 WUDLQLQJVHVVLRQVFRQWULEXWHSURERQRPHGLDWLRQWLPHLIUHTXHVWHGWLPHO\
                 PHGLDWHFDVHVRUHQIRUFHDSSOLFDEOHUHTXLUHPHQWVIRUPHGLDWLRQLQ2XWVLGH
                 0HGLDWRUFDVHV

            '   2DWK(DFK0HGLDWRUVKDOOWDNHDQGVLJQWKHRDWKRUDIILUPDWLRQ 
                 SUHVFULEHGE\86&EHIRUHDFWLQJDVD0HGLDWRU

            (   'LVTXDOLILFDWLRQ

                     7LWOH86&PD\EHXWLOL]HGWRVHHNWKHGLVTXDOLILFDWLRQ
                       RID0HGLDWRU

                     1RSHUVRQVKDOOVHUYHDVD0HGLDWRULQDQ\DFWLRQLQZKLFKDQ\RI
                       WKHFLUFXPVWDQFHVVSHFLILHGLQ86&H[LVWDQGZRXOG
                       DSSO\LIWKHPHGLDWRUZHUHDMXGJH

                     $Q\SDUW\ZKREHOLHYHVWKDWD0HGLDWRUKDVDFRQIOLFWRILQWHUHVWRU
                       VKRXOGEHGLVTXDOLILHGVKDOOLPPHGLDWHO\EULQJWKHPDWWHUWRWKH
                       DWWHQWLRQRIWKH'LUHFWRU

            )   &RPSHQVDWLRQ

                     1RUPDOO\2XWVLGH0HGLDWRUVVKDOOEHFRPSHQVDWHGDWQRPRUHWKDQ
                       WKHKRXUO\UDWHOLVWHGE\WKHPLQWKHLUDSSOLFDWLRQILOHGZLWKWKH
                       'LUHFWRUDQGVKRZQRQWKH/LVWRI0HGLDWRUVZKLFKPD\EH
                       XSGDWHGRQWKH/LVWRI0HGLDWRUVDWWKHUHTXHVWRIWKH2XWVLGH
                       0HGLDWRU+RZHYHULIDJUHHGLQZULWLQJDQGLQDGYDQFHEHWZHHQ
                       WKH2XWVLGH0HGLDWRUDQGWKHSDUWLHVWKH2XWVLGH0HGLDWRUPD\EH
                       FRPSHQVDWHGDWDGLIIHUHQWKRXUO\UDWHRUE\DQDOWHUQDWLYH 
                       DUUDQJHPHQWDVVWDWHGLQVXFKDJUHHPHQW

                     7KH'LUHFWRUPD\SURPXOJDWHDGGLWLRQDOJXLGHOLQHVIRU2XWVLGH
                       0HGLDWRUVIRUDOORZDEOHFKDUJHV HJIRUUHVHDUFKSUHSDUDWLRQ
                       RSLQLRQZULWLQJHWF DQGH[SHQVHV

                     $EVHQWDJUHHPHQWWRWKHFRQWUDU\RUXQOHVVWKH'LUHFWRU 
                       GHWHUPLQHVRWKHUZLVHWKHFRVWRIWKH2XWVLGH0HGLDWRU¶VVHUYLFHV
                       VKDOOEHERUQHHTXDOO\E\WKHSDUWLHV

                     ([FHSWDVSURYLGHGLQWKLVVHFWLRQD0HGLDWRUVKDOOQRWFKDUJHRU
                       DFFHSWDQ\WKLQJRIYDOXHIURPDQ\VRXUFHZKDWVRHYHUIRURU
                       UHODWLQJWRDFWLQJDVD0HGLDWRU



                                               
    
        Case 4:20-cv-00381-BP Document 12-1 Filed 07/16/20 Page 10 of 12


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 180 of 502
                                                                                                  

                      $VDFRQGLWLRQWRLQFOXVLRQRQWKH/LVWRI0HGLDWRUVPDLQWDLQHGE\
                        WKH'LUHFWRUD0HGLDWRUVKDOODJUHHWRVHUYHSURERQRSHULRGLFDOO\
                        DVDVVLJQHGE\WKH'LUHFWRU

             *   0HGLDWRUVDV&RXQVHOLQ2WKHU&DVHV$Q\SHUVRQZKRLVGHVLJQDWHGDV
                  DQ2XWVLGH0HGLDWRUSXUVXDQWWRWKLV*HQHUDO2UGHUVKDOOQRWIRUWKDW
                  UHDVRQEHGLVTXDOLILHGIURPDSSHDULQJDVFRXQVHOLQDQ\RWKHUXQUHODWHG
                  FDVHSHQGLQJEHIRUHWKH&RXUW

    9,,, &21),'(17,$/,7<

              $   *HQHUDO3URYLVLRQ7KLV&RXUWWKHSDUWLHVWKHLUFRXQVHOWKH0HGLDWRU
                    DQGDQ\RWKHUSDUWLFLSDQWLQWKH3URJUDPVKDOOWUHDWDVFRQILGHQWLDOWKH
                    FRQWHQWVRIDQ\ZULWWHQPHGLDWLRQVWDWHPHQWDQGDQ\WKLQJVDLGLQ
                    PHGLDWLRQLQFOXGLQJDQ\SRVLWLRQWDNHQDQGDQ\YLHZVRIWKHFDVHDV
                    H[SUHVVHGE\DQ\SDUWLFLSDQWRU0HGLDWRU&RQILGHQWLDOLQIRUPDWLRQVKDOO
                    QRWEHGLVFORVHGWR DQ\RQHQRWLQYROYHGLQWKHOLWLJDWLRQ WKH
                    DVVLJQHG-XGJHRU IRUDQ\LPSHDFKPHQWLQDQ\SHQGLQJRUIXWXUH
                    SURFHHGLQJLQWKLV&RXUWRUDQ\RWKHUIRUXPXQOHVVRWKHUZLVHH[FHSWHGLQ
                    6HFWLRQ9,,,%EHORZ7KH0HGLDWRUVKDOOQRWEHLQTXLUHGRIRUFDOOHGDV
                    DZLWQHVVRUGHSRQHQWLQDQ\SURFHHGLQJUHODWHGWRWKHGLVSXWHLQZKLFKWKH
                    0HGLDWRUVHUYHGRUEHFRPSHOOHGWRSURGXFHGRFXPHQWVWKDWWKH0HGLDWRU
                    UHFHLYHGRUSUHSDUHGIRUPHGLDWLRQRURWKHU$'5VHVVLRQ
          
              %   ([FHSWLRQV7KHFRQILGHQWLDOLW\SURYLVLRQVGRQRWSURKLELW
    
                        'LVFORVXUHDVVWLSXODWHGWRE\DOOSDUWLHVFRXQVHODQGWKH0HGLDWRU
          
                        'LVFORVXUHRIDIXOO\H[HFXWHGWHUPVKHHWVHWWOHPHQWDJUHHPHQWRU
                           UHVROXWLRQSODFHGRQWKHUHFRUGWRHQIRUFHDVHWWOHPHQW
    
                        'LVFORVXUHDVUHTXLUHGE\ODZRUFRXUWRUGHU
                    
                        'LVFORVXUHRIDWKUHDWRUSODQWRLQIOLFWERGLO\KDUPRUFRPPLWD
                           YLROHQWFULPH
                    
                        'LVFORVXUHPDGHLQDVXEVHTXHQWFRQILGHQWLDOPHGLDWLRQRURWKHU
                           $'5VHVVLRQLQWKDWVDPHFDVH
                    
                        'LVFORVXUHGLVFRYHUDELOLW\RUDGPLVVLELOLW\RILQIRUPDWLRQRU
                           GRFXPHQWVRWKHUZLVHGLVFRYHUDEOHXQGHUWKH)HGHUDO5XOHVRI&LYLO
                           3URFHGXUHVLPSO\EHFDXVHRILWVLQWURGXFWLRQRUXVHLQPHGLDWLRQRU
                           RWKHU$'5VHVVLRQ
                    

                                                
    
        Case 4:20-cv-00381-BP Document 12-1 Filed 07/16/20 Page 11 of 12


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 181 of 502
                                                                                                       

                          7KHSDUWLHVDQGFRXQVHOSURYLGLQJ$'5VWDWXVUHSRUWVRURWKHUZLVH
                             SURYLGLQJLQIRUPDWLRQWRWKH'LUHFWRUUHJDUGLQJDSRVVLEOH
                             YLRODWLRQRIWKLV*HQHUDO2UGHU
                     
                          7KH0HGLDWRUIURPSURYLGLQJ$'5VWDWXVUHSRUWVRURWKHUZLVH
                             SURYLGLQJLQIRUPDWLRQWRWKH'LUHFWRUWKHDVVLJQHG-XGJHRU&RXUW
                             HQEDQFUHJDUGLQJQRQFRPSOLDQFHE\WKHSDUWLHVFRXQVHORUWKH
                             0HGLDWRUZLWKWKLV*HQHUDO2UGHU
                     
                          7KH'LUHFWRUIURPDWWHQGLQJDQ\3URJUDPVHVVLRQDQGGLVFXVVLQJ
                             ZLWKDQ\0HGLDWRUSDUW\RUFRXQVHODQ\FRPPXQLFDWLRQFRPPHQW
                             DVVHVVPHQWHYDOXDWLRQRUUHFRPPHQGDWLRQ
                     
                         7KHSDUWLHVFRXQVHO0HGLDWRURU'LUHFWRUIURPUHVSRQGLQJWR
                             LQTXLULHVE\SHUVRQVGXO\DXWKRUL]HGE\WKH&RXUWWRDQDO\]HDQG
                             HYDOXDWHWKH3URJUDP7KHQDPHVRIWKHSHRSOHUHVSRQGLQJDQG
                             DQ\LQIRUPDWLRQWKDWFRXOGEHXVHGWRLGHQWLI\VSHFLILFFDVHVRU
                             SDUWLHVVKDOOEHFRQILGHQWLDO
          
              &    1R5HFRUGLQJ1RUHFRUGLQJVKDOOEHPDGHRIDQ\RIWKHPHGLDWLRQRU
                     RWKHU$'5RSWLRQVHVVLRQVKHOGXQGHUWKH3URJUDPQRUVKDOOSDUWLHV
                     XWLOL]HSULYDWHFRXUWUHSRUWHUVRUDQ\RWKHUW\SHRIUHFRUGLQJWHFKQRORJ\
                     GXULQJWKH3URJUDPVHVVLRQVXQOHVVDOOSDUWLHVDJUHHRUXQOHVVWKH
                     UHFRUGLQJLVPDGHXQGHUQRQELQGLQJDUELWUDWLRQRUXQOHVVWKHSDUWLHVKDYH
                     DJUHHGWRELQGLQJDUELWUDWLRQ
    
              '    &RQILGHQWLDOLW\$JUHHPHQW7KH0HGLDWRUPD\DVNFRXQVHOWKHSDUWLHV
                     DQGDOOSHUVRQVDWWHQGLQJWKHPHGLDWLRQRURWKHU$'5RSWLRQVHVVLRQWR
                     VLJQDFRQILGHQWLDOLW\DJUHHPHQW

    ,;     (9$/8$7,21
             7KH&RXUWPD\UHTXLUHHYDOXDWLRQRIWKH3URJUDPWR D GHWHUPLQHWKHVXFFHVVRI
             WKH3URJUDPLQH[SHGLWLQJWKHSURFHVVLQJRIFDVHVDQGUHGXFLQJFRVWV E PHDVXUH
             WKHVDWLVIDFWLRQRIWKHSDUWLHVZLWKWKH3URJUDP F H[SORUHHQKDQFHPHQWVRU
             FKDQJHVWRWKH3URJUDPDQG G FRPSDUHFRPSRQHQWVRUHOHPHQWVRIWKH3URJUDP

    ;       6$1&7,216

             ,IDSDUW\RUFRXQVHOIDLOVWRPDNHDJRRGIDLWKHIIRUWWRSDUWLFLSDWHLQWKH3URJUDP
             LQDFFRUGDQFHZLWKWKHSURYLVLRQVDQGVSLULWRIWKLV2UGHUWKHDVVLJQHG-XGJHRU
             &RXUWPD\LPSRVHDSSURSULDWHVDQFWLRQV

    


                                                   
    
        Case 4:20-cv-00381-BP Document 12-1 Filed 07/16/20 Page 12 of 12


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 182 of 502
                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

RHONDA CHEATEM,

                       Plaintiff,

v.                                                     Case No. 4:20-cv-00381-BP

LANDMARK REALTY OF MISSOURI,
LLC

                       Defendant.


           DEFENDANT LANDMARK REALTY OF MISSOURI, LLC’S
       MOTION TO DISMISS AND/OR FOR JUDGMENT ON THE PLEADINGS

       Defendant Landmark Realty of Missouri, LLC (“Landmark”), pursuant to Federal Rules

of Civil Procedure 12(b)(1) and 12(c), moves the Court for dismissal of this action and/or entry

of judgment on the pleadings. The factual and legal grounds supporting this Motion are set forth

in detail in the suggestions filed with this motion.

       Counts I, II and III of the Petition allege that Landmark unlawfully charged and retained

a $450 “security deposit” payment from Plaintiff. These claims should be dismissed for lack of

subject matter jurisdiction because Plaintiff received a full refund of the disputed $450 payment

and does not have standing to pursue the claims because she has not suffered an injury in fact.

The claims also fail as a matter of law on the theories alleged. Landmark is entitled to judgment

on the pleadings on Count I for violation of the Missouri security deposit statute, Mo. Rev. Stat.

§ 535.300, because the disputed $450 payment does not constitute a “security deposit” as defined

in that statute. Landmark is entitled to judgment on the pleadings on Counts II and III for viola-

tion of the Missouri Merchandising Practices Act (“MMPA”), Mo. Rev. Stat. 407.010 et seq.,

because (i) the claims presuppose a non-existent underlying violation of the Missouri security


           Case 4:20-cv-00381-BP Document 13 Filed 07/20/20 Page 1 of 3


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 183 of 502
deposit statute; (ii) the security deposit statute is the exclusive remedy if any security deposit was

wrongfully withheld (assuming the $450 payment qualifies as a “security deposit”); and (iii) the

application form initialed and signed by Plaintiff shows as a matter of law that she knowingly

and voluntarily agreed to the collection of the disputed $450 payment.

       Count IV of the Petition alleges that Landmark charged Plaintiff an unconscionable $150

administration fee in connection with the rental application process in violation of the MMPA.

This claim fails as a matter of Missouri law and Landmark is entitled to judgment on the plead-

ings because (i) Plaintiff knowingly and voluntarily agreed to pay the disputed fee; and (ii) the

Petition does not plausibly allege any facts indicating either substantive or procedural uncon-

scionability in the assessment of the fee.

       WHEREFORE, Defendant Landmark Realty of Missouri, LLC respectfully requests that

the Court grant this motion and enter an order dismissing and/or granting judgment on the plead-

ings in favor of Landmark on all claims asserted by Plaintiff Rhonda Cheatem.




                                       2
           Case 4:20-cv-00381-BP Document 13 Filed 07/20/20 Page 2 of 3


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 184 of 502
                                            Respectfully submitted,

                                            THE PORTO LAW FIRM

                                            By:     /s/ Nicholas J. Porto                      .
                                                    Nicholas J. Porto      MO #56938
                                                    1600 Baltimore, Suite 200A
                                                    Kansas City, Missouri 64108
                                                    Telephone: 816.463.2311
                                                    Facsimile: 816.463.9567
                                                    nporto@portloaw.com

                                            -and-

                                            SHANK & MOORE, LLC

                                            By:      /s/ Stephen J. Moore                      .
                                                    Stephen J. Moore      MO #59080
                                                    1968 Shawnee Mission Pkwy, Suite 100
                                                    Mission Woods, Kansas 66205
                                                    Telephone: 816.471.0909
                                                    Facsimile: 816.471.3888
                                                    sjm@shankmoore.com

                                            Attorneys for Landmark Realty of Missouri, LLC


                               CERTIFICATE OF SERVICE
       The undersigned attorney hereby certifies that the foregoing document was filed this 20th
day of July, 2020, via the Court’s CM/ECF system, which shall send electronic notice of the
same to the following counsel of record:

       Counsel for Plaintiff
       A.J. Stecklein
       Stecklein & Rapp, Chartered
       748 Ann Avenue
       Kansas City, Kansas 66101
       aj@kcconsumerlawyer.com

       Gina Chiala
       Heartland Center for Jobs and Freedom
       4047 Central Street
       Kansas City, Missouri 64111
       ginachiala@jobsandfreedom.org

                                             /s/ Stephen J. Moore                          .
                                            Attorney for Defendant

                                      3
          Case 4:20-cv-00381-BP Document 13 Filed 07/20/20 Page 3 of 3


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 185 of 502
                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MISSOURI
                                  WESTERN DIVISION

RHONDA CHEATEM,

                       Plaintiff,

v.                                                 Case No. 4:20-cv-00381-BP

LANDMARK REALTY OF MISSOURI,
LLC

                       Defendant.


                     SUGGESTIONS IN SUPPORT OF
           DEFENDANT LANDMARK REALTY OF MISSOURI, LLC’S
       MOTION TO DISMISS AND/OR FOR JUDGMENT ON THE PLEADINGS

       Defendant Landmark Realty of Missouri, LLC (“Landmark”) submits the following sug-

gestions in support of its Motion to Dismiss and/or for Judgment on the Pleadings (Doc. #13),

filed July 20, 2020.




          Case 4:20-cv-00381-BP Document 14 Filed 07/20/20 Page 1 of 20


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 186 of 502
                                                           Table of Contents

Table of Authorities ........................................................................................................................ ii

Introduction ......................................................................................................................................1

Factual Background .........................................................................................................................2

Argument and Authorities................................................................................................................4

        I.       Plaintiff Lacks Standing to Bring the Claims Alleged in Counts I, II and III
                 Because the “Security Deposit” Payment that is the Subject of Those Claims
                 was Refunded and Plaintiff Therefore has Not Suffered Any Injury in Fact ................4

        II.      Landmark is Entitled to Judgment on the Pleadings on All of Plaintiff’s
                 Claims Because Those Claims Fail as a Matter of Law on the Facts Alleged ..............6

                 A.      Landmark is Entitled to Judgment on the Pleadings on Count I for
                         Violation of the Security Deposit Statute, Mo. Rev. Stat. § 535.300,
                         Because the Disputed Payment at Issue in this Claim was Not a
                         “Security Deposit” as Defined in That Statute .....................................................7

                 B.      Landmark is Entitled to Judgment on the Pleadings on Counts II and III
                         for Violation of the Missouri Merchandising Practices Act,
                         Mo. Rev. Stat. § 407.020 ....................................................................................10

                         i.       Counts II and III are Premised on an Underlying Violation of the
                                  Missouri Security Deposit Statute, and Fail as a Matter of Law
                                  Because No Such Violation has Occurred .................................................10

                         ii.      Even if Plaintiff Could State a Violation of the Missouri Security
                                  Deposit Statute, Counts II and III Fail as a Matter of Law Because
                                  that Statute is the Exclusive Remedy for Improper Collection of a
                                  Security Deposit .........................................................................................10

                         iii.     Counts II and III Fail as a Matter of Law Because Plaintiff
                                  Knowingly and Voluntarily Agreed to the Terms and Conditions of
                                  the Application Form Under Which She Made the $450 Payment ...........11

                 C.      Landmark is Entitled to Judgment on the Pleadings on Count IV for
                         Violation of the Missouri Merchandising Practices Act, Mo. Rev. Stat.
                         § 407.020, Because the Petition Does Not Plausibly Allege that the
                         Disputed $150 Administration Fee is Unconscionable.......................................14

Conclusion .....................................................................................................................................15




                                          i
              Case 4:20-cv-00381-BP Document 14 Filed 07/20/20 Page 2 of 20


  Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 187 of 502
                                                    Table of Authorities

Cases

Ashanti v. City of Golden Valley,
 666 F.3d 1148 (8th Cir. 2012) .................................................................................................. 2-3

Ashcroft v. Iqbal, 556 U.S. 662 (2009) ............................................................................................6

Auer v. Trans Union, LLC,
 902 F.3d 873 (8th Cir. 2018) ........................................................................................................5

Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007) ............................................................................6

Chochorowksi v. Home Depot U.S.A.,
 404 S.W.3d 220 (Mo. 2013) ................................................................................................. 11-14

City of Clarkson Valley v. Mineta,
 495 F.3d 567 (8th Cir. 2007) ........................................................................................................5

Croyle ex rel. Croyle v. United States,
 908 F.3d 377 (8th Cir. 2018) .................................................................................................... 3-4

Faibisch v. Univ. of Minn.,
 304 F.3d 797 (8th Cir. 2002) ........................................................................................................6

Gallagher v. City of Clayton,
 699 F.3d 1013 (8th Cir. 2012) ......................................................................................................6

Hargis. Access Capital Funding, LLC,
 674 F.3d 783 (8th Cir. 2012) ........................................................................................................5

Lastra v. Intercontinental Invs. Co.,
 745 S.W.2d 703 (Mo. Ct. App. 1987).........................................................................................11

Loescher v. Minn. Teamsters Pub. & Law Enforcement Emps.’ Union, Local No. 320,
 --- F. Supp. 3d ----, 2020 WL 912785 (D. Minn. Feb. 26, 2020) .................................................5

Mansfield v. Horner,
 443 S.W.3d 627 (Mo. Ct. App. 2014)...........................................................................................9

Mortensen v. First Fed. Sav. & Loan Ass’n,
 549 F.2d 884 (3d Cir. 1977)..........................................................................................................4

Olsen v. Holder,
 610 F. Supp. 2d 985 (S.D. Iowa 2009) .........................................................................................3



                                         ii
             Case 4:20-cv-00381-BP Document 14 Filed 07/20/20 Page 3 of 20


  Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 188 of 502
Osborn v. United States,
 918 F.2d 724 (8th Cir. 1990) ........................................................................................................4

Park Irmat Drug Corp. v. Express Scripts Holding Co.,
 911 F.3d 505 (8th Cir. 2018) ......................................................................................................15

Pleasants v. Am. Express Co.,
  541 F.3d 853 (8th Cir. 2008) ......................................................................................................14

Prop. Exch. & Sales, Inc. v. King,
 863 S.W.2d 12 (Mo. Ct. App. 1993)...........................................................................................11

Schwab v. Nat’l Dealers Warranty, Inc.,
  298 S.W.3d 87 (Mo. Ct. App. 2009).............................................................................................8

Spokeo, Inc. v. Robins, 136 S. Ct. 1540 (2016) ...............................................................................4

State ex rel. Nixon v. Estes,
  108 S.W.3d 795 (Mo. Ct. App. 2003)...........................................................................................9

Sun Aviation, Inc. v. L-3 Commc’ns Avionics Sys., Inc.,
  533 S.W.3d 720 (Mo. 2017) .........................................................................................................7

Tovar v. Essentia Health,
 342 F. Supp. 3d 947 (D. Minn. 2018) ...........................................................................................5

Town of Chester v. Laroe Estates, Inc., 137 S. Ct. 1645 (2017) .....................................................5

Victorian v. Wells Fargo Home Mortg.,
  No. 4:15-cv-00667-AGF, 2017 WL 2535673 (E.D. Mo. June 12, 2017) ...................................13

Wivell v. Wells Fargo Bank, N.A.,
 No. 6:12-CV-3457-DGK, 2015 WL 7259836 (W.D. Mo. Nov. 17, 2015) ................................13

Wright v. Oasis Legal Fin., LLC,
 No. 4:19cv926 RWS, 2020 WL 1433645 (E.D. Mo. Mar. 24, 2020) .........................................15

Younker v. Inv. Realty, Inc.,
 461 S.W.3d 1 (Mo. Ct. App. 2015)...............................................................................................7

Statutes and Rules

Mo. Rev. Stat. § 407.010 .................................................................................................................1

Mo. Rev. Stat. § 535.300 ....................................................................................................... 1, 7-10

Fed. R. Civ. P. 12 .........................................................................................................................4, 6

                                          iii
              Case 4:20-cv-00381-BP Document 14 Filed 07/20/20 Page 4 of 20


  Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 189 of 502
                                               Introduction

          This lawsuit is primarily based on an assertion that Landmark wrongfully retained a $450

“security deposit” payment made by Plaintiff Rhonda Cheatem while she was applying to rent an

apartment from Landmark. This is false—the full amount of the $450 charge to Plaintiff’s credit

card was credited back to her account shortly after the charge was made on November 20, 2019.

With that payment refund, Plaintiff has not suffered any injury in fact and does not have standing

to pursue any claims based on the purported retention of that payment. This includes Count I for

violation of the Missouri security deposit statute, Mo. Rev. Stat. § 535.300, and Counts II and III

for violation of the Missouri Merchandising Practices Act (“MMPA”), Mo. Rev. Stat. § 407.010

et seq., all of which allege injury from the purported loss of the $450 payment. (Pet., Doc. #1-1,

¶¶ 25, 34, 51.) 1

          All of Plaintiff’s claims fail as a matter of law for many other reasons as well. The claim

in Count I for violation of the Missouri security deposit statute fails as a matter of law because

the disputed sum of money Plaintiff paid to Landmark does not constitute a “security deposit” as

the term is defined in that statute. The claims in Counts II and III for violation of the MMPA fail

as a matter of law because (i) no underlying violation of the Missouri security deposit statute has

occurred; (ii) the Missouri security deposit statute provides Plaintiff’s exclusive remedy even if

she is correct that the money she paid was a “security deposit”; and (iii) Plaintiff knowingly and

voluntarily agreed to make the payment that is the subject of these claims. The claim in Count IV

of Plaintiff’s Petition fails as a matter of law because she knowingly and voluntarily agreed to

make the payment that is the subject of that claim, and also because Plaintiff has not plausibly

alleged any unconscionability in the parties’ transaction.

1
    Count IV asserts an MMPA claim regarding the separate payment of a $150 administration fee, which
    has not been refunded and is not the subject of Landmark’s standing argument. That claims is subject to
    judgment on the pleadings as discussed on pages 14-15 of these suggestions.

                                        1
            Case 4:20-cv-00381-BP Document 14 Filed 07/20/20 Page 5 of 20


    Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 190 of 502
                                            Factual Background

          Landmark owns and operates the Willow Creek Apartments. (See Pet., Doc. #1-1, ¶ 7.) In

November 2019, Plaintiff applied to lease an apartment from Landmark. (Id. ¶ 8.) As part of the

rental application process, Plaintiff reviewed and signed an application form establishing certain

fees and deposits she would be required to pay, including a non-refundable $40 application fee; a

non-refundable $150 administration fee; and a $450 payment described as a “security deposit”

that may be refundable or non-refundable depending on circumstances outlined in the form. (Id.

¶¶ 9-14.) A copy of the application form Plaintiff initialed and signed is attached. (See Declara-

tion of Jonathan Marcus, attached as Exhibit 1, ¶ 3 & Ex. 1-B.) 2

          The first paragraph of the form conspicuously advised Plaintiff that the form concerned

fees and deposits that may be non-refundable, instructed her to review the form very carefully,

and warned her that her signature on the form would acknowledge her review and understanding

of the document. (See Ex. 1-B.) The second paragraph of the form conspicuously advised Plain-

tiff that the $40 application fee and $150 administration fee were non-refundable. (See id.) Plain-

tiff separately initialed that paragraph and additionally executed a payment authorization form

allowing Landmark to charge her credit card in the total amount of $190. (See id.)

          The third paragraph of the form also conspicuously advised Plaintiff that the $450 “secu-

rity deposit” payment would become non-refundable if her application was not cancelled within

48 hours or if it was determined that her application contained false, inaccurate, or misleading

information. (See id.) The form included a note on the term “security deposit” explaining: “Until

such time as a Lease Agreement is entered into by the parties, any Security Deposit deposited


2
    The application form is referenced and quoted in Plaintiff’s Petition. (See, e.g., Pet., Doc. 1-1, ¶¶ 9-14.)
    Because the document is embraced by the pleadings, the Court can consider the actual application form
    in assessing the viability of Plaintiff’s claims without converting this to a motion for summary judg-
    ment. Ashanti v. City of Golden Valley, 666 F.3d 1148, 1151 (8th Cir. 2012).

                                         2
             Case 4:20-cv-00381-BP Document 14 Filed 07/20/20 Page 6 of 20


    Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 191 of 502
does not constitute a ‘security deposit’ as that term is defined by Missouri . . . law.” (See id.)

Plaintiff separately initialed this paragraph and additionally executed a payment authorization

form allowing Landmark to charge her credit card in the amount of $450. (See id.)

          Plaintiff also signed the form at the bottom of the page beneath an acknowledgement that

read: “Signatures below also indicate understanding of and an agreement to be bound by the

policies stated above regarding fees and deposits.” (See id.)

          Landmark denied Plaintiff’s rental application and initially advised her that the $450 “se-

curity deposit” payment was non-refundable because her application included false information.

(Pet., Doc. #1-1, ¶¶ 15-16; see also Marcus Decl., Ex. 1, ¶ 4 & Ex. 1-C.) 3 Plaintiff then disputed

that charge, which was refunded to her credit card account in less than 30 days from the date of

the original charge on November 20, 2019. This is reflected in Landmark’s transactional records

(see Marcus Decl., Ex. 1, ¶ 2 & Ex. 1-A), and also in the credit card statement Plaintiff produced

in discovery in this lawsuit (see Exhibit 2). 4

          Plaintiff alleges that Landmark wrongfully retained her $450 “security deposit” payment

in violation of the Missouri security deposit statute (Count I) and the MMPA (Counts II and III).

She further alleges that Landmark charged her an unconscionable $150 administration fee in vio-

lation of the MMPA (Count IV). These claims fail as a matter of law as discussed below.



3
    Like the application form, the Move-Out Statement attached as Exhibit 1-C to the Marcus Declaration
    is embraced by the pleadings. (See, e.g., Pet., Doc. #1, ¶¶ 15-16.) Again, the Court can consider the ac-
    tual document in assessing the viability of Plaintiff’s claims. Ashanti, 666 F.3d at 1151.
4
    Landmark’s transactional records (Ex. 1-A) and Plaintiff’s credit card account statement (Ex. 2) are
    submitted as evidence that Plaintiff lacks standing to bring the claims in Counts I, II and III of her Peti-
    tion because the “security deposit” payment was refunded and she therefore has not suffered any injury
    in fact. Because Landmark raises the matter as a factual challenge of the Court’s subject matter jurisdic-
    tion, the Court “may consider matters outside the pleadings.” Croyle ex rel. Croyle v. United States, 908
    F.3d 377, 380 (8th Cir. 2018); see also Olsen v. Holder, 610 F. Supp. 2d 985, 990 (S.D. Iowa 2009) (“If
    a party mounts a factual challenge [to subject matter jurisdiction], the Court may look outside the plead-
    ings to determine if jurisdiction exists, and the nonmoving party loses the benefit of favorable infer-
    ences from its factual statements.”).

                                         3
             Case 4:20-cv-00381-BP Document 14 Filed 07/20/20 Page 7 of 20


    Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 192 of 502
                                      Argument and Authorities

         This matter should be dismissed for many reasons. First, Plaintiff lacks standing to bring

the claims in Counts I, II and III because she received a complete refund of the “security deposit”

payment at issue in the claims and has therefore not suffered an injury in fact. Second, Landmark

is entitled to judgment on the pleadings on all of Plaintiff’s claims because those claims fail as a

matter of law on the facts alleged.

I.       Plaintiff Lacks Standing to Bring the Claims Alleged in Counts I, II and III Because
         the “Security Deposit” Payment that is the Subject of Those Claims was Refunded
         and Plaintiff Therefore has Not Suffered Any Injury in Fact

         Rule 12(b)(1) authorizes the dismissal of an action for lack of subject matter jurisdiction.

On a factual challenge to subject matter jurisdiction, the Court “may consider matters outside the

pleadings” and the non-moving party “does not have the benefit of 12(b)(6) safeguards.” Croyle

ex rel. Croyle v. United States, 908 F.3d 377, 380 (8th Cir. 2018). With a factual challenge, “the

plaintiff will have the burden of proof that jurisdiction does in fact exist” and “no presumptive

truthfulness attaches to the plaintiff’s allegations.” Osborn v. United States, 918 F.2d 724, 730

(8th Cir. 1990) (quoting Mortensen v. First Fed. Sav. & Loan Ass’n, 549 F.2d 884, 891 (3d Cir.

1977)). Here, Landmark makes a factual challenge to subject matter jurisdiction based on Plain-

tiff’s lack of standing.

         Article III of the United States Constitution limits judicial power to “cases and controver-

sies.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016). “Standing to sue is a doctrine rooted

in the traditional understanding of a case or controversy,” and to establish the “irreducible consti-

tutional minimum” for standing, a plaintiff “must have (1) suffered an injury in fact, (2) that is

fairly traceable to the challenged conduct of the defendant, and (3) that is likely to be redressed

by a favorable judicial decision.” Id. “It is well established that standing is a jurisdictional pre-




                                       4
           Case 4:20-cv-00381-BP Document 14 Filed 07/20/20 Page 8 of 20


     Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 193 of 502
requisite that must be resolved before reaching the merits of a suit.” City of Clarkson Valley v.

Mineta, 495 F.3d 567, 569 (8th Cir. 2007).

       Injury in fact is “foremost among [the standing] requirements.” Gill v. Whitford, 138 S.

Ct. 1916, 1929 (2018). “To establish an injury in fact, a plaintiff must show an injury that is con-

crete and particularized and actual or imminent, not conjectural or hypothetical.” Auer v. Trans

Union, LLC, 902 F.3d 873, 877 (8th Cir. 2018). “‘Article III standing requires a concrete injury

even in the context of a statutory violation,’ and a plaintiff cannot ‘allege a bare procedural vio-

lation, divorced from any concrete harm, and satisfy the injury-in-fact requirement . . . .’” Id.

(quoting Spokeo, 136 S. Ct. at 1549). “Standing must exist not only for each claim the plaintiff

brings, but also for each form of relief that the plaintiff seeks.” Loescher v. Minn. Teamsters

Pub. & Law Enforcement Emps.’ Union, Local No. 320, --- F. Supp. 3d ----, 2020 WL 912785, at

*4 (D. Minn. Feb. 26, 2020) (citing Town of Chester v. Laroe Estates, Inc., 137 S. Ct. 1645,

1650 (2017)).

       Here, Counts I, II and III of the Petition allege that Plaintiff is injured because Landmark

retained her $450 “security deposit” payment. (See Pet., Doc. #1-1, ¶¶ 25, 34, 51.) In reality, that

payment was credited back to Plaintiff less than thirty days after the original charge was run on

her credit card. This is reflected in the account statement Plaintiff produced in discovery (Ex. 2)

and in Landmark’s own transactional records (Marcus Decl., Ex. 1, ¶ 2 & Ex. 1-A.) Because she

has no out-of-pocket loss on the “security deposit” payment, Plaintiff has not suffered any injury

in fact and does not have standing to pursue the claims in Counts I, II and III allegedly arising

out of that payment. See, e.g., Hargis. Access Capital Funding, LLC, 674 F.3d 783, 791 (8th Cir.

2012) (“If [plaintiff] did not pay Defendants, then she did not suffer an injury, and so would not

have standing.”); Tovar v. Essentia Health, 342 F. Supp. 3d 947, 955 (D. Minn. 2018) (finding a




                                      5
          Case 4:20-cv-00381-BP Document 14 Filed 07/20/20 Page 9 of 20


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 194 of 502
lack of standing when paid sums were reimbursed because plaintiff’s “only cognizable injuries in

fact, i.e., her out-of-pocket expenses, have been redressed”).

       Plaintiff’s lack of standing deprives the Court of subject matter jurisdiction on the claims

in Counts I, II and III of the Petition. Those claims should be dismissed accordingly.

II.    Landmark is Entitled to Judgment on the Pleadings on All of Plaintiff’s Claims Be-
       cause Those Claims Fail as a Matter of Law on the Facts Alleged

       Rule 12(c) provides that “[a]fter the pleadings are closed . . . a party may move for judg-

ment on the pleadings.” An entry of judgment on the pleadings “is appropriate where no material

issue of fact remains to be resolved and the movant is entitled to judgment as a matter of law.”

Faibisch v. Univ. of Minn., 304 F.3d 797, 803 (8th Cir. 2002).

       On a motion for judgment on the pleadings under Rule 12(c), the Court employs the same

standard used on a motion to dismiss for failure to state a claim under Rule 12(b)(6). See Gal-

lagher v. City of Clayton, 699 F.3d 1013, 1016 (8th Cir. 2012). To survive a motion to dismiss,

“a complaint must contain sufficient factual matter, accepted as true, to state a claim to relief that

is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). This requires more than

“labels and conclusions” or a “formulaic recitation of the elements of a cause of action.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007). A complaint must allege facts that “raise a right to

relief above the speculative level.” Id. Conclusory factual allegations are not sufficient. Iqbal,

556 U.S. at 679 (“[A] court considering a motion to dismiss can choose to begin by identifying

pleadings that, because they are no more than conclusions, are not entitled to the assumption of

truth.”). Nor are legal conclusions. Id. (“While legal conclusions can provide the framework of a

complaint, they must be supported by factual allegations.”). Here, Landmark is entitled to judg-

ment as a matter of law on each of Plaintiff’s claims because those claims fail as a matter of law

on the facts alleged.



                                      6
         Case 4:20-cv-00381-BP Document 14 Filed 07/20/20 Page 10 of 20


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 195 of 502
       A.      Landmark is Entitled to Judgment on the Pleadings on Count I for Violation
               of the Security Deposit Statute, Mo. Rev. Stat. § 535.300, Because the Disput-
               ed Payment at Issue in this Claim was Not a “Security Deposit” as Defined in
               That Statute

       Count I of Plaintiff’s Petition asserts that Landmark withheld her “security deposit” in

violation of Section 535.300, which permits a landlord to retain a tenant’s security deposit only

in an amount necessary to (1) remedy a tenant’s default in rent payment; (2) restore the condition

of a dwelling unit; or (3) compensate for actual damages caused by a tenant’s failure to give ade-

quate notice to terminate the tenancy. Mo. Rev. Stat. § 535.300.4. Plaintiff’s theory of liability

puts the cart before the horse because the disputed sum of money retained by Landmark was not

a “security deposit” as that term is used in Section 535.300, and the statute therefore has no ap-

plication or bearing on Landmark’s alleged conduct.

       The statute expressly states: “As used in this section, the term ‘security deposit’ means

any deposit of money or property, however denominated, which is furnished by a tenant to a

landlord to secure the performance of any part of the rental agreement, including damages to

the dwelling unit.” Mo. Rev. Stat. § 535.300.8 (emphasis added). Whether the sum of money in

dispute constitutes a “security deposit” is the threshold issue for application of Section 535.300.

See Younker v. Inv. Realty, Inc., 461 S.W.3d 1, 6 (Mo. Ct. App. 2015) (“Ordinarily, an analysis

of the application of this section should begin with a determination as to whether particular funds

paid by a tenant to a landlord meet the . . . statutory definition of a ‘security deposit.’”). In mak-

ing this determination, the Court must “give effect to legislative intent as reflected in the plain

language of the statute at issue.” Sun Aviation, Inc. v. L-3 Commc’ns Avionics Sys., Inc., 533

S.W.3d 720, 723 (Mo. 2017).

       For purposes of this case, the statute clearly and unmistakably requires the parties to have

a rental agreement in place before any sum of money paid by a tenant to a landlord can be con-



                                      7
         Case 4:20-cv-00381-BP Document 14 Filed 07/20/20 Page 11 of 20


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 196 of 502
sidered a “security deposit.” Without a rental agreement between the parties, there is nothing for

a tenant to perform and no part of a tenant’s performance for a landlord to secure as required by

the definition of “security deposit” in Section 535.300.8. The need for a formal rental agreement

is reinforced by other provisions of the statute as well. Subsection (2) of the statute provides that

“[a]ll security deposits shall be held by the landlord for the tenant, who is a party to the rental

agreement . . . .” Mo. Rev. Stat. § 535.300.2 (emphasis added). And Subsection (5) of the statute

provides for inspection of a dwelling unit “following the termination of the rental agreement

to determine the amount of the security deposit to be withheld . . . .” Mo. Rev. Stat. § 535.300.5

(emphasis added). Without a formal rental agreement, these provisions are functionally meaning-

less. Under Missouri law, the Court is prohibited from interpreting the statute in a manner that

would render its terms a nullity. See Schwab v. Nat’l Dealers Warranty, Inc., 298 S.W.3d 87, 91

(Mo. Ct. App. 2009).

       Here, the $450 payment from Plaintiff to Landmark was not a “security deposit” as that

term is used in Section 535.300 because the parties did not have a rental agreement. The Petition

acknowledges that Plaintiff’s application was rejected and no rental agreement was ever entered

into by the parties. (Pet., Doc. #1-1, ¶¶ 15-16.) Thus, the parties never had a landlord-tenant rela-

tionship, and the disputed sum of money was not required to be held by Landmark for Plaintiff as

a party to a rental agreement. See Mo. Rev. Stat. § 535.300.2. Plaintiff also never moved into an

apartment, and the parties were never required to inspect a dwelling unit following Plaintiff’s

move-out to determine an amount of money to be withheld from a security deposit. See Mo. Rev.

Stat. § 535.300.5. Because the parties never had a rental agreement or a landlord-tenant relation-

ship, the $450 payment from Plaintiff to Landmark cannot constitute a “security deposit” as that

term is defined under Section 535.300.8 and the security deposit statute simply does not apply to

the transaction between Plaintiff and Landmark.

                                      8
         Case 4:20-cv-00381-BP Document 14 Filed 07/20/20 Page 12 of 20


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 197 of 502
       Plaintiff alleges that the $450 payment was described as a “security deposit” in the appli-

cation form (see Pet., Doc. #1-1, ¶ 13), but this colloquial description is not controlling and can-

not override the statutory definition of “security deposit” in determining the legal application of

Section 535.300. See Mansfield v. Horner, 443 S.W.3d 627, 660 (Mo. Ct. App. 2014) (“[A] court

has no authority to write into a statute a provision not covered by its language.”); State ex rel.

Nixon v. Estes, 108 S.W.3d 795, 798 (Mo. Ct. App. 2003) (“The statutory definition should be

followed in the interpretation of the statute to which it relates and is intended to apply and super-

sedes the commonly accepted dictionary or judicial definition and is binding on the courts.” (in-

ternal quotations omitted)).

       The Petition also neglects to mention the pertinent portion of the application form stating:

“Until such time as a Lease Agreement is entered into by the parties, any Security Deposit de-

posited does not constitute a ‘security deposit’ as that term is defined by Missouri . . . law.”

(Ex. 1-B at n.1.) This is consistent with the statute’s definitional requirement that a formal rental

agreement be executed before a security deposit will exist. See Mo. Rev. Stat. § 535.300.8. It al-

so demonstrates very clearly that the parties did not intend to expand the statute’s protections or

otherwise treat Plaintiff’s $450 payment as a true “security deposit” for legal purposes until her

rental application was approved and the parties entered into a written lease for an apartment. Be-

fore that time, the parties expressly agreed that the sum was potentially refundable but could be

forfeited under the circumstances described in the application form.

       Because the $450 payment from Plaintiff to Landmark was not a “security deposit” with-

in the meaning of Section 535.300, that statute cannot apply to the parties’ transaction and Plain-

tiff’s claim for violation of that statute fails as a matter of law. The Court should therefore enter

judgment on the pleadings in favor of Landmark on this claim.




                                      9
         Case 4:20-cv-00381-BP Document 14 Filed 07/20/20 Page 13 of 20


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 198 of 502
       B.      Landmark is Entitled to Judgment on the Pleadings on Counts II and III for
               Violation of the Missouri Merchandising Practices Act, Mo. Rev. Stat.
               § 407.020

       Counts II and III of the Petition allege that Landmark violated the MMPA by collecting a

non-refundable security deposit. These claims fail as a matter of law because (i) they presuppose

a non-existent violation of the Missouri security deposit statute; (ii) the security deposit statute is

the exclusive remedy for any improper collection of a security deposit; and (iii) the terms of the

parties’ application form reflect Plaintiff’s knowing and voluntary agreement to the collection of

the “security deposit” payment.

               i.      Counts II and III are Premised on an Underlying Violation of the
                       Missouri Security Deposit Statute, and Fail as a Matter of Law Be-
                       cause No Such Violation has Occurred

       The claims in Counts II and III are derivative of Count I; they allege that Landmark vio-

lated the MMPA by withholding Plaintiff’s $450 payment in violation of Missouri’s security de-

posit statute. (See Pet., Doc. #1-1, ¶¶ 30, 42-44.) As discussed above, Plaintiff’s claim for viola-

tion of the security deposit statute fails as a matter of law because the disputed sum of money is

not a “security deposit” as that term is defined in Section 535.300. For the same reason that the

claim under Section 535.300 fails, the derivative claims under the MMPA also fail as a matter of

law and Landmark is entitled to judgment on the pleadings on those claims.

               ii.     Even if Plaintiff Could State a Violation of the Missouri Security De-
                       posit Statute, Counts II and III Fail as a Matter of Law Because that
                       Statute is the Exclusive Remedy for Improper Collection of a Security
                       Deposit

       The claims in Counts II and III are also caught in a double-bind. Even if the disputed sum

of money paid by Plaintiff could be considered a “security deposit” under Section 535.300 and

Plaintiff could state a cognizable claim against Landmark in Count I for retaining the money in

violation of that statute, Plaintiff would still be precluded from making her claims in Counts II



                                     10
         Case 4:20-cv-00381-BP Document 14 Filed 07/20/20 Page 14 of 20


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 199 of 502
and III under the MMPA because Section 535.300 provides the exclusive remedy for wrongful

withholding of a security deposit. See Prop. Exch. & Sales, Inc. v. King, 863 S.W.2d 12, 15 (Mo.

Ct. App. 1993) (holding that claims for fraud, unlawful practices, breach of contract and prima

facie tort having “their common nucleus of operative fact [in] defendants’ alleged wrongful fail-

ure to return the deposit” are precluded as a matter of law because Section 535.300 “provides

tenants with their exclusive remedy when a landlord wrongfully withholds a security deposit”);

Lastra v. Intercontinental Invs. Co., 745 S.W.2d 703, 705-06 (Mo. Ct. App. 1987) (“The subject

of claims for refund of security deposits to tenants has been pre-empted by the legislative enact-

ment [of Section 535.300] which created the rights and obligations and limited the allowance of

damages to not more than twice the amount of the deposit. . . . Appellants were confined to the

statutory remedy and the trial court correctly so ruled.”).

       King is particularly instructive because it involved claims based on “alleged violations of

the Merchandising Practices Act.” King, 863 S.W.2d at 14. Like those claims, Plaintiff’s MMPA

claims in Counts II and III based on the alleged wrongful failure to return a security deposit are

barred as a matter of law by the exclusive remedy of Section 535.300. For this reason, the Court

should enter judgment on the pleadings in favor of Landmark on these claims.

               iii.    Counts II and III Fail as a Matter of Law Because Plaintiff Knowing-
                       ly and Voluntarily Agreed to the Terms and Conditions of the Appli-
                       cation Form Under Which She Made the $450 Payment

       Plaintiff’s MMPA claims regarding the “security deposit” payment also fail as a matter of

law because the terms of the parties’ agreement were fully disclosed in the application form that

Plaintiff knowingly and voluntarily signed. The controlling case on this issue is Chochorowksi v.

Home Depot U.S.A., 404 S.W.3d 220 (Mo. 2013), where the Missouri Supreme Court held that

an MMPA claim predicated on an allegedly deceptive customer agreement failed as a matter of




                                     11
         Case 4:20-cv-00381-BP Document 14 Filed 07/20/20 Page 15 of 20


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 200 of 502
law when the terms of that agreement were apparent and had been accepted by the customer. Id.

at 228-29.

       The salient facts in Chochorowski are strikingly similar to those at issue here. As in Cho-

chorowski, the terms of the parties’ agreement are “evidenced by their written contract” (i.e., the

application form) that gives Plaintiff “obvious and unambiguous notice” of the circumstances in

which her “security deposit” payment could be forfeited, and Plaintiff accepted the agreement by

“affirmatively expressing her intention [to make the deal] by initialing and signing the [] agree-

ment.” Chochorowksi, 404 S.W.3d at 228. Like the customer in Chochorowski, Plaintiff “could

have refused to accept [the agreement] by not signing.” Id. Instead, as in Chochorowski, Plaintiff

“initialed the special terms and conditions” set forth in the separate paragraph expressly pertain-

ing to the “security deposit” payment, and then indicated her acceptance “a second time by sign-

ing her name at the bottom of the agreement[].” Id. at 229. Plaintiff’s initials came immediately

after the “security deposit” provision, and her signature at the bottom of the form came immedi-

ately after bold, italicized text stating: “Signatures below also indicate understanding of and an

agreement to be bound by the policies stated above regarding fees and deposits.” (Application

Form, Ex. 1-B.) Plaintiff also signed a payment authorization from approving the $450 charge to

her credit card, another clear indication of informed acceptance. (See id.)

       Plaintiff does not allege anything untoward about her dealings with Landmark personnel

at the time she voluntarily signed the application form. She does not suggest that she misunder-

stood the form, that the type size or format of the form was deceptive, that she was tricked or co-

erced into signing the form, or that she otherwise was prevented from making a fully informed

and entirely voluntary decision to sign the form and accept its terms. Plaintiff does not even dis-

pute in her Petition that the rental application she submitted contained false, inaccurate or mis-

leading information so as to render her “security deposit” payment non-refundable under the

                                     12
         Case 4:20-cv-00381-BP Document 14 Filed 07/20/20 Page 16 of 20


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 201 of 502
agreed terms. This is the basis on which Landmark initially retained the payment (see Move Out

Statement, Ex. 1-C), and the actions taken by Landmark under these circumstances are entirely

consistent with the terms of the application form to which Plaintiff agreed.

          Given the alleged and undisputed facts, Missouri law recognizes that Plaintiff must be

“held to the terms of the contract she signed.” Id. at 228. Missouri courts will presume that a per-

son in Plaintiff’s position “knew the agreement’s terms and accepted them” and will conclude

that the execution of the agreement “was either a deliberate choice or an oversight for which she

is responsible and not a defect of the contract itself.” Id. at 228-29. Because Plaintiff knowingly

and voluntary agreed to the terms in the application form, she is not entitled to any relief from

the agreement and cannot, as a matter of Missouri law, state a claim for unlawful practices under

the MMPA challenging enforcement of that agreement. Id.; see also Victorian v. Wells Fargo

Home Mortg., No. 4:15-cv-00667-AGF, 2017 WL 2535673, at *10 (E.D. Mo. June 12, 2017)

(finding no viable claim for unlawful practices under the MMPA when challenged conduct was

permitted by the parties’ agreement). 5

          The claims in Count II and III of the Petition fail as a matter of law for these reasons, any

one of which is sufficient to support dismissal. The Court should therefore enter judgment on the

pleadings in favor of Landmark on these claims.

5
    Count III also alleges that a Landmark employee misrepresented the legality of the “security deposit” in
    a phone call with Plaintiff after the fact. (Pet., Doc. #1-1, ¶¶ 40, 42-44.) Chochorowksi forecloses this
    theory of liability by holding that the alleged after-the-fact statements about the parties’ agreement have
    no bearing on the voluntary execution and proper enforcement of the agreement by its plain terms. See
    Chochorowski, 404 S.W.3d at 230 (“The employee’s statement could not have modified the agreement
    or misled Ms. Chochorowski, however, because the statement was made after the transaction was com-
    pleted except for her payment of the rental fees.”); see also Wivell v. Wells Fargo Bank, N.A., No. 6:12-
    CV-3457-DGK, 2015 WL 7259836, at *6 (W.D. Mo. Nov. 17, 2015) (“Missouri case law, exemplified
    by Chochorowksi, dictates that the oral communications here do not reach the level of unlawful trade
    practices.”).

    Moreover, to the extent Count III characterizes the $450 “security deposit” payment as unconscionable,
    it fails for the same reason as Count IV because the Petition does not plausibly allege any facts indicat-
    ing either substantive or procedural unconscionability in the parties’ transaction.

                                        13
            Case 4:20-cv-00381-BP Document 14 Filed 07/20/20 Page 17 of 20


    Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 202 of 502
       C.      Landmark is Entitled to Judgment on the Pleadings on Count IV for Viola-
               tion of the Missouri Merchandising Practices Act, Mo. Rev. Stat. § 407.020,
               Because the Petition Does Not Plausibly Allege that the Disputed $150 Ad-
               ministration Fee is Unconscionable

       Count IV of the Petition alleges that the $150 administration fee changed by Landmark in

the rental application process is unconscionable and violates the MMPA. Like Counts II and III,

this claim fails as a matter of law because Landmark charged the administration fee according to

the obvious and unambiguous terms of the application form that Plaintiff knowingly and volun-

tarily accepted (see Ex. 1-B), and Plaintiff has not alleged any facts plausible suggesting that she

was somehow tricked, deceived, forced or otherwise compelled into making that agreement. See

Chochorowski, 404 S.W.3d at 228-30.

       With regard to Plaintiff’s assertion of unconscionability, “Missouri courts have described

an unconscionable agreement as one in which no man in his senses and not under delusion would

make, on the one hand, and as no honest and fair man would accept on the other, or one where

there is an inequality so strong, gross, and manifest that it must be impossible to state it to one

with common sense without producing an exclamation at the inequality of it.” Pleasants v. Am.

Express Co., 541 F.3d 853, 857 (8th Cir. 2008) (internal quotations omitted). In Missouri, a con-

tract is void for unconscionability only if it is both procedurally and substantively unconsciona-

ble: “Procedural unconscionability in general is involved with the contract formation process,

and focuses on high pressure exerted on the parties, fine print of the contract, misrepresentation,

or unequal bargaining position. Substantive unconscionability refers to an undue harshness in the

contract terms themselves.” Id. at 857-58 (internal citations and quotations omitted).

       Plaintiff’s claim fails as a matter of law because she has not come even close to plausibly

alleging either substantive or procedural unconscionability. The Petition does not allege any facts

plausibly suggesting the $150 administration fee is out of line with industry standards, let alone



                                     14
         Case 4:20-cv-00381-BP Document 14 Filed 07/20/20 Page 18 of 20


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 203 of 502
so high that it is substantively unconscionable. Nor has Plaintiff plausibly alleged any facts indi-

cating procedural unconscionability in her execution of the application form in which she agreed

to the $150 administration fee or the payment authorization form in which she approved a credit

card charge in that amount. (See Ex. 1-B.) Count IV should be dismissed on this basis. See Park

Irmat Drug Corp. v. Express Scripts Holding Co., 911 F.3d 505, 513 (8th Cir. 2018) (affirming

dismissal of claims based on unconscionability because plaintiff “failed to plausibly allege that

the agreement was unconscionable”); see also Wright v. Oasis Legal Fin., LLC, No. 4:19cv926

RWS, 2020 WL 1433645, at *4 (E.D. Mo. Mar. 24, 2020) (“Wright agreed to receive a loan of a

sum certain and agreed to repay a sum certain on the maturity date of the loan. Both figures are

prominently printed on the front of the agreement. . . . [The] amended complaint does not allege

any high pressure sales tactics by employed by Oasis, unreadable fine print in the agreements, or

any misrepresentation in the agreements. As a result, Wright has failed to allege facts to establish

a plausible claim that the agreements are substantively or procedurally unconscionable.” (internal

citations omitted)).

                                           Conclusion

       The Court should dismiss Counts I, II and III for lack of subject matter jurisdiction be-

cause Plaintiff has not suffered any injury in fact with respect her “security deposit” payment and

lacks standing to pursue those claims. Landmark also is entitled to judgment on the pleadings on

Count I because Missouri’s security deposit statute is inapplicable in this case, and judgment on

the pleadings on Counts II and III for the same reason and also because the security deposit stat-

ute is Plaintiff’s exclusive remedy and because she knowingly and voluntarily agreed to make

the “security deposit” payment. Finally, Landmark is entitled to judgment on the pleadings on

Count IV because Plaintiff knowingly and voluntarily agreed to pay the administration fee and

because she has not plausibly alleged that the fee was unconscionable.

                                     15
         Case 4:20-cv-00381-BP Document 14 Filed 07/20/20 Page 19 of 20


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 204 of 502
                                            Respectfully submitted,

                                            THE PORTO LAW FIRM

                                            By:     /s/ Nicholas J. Porto                      .
                                                    Nicholas J. Porto      MO #56938
                                                    1600 Baltimore, Suite 200A
                                                    Kansas City, Missouri 64108
                                                    Telephone: 816.463.2311
                                                    Facsimile: 816.463.9567
                                                    nporto@portloaw.com

                                            -and-

                                            SHANK & MOORE, LLC

                                            By:      /s/ Stephen J. Moore                      .
                                                    Stephen J. Moore      MO #59080
                                                    1968 Shawnee Mission Pkwy, Suite 100
                                                    Mission Woods, Kansas 66205
                                                    Telephone: 816.471.0909
                                                    Facsimile: 816.471.3888
                                                    sjm@shankmoore.com

                                            Attorneys for Landmark Realty of Missouri, LLC


                               CERTIFICATE OF SERVICE
       The undersigned attorney hereby certifies that the foregoing document was filed this 20th
day of July, 2020, via the Court’s CM/ECF system, which shall send electronic notice of the
same to the following counsel of record:

       Counsel for Plaintiff
       A.J. Stecklein
       Stecklein & Rapp, Chartered
       748 Ann Avenue
       Kansas City, Kansas 66101
       aj@kcconsumerlawyer.com

       Gina Chiala
       Heartland Center for Jobs and Freedom
       4047 Central Street
       Kansas City, Missouri 64111
       ginachiala@jobsandfreedom.org

                                             /s/ Stephen J. Moore                          .
                                            Attorney for Defendant

                                     16
         Case 4:20-cv-00381-BP Document 14 Filed 07/20/20 Page 20 of 20


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 205 of 502
                      EXHIBIT 1
                 ___________________________________________



           Declaration of Jonathan Marcus




     Case 4:20-cv-00381-BP Document 14-1 Filed 07/20/20 Page 1 of 12


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 206 of 502
                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

RHONDA CHEATEM,

                        Plaintiff,

v.                                                       Case No. 4:20-cv-00381-BP

LANDMARK REALTY OF MISSOURI,
LLC

                        Defendant.


                          DECLARATION OF JONATHAN MARCUS

        I, Jonathan Marcus, state as follows:

        1.      I am a Regional Director of Property Management for Landmark Realty, LLC

d/b/a Landmark Realty of Missouri, LLC (“Landmark”). This declaration is submitted in support

of Landmark’s Motion for Judgment on the Pleadings. I have personal knowledge of the facts

stated in this declaration.

        2.      The Petition asserts that Landmark retained the $450 payment made by Plaintiff at

the time she applied to rent an apartment from Landmark. This is untrue. Landmark made a $450

charge to Plaintiff’s credit card on November 20, 2019, but Plaintiff disputed the charge after her

rental application was denied and the full amount of the $450 charge was quickly credited back

to her credit card account. Attached as Exhibit 1-A are true and correct copies of the transaction

records indicating a credit of the full amount to Plaintiff.

        3.      The Petition references and quotes portions of the application form regarding fees

and deposits associated with Plaintiff’s application to rent an apartment from Landmark. At-

tached as Exhibit 1-B are true and correct copies of the pertinent application materials plaintiff




         Case 4:20-cv-00381-BP Document 14-1 Filed 07/20/20 Page 2 of 12


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 207 of 502
     Case 4:20-cv-00381-BP Document 14-1 Filed 07/20/20 Page 3 of 12


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 208 of 502
            EXHIBIT 1-A
        to Marcus Declaration
                 ___________________________________________



               Transactional Records
          Showing Refund on $450 Payment




     Case 4:20-cv-00381-BP Document 14-1 Filed 07/20/20 Page 4 of 12


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 209 of 502
     Case 4:20-cv-00381-BP Document 14-1 Filed 07/20/20 Page 5 of 12


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 210 of 502
     Case 4:20-cv-00381-BP Document 14-1 Filed 07/20/20 Page 6 of 12


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 211 of 502
            EXHIBIT 1-B
        to Marcus Declaration
                 ___________________________________________



                  Application Forms
           Initialed and Signed by Plaintiff




     Case 4:20-cv-00381-BP Document 14-1 Filed 07/20/20 Page 7 of 12


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 212 of 502
    Case 4:20-cv-00381-BP Document 14-1 Filed 07/20/20 Page 8 of 12


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 213 of 502
    Case 4:20-cv-00381-BP Document 14-1 Filed 07/20/20 Page 9 of 12


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 214 of 502
    Case 4:20-cv-00381-BP Document 14-1 Filed 07/20/20 Page 10 of 12


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 215 of 502
           EXHIBIT 1-C
       to Marcus Declaration
                ___________________________________________



                   Move-Out Statement




    Case 4:20-cv-00381-BP Document 14-1 Filed 07/20/20 Page 11 of 12


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 216 of 502
    Case 4:20-cv-00381-BP Document 14-1 Filed 07/20/20 Page 12 of 12


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 217 of 502
                     EXHIBIT 2
                ___________________________________________



          Credit Card Account Statement
         Produced by Plaintiff in Discovery




     Case 4:20-cv-00381-BP Document 14-2 Filed 07/20/20 Page 1 of 3


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 218 of 502
     Case 4:20-cv-00381-BP Document 14-2 Filed 07/20/20 Page 2 of 3 000019
                                                         Cheatem

Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 219 of 502
     Case 4:20-cv-00381-BP Document 14-2 Filed 07/20/20 Page 3 of 3 000020
                                                         Cheatem

Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 220 of 502
                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION


 RHONDA CHEATEM,
                                        Plaintiff,

 v.                                                  Case Number: 20-CV-00381 BP

 LANDMARK REALTY OF MISSOURI,       Class Action
 LLC,
                         Defendant.


                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that Plaintiff’s first set of Interrogatories, Requests for

Production of Documents, and Requests for Admissions were served on Defendant by electronic

mail attachment on July 24, 2020, addressed to their attorneys of record as follows:

       Nicholas J. Porto
       The Porto Law Firm
       1600 Baltimore, Suite 200A
       Kansas City, Missouri 64108
       Email: nporto@portolaw.com

       and

       Stephen J. Moore
       Shank & Moore, LLC
       1968 Shawnee Mission Parkway, Suite 100
       Mission Woods, Kansas 66205
       Email: sem@shankmoore.com
       Attorneys for Defendant




          Case 4:20-cv-00381-BP Document 15 Filed 07/24/20 Page 1 of 3


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 221 of 502
                                      Respectfully submitted,

                                      By: /s/ Matthew S. Robertson
                                      A.J. Stecklein              #46663
                                      Michael H. Rapp             #66688
                                      Matthew S. Robertson        #70442
                                      Stecklein & Rapp Chartered
                                      748 Ann Avenue, Suite 101
                                      Kansas City, Kansas 66101
                                      Telephone: 913-371-0727
                                      Facsimile: 913-371-0727
                                      Email: AJ@KCconsumerlawyer.com
                                              MR@KCconsumerlawyer.com
                                              MSR@KCconsumerlawyer.com

                                      and

                                      Gina Chiala #59112
                                      Heartland Center for Jobs and Freedom, Inc.
                                      4047 Central Street
                                      Kansas City, Missouri 64111
                                      Telephone: 816-278-1092
                                      Facsimile: 816-278-5785
                                      Email: ginachiala@jobsandfreedom.org
                                      Attorneys for Plaintiff




      Case 4:20-cv-00381-BP Document 15 Filed 07/24/20 Page 2 of 3


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 222 of 502
                                   CERTIFICATE OF FILING

       I hereby certify that the foregoing document was filed electronically with the United States

District Court for the Western District of Missouri on July 24, 2020, which will automatically

generate notice of filing to all counsel of record.



                                                      /s/ Matthew S. Robertson
                                                      Attorney for Plaintiff




           Case 4:20-cv-00381-BP Document 15 Filed 07/24/20 Page 3 of 3


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 223 of 502
                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MISSOURI
                                   KANSAS CITY

 RHONDA CHEATEM,

                  Plaintiff,
                                                        Case Number: 20-CV-00381 BP
 vs.

 LANDMARK REALTY OF MISSOURI, LLC,

                  Defendant.



                               DESIGNATION OF MEDIATOR
       Plaintiff and Defendant files this Joint Designation of Mediator, pursuant to the Court’s
Notice of Inclusion in the Mediation and Assessment Program (Doc. 3).
       1.      Plaintiff is Rhonda Cheatem; Defendant is Landmark Realty of Missouri, LLC.
       2.      Plaintiff sued Defendant for violations of the Missouri Merchandising Practices
Act.
       3.      Mediation is scheduled for September 29, 2020 at 9:00 a.m.
        4.     Parties have agreed to hire Mediator John Phillips to mediate their case remotely
and at Jay Daugherty Mediation & Arbitration Services, 4717 Grand Avenue, Suite 830, Kansas
City, Missouri 64112.
      5.     Mr. Phillips’s address is Daugherty Mediation & Arbitration Services, 4717
Grand Avenue, Suite 830, Kansas City, Missouri 64112.




            Case 4:20-cv-00381-BP Document 16 Filed 08/03/20 Page 1 of 2


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 224 of 502
                                                        Respectfully submitted,

                                                        By: /s/ AJ Stecklein
                                                        A.J. Stecklein #46663
                                                        Michael Rapp #66688
                                                        Matthew Robertson #70442
                                                        Stecklein & Rapp Chartered
                                                        748 Ann Avenue, Suite 101
                                                        Kansas City, Kansas 66101
                                                        Telephone:     (913) 371-0727
                                                        Facsimile:     (913) 371-0727
                                                        Email: aj@kcconsumerlawyer.com
                                                        mr@kcconsumerlawyer.com
                                                        msr@kcconsumerlawyer.com
                                                        Attorneys for Plaintiff


                                                        By: Nicholas J. Porto
                                                        Nicholas J. Porto
                                                        The Porto Law Firm
                                                        1600 Baltimore, Suite 200A
                                                        Kansas City, MO 64108
                                                        Email: nporto@portolaw.com
                                                        Attorney for Landmark Realty of Missouri, LLC

                                                        Stephen J. Moore
                                                        Shank & Moore, LLC
                                                        1968 Shawnee Mission Parkway, Suite 100
                                                        Mission Woods, KS 66205
                                                        Email: sjm@shankmoore.com
                                                        Attorney for Landmark Realty of Missouri, LLC




                                  CERTIFICATE OF FILING
        I hereby certify that the foregoing document was filed electronically with the United States
District Court for the Western District of Missouri on August 3, 2020, which will automatically
generate notice of filing to all counsel of record.


                                                     /s/ A.J. Stecklein
                                                     A.J. Stecklein #46663




          Case 4:20-cv-00381-BP Document 16 Filed 08/03/20 Page 2 of 2


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 225 of 502
                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

 Rhonda K. Cheatem, individually and on behalf of
 all others similarly situated,

                                               Plaintiff,
                                                            Case No. 4:20-cv-00381-BP
 vs.

 Landmark Realty of Missouri, LLC                           CLASS ACTION PETITION
 D/B/A Willow Creek
 D/B/A Willow Creek Apartments                              JURY TRIAL DEMAND
 D/B/A Landmark Realty

 Serve:
 Registered Agent, Nicholas Porto
 1600 Baltimore Suite
 Kansas City, Missouri 64108,

                                             Defendant.


                         AMENDED COMPLAINT - CLASS ACTION

       COMES NOW Plaintiff Rhonda K. Cheatem (“Plaintiff”), through counsel, and for

Plaintiff’s causes of action against Defendant KC Willow Creek LLC d/b/a Willow Creek

Apartments (“Defendant”) states:

                                 JURISDICTION AND VENUE

       1.       This is a class action under the Missouri Merchandising Practices Act, RSMo

§ 407.025 and the Missouri Security Deposit Statute.

       2.       This Court has jurisdiction over the subject matter of this lawsuit under 28 U.S.C.

1332(a).

       3.       Venue in this district is proper because Defendant conducts business in this district

and the events upon which this action is based transpired in this district.




                                        1
            Case 4:20-cv-00381-BP Document 17 Filed 08/03/20 Page 1 of 19


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 226 of 502
                                              PARTIES

       4.       Plaintiff is a resident of the State of Missouri.

       5.       Defendant KC Willow Creek LLC d/b/a Willow Creek Apartments is a Missouri

Limited Liability Company.

       6.       At all times, Defendant rented and managed residential real estate to consumers in

the State of Missouri.

       7.       As of November 2019, Defendant owned and operated an apartment complex at

201 W. 99th Terrace, Kansas City, Missouri 64114 (“leased premises”).

                             FACTS COMMON TO ALL COUNTS

       8.       On November 20, 2019, Plaintiff applied for an apartment with Defendant.

       9.       On November 20, 2019, Plaintiff signed an addendum to the application.

       10.      The addendum to the application signed by Plaintiff was a form, with blanks to fill

in to add the particulars of the applying tenant.

       11.      The addendum to the application Plaintiff signed with Defendant read, in part:

Administration Fee, Application Fee, and Security Deposit This portion of the Application

concerns certain fee(s) and/or deposits that may be non-refundable. As such, it is important that

you very carefully read and understand each of the following paragraphs. By initialing under

each paragraph, you acknowledge that you have read each paragraph and understand that certain

fee(s) and/or deposits may be non-refundable.

       12.      Under this provision, Plaintiff paid a non-refundable Application fee of $40.00

       13.      The application Plaintiff signed with Defendant read, in part: Nonrefundable Fees:

As part of this Application, I understand that I am required to submit a nonrefundable

administration fee of ONE HUNDRED AND FIFTY DOLLARS AND NO CENTS ($150.00)




                                        2
            Case 4:20-cv-00381-BP Document 17 Filed 08/03/20 Page 2 of 19


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 227 of 502
(hereinafter the “Administration Fee”). As further part of this Application, I understand that I

am also required to submit a nonrefundable application fee of either FORTY DOLLARS

AND NO CENTS ($40.00) or FIFTY DOLLARS AND NO CENTS ($50.00) per applicant

(hereinafter the “Application Fee”), the precise amount which shall solely be determined by

Landmark. I understand that both the Administration Fee and Application Fee are nonrefundable.

       14.     Under this provision, Plaintiff paid a non-refundable Administrative Fee of

$150.00.

       15.     The application Plaintiff signed with Defendant read, in part: “Security Deposit

that May Be Refundable As part of this Application, I understand that I will be required to

submit a Security Deposit equal to (the “Security Deposit”). I also understand that Landmark,

in Landmark’s sole discretion, may require an additional Security Deposit if the information

submitted in this Application does not satisfy Landmark’s rental criteria. I understand that

the Security Deposit (and any additional Security Deposit) is refundable if I cancel, in

writing, the Application within 48 hours of the submission of the Application and any

fees/deposits required by Landmark. I further understand that the Security Deposit may be

refundable if Landmark denies my Application because the information I have submitted does

not satisfy Landmark’s application criteria. If I fail to cancel, in writing, the Application within

48 hours of submission of the Application and any fees/deposits required by Landmark, I

understand that the Security Deposit is nonrefundable. Finally, I understand that I will be required

to submit both a completed Application and any supporting information required by Landmark,

including, but not limited to, a verification of identity, a verification of employment, a

verification of income, and an authorization to obtain my rental history. If I fail to submit the

aforementioned items within 48 hours of submitting my Application and any fees/deposits




                                       3
           Case 4:20-cv-00381-BP Document 17 Filed 08/03/20 Page 3 of 19


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 228 of 502
required by Landmark, or if any of the information I have submitted is false, inaccurate, or

misleading in any way, the Security Deposit is nonrefundable.

       16.     This deposit falls within the definition of "security deposit" as it was any deposit

of money or property, however denominated, which is furnished by a tenant to a landlord to secure

the performance of any part of the rental agreement under RSMo. § 535.300.7.

       17.     Under this provision, Plaintiff paid a Security Deposit of $450.00 that became

non-refundable 48 hours after submission of the Application if Plaintiff did not cancel in writing.

       18.     Plaintiff did not cancel in writing by November 22, 2019 and, pursuant to the terms

of the addendum to the lease, Plaintiff’s $450.00 security deposit became non-refundable.

       19.     On November 25, 2019, Defendant declined Plaintiff’s application to lease an

apartment and issued a “Move Out Statement” on November 26, 2019.

       20.     The Move Out Statement itemized the $640 Plaintiff paid to apply for one of

Defendant’s apartments.

       21.     The Move Out Statement indicated that the following amounts were not going to

be refunded and retained by the Defendant: the Application Fee of $40.00, the Administrative Fee

of $150.00, and the Security Deposit $450.00.

       22.     The November 26, 2019 Move Out Statement stated that the “security deposit is

non-refundable due to falsification on application. “Your security deposit of $450.00 has been

retained and liquidated damages for our time and expense.”

       23.     However, pursuant to the terms application submitted by Plaintiff, the security

deposit became non-refundable on November 22, 2019 (48 hours after the submission of the

application if there was no written cancellation).




                                      4
          Case 4:20-cv-00381-BP Document 17 Filed 08/03/20 Page 4 of 19


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 229 of 502
        24.     On November 27, 2019, Defendant confirmed Plaintiff’s security deposit would

not be refunded with Defendant.

        25.     On November 27, 2019, Defendant refused to refund Plaintiff’s $450.00 security

deposit.

        26.     On November 27, 2019, Defendant refused to refund Plaintiff’s Application Fee of

$40.00 and the Administrative Fee of $150.00

        27.     On November 27, 2019, Defendant represented to Plaintiff that it was legally

justified in retaining the security deposit.

        28.     Because Defendant refused to refund the non-refundable security deposit upon

demand, Plaintiff disputed the Defendant’s retention of the security deposit with her Bankcard

provider and on January 16, 2020.

        29.     Subsequent to January 16, 2019, Plaintiff was notified that the dispute was

investigated, and Bankcard Service Center concluded she was not responsible for the charge.

        30.     The $450.00 Security Deposit was refunded to Plaintiff by the Bankcard Service

Center, and not by any actions of Defendant.

        31.     The collection and retention of Plaintiff’s $450.00 Security Deposit in Missouri

violates RSMo. § 535.300 which SURYLGHV that “the tenant shall recover as damages twice

the amount wrongfully withheld.” RSMo. § 535.300.6 (emphasis added).

        32.     Defendant current retains $450.00 in damages to which Plaintiff is entitled pursuant

to RSMo. § 535.300.6.

                                          COUNT I
                                VIOLATION OF RSMo. § 535.300
                                Non-Refundable Security Deposits

        COMES NOW Plaintiff, on behalf of herself and those similarly situated, and for Count I



                                       5
           Case 4:20-cv-00381-BP Document 17 Filed 08/03/20 Page 5 of 19


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 230 of 502
against Defendant, states and alleges:

       33.     Plaintiff incorporates by reference the preceding allegations in this petition.

       34.     RSMo. § 535.300, entitled security deposits, places restrictions and requirements

on landlords regarding security deposits.

       35.     RSMo. § 535.300(3) lists what a landlord may legally withhold from a tenant’s

security deposit.

       36.     RSMo. § 535.300(4) states that the landlord may withhold from the security deposit

only such amounts as are reasonably necessary because:

               (1) To remedy a tenant's default in the payment of rent due to the landlord, pursuant

                       to the rental agreement;

               (2) To restore the dwelling unit to its condition at the commencement of the

                       tenancy, ordinary wear and tear excepted; or

               (3) To compensate the landlord for actual damages sustained as a result of the

                       tenant's failure to give adequate notice to terminate the tenancy pursuant to

                       law or the rental agreement; provided that the landlord makes reasonable

                       efforts to mitigate damages.

       37.     RSMo. §535.300(4) does not allow a landlord to designate part of the security

deposit as non-refundable if there is no written cancellation within 48 hours of submission of the

application.

       38.     RSMo. §535.300(4) does not allow a landlord to designate part of the security

deposit as non-refundable before the end of the application term.

       39.     RSMo. §535.300(4) does not allow a landlord to designate part of the security

deposit as non-refundable because the tenant “fail[ed] to cancel, in writing, the Application within




                                      6
          Case 4:20-cv-00381-BP Document 17 Filed 08/03/20 Page 6 of 19


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 231 of 502
48 hours of submission of the Application and any fees/deposits required by Landmark, I

understand that the Security Deposit is nonrefundable”.

          40.    RSMo. §535.300(3) does not allow a landlord to designate part of the security

deposit as non-refundable because the landlord alleges the tenant misrepresented anything on her

application.

          41.    The language of the application states that $450.00 of the security deposit may be

non-refundable if the tenant fail[ed] to cancel, in writing, the Application within 48 hours of

submission of the Application and any fees/deposits required by Landmark, I understand that the

Security Deposit is nonrefundable”.

          42.    Under the application, the security deposit paid by the Plaintiff was $450.00.

          43.    states that “if the landlord wrongfully withholds all or any portion of the security

deposit in violation of this section, the tenant shall recover as damages not more than twice the

amount wrongfully withheld.”

          44.    Under RSMo. § 535.300.6, Defendant is liable to Plaintiff for $450.00.

          WHEREFORE, Plaintiff and the putative class prays for judgment against Defendant for

such damages as are fair and reasonable for violations of the RSMo. § 535.300; including the

statutory relief provided for in RSMo. § 535.300 of damages twice the amount of the non-

refundable security deposits withheld ; for Plaintiff’s reasonable attorney’s fees and expenses; for

injunctive relief, and for the costs of this action; and for such relief as the Court considers just and

proper.




                                        7
            Case 4:20-cv-00381-BP Document 17 Filed 08/03/20 Page 7 of 19


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 232 of 502
                                      COUNT II
                  MERCHANDISING PRACTICES ACT, § 407.020 RSMo.
                      Collecting Non-refundable Security Deposits

       COMES NOW Plaintiff, on behalf of herself and those similarly situated, and for Count II

against Defendant, states and alleges:

       45.     Plaintiff incorporates by reference the preceding allegations in this petition.

       46.     Defendant is subject to the requirements and provisions of the Missouri

Merchandising Practices Act.

       47.     Defendant is deceptively assessing, collecting, and retaining non-refundable

security deposits in violation of RSMo. § 535.300.

       48.     RSMo § 407.020.1 states that the act, use or employment by any person of any

deception, fraud, false pretense, false promise, misrepresentation, unfair practice or the

concealment, suppression, or omission of any material fact in connection with the sale or

advertisement of any merchandise in trade or commerce or the solicitation of any funds for any

charitable purpose, as defined in section § 407.453, in or from the state of Missouri, is declared to

be an unlawful practice. The use by any person, in connection with the sale or advertisement of

any merchandise in trade or commerce or the solicitation of any funds for any charitable purpose,

as defined in section § 407.453, in or from the state of Missouri of the fact that the attorney general

has approved any filing required by this chapter as the approval, sanction or endorsement of any

activity, project or action of such person, is declared to be an unlawful practice. Any act, use or

employment declared unlawful by this subsection violates this subsection whether committed

before, during or after the sale, advertisement or solicitation.

       49.     Defendant’s conduct as described herein constitutes violations of RSMo.

§ 407.020.




                                      8
          Case 4:20-cv-00381-BP Document 17 Filed 08/03/20 Page 8 of 19


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 233 of 502
          50.   Defendant’s acts use and employment of deception, false pretenses, false promises,

misrepresentation, unfair practices and concealment, suppression, or omission of material facts for

the sale of consumer products in trade and commerce, is an unlawful practice.

          51.   Plaintiff has suffered an ascertainable loss in that Defendant wrongfully withheld a

$450 security deposit from Plaintiff, resulting in statutory damages owed to Plaintiff, in the amount

of not more than twice the non-refundable security deposit pursuant to § 535.300.

          52.   Defendant retains $450.00 in damages to which Plaintiff is entitled.

          53.   Plaintiff has suffered injury in fact because she has been denied the $450.00 in

damages to which Plaintiff is entitled pursuant to § 535.300.

          54.   The Plaintiff attempted to lease housing for personal, family or household purposes

in that the housing she sought was residential and would be used for her own personal shelter.

          55.   Under RSMo. § 407.020, Plaintiff may recover actual damages; punitive damages;

attorney’s fees and expenses for Defendant’s violations of RSMo. § 407.020; and to equitable

relief.

          56.   Because of Defendant’s unlawful acts and practices, Plaintiff incurred actual

damages.

          57.   Plaintiff has incurred attorney’s fees and continues to incur said fees, which can be

recovered under the Missouri Merchandising Practices Act, RSMo. § 407.020.

          WHEREFORE, Plaintiff and the putative class prays for judgment against Defendant for

such actual and punitive damages as are fair and reasonable for violations of the RSMo. § 407.020;

for Plaintiff’s reasonable attorney’s fees and expenses; for injunctive relief, and for the costs of

this action; and for such relief as the Court considers just and proper.




                                        9
            Case 4:20-cv-00381-BP Document 17 Filed 08/03/20 Page 9 of 19


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 234 of 502
                                COUNT III
                 MERCHANDISING PRACTICES ACT, § 407.020 RSMo.
                              Misrepresentation

       COMES NOW Plaintiff, on behalf of herself and those similarly situated, and for Count III

against Defendant, states and alleges:

       58.     Plaintiff incorporates by reference the preceding allegations in this petition.

       59.     Upon determining that Defendant wrongfully withheld Plaintiff’s security deposit,

Plaintiff telephoned Defendant and spoke to Johnathan L/N/U, who advised Plaintiff:

               a. Defendant was “going by the book” by withholding the security deposit and

                   was confident in their representation that “their I’s are dotted and their T’s are

                   crossed”;

               b. There is no exposure to Defendant and that Plaintiff’s sole remedy was with a

                   past landlord alleging an eviction that was the basis for Defendant withholding

                   Plaintiff’s $450.00 security deposit.

               c. That Defendant has given Plaintiff all the information that Defendant is required

                   to and that it is not Defendant’s fault, but solely the responsibility of the prior

                   landlord alleging an eviction that was the basis for Defendant withholding

                   Plaintiff’s $450.00 security deposit.

       60.     Defendant is subject to the requirements and provisions of the Missouri

Merchandising Practices Act.

       61.     After her security deposit was unlawfully withheld, Plaintiff inquired with

Defendant as to the reasons for withholding the security deposit.

       62.     Defendant misrepresented to Plaintiff that the non-refundable deposit was legal.

       63.     Defendant misrepresented the status of the non-refundable deposit to Plaintiff.




                                     10
         Case 4:20-cv-00381-BP Document 17 Filed 08/03/20 Page 10 of 19


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 235 of 502
          64.   The Missouri Attorney General has declared all unconscionable practices to be

unfair practices in violation of the Missouri Merchandising Practices Act. 15 C.S.R. § 60-

8.080(1).

          65.   It is unconscionable to “take advantage of an unequal bargaining position and to

obtain a contract or term which results in gross disparity of values exchanged.” 15 C.S.R. § 60-

8.080(2).

          66.   These non-refundable security deposits are unconscionable.

          67.   These fees are unconscionable in part because they are high in relation to the value

of the application.

          68.   Defendant’s conduct as described herein constitutes violations of RSMo.

§ 407.020.

          69.   Defendant’s acts use and employment of deception, false pretenses, false promises,

misrepresentation, unfair practices and concealment, suppression, or omission of material facts for

the sale of consumer products in trade and commerce, is an unlawful practice.

          70.   The unlawful practices caused the Plaintiff to suffer an ascertainable loss in that

Plaintiff lost the amount of her security deposit.

          71.   The Plaintiff attempted to lease housing for personal, family or household purposes

in that the housing she sought was residential and would be used for her own personal shelter.

          72.   Under RSMo. § 407.020, Plaintiff may recover actual damages; punitive damages;

attorney’s fees and expenses for Defendant’s violations of RSMo. § 407.020; and to equitable

relief.

          73.   Because of Defendant’s unlawful acts and practices, Plaintiff incurred actual

damages.




                                        11
            Case 4:20-cv-00381-BP Document 17 Filed 08/03/20 Page 11 of 19


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 236 of 502
       74.     Plaintiff has incurred attorney’s fees and continues to incur said fees, which can be

recovered under the Missouri Merchandising Practices Act, RSMo. § 407.020.

       WHEREFORE, Plaintiff prays for judgment against Defendant for such actual and punitive

damages as are fair and reasonable for violations of the RSMo. § 407.020; for Plaintiff’s

reasonable attorney’s fees and expenses; for injunctive relief, and for the costs of this action; and

for such relief as the Court considers just and proper.

                                       COUNT IV
                  MERCHANDISING PRACTICES ACT, § 407.020 RSMo.
                   Collecting Unconscionable Application Fees Generally

       COMES NOW Plaintiff, on behalf of herself and those similarly situated, and for Count

IV against Defendant, states and alleges:

       75.     Plaintiff incorporates by reference the preceding allegations in this petition.

       76.     In addition to charging the Plaintiff a non-refundable $450 security deposit fee,

Defendant charged a $40 application fee and, on top of that, a $150 Administrative Fee.

       77.     Defendant listed the fees that had to be paid in order to apply for an apartment on

the fourth page of the application.

       78.     On the fourth page of the application, third single-spaced paragraph from the top,

beginning on the 7th line, under the title Security Deposits that May Be Refundable, is the

statement, “[i]f I fail to cancel, in writing, the Application within 48 hours of submission of the

Application and any fees/deposits required by Landmark, I understand that the Security Deposit is

nonrefundable.”

       79.     Defendant is subject to the requirements and provisions of the Missouri

Merchandising Practices Act.

       80.     The Missouri Attorney General has declared all unconscionable practices to be




                                     12
         Case 4:20-cv-00381-BP Document 17 Filed 08/03/20 Page 12 of 19


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 237 of 502
unfair practices in violation of the Missouri Merchandising Practices Act. 15 C.S.R. § 60-

8.080(1).

          81.   It is unconscionable to “take advantage of an unequal bargaining position and to

  obtain a contract or term which results in gross disparity of values exchanged.” 15 C.S.R. § 60-

  8.080(2).

          82.   Defendant’s conduct is unconscionable and constitutes violations of RSMo.

  § 407.020.

          83.   The $150 Administrative Fee, is unconscionably high in relation to the value

received by the Plaintiff or any expense incurred by Defendant, especially in light of the $40

Application fee.

          84.   The $150 Administrative Fee, is unconscionably high when combined with the

$40.00 Application fee and the $450.00 non-refundable security deposit.

          85.   The $150 Administrative Fee, is unconscionably high because it obscures the total

amount of fees an applicant will forfeited to apply for an apartment lease is unconscionable.

          86.   The unlawful practices caused the Plaintiff to suffer an ascertainable loss.

          87.   The Plaintiff attempted to lease housing for personal, family or household purposes

in that the housing she sought was residential and would be used for her own personal shelter.

          88.   Under RSMo. § 407.020, Plaintiff may recover actual damages; punitive damages;

attorney’s fees and expenses for Defendant’s violations of RSMo. § 407.020; and to equitable

relief.

          89.   Because of Defendant’s unlawful acts and practices, Plaintiff incurred actual

damages.

          90.   Plaintiff has incurred attorney’s fees and continues to incur said fees, which can be




                                        13
            Case 4:20-cv-00381-BP Document 17 Filed 08/03/20 Page 13 of 19


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 238 of 502
recovered under the Missouri Merchandising Practices Act, RSMo. § 407.020.

          WHEREFORE, Plaintiff and the putative class prays for judgment against Defendant for

such actual and punitive damages as are fair and reasonable for violations of the RSMo. § 407.020;

for reasonable attorney’s fees and expenses; for injunctive relief, and for the costs of this action;

and for such relief as the Court considers just and proper.

                                CLASS ACTION ALLEGATIONS

          91.   Plaintiff restates each allegation in the preceding paragraphs as if set forth at length

herein.

          92.   Under Federal Rule of Civil Procedure 23, Plaintiff sues for herself and on behalf

of a class (the “Class A”) for Counts I, II, IV initially defined:

                All Missouri tenants from whom Defendant collected a security deposit

                deemed nonrefundable under the application in the past five years.

          93.   Under Federal Rule of Civil Procedure 23, Plaintiff sues for herself and on behalf

of a class (the “Class B”) for Counts I, II, III, IV initially defined:

                All Missouri tenants from whom Defendant collected a security deposit

                wherein all or a portion of that deposit was deemed nonrefundable under

                the application in the past five years and, upon inquiry by the class

                member, Defendant informed the class member that retaining the non-

                refundable deposit was legal or legally appropriate.

          94.   Under Federal Rule of Civil Procedure 23, Plaintiff sues for herself and on behalf

of a class (the “Class C”) for Counts IV initially defined:

                All Missouri tenants from whom Defendant collected and retained a

                $150 Administrative fee and/or a $40.00 dollar Application fee under




                                       14
           Case 4:20-cv-00381-BP Document 17 Filed 08/03/20 Page 14 of 19


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 239 of 502
                   the application in the past five years.

        95.        Federal Rule of Civil Procedure 23(a) sets out the following requirements for class

certification: .

        One or more members of a class may sue or be sued as representative parties on behalf of

all members only if (1) the class is so numerous that joinder of all members if impracticable, (2)

there are questions of law or fact common to the class, (3) the claims and defense of the

representative parties are typical of the claims and defenses of the class, and (4) the representative

parties will fairly and adequately protect the interests of the class

        96.        Numerosity. Fed. R. Civ. P. 23(a)(1). Defendant owns and operates multi-unit

apartment complexes using form applications and standardized procedures. The Class members

are so numerous that joinder of all is impractical. The names and addresses of the Class members

are identifiable through documents maintained by Defendant, and the Class members may be

notified of the pendency of this action by published and/or mailed notice. Numerosity can be

inferred by Defendant’ size, that it manages hundreds of apartment units using standardized

contracts and procedures, and the fact that its omissions are part of its routine business practice.

        97.        Existence and Predominance of Common Questions of Law and Fact. Fed. R. Civ.

P. 23(a)(2). Common questions of law and fact exist as to all members of the Class. These

questions predominate over the questions affecting only individual members. Defendant uses

standardized application provisions and procedures in managing hundreds of residential units.

These common legal and factual questions include and without limitation:

                   a.     Did Defendant collect and retain a non-refundable security deposit?

                   b.     Did Defendant retain a security deposit for any reason other than those

        enumerated in § 535.300.5.




                                      15
          Case 4:20-cv-00381-BP Document 17 Filed 08/03/20 Page 15 of 19


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 240 of 502
               c.      Did Defendant collect and retain a $150 Administrative Fee and/or a $40.00

       Application fee under an application in the past five years?

               d.      Is it unconscionable to obscure the total amount of fees subject to forfeiture

               in an application to lease an apartment?e.     Is    a   $150   Administrative     Fee

               unconscionably high for the value received by the Plaintiff or any expense incurred

               by Defendant, especially in light of the $40 Application fee?

       98.     Typicality. Plaintiff’s claims are typical of the claims of each Class member. Their

contract was a standardized application with a provision that wrongfully deemed a security deposit

as nonrefundable, in violation of RSMo. § 535.300 and required an excessive Administrative Fee

that would apply to each member of the putative Class. In addition, Plaintiff is entitled to relief

under the same causes of action as the other members of the Class.

       99.     Adequacy. Fed. R. Civ. P. 23(a)(3). Plaintiff is an adequate representative of the

Class because her interests coincide with, and are not antagonistic to, the interests of the members

of the Class she seeks to represent, she has retained counsel competent and experienced in such

litigation, and she intends to prosecute this action vigorously. Plaintiff and her counsel will fairly

and adequately protect the interests of the members of the Class.

       100.    Superiority. Questions of law and fact common to the Class members predominate

over questions affecting only individual members, and a class action is superior to other available

methods for fair and efficient adjudication of the controversy. Fed. R. Civ. P. 23(b)(3). The

damages sought by each member are such that individual prosecution would prove burdensome

and expensive given the complex and extensive litigation necessitated by Defendant’s conduct.

Even if the members of the Class themselves could afford such individual litigation, it would be

an unnecessary burden on the courts. Furthermore, individualized litigation presents a potential for




                                     16
         Case 4:20-cv-00381-BP Document 17 Filed 08/03/20 Page 16 of 19


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 241 of 502
inconsistent or contradictory judgments and increases the delay and expense to all parties and to

the court system presented by the complex legal and factual issues raised by Defendant’s conduct.

By contrast, the class action device will cause substantial benefits to the litigants and the Court by

allowing the Court to resolve numerous individual claims based upon a single set of proof in just

one case.

       101.     Injunctive Relief Appropriate for the Class. Fed. R. Civ. P. 23(b)(2). Class

certification is appropriate because Defendant has acted on grounds generally applicable to the

Class, making appropriate equitable injunctive relief regarding Plaintiff and the Class members.

       WHEREFORE, Plaintiff and the Class members pray for relief:

                1.     An order certifying the proposed classes herein under Missouri Supreme

                       Court Rule 52.08 and appointing Plaintiff and her undersigned counsel of

                       record to represent same;

                2.     The creation of a common fund available to provide notice of and remedy

                       Defendant’s violations;

                3.     Punitive damages as authorized by the MMPA;

                4.     Equitable and/or declaratory relief; including that Defendant be restrained

                       from engaging in future conduct in violation of the MMPA;

                5.     Attorney’s fees, expenses and costs;

                6.     An Order that Defendant, its agents, and anyone acting on Defendant’s

                       behalf, be immediately restrained from altering, deleting, or destroying

                       any documents or records that could identify Class members;

                7.     Pre-judgment and post-judgment interest as provided by law; and

                8.     Such other relief the Court does deem just, equitable and proper.




                                        17
            Case 4:20-cv-00381-BP Document 17 Filed 08/03/20 Page 17 of 19


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 242 of 502
                                       JURY DEMAND

    Plaintiff demands trial by jury.

                                          Respectfully submitted,

                                          By: /s/ A.J. Stecklein
                                          A.J. Stecklein         #46663
                                          Michael Rapp           #66688
                                          Matthew Robertson #70442
                                          Stecklein & Rapp Chartered
                                          748 Ann Avenue
                                          Kansas City, KS 66101
                                          Telephone:     (913) 371-0727
                                          Facsimile:     (913) 371-0727
                                          Email: aj@kcconsumerlawyer.com
                                                  mr@kcconsumerlawyer.com
                                                  msr@kcconsumerlawyer.com


                                          By: /s/ Gina Chiala
                                          GINA CHIALA               # 59112
                                          AMY SWEENY DAVIS #45760
                                          HEARTLAND CENTER
                                          FOR JOBS AND FREEDOM, INC.
                                          4047 Central Street
                                          Kansas City, MO 64111
                                          Telephone: (816) 278-1092
                                          Facsimile: (816) 278-5785
                                          Email: ginachiala@jobsandfreedom.org
                                                 amysweenydavis@jobsandfreedom.org
                                          Attorneys for Plaintiff




                                 18
     Case 4:20-cv-00381-BP Document 17 Filed 08/03/20 Page 18 of 19


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 243 of 502
                                CERTIFICATE OF SERVICE

        I certify that on August 3, 2020, a true and correct copy of the above and foregoing was
filed electronically with the Clerk of the Court, which will automatically notify counsel of record.

                                                     /s/ A.J. Stecklein
                                                     Attorney for Plaintiff




                                     19
         Case 4:20-cv-00381-BP Document 17 Filed 08/03/20 Page 19 of 19


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 244 of 502
                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

 RHONDA K. CHEATEM, individually and on
 behalf of all others similarly situated,

                               Plaintiff,

 vs.                                                     Case No. 4:20-cv-00381-BP

 LANDMARK REALTY OF MISSOURI, LLC

                               Defendant.


                        PLAINTIFF’S MOTION TO WITHDRAW
                     HER AMENDED COMPLAINT – CLASS ACTION

       Plaintiff Rhonda K. Cheatem (“Plaintiff”), through counsel, respectfully files this Motion

to Withdraw her Amended Complaint – Class Action filed on August 3, 2020 (Doc. 17). On April

13, 2020 Plaintiff filed her Class Action Petition in the Circuit Court of Jackson County, Missouri,

alleging violations of inter alia, the Missouri Merchandising Practices Act, R.S.Mo. § 407.010 et

seq. and the Missouri Security Deposit Statute, R.S.Mo. § 535.300. On May 13, 2020 Defendant

Landmark Realty of Missouri LLC removed this matter to this Court. On May 20, 2020 Defendant

Landmark Realty of Missouri LLC filed its Answer (Doc. 6). On July 20, 2020 Defendant filed a

Motion to Dismiss (Doc. 14).

       On August 3, 2020 Plaintiff filed her Amended Complaint – Class Action in an attempt to

moot the pending motion to dismiss. Now Plaintiff moves the Court to allow her to withdraw her

Amended Complaint – Class Action (Doc. 17).

       WHEREFORE, Plaintiff respectfully requests that this Court allow her to withdraw her

Amended Complaint – Class Action.




                                      1
          Case 4:20-cv-00381-BP Document 18 Filed 08/03/20 Page 1 of 3


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 245 of 502
                                 Respectfully submitted,

                                 By: /s/ Matthew S. Robertson
                                 A.J. Stecklein        #46663
                                 Michael Rapp          #66688
                                 Matthew Robertson #70442
                                 STECKLEIN & RAPP CHARTERED
                                 748 Ann Avenue, Suite 101
                                 Kansas City, KS 66101
                                 Telephone:     (913) 371-0727
                                 Facsimile:     (913) 371-0727
                                 Email: aj@kcconsumerlawyer.com
                                         mr@kcconsumerlawyer.com
                                         msr@kcconsumerlawyer.com

                                 -and-

                                 Gina Chiala             #59112
                                 Amy Sweeny Davis #45760
                                 HEARTLAND CENTER
                                 FOR JOBS AND FREEDOM, INC.
                                 4047 Central Street
                                 Kansas City, MO 64111
                                 Telephone: (816) 278-1092
                                 Facsimile: (816) 278-5785
                                 Email: ginachiala@jobsandfreedom.org
                                        amysweenydavis@jobsandfreedom.org
                                 Attorneys for Plaintiff




                                  2
      Case 4:20-cv-00381-BP Document 18 Filed 08/03/20 Page 2 of 3


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 246 of 502
                                CERTIFICATE OF SERVICE

        I certify that on August 3, 2020, a true and correct copy of the above and foregoing was
filed electronically with the Clerk of the Court, which will automatically notify counsel of record.

                                                     /s/ Matthew S. Robertson
                                                     Attorney for Plaintiff




                                      3
          Case 4:20-cv-00381-BP Document 18 Filed 08/03/20 Page 3 of 3


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 247 of 502
                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

 RHONDA K. CHEATEM, individually and on
 behalf of all others similarly situated,

                               Plaintiff,

 vs.                                                     Case No. 4:20-cv-00381-BP

 LANDMARK REALTY OF MISSOURI, LLC

                               Defendant.


             UNOPPOSED MOTION TO EXTEND TIME FOR PLAINTIFF TO
                RESPOND TO DEFENDANT’S MOTION TO DISMISS

       Pursuant to Fed. R. Civ. P. 6(b), Plaintiff Rhonda Cheatem, through undersigned counsel,

respectfully moves the Court for an Order extending the time for her to respond to Defendant

Landmark Realty of Missouri, LLC’s motion to dismiss (Doc. 13) by fourteen (14) days, up to and

including August 17, 2020. In support of this motion Plaintiff states:

       1.      Plaintiff is Ms. Rhonda Cheatem, a Missouri citizen; Defendant is Landmark Realty

of Missouri LLC.

       2.      On July 20, 2020 Defendant filed a motion to dismiss Plaintiff’s class action

complaint. Plaintiff’s deadline to file her suggestions in opposition is August 3, 2020.

       3.      Plaintiff seeks an extension of fourteen (14) days to file her suggestions in

opposition to Defendant’s Motion to Dismiss, up to and including August 17, 2020.

       4.      Good cause exists to grant the requested extension because of Plaintiff’s Counsel’s

busy work schedule, he needs additional time to finalize Plaintiff’s Suggestions in Opposition.

Plaintiff will also seek leave to file an amended complaint which will dispose of some of the issues

raised in the pending motion to dismiss. Defendant will not be prejudiced by this extension and



                                        1
            Case 4:20-cv-00381-BP Document 19 Filed 08/03/20 Page 1 of 3


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 248 of 502
the requested extension is not made in bad faith or for any improper purpose.

       5.      Plaintiff has not previously requested an extension of time to respond to

Defendant’s Motion to Dismiss.

       6.      Counsel for Plaintiff has conferred with Counsel for Defendant, who consents to

the requested extension.

       Accordingly, Plaintiff respectfully asks the Court to grant Plaintiff’s motion and issue an

Order extending the time for Plaintiff to file her suggestions in opposition to Defendant’s motion

to dismiss by fourteen (14) days, up to and including August 17, 2020

                                             Respectfully submitted,

                                             By: /s/ Matthew S. Robertson
                                             A.J. Stecklein        #46663
                                             Michael Rapp          #66688
                                             Matthew Robertson #70442
                                             STECKLEIN & RAPP CHARTERED
                                             748 Ann Avenue, Suite 101
                                             Kansas City, KS 66101
                                             Telephone:     (913) 371-0727
                                             Facsimile:     (913) 371-0727
                                             Email: aj@kcconsumerlawyer.com
                                                     mr@kcconsumerlawyer.com
                                                     msr@kcconsumerlawyer.com

                                             -and-

                                             Gina Chiala             #59112
                                             Amy Sweeny Davis #45760
                                             HEARTLAND CENTER
                                             FOR JOBS AND FREEDOM, INC.
                                             4047 Central Street
                                             Kansas City, MO 64111
                                             Telephone: (816) 278-1092
                                             Facsimile: (816) 278-5785
                                             Email: ginachiala@jobsandfreedom.org
                                                    amysweenydavis@jobsandfreedom.org
                                             Attorneys for Plaintiff




                                        2
            Case 4:20-cv-00381-BP Document 19 Filed 08/03/20 Page 2 of 3


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 249 of 502
                                CERTIFICATE OF SERVICE

        I certify that on August 3, 2020, a true and correct copy of the above and foregoing was
filed electronically with the Clerk of the Court, which will automatically notify counsel of record.

                                                     /s/ Matthew S. Robertson
                                                     Attorney for Plaintiff




                                      3
          Case 4:20-cv-00381-BP Document 19 Filed 08/03/20 Page 3 of 3


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 250 of 502
                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF MISSOURI
                             WESTERN DIVISION

RHONDA K. CHEATEM, individually and on
behalf of all others similarly situated,

                         Plaintiff,
                                            Case No. 4:20-cv-00381-BP
vs.

LANDMARK REALTY OF MISSOURI, LLC

                         Defendant.


      SUGGESTIONS IN OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
               AND/OR FOR JUDGMENT ON THE PLEADINGS




                                     1
         Case 4:20-cv-00381-BP Document 21 Filed 08/17/20 Page 1 of 20


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 251 of 502
                                                      TABLE OF CONTENTS


INTRODUCTION..........................................................................................................................5

ARGUMENT ..................................................................................................................................6

   I.   Plaintiff has standing to sue because she did not received the totality of the benefits
   accorded to her by the Security Deposit Statute and the fact that a different entity ‘refunded’
   her money, through no action of Defendant, does not deprive her of standing to bring this
   claim .............................................................................................................................................6

   II. Plaintiff plausibly alleges violations of the Security Deposit Statute and the
   Merchandising Practices Act. .......................................................................................................8

      a. The $450 fee is a security deposit under the terms of the Defendant drafted application.. .9

      b. The $450 fee is a security deposit under the broad statutory definition. ..........................10

      c. The Security Deposit Statute is not the exclusive remedy for the violations alleged. ......13

      d. Counts II and III survive dismissal because Plaintiff’s subjective knowledge is irrelevant
      for purposes of an MMPA claim. ..........................................................................................15

      e. Plaintiff has plausibly alleged that the disputed application and administration fees are
      unconscionable in relation to the benefits those fees were allegedly for. ..............................17

CONCLUSION ............................................................................................................................19




                                          2
              Case 4:20-cv-00381-BP Document 21 Filed 08/17/20 Page 2 of 20


  Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 252 of 502
                                            TABLE OF AUTHORITIES

  Cases

Chochorowski v. Home Depot U.S.A., 404 S.W.3d 220 (Mo. banc 2013) ............................. 16, 17

Clement v. St. Charles Nissan, Inc., 103 S.W.3d 898 (Mo. App. E.D. 2003) ................................ 9

Conway v. CitiMortgage, Inc., 438 S.W.3d 410 (Mo. banc 2014) ............................................... 10

Cuellar-Aguilar v. Deggeller Attractions, Inc., 812 F.3d 614 (8th Cir. 2015) ............................... 7

Detling v. Edelbrock, 671 S.W.2d 265 (Mo. 1984) ...................................................................... 15

Dover v. Stanley, 652 S.W.2d 258 (Mo. Ct. App. W.D. 1983) .................................................... 15

Graham v. Catamaran Health Solutions LLC, 940 F.3d 401 (8th Cir. 2017) .............................. 14

Horne v. Flores, 557 U.S. 433 (2009) ............................................................................................ 8

Huch v. Charter Communications, Inc., 290 S.W.3d 721, 727 (Mo. banc 2009) .................. 16, 18

In re American Eagle Coatings, Inc., 353 B.R. 656 (Bankr. W.D. Mo. 2006) ............................ 19

Lastra v. Intercontinental Investments, Co., 745 S.W.2d 703 (Mo. App. 1987) .......................... 14

Massachusetts v. EPA, 549 U.S. 497 (2007) .................................................................................. 7

Muir v. Navy Federal Credit Union, 529 F.3d 1100 (D.C. Cir. 2008) ........................................... 8

Murphy v. Stonewall Kitchen, LLC, 503 S.W.3d 308 (Mo. App. E.D. 2016) ................................ 9

Pleasants v. Am. Express Co., 541 F.3d 853 (8th Cir. 2008) ....................................................... 19

Ports Petroleum Co., Inc. of Ohio v. Nixon, 37 S.W.3d 237 (Mo. banc 2001) .............................. 9

Prop. Exch. & Sales, Inc. v. King, 863 S.W.2d 12 (Mo. Ct. App. E.D. 1993) ....................... 13, 15

Shaffer v. Royal Gate Dodge, Inc., 300 S.W.3d 556 (Mo. App. E.D. 2009) ................................ 18

Spokeo, Inc. v. Robins, 136 S.Ct. 1540 (2016) ............................................................................... 7

State ex rel. Jackson v. Parker, 496 S.W.3d 559 (Mo. App. 2016) .............................................. 14

State ex rel. Nixon v. RTC Development Ass’n, 290 S.W.3d 756 (Mo. App. W.D. 2009) ............. 9



                                         3
             Case 4:20-cv-00381-BP Document 21 Filed 08/17/20 Page 3 of 20


  Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 253 of 502
State ex rel. Webster v. Areaco Inv. Co., 756 S.W.2d 633 (Mo. App. E.D. 1988) ................... 9, 16

Triarch Industries, Inc. v. Crabtree, 158 S.W.3d 772 (Mo. banc 2005) ...................................... 10

United States v. Menasche, 348 U.S. 528, 75 S.Ct. 513 (1955) ................................................... 11

Woods v. QC Financial Services, Inc., 280 S.W.3d 90 (Mo. App. E.D. 2008) ............................ 18

Younker v. Investment Realty, Inc., 461 S.W.3d 1 (Mo. App. S.D. 2015)...................................... 8

  Statutes

R.S.Mo § 535.300 .................................................................................................................. passim

R.S.Mo. § 407.025 ........................................................................................................................ 14

  Regulations

15 C.S.R. § 60-8.080..................................................................................................................... 18




                                          4
              Case 4:20-cv-00381-BP Document 21 Filed 08/17/20 Page 4 of 20


  Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 254 of 502
       Plaintiff Rhonda Cheatem (“Ms. Cheatem” or “Plaintiff”), through undersigned counsel,

respectfully submits these suggestions in opposition to Defendant Landmark Realty of Missouri,

LLC’s (“Defendant”) Motion to Dismiss and/or for Judgment on the Pleadings (Doc. 13).

                                       INTRODUCTION

       It cost Kansas City consumers $640.00 to apply for housing with Defendant. If a consumer

does not withdraw her application within 48 hours, or for any other reason Defendant determines

it does not want to consummate the transaction, it keeps the consumer’s $640.00. In this class

action, brought under the Missouri security deposit statute and the Missouri Merchandising

Practices Act (“MMPA”), Plaintiff seeks to represent a class of consumers who paid Defendant

the herein described nonrefundable fees as part of applying for a residential apartment lease with

Defendant at any one of Defendant’s Missouri locations.

       Factually, this case begins with Plaintiff applying at Defendant’s Willow Creek Apartment

complex on November 20, 2019. As part of the application process Plaintiff paid three separate

fees. These fees were represented to Plaintiff by Defendant as follows: a $450 security deposit that

is non-refundable after 48 hours if not cancelled, a $150 administration fee non-refundable when

paid, and a $40 application fee non-refundable when paid. Defendant eventually denied Plaintiff’s

rental application and initially refused to refund any of the monies paid by Plaintiff. Eventually,

after a expending her time to dispute the charge through her credit card company, the $450 security

deposit initially declared nonrefundable, was returned to her by the third party credit card company

who found the charge offensive enough to return. Defendant had nothing to do with this refund.

Defendant never returned the administration or application fees.

       Before the Court is Defendant’s motion seeking dismissal of every Count of Plaintiff’s

Class Action Petition. In Defendant’s motion, Defendant now asserts that the $450.00 was




                                      5
          Case 4:20-cv-00381-BP Document 21 Filed 08/17/20 Page 5 of 20


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 255 of 502
mislabeled and misrepresented to Plaintiff as a “security deposit”, citing that while the application

it drafted calls the large deposit a security deposit, it also disclaims that it is a security deposit.

But the Defendant’s motion creates and then ignores the white elephant in the room. If this is not

a security deposit as it has been misrepresented, what is it and how is it supported. This reinforces

Plaintiff’s argument that Defendant is unlawfully collecting and retaining excessive and

unreasonably high fees from their prospective tenants that are not authorized by law or agreement.

                                            ARGUMENT

    I.   Plaintiff has standing to sue because she did not received the totality of the benefits
         accorded to her by the Security Deposit Statute and the fact that a different entity
         ‘refunded’ her money, through no action of Defendant, does not deprive her of
         standing to bring this claim.

         Defendant’s first argument in favor of dismissal is that Plaintiff suffered no injury in fact

for purposes of Article III standing. Essentially Defendant argues that Plaintiff was refunded the

$450.00 security that she had paid and consequently she “has no out-of-pocket loss on the ‘security

deposit’ payment.” Doc 14 at 9.1 Defendant fails to detail the facts that the Defendant refused to

refund the security deposit upon demand and that the refund was the result of Plaintiff’s necessary

efforts to successfully convince a third party that the charge should be refunded. This defense is

only available to the Defendant because the Plaintiff did not pay the illegal fee by check or cash.

Furthermore, this argument misses the mark because it assumes that all Plaintiff was entitled to

recover for the unlawfully withheld security deposit, was the balance of the security deposit itself.

That is not true under the statute.

         The Missouri security deposit statute requires that a tenant recover “as damages twice the

amount wrongfully withheld.” R.S.Mo § 535.300.6. Defendant withheld the security deposit, and



1
 Defendant styles its motion as a Motion to Dismiss while interjecting affidavits and evidence outside the
pleadings. The Court should not give any consideration to those attachments.


                                       6
           Case 4:20-cv-00381-BP Document 21 Filed 08/17/20 Page 6 of 20


    Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 256 of 502
subsequently verbally refused to refund upon demand, entitling Plaintiff to $900.00. Ms. Cheatem

has not received the statutory penalty that the statute demands that tenant receive. The Eighth

Circuit has confirmed that the right to recover statutory damages presents a concrete dispute

sufficient to meet Article III’s standards. Cuellar-Aguilar v. Deggeller Attractions, Inc., 812 F.3d

614, 620–21 (8th Cir. 2015). “Standing” is not an arbitrary limitation. It only operates to ensure

the court’s resources are brought to bear on a real dispute asserted by a genuinely interested party

with something to gain:

        ‘[T]he gist of the question of standing’ is whether the petitioners have ‘such a
        personal stake in the outcome of the controversy as to assure that concrete
        adverseness which sharpens the presentation of issues upon which the court so
        largely depends for illumination.’

Massachusetts v. EPA, 549 U.S. 497, 517 (2007); see also Spokeo, Inc. v. Robins, 136 S.Ct. 1540,

1556 (2016) (Ginsburg, J., dissenting) (“The basic inquiry is whether the ‘conflicting contentions

of the parties . . . present a real, substantial controversy. . .’”).

        Plaintiff squarely meets these concerns. She alleges real (not hypothetical) violations of the

MMPA and the Security Deposit Statute, the latter of which accords her a statutory right to recover

twice the amount of her security deposit. As such, the actual violation of her substantive rights and

her resulting ability to recover statutory damages presents a real, substantial controversy by a

plaintiff with a concrete stake. See Cuellar-Aguilar v. Deggeller Attractions, Inc., 812 F.3d 614,

620-21 (8th Cir. 2015) (“plaintiffs who fail to allege actual damages nonetheless satisfy both the

injury in fact and redressability requirements of Article III standing by suing for statutory

damages.”).2 For this additional reason, Plaintiff satisfies Article III. See Horne v. Flores, 557 U.S.


2
  Chief Justice Roberts, who joined the majority in Spokeo, reached this same conclusion in Campbell-
Ewald Co. v. Gomez, 136 S. Ct. 663 (2016), going out of his way to note that the plaintiff’s claim for
statutory damages gave rise to an injury in fact. See id. at 679 (Roberts, C.J., dissenting) (“All agree that at
the time Gomez filed suit, he had a personal stake in the litigation. In his complaint, Gomez alleged that he
suffered an injury in fact when he received unauthorized text messages from Campbell. To remedy that


                                       7
           Case 4:20-cv-00381-BP Document 21 Filed 08/17/20 Page 7 of 20


    Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 257 of 502
433, 445 (2009) (“Here, as in all standing inquiries, the critical question is whether at least one

petitioner has ‘alleged such a personal stake in the outcome of the controversy as to warrant his

invocation of federal-court jurisdiction.’”) (emphasis added, citations omitted).

        Finally, to the extent that Defendant argues on Reply that Plaintiff’s standing is dependent

on whether the security deposit statute was violated (as they argue that there was never a ‘security

deposit’ in this case, see Doc. 14 at 11–12) this Court should remember that a plaintiff need not

prove an unlawful action to have standing, because “whether a statute has been violated ‘is a

question that goes to the merits . . . and not to constitutional standing.’” Muir v. Navy Federal

Credit Union, 529 F.3d 1100, 1106 (D.C. Cir. 2008).

        In summary, the moment that Plaintiff’s security deposit was withheld by Defendant for

an unlawful reason, Plaintiff was entitled to a statutory penalty twice the amount of her deposit.

She has not received that mandatory statutory penalty. R.S.Mo § 535.300.6 (“the tenant shall

recover as damages twice the amount wrongfully withheld”) (emphasis added). As a consequence

Ms. Cheatem has a personal stake in the outcome of his controversy, which is all she needs in

order to have standing to pursue these claims.

 II.    Plaintiff plausibly alleges violations of the Security Deposit Statute and the
        Merchandising Practices Act.

        The purpose of the Missouri Security Deposit Statute is to put residential tenants and their

landlords on are more equal footing than that relationship typically had under the common law.

Younker v. Investment Realty, Inc., 461 S.W.3d 1, 8 (Mo. App. S.D. 2015). Unlike the narrow role

of the Security Deposit Statute, the Merchandising Practices Act’s “objective is consumer

protection.” State ex rel. Nixon v. RTC Development Ass’n, 290 S.W.3d 756, 759 (Mo. App. W.D.




injury, he requested $1500 in statutory damages for each unauthorized text message.”).


                                      8
          Case 4:20-cv-00381-BP Document 21 Filed 08/17/20 Page 8 of 20


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 258 of 502
2009). “The Merchandising Practices Act was created to supplement the definition of common-

law fraud.” Clement v. St. Charles Nissan, Inc., 103 S.W.3d 898, 899 (Mo. App. E.D. 2003).

“[The Merchandising Practices Act] does not define deceptive practices; it simply declares unfair

or deceptive practices unlawful. This was done to give broad scope to the meaning of the statute

and to prevent evasion because of overly meticulous definitions.” State ex rel. Webster v. Areaco

Inv. Co., 756 S.W.2d 633, 645 (Mo. App. E.D. 1988).

                 The [Merchandising Practices Act], as first adopted by the legislature in
       1967, protects consumers by expanding the common law definition of fraud to
       preserve fundamental honesty, fair play and right dealings in public transactions
       . . . It is the defendant's conduct, not his intent, which determines whether a
       violation has occurred. Moreover, [a] consumer’s reliance on an unlawful practice
       is not required under the [the Act].

Murphy v. Stonewall Kitchen, LLC, 503 S.W.3d 308, 310–11 (Mo. App. E.D. 2016)

       The Merchandising Practices Act’s reach is “unrestricted, all-encompassing and

exceedingly broad. For better or worse, the literal words cover every practice imaginable and every

unfairness to whatever degree.” Ports Petroleum Co., Inc. of Ohio v. Nixon, 37 S.W.3d 237, 240

(Mo. banc 2001). In spite of this law, Defendant now argues “the parties never had a landlord-

tenant relationship, and the disputed sum of money was not required to be held by Landmark for

Plaintiff as party to a rental agreement.” But Landmark did hold the deposit. And Defendant alleges

not only was Defendant not required to hold it, it was precluded by law. This argument is non-

sensical, not consistent with the law, and contradicts Defendant’s other arguments.

           a. The $450 fee is a security deposit under the terms of the Defendant drafted
              application.

       Defendant drafted the application. Plaintiff had no say in the terms used. The contract

labels the $450.00 portion of the $650.00 payment as a security deposit. Once sued for wrongfully

withholding the security deposit, Defendant argues that the application does mean what Defendant




                                      9
          Case 4:20-cv-00381-BP Document 21 Filed 08/17/20 Page 9 of 20


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 259 of 502
said it meant, and how Plaintiff described and represented it to Plaintiff. Not only does this create

an independent deceptive act, it flies in the fact of construing contracts against the drafter. Triarch

Industries, Inc. v. Crabtree, 158 S.W.3d 772, 776 (Mo. banc 2005).

              b. The $450 fee is a security deposit under the broad statutory definition.

           Defendant argues that the $450.00 “security deposit,” which is the language used in

Defendant’s application, is not actually a security deposit as defined in the Missouri Security

Deposit Statute. Doc. 14 at 11; 14. The statute itself defines a security deposit as:

           any deposit of money or property, however denominated, which is furnished by a
           tenant to a landlord to secure the performance of any part of the rental agreement,
           including damages to the dwelling unit. This term does not include any money or
           property denominated as a deposit for a pet on the premises.

R.S.Mo. § 535.300.8 (Emphasis added). The italicized words of “however denominated” and “of

any part” clearly show that the legislature intended to have this provision broadly construed to not

allow a landlord to mislabel or disguise a security deposit, which is exactly what the Defendant is

doing here. Furthermore, “of any part” clearly recognizes that part of a consumer transaction is

following the landlord dictated application process, whether the rental agreement is consummated

or not.3

           Defendant concludes that this language does not make the application process “part of” the

transaction between a landlord and tenant and requires a rental agreement be consummated. This

ignores the reality that application process was dictated by the Defendant and would lead to the

absurd result that Defendant can refer to a payment as “Security Deposit,” —because consumers

are familiar with paying security deposits-- but not be bound by Missouri laws that protect

consumers from Landlord’s abusive tactics. This allows a landlord to mislabel a required payment,


3
  The Missouri Supreme Court, in interpreting a section of the Merchandising Practices Act, has read not dissimilar
language to include actions that occur before, during, and after the sale or merchandise or services. See Conway v.
CitiMortgage, Inc., 438 S.W.3d 410, 415–16 (Mo. banc 2014).


                                        10
            Case 4:20-cv-00381-BP Document 21 Filed 08/17/20 Page 10 of 20


    Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 260 of 502
accept the payment, unilaterally refuse to consummate the transaction, and keep the payment for

a completely unexplainable and undetermined reason. Understandably, Defendant cites to no cases

supporting this particularly narrow and absurd interpretation of the clearly broad statute. The

statute does not impose any such restriction. In fact the statutory language is broad covering “any

deposit of money” “by a tenant to a landlord” “to secure the performance of any part of the rental

agreement.” Id. Ms. Cheatem had to deposit $450.00 in order to even enter into a rental agreement

with Defendant. Ms. Cheatem paid this amount of money—which again, Defendant’s own contract

describes as a ‘security deposit’4—for purposes of securing a landlord’s performance (i.e., renting

her an apartment). Under these facts the $450 payment is consistent with what Defendant chose to

represent the payment to Plaintiff as—a security deposit.

        Nonetheless, Defendant suggests that if this Court concludes the payment in this case is a

security deposit then it would render meaningless the other provisions of the statute governing,

inter alia, inspection of the dwelling unit. Doc. 14 at 12. If this Court holds that the $450 payment

is not a security deposit then the only provision of the statute which would be nullified is the only

statutorily provided exception to what qualifies as a security deposit. The statutory definition

includes only one exception: specifically, a security deposit “does not include any money . . . as a

deposit for a pet on the premises.” R.S.Mo. § 535.300.8. If this Court holds that a payment which

is called and treated by Defendant to be a “security deposit” is not, then this sole exception to what

qualifies as a security deposit is mere surplusage. This Court should therefore decline Defendant’s

interpretation to reinvent the statutory definition of security deposit under Missouri law. See

United States v. Menasche, 348 U.S. 528, 538–39, 75 S.Ct. 513 (1955) (“It is our duty ‘to give



4
 Defendant argues that its contract disclaims this payment being a security deposit (Doc. 14 at 13), but
that disclaimer conflicts with the statutory language, is ambiguous, and should be accorded no weight
given the use of the term in the body of paragraph governing security deposits.


                                      11
          Case 4:20-cv-00381-BP Document 21 Filed 08/17/20 Page 11 of 20


    Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 261 of 502
effect, if possible, to every clause and word of a statute rather than to emasculate an entire section”)

(internal citation removed).

       Alternatively, Defendant’s other argument in favor of dismissal is that its contract is not

deceptive. These two arguments are mutually exclusive. If the “security deposit” that they withheld

from Ms. Cheatem is not, as the contract implies, a “security deposit” then Defendant

misrepresented the payment. Simply, Defendant is using a term in its application, to wit: “security

deposit,” that it now disclaims. This makes it even more obvious that Defendant is collecting

money deceptively. Defendant’s application describes the fee in this case as a “security deposit”

and uses that term to outline when and under what circumstances the security deposit is

nonrefundable. Defendant now argues that although its application calls this $450.00 fee a security

deposit, that it actually isn’t, and therefore the Missouri Security Deposit Statute does not apply to

this transaction. Assuming, arguendo, that this $450.00 nonrefundable payment is not a security

deposit—then what is it? Defendant does not suggest what it might be if it’s not a security deposit,

but clearly it’s a $450.00 dollar fee that the prospective tenant cannot ever get back if Defendant

turns down their application and they do not cancel within 48 hours.

        What’s more, if it truly is not a security deposit then there is never a time when it becomes

“nonrefundable” under Defendant’s own contract. Put differently, if this $450.00 payment is not a

“security deposit” as that term is defined in Defendant’s contract, then Defendant has no right to

retain the payment if a rental agreement is never entered into with a prospective tenant.

Defendant’s application allows it to (unlawfully) retain “security deposits.” If this fee is not a

security deposit, then it should have never been declared nonrefundable. If this Court buys

Defendant’s ambitious reading of the Security Deposit Statute’s definition of “security deposit,”

and as a consequence holds that the Security Deposit Count should be dismissed, then this Court




                                     12
         Case 4:20-cv-00381-BP Document 21 Filed 08/17/20 Page 12 of 20


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 262 of 502
cannot dismiss Plaintiff’s MMPA claims because Defendant is taking and retaining money from

Missouri consumers that it is not entitled to by any law or agreement.

           c. The Security Deposit Statute is not the exclusive remedy for the violations
              alleged.

       Defendant asserts instead that § 535.300 R.S.Mo. is the sole remedy available for

wrongfully withholding a security deposit. However, there is nothing in the plain language of

§ 535.300 R.S.Mo. suggesting any such restriction. The relevant provision states:

       If the landlord wrongfully withholds all or any portion of the security deposit in
       violation of this section, the tenant shall recover as damages twice the amount
       wrongfully withheld.

§ 535.300.6 R.S.Mo. The statute’s silence speaks volumes. The legislature regularly crafts

legislation that creates exclusive remedies; had it intended to do so here, it would have said as

much. Cf. § 535.300 R.S.Mo. with §§ 408.696; 287.120; 213.070; 454.101; 362.730 R.S.Mo. (all

creating exclusive remedies). Taken together, § 535.300.6 R.S.Mo.’s silence, the MMPA’s broad

reach, and the MMPA’s definition of “unfair practice” to include violations of state law, destroy

any notion of the MMPA’s inapplicability.

       Only one case has dealt with the applicability of the Merchandising Practices Act to

security deposit issues: Prop. Exch. & Sales, Inc. v. King, 863 S.W.2d 12, 14-15 (Mo. Ct. App.

E.D. 1993) ( “Property Exchange”). There, the court made a general ruling that § 535.300 R.S.Mo.

was the exclusive remedy for deposit issues, but that opinion should not be followed for several

reasons. First, one year after Property Exchange, Title 15 CSR 60-8.020 and 60-8.090 of the

Missouri Attorney General’s Regulations made clear that the MMPA’s prohibition of unfair

practices encompasses the violation of other state laws like § 535.300 R.S.Mo. Also since then,

§ 535.300 R.S.Mo. has been amended and the limiting language, “not more than” has been

removed. Thus, the statute originally stated:



                                     13
         Case 4:20-cv-00381-BP Document 21 Filed 08/17/20 Page 13 of 20


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 263 of 502
        If the landlord wrongfully withholds all or any portion of the security deposit in
        violation of this section, the tenant shall recover as damages not more than twice
        the amount wrongfully withheld.

But now states:

        If the landlord wrongfully withholds all or any portion of the security deposit in
        violation of this section, the tenant shall recover as damages twice the amount
        wrongfully withheld.

§ 535.300 R.S.Mo. (as amended in 2016). Without doubt, § 535.300 R.S.Mo. is not intended to

act as an exclusive remedy.

        Second, the extremely brief decision (less than two pages) only mentioned the MMPA one

time and did so in passing. It contained no analysis of the MMPA’s remedial nature nor its

applicability, and the appellant’s briefing on the issue was anemic at best. (See Exh. A, Prop. Exch.

Appellant’s Brief – notably, the appellant did not know the name of the MMPA)5. Indeed, the

tenant in Property Exchange was a business to which the MMPA did not actually apply. § 407.025

R.S.Mo. (providing a private right of action only when a purchase is made for personal, family or

household use). Given that the issue was not briefed or analyzed, Property Exchange is wholly

unhelpful.

        Finally, the Property Exchange appellant brought its MMPA claim alongside a number of

common law claims and the appellant (along with the court) analyzed the MMPA and common

law claims as one and the same. However, the examination of two statutes requires a different

analysis than the examination of a statute’s relationship to common law. Cf, Lastra v.

Intercontinental Investments, Co., 745 S.W.2d 703, 705 (Mo. App. 1987) (holding that § 535.300

limits common law damages) to State ex rel. Jackson v. Parker, 496 S.W.3d 559 (Mo. App. 2016)

(analyzing two statutes with an eye toward harmonizing them). Indeed, the court in Property


5
 This brief is a public record and the Court can take judicial notice of it. Graham v. Catamaran Health
Solutions LLC, 940 F.3d 401, 405 fn.1 (8th Cir. 2017).


                                     14
         Case 4:20-cv-00381-BP Document 21 Filed 08/17/20 Page 14 of 20


    Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 264 of 502
Exchange summarily followed Lastra, which dealt with the relationship between common law

conversion and § 535.300 R.S.Mo. – not with two consumer protection statutes. Prop. Exch, 863

S.W.2d at 14–15 (citing Lastra, 745 S.W.2d 703).

       When examining two state law statutes, Missouri courts must make every effort to

reconcile them. Dover v. Stanley, 652 S.W.2d 258, 263 (Mo. Ct. App. W.D. 1983). Where, as here,

two statutes can be harmonized, the analysis ends and statutory construction does not come into

play. Jackson, 496 S.W.3d at 562. Without clear legislative intent creating an exclusive remedy,

two statutes do not conflict merely because each one provides its own remedy. E.g., Detling v.

Edelbrock, 671 S.W.2d 265 (Mo. 1984) (ruling that the statutory remedies for housing code

violations did not deprive tenants of other statutory and common law remedies addressing issues

of habitability) (abrogated on other grounds). This is especially true where – like here – the statute

providing the more limited damages (§ 535.300 R.S.Mo.) sought to expand – not restrict –

consumers’ damages at the time it was passed. Not only is it the case that the MMPA and § 535.300

R.S.Mo. are both consumer protection statutes with harmonious goals, but state regulations

provide that the violation of one expressly violates the other. As such, Counts II and III of the

Class Action Petition cannot be dismissed.

           d. Counts II and III survive dismissal because Plaintiff’s subjective knowledge is
              irrelevant for purposes of an MMPA claim.

       Defendant argues that the clear disclosure of the excessive and unreasonable fees in the

rental application preclude a claim under the MMPA. First this argument is predicated upon the

assertion that the Plaintiff clearly understood the terms of the application in the application. This

argument flies in the face of Defendant’s first argument – that the application does not mean what

it was drafted by Defendant to say. Defendant is now alleging that it misrepresented the $450.0 as

a “security deposit.” Then Defendant argues that Plaintiff understood the application.



                                     15
         Case 4:20-cv-00381-BP Document 21 Filed 08/17/20 Page 15 of 20


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 265 of 502
       Furthermore, Plaintiff’s subjective knowledge of the terms of the agreement do not bear on

whether the MMPA was violated because the MMPA does not require that a consumer actually be

misled as a result of the unfair practice. The MMPA is concerned with the Defendant’s actions,

not whether the consumer was a misled. State ex rel. Webster v. Areaco Inv. Co., 756 S.W.2d 633,

635–36 (Mo. App. E.D. 1988).

       Instead, Defendant’s argument is based essentially on waiver or consent because Ms.

Cheatem voluntarily paid the unfair and mislabeled fees that were demanded by the rental

application. But this type of defense is not available to Defendant in MMPA actions. In Huch v.

Charter Communications, Inc., the Missouri Supreme Court considered whether a consumer’s

voluntary payment of unfair fees should be a defense to an MMPA action. 290 S.W.3d 721, 727

(Mo. banc 2009). In holding that the protections of the ‘voluntary payment doctrine’ were not an

available defense to an MMPA claim the Supreme Court stated that to allow the MMPA defendant

to “avoid liability for this unfair practice through the voluntary payment doctrine would nullify the

protections of the act and be contrary to the intent of the legislature.” Id.

       For this reason, and others, Defendant’s reliance on Chochorowski v. Home Depot U.S.A.,

404 S.W.3d 220 (Mo. banc 2013) is misplaced. It simply is not a defense to an MMPA claim that

Plaintiff voluntarily paid what constitutes an unlawful fee under a contract whose terms conflict

with Missouri law.

       Furthermore, while the Supreme Court in Chochorowski held that the protections of the

MMPA were not in conflict with the “basic tenants” of contract law, this case does not concern

itself strictly with contract law. There is no dispute here that the mislabeled and misrepresented

terms of the rental application were provided to Ms. Cheatem. The allegations here are that

Defendant’s contract violates the laws that govern Defendant’s behavior in that the contract makes




                                     16
         Case 4:20-cv-00381-BP Document 21 Filed 08/17/20 Page 16 of 20


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 266 of 502
a security deposit nonrefundable in violation of the Security Deposit Statute and that Defendant’s

contract allows them to charge, collect, and retain an unconscionable sum from Missouri

consumers, just for rental applications. This is not a case of a “[c]learly [o]ptional” damage waiver,

cf., Chochorowski, 404 S.W.3d at 229, this is a case of charging and withholding fees and deposits

in a manner that violates Missouri law. This distinction would be material to the Missouri Supreme

Court which recognized that “[u]nlike the clear ban on negative options in 15 CSR 60–8.060, there

is no corresponding regulation that expressly makes selling merchandise of no value an unfair

practice under the MMPA.” Id at 231. Here, however, there is a statute that makes it unlawful to

withhold a security deposit as “nonrefundable.” See R.S.Mo § 535.300.6. For these reasons,

Defendant’s reliance on Chochorowski is misplaced and Ms. Cheatem’s MMPA claims should

survive threshold dismissal.

            e. Plaintiff has plausibly alleged that the disputed application and administration
               fees are unconscionable in relation to the benefits those fees were allegedly for.

        Ultimately, it is important to remember that this case involves Ms. Cheatem, and members

of the putative class, paying a $450.00 security deposit, a $150.00 administration fee, and a $40.00

application fee just to get to the point where they might get an apartment if Defendant unilaterally

decides to go forward with accepting their rental applications. In Plaintiff’s case, the totality of

this sum was initially taken and withheld from her after she tried to get her deposit back. Under

the facts as they are alleged, Plaintiff has plausibly alleged that the collection and retention of these

fees is unconscionably unfair and unreasonable.

        In Missouri, “it has been suggested . . . that there be a balancing between the substantive

and procedural aspects, and that if there exists gross procedural unconscionability then not much

be needed by way of substantive unconscionability, and that the same ‘sliding scale’ be applied if

there be great substantive unconscionability but little procedural unconscionability.” Woods v. QC



                                     17
         Case 4:20-cv-00381-BP Document 21 Filed 08/17/20 Page 17 of 20


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 267 of 502
Financial Services, Inc., 280 S.W.3d 90, 95 (Mo. App. E.D. 2008); see also e.g., Shaffer v. Royal

Gate Dodge, Inc., 300 S.W.3d 556, 559 (Mo. App. E.D. 2009) (“In light of this agreement’s

considerable substantive unconscionability, we need not find significant procedural

unconscionability.”). As it relates to Plaintiff’s claims, the Attorney General’s Rules for the

MMPA make clear that that “[i]t is an unfair practice for any person . . . to engage in any

unconscionable act or practice.” 15 C.S.R. § 60-8.080(1). An act is unconscionable when the

“contract or term . . . results in a gross disparity of the values exchanged.” Id. at § 60-8.080(2).

The Attorney General Rules have the force of law. Huch v. Charter Communications, Inc. 290

S.W.3d 721, 725 (Mo. banc 2009) (“properly adopted and promulgated rules have independent

power as law”).

       Particularly in light of Defendant’s assertion that the $450.00 is not really a security deposit

and Defendant’s complete failure to explain alternatively what it is, it clearly can be stated that

$640.00 paid to be considered for housing at the complete discretion of Defendant meets this

standard. What more of a “gross disparity of the values exchanged” that a consumer looking for

housing pay $640.00 and Defendant merely decline to consummate the transaction. Furthermore,

as outlined in Plaintiff’s Class Action Petition, the payment of these three separate fees is

unconscionable because it was caused by the unequal bargaining position of the Parties and results

in a gross disparity of the values exchanged. Here, Plaintiff pled that she paid $640.00 to essentially

be turned down for an apartment. The contract’s terms authorize only 48 hours to cancel an

application in writing before the $450 security deposit becomes nonrefundable. This payment is

essentially a duplicative application fee if the tenant cancels after the first 48 hours—the actual

administration fee is itself a nonrefundable $150.00 sum. To these two sums an additional $40

nonrefundable application fee is added. This all must be paid before a rental application is even




                                     18
         Case 4:20-cv-00381-BP Document 21 Filed 08/17/20 Page 18 of 20


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 268 of 502
considered by Defendant. The disparity of values exchanged ($640.00 from Ms. Cheatem in

exchange for a denial of her rental application) forms the basis of the unconscionability analysis.

See In re American Eagle Coatings, Inc., 353 B.R. 656, 664 (Bankr. W.D. Mo. 2006) (noting that

unconscionability would “turn on whether the [party] received fair value for the payments made”).

Clearly Ms. Cheatem did not receive any value equal to her payments.

          Defendant attempts to narrow the scope of the allegations against it by independently

attacking each fee, focusing predominately on the $150.00 administration fee. Doc. 14 at 18-19

(“The Petition does not allege any facts plausibly suggesting the $150 administration fee is out of

line with industry standards, let alone so high that it is substantively unconscionable.”). However,

Plaintiff’s petition does not make this separation. Cf., Doc 1-1 ¶ 61 (A $150 Administrative Fee,

especially when combined with the application fee and nonrefundable deposit, is unconscionably

high in relation to the value of the application.”). Defendant does not argue that these three

combined fees are not unconscionable in relation to the value of a denied rental application. Cf.,

Doc. 14 at 18-19. Nor can they, no reasonable person would doubt the inequity of that transaction.

See Pleasants v. Am. Express Co., 541 F.3d 853, 857 (8th Cir. 2008). For these reasons, Plaintiff’s

Count IV should survive dismissal.

                                         CONCLUSION

          Accordingly, Ms. Cheatem prays the Court deny Defendant’s motion to dismiss and/or for

judgment on the pleadings and grant her any other and further relief this Court deems just and

proper.




                                       19
           Case 4:20-cv-00381-BP Document 21 Filed 08/17/20 Page 19 of 20


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 269 of 502
                                              Respectfully submitted,

                                              By: /s/ Matthew S. Robertson
                                              A.J. Stecklein        #46663
                                              Michael Rapp          #66688
                                              Matthew Robertson #70442
                                              STECKLEIN & RAPP CHARTERED
                                              748 Ann Avenue, Suite 101
                                              Kansas City, KS 66101
                                              Telephone:     (913) 371-0727
                                              Facsimile:     (913) 371-0727
                                              Email: aj@kcconsumerlawyer.com
                                                      mr@kcconsumerlawyer.com
                                                      msr@kcconsumerlawyer.com

                                              -and-

                                              Gina Chiala             #59112
                                              Amy Sweeny Davis #45760
                                              HEARTLAND CENTER
                                              FOR JOBS AND FREEDOM, INC.
                                              4047 Central Street
                                              Kansas City, MO 64111
                                              Telephone: (816) 278-1092
                                              Facsimile: (816) 278-5785
                                              Email: ginachiala@jobsandfreedom.org
                                                     amysweenydavis@jobsandfreedom.org
                                              Attorneys for Plaintiff




                                CERTIFICATE OF SERVICE

        I certify that on August 17, 2020, a true and correct copy of the above and foregoing was
filed electronically with the Clerk of the Court, which will automatically notify counsel of record.

                                                      /s/ Matthew S. Robertson
                                                      Attorney for Plaintiff




                                     20
         Case 4:20-cv-00381-BP Document 21 Filed 08/17/20 Page 20 of 20


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 270 of 502
     Case 4:20-cv-00381-BP Document 21-1 Filed 08/17/20 Page 1 of 16


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 271 of 502
     Case 4:20-cv-00381-BP Document 21-1 Filed 08/17/20 Page 2 of 16


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 272 of 502
     Case 4:20-cv-00381-BP Document 21-1 Filed 08/17/20 Page 3 of 16


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 273 of 502
     Case 4:20-cv-00381-BP Document 21-1 Filed 08/17/20 Page 4 of 16


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 274 of 502
     Case 4:20-cv-00381-BP Document 21-1 Filed 08/17/20 Page 5 of 16


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 275 of 502
     Case 4:20-cv-00381-BP Document 21-1 Filed 08/17/20 Page 6 of 16


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 276 of 502
     Case 4:20-cv-00381-BP Document 21-1 Filed 08/17/20 Page 7 of 16


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 277 of 502
     Case 4:20-cv-00381-BP Document 21-1 Filed 08/17/20 Page 8 of 16


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 278 of 502
     Case 4:20-cv-00381-BP Document 21-1 Filed 08/17/20 Page 9 of 16


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 279 of 502
    Case 4:20-cv-00381-BP Document 21-1 Filed 08/17/20 Page 10 of 16


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 280 of 502
    Case 4:20-cv-00381-BP Document 21-1 Filed 08/17/20 Page 11 of 16


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 281 of 502
    Case 4:20-cv-00381-BP Document 21-1 Filed 08/17/20 Page 12 of 16


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 282 of 502
    Case 4:20-cv-00381-BP Document 21-1 Filed 08/17/20 Page 13 of 16


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 283 of 502
    Case 4:20-cv-00381-BP Document 21-1 Filed 08/17/20 Page 14 of 16


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 284 of 502
    Case 4:20-cv-00381-BP Document 21-1 Filed 08/17/20 Page 15 of 16


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 285 of 502
    Case 4:20-cv-00381-BP Document 21-1 Filed 08/17/20 Page 16 of 16


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 286 of 502
                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION


 RHONDA K. CHEATEM, individually and on
 behalf of all others similarly situated,

                               Plaintiff,
                                                        Case No. 4:20-cv-00381-BP
 vs.

 LANDMARK REALTY OF MISSOURI, LLC,

                               Defendant.


                           PLAINTIFF’S MOTION FOR LEAVE
                            TO FILE AMENDED COMPLAINT

               Plaintiff Rhonda Cheatem, by undersigned counsel, respectfully moves this Court

for an Order pursuant to Federal Rule of Civil Procedure Rule 15(a)(2) allowing Plaintiff leave to

file an Amended Class Action Complaint. In support of this Motion, Plaintiff respectfully submits

her concurrently filed Suggestions in Support.

       WHEREFORE, Plaintiff prays the Court grant this motion and issues an Order authorizing

Plaintiff to file the Amended Complaint attached hereto as Exhibit A.

                                             Respectfully submitted,

                                             By: /s/ Matthew S. Robertson
                                             A.J. Stecklein        #46663
                                             Michael Rapp          #66688
                                             Matthew Robertson #70442
                                             STECKLEIN & RAPP CHARTERED
                                             748 Ann Avenue, Suite 101
                                             Kansas City, KS 66101
                                             Telephone:     (913) 371-0727
                                             Facsimile:     (913) 371-0727
                                             Email: aj@kcconsumerlawyer.com
                                                     mr@kcconsumerlawyer.com
                                                     msr@kcconsumerlawyer.com


                                      1
          Case 4:20-cv-00381-BP Document 22 Filed 08/27/20 Page 1 of 3


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 287 of 502
                                 -and-

                                 Gina Chiala             #59112
                                 Amy Sweeny Davis #45760
                                 HEARTLAND CENTER
                                 FOR JOBS AND FREEDOM, INC.
                                 4047 Central Street
                                 Kansas City, MO 64111
                                 Telephone: (816) 278-1092
                                 Facsimile: (816) 278-5785
                                 Email: ginachiala@jobsandfreedom.org
                                        amysweenydavis@jobsandfreedom.org
                                 Attorneys for Plaintiff




                                  2
      Case 4:20-cv-00381-BP Document 22 Filed 08/27/20 Page 2 of 3


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 288 of 502
                                CERTIFICATE OF SERVICE

        I certify that on August 27, 2020, a true and correct copy of the above and foregoing was
filed electronically with the Clerk of the Court, which will automatically notify counsel of record.

                                                     /s/ Matthew S. Robertson
                                                     Attorney for Plaintiff




                                      3
          Case 4:20-cv-00381-BP Document 22 Filed 08/27/20 Page 3 of 3


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 289 of 502
                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

 Rhonda K. Cheatem, individually and on behalf of
 all others similarly situated,

                                               Plaintiff,
                                                            Case No. 4:20-cv-00381-BP
 vs.

 Landmark Realty of Missouri, LLC                           CLASS ACTION PETITION
 D/B/A Willow Creek
 D/B/A Willow Creek Apartments                              JURY TRIAL DEMAND
 D/B/A Landmark Realty

 Serve:
 Registered Agent, Nicholas Porto
 1600 Baltimore Suite
 Kansas City, Missouri 64108,

                                             Defendant.


                        AMENDED COMPLAINT - CLASS ACTION

       COMES NOW Plaintiff Rhonda K. Cheatem (“Plaintiff”), through counsel, and for

Plaintiff’s causes of action against Defendant KC Willow Creek LLC d/b/a Willow Creek

Apartments (“Defendant”) states:

                                 JURISDICTION AND VENUE

       1.      This is a class action under the Missouri Merchandising Practices Act, RSMo

§ 407.025 and the Missouri Security Deposit Statute.

       2.      This Court has jurisdiction over the subject matter of this lawsuit under 28 U.S.C.

1332(a).

       3.      Venue in this district is proper because Defendant conducts business in this district

and the events upon which this action is based transpired in this district.




                                        1
           Case 4:20-cv-00381-BP Document 22-1 Filed 08/27/20 Page 1 of 19


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 290 of 502
                                             PARTIES

       4.      Plaintiff is a resident of the State of Missouri.

       5.      Defendant KC Willow Creek LLC d/b/a Willow Creek Apartments is a Missouri

Limited Liability Company.

       6.      At all times, Defendant rented and managed residential real estate to consumers in

the State of Missouri.

       7.      As of November 2019, Defendant owned and operated an apartment complex at

201 W. 99th Terrace, Kansas City, Missouri 64114 (“leased premises”).

                             FACTS COMMON TO ALL COUNTS

       8.      On November 20, 2019, Plaintiff applied for an apartment with Defendant.

       9.      On November 20, 2019, Plaintiff signed an addendum to the application.

       10.     The addendum to the application signed by Plaintiff was a form, with blanks to fill

in to add the particulars of the applying tenant.

       11.     The addendum to the application Plaintiff signed with Defendant read, in part:

Administration Fee, Application Fee, and Security Deposit This portion of the Application

concerns certain fee(s) and/or deposits that may be non-refundable. As such, it is important that

you very carefully read and understand each of the following paragraphs. By initialing under

each paragraph, you acknowledge that you have read each paragraph and understand that certain

fee(s) and/or deposits may be non-refundable.

       12.     Under this provision, Plaintiff paid a non-refundable Application fee of $40.00

       13.     The application Plaintiff signed with Defendant read, in part: Nonrefundable Fees:

As part of this Application, I understand that I am required to submit a nonrefundable

administration fee of ONE HUNDRED AND FIFTY DOLLARS AND NO CENTS ($150.00)




                                      2
         Case 4:20-cv-00381-BP Document 22-1 Filed 08/27/20 Page 2 of 19


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 291 of 502
(hereinafter the “Administration Fee”). As further part of this Application, I understand that I

am also required to submit a nonrefundable application fee of either FORTY DOLLARS

AND NO CENTS ($40.00) or FIFTY DOLLARS AND NO CENTS ($50.00) per applicant

(hereinafter the “Application Fee”), the precise amount which shall solely be determined by

Landmark. I understand that both the Administration Fee and Application Fee are nonrefundable.

       14.     Under this provision, Plaintiff paid a non-refundable Administrative Fee of

$150.00.

       15.     The application Plaintiff signed with Defendant read, in part: “Security Deposit

that May Be Refundable As part of this Application, I understand that I will be required to

submit a Security Deposit equal to (the “Security Deposit”). I also understand that Landmark,

in Landmark’s sole discretion, may require an additional Security Deposit if the information

submitted in this Application does not satisfy Landmark’s rental criteria. I understand that

the Security Deposit (and any additional Security Deposit) is refundable if I cancel, in

writing, the Application within 48 hours of the submission of the Application and any

fees/deposits required by Landmark. I further understand that the Security Deposit may be

refundable if Landmark denies my Application because the information I have submitted does

not satisfy Landmark’s application criteria. If I fail to cancel, in writing, the Application within

48 hours of submission of the Application and any fees/deposits required by Landmark, I

understand that the Security Deposit is nonrefundable. Finally, I understand that I will be required

to submit both a completed Application and any supporting information required by Landmark,

including, but not limited to, a verification of identity, a verification of employment, a

verification of income, and an authorization to obtain my rental history. If I fail to submit the

aforementioned items within 48 hours of submitting my Application and any fees/deposits




                                        3
           Case 4:20-cv-00381-BP Document 22-1 Filed 08/27/20 Page 3 of 19


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 292 of 502
required by Landmark, or if any of the information I have submitted is false, inaccurate, or

misleading in any way, the Security Deposit is nonrefundable.

       16.     This deposit falls within the broad definition of "security deposit" as it was any

deposit of money or property, however denominated, which is furnished by a tenant to a landlord

to secure the performance of any part of the rental agreement under RSMo. § 535.300.7.

       17.     Under this provision, Plaintiff paid a Security Deposit of $450.00 that became

non-refundable 48 hours after submission of the Application if Plaintiff did not cancel in writing.

       18.     Plaintiff did not cancel in writing by November 22, 2019 and, pursuant to the terms

of the addendum to the lease, Plaintiff’s $450.00 security deposit became non-refundable.

       19.     On November 25, 2019, Defendant declined Plaintiff’s application to lease an

apartment and issued a “Move Out Statement” on November 26, 2019.

       20.     The Move Out Statement itemized the $640 Plaintiff paid to apply for one of

Defendant’s apartments.

       21.     The Move Out Statement indicated that the following amounts were not going to

be refunded and retained by the Defendant: the Application Fee of $40.00, the Administrative Fee

of $150.00, and the Security Deposit $450.00.

       22.     The November 26, 2019 Move Out Statement stated that the “security deposit is

non-refundable due to falsification on application. “Your security deposit of $450.00 has been

retained and liquidated damages for our time and expense.”

       23.     However, pursuant to the terms application submitted by Plaintiff, the security

deposit became non-refundable on November 22, 2019 (48 hours after the submission of the

application if there was no written cancellation).




                                      4
         Case 4:20-cv-00381-BP Document 22-1 Filed 08/27/20 Page 4 of 19


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 293 of 502
        24.     On November 27, 2019, Defendant confirmed Plaintiff’s security deposit would

not be refunded with Defendant.

        25.     On November 27, 2019, Defendant refused to refund Plaintiff’s $450.00 security

deposit.

        26.     On November 27, 2019, Defendant refused to refund Plaintiff’s Application Fee of

$40.00 and the Administrative Fee of $150.00

        27.     On November 27, 2019, Defendant represented to Plaintiff that it was legally

justified in retaining the security deposit.

        28.     Because Defendant refused to refund the non-refundable security deposit upon

demand, Plaintiff disputed the Defendant’s retention of the security deposit with her Bankcard

provider and on January 16, 2020.

        29.     Subsequent to January 16, 2019, Plaintiff was notified that the dispute was

investigated, and Bankcard Service Center concluded she was not responsible for the charge.

        30.     The $450.00 Security Deposit was refunded to Plaintiff by the Bankcard Service

Center, and not by any actions of Defendant.

        31.     The collection and retention of Plaintiff’s $450.00 Security Deposit in Missouri

violates RSMo. § 535.300.6 which states that “the tenant shall recover as damages twice the

amount wrongfully withheld.” RSMo. § 535.300.6 (emphasis added).

        32.     Defendant current retains $450.00 in damages to which Plaintiff is entitled pursuant

to RSMo. § 535.300.6.

                                          COUNT I
                                VIOLATION OF RSMo. § 535.300
                                Non-Refundable Security Deposits

        COMES NOW Plaintiff, on behalf of herself and those similarly situated, and for Count I



                                        5
           Case 4:20-cv-00381-BP Document 22-1 Filed 08/27/20 Page 5 of 19


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 294 of 502
against Defendant, states and alleges:

       33.     Plaintiff incorporates by reference the preceding allegations in this petition.

       34.     RSMo. § 535.300, entitled security deposits, places restrictions and requirements

on landlords regarding security deposits.

       35.     RSMo. § 535.300(3) lists what a landlord may legally withhold from a tenant’s

security deposit.

       36.     RSMo. § 535.300(4) states that the landlord may withhold from the security deposit

only such amounts as are reasonably necessary because:

               (1) To remedy a tenant's default in the payment of rent due to the landlord, pursuant

                       to the rental agreement;

               (2) To restore the dwelling unit to its condition at the commencement of the

                       tenancy, ordinary wear and tear excepted; or

               (3) To compensate the landlord for actual damages sustained as a result of the

                       tenant's failure to give adequate notice to terminate the tenancy pursuant to

                       law or the rental agreement; provided that the landlord makes reasonable

                       efforts to mitigate damages.

       37.     RSMo. §535.300(4) does not allow a landlord to designate part of the security

deposit as non-refundable if there is no written cancellation within 48 hours of submission of the

application.

       38.     RSMo. §535.300(4) does not allow a landlord to designate part of the security

deposit as non-refundable before the end of the application term.

       39.     RSMo. §535.300(4) does not allow a landlord to designate part of the security

deposit as non-refundable because the tenant “fail[ed] to cancel, in writing, the Application within




                                      6
         Case 4:20-cv-00381-BP Document 22-1 Filed 08/27/20 Page 6 of 19


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 295 of 502
48 hours of submission of the Application and any fees/deposits required by Landmark, I

understand that the Security Deposit is nonrefundable”.

          40.    RSMo. §535.300(3) does not allow a landlord to designate part of the security

deposit as non-refundable because the landlord alleges the tenant misrepresented anything on her

application.

          41.    The language of the application states that $450.00 of the security deposit may be

non-refundable if the tenant fail[ed] to cancel, in writing, the Application within 48 hours of

submission of the Application and any fees/deposits required by Landmark, I understand that the

Security Deposit is nonrefundable”.

          42.    Under the application, the security deposit paid by the Plaintiff was $450.00.

          43.    states that “if the landlord wrongfully withholds all or any portion of the security

deposit in violation of this section, the tenant shall recover as damages not more than twice the

amount wrongfully withheld.”

          44.    Under RSMo. § 535.300.6, Defendant is liable to Plaintiff for $450.00.

          WHEREFORE, Plaintiff and the putative class prays for judgment against Defendant for

such damages as are fair and reasonable for violations of the RSMo. § 535.300; including the

statutory relief provided for in RSMo. § 535.300 of damages twice the amount of the non-

refundable security deposits withheld ; for Plaintiff’s reasonable attorney’s fees and expenses; for

injunctive relief, and for the costs of this action; and for such relief as the Court considers just and

proper.




                                        7
           Case 4:20-cv-00381-BP Document 22-1 Filed 08/27/20 Page 7 of 19


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 296 of 502
                                      COUNT II
                  MERCHANDISING PRACTICES ACT, § 407.020 RSMo.
                      Collecting Non-refundable Security Deposits

       COMES NOW Plaintiff, on behalf of herself and those similarly situated, and for Count II

against Defendant, states and alleges:

       45.     Plaintiff incorporates by reference the preceding allegations in this petition.

       46.     Defendant is subject to the requirements and provisions of the Missouri

Merchandising Practices Act.

       47.     Defendant is deceptively assessing, collecting, and retaining non-refundable

security deposits in violation of RSMo. § 535.300.

       48.     RSMo § 407.020.1 states that the act, use or employment by any person of any

deception, fraud, false pretense, false promise, misrepresentation, unfair practice or the

concealment, suppression, or omission of any material fact in connection with the sale or

advertisement of any merchandise in trade or commerce or the solicitation of any funds for any

charitable purpose, as defined in section § 407.453, in or from the state of Missouri, is declared to

be an unlawful practice. The use by any person, in connection with the sale or advertisement of

any merchandise in trade or commerce or the solicitation of any funds for any charitable purpose,

as defined in section § 407.453, in or from the state of Missouri of the fact that the attorney general

has approved any filing required by this chapter as the approval, sanction or endorsement of any

activity, project or action of such person, is declared to be an unlawful practice. Any act, use or

employment declared unlawful by this subsection violates this subsection whether committed

before, during or after the sale, advertisement or solicitation.

       49.     Defendant’s conduct as described herein constitutes violations of RSMo.

§ 407.020.




                                      8
         Case 4:20-cv-00381-BP Document 22-1 Filed 08/27/20 Page 8 of 19


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 297 of 502
          50.   Defendant’s acts use and employment of deception, false pretenses, false promises,

misrepresentation, unfair practices and concealment, suppression, or omission of material facts for

the sale of consumer products in trade and commerce, is an unlawful practice.

          51.   Plaintiff has suffered an ascertainable loss in that Defendant wrongfully withheld a

$450 security deposit from Plaintiff, resulting in statutory damages owed to Plaintiff, in the amount

of not more than twice the non-refundable security deposit pursuant to § 535.300.

          52.    Defendant retains $450.00 in damages to which Plaintiff is entitled.

          53.   Plaintiff has suffered injury in fact because she has been denied the $450.00 in

damages to which Plaintiff is entitled pursuant to § 535.300.

          54.   The Plaintiff attempted to lease housing for personal, family or household purposes

in that the housing she sought was residential and would be used for her own personal shelter.

          55.   Under RSMo. § 407.020, Plaintiff may recover actual damages; punitive damages;

attorney’s fees and expenses for Defendant’s violations of RSMo. § 407.020; and to equitable

relief.

          56.   Because of Defendant’s unlawful acts and practices, Plaintiff incurred actual

damages.

          57.   Plaintiff has incurred attorney’s fees and continues to incur said fees, which can be

recovered under the Missouri Merchandising Practices Act, RSMo. § 407.020.

          WHEREFORE, Plaintiff and the putative class prays for judgment against Defendant for

such actual and punitive damages as are fair and reasonable for violations of the RSMo. § 407.020;

for Plaintiff’s reasonable attorney’s fees and expenses; for injunctive relief, and for the costs of

this action; and for such relief as the Court considers just and proper.




                                        9
           Case 4:20-cv-00381-BP Document 22-1 Filed 08/27/20 Page 9 of 19


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 298 of 502
                                COUNT III
                 MERCHANDISING PRACTICES ACT, § 407.020 RSMo.
                              Misrepresentation

       COMES NOW Plaintiff, on behalf of herself and those similarly situated, and for Count III

against Defendant, states and alleges:

       58.     Plaintiff incorporates by reference the preceding allegations in this petition.

       59.     Upon determining that Defendant wrongfully withheld Plaintiff’s security deposit,

Plaintiff telephoned Defendant and spoke to Johnathan L/N/U, who advised Plaintiff:

               a. Defendant was “going by the book” by withholding the security deposit and

                   was confident in their representation that “their I’s are dotted and their T’s are

                   crossed”;

               b. There is no exposure to Defendant and that Plaintiff’s sole remedy was with a

                   past landlord alleging an eviction that was the basis for Defendant withholding

                   Plaintiff’s $450.00 security deposit.

               c. That Defendant has given Plaintiff all the information that Defendant is required

                   to and that it is not Defendant’s fault, but solely the responsibility of the prior

                   landlord alleging an eviction that was the basis for Defendant withholding

                   Plaintiff’s $450.00 security deposit.

       60.     Defendant is subject to the requirements and provisions of the Missouri

Merchandising Practices Act.

       61.     After her security deposit was unlawfully withheld, Plaintiff inquired with

Defendant as to the reasons for withholding the security deposit.

       62.     Defendant misrepresented to Plaintiff that the non-refundable deposit was legal.

       63.     Defendant misrepresented the status of the non-refundable deposit to Plaintiff.




                                     10
        Case 4:20-cv-00381-BP Document 22-1 Filed 08/27/20 Page 10 of 19


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 299 of 502
          64.    The Missouri Attorney General has declared all excessive and unreasonable

practices to be unfair practices in violation of the Missouri Merchandising Practices Act. 15 C.S.R.

§ 60-8.080(1).

          65.    It is excessive and unreasonable to “take advantage of an unequal bargaining

position and to obtain a contract or term which results in gross disparity of values exchanged.” 15

C.S.R. § 60-8.080(2).

          66.    These non-refundable security deposits are excessive and unreasonable.

          67.    These fees are excessive and unreasonable in part because they are high in relation

to the value of the application.

          68.    Defendant’s conduct as described herein constitutes violations of RSMo.

§ 407.020.

          69.    Defendant’s acts use and employment of deception, false pretenses, false promises,

misrepresentation, unfair practices and concealment, suppression, or omission of material facts for

the sale of consumer products in trade and commerce, is an unlawful practice.

          70.    The unlawful practices caused the Plaintiff to suffer an ascertainable loss in that

Plaintiff lost the amount of her security deposit.

          71.    The Plaintiff attempted to lease housing for personal, family or household purposes

in that the housing she sought was residential and would be used for her own personal shelter.

          72.    Under RSMo. § 407.020, Plaintiff may recover actual damages; punitive damages;

attorney’s fees and expenses for Defendant’s violations of RSMo. § 407.020; and to equitable

relief.

          73.    Because of Defendant’s unlawful acts and practices, Plaintiff incurred actual

damages.




                                       11
          Case 4:20-cv-00381-BP Document 22-1 Filed 08/27/20 Page 11 of 19


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 300 of 502
       74.     Plaintiff has incurred attorney’s fees and continues to incur said fees, which can be

recovered under the Missouri Merchandising Practices Act, RSMo. § 407.020.

       WHEREFORE, Plaintiff prays for judgment against Defendant for such actual and punitive

damages as are fair and reasonable for violations of the RSMo. § 407.020; for Plaintiff’s

reasonable attorney’s fees and expenses; for injunctive relief, and for the costs of this action; and

for such relief as the Court considers just and proper.

                                        COUNT IV
                 MERCHANDISING PRACTICES ACT, § 407.020 RSMo.
             Collecting Excessive and Unreasonable Application Fees Generally

       COMES NOW Plaintiff, on behalf of herself and those similarly situated, and for Count

IV against Defendant, states and alleges:

       75.     Plaintiff incorporates by reference the preceding allegations in this petition.

       76.     In addition to charging the Plaintiff a non-refundable $450 security deposit fee,

Defendant charged a $40 application fee and, on top of that, a $150 Administrative Fee.

       77.     Defendant listed the fees that had to be paid in order to apply for an apartment on

the fourth page of the application.

       78.     On the fourth page of the application, third single-spaced paragraph from the top,

beginning on the 7th line, under the title Security Deposits that May Be Refundable, is the

statement, “[i]f I fail to cancel, in writing, the Application within 48 hours of submission of the

Application and any fees/deposits required by Landmark, I understand that the Security Deposit is

nonrefundable.”

       79.     These fees required to apply total $640.00, however they are labeled by Defendant,

i.e. “security deposit “or otherwise, and are non-refundable if not cancelled within 48 hours.

       80.     Whether the $450.00 of the payment is legally defined as a security deposit




                                     12
        Case 4:20-cv-00381-BP Document 22-1 Filed 08/27/20 Page 12 of 19


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 301 of 502
pursuant to RSMO § 535.300.7, it is a non-refundable payment required to apply for an apartment.

       81.       Defendant is subject to the requirements and provisions of the Missouri

Merchandising Practices Act.

       82.       The Missouri Attorney General has declared all excessive and unreasonable

practices to be unfair practices in violation of the Missouri Merchandising Practices Act. 15 C.S.R.

§ 60-8.080(1).

       83.       It is excessive and unreasonable to “take advantage of an unequal bargaining

 position and to obtain a contract or term which results in gross disparity of values exchanged.”

 15 C.S.R. § 60-8.080(2).

       84.       Defendant’s conduct is excessive and unreasonable and constitutes violations of

 RSMo. § 407.020.

       85.       The $150 Administrative Fee, is excessively, unfairly, and unreasonably high in

relation to the value received by the Plaintiff or any expense incurred by Defendant, especially in

light of the $40 Application fee

       86.       The $150 Administrative Fee is excessively, unfairly, and unreasonably high when

combined with the $40.00 Application fee and the $450.00 non-refundable security deposit.

       87.       The $150 Administrative Fee, is excessively, unfairly, and unreasonably high

because it obscures the total amount of fees an applicant will forfeited to apply for an apartment

lease is excessive and unreasonable.

       88.       The unlawful practices caused the Plaintiff to suffer an ascertainable loss.

       89.       The Plaintiff attempted to lease housing for personal, family or household purposes

in that the housing she sought was residential and would be used for her own personal shelter.

       90.       Under RSMo. § 407.020, Plaintiff may recover actual damages; punitive damages;




                                     13
        Case 4:20-cv-00381-BP Document 22-1 Filed 08/27/20 Page 13 of 19


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 302 of 502
attorney’s fees and expenses for Defendant’s violations of RSMo. § 407.020; and to equitable

relief.

          91.   Because of Defendant’s unlawful acts and practices, Plaintiff incurred actual

damages.

          92.   Plaintiff has incurred attorney’s fees and continues to incur said fees, which can be

recovered under the Missouri Merchandising Practices Act, RSMo. § 407.020.

          WHEREFORE, Plaintiff and the putative class prays for judgment against Defendant for

such actual and punitive damages as are fair and reasonable for violations of the RSMo. § 407.020;

for reasonable attorney’s fees and expenses; for injunctive relief, and for the costs of this action;

and for such relief as the Court considers just and proper.

                                CLASS ACTION ALLEGATIONS

          93.   Plaintiff restates each allegation in the preceding paragraphs as if set forth at length

herein.

          94.   Under Federal Rule of Civil Procedure 23, Plaintiff sues for herself and on behalf

of a class (the “Class A”) for Counts I, II, IV initially defined:

                All Missouri tenants from whom Defendant collected a security deposit

                deemed nonrefundable under the application in the past five years.

          95.   Under Federal Rule of Civil Procedure 23, Plaintiff sues for herself and on behalf

of a class (the “Class B”) for Counts I, II, III, IV initially defined:

                All Missouri tenants from whom Defendant collected a security deposit

                wherein all or a portion of that deposit was deemed nonrefundable under

                the application in the past five years and, upon inquiry by the class

                member, Defendant informed the class member that retaining the non-




                                       14
          Case 4:20-cv-00381-BP Document 22-1 Filed 08/27/20 Page 14 of 19


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 303 of 502
                   refundable deposit was legal or legally appropriate.

        96.        Under Federal Rule of Civil Procedure 23, Plaintiff sues for herself and on behalf

of a class (the “Class C”) for Counts IV initially defined:

                   All Missouri tenants from whom Defendant collected and retained a

                   $150 Administrative fee and/or a $40.00 dollar Application fee under

                   the application in the past five years.

        97.        Federal Rule of Civil Procedure 23(a) sets out the following requirements for class

certification: .

        One or more members of a class may sue or be sued as representative parties on behalf of

all members only if (1) the class is so numerous that joinder of all members if impracticable, (2)

there are questions of law or fact common to the class, (3) the claims and defense of the

representative parties are typical of the claims and defenses of the class, and (4) the representative

parties will fairly and adequately protect the interests of the class

        98.        Numerosity. Fed. R. Civ. P. 23(a)(1). Defendant owns and operates multi-unit

apartment complexes using form applications and standardized procedures. The Class members

are so numerous that joinder of all is impractical. The names and addresses of the Class members

are identifiable through documents maintained by Defendant, and the Class members may be

notified of the pendency of this action by published and/or mailed notice. Numerosity can be

inferred by Defendant’ size, that it manages hundreds of apartment units using standardized

contracts and procedures, and the fact that its omissions are part of its routine business practice.

        99.        Existence and Predominance of Common Questions of Law and Fact. Fed. R. Civ.

P. 23(a)(2). Common questions of law and fact exist as to all members of the Class. These

questions predominate over the questions affecting only individual members. Defendant uses




                                      15
         Case 4:20-cv-00381-BP Document 22-1 Filed 08/27/20 Page 15 of 19


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 304 of 502
standardized application provisions and procedures in managing hundreds of residential units.

These common legal and factual questions include and without limitation:

               a.      Did Defendant collect and retain a non-refundable security deposit?

               b.      Did Defendant retain a security deposit for any reason other than those

       enumerated in § 535.300.5.

               c.      Did Defendant collect and retain a $150 Administrative Fee and/or a $40.00

       Application fee under an application in the past five years?

               d.      Is it excessive and unreasonable to obscure the total amount of fees subject

               to forfeiture in an application to lease an apartment?e.       Is       a        $150

               Administrative Fee excessively, unfairly, and unreasonably high for the value

               received by the Plaintiff or any expense incurred by Defendant, especially in light

               of the $40 Application fee?

       100.    Typicality. Plaintiff’s claims are typical of the claims of each Class member. Their

contract was a standardized application with a provision that wrongfully deemed a security deposit

as nonrefundable, in violation of RSMo. § 535.300 and required an excessive Administrative Fee

that would apply to each member of the putative Class. In addition, Plaintiff is entitled to relief

under the same causes of action as the other members of the Class.

       101.    Adequacy. Fed. R. Civ. P. 23(a)(3). Plaintiff is an adequate representative of the

Class because her interests coincide with, and are not antagonistic to, the interests of the members

of the Class she seeks to represent, she has retained counsel competent and experienced in such

litigation, and she intends to prosecute this action vigorously. Plaintiff and her counsel will fairly

and adequately protect the interests of the members of the Class.

       102.    Superiority. Questions of law and fact common to the Class members predominate




                                     16
        Case 4:20-cv-00381-BP Document 22-1 Filed 08/27/20 Page 16 of 19


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 305 of 502
over questions affecting only individual members, and a class action is superior to other available

methods for fair and efficient adjudication of the controversy. Fed. R. Civ. P. 23(b)(3). The

damages sought by each member are such that individual prosecution would prove burdensome

and expensive given the complex and extensive litigation necessitated by Defendant’s conduct.

Even if the members of the Class themselves could afford such individual litigation, it would be

an unnecessary burden on the courts. Furthermore, individualized litigation presents a potential for

inconsistent or contradictory judgments and increases the delay and expense to all parties and to

the court system presented by the complex legal and factual issues raised by Defendant’s conduct.

By contrast, the class action device will cause substantial benefits to the litigants and the Court by

allowing the Court to resolve numerous individual claims based upon a single set of proof in just

one case.

       103.    Injunctive Relief Appropriate for the Class. Fed. R. Civ. P. 23(b)(2). Class

certification is appropriate because Defendant has acted on grounds generally applicable to the

Class, making appropriate equitable injunctive relief regarding Plaintiff and the Class members.

       WHEREFORE, Plaintiff and the Class members pray for relief:

               1.      An order certifying the proposed classes herein under Missouri Supreme

                       Court Rule 52.08 and appointing Plaintiff and her undersigned counsel of

                       record to represent same;

               2.      The creation of a common fund available to provide notice of and remedy

                       Defendant’s violations;

               3.      Punitive damages as authorized by the MMPA;

               4.      Equitable and/or declaratory relief; including that Defendant be restrained

                       from engaging in future conduct in violation of the MMPA;




                                     17
        Case 4:20-cv-00381-BP Document 22-1 Filed 08/27/20 Page 17 of 19


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 306 of 502
           5.      Attorney’s fees, expenses and costs;

           6.      An Order that Defendant, its agents, and anyone acting on Defendant’s

                   behalf, be immediately restrained from altering, deleting, or destroying

                   any documents or records that could identify Class members;

           7.      Pre-judgment and post-judgment interest as provided by law; and

           8.      Such other relief the Court does deem just, equitable and proper.

                                       JURY DEMAND

    Plaintiff demands trial by jury.

                                          Respectfully submitted,

                                          By: /s/ A.J. Stecklein
                                          A.J. Stecklein         #46663
                                          Michael Rapp           #66688
                                          Matthew Robertson #70442
                                          Stecklein & Rapp Chartered
                                          748 Ann Avenue
                                          Kansas City, KS 66101
                                          Telephone:     (913) 371-0727
                                          Facsimile:     (913) 371-0727
                                          Email: aj@kcconsumerlawyer.com
                                                  mr@kcconsumerlawyer.com
                                                  msr@kcconsumerlawyer.com


                                          GINA CHIALA               # 59112
                                          AMY SWEENY DAVIS #45760
                                          HEARTLAND CENTER
                                          FOR JOBS AND FREEDOM, INC.
                                          4047 Central Street
                                          Kansas City, MO 64111
                                          Telephone: (816) 278-1092
                                          Facsimile: (816) 278-5785
                                          Email: ginachiala@jobsandfreedom.org
                                                 amysweenydavis@jobsandfreedom.org
                                          Attorneys for Plaintiff




                                 18
    Case 4:20-cv-00381-BP Document 22-1 Filed 08/27/20 Page 18 of 19


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 307 of 502
                                CERTIFICATE OF SERVICE

        I certify that on August 2, 2020, a true and correct copy of the above and foregoing was
filed electronically with the Clerk of the Court, which will automatically notify counsel of record.

                                                     /s/
                                                     Attorney for Plaintiff




                                     19
        Case 4:20-cv-00381-BP Document 22-1 Filed 08/27/20 Page 19 of 19


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 308 of 502
                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION


 RHONDA K. CHEATEM, individually and on
 behalf of all others similarly situated,

                                Plaintiff,
                                                          Case No. 4:20-cv-00381-BP
 vs.

 LANDMARK REALTY OF MISSOURI, LLC,

                                Defendant.


                PLAINTIFF’S SUGGESTIONS IN SUPPORT OF MOTION
                   FOR LEAVE TO FILE AMENDED COMPLAINT

       Plaintiff Rhonda Cheatem (“Ms. Cheatem” or “Plaintiff”), by undersigned counsel,

respectfully moves this Court for an Order pursuant to Federal Rule of Civil Procedure Rule

15(a)(2) allowing Plaintiff leave to file an Amended Class Action Complaint against Defendant

Landmark Realty of Missouri, LLC (“Defendant”). In support of her motion Plaintiff states:

                                        INTRODUCTION

       In this class action, brought under the Missouri Security Deposit Statute, R.S.Mo. 535.300

et seq. and the Missouri Merchandising Practices Act R.S.Mo. 407.010 et seq. (“MMPA”),

Plaintiff seeks to represent a class of consumers who paid Defendant three deceptively identified

nonrefundable fees as part of applying for a residential apartment lease with Defendant at any one

of Defendant’s Missouri locations. Plaintiff is moving to amend her Class Action Complaint to

add additional facts regarding the deceptively labeled fees and to clarify that the fees demanded

by the rental application qualify as a “security deposit” under the security deposit statute.

       Importantly, also pending before the Court is Defendant’s motion to dismiss or for




                                       1
           Case 4:20-cv-00381-BP Document 23 Filed 08/27/20 Page 1 of 6


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 309 of 502
judgment on the pleadings. Doc. 13. Defendant’s motion raises a number of issues, but ultimately

seeks dismissal of all of Plaintiff’s claims. See generally Doc. 14. Plaintiff originally filed an

amended complaint (Doc. 17), but subsequently moved the Court to allow her to withdraw the

amended complaint in that Defendant had previously filed an Answer (Doc. 18). Plaintiff has

responded in opposition to Defendant’s motion to dismiss or for judgment on the pleadings. Doc.

21.

       Plaintiff believes that taking up the motion to amend and the motion to dismiss at the same

time will serve the interests of the Party’s resources and time and judicial economy. There are

issues presented in the motion to dismiss that go beyond the pleadings themselves. For example,

Defendant moves to dismiss on the basis, in part, on the basis that Plaintiff has not suffered an

ascertainable loss of money or property sufficient to state a claim under the MMPA because a third

party credit card company determined Defendant should not retain the deposit after Defendant

refused to refund the deposit to Plaintiff. Plaintiff responds that she has been denied the remedy

afforded by the security deposit statute (twice the amount wrongfully withheld) and consequently

she has suffered as ascertainable loss. The differences in these positions, and others outlined in

Defendant’s motion are subject to a legal resolution, not a factual pleading issue and consequently

an Order on the motion to dismiss is necessary to guide the direction of the case going forward.

                                         ARGUMENT

  I.   Standard:

       Rule 15(1)(A) of the Federal Rules of Civil Procedure allows a litigant to amend its

pleading as a matter of right within 21 days of the filing of a responsive pleading. Thereafter,

amendment can only be done by order of the court, which should freely grant leave to amend when

justice so requires. Foman v. Davis, 371 U.S. 178, 182 (1962). Unless the opposing party can show




                                      2
          Case 4:20-cv-00381-BP Document 23 Filed 08/27/20 Page 2 of 6


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 310 of 502
prejudice, bad faith, or undue delay, a court should grant leave to file an amended pleading. Foman,

371 U.S. at 182; see also Trademark Medical LLC v. Birchwood Laboratories, Inc., 22 F. Supp.

3d 998, 1001 (E.D. Mo. 2014) (citing Sherman v. Winco Fireworks, Inc., 532 F.3d 709, 715 (8th

Cir.2008)). “Whether to grant a motion for leave to amend is within the discretion of the Court.”

Id. at 1002 (citing Nadist, LLC v. Doe Run Resources Corp., No. 06-cv-969, 2009 WL 3680533,

at *1 (E.D. Mo. Oct. 30, 2009)).

 II.   The Factors for Granting Leave to Amend are Met and the Court Should Allow the
       Filing of the Proposed Amended Class Action Complaint:

       On July 2, 2020, the Court filed a Scheduling Order ordering that any motions to for leave

to join additional parties or to otherwise amend the pleadings should be filed by September 20,

2020. (ECF No. 9).

       Rule 15(1)(A) of the Federal Rules of Civil Procedure allows a litigant to amend its

pleading as a matter of right within 21 days of the service of Answers or the serving of a motion

to dismiss under Rule 12(b). Thereafter, the amendment can only be done by order of the court,

which should freely be granted when justice so requires. “The Supreme Court has interpreted this

to mean that “absent a good reason for denial—such as undue delay, bad faith or dilatory motive,

repeated failure to cure deficiencies by amendments previously allowed, undue prejudice to the

non-moving party, or futility of the amendment—leave to amend should be granted.” Brown v.

Wallace, 957 F.2d 564, 565–566 (8th Cir. 1992).

       The Defendant cannot show prejudice. The deadline for amending had not yet passed when

Plaintiff’s Motion to Amend was filed. Defendants will not be unduly prejudiced by the

amendment. No additional parties or claims are being raised and the allegations themselves have

not substantially changed. Plaintiff is seeking amendment in light of Defendant’s motion to

dismiss, and to plead additional facts to support her claims. Plaintiff brings this Motion without



                                      3
          Case 4:20-cv-00381-BP Document 23 Filed 08/27/20 Page 3 of 6


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 311 of 502
undue delay or untimeliness. Plaintiff has sought no extensions or continuances since the removal

of this case, and the case is still in an infant stage of litigation. The Court should allow the filing

of Plaintiffs’ amended pleading because it is appropriate and necessary. Gamma-10 Plastics, Inc.

v. Am. President Lines, Ltd., 32 F.3d 1244, 1255-56 (8th Cir. 1994).

         The Court should allow the filing of Plaintiffs’ amended pleading because Defendants will

not be prejudiced by the amended pleading. Bylin 568 F.3d at 1229-30; Phelps v. McClellan, 30

F.3d 658, 662-63 (6th Cir. 1994). There are no newly added facts that could surprise or prejudice

the Defendants. Discovery is still proceeding and does not close until May 28, 2021. (ECF No. 9

at 2).

         Plaintiffs are not guilty of undue delay. Foman 371 U.S. at 182. The Court should allow

the filing of Plaintiffs’ amended pleading because the Court will not be substantially burdened by

any delay that Plaintiffs’ amended pleading may cause. Mayeaux v. La. Health Serv. & Indem.

Co., 376 F.3d 420, 427 (5th Cir. 2004). Additionally, the Court should allow the filing of Plaintiffs’

amended pleading because Plaintiffs are not guilty of bad faith. Foman 371 U.S. at 182. And the

amendment is not futile. Foman 371 U.S. at 182.

         The amendment would not be futile, the claims are not time barred, and “[a]bsent a specific

finding of flagrant abuse, bad faith, or futility, the determining factor in evaluating a motion to

amend should be the prejudice to the opposing party.” Steinert v. Winn Grp., Inc., 190 F.R.D. 680,

683 (D. Kan. 2000). The burden of showing prejudice is on the party opposing the motion to

amend. Phelps v. Hamilton, 166 F.R.D. 489, 491 (D. Kan. 1996). Only the “addition of a host of

new issues or theories requiring substantial additional evidence or a change in tactics or theories

by a party causing undue difficulty in defending a lawsuit may constitute prejudice in this context.”

Steinert, 190 F.R.D. at 683.




                                        4
            Case 4:20-cv-00381-BP Document 23 Filed 08/27/20 Page 4 of 6


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 312 of 502
                                        CONCLUSION

       Plaintiff asks the Court for leave to file an amended class action complaint. All factors for

granting leave indicate that such an amendment is proper.

       WHEREFORE, Plaintiff prays the Court grant this motion and issues an Order authorizing

Plaintiff to file the Amended Complaint attached hereto as Exhibit A.

                                             Respectfully submitted,

                                             By: /s/ Matthew S. Robertson
                                             A.J. Stecklein        #46663
                                             Michael Rapp          #66688
                                             Matthew Robertson #70442
                                             STECKLEIN & RAPP CHARTERED
                                             748 Ann Avenue, Suite 101
                                             Kansas City, KS 66101
                                             Telephone:     (913) 371-0727
                                             Facsimile:     (913) 371-0727
                                             Email: aj@kcconsumerlawyer.com
                                                     mr@kcconsumerlawyer.com
                                                     msr@kcconsumerlawyer.com

                                             -and-

                                             Gina Chiala             #59112
                                             Amy Sweeny Davis #45760
                                             HEARTLAND CENTER
                                             FOR JOBS AND FREEDOM, INC.
                                             4047 Central Street
                                             Kansas City, MO 64111
                                             Telephone: (816) 278-1092
                                             Facsimile: (816) 278-5785
                                             Email: ginachiala@jobsandfreedom.org
                                                    amysweenydavis@jobsandfreedom.org
                                             Attorneys for Plaintiff




                                      5
          Case 4:20-cv-00381-BP Document 23 Filed 08/27/20 Page 5 of 6


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 313 of 502
                                CERTIFICATE OF SERVICE

        I certify that on August 27, 2020, a true and correct copy of the above and foregoing was
filed electronically with the Clerk of the Court, which will automatically notify counsel of record.

                                                     /s/ Matthew S. Robertson
                                                     Attorney for Plaintiff




                                      6
          Case 4:20-cv-00381-BP Document 23 Filed 08/27/20 Page 6 of 6


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 314 of 502
                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MISSOURI
                                  WESTERN DIVISION

RHONDA CHEATEM,

                       Plaintiff,

v.                                                   Case No. 4:20-cv-00381-BP

LANDMARK REALTY OF MISSOURI,
LLC

                       Defendant.


                   REPLY SUGGESTIONS IN SUPPORT OF
           DEFENDANT LANDMARK REALTY OF MISSOURI, LLC’S
       MOTION TO DISMISS AND/OR FOR JUDGMENT ON THE PLEADINGS

       Defendant Landmark Realty of Missouri, LLC (“Landmark”) submits the following reply

suggestions in support of its Motion to Dismiss and/or for Judgment on the Pleadings (Doc. #13),

filed July 20, 2020.




          Case 4:20-cv-00381-BP Document 24 Filed 08/31/20 Page 1 of 15


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 315 of 502
                                                         Table of Contents

Table of Authorities ................................................................................................................... ii

Introduction ................................................................................................................................ 1

Argument and Authorities ........................................................................................................... 1

        I.      Plaintiff has Not Satisfied Her Burden of Proof to Demonstrate She has
                Standing to Bring the Claims in Counts I, II and III of Her Petition............................ 1

        II.     Landmark is Entitled to Judgment on the Pleadings on All of Plaintiff’s
                Claims Because Those Claims Fail as a Matter of Law on the Facts Alleged.............. 4

        A.      Landmark is Entitled to Judgment on the Pleadings on Count I for Violation
                of the Security Deposit Statute, Mo. Rev. Stat. § 535.300, Because the Disputed
                Payment at Issue in this Claim was Not a “Security Deposit” as Defined in
                That Statute ............................................................................................................... 4

        B.      Landmark is Entitled to Judgment on the Pleadings on Counts II and III for
                Violation of the Missouri Merchandising Practices Act, Mo. Rev. Stat. § 407.020 ..... 7

        C.      Landmark is Entitled to Judgment on the Pleadings on Count IV for Violation
                of the Missouri Merchandising Practices Act, Mo. Rev. Stat. § 407.020, Because
                the Petition Does Not Plausibly Allege that the Disputed $150 Administration
                Fee is Unconscionable ............................................................................................. 10

Conclusion ................................................................................................................................ 10




                                          i
              Case 4:20-cv-00381-BP Document 24 Filed 08/31/20 Page 2 of 15


  Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 316 of 502
                                                       Table of Authorities

Cases

Battis v. Hofmann,
 832 S.W.2d 937 (Mo. Ct. App. 1992).......................................................................................... 4, 7-8

Braitberg v. Charter Commc’ns, Inc.,
 836 F.3d 925 (8th Cir. 2016) .............................................................................................................. 3

Chochorowksi v. Home Depot U.S.A.,
 404 S.W.3d 220 (Mo. 2013) ................................................................................................. 8-9

Croyle ex rel. Croyle v. United States,
 908 F.3d 377 (8th Cir. 2018) ................................................................................................2, 4

Dress v. Capital One Bank (USA), N.A.,
 No. 1:19-cv-00343, 2019 WL 3451304 (E.D. Va. July 30, 2019)...................................................... 2

Hargis. Access Capital Funding, LLC,
 674 F.3d 783 (8th Cir. 2012) .................................................................................................... 2

Huch v. Charter Commc’ns, Inc.,
 290 S.W.3d 721 (Mo. 2009) ............................................................................................................. 9

Lastra v. Intercontinental Invs. Co.,
 745 S.W.2d 703 (Mo. Ct. App. 1987) ....................................................................................... 7

Mansfield v. Horner,
 443 S.W.3d 627 (Mo. Ct. App. 2014) ....................................................................................... 5

Martin v. Consumer Adjustment Co.,
 No. 16-01180-CV-ODS, 2017 WL 6570210, at *3 (W.D. Mo. Dec. 22, 2017)................................. 3

Osborn v. United States,
 918 F.2d 724 (8th Cir. 1990) .................................................................................................... 2

Park Irmat Drug Corp. v. Express Scripts Holding Co.,
 911 F.3d 505 (8th Cir. 2018) .................................................................................................. 10

PDQ Tower Servs., Inc. v. Adams,
 213 S.W.3d 697 (Mo. Ct. App. 2007)................................................................................................. 8

Prop. Exch. & Sales, Inc. v. King,
 863 S.W.2d 12 (Mo. Ct. App. 1993) ......................................................................................... 7




                                          ii
              Case 4:20-cv-00381-BP Document 24 Filed 08/31/20 Page 3 of 15


  Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 317 of 502
Spokeo, Inc. v. Robins, 136 S. Ct. 1540 (2016) ............................................................................ 3

State ex rel. Nixon v. Estes,
  108 S.W.3d 795 (Mo. Ct. App. 2003) ....................................................................................... 5

State ex rel. Webster v. Areaco Inv. Co.,
  756 S.W.2d 633 (Mo. Ct. App. 1988) ....................................................................................... 9

Sun Aviation, Inc. v. L-3 Commc’ns Avionics Sys., Inc.,
  533 S.W.3d 720 (Mo. 2017) ..................................................................................................... 5

Tovar v. Essentia Health,
 342 F. Supp. 3d 947 (D. Minn. 2018) ....................................................................................... 2

Town of Chester v. Laroe Estates, Inc., 137 S. Ct. 1645 (2017) ................................................... 3

Wright v. Oasis Legal Fin., LLC,
 No. 4:19cv926 RWS, 2020 WL 1433645 (E.D. Mo. Mar. 24, 2020) ....................................... 10

Younker v. Inv. Realty, Inc.,
 461 S.W.3d 1 (Mo. Ct. App. 2015) ....................................................................................... 5, 8

Statutes and Rules

Mo. Rev. Stat. § 535.300 ......................................................................................................... 4, 6




                                         iii
             Case 4:20-cv-00381-BP Document 24 Filed 08/31/20 Page 4 of 15


  Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 318 of 502
                                             Introduction

         Plaintiff’s claims fail as a matter of law and are subject to dismissal on several grounds.

Plaintiff recently filed a motion for leave to file an amended complaint, hoping that the amended

pleading would moot this motion. As Landmark will detail in separate suggestions in opposition

to Plaintiff’s motion, leave to amend should be denied because the proposed amended pleading

does not cure the defects in Plaintiff’s claims and is therefore futile. Nothing will change the fact

that Plaintiff lacks standing to bring the claims in Counts I, II and III because her $450 payment

has been refunded. And Plaintiff does not make any new allegations that would prevent all of her

claims from failing as a matter of law for the reasons argued in Landmark’s opening suggestions

and below. In these circumstances, the Court should proceed in granting this motion to dismiss

and/or for judgment on the pleadings for the reasons outlined.

                                     Argument and Authorities

I.       Plaintiff has Not Satisfied Her Burden of Proof to Demonstrate She has Standing to
         Bring the Claims in Counts I, II and III of Her Petition

         Plaintiff does not dispute that the claims in Counts I, II and III of the Petition all are pred-

icated on the alleged wrongful retention of the $450 “security deposit” she paid when applying to

lease an apartment. Plaintiff also concedes that this $450 payment was refunded to her through a

credit card chargeback less than 30 days after she made the payment. On the undisputed factual

record, Plaintiff cannot meet her burden to demonstrate standing on the claims in Counts I, II and

III because she has not suffered any injury in fact with respect to those claims.

         Plaintiff first objects that Landmark submits evidence outside the pleadings and asserts

that “[t]he Court should not give any consideration to those attachments.” (Doc. #21 at 6 n.1.)

This misunderstands the standard of review on a motion to dismiss making a factual challenge to

subject matter jurisdiction under Rule 12(b)(1), where a court is permitted to consider evidence



                                       1
           Case 4:20-cv-00381-BP Document 24 Filed 08/31/20 Page 5 of 15


     Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 319 of 502
outside the pleadings. Croyle ex rel. Croyle v. United States, 908 F.3d 377, 380 (8th Cir. 2018)

(holding that in a “factual attack” on subject matter jurisdiction the district court “may consider

matters outside the pleadings” and plaintiff “does not have the benefit of 12(b)(6) safeguards”).

Here, the evidence submitted by Landmark is properly considered and is undisputed.

       That undisputed evidence—including the affidavit of Landmark Regional Director Jona-

than Marcus (Doc. #14-1 ¶ 2) and Plaintiff’s credit card account statement (Doc. #14-2)—shows

that the $450 payment was credited back to Plaintiff’s account less than 30 days after the original

charge to her credit card. Because Plaintiff has no out-of-pocket loss following this payment re-

fund, she has no injury in fact and lacks standing to bring claims based on the $450 charge. See,

e.g., Hargis Access Capital Funding, LLC, 674 F.3d 783, 791 (8th Cir. 2012); Tovar v. Essentia

Health, 342 F. Supp. 3d 947, 955 (D. Minn. 2018). These cases are based on analogous facts, are

cited in Landmark’s opening brief, and are not addressed or distinguished by Plaintiff. See also

Dress v. Capital One Bank (USA), N.A., No. 1:19-cv-00343, 2019 WL 3451304, at *3 (E.D. Va.

July 30, 2019) (holding that plaintiff lacked standing to bring putative class action when disputed

credit card interest charge was refunded pre-litigation). Plaintiff has not cited contrary authority

or provided rebuttal evidence to meet her burden of proving injury in fact, and her allegations by

themselves are not sufficient to overcome the weight of the record against her. Osborn v. United

States, 918 F.2d 724, 730 (8th Cir. 1990).

       Plaintiff’s only argument against dismissal is that Landmark “refused to refund the secu-

rity deposit upon demand” and “from the moment that Plaintiff’s security deposit was withheld

by [Landmark] for an unlawful reason, Plaintiff was entitled to a statutory penalty twice the

amount of her deposit,” which she has not received. (Doc. #21 at 6, 8.) For several reasons, this

does not satisfy the injury in fact requirement.




                                      2
          Case 4:20-cv-00381-BP Document 24 Filed 08/31/20 Page 6 of 15


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 320 of 502
       First, the availability of a statutory penalty on Plaintiff’s claim in Count I under the Mis-

souri security deposit statute does nothing to establish injury in fact on Plaintiff’s separate claims

in Counts II and III under the Missouri Merchandising Practices Act (“MMPA”)—which does

not provide a similar statutory penalty. In fact, Plaintiff does not even pray for double recovery

of the $450 charge in the requests for relief on the MMPA claims. (Compare Pet., Doc. #1-1, at 5

(prayer for relief on Count I), with id. at 7, 9 (prayers for relief on Counts II and III).) It is well

settled that “standing is not dispensed in gross” and that “a plaintiff must demonstrate standing

for each claim [she] seeks to press and for each form of relief that is sought.” Town of Chester v.

Laroe Estates, Inc., 137 S. Ct. 1645, 1650 (2017). Because Plaintiff fails to demonstrate standing

on Counts II and III for MMPA violations based on the $450 payment that was refunded to her,

those claims should be dismissed for lack of subject matter under Rule 12(b)(1).

        Even on Count I, potential availability of a statutory penalty does not establish a concrete

injury in fact for purposes of standing when Plaintiff cannot otherwise demonstrate she has been

harmed. Stripped of a real financial injury following the refund of her $450 payment, Plaintiff’s

claim is just “a bare procedural violation” that is insufficient for standing. Spokeo, Inc. v. Robins,

136 S. Ct. 1540, 1549 (2016) (“Article III standing requires a concrete injury even in the context

of a statutory violation.”); see also Martin v. Consumer Adjustment Co., No. 16-01180-CV-ODS,

2017 WL 6570210, at *3 (W.D. Mo. Dec. 22, 2017) (“Following Spokeo, the Eighth Circuit re-

quires a plaintiff to identify a risk of real harm that is neither speculative not hypothetical in cas-

es alleging violations of procedural rights.” (citing Braitberg v. Charter Commc’ns, Inc., 836

F.3d 925, 930 (8th Cir. 2016))).

       More fundamentally, Plaintiff is simply incorrect that she is entitled to a statutory penalty

of double damages from the “moment” a security deposit is withheld. Even if Plaintiff was cor-

rect that the $450 payment constituted a “security deposit” under the Missouri security deposit

                                      3
          Case 4:20-cv-00381-BP Document 24 Filed 08/31/20 Page 7 of 15


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 321 of 502
statute and that Landmark wrongfully withheld that money for a brief period of time, the statute

provides a 30-day window of time for return of a security deposit. Mo. Rev. Stat. § 535.300.3(1)

(“Within thirty days after the date of termination of the tenancy, the landlord shall: (1) Return the

full amount of the security deposit . . . .”). As a matter of Missouri law, no violation of the statute

occurs unless a security deposit is withheld beyond the 30-day window. Battis v. Hofmann, 832

S.W.2d 937, 940 (Mo. Ct. App. 1992) (holding that to recover under Section 535.300, the tenant

must “show the deposit was not refunded within thirty days”).

       Because Plaintiff concedes that her $450 payment was refunded within 30 days of when

the charge was made, she cannot claim a violation of the Missouri security deposit statute and is

precluded from recovering the statutory penalty on her claim in Count I of the Petition. On this

undisputed record, Plaintiff has no injury in fact and the Court should dismiss Count I for lack of

subject matter jurisdiction under Rule 12(b)(1). Croyle, 908 F.3d at 380 (“If the jurisdictional

issue is ‘bound up’ with the merits of the case, the district court may ‘decide whether to evaluate

the evidence under the summary judgment standard.’”).

II.    Landmark is Entitled to Judgment on the Pleadings on All of Plaintiff’s Claims Be-
       cause Those Claims Fail as a Matter of Law on the Facts Alleged

       Even if Plaintiff got past the lack of standing on Counts I, II and III, those claims fail as a

matter of law as explained below. Count IV fails as a matter of law as well. Landmark is entitled

to judgment on the pleadings on these claims.

       A.      Landmark is Entitled to Judgment on the Pleadings on Count I for Violation
               of the Security Deposit Statute, Mo. Rev. Stat. § 535.300, Because the Disput-
               ed Payment at Issue in this Claim was Not a “Security Deposit” as Defined in
               That Statute

       The Missouri security deposit statute applies only to a “deposit of money or property,

however denominated, which is furnished by a tenant to a landlord to secure the performance of

any part of the rental agreement.” Mo. Rev. Stat. § 535.300.8 (emphasis added). Plaintiff does

                                      4
          Case 4:20-cv-00381-BP Document 24 Filed 08/31/20 Page 8 of 15


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 322 of 502
not dispute that she never had a rental agreement with Landmark, and this simple fact causes her

claim under Section 535.300 to fail as a matter of law because without a rental agreement, no

payment of money can be considered a “security deposit” for purposes of the statute.

       Plaintiff argues that her $450 payment was a “security deposit” under the statute because

that term was used in Plaintiff’s application form. Plaintiff cites no authority for this proposition,

and Missouri law holds that Section 535.300 (and its definitional provisions) must be interpreted

and applied according to the statute’s express language, which cannot be enlarged by the parties’

contract or judicial decision. Sun Aviation, Inc. v. L-3 Commc’ns Avionics Sys., Inc., 533 S.W.3d

720, 723 (Mo. 2017); Mansfield v. Horner, 443 S.W.3d 627, 660 (Mo. Ct. App. 2014); State ex

rel. Nixon v. Estes, 108 S.W.3d 795, 798 (Mo. Ct. App. 2003). Plaintiff also fails to meaningfully

address the language in the application form explaining to prospective tenants (like Plaintiff) that

the $450 payment does not become a “security deposit” for purposes of Section 535.300 until a

separate lease agreement is made. (See Doc. #14-1, Ex. 1-B at n.1.) Although contract language

cannot supersede the statutory definition of “security deposit,” the application form puts to rest

any suggestion Landmark intended to charge Plaintiff a “security deposit” under Section 535.300

at the application stage.

       Plaintiff further argues that her $450 payment was a security deposit because the statute

covers payments “however denominated.” This argument is backwards—the “however denomi-

nated” language does not expand the statute to cover whatever the parties describe as a “security

deposit”; rather, it allows a payment that otherwise meets the statutory definition to be treated as

a “security deposit” under the statute even if that term is not used to describe the payment. Youn-

ker v. Inv. Realty, Inc., 461 S.W.3d 1, 8 (Mo. Ct. App. 2015) (“[T]he seventh subsection refers to

funds ‘however denominated.’ Section 535.300.7 This broad language indicates that the legisla-

ture intended to control security deposits regardless of the contractual language used in the lease.

                                      5
          Case 4:20-cv-00381-BP Document 24 Filed 08/31/20 Page 9 of 15


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 323 of 502
The implication is that once funds meet all the definitional components of a ‘security deposit’ as

set forth in this subsection, those funds cannot then escape the security deposit requirements set

forth in section 535.300.”). The “however denominated” language has no bearing in this case

because Plaintiff’s $450 payment was not made as part of a “rental agreement” and therefore

does not meet the statutory definition of “security deposit” regardless of what it was called in the

application form.

       Plaintiff also argues that the $450 payment is covered by the security deposit statute be-

cause the application is “part” of the rental agreement. This misconstrues the statute’s reference

to “any part of the rental agreement,” which describes the obligations secured by the payment,

including obligations to pay rent and repair damage to the property. Without a rental agreement,

the parties have no obligations and nothing to secure, which is why a payment made outside of a

rental agreement (like Plaintiff’s $450 payment) is not considered a “security deposit” for pur-

poses of Section 535.300. Other provisions of the security deposit statute make equally clear that

a formal rental agreement is necessary for a “security deposit” to exist. See, e.g., Mo. Rev. Stat.

§ 535.300.2 (noting that a security deposit is held for “the tenant, who is a party to the rental

agreement”); id. § 535.300.5 (explaining procedure for disposing of security deposit “following

the termination of the rental agreement”).

       The rest of Plaintiff’s arguments on this issue are difficult to follow and do nothing to

undermine Landmark’s position based on the clear language of the security deposit statute. The

parade of abuses Plaintiff imagines and the supposed unfairness of calling the payment a “securi-

ty deposit” when it does not meet the statutory definition are irrelevant to whether Plaintiff states

a viable claim under the security deposit statute. Because Plaintiff has no valid argument that her

$450 payment constitutes a “security deposit” as defined in Section 535.300, the claim in Count I

fails as a matter of law and Landmark is entitled to judgment on the pleadings.

                                      6
         Case 4:20-cv-00381-BP Document 24 Filed 08/31/20 Page 10 of 15


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 324 of 502
       B.      Landmark is Entitled to Judgment on the Pleadings on Counts II and III for
               Violation of the Missouri Merchandising Practices Act, Mo. Rev. Stat.
               § 407.020

       Plaintiff does not dispute that Counts II and III for violation of the MMPA are based on

an underlying violation of the Missouri security deposit statute. (Pet., Doc. #1-1, ¶¶ 30, 42-44.)

She also does not respond to Landmark’s argument that if Count I fails as a mater of law because

the $450 payment was not a “security deposit” as defined in Section 535.300, then the derivative

claims in Counts II and III necessarily fail as well. (See Doc. #14 at 10.) The Court should enter

judgment on the pleadings in favor of Landmark on these claims for this reason.

       And even if the $450 payment could be considered a “security deposit” for purposes of

stating a viable claim under Section 535.300, Counts II and III under the MMPA still fail as a

matter of law because Section 535.300 is Plaintiff’s exclusive remedy for alleged wrongful with-

holding of that security deposit. (See Doc. #14 at 10-11.) Missouri courts generally recognize

that Section 535.300 “provides the tenant [her] exclusive remedy for the wrongful withholding of

a security deposit.” Battis, 832 S.W.2d at 940; see also Lastra v. Intercontinental Invs. Co., 745

S.W.2d 703, 705-06 (Mo. Ct. App. 1987) (“The subject of claims for refund of security deposits

to tenants has been pre-empted by the legislative enactment [of Section 535.300] which created

the rights and obligations and limited the allowance of damages to not more than twice the

amount of the deposit. . . . Appellants were confined to the statutory remedy and the trial court

correctly so ruled.”). More specifically, this rule is applied to bar MMPA claims (like Plaintiff’s)

complaining of the wrongful withholding of a security deposit. See Prop. Exch. & Sales, Inc. v.

King, 863 S.W.2d 12, 15 (Mo. Ct. App. 1993).

       Plaintiff points out that some statutes have more explicit exclusivity provisions, but this

does not preclude Section 535.300 from also providing an exclusive remedy as indicated in King,

Battis and Lastra. Plaintiff suggests MMPA-related regulations promulgated by the Missouri At-

                                      7
         Case 4:20-cv-00381-BP Document 24 Filed 08/31/20 Page 11 of 15


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 325 of 502
torney General in 1994 negate the holding in King, but Plaintiff cites no supporting authority and

Missouri courts still recognize Section 535.300 as the “exclusive remedy for the wrongful with-

holding of a security deposit.” Younker, 461 S.W.3d at 7; PDQ Tower Servs., Inc. v. Adams, 213

S.W.3d 697, 700 (Mo. Ct. App. 2007) (citing King for proposition that “section 535.300 is the

exclusive remedy for tenants to recover security deposits”).

       Plaintiff notes that Section 535.300 was amended in 2016 from stating that “the tenant

shall recover as damages not more than twice the amount wrongfully withheld” to stating more

conclusively that “the tenant shall recover as damages twice the amount wrongfully withheld.”

Removing the words “not more than” simply eliminated the court’s discretion to award damages

less than twice the amount of the wrongfully withheld security deposit. See Battis, 832 S.W.2d at

940-41 (discussing legal effect of pre-amendment language). Plaintiff does not explain how this

undermines the exclusivity of the statute; if anything, it reinforces the statute’s exclusivity by

reflecting the intent of the Missouri legislature to establish certain recovery for a violation of the

statute no matter what the circumstance of the wrongful withholding.

       Plaintiff nitpicks the length of the written opinion and the quality of arguments in King,

but that decision is supported by many cases (cited above) similarly confirming the exclusivity of

Section 535.300 against a variety of claims related to withheld security deposits. Plaintiff cites

no authority indicating that MMPA claims should be carved out of Section 535.300’s otherwise

exclusive remedy, particularly in light of the controlling holding to the contrary in King.

       Plaintiff also fails to meaningfully distinguish the Missouri Supreme Court’s decision in

Chochorowksi v. Home Depot U.S.A., 404 S.W.3d 220 (Mo. 2013), which provides a separate

basis for entering judgment on the pleadings in favor of Landmark. As explained in Landmark’s

opening brief (see Doc. #14 at 11-13), Chochorowski holds that a plaintiff who voluntarily enters

into an agreement with full appreciation and acceptance of the terms cannot later claim to have

                                      8
         Case 4:20-cv-00381-BP Document 24 Filed 08/31/20 Page 12 of 15


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 326 of 502
been deceived under the MMPA about those terms. 404 S.W.3d at 228-29. The facts in that case

are virtually identical to the facts here—the terms of the lease application were outlined clearly

in writing, with Plaintiff’s review and acceptance of the terms indicated by her initialing of the

relevant paragraphs and her signature at the end of the one-page form confirming “agreement to

be bound by the policies stated above regarding fees and deposits.” (Doc. #14-1, Ex. 1-B at 1.)

Plaintiff does not argue—let alone allege—that she was somehow prevented from understanding

the amount of fees she would be paying or the circumstances in which those fees would become

non-refundable. Plaintiff also does not dispute that Landmark retained the $450 payment because

Plaintiff submitted false information on her application form, a decision expressly contemplated

and approved in the application form.

         Like the retail contract in Chochorowski, Plaintiff had the option to sign the application

form and made the $450 payment knowing the terms of the deal. Plaintiff cannot now complain

of that decision. She attempts to distinguish Chochorowski by arguing that the terms of her deal

with Landmark were unlawful under Section 535.300, but this only reinforces the fact that her

claim fails as a matter of law if it is determined that the Missouri security deposit statute does not

apply and/or has not been violated.1 Under the circumstances, the Court should find that Plain-

tiff’s claims in Count II and III fail as a matter of law and that Landmark is entitled to judgment

on the pleadings on the claims.




1
    Plaintiff also cites two cases that do not distinguish or undermine Chochorowski—both pre-date that
    opinion and neither deals with a similar fact scenario. See Huch v. Charter Commc’ns, Inc., 290 S.W.3d
    721, 727 (Mo. 2009) (addressing deceitful billing and collection of unlawful charges for unsolicited
    merchandise); State ex rel. Webster v. Areaco Inv. Co., 756 S.W.2d 633, 635-36 (Mo. Ct. App. 1988)
    (addressing misleading mailers and deceitful charges for misrepresented merchandise).

                                        9
           Case 4:20-cv-00381-BP Document 24 Filed 08/31/20 Page 13 of 15


    Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 327 of 502
       C.      Landmark is Entitled to Judgment on the Pleadings on Count IV for Viola-
               tion of the Missouri Merchandising Practices Act, Mo. Rev. Stat. § 407.020,
               Because the Petition Does Not Plausibly Allege that the Disputed $150 Ad-
               ministration Fee is Unconscionable

       Plaintiff does not identify any allegations in her Petition plausibly suggesting substantive

or procedural unconscionability in the execution of the application form. (Doc. #14 at 14-15.)

She simply argues that unconscionability is determined on a sliding scale under Missouri law,

where greater substantive unconscionability requires less procedural unconscionability, and vice-

versa. This skips past fundamental pleading deficiencies in Plaintiff’s claim, which rests entirely

on conclusory and threadbare assertions of unconscionability. Plaintiff suggests, at most, that the

fees she paid are unconscionable because they are high compared to the value of the application

(Doc. #1-1 ¶ 61), but the Petition does not allege any facts plausibly suggesting the fees are out

of line with industry standards, let alone so high that they are substantively unconscionable. And

even if Plaintiff was credited with a proper allegation of substantive unconscionability, her claim

still fails because the Petition includes no allegations of procedural unconscionability from high

pressure tactics or other improper conduct in the execution of the application. Plaintiff’s claim

should be dismissed under the circumstances. Park Irmat Drug Corp. v. Express Scripts Holding

Co., 911 F.3d 505, 513 (8th Cir. 2018); Wright v. Oasis Legal Fin., LLC, No. 4:19cv926 RWS,

2020 WL 1433645, at *4 (E.D. Mo. Mar. 24, 2020).

                                            Conclusion

       For the foregoing reasons, the Court should dismiss Counts I, II and III for lack of subject

matter jurisdiction under Rule 12(b)(1) because Plaintiff lacks standing to bring those claims.

Alternatively or in addition, the Court should enter judgment on the pleadings in favor of Land-

mark because all Plaintiff’s claims fail as a matter of law.




                                     10
         Case 4:20-cv-00381-BP Document 24 Filed 08/31/20 Page 14 of 15


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 328 of 502
                                            Respectfully submitted,

                                            THE PORTO LAW FIRM

                                            By:     /s/ Nicholas J. Porto                      .
                                                    Nicholas J. Porto      MO #56938
                                                    1600 Baltimore, Suite 200A
                                                    Kansas City, Missouri 64108
                                                    Telephone: 816.463.2311
                                                    Facsimile: 816.463.9567
                                                    nporto@portloaw.com

                                            -and-

                                            SHANK & MOORE, LLC

                                            By:      /s/ Stephen J. Moore                      .
                                                    Stephen J. Moore      MO #59080
                                                    1968 Shawnee Mission Pkwy, Suite 100
                                                    Mission Woods, Kansas 66205
                                                    Telephone: 816.471.0909
                                                    Facsimile: 816.471.3888
                                                    sjm@shankmoore.com

                                            Attorneys for Landmark Realty of Missouri, LLC


                               CERTIFICATE OF SERVICE
       The undersigned attorney hereby certifies that the foregoing document was filed this 31st
day of August, 2020, via the Court’s CM/ECF system, which shall send electronic notice of the
same to the following counsel of record:

       Counsel for Plaintiff
       A.J. Stecklein
       Stecklein & Rapp, Chartered
       748 Ann Avenue
       Kansas City, Kansas 66101
       aj@kcconsumerlawyer.com

       Gina Chiala
       Heartland Center for Jobs and Freedom
       4047 Central Street
       Kansas City, Missouri 64111
       ginachiala@jobsandfreedom.org

                                             /s/ Stephen J. Moore                          .
                                            Attorney for Defendant

                                     11
         Case 4:20-cv-00381-BP Document 24 Filed 08/31/20 Page 15 of 15


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 329 of 502
                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI


 Rhonda K. Cheatem, individually and on behalf of
 all others similarly situated,

                                            Plaintiff, Case Number: 20-CV-00381 BP

 vs.

 Landmark Realty of Missouri, LLC


                                          Defendant.


                                ENTRY OF APPEARANCES

       COMES NOW Amy Sweeny Davis and hereby enters her appearance in the above-

captioned matter on behalf of the Plaintiff, Rhonda Cheatem.



                                            By: /s/ Amy Sweeny Davis
                                            AMY SWEENY DAVIS # 45766
                                            HEARTLAND CENTER
                                            FOR JOBS AND FREEDOM, INC.
                                            4033 Central Street
                                            Kansas City, MO 64111
                                            Telephone: (816) 278-1092
                                            Facsimile: (816) 278-5785
                                            Email: amysweenydavis@jobsandfreedom.org
                                            Attorneys for Plaintiff




                                               1
          Case 4:20-cv-00381-BP Document 25 Filed 09/03/20 Page 1 of 1


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 330 of 502
                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION

RHONDA CHEATEM,

                      Plaintiff,

v.                                                    Case No. 4:20-cv-00381-BP

LANDMARK REALTY OF MISSOURI,
LLC

                      Defendant.


                     SUGGESTIONS IN OPPOSITION TO
       PLAINTIFF’S MOTION FOR LEAVE TO FILE AMENDED COMPLAINT

       Defendant Landmark Realty of Missouri, LLC (“Landmark”) submits the following sug-

gestions in opposition to Plaintiff’s Motion for Leave to File Amended Complaint (Doc. #22),

filed August 27, 2020:

                                         Introduction

       Plaintiff is seeking leave to file an amended complaint after Landmark filed its Motion to

Dismiss and/or for Judgment on the Pleadings and suggestions in support. (Doc. ##13-14.) Plain-

tiff admits the filing of an amended complaint is “an attempt to moot the pending motion to dis-

miss” (Doc. #18 at 1), but the proposed amended complaint does not correct any of the deficien-

cies identified in Landmark’s dispositive motion. Despite having a roadmap of Landmark’s ar-

guments for dismissal and knowing Landmark would argue the futility of the proposed amended

complaint, the motion to amend fails to explain how the proposed amended complaint states any

viable claims except to assert that “[t]he amendment would not be futile [because] the claims are

not time barred.” (Doc. #23 at 4.) It may be true that the claims are not time-barred, but those

claims fail for many other reasons. The motion to amend should be denied as futile.


         Case 4:20-cv-00381-BP Document 26 Filed 09/04/20 Page 1 of 10


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 331 of 502
                                   Arguments and Authorities

         Although Rule 15(a)(2) states that “[t]he court should freely give leave [to amend] when

justice so requires,” the Eighth Circuit recognizes that “there is no absolute right to amend.” Doe

v. Cassel, 403 F.3d 986, 990 (8th Cir. 2005) (internal quotations omitted). “A district court’s de-

nial of leave to amend a complaint may be justified if the amendment would be futile” because

“district courts need not indulge in futile gestures.” Geier v. Mo. Ethics Comm’n, 715 F.3d 674,

678 (8th Cir. 2013) (internal quotations omitted).

         “[W]hen a court denies leave to amend on the ground of futility, it means that the court

reached a legal conclusion that the amended complaint could not withstand a Rule 12 motion.” In

re Senior Cottages of Am., LLC, 482 F.3d 997, 1001 (8th Cir. 2007). Here, the motion for leave

to amend should be denied as futile because the proposed amended complaint does not cure any

of the Rule 12 deficiencies identified in Landmark’s Motion to Dismiss and/or for Judgment on

the Pleadings (see generally Doc. ##13-14, 22). In particular, Counts I, II and III of the proposed

amended complaint are subject to dismissal under Rule 12(b)(1) for lack of subject matter juris-

diction because Plaintiff has not suffered any injury in fact and does not have standing to bring

claims concerning the $450 “security deposit” payment that was fully refunded to her. In addi-

tion, Landmark is entitled to judgment on the pleadings under Rule 12(c) because all claims in

the proposed amended complaint fail as a matter of law.

I.       The Proposed Amended Complaint is Futile with Respect to the Claims in Counts I,
         II and II Because Plaintiff Still Lacks Standing to Pursue Those Claims

         A motion for leave to amend is properly denied as futile when the amended pleading does

not cure a lack of standing. See, e.g., Davis v. Morris-Walker, Ltd., 922 F.3d 868, 872 (8th Cir.

2019) (“[The plaintiff] seeks to sue over violations inside a building that she never entered, and

we conclude that she lacks standing to do so. Therefore, the district court did not abuse its discre-



                                       2
           Case 4:20-cv-00381-BP Document 26 Filed 09/04/20 Page 2 of 10


     Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 332 of 502
tion in denying [plaintiff’s] motion to amend as futile.”); Stalley v. Catholic Health Initiatives,

509 F.3d 517, 527 (8th Cir. 2007) (“[I]n view of the fact that [the plaintiff] has not indicated any

amendment he could make that would cure the [standing] defect in his complaint, the district

court correctly denied permission to replead as futile.”); Woods v. Caremark, LLC, No. 4:15-cv-

00535-SRB, 2016 WL 6908108, at *6 (W.D. Mo. July 28, 2016) (“[T]he same standing analysis

applies to [plaintiff’s] proposed Second Amended Complaint necessitating that leave to amend

be denied as futile.”); Dalton v. Simonson Station Stores, Inc., No. 17-cv-4427 (SRN/LIB), 2018

WL 11025788, at *9 (D. Minn. Sept. 6, 2018) (“To the extent Plaintiff seeks to further amend his

Amended Complaint . . . , [he] has failed to sufficiently allege that he has Article III standing to

raise those claims. Accordingly, . . . Plaintiff’s Motion [for leave to amend] is futile.”).

       Here, Plaintiff has not suffered any injury in fact and lacks standing to bring the claims in

Counts I, II and III regarding payment of the $450 “security deposit” because she received a full

refund of that payment within 30 days from when the payment was first made. (See Doc. #24 at 3

(factual support), 4-6 (legal argument); Doc. #24 at 1-4 (reply argument).) The new and revised

allegations in the proposed amended complaint do not cure this lack of standing.

       The proposed amended complaint alleges that Plaintiff made the $450 payment on No-

vember 20, 2019; that Landmark refused to refund the payment on November 27, 2019; that she

disputed the charge with her credit card provider; and that she was notified “subsequent to Janu-

ary 16, [2020]” that the payment was refunded. (See Doc. #22-1 ¶¶ 17-18, 24-25, 28-30.) These

allegations confirm Plaintiff received a refund of the $450 payment and bolster the argument that

she lacks standing to bring the claims in Counts I, II and III regarding that payment.

       And regardless of when Plaintiff was “notified” of the payment refund (Doc. #22-1 ¶ 29)

or who was responsible for the refund (id. ¶ 30), the undisputed evidence proves she received the

refund in the same billing cycle less than 30 days after the payment was made, as shown in her

                                      3
          Case 4:20-cv-00381-BP Document 26 Filed 09/04/20 Page 3 of 10


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 333 of 502
December 12, 2019 credit card account statement. (Doc. #14-2 at 1-2.) For ease of reference, a

copy of that statement is reattached hereto as EXHIBIT A. 1 The new allegations in the proposed

amended complaint do not contest this.

          Plaintiff attempts to sidestep the implication of the full refund by alleging that she is sep-

arately entitled to a statutory penalty of another $450 under the Missouri security deposit statute.

(See Doc. #22-1 ¶¶ 31-32, 43-44, 51-53.) A statutory penalty, however, is not sufficient by itself

to create injury in fact for standing purposes. (See Doc. #24 at 3.) Moreover, Plaintiff’s premise

is incorrect as a matter of Missouri law. The pertinent provision of the Missouri security deposit

statute states: “If the landlord wrongfully withholds all or any portion of the security deposit in

violation of this section, the tenant shall recover as damages twice the amount wrongfully with-

held.” Mo. Rev. Stat. § 535.300.6. As explained in Landmark’s reply brief on the motion to dis-

miss, a statutory penalty is not available in this case because Plaintiff admits she received her full

refund in less than 30 days. (See Doc. #24 at 3-4.) This conclusion is necessarily drawn from the

express language of the statute providing 30 days to make a required refund, see Mo. Rev. Stat.

§ 535.300.3(1), and Missouri case law holding that a violation of the statute cannot occur unless

a security deposit is withheld beyond the 30-day window, Battis v. Hofmann, 832 S.W.2d 937,

940 (Mo. Ct. App. 1992) (for a claim under Section 535.300, the tenant must “show the deposit

was not refunded within thirty days”).

          The proposed amended complaint does not change the fact Plaintiff has no injury in fact

and lacks standing to bring the claims in Counts I, II and III because she received a full refund of

the $450 payment. The motion for leave to amend should be denied as futile.


1
    The Court is permitted to consider evidence outside the pleadings in determining the issue of standing.
    See Croyle ex rel. Croyle v. United States, 908 F.3d 377, 380 (8th Cir. 2018) (holding that in a “factual
    attack” on subject matter jurisdiction the district court “may consider matters outside the pleadings” and
    plaintiff “does not have the benefit of 12(b)(6) safeguards”).

                                        4
            Case 4:20-cv-00381-BP Document 26 Filed 09/04/20 Page 4 of 10


    Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 334 of 502
II.    The Proposed Amended Complaint is Futile Because All of Plaintiff’s Claims Fail as
       a Matter of Law and Landmark is Entitled to Judgment on the Pleadings

       The Eighth Circuit recognizes that “[a]n amendment is futile if the amended claim could

not withstand a motion to dismiss under Rule 12(b)(6).” Hillesheim v. Myron’s Cards & Gifts,

Inc., 897 F.3d 953, 955 (8th Cir. 2018) (internal quotations omitted); Cornelia I. Crowell GST

Trust v. Possis Med., Inc., 519 F.3d 778, 782 (8th Cir. 2008) (“[W]hen the court denies leave on

the basis of futility, it means the district court has reached the legal conclusion that the amended

complaint could not withstand a motion to dismiss under Rule 12(b)(6) . . . .”). Here, Landmark

filed a motion for judgment on the pleadings under Rule 12(c) arguing that Plaintiff’s original

claims all fail as a matter of Missouri law. (See Doc. #14 at 6-15; Doc. #24 at 4-10.) The motion

for judgment on the pleadings uses the same standard as a motion to dismiss for failure to state a

claim under Rule 12(b)(6). Gallagher v. City of Clayton, 699 >F3d 1013, 1016 (8th Cir. 2002).

Because the claims in Plaintiff’s proposed amended complaint continue to suffer the same defi-

ciencies as Plaintiff’s original claims, those claims still fail as a matter of law and the motion for

leave to amend is therefore futile.

       Count I – Violation of the Missouri Security Deposit Statute

       The $450 payment at issue in Count I is not a “security deposit” as that term is defined in

the Missouri security deposit statute because the parties never executed a lease and the payment

was not made “to secure the performance of any part of the rental agreement.” Mo. Rev. Stat.

§ 535.300.8. Landmark’s argument on this issue and the supporting authorities are discussed at

length in its opening suggestions (Doc. #14 at 7-9) and its reply suggestions (Doc. #24 at 4-6) on

the motion for judgment on the pleadings.

       The proposed amended complaint includes a new allegation that the $450 payment “falls

within the broad definition of ‘security deposit’ as it was any deposit of money or property, how-



                                      5
          Case 4:20-cv-00381-BP Document 26 Filed 09/04/20 Page 5 of 10


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 335 of 502
ever denominated, which is furnished by a tenant to a landlord to secure the performance of any

part of the rental agreement under RSMo. § 535.300.7.” (Doc. #22-1 ¶ 16.) This is incorrect. (See

Doc. #24 at 5-6.) Moreover, this allegation merely parrots the statute and is the epitome of a le-

gal conclusion and formulaic recitation that will not support of plausible cause of action. Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007) (holding that a plausible claim requires more than

“labels and conclusions” or “formulaic recitation of the elements of a cause of action”); see also

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“While legal conclusions can provide the frame-

work of a complaint, they must be supported by factual allegations.”).

       Nothing in the proposed amended complaint changes the fact that Plaintiff and Landmark

never entered into a rental agreement, which precludes the $450 payment from qualifying as a

“security deposit” for purposes of Section 535.300. The claim still fails as a matter of law and

leave to amend regarding Count I should therefore be denied as futile.

       Counts II and III – Violations of the MMPA Related to $450 Payment

       Counts II and III of the proposed amended complaint continue to allege violations of the

MMPA predicated on an underlying violation of the Missouri security deposit statute. (Doc. #22-

1 ¶¶ 47, 61-63.) In fact, the allegations in Count III have not changed from the original pleading

and the connection to the Missouri security deposit statute in Count II is even more pronounced

in the proposed amended complaint, which adds allegations tying both liability and damages to

an underlying violation of Section 535.300. (Id. ¶¶ 51-53.)

       The claims in the proposed amended complaint are caught in the same double-bind as the

original claims. If Landmark is correct that the Missouri security deposit statute does not apply to

the $450 payment, there is no underlying violation of that statute to support the MMPA claims in

Counts II and III, which then also fail as a matter of law. (See Doc. #14 at 10; Doc. #24 at 7.) But

even if the Missouri security deposit statute applies to the $450 payment, the associated MMPA

                                      6
          Case 4:20-cv-00381-BP Document 26 Filed 09/04/20 Page 6 of 10


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 336 of 502
claims in Counts II and III still fail as a matter of law because the Missouri security deposit stat-

ute provides the exclusive remedy for wrongful withholding of a security deposit. (See Doc. #14

at 10-11; Doc. #24 at 7-8.) Nothing in the proposed amended complaint resolves this problem for

Plaintiff, which is fatal to her claims and supports denial of the motion for leave to amend based

on futility.

          Like Plaintiff’s original claims, the claims in Counts II and III of the proposed amended

complaint also fail as a matter of law because Plaintiff knowingly and voluntarily agreed to the

clear and unambiguous terms of the application form she initialed and signed, including the $450

payment. (See Doc. #14 at 11-13; Doc. #24 at 8-9.) As in Chochorowski v. Home Depot U.S.A.,

404 S.W.3d 220 (Mo. 2013), Plaintiff’s MMPA claims fail because “she is held to the terms of

the contract she signed” and has not suggested fraud or lack of capacity in her execution of the

application form. Id. at 228-29. Plaintiff has not alleged that she was deceived into executing the

application form 2 and has not even challenged the basis on which Landmark initially retained the

security deposit—i.e., that Plaintiff falsified her application, which is identified in the application

form as a basis for forfeiting the security deposit. (See Doc. #14 at 12-13 & Exs. 1-B and 1-C to

Doc. #14-1.) Nothing in the proposed amended complaint changes the fact that Plaintiff made a

deliberate decision to move forward with the transaction on the terms outlined in the application

form, which negates her MMPA claims and renders futile her motion to amend.

2
    Plaintiff continues to allege in the proposed amended complaint that the enforceability and legality of
    the $450 payment were misrepresented to her after the fact. (Doc. #22-1 ¶¶ 59, 61-63.) This is incorrect
    as a matter of law because the $450 payment is not subject to the Missouri security deposit statute. In
    any event, as argued in Landmark’s motion for judgment on the pleadings (Doc. #14 at 13 n.5), these
    allegations do not state a viable cause of action under the MMPA because they do not change the fact
    that Plaintiff knowingly made the deal in the first place. Chochorowski, 404 S.W.3d at 230 (“The em-
    ployee’s statement could not have modified the agreement or misled Ms. Chochorowski, however, be-
    cause the statement was made after the transaction was completed except for her payment of the rental
    fees.”); see also Wivell v. Wells Fargo Bank, N.A., No. 6:12-CV-3457-DGK, 2015 WL 7259836, at *6
    (W.D. Mo. Nov. 17, 2015) (“Missouri case law, exemplified by Chochorowski, dictates that the oral
    communications here do not reach the level of unlawful trade practices.”). Nothing in Counts II and III
    can overcome the bar to recovery created by Chochorowski.

                                        7
            Case 4:20-cv-00381-BP Document 26 Filed 09/04/20 Page 7 of 10


    Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 337 of 502
          Count IV – Violation of the MMPA Based on Unconscionable Administration Fee

          Count IV continues to challenge Landmark’s $150 administration fee, 3 but instead of al-

leging that the fee is “unconscionable” as she did in her original pleading, Plaintiff now alleges

that the fee is “excessive and unreasonable.” This is a distinction without a difference—the oper-

ative regulation cited in the proposed amended complaint pertains to “unconscionable practices”

(see Doc. #22-1 ¶¶ 82-83) and there is no authority for the proposition that “excessive and unrea-

sonable” fees somehow separately violate the MMPA without showing that those fees are in fact

unconscionable. 4 Plaintiff tacitly acknowledges her original allegations were insufficient to state

a claim for unconscionability, and attempts to sidestep this by dressing up her claim in different

terminology. This claim still fails for the reasons outlined in Landmark’s motion for judgment on

the pleadings—most notably because Plaintiff does not allege any procedural unconscionability

in her execution of the application form. (See Doc. #14 at 14-15; Doc. #24 at 10.)

          Nothing in the proposed amended complaint plausibly alleges any of the fees charged by

Landmark are substantively or procedurally unconscionable. Landmark is therefore entitled to

judgment on the pleadings on Count IV and the Court should deny the motion for leave to amend

that claim as futile.

3
    Plaintiff mentions three fees in Count IV but focuses exclusively on the $150 administration fee as the
    fee that is supposedly excessive and unreasonable. (Doc. #22-1 ¶¶ 85-87.) She alleges the $150 admin-
    istration fee is unlawfully high “especially in light of” the other fees (id.), but Plaintiff does not allege
    that either of the other fees—the $40 application fee and $450 “security deposit”—are independently
    excessive, unreasonable, or otherwise actionable apart from the $150 administration fee.
4
    Paragraphs 82 and 83 of the proposed amended complaint cite Mo. Code Regs. Ann. tit. 15, § 60-8.080,
    which is titled “unconscionable practices” and states: “(1) It is an unfair practice for any person in con-
    nection with the sale of merchandise to engage in any unconscionable act or practice, or to use any un-
    conscionable contract or contract term. (2) It is unconscionable to take advantage of an unequal bar-
    gaining position and obtain a contract or term which results in a gross disparity of values exchanged.”
    Nothing in the Missouri Attorney General’s regulations dealing with unfair or fraudulent practices, see
    Mo. Code Regs. Ann. tit. 15, § 60-8.010 et seq. and Mo. Code Regs. Ann. tit. 15, § 60-9.010 et seq., in-
    dicates that “unreasonable” fees violate the MMPA and the only reference in these regulations to “ex-
    cessive” prices deals with the unrelated scenario of price gouging in the event of a disaster, Mo. Code
    Regs. Ann. tit. 15, § 60-8.030(1)(B)-(C).

                                         8
             Case 4:20-cv-00381-BP Document 26 Filed 09/04/20 Page 8 of 10


    Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 338 of 502
                                           Conclusion

       Plaintiff filed a motion for leave to amend with the intent of mooting Landmark’s pend-

ing dispositive motion, but made no effort in her initial filing to explain how the new and revised

allegations of the proposed amended complaint cure the deficiencies identified in Landmark’s

motion. This is reason enough for the Court to deny the motion for leave to amend and proceed

with dismissing the case. Plymouth Cnty., Iowa v. Merscope, Inc., 774 F.3d 1155, 1160 (8th Cir.

2014) (“[A] party is not entitled to amend a complaint without making a showing that such an

amendment would be able to save an otherwise meritless claim.”). And a reply brief is “too late

to properly raise a new issue before the district court.” Fish v. United States, 748 Fed. App’x 91,

92 n.2 (8th Cir. 2019).

       The Court should not permit sandbagging and should disregard any new arguments made

by Plaintiff in reply about how the proposed amended complaint cures the deficiencies outlined

in Landmark’s motion to dismiss and/or for judgment on the pleadings. The record clearly shows

that the proposed amended complaint still fails as a matter of law for numerous reasons. The mo-

tion for leave to amend should therefore be denied as futile.




                                      9
          Case 4:20-cv-00381-BP Document 26 Filed 09/04/20 Page 9 of 10


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 339 of 502
                                           Respectfully submitted,

                                           THE PORTO LAW FIRM

                                           By:     /s/ Nicholas J. Porto                      .
                                                   Nicholas J. Porto      MO #56938
                                                   1600 Baltimore, Suite 200A
                                                   Kansas City, Missouri 64108
                                                   Telephone: 816.463.2311
                                                   Facsimile: 816.463.9567
                                                   nporto@portloaw.com

                                           -and-

                                           SHANK & MOORE, LLC

                                           By:      /s/ Stephen J. Moore                      .
                                                   Stephen J. Moore      MO #59080
                                                   1968 Shawnee Mission Pkwy, Suite 100
                                                   Mission Woods, Kansas 66205
                                                   Telephone: 816.471.0909
                                                   Facsimile: 816.471.3888
                                                   sjm@shankmoore.com

                                           Attorneys for Landmark Realty of Missouri, LLC

                               CERTIFICATE OF SERVICE

       The undersigned attorney hereby certifies that the foregoing document was filed this 4th
day of September, 2020, via the Court’s CM/ECF system, which shall send electronic notice of
the same to the following counsel of record:

       Counsel for Plaintiff
       A.J. Stecklein
       Stecklein & Rapp, Chartered
       748 Ann Avenue
       Kansas City, Kansas 66101
       aj@kcconsumerlawyer.com

       Gina Chiala
       Heartland Center for Jobs and Freedom
       4047 Central Street
       Kansas City, Missouri 64111
       ginachiala@jobsandfreedom.org

                                            /s/ Stephen J. Moore                          .
                                           Attorney for Defendant

                                    10
        Case 4:20-cv-00381-BP Document 26 Filed 09/04/20 Page 10 of 10


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 340 of 502
                    EXHIBIT $
                ___________________________________________



          Credit Card Account Statement
         Produced by Plaintiff in Discovery




     Case 4:20-cv-00381-BP Document 26-1 Filed 09/04/20 Page 1 of 3


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 341 of 502
     Case 4:20-cv-00381-BP Document 26-1 Filed 09/04/20 Page 2 of 3 000019
                                                         Cheatem

Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 342 of 502
     Case 4:20-cv-00381-BP Document 26-1 Filed 09/04/20 Page 3 of 3 000020
                                                         Cheatem

Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 343 of 502
                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

 RHONDA CHEATEM,

                        Plaintiff,

 v.                                                      Case No. 20-CV-00381 BP

 LANDMARK REALTY OF MISSOURI,
 LLC

                        Defendant.

               CERTIFICATE OF SERVICE OF DISCOVERY RESPONSES

       COMES NOW Defendant Landmark Realty of Missouri, LLC, by and through its counsel

of record, and states that on September 15, 2020, it served its Answers to Plaintiff’s Interrogatories,

Responses to Plaintiff’s First Request for Production of Documents, and Responses to Plaintiff’s

Requests for Admission.




           Case 4:20-cv-00381-BP Document 27 Filed 09/15/20 Page 1 of 2


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 344 of 502
                                             Respectfully submitted,

                                             THE PORTO LAW FIRM

                                             By:     /s/ Nicholas J. Porto                       .
                                                     Nicholas J. Porto      MO #56938
                                                     1600 Baltimore, Suite 200A
                                                     Kansas City, Missouri 64108
                                                     Telephone: 816.463.2311
                                                     Facsimile: 816.463.9567
                                                     nporto@portloaw.com

                                             -and-

                                             SHANK & MOORE, LLC

                                             By:      /s/ Stephen J. Moore                      .
                                                     Stephen J. Moore       MO #59080
                                                     1968 Shawnee Mission Pkwy, Suite 100
                                                     Mission Woods, Kansas 66205
                                                     Telephone: 816.471.0909
                                                     Facsimile: 816.471.3888
                                                     sjm@shankmoore.com
                                                     Attorneys for Defendant Landmark Realty of
                                                     Missouri, LLC

                                CERTIFICATE OF SERVICE

        The undersigned attorney hereby certifies that the foregoing document was served this 15th
day of September, 2020 via United States mail and electronic mail to the following counsel of
record:

       Counsel for Plaintiff
       A.J. Stecklein
       Stecklein & Rapp, Chartered
       748 Ann Avenue
       Kansas City, Kansas 66101
       aj@kcconsumerlawyer.com

       Gina Chiala
       Heartland Center for Jobs and Freedom
       4047 Central Street
       Kansas City, Missouri 64111
       ginachiala@jobsandfreedom.org

                                             Nicholas J. Porto                             .
                                             Attorney for Defendant


                                      2
          Case 4:20-cv-00381-BP Document 27 Filed 09/15/20 Page 2 of 2


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 345 of 502
                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION


 RHONDA K. CHEATEM, individually and on
 behalf of all others similarly situated,

                               Plaintiff,
                                                         Case No. 4:20-cv-00381-BP
 vs.

 LANDMARK REALTY OF MISSOURI, LLC,

                               Defendant.


                        PLAINTIFF’S REPLY IN SUPPORT OF HER
                           MOTION TO AMEND COMPLAINT

       Plaintiff Rhonda Cheatem (“Ms. Cheatem” or “Plaintiff”), by undersigned counsel,

respectfully submits this reply in support of her motion to amend her class action complaint as

follows.

                                REPLY TO INTRODUCTION

       Defendant opposes Plaintiff’s motion to amend exclusively on the basis of futility and

resubmits the same arguments that were raised in its motion to dismiss. In Plaintiff’s motion to

amend Plaintiff explained that it makes sense for the Court to take up the motion to dismiss and

the motion to amend the complaint at the same time. It is clear from Defendant’s suggestions in

opposition that this is true because they raised the same arguments in their opposition to this

motion, that they raised in the motion to dismiss. The legal questions raised in both these motions,

concerning whether Plaintiff has standing after she received a refund from a third party credit card

dispute process and whether the Missouri Security Deposit Statute is the exclusive remedy for

Missouri tenants are integral to the resolution of both motions.




                                       1
           Case 4:20-cv-00381-BP Document 28 Filed 09/18/20 Page 1 of 11


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 346 of 502
                                   REPLY TO ARGUMENT

       Defendant’s criticism that Plaintiff’s proposed amended complaint fails to address the

issues raised in Defendant’s motion for judgment on the pleadings ignores that some of the

threshold issues in this case are those of first impression. For example, Plaintiff asserts that the

$450.00 dollar security deposit (so-named by Defendant) is a ‘security deposit’ for purposes of the

Missouri Security Deposit Statute. Defendant argues, absent citation to any authority, that the

Parties need to have entered into a landlord tenant agreement before what they called a ‘security

deposit’ actually becomes one for purposes of Plaintiff’s Counts I and II. Nothing in Plaintiff’s

amended complaint resolves this issue because this is a matter of statutory interpretation and must

be resolved by the Court.

       Also, Defendant argues, both here and in their motion for judgment on the pleadings, that

the Missouri Security Deposit Statute is the exclusive remedy for the violation complained of in

Plaintiff’s proposed amended complaint. Defendant cites Prop. Exch. & Sales, Inc. v. King, 863

S.W.2d 12, 15 (Mo. App. 1993), but for the reasons outlined in Plaintiff’s suggestions in opposition

to Defendant’s motion for judgment on the pleadings this decision should not be followed.

  I.   Plaintiff has standing.

       Defendant again raises the issue of standing. For the reasons outlined in Plaintiff’s

suggestions in opposition to Defendant’s motion to dismiss, Plaintiff has standing. Defendant’s

argument is again premised on the idea that Plaintiff was not harmed because she received what

Defendant construes as a ‘full refund’ of the money that was wrongfully withheld from her.

Defendant’s position is essentially concluding that Plaintiff being deprived of her money for a

period of time, for a reason contrary to Missouri law, does not confer standing to sue when she,

through her own efforts and with the aid of a third party, receives her money back. What Defendant




                                      2
          Case 4:20-cv-00381-BP Document 28 Filed 09/18/20 Page 2 of 11


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 347 of 502
misses is that the process of withholding security deposits by unilaterally declaring them

nonrefundable for reasons not authorized by the statute, and forcing Plaintiff to involve her credit

card issuer as a way to mitigate her damages and depriving her of the immediate use and the time

value of that money, has given her a personal stake in the outcome of the litigation.

        ‘[T]he gist of the question of standing’ is whether the petitioners have ‘such a
        personal stake in the outcome of the controversy as to assure that concrete
        adverseness which sharpens the presentation of issues upon which the court so
        largely depends for illumination.’

Massachusetts v. EPA, 549 U.S. 497, 517 (2007); see also Spokeo, Inc. v. Robins, 136 S.Ct. 1540,

1556 (2016) (Ginsburg, J., dissenting) (“The basic inquiry is whether the ‘conflicting contentions

of the parties . . . present a real, substantial controversy. . .’”).

        The actual violation of her substantive rights gives rise to a claim for violations of both the

Security Deposit Statue and the MMPA. The former grants her a right to recover statutory damages

in the amount of not less than twice the amount wrongfully withheld from Plaintiff. This alone

establishes that Plaintiff has standing. See Cuellar-Aguilar v. Deggeller Attractions, Inc., 812 F.3d

614, 620-21 (8th Cir. 2015) (“plaintiffs who fail to allege actual damages nonetheless satisfy both

the injury in fact and redressability requirements of Article III standing by suing for statutory

damages.”).

        Defendant has adopted a “who cares” attitude as it relates to their wrongfully withholding

Plaintiff’s security deposit based on the fact that Plaintiff eventually (and without Defendant’s

assistance) got her money back. But this position ignores that Plaintiff was forced to involve her

credit card issuer who, upon their own review, looked at Defendant’s practice and determined that

Plaintiff was entitled to a credit for her money—a decision it came to in mid-January 2020.

Defendant misrepresents the temporary credit to plaintiff’s account by the credit card company as

refund by the landlord. The temporary credit included a warning from the credit card company



                                       3
           Case 4:20-cv-00381-BP Document 28 Filed 09/18/20 Page 3 of 11


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 348 of 502
reminding Plaintiff that if the investigation was “unsuccessful, the item will remain your

responsibility.1” Defendant never returned the security deposit and the credit card company

release of the “temporary credit” was more than 30 days after it was notified. “If the landlord

wrongfully withholds all or any portion of the security deposit in violation of this section, the

tenant shall recover as damages twice the amount wrongfully withheld. Mo. Rev. Stat. 535.300.6

During that time Plaintiff was robbed of the immediately use and the time value of her money,

which by itself is sufficient to establish standing. See e.g., Ensminger v. Credit Law Center, LLC,

No. 19-cv-2417-JWL, 2019 WL 4341215, at *3 (D. Kan. Sept. 12, 2019) (“The Court agrees with

these courts that the loss of the time value of money – even a small amount – constitutes a tangible

financial injury that satisfies the requirement of an injury in fact for purposes of standing.”).

Simply getting her money back, as Defendant would have the Court believe, does not deprive

Plaintiff of standing as even an “identifiable trifle” is sufficient. See United States v. Students

Challenging Regulatory Agency Procs. (SCRAP), 412 U.S. 669, 689 n.14 (1973). Plaintiff has

alleged more than a mere ‘identifiable trifle’ and therefore has standing to pursue these claims.

    II.    The Proposed Amended Class Action Complaint is not futile.

           “A district court should freely give leave to a party to amend its pleadings when justice so

requires, however, it may properly deny a party's motion to amend its complaint when such

amendment would unduly prejudice the non-moving party or would be futile.” Popoalii v.

Correctional Medical Services, 512 F.3d 488, 497 (8th Cir. 2008) (internal quotation marks

removed). “[W]hen the court denies leave on the basis of futility, it means the district court has

reached the legal conclusion that the amended complaint could not withstand a motion to dismiss

under Rule 12(b)(6) of the Federal Rules of Civil Procedure.” Munro v. Lucy Activewear, Inc., 899



1
    Letter dated December 10, 2019 Bankcard Service Center, attached hereto as Exhibit A.


                                          4
              Case 4:20-cv-00381-BP Document 28 Filed 09/18/20 Page 4 of 11


    Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 349 of 502
F.3d 858, 589 (8th Cir. 2018).

            a. Plaintiff has adequately pled a violation of the Missouri Security Deposit
               Statute because Defendant has conceded that the $450 fee was a security
               deposit and was retained for a reason not authorized by the statute.

        Defendant again argues that the $450.00 “security deposit,” which is the language used in

Defendant’s application and the language used in their own documentation for withholding this

security deposit, is not actually a security deposit as defined in the Missouri Security Deposit

Statute. The statute itself defines a security deposit as:

        any deposit of money or property, however denominated, which is furnished by a
        tenant to a landlord to secure the performance of any part of the rental agreement,
        including damages to the dwelling unit. This term does not include any money or
        property denominated as a deposit for a pet on the premises.

R.S.Mo. § 535.300.8. Defendant again argues that this language requires a “rental agreement”

before any money deposited with Defendant is considered a rental agreement. Importantly,

Defendant’s argument is based entirely on the statutory text and ignores Defendant’s own conduct

and representations regarding this deposit.

        As to Defendant’s textual argument, Defendant concludes that the statutory language

requires a rental agreement but the salient statutory language that a deposit is a security deposit if

it is made to “to secure the performance of any part of the rental agreement.” R.S.Mo. § 535.300.8.

It cannot be disputed that Plaintiff was required to make this deposit as part of her application,

which means that her deposit secures her ability to even enter into a rental agreement. In other

words, it’s still a “part” of the rental agreement.

        Simply, Defendant considered the $450 fee a security deposit and treated it as a security

deposit. Plaintiff has pled that she applied for an apartment at one of Defendant’s complexes and

that she paid a security deposit to Defendant. ECF No. 22-1 ¶ 10–12; 17. She has further pled that

Defendant treated this deposit as a security deposit. See id. ¶ 17–18; 20–22. She has finally pled



                                      5
          Case 4:20-cv-00381-BP Document 28 Filed 09/18/20 Page 5 of 11


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 350 of 502
that Defendant, in its Move Out Statement, represented to her that she had paid a security deposit

and that it was being withheld from her. See id. ¶ 20–22; 25.

        Defendant treated this fee as a security deposit, named it a security deposit in

communications with Plaintiff, and represented to Plaintiff that it was withholding her “security

deposit” for a reason not authorized by the statute. So it’s a security deposit. Any assertion that the

fee was not a security deposit is simply lawyers’ argument divorced from the reality of Defendant’s

conduct and representations.

            b. Plaintiff has adequately pled a violation of the Merchandising Practices Act in
               that (1) the Security Deposit Statute does not preclude MMPA liability and (2)
               knowingly and voluntarily entering into an unfair agreement does not render
               that agreement immune to the MMPA.

        Defendant argues that Plaintiff’s Counts II and III, both for violations of the Missouri

Merchandising Practices Act, fail for the same reasons outlined in its motion to dismiss. First, only

Count II rises or falls with Count I, the security deposit statute claim. The Missouri Attorney

General’s rules are clear that it is an unfair practice is “any practice which . . . [o]ffends any public

policy as it has been established by . . . statutes or common law of this state.” 15 C.S.R. § 60-

8.020(1)(A)(1). Defendants are partly correct that Count II is premised on Defendant’s violation

of the Security Deposit Statute (Count III is not, as discussed below). The AG Rules are clear that

any practice which offends the public policy of Missouri statutes is an unfair practice equally

offensive to the MMPA. Plaintiff can therefore bring both claims.

        This is because, the issue of whether the Security Deposit Statute presents the exclusive

remedy for a landlord’s wrongfully retaining a security deposit has not been cleanly presented to

the Missouri Supreme Court. This Court must then attempt to predict how the Missouri Supreme

Court would rule. See Blankenship v. USA Truck, Inc., 601 F.3d 852, 856 (8th Cir. 2010) (“When

there is no state supreme court case directly on point, our role is to predict how the state supreme



                                      6
          Case 4:20-cv-00381-BP Document 28 Filed 09/18/20 Page 6 of 11


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 351 of 502
court would rule if faced with the [same issue] before us. . . . In other words, we must make an

‘Erie-educated guess’ when the law of the forum state is not crystal clear.”). For the reasons

outlined in Plaintiff’s suggestions in opposition to Defendant’s motion to dismiss, this issue is not

crystal clear and the Missouri appellate courts did not attempt to reconcile these two statutes as

they should have. See Dover v. Stanley, 652 S.W.2d 258, 263 (Mo. Ct. App. W.D. 1983); see e.g.,

Detling v. Edelbrock, 671 S.W.2d 265 (Mo. 1984) (ruling that the statutory remedies for housing

code violations did not deprive tenants of other statutory and common law remedies addressing

issues of habitability) (abrogated on other grounds).

       Second, as outlined above, Defendant cannot argue that it did not treat the security deposit

as a security deposit. Defendant’s own representations to Plaintiff confirm that they treated it as a

security deposit and even intended to withhold it for a reason that was not authorized by the

Missouri Security Deposit Statute. This separate representation forms a separate claim under the

Missouri Merchandising Practices Act. Separating these claims, which Defendant lumps together

into one pile, is important because unlike the Missouri Security Deposit Statute, the MMPA

actually prohibits misrepresentations in these types of consumer-business relationships.

       Third, Defendant’s reliance on Chochorowski is again misplaced. Defendant blames the

victim and essentially argues that because Plaintiff voluntarily agreed to pay the deposit that she

was bound by the contracts unfair terms. A contract and process that was designed to deceive, to

have her believe the deposit was as it was represented to be -a security deposit—kept by the

landlord once approved. Moreover, this argument sidesteps that the misrepresentations complaint

of in Count III include those which occurred after the application was made and the deposit

furnished to Defendant. Defendant’s only argument against this point is reduced to a footnote

which again asserts that the $450 dollar deposit is not a security deposit. This argument also fails.




                                      7
          Case 4:20-cv-00381-BP Document 28 Filed 09/18/20 Page 7 of 11


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 352 of 502
Assuming, arguendo, that the $450 deposit is not, unlike it was named and treated by Defendant,

a “security deposit” then Defendant had absolutely no reason under either the statute or its own

application to keep it. Nonetheless it did and Defendant’s misrepresentations about why they

erroneously thought they could withhold it are actionable.

           c. Plaintiff has adequately pled a violation of the Merchandising Practices Act
              based on Defendant’s charging and collecting excessive and unreasonable fees
              in relation to applications for rental housing.

       Defendant asserts that the changes between the prior unconscionable language and the

amended excessive and unreasonable language is a distinction without a difference but that is not

true. An unfair practice, which is what the MMPA prohibits, is not the same thing as an

unconscionable practice.

       The original complaint named the improper standard for this claim. As pointed out in the

briefing on Defendant’s motion to dismiss, as originally drafted the claim implicated issues

involving procedural unconscionability that generally are not considered essentially elements for

a MMPA claim. Put differently, the MMPA claim need not meet the standard of an

‘unconscionable practice.’

       The MMPA speaks in terms of ‘unfair’ or ‘deceptive’ practices, not just unconscionable

ones. “[The MMPA] does not define deceptive practices; it simply declares unfair or deceptive

practices unlawful. This was done to give broad scope to the meaning of the statute and to prevent

evasion because of overly meticulous definitions.” State ex rel. Webster v. Areaco Inv. Co., 756

S.W.2d 633, 645 (Mo. App. E.D. 1988); Conway v. CitiMortgage, 438 S.W.3d 410, 416 (Mo.

2014) (“The Act is “unrestricted, all-encompassing and exceedingly broad . . . covering every

practice imaginable and every unfairness to whatever degree”) (internal citation omitted)..This is

important because the amended language states the correct standard and these fees are excessive




                                     8
         Case 4:20-cv-00381-BP Document 28 Filed 09/18/20 Page 8 of 11


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 353 of 502
relative to the value that derived from them. It should not be forgotten that Plaintiff paid $640 just

to be denied an apartment.

                                          CONCLUSION

       Defendant again asserts that Plaintiff has not made an effort to “cure the deficiencies

identified in Landmark’s motion” but what Defendant concludes are deficiencies are actually not.

As set forth in Plaintiff’s suggestions in opposition to Defendant’s motion for judgment on the

pleadings, and as set explained again above, Plaintiff has plausibly pled violations of the Missouri

Security Deposit Statute and the Missouri Merchandising Practices Act. Plaintiff should be

allowed to file her proposed amended complaint.

       WHEREFORE, Plaintiff prays the Court grant this motion and issues an Order authorizing

Plaintiff to file the Amended Complaint.

                                               Respectfully submitted,

                                               By: /s/ Matthew S. Robertson
                                               A.J. Stecklein        #46663
                                               Michael Rapp          #66688
                                               Matthew Robertson #70442
                                               STECKLEIN & RAPP CHARTERED
                                               748 Ann Avenue, Suite 101
                                               Kansas City, KS 66101
                                               Telephone:     (913) 371-0727
                                               Facsimile:     (913) 371-0727
                                               Email: aj@kcconsumerlawyer.com
                                                       mr@kcconsumerlawyer.com
                                                       msr@kcconsumerlawyer.com

                                               -and-

                                               Gina Chiala          #59112
                                               Amy Sweeny Davis #45760
                                               HEARTLAND CENTER
                                               FOR JOBS AND FREEDOM, INC.
                                               4047 Central Street
                                               Kansas City, MO 64111
                                               Telephone: (816) 278-1092



                                      9
          Case 4:20-cv-00381-BP Document 28 Filed 09/18/20 Page 9 of 11


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 354 of 502
                                 Facsimile: (816) 278-5785
                                 Email: ginachiala@jobsandfreedom.org
                                        amysweenydavis@jobsandfreedom.org
                                 Attorneys for Plaintiff




                                 10
     Case 4:20-cv-00381-BP Document 28 Filed 09/18/20 Page 10 of 11


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 355 of 502
                               CERTIFICATE OF SERVICE

        I certify that on September 18, 2020, a true and correct copy of the above and foregoing
was filed electronically with the Clerk of the Court, which will automatically notify counsel of
record.

                                                   /s/ Matthew S. Robertson
                                                   Attorney for Plaintiff




                                     11
         Case 4:20-cv-00381-BP Document 28 Filed 09/18/20 Page 11 of 11


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 356 of 502
     Case 4:20-cv-00381-BP Document 28-1 Filed 09/18/20 Page 1 of 1


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 357 of 502
                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MISSOURI
                                  WESTERN DIVISION

RHONDA CHEATEM,

                        Plaintiff,

v.                                                        Case No. 4:20-cv-00381-BP

LANDMARK REALTY OF MISSOURI,
LLC

                        Defendant.


            DEFENDANT’S UNOPPOSED MOTION FOR LEAVE TO FILE
                 SUR-REPLY SUGGESTIONS IN OPPOSITION TO
        PLAINTIFF’S MOTION FOR LEAVE TO FILE AMENDED COMPLAINT
                      WITH SUGGESTIONS IN SUPPORT

        Defendant Landmark Realty of Missouri, LLC (“Landmark”) hereby moves the Court for

leave to file sur-reply suggestions in opposition to Plaintiff’s Motion for Leave to File Amended

Complaint (Doc. #22). In support of this unopposed motion, Landmark states as follows:

        1.      On July 20, 2020, Landmark filed its Motion to Dismiss and/or for Judgment on

the Pleadings. (Doc. ##13-14.) The motion argues in part that Counts I, II and III of the Petition

(Doc. #1-1) should be dismissed for lack of standing because the $450 payment at issue on those

claims was fully refunded to Plaintiff and she has therefore suffered no injury in fact. (See Doc.

#14 at 4-6; Doc. #24 at 1-4.) The motion is fully briefed.

        2.      In an attempt to moot that dispositive motion, Plaintiff filed a Motion for Leave to

File Amended Complaint. (Doc. #22.) Landmark opposes the motion for leave to amend as futile

and, in particular, argues that Plaintiff still lacks standing to assert Counts I, II and III in the pro-

posed Amended Complaint (Doc. #22-1) because she has still no injury in fact with regard to the

refunded $450 payment at issue on those claims. (See Doc. #26 at 2-4.)


             Case 4:20-cv-00381-BP Document 29 Filed 09/23/20 Page 1 of 4


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 358 of 502
       3.      In Plaintiff’s reply suggestions in support of the motion for leave to amend, she

argues for the first time that she has standing to bring the claims in Counts I, II and III regarding

the $450 payment because she received only a “temporary credit” of that payment and lost the

time value of her money. (See Doc. #28 at 2-4.) This argument was not made in Plaintiff’s re-

sponse to Landmark’s motion to dismiss (see Doc. #21 at 6-8), nor was it made in her opening

suggestions in support of her motion for leave to amend (see Doc. #23 at 1-4) even though she

should have anticipated Landmark would oppose that motion as futile based on lack of standing

just as it had previously argued in its motion to dismiss.

       4.      The Court can disregard the new standing argument in Plaintiff’s reply. See Fish

v. United States, 748 Fed. App’x 91, 92 n.2 (8th Cir. 2019) (noting that a reply brief is “too late

to properly raise a new issue before the district court”); Plymouth Cnty., Iowa v. Merscope, Inc.,

774 F.3d 1155, 1160 (8th Cir. 2014) (“[A] party is not entitled to amend a complaint without

making a showing that such an amendment would be able to save an otherwise meritless

claim.”). If the new argument is not disregarded, Landmark requests that it be given leave to file

sur-reply suggestions addressing the new argument. See, e.g., Int’l Envtl. Mgmt. v. United Corp.

Servs., Inc., No. 2:12-cv-4305-FJG, 2016 WL 1298144, at *3 (W.D. Mo. Mar. 31, 2016) (grant-

ing leave to file sur-reply “in the interest of full consideration of the issues”); Colbert v. Kemma,

No. 07-6051-CV-SJ-FJG, 2010 WL 3516212, at *1 (W.D. Mo. Aug. 31, 2010) (granting leave to

file sur-reply when “defendants’ reply suggestions raised new arguments and new authorities that

were not raised in their opening suggestions at all”).

       5.      The proposed sur-reply is attached as Exhibit 1. It is limited to the new standing

argument raised in Plaintiff’s reply and is short and direct, addressing the issue in just three (3)

pages. The Court should allow the sur-reply “in the interest of full consideration of the issues.”

Int’l Envtl. Mgmt., 2016 WL 1298144, at *3.

                                        2
            Case 4:20-cv-00381-BP Document 29 Filed 09/23/20 Page 2 of 4


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 359 of 502
       6.      Counsel for Plaintiff has indicated that this motion is unopposed.

       WHEREFORE, Defendant Landmark Realty of Missouri, LLC respectfully requests that

the Court grant this Motion for Leave and enter an order allowing it to file the proposed sur-reply

suggestions attached as Exhibit 1.

                                             Respectfully submitted,

                                             THE PORTO LAW FIRM

                                             By:     /s/ Nicholas J. Porto                        .
                                                     Nicholas J. Porto      MO #56938
                                                     1600 Baltimore, Suite 200A
                                                     Kansas City, Missouri 64108
                                                     Telephone: 816.463.2311
                                                     Facsimile: 816.463.9567
                                                     nporto@portloaw.com

                                             -and-

                                             SHANK & MOORE, LLC

                                             By:      /s/ Stephen J. Moore                        .
                                                     Stephen J. Moore      MO #59080
                                                     1968 Shawnee Mission Pkwy, Suite 100
                                                     Mission Woods, Kansas 66205
                                                     Telephone: 816.471.0909
                                                     Facsimile: 816.471.3888
                                                     sjm@shankmoore.com

                                             Attorneys for Landmark Realty of Missouri, LLC




                                        3
            Case 4:20-cv-00381-BP Document 29 Filed 09/23/20 Page 3 of 4


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 360 of 502
                               CERTIFICATE OF SERVICE

       The undersigned attorney hereby certifies that the foregoing document was filed this 23rd
day of September, 2020, via the Court’s CM/ECF system, which shall send electronic notice of
the same to the following counsel of record:

       Counsel for Plaintiff
       A.J. Stecklein
       Stecklein & Rapp, Chartered
       748 Ann Avenue
       Kansas City, Kansas 66101
       aj@kcconsumerlawyer.com

       Gina Chiala
       Heartland Center for Jobs and Freedom
       4047 Central Street
       Kansas City, Missouri 64111
       ginachiala@jobsandfreedom.org

                                             /s/ Stephen J. Moore                         .
                                            Attorney for Defendant




                                      4
          Case 4:20-cv-00381-BP Document 29 Filed 09/23/20 Page 4 of 4


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 361 of 502
                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

RHONDA CHEATEM,

                       Plaintiff,

v.                                                      Case No. 4:20-cv-00381-BP

LANDMARK REALTY OF MISSOURI,
LLC

                       Defendant.


                SUR-REPLY SUGGESTIONS IN OPPOSITION TO
       PLAINTIFF’S MOTION FOR LEAVE TO FILE AMENDED COMPLAINT

       Defendant Landmark Realty of Missouri, LLC (“Landmark”) submits the following sur-

reply suggestions in opposition to Plaintiff’s Motion for Leave to File Amended Complaint (Doc.

#22), filed August 27, 2020.

       Landmark’s suggestions in support of its Motion to Dismiss and/or Motion for Judgment

on the Pleadings argue that Counts I, II and III of the original Petition should be dismissed for

lack of standing because the $450 payment at issue in those claims was fully refunded to Plaintiff

and she therefore has suffered no injury in fact. (See Doc. #14 at 4-6.) This position is reinforced

in the reply suggestions in support of that Motion. (See Doc. #24 at 1-4.)

       Plaintiff seeks to moot Landmark’s dispositive motion by attempting to file an Amended

Complaint (Doc. #22), but Counts I, II and III of the proposed Amended Complaint (Doc. #22-1)

still fail for lack of standing because the $450 payment at issue in those claims was quickly and

fully refunded to Plaintiff (see Doc. #26 at 2-4).

       In her reply suggestions in support of the Motion for Leave to File Amended Complaint,

Plaintiff argues for the first time that she has standing to bring the claims in Counts I, II and III


         Case 4:20-cv-00381-BP Document 29-1 Filed 09/23/20 Page 1 of 4


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 362 of 502
regarding the $450 payment because she received only a “temporary credit” of that payment and

lost the time value of her money. (Doc. #28 at 2-4.) This argument was not made in Plaintiff’s

response to Landmark’s Motion to Dismiss (see Doc. #21 at 6-8), nor was it made in her opening

suggestions in support of her Motion to Amend (see Doc. #23 at 1-4) even though she should

have anticipated Landmark would oppose the Motion as futile based on lack of standing just as it

had previously argued in its Motion to Dismiss.

          The argument should be rejected as new and untimely in the reply suggestions, especially

because Plaintiff made no effort whatsoever in her opening suggestions to explain how the new

and revised allegations of the proposed Amended Complaint would cure the lack of standing that

has been argued by Landmark since it filed its Motion to Dismiss. Fish v. United States, 748 Fed.

App’x 91, 92 n.2 (8th Cir. 2019) (noting that a reply brief is “too late to properly raise a new is-

sue before the district court”); Plymouth Cnty., Iowa v. Merscope, Inc., 774 F.3d 1155, 1160 (8th

Cir. 2014) (“[A] party is not entitled to amend a complaint without making a showing that such

an amendment would be able to save an otherwise meritless claim.”).

          In any event, Plaintiff’s new argument is fundamentally incorrect. Under the billing error

regulations of the Truth in Lending Act, Plaintiff was immediately relieved of any obligation to

pay the $450 charge when she disputed that charge with her credit card company. See 12 C.F.R.

§ 1026.13(d) (“Until a billing error is resolved . . . [t]he consumer need not pay (and the creditor

may not try to collect) any portion of any required payment that the consumer believes is related

to the disputed amount (including related finance or other charges).”). 1 This means she was not

injured by the $450 charge because the dispute eliminated any out of pocket loss.

1
    The same is true if the $450 payment was characterized as “unauthorized charge” rather than a “billing
    error.” See 12 C.F.R. § 1026.12(c)(1) (“When a person who honors a credit card fails to resolve satis-
    factorily a dispute as to property or services purchased with the credit card in a consumer credit transac-
    tion, . . . [t]he cardholder may withhold payment up to the amount of credit outstanding for the property
    or services that gave rise to the dispute and any finance or other charges imposed on that amount.”).

                                        2
            Case 4:20-cv-00381-BP Document 29-1 Filed 09/23/20 Page 2 of 4


    Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 363 of 502
       The December 10, 2019 letter from Plaintiff’s credit card company attached to her reply

brief (see Doc. #28-1) confirms she was given a full credit of the $450 payment shortly after the

charge was first applied to her account on November 20, 2019. This is also reflected on her cred-

it card account statement. (See Doc. ##14-2, 26-1.) The fact that this credit was “temporary” is

immaterial because the uncontested dispute was resolved in Plaintiff’s favor and the $450 charge

was never reinstated. There was no “release” of the temporary credit at a later time, as Plaintiff

asserts. The “temporary” credit was immediately applied for the full amount and never undone.

Thus, as indicated in the regulations, Plaintiff was not obligated to make the $450 payment and

was never at a loss of money that might constitute an injury in fact.

       This also debunks the notion Plaintiff lost any time value of money related to the charge.

That is not alleged as a theory of damages in either the original Petition or the proposed Amend-

ed Complaint, but even it was it would not create an injury in fact for standing purposes because

this was a credit transaction and the $450 charge was reversed before any payment became due.

Simply put, there is no injury for the lost time value of money in this case because Plaintiff never

paid any money out of pocket to Landmark, her credit card company or otherwise. Cf. Ensminger

v. Credit Law Ctr., LLC, No. 19-2147-JWL, 2019 WL 4341215, at *2 (D. Kan. Sept. 12, 2019)

(“[T]he loss of the time value of money that was paid before it should have been does constitute

a concrete injury for purposes of standing.” (emphasis added)).

       Plaintiff’s new arguments do not meet her burden to show an injury in fact on the $450

payment, and Counts I, II and III based on that payment still fail for lack of standing. For this

reason and others outlined in Landmark’s motion papers, the Court should deny the Motion for

Leave to File Amended Complaint as futile and grant Landmark’s Motion to Dismiss and/or for

Judgment on the Pleadings.




                                     3
         Case 4:20-cv-00381-BP Document 29-1 Filed 09/23/20 Page 3 of 4


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 364 of 502
                                           Respectfully submitted,

                                           THE PORTO LAW FIRM

                                           By:     /s/ Nicholas J. Porto                      .
                                                   Nicholas J. Porto      MO #56938
                                                   1600 Baltimore, Suite 200A
                                                   Kansas City, Missouri 64108
                                                   Telephone: 816.463.2311
                                                   Facsimile: 816.463.9567
                                                   nporto@portloaw.com

                                           -and-

                                           SHANK & MOORE, LLC

                                           By:      /s/ Stephen J. Moore                      .
                                                   Stephen J. Moore      MO #59080
                                                   1968 Shawnee Mission Pkwy, Suite 100
                                                   Mission Woods, Kansas 66205
                                                   Telephone: 816.471.0909
                                                   Facsimile: 816.471.3888
                                                   sjm@shankmoore.com

                                           Attorneys for Landmark Realty of Missouri, LLC

                               CERTIFICATE OF SERVICE

       The undersigned attorney hereby certifies that the foregoing document was filed this ___
day of September, 2020, via the Court’s CM/ECF system, which shall send electronic notice of
the same to the following counsel of record:

       Counsel for Plaintiff
       A.J. Stecklein
       Stecklein & Rapp, Chartered
       748 Ann Avenue
       Kansas City, Kansas 66101
       aj@kcconsumerlawyer.com

       Gina Chiala
       Heartland Center for Jobs and Freedom
       4047 Central Street
       Kansas City, Missouri 64111
       ginachiala@jobsandfreedom.org

                                            /s/ Stephen J. Moore                          .
                                           Attorney for Defendant

                                     4
         Case 4:20-cv-00381-BP Document 29-1 Filed 09/23/20 Page 4 of 4


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 365 of 502
                     IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION

RHONDA CHEATEM,                                    )
                                                   )
                               Plaintiff,          )
       v.                                          )           No. 20-00381-CV-W-BP
                                                   )
LANDMARK REALTY OF MISSOURI,                       )
LLC,                                               )
                                                   )
                               Defendant.          )

                      ORDER GRANTING PLAINTIFF’S MOTION
                   FOR LEAVE TO FILE AND AMENDED COMPLAINT

       Plaintiff filed this suit in state court in April 2020, and Defendant removed it to federal court

approximately one month later. (Doc. 1.) Generally speaking, Plaintiff alleged that she paid a

security deposit in connection with an application to rent an apartment, but that Defendant claimed

the security deposit was nonrefundable and refused to return it. She has asserted claims under state

law on behalf of herself and a would-be class. (Doc. 1-1.)

       Defendant filed a Motion to Dismiss or for Judgment on the Pleadings, asserting that Plaintiff

lacks standing, has failed to state a claim, and that the pleadings demonstrate it is entitled to

judgment. Plaintiff responded to the motion and Defendant filed Reply Suggestions, so this motion

is fully briefed. Meanwhile, Plaintiff also sought leave to file an Amended Complaint. Defendant

has opposed Plaintiff’s motion, arguing that allowing the Amended Complaint to be filed is futile

because it does not resolve the issues Defendant has raised with respect to Plaintiff’s original

pleading. Plaintiff’s motion is also fully briefed.1

       After considering the parties’ arguments Plaintiff’s Motion for Leave to File an Amended

Complaint, (Doc. 22), is granted. Once the Amended Complaint is filed, Defendant’s Motion to




            Case 4:20-cv-00381-BP Document 30 Filed 10/05/20 Page 1 of 3


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 366 of 502
Dismiss will be deemed moot. Federal Rule of Civil Procedure 15(a)(2) directs that the Court

“should freely give leave” to amend the pleadings “when justice so requires.” However, “[a] district

court may appropriately deny leave to amend where there are compelling reasons such as undue

delay, bad faith, or dilatory motive, repeated failure to cure deficiencies by amendments previously

allowed, undue prejudice to the non-moving party, or futility of the amendment.” Moses.com Sec.,

Inc. v. Comprehensive Software Sys., Inc., 406 F.3d 1053, 1065 (8th Cir. 2005) (quotations omitted);

see also Enervations, Inc. v. Minnesota Mining & Mfg. Co., 380 F.3d 1066, 1068-69 (8th Cir. 2004).

To say that a proposed amendment is futile “means the district court has reached the legal

conclusion that the amended complaint could not withstand a motion to dismiss under Rule 12(b)(6)

of the Federal Rules of Civil Procedure . . . .” Cornelia I. Crowell GST Trust v. Possis Med., Inc.,

519 F.3d 778, 782 (8th Cir. 2008).

           Defendant opposes the filing of an Amended Complaint by contending that the effort is

futile. But the issue of “futility” is complicated by the fact that in large measure Defendant relies on

its Motion to Dismiss, which is directed to the original pleading. This requires the Court to compare

the Amended Complaint to the original Petition and analyze the differences to determine whether (1)

the original Petition was deficient and then (2) whether the Amended Complaint remedies those

deficiencies. Given that this case is in its early stages and that Plaintiff’s request to file an Amended

Complaint is undeniably timely, (see Doc. 9, ¶ 4), the Court believes the preferred course is to allow

Plaintiff to file the Amended Complaint and allow Defendant (if it wishes to do so) to file a Motion

to Dismiss that focuses on the Amended Complaint.




1
    Defendant’s Motion for Leave to file Surreply, (Doc. 29), is denied.
                                                            2

               Case 4:20-cv-00381-BP Document 30 Filed 10/05/20 Page 2 of 3


    Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 367 of 502
       Accordingly, the Motion for Leave to File an Amended Complaint, (Doc. 22), is GRANTED

and Plaintiff shall have three business days to electronically file her Amended Complaint. Once that

is done, the Court will deny the Motion to Dismiss as moot.



IT IS SO ORDERED.


                                                     /s/ Beth Phillips
                                                     BETH PHILLIPS, CHIEF JUDGE
                                                     UNITED STATES DISTRICT COURT

DATE: October 5, 2020




                                                 3

          Case 4:20-cv-00381-BP Document 30 Filed 10/05/20 Page 3 of 3


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 368 of 502
                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

 Rhonda K. Cheatem, individually and on behalf of
 all others similarly situated,

                                               Plaintiff,
                                                            Case No. 4:20-cv-00381-BP
 vs.

 Landmark Realty of Missouri, LLC                           CLASS ACTION PETITION
 D/B/A Willow Creek
 D/B/A Willow Creek Apartments                              JURY TRIAL DEMAND
 D/B/A Landmark Realty

 Serve:
 Registered Agent, Nicholas Porto
 1600 Baltimore Suite
 Kansas City, Missouri 64108,

                                             Defendant.


                         AMENDED COMPLAINT - CLASS ACTION

       COMES NOW Plaintiff Rhonda K. Cheatem (“Plaintiff”), through counsel, and for

Plaintiff’s causes of action against Defendant KC Willow Creek LLC d/b/a Willow Creek

Apartments (“Defendant”) states:

                                 JURISDICTION AND VENUE

       1.       This is a class action under the Missouri Merchandising Practices Act, RSMo

§ 407.025 and the Missouri Security Deposit Statute.

       2.       This Court has jurisdiction over the subject matter of this lawsuit under 28 U.S.C.

1332(a).

       3.       Venue in this district is proper because Defendant conducts business in this district

and the events upon which this action is based transpired in this district.




                                        1
            Case 4:20-cv-00381-BP Document 31 Filed 10/05/20 Page 1 of 19


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 369 of 502
                                              PARTIES

       4.       Plaintiff is a resident of the State of Missouri.

       5.       Defendant KC Willow Creek LLC d/b/a Willow Creek Apartments is a Missouri

Limited Liability Company.

       6.       At all times, Defendant rented and managed residential real estate to consumers in

the State of Missouri.

       7.       As of November 2019, Defendant owned and operated an apartment complex at

201 W. 99th Terrace, Kansas City, Missouri 64114 (“leased premises”).

                             FACTS COMMON TO ALL COUNTS

       8.       On November 20, 2019, Plaintiff applied for an apartment with Defendant.

       9.       On November 20, 2019, Plaintiff signed an addendum to the application.

       10.      The addendum to the application signed by Plaintiff was a form, with blanks to fill

in to add the particulars of the applying tenant.

       11.      The addendum to the application Plaintiff signed with Defendant read, in part:

Administration Fee, Application Fee, and Security Deposit This portion of the Application

concerns certain fee(s) and/or deposits that may be non-refundable. As such, it is important that

you very carefully read and understand each of the following paragraphs. By initialing under

each paragraph, you acknowledge that you have read each paragraph and understand that certain

fee(s) and/or deposits may be non-refundable.

       12.      Under this provision, Plaintiff paid a non-refundable Application fee of $40.00

       13.      The application Plaintiff signed with Defendant read, in part: Nonrefundable Fees:

As part of this Application, I understand that I am required to submit a nonrefundable

administration fee of ONE HUNDRED AND FIFTY DOLLARS AND NO CENTS ($150.00)




                                        2
            Case 4:20-cv-00381-BP Document 31 Filed 10/05/20 Page 2 of 19


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 370 of 502
(hereinafter the “Administration Fee”). As further part of this Application, I understand that I

am also required to submit a nonrefundable application fee of either FORTY DOLLARS

AND NO CENTS ($40.00) or FIFTY DOLLARS AND NO CENTS ($50.00) per applicant

(hereinafter the “Application Fee”), the precise amount which shall solely be determined by

Landmark. I understand that both the Administration Fee and Application Fee are nonrefundable.

       14.     Under this provision, Plaintiff paid a non-refundable Administrative Fee of

$150.00.

       15.     The application Plaintiff signed with Defendant read, in part: “Security Deposit

that May Be Refundable As part of this Application, I understand that I will be required to

submit a Security Deposit equal to (the “Security Deposit”). I also understand that Landmark,

in Landmark’s sole discretion, may require an additional Security Deposit if the information

submitted in this Application does not satisfy Landmark’s rental criteria. I understand that

the Security Deposit (and any additional Security Deposit) is refundable if I cancel, in

writing, the Application within 48 hours of the submission of the Application and any

fees/deposits required by Landmark. I further understand that the Security Deposit may be

refundable if Landmark denies my Application because the information I have submitted does

not satisfy Landmark’s application criteria. If I fail to cancel, in writing, the Application within

48 hours of submission of the Application and any fees/deposits required by Landmark, I

understand that the Security Deposit is nonrefundable. Finally, I understand that I will be required

to submit both a completed Application and any supporting information required by Landmark,

including, but not limited to, a verification of identity, a verification of employment, a

verification of income, and an authorization to obtain my rental history. If I fail to submit the

aforementioned items within 48 hours of submitting my Application and any fees/deposits




                                       3
           Case 4:20-cv-00381-BP Document 31 Filed 10/05/20 Page 3 of 19


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 371 of 502
required by Landmark, or if any of the information I have submitted is false, inaccurate, or

misleading in any way, the Security Deposit is nonrefundable.

       16.     This deposit falls within the broad definition of "security deposit" as it was any

deposit of money or property, however denominated, which is furnished by a tenant to a landlord

to secure the performance of any part of the rental agreement under RSMo. § 535.300.7.

       17.     Under this provision, Plaintiff paid a Security Deposit of $450.00 that became

non-refundable 48 hours after submission of the Application if Plaintiff did not cancel in writing.

       18.     Plaintiff did not cancel in writing by November 22, 2019 and, pursuant to the terms

of the addendum to the lease, Plaintiff’s $450.00 security deposit became non-refundable.

       19.     On November 25, 2019, Defendant declined Plaintiff’s application to lease an

apartment and issued a “Move Out Statement” on November 26, 2019.

       20.     The Move Out Statement itemized the $640 Plaintiff paid to apply for one of

Defendant’s apartments.

       21.     The Move Out Statement indicated that the following amounts were not going to

be refunded and retained by the Defendant: the Application Fee of $40.00, the Administrative Fee

of $150.00, and the Security Deposit $450.00.

       22.     The November 26, 2019 Move Out Statement stated that the “security deposit is

non-refundable due to falsification on application. “Your security deposit of $450.00 has been

retained and liquidated damages for our time and expense.”

       23.     However, pursuant to the terms application submitted by Plaintiff, the security

deposit became non-refundable on November 22, 2019 (48 hours after the submission of the

application if there was no written cancellation).




                                      4
          Case 4:20-cv-00381-BP Document 31 Filed 10/05/20 Page 4 of 19


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 372 of 502
        24.     On November 27, 2019, Defendant confirmed Plaintiff’s security deposit would

not be refunded with Defendant.

        25.     On November 27, 2019, Defendant refused to refund Plaintiff’s $450.00 security

deposit.

        26.     On November 27, 2019, Defendant refused to refund Plaintiff’s Application Fee of

$40.00 and the Administrative Fee of $150.00

        27.     On November 27, 2019, Defendant represented to Plaintiff that it was legally

justified in retaining the security deposit.

        28.     Because Defendant refused to refund the non-refundable security deposit upon

demand, Plaintiff disputed the Defendant’s retention of the security deposit with her Bankcard

provider and on January 16, 2020.

        29.     Subsequent to January 16, 2019, Plaintiff was notified that the dispute was

investigated, and Bankcard Service Center concluded she was not responsible for the charge.

        30.     The $450.00 Security Deposit was refunded to Plaintiff by the Bankcard Service

Center, and not by any actions of Defendant.

        31.     The collection and retention of Plaintiff’s $450.00 Security Deposit in Missouri

violates RSMo. § 535.300.6 which states that “the tenant shall recover as damages twice the

amount wrongfully withheld.” RSMo. § 535.300.6 (emphasis added).

        32.     Defendant current retains $450.00 in damages to which Plaintiff is entitled pursuant

to RSMo. § 535.300.6.

                                          COUNT I
                                VIOLATION OF RSMo. § 535.300
                                Non-Refundable Security Deposits

        COMES NOW Plaintiff, on behalf of herself and those similarly situated, and for Count I



                                       5
           Case 4:20-cv-00381-BP Document 31 Filed 10/05/20 Page 5 of 19


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 373 of 502
against Defendant, states and alleges:

       33.     Plaintiff incorporates by reference the preceding allegations in this petition.

       34.     RSMo. § 535.300, entitled security deposits, places restrictions and requirements

on landlords regarding security deposits.

       35.     RSMo. § 535.300(3) lists what a landlord may legally withhold from a tenant’s

security deposit.

       36.     RSMo. § 535.300(4) states that the landlord may withhold from the security deposit

only such amounts as are reasonably necessary because:

               (1) To remedy a tenant's default in the payment of rent due to the landlord, pursuant

                       to the rental agreement;

               (2) To restore the dwelling unit to its condition at the commencement of the

                       tenancy, ordinary wear and tear excepted; or

               (3) To compensate the landlord for actual damages sustained as a result of the

                       tenant's failure to give adequate notice to terminate the tenancy pursuant to

                       law or the rental agreement; provided that the landlord makes reasonable

                       efforts to mitigate damages.

       37.     RSMo. §535.300(4) does not allow a landlord to designate part of the security

deposit as non-refundable if there is no written cancellation within 48 hours of submission of the

application.

       38.     RSMo. §535.300(4) does not allow a landlord to designate part of the security

deposit as non-refundable before the end of the application term.

       39.     RSMo. §535.300(4) does not allow a landlord to designate part of the security

deposit as non-refundable because the tenant “fail[ed] to cancel, in writing, the Application within




                                      6
          Case 4:20-cv-00381-BP Document 31 Filed 10/05/20 Page 6 of 19


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 374 of 502
48 hours of submission of the Application and any fees/deposits required by Landmark, I

understand that the Security Deposit is nonrefundable”.

          40.    RSMo. §535.300(3) does not allow a landlord to designate part of the security

deposit as non-refundable because the landlord alleges the tenant misrepresented anything on her

application.

          41.    The language of the application states that $450.00 of the security deposit may be

non-refundable if the tenant fail[ed] to cancel, in writing, the Application within 48 hours of

submission of the Application and any fees/deposits required by Landmark, I understand that the

Security Deposit is nonrefundable”.

          42.    Under the application, the security deposit paid by the Plaintiff was $450.00.

          43.    states that “if the landlord wrongfully withholds all or any portion of the security

deposit in violation of this section, the tenant shall recover as damages not more than twice the

amount wrongfully withheld.”

          44.    Under RSMo. § 535.300.6, Defendant is liable to Plaintiff for $450.00.

          WHEREFORE, Plaintiff and the putative class prays for judgment against Defendant for

such damages as are fair and reasonable for violations of the RSMo. § 535.300; including the

statutory relief provided for in RSMo. § 535.300 of damages twice the amount of the non-

refundable security deposits withheld ; for Plaintiff’s reasonable attorney’s fees and expenses; for

injunctive relief, and for the costs of this action; and for such relief as the Court considers just and

proper.




                                        7
            Case 4:20-cv-00381-BP Document 31 Filed 10/05/20 Page 7 of 19


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 375 of 502
                                      COUNT II
                  MERCHANDISING PRACTICES ACT, § 407.020 RSMo.
                      Collecting Non-refundable Security Deposits

       COMES NOW Plaintiff, on behalf of herself and those similarly situated, and for Count II

against Defendant, states and alleges:

       45.     Plaintiff incorporates by reference the preceding allegations in this petition.

       46.     Defendant is subject to the requirements and provisions of the Missouri

Merchandising Practices Act.

       47.     Defendant is deceptively assessing, collecting, and retaining non-refundable

security deposits in violation of RSMo. § 535.300.

       48.     RSMo § 407.020.1 states that the act, use or employment by any person of any

deception, fraud, false pretense, false promise, misrepresentation, unfair practice or the

concealment, suppression, or omission of any material fact in connection with the sale or

advertisement of any merchandise in trade or commerce or the solicitation of any funds for any

charitable purpose, as defined in section § 407.453, in or from the state of Missouri, is declared to

be an unlawful practice. The use by any person, in connection with the sale or advertisement of

any merchandise in trade or commerce or the solicitation of any funds for any charitable purpose,

as defined in section § 407.453, in or from the state of Missouri of the fact that the attorney general

has approved any filing required by this chapter as the approval, sanction or endorsement of any

activity, project or action of such person, is declared to be an unlawful practice. Any act, use or

employment declared unlawful by this subsection violates this subsection whether committed

before, during or after the sale, advertisement or solicitation.

       49.     Defendant’s conduct as described herein constitutes violations of RSMo.

§ 407.020.




                                      8
          Case 4:20-cv-00381-BP Document 31 Filed 10/05/20 Page 8 of 19


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 376 of 502
          50.   Defendant’s acts use and employment of deception, false pretenses, false promises,

misrepresentation, unfair practices and concealment, suppression, or omission of material facts for

the sale of consumer products in trade and commerce, is an unlawful practice.

          51.   Plaintiff has suffered an ascertainable loss in that Defendant wrongfully withheld a

$450 security deposit from Plaintiff, resulting in statutory damages owed to Plaintiff, in the amount

of not more than twice the non-refundable security deposit pursuant to § 535.300.

          52.    Defendant retains $450.00 in damages to which Plaintiff is entitled.

          53.   Plaintiff has suffered injury in fact because she has been denied the $450.00 in

damages to which Plaintiff is entitled pursuant to § 535.300.

          54.   The Plaintiff attempted to lease housing for personal, family or household purposes

in that the housing she sought was residential and would be used for her own personal shelter.

          55.   Under RSMo. § 407.020, Plaintiff may recover actual damages; punitive damages;

attorney’s fees and expenses for Defendant’s violations of RSMo. § 407.020; and to equitable

relief.

          56.   Because of Defendant’s unlawful acts and practices, Plaintiff incurred actual

damages.

          57.   Plaintiff has incurred attorney’s fees and continues to incur said fees, which can be

recovered under the Missouri Merchandising Practices Act, RSMo. § 407.020.

          WHEREFORE, Plaintiff and the putative class prays for judgment against Defendant for

such actual and punitive damages as are fair and reasonable for violations of the RSMo. § 407.020;

for Plaintiff’s reasonable attorney’s fees and expenses; for injunctive relief, and for the costs of

this action; and for such relief as the Court considers just and proper.




                                        9
            Case 4:20-cv-00381-BP Document 31 Filed 10/05/20 Page 9 of 19


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 377 of 502
                                COUNT III
                 MERCHANDISING PRACTICES ACT, § 407.020 RSMo.
                              Misrepresentation

       COMES NOW Plaintiff, on behalf of herself and those similarly situated, and for Count III

against Defendant, states and alleges:

       58.     Plaintiff incorporates by reference the preceding allegations in this petition.

       59.     Upon determining that Defendant wrongfully withheld Plaintiff’s security deposit,

Plaintiff telephoned Defendant and spoke to Johnathan L/N/U, who advised Plaintiff:

               a. Defendant was “going by the book” by withholding the security deposit and

                   was confident in their representation that “their I’s are dotted and their T’s are

                   crossed”;

               b. There is no exposure to Defendant and that Plaintiff’s sole remedy was with a

                   past landlord alleging an eviction that was the basis for Defendant withholding

                   Plaintiff’s $450.00 security deposit.

               c. That Defendant has given Plaintiff all the information that Defendant is required

                   to and that it is not Defendant’s fault, but solely the responsibility of the prior

                   landlord alleging an eviction that was the basis for Defendant withholding

                   Plaintiff’s $450.00 security deposit.

       60.     Defendant is subject to the requirements and provisions of the Missouri

Merchandising Practices Act.

       61.     After her security deposit was unlawfully withheld, Plaintiff inquired with

Defendant as to the reasons for withholding the security deposit.

       62.     Defendant misrepresented to Plaintiff that the non-refundable deposit was legal.

       63.     Defendant misrepresented the status of the non-refundable deposit to Plaintiff.




                                     10
         Case 4:20-cv-00381-BP Document 31 Filed 10/05/20 Page 10 of 19


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 378 of 502
          64.    The Missouri Attorney General has declared all excessive and unreasonable

practices to be unfair practices in violation of the Missouri Merchandising Practices Act. 15 C.S.R.

§ 60-8.080(1).

          65.    It is excessive and unreasonable to “take advantage of an unequal bargaining

position and to obtain a contract or term which results in gross disparity of values exchanged.” 15

C.S.R. § 60-8.080(2).

          66.    These non-refundable security deposits are excessive and unreasonable.

          67.    These fees are excessive and unreasonable in part because they are high in relation

to the value of the application.

          68.    Defendant’s conduct as described herein constitutes violations of RSMo.

§ 407.020.

          69.    Defendant’s acts use and employment of deception, false pretenses, false promises,

misrepresentation, unfair practices and concealment, suppression, or omission of material facts for

the sale of consumer products in trade and commerce, is an unlawful practice.

          70.    The unlawful practices caused the Plaintiff to suffer an ascertainable loss in that

Plaintiff lost the amount of her security deposit.

          71.    The Plaintiff attempted to lease housing for personal, family or household purposes

in that the housing she sought was residential and would be used for her own personal shelter.

          72.    Under RSMo. § 407.020, Plaintiff may recover actual damages; punitive damages;

attorney’s fees and expenses for Defendant’s violations of RSMo. § 407.020; and to equitable

relief.

          73.    Because of Defendant’s unlawful acts and practices, Plaintiff incurred actual

damages.




                                       11
           Case 4:20-cv-00381-BP Document 31 Filed 10/05/20 Page 11 of 19


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 379 of 502
       74.     Plaintiff has incurred attorney’s fees and continues to incur said fees, which can be

recovered under the Missouri Merchandising Practices Act, RSMo. § 407.020.

       WHEREFORE, Plaintiff prays for judgment against Defendant for such actual and punitive

damages as are fair and reasonable for violations of the RSMo. § 407.020; for Plaintiff’s

reasonable attorney’s fees and expenses; for injunctive relief, and for the costs of this action; and

for such relief as the Court considers just and proper.

                                        COUNT IV
                 MERCHANDISING PRACTICES ACT, § 407.020 RSMo.
             Collecting Excessive and Unreasonable Application Fees Generally

       COMES NOW Plaintiff, on behalf of herself and those similarly situated, and for Count

IV against Defendant, states and alleges:

       75.     Plaintiff incorporates by reference the preceding allegations in this petition.

       76.     In addition to charging the Plaintiff a non-refundable $450 security deposit fee,

Defendant charged a $40 application fee and, on top of that, a $150 Administrative Fee.

       77.     Defendant listed the fees that had to be paid in order to apply for an apartment on

the fourth page of the application.

       78.     On the fourth page of the application, third single-spaced paragraph from the top,

beginning on the 7th line, under the title Security Deposits that May Be Refundable, is the

statement, “[i]f I fail to cancel, in writing, the Application within 48 hours of submission of the

Application and any fees/deposits required by Landmark, I understand that the Security Deposit is

nonrefundable.”

       79.     These fees required to apply total $640.00, however they are labeled by Defendant,

i.e. “security deposit “or otherwise, and are non-refundable if not cancelled within 48 hours.

       80.     Whether the $450.00 of the payment is legally defined as a security deposit




                                     12
         Case 4:20-cv-00381-BP Document 31 Filed 10/05/20 Page 12 of 19


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 380 of 502
pursuant to RSMO § 535.300.7, it is a non-refundable payment required to apply for an apartment.

       81.       Defendant is subject to the requirements and provisions of the Missouri

Merchandising Practices Act.

       82.       The Missouri Attorney General has declared all excessive and unreasonable

practices to be unfair practices in violation of the Missouri Merchandising Practices Act. 15 C.S.R.

§ 60-8.080(1).

       83.       It is excessive and unreasonable to “take advantage of an unequal bargaining

 position and to obtain a contract or term which results in gross disparity of values exchanged.”

 15 C.S.R. § 60-8.080(2).

       84.       Defendant’s conduct is excessive and unreasonable and constitutes violations of

 RSMo. § 407.020.

       85.       The $150 Administrative Fee, is excessively, unfairly, and unreasonably high in

relation to the value received by the Plaintiff or any expense incurred by Defendant, especially in

light of the $40 Application fee

       86.       The $150 Administrative Fee is excessively, unfairly, and unreasonably high when

combined with the $40.00 Application fee and the $450.00 non-refundable security deposit.

       87.       The $150 Administrative Fee, is excessively, unfairly, and unreasonably high

because it obscures the total amount of fees an applicant will forfeited to apply for an apartment

lease is excessive and unreasonable.

       88.       The unlawful practices caused the Plaintiff to suffer an ascertainable loss.

       89.       The Plaintiff attempted to lease housing for personal, family or household purposes

in that the housing she sought was residential and would be used for her own personal shelter.

       90.       Under RSMo. § 407.020, Plaintiff may recover actual damages; punitive damages;




                                     13
         Case 4:20-cv-00381-BP Document 31 Filed 10/05/20 Page 13 of 19


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 381 of 502
attorney’s fees and expenses for Defendant’s violations of RSMo. § 407.020; and to equitable

relief.

          91.   Because of Defendant’s unlawful acts and practices, Plaintiff incurred actual

damages.

          92.   Plaintiff has incurred attorney’s fees and continues to incur said fees, which can be

recovered under the Missouri Merchandising Practices Act, RSMo. § 407.020.

          WHEREFORE, Plaintiff and the putative class prays for judgment against Defendant for

such actual and punitive damages as are fair and reasonable for violations of the RSMo. § 407.020;

for reasonable attorney’s fees and expenses; for injunctive relief, and for the costs of this action;

and for such relief as the Court considers just and proper.

                                CLASS ACTION ALLEGATIONS

          93.   Plaintiff restates each allegation in the preceding paragraphs as if set forth at length

herein.

          94.   Under Federal Rule of Civil Procedure 23, Plaintiff sues for herself and on behalf

of a class (the “Class A”) for Counts I, II, IV initially defined:

                All Missouri tenants from whom Defendant collected a security deposit

                deemed nonrefundable under the application in the past five years.

          95.   Under Federal Rule of Civil Procedure 23, Plaintiff sues for herself and on behalf

of a class (the “Class B”) for Counts I, II, III, IV initially defined:

                All Missouri tenants from whom Defendant collected a security deposit

                wherein all or a portion of that deposit was deemed nonrefundable under

                the application in the past five years and, upon inquiry by the class

                member, Defendant informed the class member that retaining the non-




                                       14
           Case 4:20-cv-00381-BP Document 31 Filed 10/05/20 Page 14 of 19


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 382 of 502
                   refundable deposit was legal or legally appropriate.

        96.        Under Federal Rule of Civil Procedure 23, Plaintiff sues for herself and on behalf

of a class (the “Class C”) for Counts IV initially defined:

                   All Missouri tenants from whom Defendant collected and retained a

                   $150 Administrative fee and/or a $40.00 dollar Application fee under

                   the application in the past five years.

        97.        Federal Rule of Civil Procedure 23(a) sets out the following requirements for class

certification: .

        One or more members of a class may sue or be sued as representative parties on behalf of

all members only if (1) the class is so numerous that joinder of all members if impracticable, (2)

there are questions of law or fact common to the class, (3) the claims and defense of the

representative parties are typical of the claims and defenses of the class, and (4) the representative

parties will fairly and adequately protect the interests of the class

        98.        Numerosity. Fed. R. Civ. P. 23(a)(1). Defendant owns and operates multi-unit

apartment complexes using form applications and standardized procedures. The Class members

are so numerous that joinder of all is impractical. The names and addresses of the Class members

are identifiable through documents maintained by Defendant, and the Class members may be

notified of the pendency of this action by published and/or mailed notice. Numerosity can be

inferred by Defendant’ size, that it manages hundreds of apartment units using standardized

contracts and procedures, and the fact that its omissions are part of its routine business practice.

        99.        Existence and Predominance of Common Questions of Law and Fact. Fed. R. Civ.

P. 23(a)(2). Common questions of law and fact exist as to all members of the Class. These

questions predominate over the questions affecting only individual members. Defendant uses




                                      15
          Case 4:20-cv-00381-BP Document 31 Filed 10/05/20 Page 15 of 19


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 383 of 502
standardized application provisions and procedures in managing hundreds of residential units.

These common legal and factual questions include and without limitation:

               a.      Did Defendant collect and retain a non-refundable security deposit?

               b.      Did Defendant retain a security deposit for any reason other than those

       enumerated in § 535.300.5.

               c.      Did Defendant collect and retain a $150 Administrative Fee and/or a $40.00

       Application fee under an application in the past five years?

               d.      Is it excessive and unreasonable to obscure the total amount of fees subject

               to forfeiture in an application to lease an apartment?e.       Is       a        $150

               Administrative Fee excessively, unfairly, and unreasonably high for the value

               received by the Plaintiff or any expense incurred by Defendant, especially in light

               of the $40 Application fee?

       100.    Typicality. Plaintiff’s claims are typical of the claims of each Class member. Their

contract was a standardized application with a provision that wrongfully deemed a security deposit

as nonrefundable, in violation of RSMo. § 535.300 and required an excessive Administrative Fee

that would apply to each member of the putative Class. In addition, Plaintiff is entitled to relief

under the same causes of action as the other members of the Class.

       101.    Adequacy. Fed. R. Civ. P. 23(a)(3). Plaintiff is an adequate representative of the

Class because her interests coincide with, and are not antagonistic to, the interests of the members

of the Class she seeks to represent, she has retained counsel competent and experienced in such

litigation, and she intends to prosecute this action vigorously. Plaintiff and her counsel will fairly

and adequately protect the interests of the members of the Class.

       102.    Superiority. Questions of law and fact common to the Class members predominate




                                     16
         Case 4:20-cv-00381-BP Document 31 Filed 10/05/20 Page 16 of 19


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 384 of 502
over questions affecting only individual members, and a class action is superior to other available

methods for fair and efficient adjudication of the controversy. Fed. R. Civ. P. 23(b)(3). The

damages sought by each member are such that individual prosecution would prove burdensome

and expensive given the complex and extensive litigation necessitated by Defendant’s conduct.

Even if the members of the Class themselves could afford such individual litigation, it would be

an unnecessary burden on the courts. Furthermore, individualized litigation presents a potential for

inconsistent or contradictory judgments and increases the delay and expense to all parties and to

the court system presented by the complex legal and factual issues raised by Defendant’s conduct.

By contrast, the class action device will cause substantial benefits to the litigants and the Court by

allowing the Court to resolve numerous individual claims based upon a single set of proof in just

one case.

       103.     Injunctive Relief Appropriate for the Class. Fed. R. Civ. P. 23(b)(2). Class

certification is appropriate because Defendant has acted on grounds generally applicable to the

Class, making appropriate equitable injunctive relief regarding Plaintiff and the Class members.

       WHEREFORE, Plaintiff and the Class members pray for relief:

                1.     An order certifying the proposed classes herein under Missouri Supreme

                       Court Rule 52.08 and appointing Plaintiff and her undersigned counsel of

                       record to represent same;

                2.     The creation of a common fund available to provide notice of and remedy

                       Defendant’s violations;

                3.     Punitive damages as authorized by the MMPA;

                4.     Equitable and/or declaratory relief; including that Defendant be restrained

                       from engaging in future conduct in violation of the MMPA;




                                        17
            Case 4:20-cv-00381-BP Document 31 Filed 10/05/20 Page 17 of 19


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 385 of 502
           5.      Attorney’s fees, expenses and costs;

           6.      An Order that Defendant, its agents, and anyone acting on Defendant’s

                   behalf, be immediately restrained from altering, deleting, or destroying

                   any documents or records that could identify Class members;

           7.      Pre-judgment and post-judgment interest as provided by law; and

           8.      Such other relief the Court does deem just, equitable and proper.

                                       JURY DEMAND

    Plaintiff demands trial by jury.

                                          Respectfully submitted,

                                          By: /s/ A.J. Stecklein
                                          A.J. Stecklein         #46663
                                          Michael Rapp           #66688
                                          Matthew Robertson #70442
                                          Stecklein & Rapp Chartered
                                          748 Ann Avenue
                                          Kansas City, KS 66101
                                          Telephone:     (913) 371-0727
                                          Facsimile:     (913) 371-0727
                                          Email: aj@kcconsumerlawyer.com
                                                  mr@kcconsumerlawyer.com
                                                  msr@kcconsumerlawyer.com


                                          GINA CHIALA               # 59112
                                          AMY SWEENY DAVIS #45760
                                          HEARTLAND CENTER
                                          FOR JOBS AND FREEDOM, INC.
                                          4047 Central Street
                                          Kansas City, MO 64111
                                          Telephone: (816) 278-1092
                                          Facsimile: (816) 278-5785
                                          Email: ginachiala@jobsandfreedom.org
                                                 amysweenydavis@jobsandfreedom.org
                                          Attorneys for Plaintiff




                                 18
     Case 4:20-cv-00381-BP Document 31 Filed 10/05/20 Page 18 of 19


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 386 of 502
                                CERTIFICATE OF SERVICE

         I certify that on 2FWREHU, 2020, a true and correct copy of the above and foregoing was
filed electronically with the Clerk of the Court, which will automatically notify counsel of record.

                                                     /s/ $-6WHFNOHLQ
                                                     Attorney for Plaintiff




                                     19
         Case 4:20-cv-00381-BP Document 31 Filed 10/05/20 Page 19 of 19


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 387 of 502
                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

RHONDA CHEATEM,

                       Plaintiff,

v.                                                      Case No. 4:20-cv-00381-BP

LANDMARK REALTY OF MISSOURI,
LLC

                       Defendant.


 DEFENDANT LANDMARK REALTY OF MISSOURI, LLC’S MOTION TO DISMISS
  FOR LACK OF SUBJECT MATTER JURISDICTION UNDER RULE 12(B)(1) AND
         FOR FAILURE TO STATE A CLAIM UNDER RULE 12(B)(6)

       Defendant Landmark Realty of Missouri, LLC (“Landmark”), pursuant to Federal Rules

of Civil Procedure 12(b)(1) and 12(b)(6), moves the Court to dismiss the Amended Complaint

for lack of subject matter jurisdiction and failure to state a claim. The factual and legal grounds

supporting this Motion are set forth in detail in the suggestions filed with this motion.

       Counts I, II and III of the Amended Complaint allege that Landmark unlawfully charged

Plaintiff Rhonda Cheatem a non-refundable $450 “security deposit” fee when she applied to rent

an apartment. The claims should be dismissed for lack of subject matter jurisdiction because the

disputed charge was credited back to Plaintiff, meaning she has no injury in fact and lacks stand-

ing to pursue any claims based on the $450 charge.

       These claims also should be dismissed for failure to state a claim. Count I for violation of

the Missouri security deposit statute, Mo. Rev. Stat. § 535.300, fails as a matter of law on the

facts alleged because the disputed $450 fee was not a “security deposit” as defined in that statute.

Counts II and III for violation of the Missouri Merchandising Practices Act (“MMPA”), Mo.




          Case 4:20-cv-00381-BP Document 33 Filed 10/07/20 Page 1 of 3


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 388 of 502
Rev. Stat. § 407.010 et seq., fail as a matter of law on the facts alleged because (i) the claims are

predicated on a non-existent underlying violation of the Missouri security deposit statute; (ii) the

security deposit statute is the exclusive remedy if any security deposit was wrongfully withheld

(assuming the $450 fee qualifies as a “security deposit”); and (iii) the application form reviewed

and executed by Plaintiff shows as a matter of law that she knowingly and voluntarily agreed to

pay the $450 fee.

        Counts III and IV of the Amended Complaint allege that the various fees charged by

Landmark—including the $450 “security deposit” fee, the $150 administration fee, and the $40

application fee—were unconscionably “excessive and unreasonable” in violation of the MMPA.

These claims fail as a matter of law on the facts alleged because (i) Plaintiff knowingly and vol-

untarily agreed to pay the disputed fees; and (ii) the Amended Complaint does not plausibly al-

lege any facts indicating either substantive or procedural unconscionability in the assessment of

the fees.

        WHEREFORE, Defendant Landmark Realty of Missouri, LLC respectfully requests that

the Court grant this motion and enter an order dismissing all claims asserted by Plaintiff Rhonda

Cheatem for lack of subject matter jurisdiction under Rule 12(b)(1) and/or failure to state a claim

under Rule 12(b)(6).




                                        2
            Case 4:20-cv-00381-BP Document 33 Filed 10/07/20 Page 2 of 3


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 389 of 502
                                           Respectfully submitted,

                                           THE PORTO LAW FIRM

                                           By:     /s/ Nicholas J. Porto                      .
                                                   Nicholas J. Porto      MO #56938
                                                   1600 Baltimore, Suite 200A
                                                   Kansas City, Missouri 64108
                                                   Telephone: 816.463.2311
                                                   Facsimile: 816.463.9567
                                                   nporto@portloaw.com

                                           -and-

                                           SHANK & MOORE, LLC

                                           By:      /s/ Stephen J. Moore                      .
                                                   Stephen J. Moore      MO #59080
                                                   1968 Shawnee Mission Pkwy, Suite 100
                                                   Mission Woods, Kansas 66205
                                                   Telephone: 816.471.0909
                                                   Facsimile: 816.471.3888
                                                   sjm@shankmoore.com

                                           Attorneys for Landmark Realty of Missouri, LLC

                               CERTIFICATE OF SERVICE

       The undersigned attorney hereby certifies that the foregoing document was filed this 7th
day of October, 2020, via the Court’s CM/ECF system, which shall send electronic notice of the
same to the following counsel of record:

       Counsel for Plaintiff
       A.J. Stecklein
       Stecklein & Rapp, Chartered
       748 Ann Avenue
       Kansas City, Kansas 66101
       aj@kcconsumerlawyer.com

       Gina Chiala
       Heartland Center for Jobs and Freedom
       4047 Central Street
       Kansas City, Missouri 64111
       ginachiala@jobsandfreedom.org

                                            /s/ Stephen J. Moore                          .
                                           Attorney for Defendant

                                      3
          Case 4:20-cv-00381-BP Document 33 Filed 10/07/20 Page 3 of 3


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 390 of 502
                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION

RHONDA CHEATEM,

                      Plaintiff,

v.                                                    Case No. 4:20-cv-00381-BP

LANDMARK REALTY OF MISSOURI,
LLC

                      Defendant.


                    SUGGESTIONS IN SUPPORT OF
 DEFENDANT LANDMARK REALTY OF MISSOURI, LLC’S MOTION TO DISMISS
  FOR LACK OF SUBJECT MATTER JURISDICTION UNDER RULE 12(B)(1) AND
         FOR FAILURE TO STATE A CLAIM UNDER RULE 12(B)(6)

       Defendant Landmark Realty of Missouri, LLC (“Landmark”) offers these suggestions in

support of its Motion to Dismiss for Lack of Subject Matter Jurisdiction Under Rule 12(b)(1) and

for Failure to State a Claim Under Rule 12(b)(6) (Doc. #33), filed October 7, 2020.




         Case 4:20-cv-00381-BP Document 34 Filed 10/07/20 Page 1 of 21


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 391 of 502
                                                           Table of Contents

Table of Authorities ........................................................................................................................ ii

Introduction ......................................................................................................................................1

Factual Background .........................................................................................................................2

Argument and Authorities................................................................................................................4

        I.       Plaintiff Lacks Standing to Bring Any Claims Based on the $450
                 “Security Deposit” Charge Because the Charge was Credited Back
                 and Plaintiff Therefore has Not Suffered Any Injury in Fact ........................................4

        II.      The Amended Complaint Should be Dismissed for Failure to State a
                 Claim Because All of Plaintiff’s Claims Fail as a Matter of Law on the
                 Facts Alleged .................................................................................................................6

                 A.      Count I Fails to State a Claim for Violation of the Security Deposit
                         Statute, Mo. Rev. Stat. § 535.300, Because the $450 Fee at Issue on
                         that Claim was Not a “Security Deposit” as Defined in that Statute ....................7

                 B.      Counts II and III Fail to State Claims for Violation of the MMPA
                         Based on the $450 Fee ........................................................................................10

                         i.       Counts II and III are Premised on an Underlying Violation of the
                                  Missouri Security Deposit Statute, and Fail as a Matter of Law
                                  Because No Such Violation has Occurred .................................................10

                         ii.      Counts II and III Fail as a Matter of Law Because Section 535.300
                                  is the Exclusive Remedy for Improper Collection of a
                                  Security Deposit .........................................................................................10

                         iii.     Counts II and III Fail as a Matter of Law Because Plaintiff
                                  Knowingly and Voluntarily Agreed to the Terms and Conditions
                                  of the Application Form Under Which the $450 Charge was Made .........11

                 C.      Counts III and IV Fail to State Claims Under the MMPA Based on
                         “Excessive and Unreasonable Fees” ...................................................................14

Conclusion .....................................................................................................................................15




                                          i
              Case 4:20-cv-00381-BP Document 34 Filed 10/07/20 Page 2 of 21


  Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 392 of 502
                                                    Table of Authorities

Cases

Ashanti v. City of Golden Valley,
 666 F.3d 1148 (8th Cir. 2012) .................................................................................................. 2-3

Ashcroft v. Iqbal, 556 U.S. 662 (2009) ........................................................................................6, 8

Auer v. Trans Union, LLC,
 902 F.3d 873 (8th Cir. 2018) ........................................................................................................5

Battis v. Hoffman,
 832 S.W.2d 937 (Mo. Ct. App. 1992)...........................................................................................5

Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007) ............................................................................6

Chochorowksi v. Home Depot U.S.A.,
 404 S.W.3d 220 (Mo. 2013) ................................................................................................. 11-14

City of Clarkson Valley v. Mineta,
 495 F.3d 567 (8th Cir. 2007) ........................................................................................................4

Croyle ex rel. Croyle v. United States,
 908 F.3d 377 (8th Cir. 2018) .................................................................................................... 3-4

Dress v. Capital One Bank (USA), N.A.,
 No. 1:19-cv-00343, 2019 WL 3451304 (E.D. Va. July 30, 2019)................................................6

Gill v. Whitford, 138 S. Ct. 1916 (2018) ..........................................................................................5

Hargis. Access Capital Funding, LLC,
 674 F.3d 783 (8th Cir. 2012) .................................................................................................... 5-6

Lastra v. Intercontinental Invs. Co.,
 745 S.W.2d 703 (Mo. Ct. App. 1987).........................................................................................11

Loescher v. Minn. Teamsters Pub. & Law Enforcement Emps.’ Union, Local No. 320,
 441 F. Supp. 3d 762 (D. Minn. 2020) ...........................................................................................5

Mansfield v. Horner,
 443 S.W.3d 627 (Mo. Ct. App. 2014)...........................................................................................9

Mortensen v. First Fed. Sav. & Loan Ass’n,
 549 F.2d 884 (3d Cir. 1977)..........................................................................................................4




                                         ii
             Case 4:20-cv-00381-BP Document 34 Filed 10/07/20 Page 3 of 21


  Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 393 of 502
Olsen v. Holder,
 610 F. Supp. 2d 985 (S.D. Iowa 2009) .........................................................................................3

Osborn v. United States,
 918 F.2d 724 (8th Cir. 1990) ........................................................................................................4

Park Irmat Drug Corp. v. Express Scripts Holding Co.,
 911 F.3d 505 (8th Cir. 2018) ......................................................................................................15

Pleasants v. Am. Express Co.,
  541 F.3d 853 (8th Cir. 2008) ......................................................................................................15

Prop. Exch. & Sales, Inc. v. King,
 863 S.W.2d 12 (Mo. Ct. App. 1993)..................................................................................... 10-11

Schwab v. Nat’l Dealers Warranty, Inc.,
  298 S.W.3d 87 (Mo. Ct. App. 2009).............................................................................................8

Spokeo, Inc. v. Robins, 136 S. Ct. 1540 (2016) ........................................................................... 4-5

State ex rel. Nixon v. Estes,
  108 S.W.3d 795 (Mo. Ct. App. 2003)...........................................................................................9

Sun Aviation, Inc. v. L-3 Commc’ns Avionics Sys., Inc.,
  533 S.W.3d 720 (Mo. 2017) .........................................................................................................7

Tovar v. Essentia Health,
 342 F. Supp. 3d 947 (D. Minn. 2018) ...........................................................................................6

Town of Chester v. Laroe Estates, Inc., 137 S. Ct. 1645 (2017) .....................................................5

Victorian v. Wells Fargo Home Mortg.,
  No. 4:15-cv-00667-AGF, 2017 WL 2535673 (E.D. Mo. June 12, 2017) ...................................13

Wivell v. Wells Fargo Bank, N.A.,
 No. 6:12-CV-3457-DGK, 2015 WL 7259836 (W.D. Mo. Nov. 17, 2015) ................................13

Wright v. Oasis Legal Fin., LLC,
 No. 4:19cv926 RWS, 2020 WL 1433645 (E.D. Mo. Mar. 24, 2020) .........................................15

Younker v. Inv. Realty, Inc.,
 461 S.W.3d 1 (Mo. Ct. App. 2015)...............................................................................................7




                                         iii
             Case 4:20-cv-00381-BP Document 34 Filed 10/07/20 Page 4 of 21


  Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 394 of 502
Statutes and Regulations

Mo. Rev. Stat. § 407.010 et seq. ......................................................................................................1

Mo. Rev. Stat. § 535.300 ..................................................................................................... 1, 5, 7-9

Mo. Code Regs. Ann. tit. 15, § 60-8.010 et seq. ............................................................................14

Mo. Code Regs. Ann. tit. 15, § 60-8.030 .......................................................................................14

Mo. Code Regs. Ann. tit. 15, § 60-8.080 .......................................................................................14

Mo. Code Regs. Ann. tit. 15, § 60-9.010 et seq. ............................................................................14




                                         iv
             Case 4:20-cv-00381-BP Document 34 Filed 10/07/20 Page 5 of 21


  Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 395 of 502
                                           Introduction

       This lawsuit is primarily based on an assertion that Landmark wrongfully charged a non-

refundable $450 “security deposit” fee to Plaintiff Rhonda Cheatem when she applied to rent an

apartment from Landmark. This ignores the fact that the full amount of the $450 charge to Plain-

tiff’s credit card was credited back to her account shortly after the charge was made. In light of

that charge credit, Plaintiff has not suffered an injury in fact and does not have standing to pursue

claims based on the purported retention of that “security deposit” fee. This includes Count I for

violation of the Missouri security deposit statute, Mo. Rev. Stat. § 535.300, and Counts II and III

for violation of the Missouri Merchandising Practices Act (“MMPA”), Mo. Rev. Stat. § 407.010

et seq., all of which assert injury from the $450 charge. (See Am. Compl. Doc. #31, ¶¶ 31-32, 42,

51, 70.) It also includes Count IV to the extent that claim is based on the same $450 charge. (See

id. ¶¶ 79-80, 86.)

       All of Plaintiff’s claims fail as a matter of law for many other reasons as well. The claim

in Count I for violation of the Missouri security deposit statute fails as a matter of law because

the disputed $450 fee does not constitute a “security deposit” as the term is defined in the statute.

The claims in Counts II and III for violation of the MMPA fail as a matter of law because (i) no

underlying violation of the Missouri security deposit statute has occurred; (ii) the Missouri secu-

rity deposit statute provides Plaintiff’s exclusive remedy even if she is correct that the $450 fee

was a “security deposit”; and (iii) Plaintiff knowingly and voluntarily agreed to pay that fee. The

claims in Counts III and IV similarly fail as a matter of law because Plaintiff knowingly and vol-

untarily agreed to pay the disputed fees, and also because Plaintiff has not plausibly alleged any

unconscionability in the parties’ transaction.




                                      1
          Case 4:20-cv-00381-BP Document 34 Filed 10/07/20 Page 6 of 21


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 396 of 502
                                           Factual Background

          Landmark allegedly owns/operates Willow Creek Apartments. (Am. Compl., Doc. #31,

¶ 7.) Plaintiff applied to lease an apartment from Landmark in November 2018. (Id. ¶ 8.) As part

of the rental application process, Plaintiff reviewed and signed an application form establishing

the fees and deposits she was required to pay, including a non-refundable $40 application fee; a

non-refundable $150 administration fee; and a $450 payment described as a “security deposit”

that may be refundable or non-refundable depending on circumstances outlined in the form. (Id.

¶¶ 11-15, 17.) A copy of the application form Plaintiff initialed and signed is attached. (See Dec-

laration of Jonathan Marcus, attached as Exhibit 1, ¶ 3 & Ex. 1-B.) 1

          The first paragraph of the form conspicuously advised Plaintiff that the form concerned

fees and deposits that may be non-refundable, instructed her to review the form very carefully,

and warned her that her signature on the form would acknowledge her review and understanding

of the document. (See Ex. 1-B.) The second paragraph of the form conspicuously advised Plain-

tiff that the $40 application fee and $150 administration fee were non-refundable. (See id.) Plain-

tiff separately initialed that paragraph and also executed a payment authorization form allowing

Landmark to charge her credit card in the total amount of $190. (See id.)

          The third paragraph of the form also conspicuously advised Plaintiff that the $450 “secu-

rity deposit” payment would become non-refundable if her application was not cancelled within

48 hours or if it was determined that her application contained false, inaccurate, or misleading

information. (See id.) The form included a note on the term “security deposit” explaining: “Until

such time as a Lease Agreement is entered into by the parties, any Security Deposit deposited

1
    The application is referenced and quoted in part in the Amended Complaint. (See, e.g., Am. Compl.,
    Doc. #31, ¶¶ 11, 13, 15.) Because this document is embraced by the pleadings, the Court can consider
    the substance of the application form in assessing the viability of Plaintiff’s claims without converting
    the motion to dismiss to a motion for summary judgment. Ashanti v. City of Golden Valley, 666 F.3d
    1148, 1151 (8th Cir. 2012).

                                        2
            Case 4:20-cv-00381-BP Document 34 Filed 10/07/20 Page 7 of 21


    Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 397 of 502
does not constitute a ‘security deposit’ as that term is defined by Missouri . . . law.” (See id.)

Plaintiff separately initialed this paragraph and executed a payment authorization form allowing

Landmark to charge her credit card in the amount of $450. (See id.)

          Plaintiff also signed the form at the bottom of the page beneath an acknowledgement that

read: “Signatures below also indicate understanding of and an agreement to be bound by the

policies stated above regarding fees and deposits.” (See id.)

          Landmark rejected Plaintiff’s rental application because she provided false information

and advised that the $450 fee would be non-refundable for that reason. (Am. Compl., Doc. #31,

¶¶ 19-22; see also Marcus Decl., Ex. 1, ¶ 4 & Ex. 1-C.) 2 Plaintiff then disputed the charge,

which was credited back to her account in less than 30 days from the date of the original charge.

(Am. Compl. Doc. #31, ¶¶ 28-30.) This is reflected in Landmark’s transactional records (see

Marcus Decl., Ex. 1, ¶ 2 & Ex. 1-A), and the credit card account statement Plaintiff produced in

discovery in this lawsuit (see Exhibit 2). 3

          Plaintiff claims Landmark wrongfully charged a non-refundable $450 “security deposit”

fee in violation of the Missouri security deposit statute (Count I) and the MMPA (Counts II and

III). She further alleges Landmark charged “excessive and unreasonable” fees in violation of the

MMPA (Counts III and IV). These claims fail as a matter of law as discussed below.



2
    Like the application form, the Move-Out Statement attached as Exhibit 1-C to the Marcus Declaration
    is embraced by the pleadings. (See, e.g., Am. Compl., Doc. #31, ¶¶ 19-22.) Again, the Court can con-
    sider the actual document in assessing the viability of Plaintiff’s claims on a motion to dismiss for fail-
    ure to state a claim. Ashanti, 666 F.3d at 1151.
3
    Landmark’s transactional records (Ex. 1-A) and Plaintiff’s credit card account statement (Ex. 2) are
    submitted as evidence that Plaintiff lacks standing to bring claims based on the $450 payment because
    that payment was refunded and she therefore has no injury in fact. Because Landmark raises the matter
    as a factual challenge of the Court’s subject matter jurisdiction, the Court “may consider matters outside
    the pleadings.” Croyle ex rel. Croyle v. United States, 908 F.3d 377, 380 (8th Cir. 2018); see also Olsen
    v. Holder, 610 F. Supp. 2d 985, 990 (S.D. Iowa 2009) (“If a party mounts a factual challenge [to subject
    matter jurisdiction], the Court may look outside the pleadings to determine if jurisdiction exists, and the
    nonmoving party loses the benefit of favorable inferences from its factual statements.”).

                                        3
            Case 4:20-cv-00381-BP Document 34 Filed 10/07/20 Page 8 of 21


    Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 398 of 502
                                    Argument and Authorities

         This matter should be dismissed for many reasons. First, Plaintiff lacks standing to bring

claims based on the $450 “security deposit” fee that was quickly and fully credited back to her.

Second, Plaintiff fails to state any claim on which relief may be granted because all of her claims

fail as a matter of the law on the facts alleged.

I.       Plaintiff Lacks Standing to Bring Any Claims Based on the $450 “Security Deposit”
         Charge Because the Charge was Credited Back and Plaintiff Therefore has Not Suf-
         fered Any Injury in Fact

         Rule 12(b)(1) authorizes the dismissal of an action for lack of subject matter jurisdiction.

On a factual challenge to subject matter jurisdiction, the Court “may consider matters outside the

pleadings” and the non-moving party “does not have the benefit of 12(b)(6) safeguards.” Croyle

ex rel. Croyle v. United States, 908 F.3d 377, 380 (8th Cir. 2018). With a factual challenge, “the

plaintiff will have the burden of proof that jurisdiction does in fact exist” and “no presumptive

truthfulness attaches to the plaintiff’s allegations.” Osborn v. United States, 918 F.2d 724, 730

(8th Cir. 1990) (quoting Mortensen v. First Fed. Sav. & Loan Ass’n, 549 F.2d 884, 891 (3d Cir.

1977)). Here, Landmark makes a factual challenge to subject matter jurisdiction based on Plain-

tiff’s lack of standing.

         Article III of the United States Constitution limits judicial power to “cases and controver-

sies.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016). “Standing to sue is a doctrine rooted

in the traditional understanding of a case or controversy,” and to establish the “irreducible consti-

tutional minimum” for standing, a plaintiff “must have (1) suffered an injury in fact, (2) that is

fairly traceable to the challenged conduct of the defendant, and (3) that is likely to be redressed

by a favorable judicial decision.” Id. “It is well established that standing is a jurisdictional pre-

requisite that must be resolved before reaching the merits of a suit.” City of Clarkson Valley v.

Mineta, 495 F.3d 567, 569 (8th Cir. 2007).

                                       4
           Case 4:20-cv-00381-BP Document 34 Filed 10/07/20 Page 9 of 21


     Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 399 of 502
       Injury in fact is “foremost among [the standing] requirements.” Gill v. Whitford, 138 S.

Ct. 1916, 1929 (2018). “To establish an injury in fact, a plaintiff must show an injury that is con-

crete and particularized and actual or imminent, not conjectural or hypothetical.” Auer v. Trans

Union, LLC, 902 F.3d 873, 877 (8th Cir. 2018). “‘Article III standing requires a concrete injury

even in the context of a statutory violation,’” and “‘a bare procedural violation, divorced from

any concrete harm’” will not suffice. Id. (quoting Spokeo, 136 S. Ct. at 1549). “Standing must

exist not only for each claim the plaintiff brings, but also for each form of relief that the plaintiff

seeks.” Loescher v. Minn. Teamsters Pub. & Law Enforcement Emps.’ Union, Local No. 320,

441 F. Supp. 3d 762, 769 (D. Minn. 2020) (citing Town of Chester v. Laroe Estates, Inc., 137 S.

Ct. 1645, 1650 (2017)).

       Plaintiff alleges a statutory injury because Landmark charged her a non-refundable $450

“security deposit” fee. (Am. Compl., Doc. #31, ¶¶ 31-32, 42, 51-53, 70.) That charge, however,

was fully credited back to Plaintiff less than 30 days after it was made on her credit card. This is

reflected in Plaintiff’s account statement (Ex. 2) and in Landmark’s transactional records (Mar-

cus Decl., Ex. 1, ¶ 2 & Ex. 1-A.) It is also confirmed in Plaintiff’s allegations. (Am. Compl.,

Doc. #31, ¶¶ 28-30.) The credit of that charge within 30 days satisfies the Missouri security de-

posit statute (assuming it even applies) and precludes Plaintiff from claiming an injury or seeking

damages for the alleged wrongful withholding of a security deposit. See, e.g., Mo. Rev. Stat.

§ 535.300.3(1) (permitting 30 days to refund a security deposit); Id. § 535.300.6 (providing for

statutory damages only when security deposit is wrongfully withheld); Battis v. Hofmann, 832

S.W.2d 937, 940 (Mo. Ct. App. 1992) (holding that for a claim under Section 535.300, the tenant

must “show the deposit was not refunded within thirty days”).

       Because the $450 charge was credited back to her, Plaintiff has no injury in fact and lacks

standing to bring claims based on that payment. See, e.g., Hargis. Access Capital Funding, LLC,

                                      5
         Case 4:20-cv-00381-BP Document 34 Filed 10/07/20 Page 10 of 21


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 400 of 502
674 F.3d 783, 791 (8th Cir. 2012) (“If [plaintiff] did not pay Defendants, then she did not suffer

an injury, and so would not have standing.”); Tovar v. Essentia Health, 342 F. Supp. 3d 947, 955

(D. Minn. 2018) (finding a lack of standing when paid sums were reimbursed because plaintiff’s

“only cognizable injuries in fact, i.e., her out-of-pocket expenses, have been redressed”); Dress v.

Capital One Bank (USA), N.A., No. 1:19-cv-00343, 2019 WL 3451304, at *3 (E.D. Va. July 30,

2019) (holding that plaintiff lacked standing to bring putative class action when disputed credit card

interest charge was refunded pre-litigation).

        Plaintiff’s lack of standing deprives the Court of subject matter jurisdiction on the claims

in Counts I, II and III, which all depend entirely on alleged injury from wrongful assessment of a

non-refundable $450 “security deposit” fee. This is also true for Count IV to the extent it based

on the same fee. The claims should be dismissed accordingly.

II.     The Amended Complaint Should be Dismissed for Failure to State a Claim Because
        All of Plaintiff’s Claims Fail as a Matter of Law on the Facts Alleged

        To survive a motion to dismiss under Rule 12(b)(6), “a complaint must contain sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). This requires more than “labels and conclusions” or a “formula-

ic recitation of the elements of a cause of action.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007). A complaint must allege facts that “raise a right to relief above the speculative level.” Id.

Conclusory factual allegations are not sufficient. Iqbal, 556 U.S. at 679 (“[A] court considering a

motion to dismiss can choose to begin by identifying pleadings that, because they are no more

than conclusions, are not entitled to the assumption of truth.”). Nor are legal conclusions. Id.

(“While legal conclusions can provide the framework of a complaint, they must be supported by

factual allegations.”). Here, Plaintiff’s claims should all be dismissed because they fail as a mat-

ter of law on the facts alleged.



                                      6
         Case 4:20-cv-00381-BP Document 34 Filed 10/07/20 Page 11 of 21


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 401 of 502
       A.      Count I Fails to State a Claim for Violation of the Security Deposit Statute,
               Mo. Rev. Stat. § 535.300, Because the $450 Fee at Issue on that Claim was
               Not a “Security Deposit” as Defined in that Statute

       Count I of Plaintiff’s Complaint asserts Landmark withheld her “security deposit” fee in

violation of Section 535.300, which permits a landlord to retain a tenant’s security deposit only

in an amount necessary to (1) remedy a tenant’s default in rent payment; (2) restore the condition

of a dwelling unit; or (3) compensate for actual damages caused by a tenant’s failure to give ade-

quate notice to terminate the tenancy. Mo. Rev. Stat. § 535.300.4. Plaintiff’s theory of liability

puts the cart before the horse because the disputed fee was not a “security deposit” as that term is

used in Section 535.300, and the statute therefore has no application or bearing on Landmark’s

alleged conduct.

       The statute expressly states: “As used in this section, the term ‘security deposit’ means

any deposit of money or property, however denominated, which is furnished by a tenant to a

landlord to secure the performance of any part of the rental agreement, including damages to

the dwelling unit.” Mo. Rev. Stat. § 535.300.8 (emphasis added). Whether the sum of money in

dispute constitutes a “security deposit” is the threshold issue for application of Section 535.300.

See Younker v. Inv. Realty, Inc., 461 S.W.3d 1, 6 (Mo. Ct. App. 2015) (“Ordinarily, an analysis

of the application of this section should begin with a determination as to whether particular funds

paid by a tenant to a landlord meet the . . . statutory definition of a ‘security deposit.’”). In mak-

ing this determination, the Court must “give effect to legislative intent as reflected in the plain

language of the statute at issue.” Sun Aviation, Inc. v. L-3 Commc’ns Avionics Sys., Inc., 533

S.W.3d 720, 723 (Mo. 2017).

       The statute requires the parties to have a rental agreement before any sum of money paid

by a tenant to a landlord becomes a “security deposit.” Without a rental agreement by the parties,

there is nothing for a tenant to perform and no part of a tenant’s performance for a landlord to

                                      7
         Case 4:20-cv-00381-BP Document 34 Filed 10/07/20 Page 12 of 21


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 402 of 502
secure as required by the statute’s definitional provision. See Mo. Rev. Stat. § 535.300.8. This is

reinforced by other provisions of the statute. Subsection (2) provides that “[a]ll security deposits

shall be held by the landlord for the tenant, who is a party to the rental agreement . . . .” Id.

§ 535.300.2 (emphasis added). Subsection (5) requires inspection of a dwelling unit “following

the termination of the rental agreement to determine the amount of the security deposit to be

withheld . . . .” Id. § 535.300.5 (emphasis added). Without a rental agreement, these provisions

are functionally meaningless. Under Missouri law, the Court is prohibited from interpreting the

statute in a manner that would render its terms a nullity. See Schwab v. Nat’l Dealers Warranty,

Inc., 298 S.W.3d 87, 91 (Mo. Ct. App. 2009).

       Here, the $450 fee was not a “security deposit” as that term is used in Section 535.300

because Plaintiff and Landmark did not have a rental agreement. In fact, the Amended Complaint

acknowledges that Landmark rejected Plaintiff’s rental application because she provided false

information. (See Am. Compl., Doc. #31, ¶¶ 19, 22.) In other words, the parties never had a land-

lord-tenant relationship, and the disputed fee was not required to be held by Landmark for Plain-

tiff as a party to a rental agreement. See Mo. Rev. Stat. § 535.300.2. Plaintiff also never moved

into an apartment, and the parties were never required to inspect a dwelling unit following a

move-out to determine an amount of money to be withheld. See Mo. Rev. Stat. § 535.300.5. Be-

cause the parties never had a rental agreement or landlord-tenant relationship, the $450 charge

made by Landmark does not constitute a “security deposit” as that term is defined under Section

535.300.8 and the security deposit statute simply does not apply to the transaction between Plain-

tiff and Landmark.

       The Amended Complaint makes a legal conclusion that the $450 fee is a security deposit

for purposes of Section 535.300. (Am. Compl., Doc. #31, ¶ 16.) The Court should disregard this

legal conclusion in assessing the sufficiency of Plaintiff’s claim. Iqbal, 556 U.S. at 678-79. In

                                      8
         Case 4:20-cv-00381-BP Document 34 Filed 10/07/20 Page 13 of 21


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 403 of 502
any event, this allegation cannot overcome the fact that the $450 fee does not meet the statute’s

definitional provision, as outlined above. Plaintiff further alleges the $450 fee was described as a

“security deposit” in the application form (Am. Compl., Doc. #31, ¶ 15), but this colloquial de-

scription is not controlling and cannot override the statutory definition of “security deposit” in

determining the application of Section 535.300. Mansfield v. Horner, 443 S.W.3d 627, 660 (Mo.

Ct. App. 2014) (“[A] court has no authority to write into a statute a provision not covered by its

language.”); State ex rel. Nixon v. Estes, 108 S.W.3d 795, 798 (Mo. Ct. App. 2003) (“The statu-

tory definition should be followed in the interpretation of the statute to which it relates and is in-

tended to apply and supersedes the commonly accepted dictionary or judicial definition and is

binding on the courts.” (internal quotations omitted)).

       The Amended Complaint also neglects to mention the pertinent portion of the application

form stating: “Until such time as a Lease Agreement is entered into by the parties, any Security

Deposit deposited does not constitute a ‘security deposit’ as that term is defined by Missouri . . .

law.” (Ex. 1-B at n.1.) This is consistent with the statute’s definitional requirement that a formal

rental agreement be executed before a security deposit will exist. See Mo. Rev. Stat. § 535.300.8.

It also demonstrates very clearly that the parties did not intend to expand the statute’s protections

or otherwise treat the $450 fee as a true “security deposit” for legal purposes until her rental ap-

plication was approved and the parties entered into a written lease for an apartment. Before that

time, the parties expressly agreed that the sum was potentially refundable but could be forfeited

under the circumstances described in the application form.

       Because the $450 fee was not a “security deposit” for purposes of Section 535.300, that

statute cannot apply to the parties’ transaction and Plaintiff’s claim for violation of that statute

fails as a matter of law. The Court should dismiss Count I on this basis.




                                      9
         Case 4:20-cv-00381-BP Document 34 Filed 10/07/20 Page 14 of 21


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 404 of 502
       B.      Counts II and III Fail to State Claims for Violation of the MMPA Based on
               the $450 Fee

       Counts II and III allege Landmark violated the MMPA by collecting a non-refundable

security deposit in violation of the Missouri security deposit statute. These claims fail as a matter

of law because (i) they presuppose a non-existent violation of the Missouri security deposit stat-

ute; (ii) the security deposit statute is the exclusive remedy for any improper collection of a secu-

rity deposit; and (iii) the terms of the application form reflect Plaintiff’s knowing and voluntary

agreement to the collection of the “security deposit” fee.

               i.      Counts II and III are Premised on an Underlying Violation of the
                       Missouri Security Deposit Statute, and Fail as a Matter of Law Be-
                       cause No Such Violation has Occurred

       The claims in Counts II and III are derivative of Count I—they allege Landmark is liable

under the MMPA for charging the $450 “security deposit” fee in violation of Missouri’s security

deposit statute. (See Am. Compl., Doc. #31, ¶¶ 47, 51, 61.) As argued above, Plaintiff’s claim for

violation of the security deposit statute fails as a matter of law because the disputed fee is not a

“security deposit” as defined in Section 535.300.8. For the same reason that the claim in Count I

under Section 535.300 fails, the derivative claims in Counts II and III under the MMPA also fail

as a matter of law and should be dismissed.

               ii.     Counts II and III Fail as a Matter of Law Because Section 535.300 is
                       the Exclusive Remedy for Improper Collection of a Security Deposit

       The claims in Counts II and III are also caught in a double-bind. Even if the $450 fee

could be considered a “security deposit” under Section 535.300 and Plaintiff could state a viable

claim against Landmark in Count I for wrongfully charging that fee as non-refundable in viola-

tion of the Missouri security deposit statute, Plaintiff still is precluded from asserting the claims

in Counts II and III under the MMPA because Section 535.300 provides the exclusive remedy

for wrongful withholding of a security deposit. Prop. Exch. & Sales, Inc. v. King, 863 S.W.2d

                                     10
         Case 4:20-cv-00381-BP Document 34 Filed 10/07/20 Page 15 of 21


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 405 of 502
12, 15 (Mo. Ct. App. 1993) (holding that claims for fraud, unlawful practices, breach of contract

and prima facie tort having “their common nucleus of operative fact [in] defendants’ alleged

wrongful failure to return the deposit” are precluded as a matter of law because Section 535.300

“provides tenants with their exclusive remedy when a landlord wrongfully withholds a security

deposit”); Lastra v. Intercontinental Invs. Co., 745 S.W.2d 703, 705-06 (Mo. Ct. App. 1987)

(“The subject of claims for refund of security deposits to tenants has been pre-empted by the leg-

islative enactment [of Section 535.300] which created the rights and obligations and limited the

allowance of damages to not more than twice the amount of the deposit. . . . Appellants were

confined to the statutory remedy and the trial court correctly so ruled.”).

       King is particularly instructive because it involved a claim based on “alleged violations of

the Merchandising Practices Act.” King, 863 S.W.2d at 14. Like that claim, the MMPA claims in

Counts II and III based on the alleged wrongful failure to return a security deposit are barred as a

matter of law by the exclusive remedy of the Missouri security deposit statute. The Court should

dismiss Counts II and III on this basis.

               iii.    Counts II and III Fail as a Matter of Law Because Plaintiff Knowing-
                       ly and Voluntarily Agreed to the Terms and Conditions of the Appli-
                       cation Form Under Which the $450 Charge was Made

       Plaintiff’s MMPA claims regarding the $450 “security deposit” fee also fail as a matter of

law because the terms of the parties’ agreement were fully disclosed in the application form that

Plaintiff knowingly and voluntarily signed. The controlling case on this issue is Chochorowksi v.

Home Depot U.S.A., 404 S.W.3d 220 (Mo. 2013), where the Missouri Supreme Court held that

an MMPA claim predicated on an allegedly deceptive customer agreement failed as a matter of

law when the terms of that agreement were apparent and had been accepted by the customer. Id.

at 228-29.




                                     11
         Case 4:20-cv-00381-BP Document 34 Filed 10/07/20 Page 16 of 21


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 406 of 502
       The salient facts in Chochorowski are strikingly similar to those at issue here. As in Cho-

chorowski, the terms of the parties’ agreement are “evidenced by their written contract” (i.e., the

application form) that gives Plaintiff “obvious and unambiguous notice” of the circumstances in

which her “security deposit” fee could be forfeited, and Plaintiff accepted the terms by “affirma-

tively expressing her intention [to make the deal] by initialing and signing the [] agreement.” Id.

at 228. Like the customer in Chochorowski, Plaintiff “could have refused to accept [the agree-

ment] by not signing.” Id. Instead, as in Chochorowski, Plaintiff “initialed the special terms and

conditions” set forth in the separate paragraph expressly pertaining to the “security deposit” fee,

and then also indicated her acceptance “a second time by signing her name at the bottom of the

agreement[].” Id. at 229. Plaintiff’s initials came immediately after the “security deposit” provi-

sion, and her signature at the bottom of the form came immediately after bold, italicized text stat-

ing: “Signatures below also indicate understanding of and an agreement to be bound by the

policies stated above regarding fees and deposits.” (Application Form, Ex. 1-B.) Plaintiff also

signed a payment authorization form approving the $450 charge to her credit card, another clear

indication of informed acceptance of that fee. (See id.)

       Plaintiff does not allege anything untoward in her dealings with Landmark when she re-

viewed and signed the application form. She does not suggest she misunderstood the form, that

the type size or format of the form was deceptive, that she was tricked or coerced into signing the

form, or that she otherwise was prevented from making the fully informed and entirely voluntary

decision to sign the form and accept its terms. Plaintiff does not even dispute that her rental ap-

plication contained false information, which made the $450 fee non-refundable under the agreed

terms. (Am. Compl., Doc. #31, ¶ 22.) Landmark initially refused to refund the charge on this ba-

sis (see Move Out Statement, Ex. 1-C), and its actions under the circumstances were consistent

with the terms of the application form to which Plaintiff agreed.

                                     12
         Case 4:20-cv-00381-BP Document 34 Filed 10/07/20 Page 17 of 21


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 407 of 502
          Given the alleged and undisputed facts, Missouri law recognizes that Plaintiff must be

“held to the terms of the contract she signed.” Id. at 228. Missouri courts will presume that a per-

son in Plaintiff’s position “knew the agreement’s terms and accepted them” and will conclude

that the execution of the agreement “was either a deliberate choice or an oversight for which she

is responsible and not a defect of the contract itself.” Id. at 228-29. Because Plaintiff knowingly

and voluntarily agreed to the terms in the application form, she is not entitled to any relief from

the agreement and cannot, as a matter of Missouri law, state a claim for unlawful practices under

the MMPA challenging the enforcement of that agreement. Id.; see also Victorian v. Wells Fargo

Home Mortg., No. 4:15-cv-00667-AGF, 2017 WL 2535673, at *10 (E.D. Mo. June 12, 2017)

(finding no viable claim for unlawful practices under the MMPA when challenged conduct was

permitted by the parties’ agreement).

          To the extent Count III alleges that Landmark misrepresented the “security deposit” in a

phone call with Plaintiff after the fact (see Am. Compl., Doc. #31, ¶¶ 61-63), Chochorowksi also

forecloses this theory of liability by holding that after-the-fact statements regarding the parties’

agreement have no bearing on the voluntary execution and proper enforcement of the agreement

by its plain terms. Chochorowski, 404 S.W.3d at 230 (“The employee’s statement could not have

modified the agreement or misled Ms. Chochorowski, however, because the statement was made

after the transaction was completed except for her payment of the rental fees.”); see also Wivell

v. Wells Fargo Bank, N.A., No. 6:12-CV-3457-DGK, 2015 WL 7259836, at *6 (W.D. Mo. Nov.

17, 2015) (“Missouri case law, exemplified by Chochorowksi, dictates that the oral communica-

tions here do not reach the level of unlawful trade practices.”). 4


4
    To the extent Count III characterizes the $450 “security deposit” fee as unconscionable or “excessive
    and unreasonable,” it fails for the same reason as Count IV because the Amended Complaint does not
    plausibly allege any facts indicating either substantive or procedural unconscionability in the parties’
    transaction. This is addressed in the next section.

                                       13
           Case 4:20-cv-00381-BP Document 34 Filed 10/07/20 Page 18 of 21


    Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 408 of 502
          These are all independent bases for dismissal. For any or all of these reasons, the Court

should dismiss Counts II and III for failure to state a claim.

          C.      Counts III and IV Fail to State Claims Under the MMPA Based on “Exces-
                  sive and Unreasonable Fees”

          Counts III and IV allege Plaintiff paid application fees that violated the MMPA because

they were “excessive and unreasonable.” As just discussed, these claims fail as a matter of law

because Landmark charged the fees according to the terms of the application form that Plaintiff

knowingly and voluntarily accepted (see Ex. 1-B), and Plaintiff has not alleged any facts plausi-

ble suggesting she was somehow tricked, deceived, forced or otherwise compelled into making

that agreement. See Chochorowski, 404 S.W.3d at 228-30.

          The Amended Complaint tries to backtrack from the claim in the original Petition that the

application fees are unconscionable by changing the verbiage to “excessive and unreasonable.”

(Compare Doc. #1-1 ¶¶ 47-48, 61, with Doc. #31 ¶¶ 66-67, 84.) This is a distinction without a

difference because there is no authority for the proposition that “excessive and unreasonable”

fees somehow separately violate the MMPA without showing that those fees are in fact uncon-

scionable. 5 To find an unconscionable contract, Missouri law requires both procedural and sub-

stantive unconscionability: “Procedural unconscionability in general is involved with the contract

formation process, and focuses on high pressure exerted on the parties, fine print of the contract,

misrepresentation, or unequal bargaining position. Substantive unconscionability refers to an un-


5
    Paragraphs 64-65 and 82-83 of the Amended Complaint cite Mo. Code Regs. Ann. tit. 15, § 60-8.080,
    which is titled “unconscionable practices” and states: “(1) It is an unfair practice for any person in con-
    nection with the sale of merchandise to engage in any unconscionable act or practice, or to use any un-
    conscionable contract or contract term. (2) It is unconscionable to take advantage of an unequal bar-
    gaining position and obtain a contract or term which results in a gross disparity of values exchanged.”
    Nothing in the Missouri Attorney General’s regulations dealing with unfair or fraudulent practices, see
    Mo. Code Regs. Ann. tit. 15, § 60-8.010 et seq. and Mo. Code Regs. Ann. tit. 15, § 60-9.010 et seq., in-
    dicates that “unreasonable” fees violate the MMPA and the only reference in these regulations to “ex-
    cessive” prices deals with the unrelated scenario of price gouging in the event of a disaster, Mo. Code
    Regs. Ann. tit. 15, § 60-8.030(1)(B)-(C).

                                        14
            Case 4:20-cv-00381-BP Document 34 Filed 10/07/20 Page 19 of 21


    Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 409 of 502
due harshness in the contract terms themselves.” Pleasants v. Am. Express Co., 541 F.3d 853,

857-58 (8th Cir. 2008) (internal citations and quotations omitted).

       Plaintiff’s claims of unconscionability from “excessive and unreasonable” fees fail as a

matter of law because she has not come even close to plausibly alleging either substantive or

procedural unconscionability. The Amended complaint does not allege any facts plausibly sug-

gesting that the disputed fees are out of line with industry standards, let alone so high that they

are substantively unconscionable. Nor does the Amended Complaint plausibly allege any facts

indicating procedural unconscionability in Plaintiff’s execution of the application form where

she agreed to pay the disputed fees or the payment authorization forms where she approved the

credit card charges in those amounts. (See Ex. 1-B.) Counts III and IV should be dismissed on

this basis. See Park Irmat Drug Corp. v. Express Scripts Holding Co., 911 F.3d 505, 513 (8th

Cir. 2018) (affirming dismissal of claims based on unconscionability because plaintiff “failed to

plausibly allege that the agreement was unconscionable”); Wright v. Oasis Legal Fin., LLC, No.

4:19cv926 RWS, 2020 WL 1433645, at *4 (E.D. Mo. Mar. 24, 2020) (“Wright agreed to receive

a loan of a sum certain and agreed to repay a sum certain on the maturity date of the loan. Both

figures are prominently printed on the front of the agreement. . . . [The] amended complaint does

not allege any high pressure sales tactics by employed by Oasis, unreadable fine print in the

agreements, or any misrepresentation in the agreements. As a result, Wright has failed to allege

facts to establish a plausible claim that the agreements are substantively or procedurally uncon-

scionable.” (internal citations omitted)).

                                             Conclusion

       For these reasons, the Court should dismiss the Amended Complaint for lack of subject

matter jurisdiction under Rule 12(b)(1) and/or failure to state a claim under Rule 12(b)(6).




                                     15
         Case 4:20-cv-00381-BP Document 34 Filed 10/07/20 Page 20 of 21


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 410 of 502
                                           Respectfully submitted,

                                           THE PORTO LAW FIRM

                                           By:     /s/ Nicholas J. Porto                      .
                                                   Nicholas J. Porto      MO #56938
                                                   1600 Baltimore, Suite 200A
                                                   Kansas City, Missouri 64108
                                                   Telephone: 816.463.2311
                                                   Facsimile: 816.463.9567
                                                   nporto@portloaw.com

                                           -and-

                                           SHANK & MOORE, LLC

                                           By:      /s/ Stephen J. Moore                      .
                                                   Stephen J. Moore      MO #59080
                                                   1968 Shawnee Mission Pkwy, Suite 100
                                                   Mission Woods, Kansas 66205
                                                   Telephone: 816.471.0909
                                                   Facsimile: 816.471.3888
                                                   sjm@shankmoore.com

                                           Attorneys for Landmark Realty of Missouri, LLC

                               CERTIFICATE OF SERVICE

       The undersigned attorney hereby certifies that the foregoing document was filed this 7th
day of October, 2020, via the Court’s CM/ECF system, which shall send electronic notice of the
same to the following counsel of record:

       Counsel for Plaintiff
       A.J. Stecklein
       Stecklein & Rapp, Chartered
       748 Ann Avenue
       Kansas City, Kansas 66101
       aj@kcconsumerlawyer.com

       Gina Chiala
       Heartland Center for Jobs and Freedom
       4047 Central Street
       Kansas City, Missouri 64111
       ginachiala@jobsandfreedom.org

                                            /s/ Stephen J. Moore                          .
                                           Attorney for Defendant

                                    16
        Case 4:20-cv-00381-BP Document 34 Filed 10/07/20 Page 21 of 21


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 411 of 502
                      EXHIBIT 1
                 ___________________________________________



           Declaration of Jonathan Marcus




     Case 4:20-cv-00381-BP Document 34-1 Filed 10/07/20 Page 1 of 12


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 412 of 502
                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

RHONDA CHEATEM,

                        Plaintiff,

v.                                                       Case No. 4:20-cv-00381-BP

LANDMARK REALTY OF MISSOURI,
LLC

                        Defendant.


                          DECLARATION OF JONATHAN MARCUS

        I, Jonathan Marcus, state as follows:

        1.      I am a Regional Director of Property Management for Landmark Realty, LLC

d/b/a Landmark Realty of Missouri, LLC (“Landmark”). This declaration is submitted in support

of Landmark’s Motion for Judgment on the Pleadings. I have personal knowledge of the facts

stated in this declaration.

        2.      The Petition asserts that Landmark retained the $450 payment made by Plaintiff at

the time she applied to rent an apartment from Landmark. This is untrue. Landmark made a $450

charge to Plaintiff’s credit card on November 20, 2019, but Plaintiff disputed the charge after her

rental application was denied and the full amount of the $450 charge was quickly credited back

to her credit card account. Attached as Exhibit 1-A are true and correct copies of the transaction

records indicating a credit of the full amount to Plaintiff.

        3.      The Petition references and quotes portions of the application form regarding fees

and deposits associated with Plaintiff’s application to rent an apartment from Landmark. At-

tached as Exhibit 1-B are true and correct copies of the pertinent application materials plaintiff




         Case 4:20-cv-00381-BP Document 34-1 Filed 10/07/20 Page 2 of 12


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 413 of 502
     Case 4:20-cv-00381-BP Document 34-1 Filed 10/07/20 Page 3 of 12


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 414 of 502
            EXHIBIT 1-A
        to Marcus Declaration
                 ___________________________________________



               Transactional Records
          Showing Refund on $450 Payment




     Case 4:20-cv-00381-BP Document 34-1 Filed 10/07/20 Page 4 of 12


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 415 of 502
     Case 4:20-cv-00381-BP Document 34-1 Filed 10/07/20 Page 5 of 12


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 416 of 502
     Case 4:20-cv-00381-BP Document 34-1 Filed 10/07/20 Page 6 of 12


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 417 of 502
            EXHIBIT 1-B
        to Marcus Declaration
                 ___________________________________________



                  Application Forms
           Initialed and Signed by Plaintiff




     Case 4:20-cv-00381-BP Document 34-1 Filed 10/07/20 Page 7 of 12


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 418 of 502
    Case 4:20-cv-00381-BP Document 34-1 Filed 10/07/20 Page 8 of 12


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 419 of 502
    Case 4:20-cv-00381-BP Document 34-1 Filed 10/07/20 Page 9 of 12


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 420 of 502
    Case 4:20-cv-00381-BP Document 34-1 Filed 10/07/20 Page 10 of 12


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 421 of 502
           EXHIBIT 1-C
       to Marcus Declaration
                ___________________________________________



                   Move-Out Statement




    Case 4:20-cv-00381-BP Document 34-1 Filed 10/07/20 Page 11 of 12


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 422 of 502
    Case 4:20-cv-00381-BP Document 34-1 Filed 10/07/20 Page 12 of 12


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 423 of 502
                     EXHIBIT 2
                ___________________________________________



          Credit Card Account Statement
         Produced by Plaintiff in Discovery




     Case 4:20-cv-00381-BP Document 34-2 Filed 10/07/20 Page 1 of 3


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 424 of 502
     Case 4:20-cv-00381-BP Document 34-2 Filed 10/07/20 Page 2 of 3 000019
                                                         Cheatem

Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 425 of 502
     Case 4:20-cv-00381-BP Document 34-2 Filed 10/07/20 Page 3 of 3 000020
                                                         Cheatem

Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 426 of 502
                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF MISSOURI
                           WESTERN DIVISION

RHONDA K. CHEATEM, individually and on
behalf of all others similarly situated,

                        Plaintiff,
                                           Case No. 4:20-cv-00381-BP
vs.

LANDMARK REALTY OF MISSOURI, LLC

                        Defendant.


               PLAINTIFF’S SUGGESTIONS IN OPPOSITION TO
                    DEFENDANT’S MOTION TO DISMISS




                                   1
       Case 4:20-cv-00381-BP Document 35 Filed 10/21/20 Page 1 of 20


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 427 of 502
                                                      TABLE OF CONTENTS


INTRODUCTION..........................................................................................................................5

ARGUMENT ..................................................................................................................................6

   I.   Plaintiff has standing to sue because she did not received the totality of the benefits
   accorded to her by the Security Deposit Statute and the fact that a different entity ‘refunded’
   her money, through no action of Defendant, does not deprive her of standing to bring this
   claim .............................................................................................................................................6

   II. Plaintiff plausibly alleges violations of the Security Deposit Statute and the
   Merchandising Practices Act. .......................................................................................................9

      a. The $450 fee is a security deposit under the terms of the Defendant drafted application..
      ................................................................................................................................................10

      b. The $450 fee is a security deposit under the broad statutory definition. ..........................10

      c. The Security Deposit Statute is not the exclusive remedy for the violations alleged. ......13

      d. Counts II and III survive dismissal because Plaintiff’s subjective knowledge is irrelevant
      for purposes of an MMPA claim. ..........................................................................................16

      e. Plaintiff has plausibly alleged that the fees required by Defendant are unfair in that it
      results in a gross disparity of values exchanged in violation of the MMPA. .........................18

CONCLUSION ............................................................................................................................19




                                          2
              Case 4:20-cv-00381-BP Document 35 Filed 10/21/20 Page 2 of 20


  Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 428 of 502
                                                  TABLE OF AUTHORITIES

  Cases

Chochorowski v. Home Depot U.S.A., 404 S.W.3d 220 (Mo. banc 2013) ................................... 17

Clement v. St. Charles Nissan, Inc., 103 S.W.3d 898 (Mo. App. E.D. 2003) ................................ 9

Conway v. CitiMortgage, Inc., 438 S.W.3d 410 (Mo. banc 2014) ............................................... 11

Cuellar-Aguilar v. Deggeller Attractions, Inc., 812 F.3d 614 (8th Cir. 2015) ............................... 7

Detling v. Edelbrock, 671 S.W.2d 265 (Mo. 1984) ...................................................................... 16

Dover v. Stanley, 652 S.W.2d 258 (Mo. Ct. App. W.D. 1983) .................................................... 15

Dress v. Capital One Bank (USA) N.A., No. 19-cv-343, 2019 WL 3451304 (E.D. Va. July 30,

   2019) ........................................................................................................................................... 9

Ensminger v. Credit Law Center, LLC, No. 19-cv-2417-JWL, 2019 WL 4341215 (D. Kan.

   Sept. 12, 2019) ............................................................................................................................ 8

Graham v. Catamaran Health Solutions LLC, 940 F.3d 401 (8th Cir. 2017) .............................. 15

Horne v. Flores, 557 U.S. 433 (2009) ............................................................................................ 7

Huch v. Charter Communications, Inc., 290 S.W.3d 721 (Mo. banc 2009) ................................ 17

In re American Eagle Coatings, Inc., 353 B.R. 656 (Bankr. W.D. Mo. 2006) ............................ 19

Kelly v. Cape Cod Potato Chip Co., 81 F. Supp. 3d 754 (W.D. Mo. 2015) ................................. 18

Lastra v. Intercontinental Investments, Co., 745 S.W.2d 703 (Mo. App. 1987) .......................... 15

Massachusetts v. EPA, 549 U.S. 497 (2007) .................................................................................. 7

Murphy v. Stonewall Kitchen, LLC, 503 S.W.3d 308 (Mo. App. E.D. 2016) .............................. 10

Pleasants v. Am. Express Co., 541 F.3d 853 (8th Cir. 2008) ....................................................... 19

Ports Petroleum Co., Inc. of Ohio v. Nixon, 37 S.W.3d 237 (Mo. banc 2001) ............................ 10

Prop. Exch. & Sales, Inc. v. King, 863 S.W.2d 12 (Mo. Ct. App. E.D. 1993) ....................... 14, 15




                                          3
              Case 4:20-cv-00381-BP Document 35 Filed 10/21/20 Page 3 of 20


  Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 429 of 502
Spokeo, Inc. v. Robins, 136 S.Ct. 1540 (2016) ............................................................................... 7

State ex rel. Jackson v. Parker, 496 S.W.3d 559 (Mo. App. 2016) .............................................. 15

State ex rel. Nixon v. RTC Development Ass’n, 290 S.W.3d 756 (Mo. App. W.D. 2009) ............. 9

State ex rel. Webster v. Areaco Inv. Co., 756 S.W.2d 633 (Mo. App. E.D. 1988) ....................... 16

Tovar v. Essentia Health, 342 F. Supp. 3d 947 (D. Minn. 2018) ................................................... 9

Triarch Industries, Inc. v. Crabtree, 158 S.W.3d 772 (Mo. banc 2005) ...................................... 10

United States v. Menasche, 348 U.S. 528, 75 S.Ct. 513 (1955) ................................................... 12

United States v. Students Challenging Regulatory Agency Procs. (SCRAP), 412 U.S. 669

   (1973).......................................................................................................................................... 8

Ward v. West County Motor Co., Inc., 403 S.W.3d 82 (Mo. banc 2013) ..................................... 18

Watson v. Wells Fargo Home Mortg., Inc., 438 S.W.3d 404 (Mo. banc 2014) ........................... 18

Younker v. Investment Realty, Inc., 461 S.W.3d 1 (Mo. App. S.D. 2015)...................................... 9

  Statutes

R.S.Mo. § 535.300 ................................................................................................................. passim

R.S.Mo. § 407.020 ........................................................................................................................ 18

  Regulations

15 C.S.R. § 60-8.080..................................................................................................................... 19




                                          4
              Case 4:20-cv-00381-BP Document 35 Filed 10/21/20 Page 4 of 20


  Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 430 of 502
       Plaintiff Rhonda Cheatem (“Ms. Cheatem” or “Plaintiff”), through undersigned counsel,

respectfully submits these suggestions in opposition to Defendant Landmark Realty of Missouri,

LLC’s (“Defendant”) Motion to Dismiss (Doc. 33).

                                       INTRODUCTION

       It costs Kansas City consumers $640.00 to apply for housing with Defendant. If a consumer

does not withdraw her application within 48 hours, or for any other reason Defendant determines

it does not want to consummate the transaction, it keeps the consumer’s $640.00. In this class

action, brought under the Missouri security deposit statute and the Missouri Merchandising

Practices Act (“MMPA”), Plaintiff seeks to represent a class of consumers who paid Defendant

nonrefundable fees as part of applying for a residential apartment lease with Defendant at any one

of Defendant’s Missouri locations.

       Factually, this case begins with Plaintiff applying at Defendant’s Willow Creek Apartment

complex on November 20, 2019. As part of the application process Plaintiff paid three separate

fees. These fees were represented to Plaintiff by Defendant as follows: a $450 security deposit that

is non-refundable after 48 hours if not cancelled, a $150 administration fee non-refundable when

paid, and a $40 application fee non-refundable when paid. Defendant eventually denied Plaintiff’s

rental application and refused to refund any of the monies paid by Plaintiff. Eventually, after

expending her time to dispute the charge through her credit card company, the $450 security

deposit initially declared nonrefundable, was returned to her by the third party credit card company

who found the charge offensive enough to return. Defendant had nothing to do with this refund.

Defendant never returned the administration or application fees.

       Before the Court is Defendant’s motion seeking dismissal of every Count of Plaintiff’s

Class Action Petition. Defendant asserts that the $450.00 was mislabeled and misrepresented to




                                      5
          Case 4:20-cv-00381-BP Document 35 Filed 10/21/20 Page 5 of 20


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 431 of 502
Plaintiff as a “security deposit,” citing that while the application it drafted calls the large deposit a

security deposit, it also disclaims that it is a security deposit. But the Defendant’s motion creates

and then ignores the white elephant in the room. If this is not a security deposit, it has been

misrepresented as one. This reinforces Plaintiff’s argument that Defendant is unlawfully collecting

and retaining excessive and unreasonably high fees from their prospective tenants that are not

authorized by law or agreement.

                                            ARGUMENT

  I.    Plaintiff has standing to sue because she did not received the totality of the benefits
        accorded to her by the Security Deposit Statute and the fact that a different entity
        ‘refunded’ her money, through no action of Defendant, does not deprive her of
        standing to bring this claim.

        Defendant’s first argument in favor of dismissal is that Plaintiff suffered no injury in fact

for purposes of Article III standing. Essentially Defendant argues that Plaintiff was refunded the

$450.00 security that she had paid and consequently she “has no injury in fact . . . based on that

payment.” Doc 34 at 10. Defendant fails to detail the facts that the Defendant refused to refund the

security deposit upon demand and that the refund was the result of Plaintiff’s necessary efforts to

successfully convince a third party that the charge should be refunded. This defense is only

available to the Defendant because the Plaintiff did not pay the security deposit by check or cash.

Furthermore, this argument misses the mark because it assumes that all Plaintiff was entitled to

recover for the unlawfully withheld security deposit, was the balance of the security deposit itself.

That is not true under the statute.

        The Missouri security deposit statute requires that a tenant recover “as damages twice the

amount wrongfully withheld.” R.S.Mo § 535.300.6. Defendant withheld the security deposit, and

subsequently verbally refused to refund upon demand, entitling Plaintiff to $900.00. Ms. Cheatem

has not received the statutory penalty that the statute demands that tenant receive. The Eighth



                                      6
          Case 4:20-cv-00381-BP Document 35 Filed 10/21/20 Page 6 of 20


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 432 of 502
Circuit has confirmed that the right to recover statutory damages presents a concrete dispute

sufficient to meet Article III’s standards. Cuellar-Aguilar v. Deggeller Attractions, Inc., 812 F.3d

614, 620–21 (8th Cir. 2015). “Standing” is not an arbitrary limitation. It only operates to ensure

the court’s resources are brought to bear on a real dispute asserted by a genuinely interested party

with something to gain:

        ‘[T]he gist of the question of standing’ is whether the petitioners have ‘such a
        personal stake in the outcome of the controversy as to assure that concrete
        adverseness which sharpens the presentation of issues upon which the court so
        largely depends for illumination.’

Massachusetts v. EPA, 549 U.S. 497, 517 (2007); see also Spokeo, Inc. v. Robins, 136 S.Ct. 1540,

1556 (2016) (Ginsburg, J., dissenting) (“The basic inquiry is whether the ‘conflicting contentions

of the parties . . . present a real, substantial controversy. . .’”).

        Plaintiff squarely meets these concerns. She alleges real (not hypothetical) violations of the

MMPA and the Security Deposit Statute, the latter of which accords her a statutory right to recover

twice the amount of her security deposit. As such, the actual violation of her substantive rights and

her resulting ability to recover statutory damages presents a real, substantial controversy by a

plaintiff with a concrete stake. See Cuellar-Aguilar v. Deggeller Attractions, Inc., 812 F.3d 614,

620-21 (8th Cir. 2015) (“plaintiffs who fail to allege actual damages nonetheless satisfy both the

injury in fact and redressability requirements of Article III standing by suing for statutory

damages.”). For this additional reason, Plaintiff satisfies Article III. See Horne v. Flores, 557 U.S.

433, 445 (2009) (“Here, as in all standing inquiries, the critical question is whether at least one

petitioner has ‘alleged such a personal stake in the outcome of the controversy as to warrant his

invocation of federal-court jurisdiction.’”) (emphasis added, citations omitted).

        Defendant argues that the refund itself deprives Plaintiff of standing but that is not the case.

Defendant has adopted a “who cares” attitude as it relates to their wrongfully withholding



                                       7
           Case 4:20-cv-00381-BP Document 35 Filed 10/21/20 Page 7 of 20


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 433 of 502
Plaintiff’s security deposit based on the fact that Plaintiff eventually (and without Defendant’s

assistance) got her money back. But this position ignores that Plaintiff was forced to involve her

credit card issuer who, upon their own review, looked at Defendant’s practice and determined that

Plaintiff was entitled to a credit for her money—a decision it came to in mid-January 2020.

Defendant misrepresents the temporary credit to plaintiff’s account by the credit card company as

a refund by the landlord. The temporary credit included a warning from the credit card company

reminding Plaintiff that if the investigation was “unsuccessful, the item will remain your

responsibility.1” Defendant never returned the security deposit and the credit card company release

of the “temporary credit” was more than 30 days after it was notified. “If the landlord wrongfully

withholds all or any portion of the security deposit in violation of this section, the tenant shall

recover as damages twice the amount wrongfully withheld. Mo. Rev. Stat. 535.300.6 (emphasis

added). During that time Plaintiff was robbed of the immediately use and the time value of her

money, which by itself is sufficient to establish standing. See e.g., Ensminger v. Credit Law Center,

LLC, No. 19-cv-2417-JWL, 2019 WL 4341215, at *3 (D. Kan. Sept. 12, 2019) (“the loss of the

time value of money – even a small amount – constitutes a tangible financial injury that satisfies

the requirement of an injury in fact for purposes of standing.”). Simply getting her money back, as

Defendant would have the Court believe, does not deprive Plaintiff of standing. All that standing

requires is an “identifiable trifle.” See United States v. Students Challenging Regulatory Agency

Procs. (SCRAP), 412 U.S. 669, 689 n.14 (1973).

           Finally, Defendant’s reliance on the cases of Tovar v. Essentia Health, 342 F. Supp. 3d 947

(D. Minn. 2018) and Dress v. Capital One Bank (USA) N.A., No. 19-cv-343, 2019 WL 3451304

(E.D. Va. July 30, 2019) (Doc. 34 at 11) is misplaced. Defendant cites these cases for the



1
    Letter dated December 10, 2019 Bankcard Service Center, attached hereto as Exhibit A.


                                          8
              Case 4:20-cv-00381-BP Document 35 Filed 10/21/20 Page 8 of 20


    Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 434 of 502
proposition that a plaintiff is deprived standing when they’re reimbursed for the money that they’re

suing for. But these cases are distinguishable because those plaintiffs received their refunds from

the defendants in those actions. That means that the party redressing the harm in those cases is the

party who caused it. In this case, Defendant has done nothing to assist Plaintiff in securing a refund

of the security deposit that was wrongfully withheld from her. Her claims against Landmark should

therefore be allowed to go forward.

       In summary, the moment that Plaintiff’s security deposit was withheld by Defendant for

an unlawful reason, Plaintiff was entitled to a statutory penalty twice the amount of her deposit.

She has not received that mandatory statutory penalty. R.S.Mo § 535.300.6. As a consequence Ms.

Cheatem has a personal stake in the outcome of his controversy, and she has alleged more than a

mere ‘identifiable trifle,’ which is all she needs in order to have standing to pursue these claims.

 II.   Plaintiff plausibly alleges violations of the Security Deposit Statute and the
       Merchandising Practices Act.

       The purpose of the Missouri Security Deposit Statute is to put residential tenants and their

landlords on are more equal footing than that relationship typically had under the common law.

Younker v. Investment Realty, Inc., 461 S.W.3d 1, 8 (Mo. App. S.D. 2015). Unlike the narrow role

of the Security Deposit Statute, the Merchandising Practices Act’s “objective is consumer

protection.” State ex rel. Nixon v. RTC Development Ass’n, 290 S.W.3d 756, 759 (Mo. App. W.D.

2009). “The Merchandising Practices Act was created to supplement the definition of common-

law fraud.” Clement v. St. Charles Nissan, Inc., 103 S.W.3d 898, 899 (Mo. App. E.D. 2003).

                 The [Merchandising Practices Act], as first adopted by the legislature in
       1967, protects consumers by expanding the common law definition of fraud to
       preserve fundamental honesty, fair play and right dealings in public transactions
       . . . It is the defendant's conduct, not his intent, which determines whether a
       violation has occurred. Moreover, [a] consumer’s reliance on an unlawful practice
       is not required under the [the Act].




                                      9
          Case 4:20-cv-00381-BP Document 35 Filed 10/21/20 Page 9 of 20


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 435 of 502
Murphy v. Stonewall Kitchen, LLC, 503 S.W.3d 308, 310–11 (Mo. App. E.D. 2016).

        The Merchandising Practices Act’s reach is “unrestricted, all-encompassing and

exceedingly broad. For better or worse, the literal words cover every practice imaginable and every

unfairness to whatever degree.” Ports Petroleum Co., Inc. of Ohio v. Nixon, 37 S.W.3d 237, 240

(Mo. banc 2001). In spite of this law, Defendant now argues “the parties never had a landlord-

tenant relationship, and the disputed sum of money was not required to be held by Landmark for

Plaintiff as party to a rental agreement.” Doc. 34 at 13. But Landmark did withhold the deposit,

and represented to Plaintiff that it was a security deposit. Landmark’s argument is non-sensical,

not consistent with the law, and contradicts Defendant’s other arguments.

            a. The $450 fee is a security deposit under the terms of the Defendant drafted
               application.

        Defendant drafted the application. Plaintiff had no say in the terms used. The contract

labels the $450.00 portion of the $650.00 payment as a security deposit and Defendant treated it

as security deposit when it sent Plaintiff a “move out notice,” as required by 535.300.3(2)

informing her that her “security deposit” was retained. Once sued for wrongfully withholding the

security deposit, Defendant argues that the application does mean what Defendant said it meant,

and how Plaintiff described and represented it to Plaintiff. Not only does this create an independent

deceptive act, it flies in the fact of construing contracts against the drafter. Triarch Industries, Inc.

v. Crabtree, 158 S.W.3d 772, 776 (Mo. banc 2005).

            b. The $450 fee is a security deposit under the broad statutory definition.

        Defendant argues that the $450.00 “security deposit,” which is the language used in

Defendant’s application, is not actually a security deposit as defined in the Missouri Security

Deposit Statute. See Doc. 34 at 12–14. The statute itself defines a security deposit as:

        any deposit of money or property, however denominated, which is furnished by a



                                     10
         Case 4:20-cv-00381-BP Document 35 Filed 10/21/20 Page 10 of 20


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 436 of 502
           tenant to a landlord to secure the performance of any part of the rental agreement,
           including damages to the dwelling unit. This term does not include any money or
           property denominated as a deposit for a pet on the premises.

R.S.Mo. § 535.300.8 (Emphasis added). The italicized words of “however denominated” and “of

any part” clearly show that the legislature intended to have this provision broadly construed to not

allow a landlord to mislabel or disguise a security deposit, which is exactly what the Defendant is

doing here. Furthermore, “of any part” clearly recognizes that part of a consumer transaction is

following the landlord dictated application process, whether the rental agreement is consummated

or not.2

           Defendant concludes that this language does not make the application process “part of” the

transaction between a landlord and tenant and requires a rental agreement be consummated. This

ignores the reality that application process was dictated by the Defendant and would lead to the

absurd result that Defendant can refer to a payment as “Security Deposit,” —because consumers

are familiar with paying security deposits—but not be bound by Missouri laws that protect

consumers from Landlord’s abusive and deceptive tactics. This allows a landlord to mislabel a

required payment, accept the payment, unilaterally refuse to consummate the transaction, and keep

the payment for a completely unexplainable and undetermined reason. Consumers don’t pay $450

or more to have their housing application considered for 48 hours; instead they are paying the

commonly charged “security deposit” prior to leasing a home.

           The statutory definition of “security deposit” is broad covering “any deposit of money”

“by a tenant to a landlord” “to secure the performance of any part of the rental agreement.” Id. Ms.

Cheatem had to deposit $450.00 in order to even enter into a rental agreement with Defendant.



2
  The Missouri Supreme Court, in interpreting a section of the Merchandising Practices Act, has read not dissimilar
language to include actions that occur before, during, and after the sale or merchandise or services. See Conway v.
CitiMortgage, Inc., 438 S.W.3d 410, 415–16 (Mo. banc 2014).


                                        11
            Case 4:20-cv-00381-BP Document 35 Filed 10/21/20 Page 11 of 20


    Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 437 of 502
Ms. Cheatem paid this amount of money—which again, Defendant’s own contract describes as a

‘security deposit’3—for purposes of securing a landlord’s performance (i.e., renting her an

apartment). Under these facts the $450 payment is consistent with what Defendant chose to

represent the payment to Plaintiff as—a security deposit.

        Nonetheless, Defendant suggests that if this Court concludes the payment in this case is a

security deposit then it would render meaningless the other provisions of the statute governing,

inter alia, inspection of the dwelling unit. Doc. 34 at 13. But if this Court holds that the $450

payment is not a security deposit then the only provision of the statute which would be nullified is

the only statutorily provided exception to what qualifies as a security deposit. The statutory

definition includes only one exception: specifically, a security deposit “does not include any

money . . . as a deposit for a pet on the premises.” R.S.Mo. § 535.300.8. If this Court holds that a

payment which is called and treated by Defendant to be a “security deposit” is not, then this sole

exception to what qualifies as a security deposit is mere surplusage. This Court should therefore

decline Defendant’s interpretation to reinvent the statutory definition of security deposit under

Missouri law. See United States v. Menasche, 348 U.S. 528, 538–39, 75 S.Ct. 513 (1955) (“It is

our duty ‘to give effect, if possible, to every clause and word of a statute rather than to emasculate

an entire section”) (internal citation removed).

        Alternatively, Defendant’s other argument in favor of dismissal is that its contract is not

deceptive. These two arguments are mutually exclusive. If the “security deposit” withheld from

Ms. Cheatem is not, as the contract implies, a “security deposit” then Defendant misrepresented

what the payment was for. This makes it even more obvious that Defendant is collecting money



3
 Defendant argues that its contract disclaims this payment being a security deposit (Doc. 34 at 14), but
that disclaimer conflicts with the statutory language, is ambiguous, and should be accorded no weight
given the use of the term in the body of paragraph governing security deposits.


                                      12
          Case 4:20-cv-00381-BP Document 35 Filed 10/21/20 Page 12 of 20


    Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 438 of 502
deceptively. Defendant’s application describes the fee in this case as a “security deposit” and uses

that term to outline when and under what circumstances the security deposit is nonrefundable.

Defendant now argues that although its application calls this $450.00 fee a security deposit, that it

actually isn’t, and therefore the Missouri Security Deposit Statute does not apply to this

transaction. Assuming, arguendo, that this $450.00 nonrefundable payment is not a security

deposit—then what is it? Defendant does not suggest what it might be if it’s not a security deposit,

but clearly it’s a $450.00 dollar fee that the prospective tenant cannot ever get back if Defendant

turns down their application and they do not cancel within 48 hours. At this point if Count I fails

for want of the fee being a security deposit, then Count IV cannot be dismissed.

       What’s more, if it truly is not a security deposit then there is never a time when it becomes

“nonrefundable” under Defendant’s own contract. Put differently, if this $450.00 payment is not a

“security deposit” as that term is defined in Defendant’s contract, then Defendant has no right to

retain the payment if a rental agreement is never entered into with a prospective tenant. If this

Court buys Defendant’s ambitious reading of the Security Deposit Statute’s definition of “security

deposit,” and as a consequence holds that the Security Deposit Count should be dismissed, then

this Court cannot dismiss Plaintiff’s MMPA claims because Defendant is taking and retaining

money from Missouri consumers that it is not entitled to by any law or agreement.

           c. The Security Deposit Statute is not the exclusive remedy for the violations
              alleged.

       Defendant asserts that § 535.300 R.S.Mo. is the sole remedy available for wrongfully

withholding a security deposit. However, there is nothing in the plain language of § 535.300

R.S.Mo. suggesting any such restriction. The relevant provision states:

       If the landlord wrongfully withholds all or any portion of the security deposit in
       violation of this section, the tenant shall recover as damages twice the amount
       wrongfully withheld.



                                     13
         Case 4:20-cv-00381-BP Document 35 Filed 10/21/20 Page 13 of 20


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 439 of 502
§ 535.300.6 R.S.Mo. The statute’s silence speaks volumes. The legislature regularly crafts

legislation that creates exclusive remedies; had it intended to do so here, it would have said as

much. Cf. § 535.300 R.S.Mo. with §§ 408.696; 287.120; 213.070; 454.101; 362.730 R.S.Mo. (all

creating exclusive remedies). Taken together, § 535.300.6 R.S.Mo.’s silence, the MMPA’s broad

reach, and the MMPA’s definition of “unfair practice” to include violations of state law, destroy

any notion of the MMPA’s inapplicability.

       Only one case has dealt with the applicability of the Merchandising Practices Act to

security deposit issues: Prop. Exch. & Sales, Inc. v. King, 863 S.W.2d 12, 14-15 (Mo. Ct. App.

E.D. 1993) ( “Property Exchange”). There, the court made a general ruling that § 535.300 R.S.Mo.

was the exclusive remedy for deposit issues, but that opinion should not be followed for several

reasons. First, one year after Property Exchange, Title 15 CSR 60-8.020 and 60-8.090 of the

Missouri Attorney General’s Regulations made clear that the MMPA’s prohibition of unfair

practices encompasses the violation of other state laws like § 535.300 R.S.Mo. Also since then,

§ 535.300 R.S.Mo. has been amended and the limiting language, “not more than” has been

removed. Thus, the statute originally stated:

       If the landlord wrongfully withholds all or any portion of the security deposit in
       violation of this section, the tenant shall recover as damages not more than twice
       the amount wrongfully withheld.

But now states:

       If the landlord wrongfully withholds all or any portion of the security deposit in
       violation of this section, the tenant shall recover as damages twice the amount
       wrongfully withheld.

§ 535.300 R.S.Mo. (as amended in 2016). Without doubt, § 535.300 R.S.Mo. is not intended to

act as an exclusive remedy.

       Second, the extremely brief decision only mentioned the MMPA one time and did so in



                                     14
         Case 4:20-cv-00381-BP Document 35 Filed 10/21/20 Page 14 of 20


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 440 of 502
passing. It contained no analysis of the MMPA’s remedial nature nor its applicability, and the

appellant’s briefing on the issue was anemic at best. (See Ex. B, Prop. Exch. Appellant’s Brief –

notably, the appellant did not know the name of the MMPA)4. Indeed, the tenant in Property

Exchange was a business to which the MMPA did not actually apply. § 407.025 R.S.Mo.

(providing a private right of action only when a purchase is made for personal, family or household

use). Given that the issue was not briefed or analyzed, Property Exchange is wholly unhelpful.

        Finally, the Property Exchange appellant brought its MMPA claim alongside a number of

common law claims and the appellant (along with the court) analyzed the MMPA and common

law claims as one and the same. However, the examination of two statutes requires a different

analysis than the examination of a statute’s relationship to common law. Cf, Lastra v.

Intercontinental Investments, Co., 745 S.W.2d 703, 705 (Mo. App. 1987) (holding that § 535.300

limits common law damages) to State ex rel. Jackson v. Parker, 496 S.W.3d 559 (Mo. App. 2016)

(analyzing two statutes with an eye toward harmonizing them). Indeed, the court in Property

Exchange summarily followed Lastra, which dealt with the relationship between common law

conversion and § 535.300 R.S.Mo. – not with two consumer protection statutes. Prop. Exch, 863

S.W.2d at 14–15 (citing Lastra, 745 S.W.2d 703).

        When examining two state law statutes, Missouri courts must make every effort to

reconcile them. Dover v. Stanley, 652 S.W.2d 258, 263 (Mo. Ct. App. W.D. 1983). Where, as here,

two statutes can be harmonized, the analysis ends and statutory construction does not come into

play. Jackson, 496 S.W.3d at 562. Without clear legislative intent creating an exclusive remedy,

two statutes do not conflict merely because each one provides its own remedy. E.g., Detling v.

Edelbrock, 671 S.W.2d 265 (Mo. 1984) (ruling that the statutory remedies for housing code


4
 This brief is a public record and the Court can take judicial notice of it. Graham v. Catamaran Health
Solutions LLC, 940 F.3d 401, 405 fn.1 (8th Cir. 2017).


                                     15
         Case 4:20-cv-00381-BP Document 35 Filed 10/21/20 Page 15 of 20


    Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 441 of 502
violations did not deprive tenants of other statutory and common law remedies addressing issues

of habitability) (abrogated on other grounds). This is especially true where, like here, the statute

providing the more limited damages (§ 535.300 R.S.Mo.) sought to expand, not restrict consumers’

damages at the time it was passed. Not only is it the case that the MMPA and § 535.300 R.S.Mo.

are both consumer protection statutes with harmonious goals, but state regulations provide that the

violation of one expressly violates the other. As such, Counts II and III of the Class Action Petition

cannot be dismissed.

           d. Counts II and III survive dismissal because Plaintiff’s subjective knowledge is
              irrelevant for purposes of an MMPA claim.

       Defendant argues that the clear disclosure of the excessive and unreasonable fees in the

rental application preclude a claim under the MMPA. First this argument is predicated upon the

assertion that the Plaintiff clearly understood the terms of the application in the application, which

contradicts the amended petition. Doc. 31 ¶ 59. This argument flies in the face of Defendant’s first

argument – that the application does not mean what it was drafted by Defendant to say. Defendant

is now alleging that it misrepresented the $450 as a “security deposit.” Then Defendant argues that

Plaintiff understood the application.

       Furthermore, Plaintiff’s subjective knowledge of the terms of the agreement do not bear on

whether the MMPA was violated because the MMPA does not require that a consumer actually be

misled as a result of the unfair practice. The MMPA is concerned with the Defendant’s actions,

not whether the consumer was a misled. State ex rel. Webster v. Areaco Inv. Co., 756 S.W.2d 633,

635–36 (Mo. App. E.D. 1988).

       Instead, Defendant’s argument is based essentially on waiver or consent because Ms.

Cheatem voluntarily paid the unfair and mislabeled fees that were demanded by the rental

application. But this type of defense is not available to Defendant in MMPA actions. In Huch v.



                                     16
         Case 4:20-cv-00381-BP Document 35 Filed 10/21/20 Page 16 of 20


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 442 of 502
Charter Communications, Inc., the Missouri Supreme Court considered whether a consumer’s

voluntary payment of unfair fees should be a defense to an MMPA action. 290 S.W.3d 721, 727

(Mo. banc 2009). In holding that the protections of the ‘voluntary payment doctrine’ were not an

available defense to an MMPA claim the Supreme Court stated that to allow the MMPA defendant

to “avoid liability for this unfair practice through the voluntary payment doctrine would nullify the

protections of the act and be contrary to the intent of the legislature.” Id.

       For this reason, and others, Defendant’s reliance on Chochorowski v. Home Depot U.S.A.,

404 S.W.3d 220 (Mo. banc 2013) is misplaced. It simply is not a defense to an MMPA claim that

Plaintiff voluntarily paid what constitutes an unlawful fee under a contract whose terms conflict

with Missouri law.

       Furthermore, while the Supreme Court in Chochorowski held that the protections of the

MMPA were not in conflict with the “basic tenants” of contract law, this case does not concern

itself strictly with contract law. There is no dispute here that the mislabeled and misrepresented

terms of the rental application were provided to Ms. Cheatem. The allegations here are that

Defendant’s contract violates the laws that govern Defendant’s behavior in that the contract makes

a security deposit nonrefundable in violation of the Security Deposit Statute and that Defendant’s

contract allows them to charge, collect, and retain an unconscionable sum from Missouri

consumers, just for rental applications. This is not a case of a “[c]learly [o]ptional” damage waiver,

cf., Chochorowski, 404 S.W.3d at 229, this is a case of charging and withholding fees and deposits

in a manner that violates Missouri law. This distinction would be material to the Missouri Supreme

Court which recognized that “[u]nlike the clear ban on negative options in 15 CSR 60–8.060, there

is no corresponding regulation that expressly makes selling merchandise of no value an unfair

practice under the MMPA.” Id at 231. Here, however, there is a statute that makes it unlawful to




                                     17
         Case 4:20-cv-00381-BP Document 35 Filed 10/21/20 Page 17 of 20


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 443 of 502
withhold a security deposit as “nonrefundable.” See R.S.Mo § 535.300.6. For these reasons,

Defendant’s reliance on Chochorowski is misplaced and Ms. Cheatem’s MMPA claims should

survive threshold dismissal.

           e. Plaintiff has plausibly alleged that the fees required by Defendant are unfair
              in that it results in a gross disparity of values exchanged in violation of the
              MMPA.

       Defendant appears to claim that only unconscionable practices can violate the MMPA. Cf.

Doc. 34 at 19. To the extent that that’s Defendant argument, it’s wrong. The statute itself does not

speak in terms of unconscionable practices, it speaks of “unfair” or “deceptive” practices. R.S.Mo.

§ 407.020.1. And the MMPA “does not define deceptive practices; it simply declares unfair or

deceptive practices unlawful.” Kelly v. Cape Cod Potato Chip Co., 81 F. Supp. 3d 754, 759 (W.D.

Mo. 2015). Plaintiff does not need to plead an unconscionable practice to satisfy the MMPA’s

requirement of an unfair one. The mere absence of good faith in a consumer transaction is

sufficient. See Watson v. Wells Fargo Home Mortg., Inc., 438 S.W.3d 404, 408 (Mo. banc 2014)

(citing Ward v. West County Motor Co., Inc., 403 S.W.3d 82 (Mo. banc 2013)).

       Additionally, it is the practice is charging these fees that is unconscionable. Defendant uses

it position of power—it’s total control over the contract terms—to require Missouri Consumers to

pay three fees: two of which are nonrefundable a $150.00 administration fee, and a $40.00

application fee and a “security deposit” that is only refundable if the applicant chooses to withdraw

the application in 48 hours. So even for consumers who timely withdraws their application they

lose $190, Defendant notably provides no explanation for how allowing someone to submit an

application for 48 hours before one withdraws it provides any value to the Consumer. In exchange

for $190 and the amount of a security deposit, $640 in Ms. Cheatem’s case, the Defendant might

unilaterally decide to accept their rental applications. Plaintiff received no value for the $640 that




                                     18
         Case 4:20-cv-00381-BP Document 35 Filed 10/21/20 Page 18 of 20


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 444 of 502
Defendant required prior to accepting her application. The unequal bargaining position of the

Parties results in a gross disparity of the values exchanged. See In re American Eagle Coatings,

Inc., 353 B.R. 656, 664 (Bankr. W.D. Mo. 2006) (noting that unconscionability would “turn on

whether the [party] received fair value for the payments made”). And the result is unconscionable

under the AG’s Rules. 15 C.S.R. § 60-8.080(2). Clearly Ms. Cheatem did not receive any value

equal to her payments. Defendant does not even attempt to argue that these fees provide any value

to the consumer, especially in relation to the value of a denied rental application. Cf. Doc. 34 at

19–20. Nor can they, no reasonable person would doubt the inequity of that transaction. See

Pleasants v. Am. Express Co., 541 F.3d 853, 857 (8th Cir. 2008). For these reasons, Plaintiff’s

Count IV should survive dismissal. Under the facts as they are alleged, Plaintiff has plausibly

alleged that the collection, description, and retention of these fees is unfair. Plaintiff’s Count IV

should therefore be submitted to a jury to decide.

                                         CONCLUSION

       Accordingly, Ms. Cheatem prays the Court deny Defendant’s motion to dismiss and grant

Plaintiff any other and further relief this Court deems just and proper.

                                              Respectfully submitted,

                                              By: /s/ Matthew S. Robertson
                                              A.J. Stecklein        #46663
                                              Michael Rapp          #66688
                                              Matthew Robertson #70442
                                              STECKLEIN & RAPP CHARTERED
                                              748 Ann Avenue, Suite 101
                                              Kansas City, KS 66101
                                              Telephone:     (913) 371-0727
                                              Facsimile:     (913) 371-0727
                                              Email: aj@kcconsumerlawyer.com
                                                      mr@kcconsumerlawyer.com
                                                      msr@kcconsumerlawyer.com

                                              -and-



                                     19
         Case 4:20-cv-00381-BP Document 35 Filed 10/21/20 Page 19 of 20


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 445 of 502
                                              Gina Chiala             #59112
                                              Amy Sweeny Davis #45760
                                              HEARTLAND CENTER
                                              FOR JOBS AND FREEDOM, INC.
                                              4047 Central Street
                                              Kansas City, MO 64111
                                              Telephone: (816) 278-1092
                                              Facsimile: (816) 278-5785
                                              Email: ginachiala@jobsandfreedom.org
                                                     amysweenydavis@jobsandfreedom.org
                                              Attorneys for Plaintiff




                                CERTIFICATE OF SERVICE

        I certify that on October 21, 2020, a true and correct copy of the above and foregoing was
filed electronically with the Clerk of the Court, which will automatically notify counsel of record.

                                                     /s/ Matthew S. Robertson
                                                     Attorney for Plaintiff




                                     20
         Case 4:20-cv-00381-BP Document 35 Filed 10/21/20 Page 20 of 20


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 446 of 502
               &YIJCJU"




     Case 4:20-cv-00381-BP Document 35-1 Filed 10/21/20 Page 1 of 2


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 447 of 502
     Case 4:20-cv-00381-BP Document 35-1 Filed 10/21/20 Page 2 of 2


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 448 of 502
                  &YIJCJU#




     Case 4:20-cv-00381-BP Document 35-2 Filed 10/21/20 Page 1 of 17


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 449 of 502
     Case 4:20-cv-00381-BP Document 35-2 Filed 10/21/20 Page 2 of 17


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 450 of 502
     Case 4:20-cv-00381-BP Document 35-2 Filed 10/21/20 Page 3 of 17


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 451 of 502
     Case 4:20-cv-00381-BP Document 35-2 Filed 10/21/20 Page 4 of 17


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 452 of 502
     Case 4:20-cv-00381-BP Document 35-2 Filed 10/21/20 Page 5 of 17


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 453 of 502
     Case 4:20-cv-00381-BP Document 35-2 Filed 10/21/20 Page 6 of 17


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 454 of 502
     Case 4:20-cv-00381-BP Document 35-2 Filed 10/21/20 Page 7 of 17


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 455 of 502
     Case 4:20-cv-00381-BP Document 35-2 Filed 10/21/20 Page 8 of 17


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 456 of 502
     Case 4:20-cv-00381-BP Document 35-2 Filed 10/21/20 Page 9 of 17


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 457 of 502
    Case 4:20-cv-00381-BP Document 35-2 Filed 10/21/20 Page 10 of 17


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 458 of 502
    Case 4:20-cv-00381-BP Document 35-2 Filed 10/21/20 Page 11 of 17


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 459 of 502
    Case 4:20-cv-00381-BP Document 35-2 Filed 10/21/20 Page 12 of 17


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 460 of 502
    Case 4:20-cv-00381-BP Document 35-2 Filed 10/21/20 Page 13 of 17


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 461 of 502
    Case 4:20-cv-00381-BP Document 35-2 Filed 10/21/20 Page 14 of 17


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 462 of 502
    Case 4:20-cv-00381-BP Document 35-2 Filed 10/21/20 Page 15 of 17


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 463 of 502
    Case 4:20-cv-00381-BP Document 35-2 Filed 10/21/20 Page 16 of 17


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 464 of 502
    Case 4:20-cv-00381-BP Document 35-2 Filed 10/21/20 Page 17 of 17


Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 465 of 502
                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION

RHONDA CHEATEM,

                      Plaintiff,

v.                                                    Case No. 4:20-cv-00381-BP

LANDMARK REALTY OF MISSOURI,
LLC

                      Defendant.


                 REPLY SUGGESTIONS IN SUPPORT OF
 DEFENDANT LANDMARK REALTY OF MISSOURI, LLC’S MOTION TO DISMISS
  FOR LACK OF SUBJECT MATTER JURISDICTION UNDER RULE 12(B)(1) AND
         FOR FAILURE TO STATE A CLAIM UNDER RULE 12(B)(6)

       Defendant Landmark Realty of Missouri, LLC (“Landmark”) files its reply suggestions in

support of its Motion to Dismiss for Lack of Subject Matter Jurisdiction Under Rule 12(b)(1) and

for Failure to State a Claim Under Rule 12(b)(6) (Doc. #33), filed October 7, 2020.




         Case 4:20-cv-00381-BP Document 36 Filed 11/04/20 Page 1 of 15


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 466 of 502
                                                         Table of Contents

Table of Authorities ................................................................................................................... ii

I.      Plaintiff has Not Satisfied Her Burden to Demonstrate She has Standing
        to Bring Any Claims Regarding the $450 “Security Deposit” Charge .................................1

II.     The Amended Complaint Should be Dismissed for Failure to State a Claim
        Because All of Plaintiff’s Claims Fail as a Matter of Law on the Facts Alleged .................. 5

        A.      Count I Fails to State a Claim Under the Security Deposit Statute Because
                the $450 Charge was Not a “Security Deposit” as Defined in that Statute .................. 5

        B.      Counts II and III Fail to State Claims for Violation of the MMPA Based on
                the $450 Charge .........................................................................................................7

        C.      Counts III and IV Fail to State Claims for Excessive and Unreasonable Fees ........... 10

Conclusion ................................................................................................................................ 10




                                          i
              Case 4:20-cv-00381-BP Document 36 Filed 11/04/20 Page 2 of 15


     Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 467 of 502
                                                      Table of Authorities

Cases

Battis v. Hofmann,
 832 S.W.2d 937 (Mo. Ct. App. 1992) ................................................................................3, 7-8

Braitberg v. Charter Commc’ns, Inc.,
 836 F.3d 925 (8th Cir. 2016) .................................................................................................... 2

Brown v. Mo. Bd. of Probation & Parole,
 517 S.W.3d 24 (Mo. Ct. App. 2016)................................................................................................... 8

Chochorowksi v. Home Depot U.S.A.,
 404 S.W.3d 220 (Mo. 2013) ................................................................................................. 8-9

Cuellar-Aguilar v. Deggeller Attractions, Inc,
 812 F.3d 614 (8th Cir. 2015) .................................................................................................... 2

Dress v. Capital One Bank (USA), N.A.,
 1:19-cv-00343, 2019 WL 3451304 (E.D. Va. July 30, 2019) .................................................... 1

Driver v. BPV Market Place Investors, LLC,
 No. 4:17–CV–1607 CAS, 2018 WL 3363795 (E.D. Mo. July 10, 2018) ................................. 10

Ensminger v. Credit Law Ctr., LLC,
 No. 19-2147-JWL, 2019 WL 4341215 (D. Kan. Sept. 12, 2019)............................................... 4

Golan v. FreeEats.com, Inc.,
 930 F.3d 950 (8th Cir. 2019) .................................................................................................... 2

Hargis. Access Capital Funding, LLC,
 674 F.3d 783 (8th Cir. 2012) .................................................................................................... 1

Huch v. Charter Communications, Inc.,
 290 S.W.3d 721 (Mo. 2009) ............................................................................................................... 9

Lastra v. Intercontinental Invs. Co.,
 745 S.W.2d 703 (Mo. Ct. App. 1987) ................................................................................... 7-8

Mansfield v. Horner,
 443 S.W.3d 627 (Mo. Ct. App. 2014) ....................................................................................... 5

Martin v. Consumer Adjustment Co.,
 No. 16-01180-cv-ODS, 2017 WL 6570210 (W.D. Mo. Dec. 22, 2017)..................................... 2




                                          ii
              Case 4:20-cv-00381-BP Document 36 Filed 11/04/20 Page 3 of 15


  Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 468 of 502
Park Irmat Drug Corp. v. Express Scripts Holding Co.,
 911 F.3d 505 (8th Cir. 2018) .................................................................................................. 10

PDQ Tower Servs., Inc. v. Adams,
 213 S.W.3d 697 (Mo. Ct. App. 2007)................................................................................................. 7

Prop. Exch. & Sales, Inc. v. King,
 863 S.W.2d 12 (Mo. Ct. App. 1993) ......................................................................................... 7

Spokeo, Inc. v. Robins, 136 S. Ct. 1540 (2016) ............................................................................ 2

State ex rel. Nixon v. Estes,
  108 S.W.3d 795 (Mo. Ct. App. 2003) ....................................................................................... 5

Sun Aviation, Inc. v. L-3 Commc’ns Avionics Sys., Inc.,
  533 S.W.3d 720 (Mo. 2017) ..................................................................................................... 5

Toben v. Bridgestone Retail Operations, LLC,
 751 F.3d 888 (8th Cir. 2014) ......................................................................................................... 9-10

Tovar v. Essentia Health,
 342 F. Supp. 3d 947 (D. Minn. 2018) ....................................................................................... 1

Town of Chester v. Laroe Estates, Inc., 137 S. Ct. 1645 (2017) ................................................... 2

Wright v. Oasis Legal Fin., LLC,
 No. 4:19cv926 RWS, 2020 WL 1433645 (E.D. Mo. Mar. 24, 2020) ....................................... 10

Younker v. Inv. Realty, Inc.,
 461 S.W.3d 1 (Mo. Ct. App. 2015) ........................................................................................... 6


Statutes, Rules and Regulations

Mo. Rev. Stat. § 535.300 ...................................................................................................... 3, 5-6

12 C.F.R. § 1026.12 .................................................................................................................... 3

12 C.F.R. § 1026.13 .................................................................................................................... 3




                                          iii
              Case 4:20-cv-00381-BP Document 36 Filed 11/04/20 Page 4 of 15


  Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 469 of 502
I.         Plaintiff has Not Satisfied Her Burden to Demonstrate She has Standing to Bring
           Any Claims Regarding the $450 “Security Deposit” Charge

           Plaintiff does not dispute that the claims in Counts I, II and III are predicated on alleged

wrongful retention of the $450 “security deposit” charged in connection with a lease application.

Plaintiff concedes, however, that the $450 fee was charged to her credit card and that this charge

was reversed. Indeed, the undisputed evidence—including the declaration of Landmark Regional

Director Jonathan Marcus (see Doc. #34-1 ¶ 2) and Plaintiff’s credit card account statement (see

Doc. #34-2)—shows the $450 charge was credited back to Plaintiff’s account less than 30 days

after the charge was made. To be perfectly clear, Plaintiff never paid the $450 fee and was never

obligated to pay her credit card bill including that fee because the charge was reversed within a

single billing cycle. Because Plaintiff has no out-of-pocket loss after the chargeback, she has no

injury in fact and lacks standing to bring claims based on the $450 charge. Hargis Access Capital

Funding, LLC, 674 F.3d 783, 791 (8th Cir. 2012) (finding lack of standing because plaintiff “suf-

fered no injury because she did not directly pay the processing or administration fee”).1

           Plaintiff argues Landmark “refused to refund the security deposit on demand” and “from

the moment that Plaintiff’s security deposit was withheld by [Landmark] for an unlawful reason,

[she] was entitled to a statutory penalty twice the amount of her deposit,” which she has not yet

received. (Doc. #35 at 6, 9.) For several reasons, the purported statutory penalty does not satisfy

the injury in fact requirement for standing.

           First, the availability of a statutory penalty on Plaintiff’s claim in Count I under the Mis-

souri security deposit statute does nothing to establish injury in fact on Plaintiff’s separate claims

1
     Landmark cites additional cases supporting this proposition, including Tovar v. Essentia Health, 342 F. Supp. 3d
     947, 955 (D. Minn. 2018), and Dress v. Capital One Bank (USA), N.A., 1:19-cv-00343, 2019 WL 3451304, at *3
     (E.D. Va. July 30, 2019). Plaintiff suggests that these cases are inapposite because they involved voluntary reim-
     bursements by the defendants that negated alleged injuries in fact. This is immaterial because neither case turns on
     whether the reimbursement was voluntary or involuntary; in either event, the out-of-pocket loss is eliminated and
     standing disappears. The same is true here—regardless of how the charge reversal on Plaintiff’s credit card was
     initiated, it eliminated the charge, negated any out-of-pocket-loss, and deprived Plaintiff of standing.

                                          1
              Case 4:20-cv-00381-BP Document 36 Filed 11/04/20 Page 5 of 15


     Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 470 of 502
in Counts II and III under the MMPA—which does not provide a similar statutory penalty. In

fact, Plaintiff does not even pray for double recovery of the $450 charge in the requests for relief

on the MMPA claims. (Compare Am. Compl., Doc. #31 at 7 (prayer for relief on Count I), with

id. at 9, 12 (prayers for relief on Counts II and III).) It is well settled that “standing is not dis-

pensed in gross” and that “a plaintiff must demonstrate standing for each claim [she] seeks to

press and for each form of relief that is sought.” Town of Chester v. Laroe Estates, Inc., 137 S.

Ct. 1645, 1650 (2017). Because Plaintiff has not independently shown her standing on Counts II

and III for MMPA violations based on the $450 charge that was reversed, those claims should be

dismissed for lack of subject matter under Rule 12(b)(1).

          Even on Count I, potential availability of a statutory penalty does not establish a concrete

injury in fact for purposes of standing when Plaintiff cannot otherwise demonstrate she has been

harmed. Stripped of real financial injury following reversal of the $450 charge, Plaintiff’s claim

is just “a bare procedural violation” that is insufficient for standing. Spokeo, Inc. v. Robins, 136

S. Ct. 1540, 1549 (2016) (“Article III standing requires a concrete injury even in the context of a

statutory violation.”); see also Martin v. Consumer Adjustment Co., No. 16-01180-cv-ODS, 2017

WL 6570210, at *3 (W.D. Mo. Dec. 22, 2017) (“Following Spokeo, the Eighth Circuit requires a

plaintiff to identify a risk of real harm that is neither speculative not hypothetical in cases alleg-

ing violations of procedural rights.” (citing Braitberg v. Charter Commc’ns, Inc., 836 F.3d 925,

930 (8th Cir. 2016))).2



2
    Citing Cuellar-Aguilar v. Deggeller Attractions, Inc, 812 F.3d 614 (8th Cir. 2015), Plaintiff argues she
    satisfies the standing requirement without actual damages if she sues for statutory damages. (Doc. #35
    at 7.) Cuellar-Aguilar was decided before the United States Supreme Court decision in Spokeo and does
    not reflect current Eighth Circuit decisions holding, in light of Spokeo, that a mere statutory violation is
    not sufficient to confer standing. See, e.g., Golan v. FreeEats.com, Inc., 930 F.3d 950, 957-58 (8th Cir.
    2019) (“Our prior statement that ‘injury in fact may thus be shown solely by the invasion of a legal
    right that Congress created’ is no longer good law in light of the Supreme Court’s subsequent holding
    in Spokeo . . . .” (internal brackets and quotations omitted)).

                                        2
            Case 4:20-cv-00381-BP Document 36 Filed 11/04/20 Page 6 of 15


    Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 471 of 502
          More fundamentally, Plaintiff is wrong that she is entitled to a statutory penalty of double

damages from the “moment” a security deposit is withheld. Even if Plaintiff was correct that the

$450 charge constituted a “security deposit” under the Missouri security deposit statute and that

Landmark wrongfully withheld that deposit for a brief period of time, the statute allows a 30-day

window for return of a security deposit. Mo. Rev. Stat. § 535.300.3(1) (“Within thirty days after

the date of termination of the tenancy, the landlord shall: (1) Return the full amount of the securi-

ty deposit . . . .”). As a matter of Missouri law, no violation of the statute occurs unless a security

deposit is withheld beyond that 30-day window. Battis v. Hofmann, 832 S.W.2d 937, 940 (Mo.

Ct. App. 1992) (holding that to recover under Section 535.300, the tenant must “show the deposit

was not refunded within thirty days”). Because the record proves the $450 charge was credited

back to Plaintiff’s account less than 30 days after the charge was made, she cannot claim a viola-

tion of the Missouri security deposit statute and is precluded from recovering a statutory penalty

on her claim in Count I of the Petition.

          To sidestep this, Plaintiff asserts she was only given a “temporary” account credit of the

$450 charge, which was not “released” until more than 30 days after the charge was made. (Doc.

#35 at 8.) This argument is wrong. Under the billing error regulations of the Truth in Lending

Act, Plaintiff was immediately relieved of any obligation to pay the $450 charge when she dis-

puted the charge with her credit card company. See 12 C.F.R. § 1026.13(d) (“Until a billing error

is resolved . . . [t]he consumer need not pay (and the creditor may not try to collect) any portion

of any required payment that the consumer believes is related to the disputed amount (including

related finance or other charges).”).3 This means she was not injured by the $450 charge because

the dispute eliminated any payment obligation or out of pocket loss.


3
    The same is true if the $450 charge is treated as “unauthorized charge” rather than a “billing error.” See
    12 C.F.R. § 1026.12(c)(1) (“When a person who honors a credit card fails to resolve satisfactorily a

                                        3
            Case 4:20-cv-00381-BP Document 36 Filed 11/04/20 Page 7 of 15


    Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 472 of 502
       The letter from Plaintiff’s credit card company attached to her response (see Doc. #35-1)

confirms she was given a full credit of the $450 payment shortly after the charge was first made

to her account on November 20, 2019. This is also reflected on her credit card account statement.

(See Doc. #34-2.) The fact that this credit was “temporary” is immaterial because the undisputed

chargeback was resolved in Plaintiff’s favor and the $450 charge was not reinstated. There was

no “release” of the temporary credit at a later time, as Plaintiff asserts. By law, the “temporary”

credit was immediately applied for the full amount and never undone. Thus, as indicated in the

Truth in Lending Act regulations, Plaintiff was never obligated to pay the $450 charge and was

never at a loss of money that might constitute an injury in fact.

       This also debunks Plaintiff’s argument that she lost the time value of money on the credit

card charge. (Doc. #35 at 8.) This is not a theory of injury alleged in the Amended Complaint,

but even if it were it would not constitute a sufficient injury in fact for standing because this was

a credit transaction and the $450 charge was made and reversed in a single billing cycle before

any payment became due. Simply put, Plaintiff has no injury in lost time value of money because

she never paid any money out of pocket to Landmark, her credit card company or otherwise. Cf.

Ensminger v. Credit Law Ctr., LLC, No. 19-2147-JWL, 2019 WL 4341215, at *2 (D. Kan. Sept.

12, 2019) (“[T]he loss of the time value of money that was paid before it should have been does

constitute a concrete injury for purposes of standing.” (emphasis added)).

       Plaintiff’s lack of standing deprives the Court of subject matter jurisdiction on Counts I,

II and III, which all depend entirely on alleged (but non-existent) injury from the $450 “security

deposit” charge. This is also true for Count IV to the extent it is based on the same charge. The

claims should be dismissed accordingly.


 dispute as to property or services purchased with the credit card in a consumer credit transaction, . . .
 [t]he cardholder may withhold payment up to the amount of credit outstanding for the property or ser-
 vices that gave rise to the dispute and any finance or other charges imposed on that amount.”).

                                      4
          Case 4:20-cv-00381-BP Document 36 Filed 11/04/20 Page 8 of 15


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 473 of 502
II.    The Amended Complaint Should be Dismissed for Failure to State a Claim Because
       All of Plaintiff’s Claims Fail as a Matter of Law on the Facts Alleged

       A.    Count I Fails to State a Claim Under the Security Deposit Statute Because the
             $450 Charge was Not a “Security Deposit” as Defined in that Statute

       The Missouri security deposit statute applies to a “deposit of money or property, however

denominated, which is furnished by a tenant to a landlord to secure the performance of any part

of the rental agreement.” Mo. Rev. Stat. § 535.300.8 (emphasis added). Plaintiff admits she did

not have a rental agreement, and this simple fact causes her claim under Section 535.300 to fail

as a matter of law because without a rental agreement, no payment of money can be considered a

“security deposit” for purposes of the statute.

       Plaintiff argues the $450 charge was a “security deposit” under the statute because that

term was used in Plaintiff’s application form. Plaintiff cites no authority for this proposition, and

Missouri law holds that Section 535.300 (and its definitional provisions) must be interpreted and

applied according to the statute’s express language, which cannot be enlarged by the parties’

contract or judicial decision. Sun Aviation, Inc. v. L-3 Commc’ns Avionics Sys., Inc., 533 S.W.3d

720, 723 (Mo. 2017); Mansfield v. Horner, 443 S.W.3d 627, 660 (Mo. Ct. App. 2014); State ex

rel. Nixon v. Estes, 108 S.W.3d 795, 798 (Mo. Ct. App. 2003). Plaintiff also fails to meaningfully

address the language in the application form explaining to prospective tenants (like Plaintiff) that

the $450 charge is not treated as a “security deposit” for purposes of Section 535.300 until a sep-

arate lease agreement is made. (Doc. #34-1, Ex. 1-B at n.1.) This puts to rest any suggestion that

the charge was intended to be a “security deposit” under Section 535.300.

       Plaintiff argues the $450 charge was a security deposit because the statute covers deposits

“however denominated.” This is backwards—the “however denominated” language does not ex-

pand the statute to cover whatever the parties happen to describe as a “security deposit”; rather, it

prevents a landlord from avoiding the statute by using a different name for a fee that otherwise

                                      5
          Case 4:20-cv-00381-BP Document 36 Filed 11/04/20 Page 9 of 15


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 474 of 502
meets the statutory definition of “security deposit.” Younker v. Inv. Realty, Inc., 461 S.W.3d 1, 8

(Mo. Ct. App. 2015) (noting the “however denominated” language “indicates that the legislature

intended to control security deposits regardless of the contractual language used in the lease”).

The “however denominated” language has no bearing here because the $450 charge was not part

of a “rental agreement” and therefore does not meet the statutory definition of “security deposit”

regardless of what it was called in the application form.

       Plaintiff also argues the $450 charge is covered by the security deposit statute because the

application is “part” of a rental agreement. This misconstrues the statute’s reference to “any part

of the rental agreement,” which describes the obligations secured by the payment, including ob-

ligations to pay rent and repair damage to the property. Without a rental agreement, the parties

have no obligations and nothing to secure, which is why a fee outside of a rental agreement (like

Plaintiff’s $450 charge) is not considered a “security deposit” for purposes of Section 535.300.

Other provisions of the security deposit statute make equally clear that a formal rental agreement

is necessary for a “security deposit” to exist. See, e.g., Mo. Rev. Stat. § 535.300.2 (noting that a

security deposit is held for “the tenant, who is a party to the rental agreement”); id. § 535.300.5

(explaining procedure for disposing of security deposit “following the termination of the rental

agreement”).

       Plaintiff’s remaining arguments are difficult to follow and do not undermine Landmark’s

position based on the clear language of the security deposit statute. The parade of abuses Plaintiff

imagines and the supposed unfairness of calling a fee a “security deposit” when it does not meet

the statutory definition are irrelevant to whether Plaintiff states a viable claim under the security

deposit statute. Because Plaintiff has no valid argument that the $450 charge is a “security depos-

it” as defined in Section 535.300.8, the claim in Count I fails as a matter of law and is subject to

dismissal on this basis.

                                      6
         Case 4:20-cv-00381-BP Document 36 Filed 11/04/20 Page 10 of 15


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 475 of 502
       B.      Counts II and III Fail to State Claims for Violation of the MMPA Based on
               the $450 Charge

       Plaintiff does not dispute that Counts II and III for violation of the MMPA are based on

the underlying violation of the Missouri security deposit statute alleged in Count I. If the Court

finds that Count I fails because the $450 charge was not a “security deposit” for purposes of Sec-

tion 535.300, it necessarily follows that Counts II and III should be dismissed as well.

       Exclusive Remedy

       And even if the $450 fee could be considered a “security deposit” for purposes of stating

a viable claim in Count I under Section 535.300, Counts II and III under the MMPA still fail as a

matter of law because Section 535.300 is Plaintiff’s exclusive remedy for alleged wrongful with

holding of that security deposit. (Doc. #34 at 10-11.) Missouri courts clearly recognize that Sec-

tion 535.300 “provides the tenant [her] exclusive remedy for the wrongful withholding of a secu-

rity deposit.” Battis, 832 S.W.2d at 940. This is because the statute creates a “confined” remedy

that “limit[s] the allowance of damages to not more than twice the amount of the deposit.” Lastra

v. Intercontinental Invs. Co., 745 S.W.2d 703, 705-06 (Mo. Ct. App. 1987). Importantly, this rule

has been applied specifically against MMPA claims alleging wrongful withholding of a security

deposit. Prop. Exch. & Sales, Inc. v. King, 863 S.W.2d 12, 15 (Mo. Ct. App. 1993).

       Plaintiff nitpicks King, but that decision is still cited with favor and supported by a large

body of case law confirming the exclusivity of Section 535.300 against a variety of claims relat-

ed to withheld security deposits. PDQ Tower Servs., Inc. v. Adams, 213 S.W.3d 697, 700 (Mo. Ct.

App. 2007) (citing King for proposition that “section 535.300 is the exclusive remedy for tenants to

recover security deposits”); Younker, 461 S.W.3d at 7 (holding that Section 535.300 is the “exclusive

remedy for the wrongful with-holding of a security deposit”). Plaintiff points out that other statutes

have more explicit exclusivity provisions, but this does not preclude Section 535.300 from also



                                      7
         Case 4:20-cv-00381-BP Document 36 Filed 11/04/20 Page 11 of 15


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 476 of 502
providing an exclusive remedy as indicated in King, Lastra, Battis, Younker and PDQ Tower Ser-

vices. Plaintiff suggests MMPA-related regulations promulgated by the Missouri Attorney General

negate the holding in King, but Plaintiff cites no supporting authority and ignores the fact that Mis-

souri statutes are controlling over administrative regulations. Brown v. Mo. Bd. of Probation & Pa-

role, 517 S.W.3d 24, 26-27 (Mo. Ct. App. 2016). Plaintiff also cites no authority indicating that

MMPA claims should be carved out of Section 535.300’s otherwise exclusive remedy, particularly in

light of the controlling holding to the contrary in King.

        Plaintiff notes that Section 535.300 was amended in 2016 from stating that “the tenant shall

recover as damages not more than twice the amount wrongfully withheld” to stating more conclu-

sively that “the tenant shall recover as damages twice the amount wrongfully withheld.” Removing

the words “not more than” simply eliminated the court’s discretion to award damages less than twice

the amount of the wrongfully withheld security deposit. See Battis, 832 S.W.2d at 940-41 (discussing

legal effect of pre-amendment language). Plaintiff does not explain how this undermines the exclu-

sivity of the statute; if anything, it reinforces the statute’s exclusivity by reflecting the intent of the

Missouri legislature to establish certain recovery of a specific amount for a violation of the statute no

matter what the circumstance of the wrongful withholding. See Lastra, 745 S.W.3d at 705-06 (noting

that other claims for relief regarding a security deposit are “preempted by the legislative enactment”

of Section 535.300 that capped available damages for such claims).

        Chochorowski

        Plaintiff also fails to meaningfully distinguish the Missouri Supreme Court decision in Cho-

chorowksi v. Home Depot U.S.A., 404 S.W.3d 220 (Mo. 2013), which provides a separate basis for

dismissing Plaintiff’s MMPA claims challenging clear terms of the application form she knowingly

and voluntarily signed. As noted in Landmark’s opening brief (Doc. #34 at 11-13), Chochorowski

holds that a plaintiff who voluntarily enters into an agreement with full appreciation and acceptance

of the terms cannot later claim to have been deceived under the MMPA about those terms. 404


                                       8
          Case 4:20-cv-00381-BP Document 36 Filed 11/04/20 Page 12 of 15


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 477 of 502
S.W.3d at 228-29. The facts in that case are virtually identical to the facts here—the terms of the

lease application were outlined clearly in writing, with Plaintiff’s review and acceptance of the terms

indicated by her initialing of the relevant paragraphs and her signature at the end of the one-page

form confirming “agreement to be bound by the policies stated above regarding fees and deposits.”

(Doc. #34-1, Ex. 1-B at 1.) Plaintiff does not argue—let alone allege—she was somehow prevented

from understanding the amount of fees she would be paying or the circumstances in which those fees

would become non-refundable. 4 Plaintiff also does not dispute she submitted false information on her

application form, which rendered the fee non-refundable as agreed.

          Plaintiff was not forced to sign the application form and agreed to the $450 charge knowing

the terms of the deal. She cannot complain of her decision. She attempts to distinguish Chochorowski

by arguing the terms of her deal with Landmark were unlawful under Section 535.300, but this only

reinforces the fact that her claim fails as a matter of law if it is determined that the Missouri security

deposit statute does not apply and/or has not been violated.

          Citing Huch v. Charter Communications, Inc., 290 S.W.3d 721 (Mo. 2009), Plaintiff further

asserts that “this type of defense is not available to Defendant in MMPA actions.” (Doc. #35 at 16-

17.) This is a specious argument given the subsequent controlling holding of the Missouri Supreme

Court in Chochorowksi establishing the viability of that very defense. See also Toben v. Bridgestone

Retail Operations, LLC, 751 F.3d 888, 897 (8th Cir. 2014) (“Neither the denomination of the fee as a

‘shop supplies fee’ nor the clear and conspicuous disclosures regarding the fee have the tendency to

mislead consumers. In the absence of an unlawful practice, plaintiff cannot prevail on her MMPA

claim.”). Because the $450 fee was conspicuously disclosed and Plaintiff does not allege any facts

indicating anything other than her knowing and voluntarily agreement to that fee, her MMPA claims

based on that fee should be dismissed for failure to state a claim.

4
    Plaintiff cites Paragraph 59 of her Amended Complaint, but this refers just to an after-the-fact call about
    her request for refund of the $450 charge. Chochorowksi and other Missouri cases foreclose this theory
    of liability. (See Doc. #34 at 13.) Plaintiff has no response to this argument.

                                         9
            Case 4:20-cv-00381-BP Document 36 Filed 11/04/20 Page 13 of 15


    Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 478 of 502
       C.      Counts III and IV Fail to State Claims for Excessive and Unreasonable Fees

       As with the $450 “security deposit” fee, Plaintiff’s claims in Counts III and IV regarding

the $150 administration fee and $40 application fee fail as a matter of law under Chochorowski

because Plaintiff knowingly and voluntarily agreed to pay those fees that were conspicuously

disclosed in the application form.

       Plaintiff also fails to sufficiently plead unconscionability. She insists the parties’ unequal

bargaining power is unconscionable, but this is not sufficient. See Driver v. BPV Market Place

Investors, LLC, No. 4:17–CV–1607 CAS, 2018 WL 3363795, at *8 (E.D. Mo. July 10, 2018)

(“[U]nequal bargaining power of the parties is not, in and of itself, a sufficient basis to find un-

conscionability.”). Plaintiff fails to grasp that she must plausibly allege both procedural and sub-

stantive unconscionability to state a viable claim. (Doc. #35 at 14-15.) She has not alleged either

and the claims should be dismissed. Park Irmat Drug Corp. v. Express Scripts Holding Co., 911

F.3d 505, 513 (8th Cir. 2018); Wright v. Oasis Legal Fin., LLC, No. 4:19CV926 RWS, 2020 WL

1433645, at *4 (E.D. Mo. Mar. 24, 2020).

       Plaintiff suggests more generally that Landmark failed to act in good faith, but this theory

of liability is not alleged in the Amended Complaint. In any event, a claim on this basis under the

circumstances alleged is not actionable. Toben, 751 F.3d at 897 (“The practice of charging the

fee or calling the fee a ‘shop supplies fee,’ is not deceptive, misrepresentative, or unfair as a mat-

ter of law. Defendant’s disclosures regarding the method by which the fee is calculated and the

reasons for the fee are clear, simple, and straightforward.”).

                                            Conclusion

       For these reasons, the court should dismiss the Amended Complaint for lack of subject

matter jurisdiction under Rule 12(b)(1) and/or failure to state a claim under Rule 12(b)(6).




                                     10
         Case 4:20-cv-00381-BP Document 36 Filed 11/04/20 Page 14 of 15


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 479 of 502
                                           Respectfully submitted,

                                           THE PORTO LAW FIRM

                                           By:     /s/ Nicholas J. Porto                      .
                                                   Nicholas J. Porto      MO #56938
                                                   1600 Baltimore, Suite 200A
                                                   Kansas City, Missouri 64108
                                                   Telephone: 816.463.2311
                                                   Facsimile: 816.463.9567
                                                   nporto@portloaw.com

                                           -and-

                                           SHANK & MOORE, LLC

                                           By:      /s/ Stephen J. Moore                      .
                                                   Stephen J. Moore      MO #59080
                                                   1968 Shawnee Mission Pkwy, Suite 100
                                                   Mission Woods, Kansas 66205
                                                   Telephone: 816.471.0909
                                                   Facsimile: 816.471.3888
                                                   sjm@shankmoore.com

                                           Attorneys for Landmark Realty of Missouri, LLC

                               CERTIFICATE OF SERVICE

       The undersigned attorney hereby certifies that the foregoing document was filed this 4th
day of November, 2020, via the Court’s CM/ECF system, which shall send electronic notice of
the same to the following counsel of record:

       Counsel for Plaintiff
       A.J. Stecklein
       Stecklein & Rapp, Chartered
       748 Ann Avenue
       Kansas City, Kansas 66101
       aj@kcconsumerlawyer.com

       Gina Chiala
       Heartland Center for Jobs and Freedom
       4047 Central Street
       Kansas City, Missouri 64111
       ginachiala@jobsandfreedom.org

                                            /s/ Stephen J. Moore                          .
                                           Attorney for Defendant

                                    11
        Case 4:20-cv-00381-BP Document 36 Filed 11/04/20 Page 15 of 15


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 480 of 502
                        IN THE UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF MISSOURI
                                   WESTERN DIVISION

RHONDA CHEATEM,                                          )
                                                         )
                                   Plaintiff,            )
        v.                                               )             No. 20-00381-CV-W-BP
                                                         )
LANDMARK REALTY OF MISSOURI,                             )
LLC,                                                     )
                                                         )
                                   Defendant.            )

                        ORDER REMANDING CASE TO STATE COURT

        Plaintiff filed this suit in state court in April 2020, asserting various claims arising from

Defendant’s alleged failure to return a $450 security deposit that Defendant believed she was owed.

(Doc. 1-1.) Defendant removed the case to federal court in May 2020, asserting that federal

jurisdiction exists pursuant to 28 U.S.C. § 1332(a) because the parties are citizens of different states

and more than $75,000 is in controversy. (Doc. 1, ¶¶ 4-7.) 1 In July, however, Defendant changed its

position with respect to the Court’s jurisdiction and asked that the case be dismissed because

Plaintiff does not have standing. (Doc. 14, pp. 4-6.) The motion alternatively asked the Court to

dismiss the case because Plaintiff failed to state a claim. Plaintiff filed an Amended Complaint,

(Doc. 31), and the Court denied Defendant’s motion as moot. (Doc. 32.) Defendant then filed

another motion directed to the Amended Complaint, again contending that Plaintiff lacks standing.

(Doc. 34, pp. 4-6.)

        The party bringing a case to federal court bears the burden of establishing jurisdiction. E.g.,

Moore v. Kansas City Public School, 828 F.3d 687, 691 (8th Cir. 2016). Defendant sought this

Court’s jurisdiction, so Defendant must demonstrate that it exists. E.g., id.; see also 28 U.S.C. §


1
 The Court has doubts as to whether it is legally possible for attorney fees and punitive damages to be awarded in a
sufficient amount to make the amount in controversy exceed $75,000. The Court’s holding makes it unnecessary to



             Case 4:20-cv-00381-BP Document 37 Filed 11/12/20 Page 1 of 2


    Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 481 of 502
1446(a) (requiring removing defendant or defendants to state “the grounds for removal” in the

Notice of Removal). If the Court lacks jurisdiction the case must be remanded. 28 U.S.C. §

1447(c). This includes circumstances where jurisdiction is lacking due to an absence of standing.

E.g., Hughes v. City of Cedar Rapids, 840 F.3d 987, 993 (8th Cir. 2016). 2

         Thus, Defendant removed this case to federal court and thereby took the responsibility of

establishing that jurisdiction exists. After removing the case, Defendant has reversed its position and

now contends that jurisdiction is lacking. Given Defendant’s change in position, the Court believes

the appropriate course is to remand the case to state court.

IT IS SO ORDERED.


                                                                /s/ Beth Phillips
                                                                BETH PHILLIPS, CHIEF JUDGE
                                                                UNITED STATES DISTRICT COURT

DATE: November 12, 2020




consider this issue.
2
  Remand when standing is absent is the appropriate course because the standing doctrine is derived from Article III’s
“case or controversy” requirement, e.g., Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016), but Article III does not
apply to the states. Moreover, it is not the federal courts’ role to dictate whether state courts have jurisdiction.
                                                          2

            Case 4:20-cv-00381-BP Document 37 Filed 11/12/20 Page 2 of 2


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 482 of 502
                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION

RHONDA CHEATEM,                               )
                                              )
                            Plaintiff,        )
       v.                                     )          No. 20-00381-CV-W-BP
                                              )
LANDMARK REALTY OF MISSOURI,                  )
LLC,                                          )
                                              )
                            Defendant.        )


                             JUDGMENT IN A CIVIL CASE

_______ Jury Verdict. This action came before the Court for a trial by jury. The issues have
        been tried and the jury has rendered its verdict.

_______ Decision by Court. This action came to trial or hearing before the Court. The issues
        have been tried or heard and a decision has been rendered.

___X____ Decision by Court. This action has come before the Court as a briefed matter and a
         decision has been rendered.

                     ORDER REMANDING CASE TO STATE COURT




                                                         /s/Paige Wymore-Wynn
Dated : 11/12/2020                                         Clerk of Court

                                                         /s/ Kelly McIlvain
                                                         Deputy Clerk




            Case 4:20-cv-00381-BP Document 38 Filed 11/12/20 Page 1 of 1


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 483 of 502
                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

RHONDA CHEATEM,

                       Plaintiff,

v.                                                     Case No. 4:20-cv-00381-BP

LANDMARK REALTY OF MISSOURI,
LLC

                       Defendant.


     MOTION FOR RECONSIDERATION OR MODIFICATION OF THE COURT’S
               ORDER REMANDING CASE TO STATE COURT
                    WITH SUGGESTIONS IN SUPPORT

       Defendant Landmark Realty of Missouri, LLC (“Landmark”) hereby moves the Court for

reconsideration or modification of its Order Remanding Case to State Court (Doc. #37). In sup-

port of this motion, Landmark states as follows:

       This Court has authority to reconsider and/or modify its remand order until the remand

order is certified to the state court. Seedman v. U.S. Dist. Ct. for Central Dist. of Cal., 837 F.2d

413, 414 (9th Cir. 1988) (“We now so hold: after certification to the state court a federal court

cannot vacate a remand order issued under section 1447(c).”). That has not yet occurred in this

case. 28 U.S.C. § 1447(c) (“A certified copy of the order of remand shall be mailed by the clerk

to the clerk of the State court. The State court may thereupon proceed with such case.”).

       The Court has ordered remand of this action to state court because Landmark moved to

dismiss certain claims based on Plaintiff’s lack of standing, which implicates the Court’s subject

matter jurisdiction. As the Court notes, Eighth Circuit case law indicates remand to state court is

required when subject matter jurisdiction is lacking due to an absence of standing. But this rule




          Case 4:20-cv-00381-BP Document 39 Filed 11/13/20 Page 1 of 5


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 484 of 502
applies only if a determinative finding is made that a plaintiff lacks Article III standing. See, e.g.,

St. Louis Heart Ctr, Inc. v. Nomax, Inc., 899 F.3d 500, 505 (8th Cir. 2018) (“[A]lthough we

agree with the district court’s conclusion that St. Louis Heart Center lacks Article III standing,

we vacate the judgment dismissing the action with prejudice and remand with directions to return

the case to state court.”); Hughes v. City of Cedar Rapids, 840 F.3d 987, 993 (8th Cir. 2016)

(“The district court never had jurisdiction of [the plaintiffs’] claims. Their claims should be re-

manded to state court.”); Wallace v. ConAgra Foods, Inc., 747 F.3d 1025, 1033 (8th Cir. 2014)

(“[W]e have reached the same conclusion as the district court: the federal courts lack jurisdiction

over this case. . . . [T]he federal court must remand the case to the state court from whence it

came.”); City of Kansas City v. Yarco Co., 625 F.3d 1038, 1041 (8th Cir. 2010) (“Given the ab-

sence of standing on the FHA claim, the state and local claims cannot proceed in federal court. . .

. The entire case must return to state court, including the FHA claim.”).

          Unlike the situations in Nomax, Hughes, Wallace and Yarco, the Court’s order remanding

this case does not make a definitive ruling that Plaintiff lacks standing because she has no injury

in fact. A definitive ruling on Article III standing is essential to properly resolve the Court’s ju-

risdiction, though, because subject matter jurisdiction is lacking only if Landmark is correct that

Plaintiff has no injury in fact. On the other hand, if the Court rejects Landmark’s standing argu-

ment and finds Plaintiff has sustained an injury in fact, then there would be no jurisdictional fail-

ure and remand would not be necessary. 1 Landmark therefore respectfully requests that the Court

reconsider this matter and modify its order to make a definitive ruling whether Plaintiff has suf-

fered an injury in fact that gives her standing under Article III.



1
    If the Court rejected Landmark’ standing argument and retained jurisdiction of the matter, Landmark is
    prepared to address the Court’s stated concerns regarding the amount in controversy for purposes of di-
    versity jurisdiction. (Doc. #37 at 1 n.1.)

                                         2
             Case 4:20-cv-00381-BP Document 39 Filed 11/13/20 Page 2 of 5


    Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 485 of 502
       This is not a mere technicality because “[f]ederal Courts have a ‘virtually unflagging ob-

ligation . . . to exercise the jurisdiction given them.’” Genesis Health Clubs of Midwest LLC v. 24

LLC, No. 19-CV-00785-DGK, 2020 WL 411040, at *1 (W.D. Mo. Jan. 24, 2020) (quoting Colo.

River Water Conservation Dist. v. United States, 424 U.S. 800, 817 (1976)). Unless the Court

finds that Plaintiff lacks Article III standing, this obligation to exercise given jurisdiction would

remain.

       Moreover, a clear resolution of this issue is important to the future course of this action,

even in state court. Although Article III does not apply to states, Missouri models federal case

law in applying an injury in fact requirement for standing. Corozzo v. Wal-Mart Stores, Inc., 531

S.W.3d 566, 574-76 (Mo. Ct. App. 2017). This is illustrated in Yarco, where the Eighth Circuit

directed remand of the case to the Circuit Court of Jackson County, Missouri because plaintiff

had no injury in fact and lacked standing. 625 F.3d at 1040-41. On remand, the state court fol-

lowed the Eighth Circuit’s ruling and dismissed the case, holding:

       This case was removed to federal court and then was dismissed by the district
       court upon a finding that the City failed to state a claim because it did not plead
       sufficient facts to demonstrate Defendants’ discriminatory intent. That ruling was
       appealed to the Eighth Circuit Court of Appeals and the Court of Appeals re-
       versed the decision of the district court, finding that the City did not have standing
       to bring a claim under the Fair Housing Act because the City did not allege an in-
       jury to itself. The case was remanded to the district court with directions to re-
       mand it back to state court. See City of Kansas City, Missouri v. Yarco Company,
       Inc. et al., 625 F.3d 1038 (8th Cir. 2010).
       Defendants have now filed their motion to dismiss contending that the City does
       not have standing under Missouri law as well. . . .
       Defendants argue that the City’s petition is based upon the filing of the adminis-
       trative complaint with HUD and the finding of reasonable cause based upon that
       complaint. Since the standing requirements under Missouri law are essentially the


                                      3
          Case 4:20-cv-00381-BP Document 39 Filed 11/13/20 Page 3 of 5


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 486 of 502
       same as the federal injury-in-fact standard, the Eighth Circuit finding that there is
       no allegation of injury in fact is controlling. . . .
       As the Eighth Circuit Court of Appeals found, the FHA authorizes suit by the
       U.S. Attorney General only. Therefore, the Defendants’ Motion to Dismiss be-
       cause the City lacks standing is well taken.

Judgment/Order of Dismissal, attached as Exhibit 1, at 2-3.

       If the Court lacks subject matter jurisdiction here, it is because Plaintiff has no injury in

fact and no standing to bring her claims. As in Yarco, Landmark requests a clear determination

of the matter to promote judicial economy and facilitate ultimate resolution of the standing issue

in state court following remand.

       Landmark respectfully submits that it has not changed its position from the jurisdictional

allegations of the Notice of Removal, which go specifically to the requirements for diversity ju-

risdiction under 28 U.S.C. § 1332(a). Landmark met its burden to demonstrate removal jurisdic-

tion by plausibly alleging all necessary elements of complete diversity and the requisite amount

in controversy (which Plaintiff did not dispute). Landmark was not required to concede Plain-

tiff’s injury to remove the case, and it raised the standing argument after determining Plaintiff’s

alleged credit card charge had been reversed. The cases cited above show that it is not uncom-

mon for issues of standing to be raised after removal, and nothing in those cases suggests that the

mere act of making a post-removal standing argument is enough to divest a federal district court

of jurisdiction without a determination from the court of an actual lack of standing.

       WHEREFORE, Landmark respectfully requests that the Court reconsider and modify its

Order Remanding Case to State Court (Doc. #37) to make a definitive ruling for jurisdictional

purposes on the issue of whether Plaintiff has suffered an injury in fact that gives her standing

under Article III.



                                       4
           Case 4:20-cv-00381-BP Document 39 Filed 11/13/20 Page 4 of 5


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 487 of 502
                                            Respectfully submitted,

                                            THE PORTO LAW FIRM

                                            By:     /s/ Nicholas J. Porto                      .
                                                    Nicholas J. Porto      MO #56938
                                                    1600 Baltimore, Suite 200A
                                                    Kansas City, Missouri 64108
                                                    Telephone: 816.463.2311
                                                    Facsimile: 816.463.9567
                                                    nporto@portloaw.com

                                            -and-

                                            SHANK & MOORE, LLC

                                            By:      /s/ Stephen J. Moore                      .
                                                    Stephen J. Moore      MO #59080
                                                    1968 Shawnee Mission Pkwy, Suite 100
                                                    Mission Woods, Kansas 66205
                                                    Telephone: 816.471.0909
                                                    Facsimile: 816.471.3888
                                                    sjm@shankmoore.com

                                            Attorneys for Landmark Realty of Missouri, LLC

                               CERTIFICATE OF SERVICE

       The undersigned attorney hereby certifies that the foregoing document was filed this 13th
day of November, 2020, via the Court’s CM/ECF system, which shall send electronic notice of
the same to the following counsel of record:

       Counsel for Plaintiff
       A.J. Stecklein
       Stecklein & Rapp, Chartered
       748 Ann Avenue
       Kansas City, Kansas 66101
       aj@kcconsumerlawyer.com

       Gina Chiala
       Heartland Center for Jobs and Freedom
       4047 Central Street
       Kansas City, Missouri 64111
       ginachiala@jobsandfreedom.org

                                             /s/ Stephen J. Moore                          .
                                            Attorney for Defendant

                                      5
          Case 4:20-cv-00381-BP Document 39 Filed 11/13/20 Page 5 of 5


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 488 of 502
                                                                        




                 Ƞϸ7-ÑϸNĪ£,×ș7ϸ,Iɒ7ϸIoϸȣcN¡EI{ϸ,Iɖ{ÖɜđϸȪȜııĮəϸ

                                           ĳϸȥ {EcĲϸǼĪ7Ùϸ


      TȚɎɝϸĮĦϸȦǶȯEcĲϸNȢÙĒϸÒīEEI×ɅƜϸ                        ϸ
                                                           ϸ
                             ȷ&8ˡ ZʵƝϸ                    ϸ
                                                           
                                                            NĶ^ϸ{ϸÈǫǌġƯNɛÉġĞǬǭϸ
                                                           
      ɚǴȹ,Iϸ,IÓȸǵȱɞēϸȡ,Ƴϸ                                  
          ǻWϸ                                              
      ,-Ø,ħțȨȩϸ¢£I¢ȃ£ÖȟEđϸĬƸ¢ƴƞϸ                          
                     Ĥ ʪʀÚ3ĕϸ                           ƚϸ


                              !$) %'&S%S (#(( S

             ȰIĵϸI{ϸ7-īEϸOĢÙϸX ϸ, ΃ϸɲ 3 ÷ΈϸO ʫPΤ·¿ϸÓ Y ϸ ϸÏ 3Ɵϸ
      ^Ćň'¬ Ήϸˢ ϸv.šͥƠϸþ ϸ,ΙϨĎϸŦ. jơϸOʖ A8ŜΚƑjϸŧŢ&ƋϸvhhΊˣ΋ϸ8PAϸϸ
      ÷˒s Pϸ Ńϸ¦ C ̖ϸ"ϸU ˆϸ˅6ϸ"¼ "ϸϸ# ϸ!  ¶Ĕϸ# ϸT C!ϸèM"ϸ|ϸʿ Dǳϸ


             7Ŏ ϸ,Lυϸʶ> ʁϸϸà s>ϸDŒ#ϸ# ϸɓEϸO ţÚͮŶ ϸ Ńϸ- χ·êϸ|"ϸĴ!U|ϸ
      nƆr.̩ ϸƘ-ɔOϸ8ññhˤhϸA¬1îîMͦϩϸ͚1ΛLΌϸUƌϸ΍Ť M ·ϸ DͧA3ϸʣ̪̘ 3ϸ
      D#ϸV#ð"! ϸ»Mâfϸ:ϸ:ϸJϸ:ʋ:ϸ9pſ^ϸȺ^.̼ʂ̽_ϵϸ&jϸ8ˏś jϸSî ϸ
       82ųϸ  ϸ# ϸŅ DY©ϸ|˓© ǯϸ ,Ø£ĦȄĵϸ ϸˀ!ϸ ½ ͨ6 Łϸſľf!ϸfϸÛʌϸJϸ
      bxϸϡ̨ϸ¥ϸǧǰǗǉϸ.ÄśƵϸ Zª˕ñϪƒɠϸ 7 ϸNKΜlϸ1 2AϸΝë8ųϸÿëϸ̙8 hv8ŉ ϸƇL ʍϸE àL Mϸ
      ËxƶbębÂęxÅběǤϸ JϸŁϸzɣM44ϸT6ϸ̫Ć.řϸͩ"ŒF̾ E'˥HϸÊǍǘǊĝÈϸÀÊĐϸɆÓϸɤ2Aϸ
      ʎϸȉp[ͭϸĨψjPhϸĢ1ΞƢϸĝÊϸɕÅE,ÆϸϴĚǠÈĞϸ
             ɏ˖:ϸȘϸ1ó.r8˦ϸSϸäͪAϸϸ ϸǽ˧Οʗϸϸ-v̬8ϸʏŴ˨ ϸO ͫŶ Pϸ
      À¡,-ȻOϸņ!ϸP¼ 3πˇ| ϸϸ|¦¦ !"8M¦fϸDœ'˙ϸϸ̿ΣFϸ9Ϣ ϸĨ×Ĥϸ82Aϸ¡,-ȿƷϸ
      zTȖϸ̀ƈ˩AϸΠ ϸ 8hϸϸΎω Aϸϸʃ  ͯP)Y ϸ Jč!f Mɰ̗:ϸpćΏƐƣϸ
             7Ŏ ϸz,ȎɀϸΡŵ ʐ}ϸϸM1řpϸ˗ϸ̭pϸ9ϣ ϸ#ϸ,6ϸϸ# ϸ
      Ȁ§J́AF͂jϸ9ϊϸ ϸĺĺL& 8΢LMϸçY AĖϸ ɐ# ϸţ ` ϸMϸ˘:ϸɥõϸ9ˁͬϸ Zjϸ,÷ϸAϸ


             Case 4:20-cv-00381-BP Document 40 Filed 11/13/20 Page 1 of 3


     Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 489 of 502
                                                                           



         ϸ0iϸeϸ˪ϸ( ůϸ ϸ.š FŨϸ ϸ ϸÏ;͹ ŧϸ¨ϸȧN-ÕÏϸʷ&ϸϸΐ͛Ͱ%ŷϸĻQ± Ŵϸ
         Ϥ˫Ÿ ϸăϸ+ Č¿ΑϸȏC@ϸİ ê'¶ϸTô uŰ ϸÀĩİTƛϸuϸ̓ ó.̝(ϸ¥lϸ ϸĈ Ŕ[.&ϸ
         ũ(ŕ   ϸ -S ϘͱƤϸ?ʑϸ-¤+ϸ kwϸ%ϸčȲ =ϸJϸħ@/ iĎƓϸϸϸ@Ź/ƹϸ¢Ƅ/ĉķ'ϸϸ
         ɇƥϸěǨưǙǚϸʘϸη ϸÎ;ƍϸͲ(;  Ľ Ʀϸy ʙ ĸϸ&ĀϸΥϸϙϸãϸɳ̞% ]ϸãɴ ʄϸ ϸdϸɵ Ċ ϸ
         Ÿœϸ 7ϸ+ ϸϸè"ϸ ϸ0= ϸBϸ0'ϸ=ĉ΄Ƨϸ
                 ĳ˚ˬ5ϸ ϸSjϸø]Ɖϸϸ¨ ³&ϸĈtϸ%ϸ?X ϸD%ϸ  kϸĹϸϸWY ļϸ
         =CăϸCQϸÜϸè( iϸϸΦŏ ϸT[¾ϸʤ®&ʒ(ϸϸü ϸϸ&Z]ϸ9ϋ ϸŖϸ(˭ϸ Āϸ͜& ϸʚʸ ?ϸ
         ʥϸϸ̮kŷt%ϸyʬ%k¿ϸʅ­=ú° ŝ0/ϸ ƨϸ ɑ ϸùƄ iϸD0uϸQQff(ϸϸ'˛ ϸ
         ȅZˌ ϸǾŖ³όB¸ϸ+ύϸJϸcQ%ϸdϸŐϸ+ƀŬăϸJϸc͝@±ϸ/¼/ʆϸϸ"=  ϸJϸ'Gϸ
         eˮΒρ˯ϸĈŨĂƩϸʹ ˰ Ŋϸ āϸ ϸN;lϸ;ϸ Χϸ Ɖ ϸĀɬï ŊϸϸUt ϸ%ϸĻ% ϸώ/ϸϸo ϸ
         Ȑ qiϸģϸ9 5 ϸ ϸm[Čϸ(˱(ϸŞϸ̟r « ϸŞϸ;̈́̏ϏŪƍϸ'ϸ; &ʛϸ 7 ϸ ϸSϸø] ϸ
         ?ϸąϸ" ú =ϸ=C/'ϸD\ϸʇ ù=' ϸϸ/@Wϸ ŻϸU0ɶ̒ϸϸ0Gϸ 'ƺϸ Ɉ:ϸ
         8MS"9HICOE:SPS +.F0CSC?D/BRS 4JS.=S S2S SK6S;GS        S
                n ʭͅ( 5ϸ Ϛ ϸ ċϸʻ&(ϸ [Ūϸ˲ ϸϸ(;5Z5üϸĽ  ͆(Z ªϸ ϸ ϸN;lϸ(ϸ
         ϸÜϛGϸże˳iϸ ( ͳϸȫquűĆū ϸ̚ϥϸ^ϸD:Ś̠ƽϸ ģ̛ ΁®Ϝ ̜¾ n ʮõe͋5ϸõ ͇eϸ ϸ' ϸ
         7LSBϸ¸ϸ%½ϸkźw´ϫϸ%wą/°Ə%\şϸϸéϸ?Őϸ-Øyϸ=Q% ¸ϸŤϸDő àXϸXϸ
         . Z2ϸ˴ϸ9ϸ%Ǉ/ϸϸƔ+B?Ϭϸ ϸ²Ψϸϝ ϸÿ?´ϭϸ t Ə%? ϸ?ϸʼ& ϸϸ&ċƂL¹ϸ
         Ĺ@"ϸCϸ@ϸ/0FUϸÝ ^ϸ"'ǎ̯q0 ϸJϸ0ϸȗϸ.òÝ ƻϸȊBFÁϸnʯe5ϸ
         2¹ ϸdϸ ϸ͞\\ϸç ±ϸϸkźϸdϸɷd ̰ϸQ͈ϸD =ϸ/ åϸ=@öϸUϸː%"Ƽϸ
                y ʰ  ϸ˔ ϸΩ ɦāϸθ ϸN˵Ϯďϸ͟ ż˼2ϸïϸ¥%ϸQ²ϸ?ő ϸé&\²ŋϸʜϸϸ
         @"ôB ^ς'˶Ϟ:ϸ̱.&˷öϸϦ˸ ϸȑɗnϸö}ϸ ϸʺ ([ Ōϸäϸʹ 5 F9& ϸϐ ϸ¥ü(ϸƁ. ϸιϸ
         ɸ͠YşÆϸ E =ϸŻXϸ@" iϸ/ͤ úϸC"/ϸÔ ĉ/qϸ<,QSŬϸGŰuf'BķŚ¾ϸ':ϸ^̲ ϸ
         Fůϸ ϸʝ³ĸ&ϸ˹²̐Ƃ´ƌƱLÂç¹ϸΓP(%ͺʈƪϸϸȆ ©ϸ+­t=w ϸé ϸ%ϸ/ϸ ϸϸê0°ϸ
         Jϸ ͉̑ć·ϸ; ϸʦɹĂϸ;5ϸ ŭ&&; ªÆϸ
                *53STqlϸF͵Ōϒ 5ϸ ϸ ϸÎŔČϸ ϸ5ΪF (; ªϸƁ ( ŭϸɉϸĜxÂĜÉϸƙϸĠĐϸ¨ϸ ϸz%%ϸ+Bϸ
         ÒƃŜ¯ŗ͡ϸ+ϸ-@1Sw/ϸɊɺĖϸǒǏËÉËĠϸÕɋÔϸUļ@C·ϸ'ϸĭ ¶ƀù°ϸ^ÝτGϸe:ò:« 5ϸ
         }ϸFu5˺ˎ5ϸ ϸ.S ³ϸ¨ϸþ ϸÒ˻Ͷϸ-ô%ϸÕBŋkϸ+̻Yk ϸϸϸz@¶0ϸT '¾ϸ
         -w]dŝϸ¤Yϸ+̴YuqϸF}ϸκGϸ 'ϸ͘e ϸ.ũƆ[( 5ϸ ϸ ϸy¬ͷþøϸæϸ-ƃ]ϸ
         ȼ &;ϸ̳ƋϸB˽¸ 'ãϸϸáQ±d­ϸ% ϸĊL0 ϸåϸŹGϸĭ Δűćū ϸΕpϑ Äϸ
                ĩD:½:ƫϸŏ ϸ. ';'[ ϸ( 5ϸ ϸ&&ˈ ϸɭϸ? ´ϸ ΖϸϸĊ "ϸ@ϸϸz0Ηϸ
         ǿ¬Ălϸyŗͻ ͸ϸʞϸN>-AS¤0 ϸqB 0ʉϸÜϸ.ò®͊ϸċZ ϸ ϸ-¤+ϸ 7ë ϸQ­ϸ


               Case 4:20-cv-00381-BP Document 40 Filed 11/13/20 Page 2 of 3


        Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 490 of 502
ƾǷϷɟÇϸ ǡÇϸ ǓėĘĘϸ ğǱğǩįȬϸ                                                             ȳ͙Çϸ ǔÌėǮϸ   įƿϸ ÌǈÌϸ




         SRϸʽ "ϸ<˜ϸȕɘOϸϸϸ\ϸ#)$ϸVs̡ŕH$ϸS K1 ϸRΆϸϸ# ϸß)ýϸ˂ͼϸ$ìK_ϸĶ1ε̎2ϸǀϸcϸ
         $ ϸÑ˾ˍ#ϸ+!V»$ϸ+ͽĄϸæϸcť >ϸŇCWĔϸ'#§ϸȋȒ ϸva ¯ϲŲϸŲƅ˿ϸ#GϸĴǁɌǂϸǸ$Ϋ΂Ǝϸ
         Ȍg͌Ů̢ϸ2̣ϯǃϸ 7X !G˃;Ƭϸάìϸȁʟ2ɫ3ƕϸȭϸέϸĥ4̵̀_ýϸ91ϓΘϸąłϸ+*`6ϸ>)V̓ϸ
         3W*ōϸ́_ϸSr>ϸ`̔ Pϸ
                   oC!λG!̺ŮĒϸƈ2ϸí ϸ+6ϸ#)Wϸήɧ}*͍ňϸ»Hµϸί ϸÔ\3!̂ϸ)$w<G4ϸÛŠϸ<˝ϸ
         mB$6ϸµ̃2V ϸ)âϸϸ1órKHaϸ˞ϸ9ϸ͎̄*) "ϸ<#ϸνϸȓȽÎƭϸº ϸť¹LϸW ϸ$ϸ
         )̧ðgōϸʧ1ºRϸξϸĿ s4σaϸÐńH͏žR϶ϸ\áû*])`!6ϸB<g<ǅϸ ǹ̤a vˉ ϸΰ ϸ+6ϸ
         9  ¼ 4ϸ<#®4ϸ[_ϸ͐āϸɿ~3Ú!6ϸ)Š"ϸ#4ϸʠʱͿʓϸK ϸα KϸRvŉ©~3?ϸ`#)ϸ$ϸ̶HϸK<_ϸ
         Ţ*ϸ<ϸɻϖϸHϰϸ͢ûɼ~LƇ~ϸĿ ʲV`Áϸϸs$*͑ϸ$ϸÞ̷Hϸ ɨRϸU ͒ϸʾ> Wϸ!ϸ#)4ϸο§ϸm*ĄƎϸ
         4ϔ9̸̅Žβϸɩϸ!4G}ϸps͓ϸïγϸXdϸ"ϸV!΀ V$ϸ<í*_ϸʡ1ŵǆϸ 7 ¯Rϸ+ƅtϸWʔ3ϸ
         `ϸß >gϟϸ<˟ĄϸÿXϸ\3V!*)`!6ϸ$ʕ$ϸ1Þ͔ϸ9ϸ̆Hń͕ϸst~>6ϸ`# ϸ>)« )igϸ*ϸaíϸ
         ̥Rϸ
                   oŦϸμł ϸ! )4 ĥgʳ͖H<_ďϸȮº̇2ϸϸO*R]*33ϸ*ϸȍȾȴÖȇnÄϸ
                   ȝ7ϸȞɍϸ7-ÑɂoIɃϸȶɁȈɄÐϸ$ì$ϸa ϸmKalƖϸͣž¯?ϸŘ3ϸ** ŀϸɱ ɽÛ»ýϸƗaˠϸ
         m$6ϸ̦1̕ϸRδ2Áϸ̈ϸϸ$ϸ $#*ϳgϸ<ϸ9µ̉Hhϸ< K_ϸ1Ž̋2ϸϸʢϕ΅X !ϸņ!ϸʨ*ðϗ! ϸ$ϸ4aÞ$§ϸ
         ϸá>]ϸCϸ ̊1 ϸr̍æϸɾ2ϸß~ϸˑ "ϸ



                                                             
                                                               ȤC"ˊ ƮϸÐ*Ϡ4͗ϸǪϸ

         m4ϸSϸ̹̌> ʊʩϧ ŀϸϸ$#gϸɡɢϸϱϸäϸcµKrēϸǕǋbǐϸϸ# ϸŅ>>«ǲϸ

         ->6ϸnâˋ <ºlϸ˄ûϸ+Ř?6ϸåϸ¡))ϸm*$6ϸ
         oƊϸ{ÅϸxbǢƲǟbǜÃǖǥǝĚϸ

         O)½"ϸĬǄϸȔKHɯPϸǺζφϸŇ!ϸȂ ʴľɮ$4ϸ
         oɪƊϸȵĕϸxbǣÃǦǞǑÃǛÍÍÍϸ




                   Case 4:20-cv-00381-BP Document 40 Filed 11/13/20 Page 3 of 3


       Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 491 of 502
                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION


 RHONDA K. CHEATEM, individually and on
 behalf of all others similarly situated,

                               Plaintiff,
                                                        Case No. 4:20-cv-00381-BP
 vs.

 LANDMARK REALTY OF MISSOURI, LLC,

                               Defendant.


                     PLAINTIFF’S SUGGESTIONS IN OPPOSITION TO
                    DEFENDANT’S MOTION FOR RECONSIDERATION

       Plaintiff Rhonda Cheatem (“Ms. Cheatem” or “Plaintiff”), by undersigned counsel,

respectfully submits these suggestions in opposition to Defendant Landmark Realty of Missouri

LLC’s (“Landmark” or “Defendant”) motion for reconsideration.

                                       INTRODUCTION

       The issue before the Court is whether it should amend its November 12, 2020 Order

remanding this case to state court to include a determination over whether Ms. Cheatem has Article

III standing. Defendant’s request is improper. This Court ordered remand because Defendant failed

to carry its burden of demonstrating Article III standing. Now, Defendant seeks to bolster its

position in state court by obtaining a finding outside the scope of this Court’s decision. ECF No.

37. “[W]here no party shoulders the burden of proving jurisdiction in a case removed from state

court, remand is the appropriate remedy without further analysis.” Zanotti v. Invention

Submission Corporation, No. 18-cv-5893, 2020 WL 2857304, at *7 (S.D.N.Y. June 2, 2020)

(emphasis added).




                                      1
          Case 4:20-cv-00381-BP Document 41 Filed 11/27/20 Page 1 of 9


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 492 of 502
         By removing this case to federal court, Defendant asserted that this Court has jurisdiction

over Plaintiff’s claims. “Defendants, as the party asserting federal jurisdiction, bear the burden of

establishing Plaintiffs’ Article III standing.” Mendoza v. Pacific Theatres Entertainment

Corporation, slip op., 2019 WL 6726088 (C.D. Cal. Dec. 10, 2019) (citing Lujan v. Defenders of

Wildlife, 504 U.S. 555, 561 (1992)). After invoking this Court’s jurisdiction over the case,

Defendant then argued that no jurisdiction existed due to a lack of Article III standing. Defendant

essentially admitted that it did not carry its burden as the Court ruled.

         Landmark bore the burden of establishing this Court’s jurisdiction because Landmark is

the party who chose the federal forum. Plaintiff originally filed this case in state court, which is

where it should return, because Defendant disclaims the very jurisdiction it proclaimed when it

removed the case. Now prior to its return to state court litigation, Defendant hopes to obtain an

additional finding as to whether Plaintiff has suffered an injury in fact. ECF No. 39 at 2. Because

this finding would not be binding on a state court judge, this begs the question why the Defendant

would take up the Court’s time for such a modified remand order. Defendant should not be allowed

to waste the time and resources of this Court in a round-about attempt to obtain an order to

dismiss.1 This Court should therefore decline to issue any advisory opinion on whether Plaintiff

actually has Article III standing and instead remand this case to state court on the grounds that

Defendant has failed to meet its burden on removal.

                                                  ARGUMENT

  I.     Defendant had the burden of establishing this Court’s jurisdiction, not Plaintiff.

         To justify depriving Plaintiffs of their choice of forum and expose them to the risk of



1 In Collier v. SP Plus Corp., 889 F.3d 894, 897 (7th Cir. 2018), the Court found that Defendant’s plan to remove
Plaintiff’s claims under federal question jurisdiction and then move for dismissal for lack of Article III standing was
“a dubious strategy [that] has resulted in a significant waste of federal judicial resources, much of which was
avoidable.”


                                        2
            Case 4:20-cv-00381-BP Document 41 Filed 11/27/20 Page 2 of 9


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 493 of 502
dismissal for lack of jurisdiction (and having to start her case over), Defendant—as the removing

party—must prove Article III jurisdiction by preponderance of evidence. Keller v. Bank of Am.,

N.A., 228 F. Supp. 3d 1247, 1252 (D. Kan. 2017) (citing Karnes v. Boeing Co., 335 F.3d 1189,

1193 (10th Cir. 2003)). Importantly, the issue now is not whether Plaintiffs have Article III

standing; but whether Defendants met their burden as the removing party to demonstrate there is

Article III standing.

       “Federal removal jurisdiction is statutory in nature and is to be strictly construed.” Jet

AirParts, LLC v. Reg'l One, Inc., No. 18-CV-1189-EFM-KGG, 2018 WL 5617827, at *4 (D. Kan.

Oct. 30, 2018). Gardner Grp., LLC v. Commonwealth Land Title Ins. Co., No. 15-9934, 2017 WL

193165, at *2 (D. Kan. Jan. 18, 2017) (“Federal removal jurisdiction is statutory in nature, and the

governing statutes are to be strictly construed.”) (citing Shamrock Oil & Gas v. Sheets, 313 U.S.

100, 108–09 (1941); Merrell Dow Pharm., Inc. v. Thompson, 478 U.S. 804, 814 (1986)).

       It is well-settled that the presumption is against removal jurisdiction. Coca-Cola Bottling

of Emporia, Inc. v. S. Beach Beverage Co., 198 F. Supp. 2d 1280, 1285 (D. Kan. 2002); Keller,

228 F. Supp. 3d at 1252 (“There is a presumption against finding federal jurisdiction, until the

party invoking it makes an adequate showing.”); Rainbow Commc'ns, LLC, 2019 WL 3239348, at

*2 (“Courts must follow the inflexible and without exception presumption against federal

jurisdiction by denying jurisdiction in all cases where federal jurisdiction does not affirmatively

appear in the record. Moreover, courts must resolve doubtful cases in favor of remand”); Colbert

v. Union Pac. R. R. Co., 485 F.Supp.2d 1236, 1239 (D. Kan. 2007) (“Doubtful cases must be

resolved in favor of remand.”). Because federal courts are courts of limited jurisdiction, this Court

should refrain from exercising jurisdiction unless it is certain that such jurisdiction has been

granted by Congress. Gardner Grp., LLC, 2017 WL 193165, at *2 (citing Adams v. Reliance




                                       3
           Case 4:20-cv-00381-BP Document 41 Filed 11/27/20 Page 3 of 9


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 494 of 502
Standard Life Ins. Co., 225 F.3d 1179, 1182 (10th Cir. 2000)).

         The burden of demonstrating standing rests on the party that invokes federal
         jurisdiction . . . Although perhaps counterintuitive, since it was Defendant, not
         Plaintiff, who sought the jurisdiction of the federal courts by removing the action
         from state court, it is Defendant who must establish Article III standing.

ACR Systems, Inc. v. Woori Bank, No. 14-cv-2817, 2015 WL 1332337, at *2 (S.D.N.Y. Mar. 25,

2015). Because Defendants do not even attempt to establish jurisdiction, and themselves deny that

this Court has Article III jurisdiction, the case must be remanded and this Court should decline to

unnecessarily comment on the irrelevant issue of whether Article III standing actually exists in

this case. Defendant argues that “[u]nless the Court finds that Plaintiff lacks Article III standing,

this obligation to exercise given jurisdiction would remain,” but cites no authority for this bald

assertion. ECF No. 39 at 3. Nor can they.2 “[W]here no party shoulders the burden of proving

jurisdiction in a case removed from state court, remand is the appropriate remedy without further

analysis.” Zanotti v. Invention Submission Corporation, No. 18-cv-5893, 2020 WL 2857304, at

*7 (S.D.N.Y. June 2, 2020) (emphasis added).

         The cases relied on by Defendant do not support their desired result. Neither Wallace v.

ConAgra Foods, Inc., 747 F.3d 1025, 1033 (8th Cir. 2014) nor City of Kansas City, Mo. v. Yarco

Co., Inc., 625 F.3d 1038 (8th Cir. 2010) dealt with the question of whether this Court must make

a finding of Article III standing. Both Wallace and Yarco were about answering the question of

whether a federal district court errs by dismissing, rather than remanding, a matter back to state



2 The citation immediately prior to this statement is to Genesis Health Clubs of Midwest LLC v. 24 LLC, No. 19-cv-
00785- 2020 WL 411040 (W.D. Mo. Jan. 24, 2020) and this case does not support Defendant’s argument either. The
issue before Judge Kays in Genesis Health Clubs was whether to apply a doctrine of abstention to a federal declaratory
judgment case when a potentially parallel state court case was also pending. Judge Kays ultimately decided that
abstention was not warranted and denied a motion to dismiss, but he also stayed the federal case pending resolution
of the state court case. In the abstention context a federal court should absolutely “exercise the jurisdiction given to
them” (ECF No. 39 at 3; Genesis Health Clubs, 2020 WL 411040 at *1); but that principle is not helpful here where
there is a presumption against exercising removal jurisdiction. Mocek v. Allsaints USA Limited, 220 F. Supp. 3d 910,
914 (N.D. Ill. 2016).


                                        4
            Case 4:20-cv-00381-BP Document 41 Filed 11/27/20 Page 4 of 9


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 495 of 502
court. Wallace, 747 F.3d at 1033 (“By a different route, we have reached the same conclusion as

the district court: the federal courts lack jurisdiction over this case. But this does not mean the

district court was correct in dismissing the case with prejudice.”); Yarco, 625 F.3d at 1041 (“The

judgment is vacated, and the case remanded to the district court for further remand to state court.”)

(emphasis added). These opinions cannot be read as establishing a requirement that this Court

make an independent determination of whether or not the Plaintiff has Article III when the

removing party disclaims it.

        Similarly, St. Louis Heart Center, Inc. v. Nomax, Inc., 899 F.3d 500 (8th Cir. 2018) was

about clarifying the requirement (post-Hargis v. Access Capital Funding, LLC, 674 F.3d 783 (8th

Cir. 2012)) that a federal court must remand a case to the state court if jurisdiction is lacking, rather

than dismiss with prejudice. Id. at 505 (“While the district court understandably identified Hargis

as a decision with an analogous procedural posture, Wallace and Yarco Co. squarely address the

remand issue, and they establish the law of the circuit.”).

        Finally, Hughes v. City of Cedar Rapids, Iowa, 840 F.3d 987 (8th Cir. 2016), as relevant

to this analysis, stands for the proposition that a federal court cannot exercise supplemental

jurisdiction over a claim “if the claimant lacks Article III standing.” Id. at 993. Hughes also again

affirms the rule that where the court lacks jurisdiction, it must remand a matter back to state court,

rather than dismiss it. Id. at 993 (“The district court never had jurisdiction of Hughes and Mazgaj’s

claims. Their claims should be remanded to state court.”) (internal citation removed).

        None of the cases cited by Defendant require this Court to make a determination about

Article III standing where neither party is arguing that this Court has jurisdiction. Cf., Zanotti,

2020 WL 2857304, at *7. This Court need only issue the order to remand.




                                       5
           Case 4:20-cv-00381-BP Document 41 Filed 11/27/20 Page 5 of 9


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 496 of 502
 II.   Nothing requires this Court to make an affirmative determination of whether or not
       the Plaintiff has Article III standing, the Defendant’s failed to meet their burden for
       removing the case and the proper result is to remand.

       Defendant failed to argue that Plaintiffs’ allegations stated in the Petition give rise to

Article III injury, and instead argued the contrary in their Motion to Dismiss. This change in

position is all the Court needs to remand this matter to state court. And it is worth noting that this

matter can proceed in state court after remand. The Supreme Court has recognized that

       the constraints of Article III do not apply to state courts, and accordingly the state
       courts are not bound by the limitations of a case or controversy or other federal
       rules of justiciability even when they address issues of federal law, as when they
       are called upon to interpret the Constitution or, in this case, a federal statute.

ASARCO Inc. v. Kadish, 490 U.S. 605, 617 (1989) (citations omitted).

       Defendant relies on Yarco to support its argument that a finding on Article III standing

from this Court, will assist the resolution of the Jackson County Circuit Court after remand. See

ECF 39 at 4. Defendant is wrong.

       First, Article III does not apply to the states and a finding that Plaintiff does not have Article

III standing is not relevant to any issue that will be before the Missouri state court. Defendant cites

to the case of Corozzo v. Wal-Mart Stores, Inc., 531 S.W.3d 566 (Mo. App. W.D. 2017) as

demonstrating that Missouri “models federal case law in applying an injury in fact requirement for

standing.” ECF No. 39 at 3. But Defendant misreads this case and misapplies it here. Corozzo

applied a standing requirement to a federal claim brought in state court under the Fair Credit

Reporting Act, 15 U.S.C. § 1681 et seq. And indeed, Missouri courts look to federal case law as

persuasive authority “particularly where the law at issue is a federal statute.” Id. at 574 (quoting

Wilson v. Union Pac. R.R. Co., 509 S.W.3d 862, 871 (Mo. App. E.D. 2017)).

       But here, nothing in the instant case would involve the application of federal standing

analysis to a state law claim in state court. Corozzo therefore offers no support for Landmark, and



                                       6
           Case 4:20-cv-00381-BP Document 41 Filed 11/27/20 Page 6 of 9


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 497 of 502
both Corozzo and Yarco (a case brought under the federal Fair Housing Act) are inapposite. Cf.,

Yarco, 625 F.3d at 1040.

       Second, a finding that Plaintiff does not have Article III standing is not binding on the

Jackson County Circuit Court. That court will have the opportunity to hear argument and make its

own determination of whether Plaintiff has suffered an injury sufficient to invoke the general

jurisdiction of Missouri’s state courts. Again, the relevant inquiry is not whether Ms. Cheatem has

Article III standing, but whether Defendant has met its burden of establishing this Court’s

jurisdiction. As succinctly put by the Northern District of Illinois:

       In short, it should have been obvious to defendant, based on well-settled law, that
       with no party asking for the merits of plaintiff's claim to be decided in federal court,
       and both sides arguing against federal jurisdiction, the only possible outcome was
       for the case to end up right back where it started: in state court.

Mocek v. Allsaints USA Ltd., 220 F. Supp. 3d 910, 914–15 (N.D. Ill. 2016). In fact, the Allsaints

court squarely rejected the request that Landmark is making here—which is to ask a federal court

to issue an advisory opinion to a state court about an issue that is irrelevant on remand. Specifically:

       Lastly, to the extent counsel’s in-court statement suggests that defendant’s real
       objective in pressing the [Article III standing] issue is to ‘shorten the proceedings
       in state court,’ I am not inclined to resolve an issue that is not actually in dispute,
       solely for the purpose of advancing, in some advisory fashion, an argument
       defendant may wish to make in state court.

Allsaints, 220 F. Supp. 3d at 914 (“with no party willing to overcome the presumption against

federal jurisdiction, remand is appropriate on any analysis”) (emphasis added). There is no dispute

that Defendant has not carried its burden of establishing this Court’s jurisdiction. Consequently,

this Court should decline to modify its Remand Order to include an advisory opinion to a state

court over whether or not Plaintiff actually has Article III standing. Such a ruling would only be a

non-binding opinion on an issue that is not relevant to the state court’s own jurisdictional analysis.

To rule otherwise would place this Court in an advocate’s position, for Defendant, on remand. See



                                       7
           Case 4:20-cv-00381-BP Document 41 Filed 11/27/20 Page 7 of 9


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 498 of 502
Allsaints, 220 F. Supp. 3d at 914.

                                        CONCLUSION

       Because neither Party is currently advocating for jurisdiction, this Court issued the

appropriate order in this case and need not additionally and unnecessarily decide whether Plaintiff

has standing to pursue her claims in this Court. Defendant had the burden of establishing this

Court’s subject matter jurisdiction at the time of removal, a burden that Defendant failed to carry

when it disclaimed jurisdiction in its motion to dismiss. That is the end of the inquiry. Zanotti,

2020 WL 2857304, at *7. Defendant’s attempt to ask the Court to make any decision other than

remand the case for Defendant’s failure to carry its burden is wasteful and unnecessary.

       WHEREFORE, Plaintiff prays the Court deny Landmark’s motion for reconsideration and

remand this case back to the Circuit Court of Jackson County, Missouri.

                                             Respectfully submitted,

                                             By: /s/ Matthew S. Robertson
                                             A.J. Stecklein        #46663
                                             Michael Rapp          #66688
                                             Matthew Robertson #70442
                                             STECKLEIN & RAPP CHARTERED
                                             748 Ann Avenue, Suite 101
                                             Kansas City, KS 66101
                                             Telephone:     (913) 371-0727
                                             Facsimile:     (913) 371-0727
                                             Email: aj@kcconsumerlawyer.com
                                                     mr@kcconsumerlawyer.com
                                                     msr@kcconsumerlawyer.com

                                             -and-

                                             Gina Chiala          #59112
                                             Amy Sweeny Davis #45760
                                             HEARTLAND CENTER
                                             FOR JOBS AND FREEDOM, INC.
                                             4047 Central Street
                                             Kansas City, MO 64111
                                             Telephone: (816) 278-1092



                                      8
          Case 4:20-cv-00381-BP Document 41 Filed 11/27/20 Page 8 of 9


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 499 of 502
                                            Facsimile: (816) 278-5785
                                            Email: ginachiala@jobsandfreedom.org
                                                   amysweenydavis@jobsandfreedom.org
                                            Attorneys for Plaintiff




                               CERTIFICATE OF SERVICE

        I certify that on November 27, 2020, a true and correct copy of the above and foregoing
was filed electronically with the Clerk of the Court, which will automatically notify counsel of
record.

                                                   /s/ Matthew S. Robertson
                                                   Attorney for Plaintiff




                                      9
          Case 4:20-cv-00381-BP Document 41 Filed 11/27/20 Page 9 of 9


 Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 500 of 502
                                                                     Case 4:20-cv-00381-BP Document 42 Filed 11/30/20 Page 1 of 2




Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 501 of 502
                                                                     Case 4:20-cv-00381-BP Document 42 Filed 11/30/20 Page 2 of 2




Case 4:20-cv-00958-DGK Document 1-2 Filed 12/04/20 Page 502 of 502
